 

 

Exhibit 10.1

 

Amended and Restated Loan and Security Agreement

by and among

Spartan Stores, Inc. and certain of its Subsidiaries
as Borrowers
and

Any Person that becomes a Guarantor hereunder

Wells Fargo Capital Finance, LLC
as Administrative Agent

The Lenders from Time to Time Party Hereto
as Lenders

Wells Fargo Bank, National Association
and
Merrill Lynch, Pierce, Fenner & Smith Incorporated
as Joint Lead Arrangers and Joint Bookrunners

Bank of America, N.A.
as Syndication Agent

Union Bank, N.A.
BMO Harris Bank, N.A.
U.S. Bank, National Association
as Documentation Agents

Dated: November 19, 2013



 

 

--------------------------------------------------------------------------------

 
 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

3

 

 

 

SECTION 2.

CREDIT FACILITIES

57

2.1

Loans.

57

2.2

Swing Line Loans.

58

2.3

Tranche A-2 Term Loans.

59

2.4

Letter of Credit Accommodations.

60

2.5

Prepayments.

65

2.6

Increase in Maximum Credit.

66

2.7

Commitments

69

2.8

Joint and Several Liability

69

 

 

 

SECTION 3.

INTEREST AND FEES

70

3.1

Interest.

70

3.2

Fees.

72

3.3

Changes in Laws and Increased Costs of Loans.

72

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

76

4.1

Conditions Precedent to Initial Loans and Letter of Credit Accommodations

76

4.2

Conditions Precedent to All Loans and Letter of Credit Accommodations

79

 

 

 

SECTION 5.

GRANT AND PERFECTION OF SECURITY INTEREST

79

5.1

Grant of Security Interest.

80

5.2

Perfection of Security Interests.

82

 

 

 

SECTION 6.

COLLECTION AND ADMINISTRATION

86

6.1

Borrowers' Loan Accounts

86

6.2

Statements

86

6.3

Collection of Accounts.

86

6.4

Payments

89

6.5

Authorization to Make Loans

92

6.6

Use of Proceeds

92

6.7

Appointment of Parent as Lead Borrower for Requesting Loans and Receipts of
Loans and Statements

92

6.8

Pro Rata Treatment

93

6.9

Sharing of Payments, Etc.

93

6.1

Settlement Procedures; Defaulting Lenders

94

6.11

Taxes

101

6.12

Obligations Several; Independent Nature of Lenders' Rights

105

6.13

Bank Products

105

     

 

(ii)

--------------------------------------------------------------------------------

 
 

 

SECTION 7.

COLLATERAL REPORTING AND COVENANTS

105

7.1

Collateral Reporting

105

7.2

Accounts Covenants

106

7.3

Inventory Covenants

107

7.4

Equipment and Real Property Covenants

109

7.5

Prescription Files Covenants

110

7.6

Rolling Stock Covenants

110

7.7

Power of Attorney

111

7.8

Right to Cure

112

7.9

Access to Premises

112

 

 

 

SECTION 8.

REPRESENTATIONS AND WARRANTIES

113

8.1

Corporate Existence, Power and Authority

113

8.2

Name; State of Organization; Chief Executive Office; Collateral Locations

114

8.3

Financial Statements; No Material Adverse Change

114

8.4

Priority of Liens; Title to Properties

114

8.5

Tax Returns

115

8.6

Litigation

115

8.7

Compliance with Other Agreements and Applicable Laws

115

8.8

Environmental Compliance

116

8.9

Employee Benefits

116

8.1

Bank Accounts

117

8.11

Intellectual Property

117

8.12

Subsidiaries; Affiliates; Capitalization; Solvency

118

8.13

Labor Disputes

119

8.14

Restrictions on Subsidiaries

119

8.15

Material Contracts

119

8.16

Credit Card Agreements

119

8.17

HIPAA Compliance

120

8.18

Compliance with Health Care Laws

121

8.19

Interrelated Businesses

121

8.2

Notices from Farm Products Sellers, etc.

122

8.21

Pharmaceutical Laws.

122

8.22

No Default

123

8.23

Insurance

123

8.24

Margin Regulations; Investment Company Act.

123

8.25

Brokers

123

8.26

Customer and Trade Relations

123

8.27

Casualty

123

8.28

Nash-Finch Merger.

123

8.29

Designation of Senior Indebtedness

124

8.3

Senior Note Indenture

124

8.31

OFAC

124

8.32

Patriot Act

124

8.33

Accuracy and Completeness of Information

125

8.34

Survival of Warranties; Cumulative

125

 

(iii)

--------------------------------------------------------------------------------

 
 

 

SECTION 9.

AFFIRMATIVE AND NEGATIVE COVENANTS

125

9.1

Maintenance of Existence

125

9.2

New Collateral Locations

126

9.3

Compliance with Laws, Regulations, Etc.

126

9.4

Payment of Taxes and Claims

127

9.5

Insurance

127

9.6

Financial Statements and Other Information

129

9.7

Sale of Assets, Consolidation, Merger, Dissolution, Etc

131

9.8

Encumbrances

139

9.9

Indebtedness

142

9.1

Loans, Investments, Etc

148

9.11

Dividends and Redemptions

155

9.12

Transactions with Affiliates

157

9.13

[Reserved]

157

9.14

End of Fiscal Years; Fiscal Quarters

157

9.15

Credit Card Agreements

157

9.16

Change in Business

158

9.17

Limitation of Restrictions Affecting Subsidiaries

158

9.18

Minimum Excess Availability

158

9.19

License Agreements

159

9.2

Agricultural Products

160

9.21

After Acquired Real Property

161

9.22

Costs and Expenses

161

9.23

Foreign Assets Control Regulations, Etc

162

9.24

Formation of Subsidiaries

162

9.25

Further Assurances

163

9.26

Post-Closing Matters

163

 

 

 

SECTION 10.

EVENTS OF DEFAULT AND REMEDIES

164

10.1

Events of Default

164

10.2

Remedies

167

 

 

 

SECTION 11.

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

171

11.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

171

11.2

Waiver of Notices

173

11.3

Amendments and Waivers

173

11.4

Waiver of Counterclaims

176

11.5

Indemnification

176

 

 

 

SECTION 12.

THE AGENT

176

12.1

Appointment, Powers and Immunities

177

12.2

Reliance by Administrative Agent

177

12.3

Events of Default

178

12.4

Wells in its Individual Capacity

178



(iv)



--------------------------------------------------------------------------------

 
 

 

 

12.5

Indemnification

178

12.6

Non Reliance on Administrative Agent and Other Lenders

179

12.7

Failure to Act

179

12.8

Additional Loans

179

12.9

Concerning the Collateral and the Related Financing Agreements

180

12.1

Field Audit, Examination Reports and other Information; Disclaimer by Lenders

180

12.11

Collateral Matters

181

12.12

Agency for Perfection

183

12.13

Agent May File Proofs of Claim

184

12.14

Successor Administrative Agent

184

12.15

Other Agent Designations

185

 

 

 

SECTION 13.

TERM OF AGREEMENT; MISCELLANEOUS

185

13.1

Term

185

13.2

Interpretative Provisions

187

13.3

Notices

188

13.4

Partial Invalidity

189

13.5

Confidentiality

189

13.6

Successors

191

13.7

Assignments; Participations

191

13.8

Entire Agreement

193

13.9

Patriot Act

193

13.1

Counterparts, Etc

194

 

 

 

SECTION 14.

ACKNOWLEDGMENT AND RESTATEMENT

194

14.1

Existing Obligations

194

14.2

Acknowledgment of Security Interests

194

14.3

Existing Credit Agreements and Existing Nash-Finch Security Agreement

195

14.4

Restatement

195

 

(v)

--------------------------------------------------------------------------------

 
 

 

INDEX TO
EXHIBITS AND SCHEDULES

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Borrowing Base Certificate

Exhibit C

Information Certificate

Exhibit D-1

Exhibit D-2

Form of Consolidating Financial Statements

Form of Consolidated Financial Statements

Exhibit E

Form of Compliance Certificate

Exhibit F

Commitments

Exhibit G

Form of Solvency Certificate

Schedule 1.51

Eligible Real Property

Schedule 1.97

Schedule 1.136

Schedule 1.145

Freight Forwarders

Mortgages

Non-Operating Assets

Schedule 7.1

Collateral Reporting

Schedule 8.9

ERISA Matters

Schedule 8.16

Credit Card Agreements

Schedule 8.17

Business Associate Agreements

Schedule 8.18

Schedule 8.23

Schedule 9.6(e)

Participation Agreements

Insurance Policies

Website Address for Posting Documents

Schedule 9.7

Existing Subleases of Real Property

Schedule 9.14

Schedule 9.26

Fiscal Year and Quarter Ends

Post-Closing Matters

(vi)

--------------------------------------------------------------------------------

 
 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement dated, and as amended and
restated, as of November 19, 2013 (the “Effective Date”) is entered into by and
among Spartan Stores, Inc., a Michigan corporation (“Parent”), Spartan Stores
Distribution, LLC, a Michigan limited liability company (“Stores Distribution”),
Market Development, LLC, a Michigan limited liability company (“MDC”), Spartan
Stores Associates, LLC, a Michigan limited liability company (“Associates”),
Family Fare, LLC, a Michigan limited liability company (“Family Fare”), MSFC,
LLC, a Michigan limited liability company (“MSFC”), Seaway Food Town, Inc., a
Michigan corporation (“Seaway”), The Pharm of Michigan, Inc., a Michigan
corporation (“Pharm”), Valley Farm Distributing Co., an Ohio corporation
(“Valley Farm”), Gruber’s Real Estate, LLC, a Michigan limited liability company
(“Gruber RE”), Prevo’s Family Markets, Inc., a Michigan corporation (“Prevo”),
Custer Pharmacy, Inc., a Michigan corporation (“Custer”), Spartan Properties
Management, Inc. (formerly known as Buckeye Real Estate Management Co.), an Ohio
corporation (“SPM”), Spartan Stores Fuel, LLC, a Michigan limited liability
company (“Spartan Fuel”), Nash-Finch Company, a Delaware corporation, as
surviving corporation of the merger with SS Delaware, Inc. (“Nash-Finch”), Nash
Brothers Trading Company, a Delaware corporation (“Nash Brothers”), T.J. Morris
Company, a Georgia corporation (“T.J. Morris”), Super Food Services, Inc., a
Delaware corporation (“Super Food”), U Save Foods, Inc., a Nebraska corporation
(“U Save”), Hinky Dinky Supermarkets, Inc., a Nebraska corporation (“Hinky
Dinky”), GTL Truck Lines, Inc., a Nebraska corporation (“GTL”), Erickson’s
Diversified Corporation, a Wisconsin corporation (“Erickson’s”), Grocery Supply
Acquisition Corp., a Delaware corporation (“Grocery Supply”, and together with
Parent, Stores Distribution, MDC, Associates, Family Fare, MSFC, Seaway, Pharm,
Valley Farm, Gruber RE, Prevo, Custer, SPM, Spartan Fuel, Nash-Finch, Nash
Brothers, T.J. Morris, Super Food, U Save, Hinky Dinky, GTL and Erickson’s, each
individually a “Borrower” and collectively, “Borrowers”), any Person that at any
time becomes a party hereto as a guarantor (each individually a “Guarantor” and
collectively, “Guarantors”), the parties hereto from time to time as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders”), Wells Fargo Capital
Finance, LLC, a Delaware limited liability company, in its capacity as
administrative and collateral agent for Lenders (in such capacity,
“Administrative Agent”), Wells Fargo Bank, National Association and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint
Bookrunners (the “Arrangers”), Bank of America, N.A., as Syndication Agent,
Union Bank, N.A., BMO Harris Bank, N.A., and U.S. Bank, National Association, as
Documentation Agents.

W I T N E S S E T H: 

WHEREAS, Parent, Stores Distribution, MDC, Associates, Family Fare, MSFC,
Seaway, Pharm, Valley Farm, Gruber RE, Prevo, Custer, SPM (the “Existing Spartan
Borrowers”), Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (Central), formerly known as Congress Financial
Corporation (Central), in its capacity as administrative and collateral agent
for the lenders party thereto (in such capacity, the “Existing Spartan Agent”),
and the lenders party thereto (the “Existing Spartan Lenders”) are parties to
the Loan and Security Agreement, dated December 23, 2003, as amended by
Amendment No. 1 to Loan and Security Agreement, dated as of July 29, 2004,
Amendment No. 2 to Loan and Security Agreement, dated as of December 22, 2004,
Amendment No. 3 to Loan and Security Agreement, dated as of December 9, 2005,
Amendment No. 4 to Loan and Security Agreement, dated as of March 17, 2006,
Amendment No. 5 to Loan and Security Agreement, dated as of April 5, 2007,
Amendment No. 6 to Loan and Security Agreement, dated as of May 22, 2007,
Amendment No. 7 to Loan and Security Agreement, dated as of May 20, 2009,
Amendment No. 8 to Loan and Security Agreement, dated as of May 4, 2010,
Amendment No. 9 to Loan and Security Agreement, dated September 30, 2010,
Amendment No. 10 to Loan and Security Agreement, dated July 19, 2011, Amendment
No. 11 to Loan and Security Agreement, dated June 8, 2012 and Amendment No. 12
to Loan and Security Agreement, dated December 4, 2012 (as so amended, the
“Existing Spartan Credit Agreement”), pursuant to which the Existing Spartan
Lenders (or Existing Spartan Agent on behalf of Existing Spartan Lenders) have
made loans (the “Existing Spartan Loans”) and arranged to be issued letters of
credit (the “Existing Spartan Letters of Credit”) to or for the account of
Existing Spartan Borrowers;

 

--------------------------------------------------------------------------------

 
 

WHEREAS, Nash-Finch, Nash Brothers, T.J. Morris, Super Food, U Save, Hinky
Dinky, GTL, Erickson’s, Grocery Supply, HD Falls City, Whitton (the “Existing
Nash-Finch Borrowers”), Wells Fargo Capital Finance, LLC, in its capacity as
administrative and collateral agent for the lenders party thereto (in such
capacity, the “Existing Nash-Finch Agent”), and the lenders party thereto (the
“Existing Nash-Finch Lenders”) are parties to the Credit Agreement, dated as of
December 21, 2011, as amended by Amendment No. 1 to Credit Agreement, dated as
of November 27, 2012 and Amendment No. 2 to Credit Agreement, dated as of April
10, 2013 (as so amended, the “Existing Nash-Finch Credit Agreement” and together
with the Existing Spartan Credit Agreement, collectively, the “Existing Credit
Agreements”), pursuant to which the Existing Nash-Finch Lenders (or Existing
Nash-Finch Agent on behalf of Existing Nash-Finch Lenders) have made loans (the
“Existing Nash-Finch Loans”) and arranged to be issued letters of credit (the
“Existing Nash-Finch Letters of Credit” and together with the Existing Spartan
Letters of Credit, collectively, the “Existing Letters of Credit”) to or for the
account of Existing Nash-Finch Borrowers;

WHEREAS, in connection with the Nash-Finch Merger, Parent has formed a
wholly-owned Subsidiary, SS Delaware, Inc., a Delaware corporation (“Merger
Sub”), and, pursuant to the Nash-Finch Merger Agreement, upon the consummation
of the Nash-Finch Merger, Nash-Finch will merge with and into Merger Sub with
Nash-Finch as the surviving corporation;

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders amend and restate the Existing Credit Agreements and continue to make
loans and provide other financial accommodations to Borrowers;

WHEREAS, Administrative Agent and Lenders have agreed to amend and restate the
Existing Credit Agreements and each Lender (severally and not jointly) has
agreed to make such loans and provide such financial accommodations to Borrowers
on a pro  rata  basis according to its Commitment (as defined below), in each
case, on the terms and conditions set forth herein; and

WHEREAS, Administrative Agent is willing to act as agent for Lenders on the
terms and conditions set forth herein and the other Financing Agreements;

2

--------------------------------------------------------------------------------

 
 

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that the
Existing Credit Agreements shall be (and hereby are) amended and restated as
follows:


SECTION 1.        DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1                 “Account Debtor” shall mean a person obligated on an
Account, and including, without limitation, an account debtor as such term is
defined in the UCC, Credit Card Issuer, Credit Card Processor, Fiscal
Intermediary or other Third Party Payor.

1.2                 “Accounts” shall mean, as to each Borrower and Guarantor,
all present and future rights of such Borrower and Guarantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.  The term “Accounts” as used
herein shall include, without limitation, Credit Card Receivables,
health-care-insurance receivables and any payments arising under or in
connection with any coupon clearing arrangement.

1.3                 “Adjusted Eurodollar Rate” shall mean, with respect to each
Interest Period for any Eurodollar Rate Loan, the rate per annum determined by
dividing (a) the Eurodollar Rate for such Interest Period by (b) a percentage
equal to: (i) one (1) minus (ii) the Reserve Percentage.  For purposes hereof,
“Reserve Percentage” shall mean the reserve percentage, expressed as a decimal,
prescribed by any United States or foreign banking authority for determining the
reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of Reference
Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with
the proceeds of such deposit, whether or not the Reference Bank actually holds
or has made any such deposits or loans.  The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

1.4                 “Administrative Agent” shall mean Wells Fargo Capital
Finance, LLC, in its capacity as administrative agent on behalf of the Lenders
and as collateral agent on behalf of the Secured Parties pursuant to the terms
hereof and any replacement or successor agent hereunder.

1.5                 “Affiliate” shall mean, with respect to a specified Person,
any other Person which directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
such Person, and without limiting the generality of the foregoing, includes
(a) any Person which beneficially owns or holds twenty (20%) percent or more of
any class of Voting Stock of such Person or other equity interests in such
Person, (b) any Person of which such Person beneficially owns or holds twenty
(20%) percent or more of any class of Voting Stock or in which such Person
beneficially owns or holds twenty (20%) percent or more of the equity interests
and (c) any director or executive officer of such Person.  For the purposes of
this definition, the term “control” (including with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise.

3

--------------------------------------------------------------------------------

 
 

 

1.6                 “Administrative Agent Payment Account” shall mean account
no. 5000000030266 of Administrative Agent at Wells Fargo Bank, National
Association, or such other account of Administrative Agent as Administrative
Agent may from time to time designate to Lead Borrower as the Administrative
Agent Payment Account for purposes of this Agreement and the other Financing
Agreements.

1.7                 “Applicable Margin” means, at any time, as to the interest
rate for Base Rate Loans and the interest rate for Eurodollar Rate Loans the
applicable percentage (on a per annum basis) set forth below if the Monthly
Average Excess Availability for the immediately preceding calendar month is at
or within the amounts indicated for such percentage:

 

Tier

 

Monthly Average

Excess Availability  

Applicable Eurodollar Rate
Margin for Tranche A Revolving  Loans

 

Applicable Eurodollar Rate
Margin for Tranche A-1 Revolving Loans

 

Applicable
Eurodollar Rate Margin for Tranche A-2 Term Loans

Applicable
Base Rate Margin for Tranche A Revolving  Loans

Applicable
Base Rate Margin for Tranche A-1 Revolving Loans

Applicable
Base Rate Margin for Tranche A-2 Term Loans 

1

 

Greater than 66 2/3% of the Maximum Credit

 


1.50%


2.75%


5.50%


.50%


1.75%


4.50%

2

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit



 

 

1.75%

 

 

3.00%



5.50%



.75%



2.00%



4.50%

3

Less than or equal to 33 1/3% of the Maximum Credit

 

 

2.00%

 

3.25%

 

5.50%

 

1.00%


2.25%

 

4.50%

 

4

--------------------------------------------------------------------------------

 
 

 


provided, that, (a) the Applicable Margin shall be calculated and established
once each calendar month based on the Monthly Average Excess Availability for
the immediately preceding calendar month and shall remain in effect until
adjusted thereafter as of the first day of the next month and (b)
notwithstanding the amount of the Monthly Average Excess Availability, for each
month prior to the month commencing June 1, 2014, in no event shall the
Applicable Margin be less than the percentages set forth in Tier 2 of the
schedule above for the applicable category of Loans.  In the event that at any
time after the end of a calendar month the Monthly Average Excess Availability
for such calendar month used for the determination of the Applicable Margin is
determined by Administrative Agent to have been greater or less than the actual
amount of the Monthly Average Excess Availability for such calendar month, the
Applicable Margin for such prior calendar month shall be adjusted to the
applicable percentage based on such actual Monthly Average Excess Availability
and, as applicable, any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Administrative Agent, or
any excess payment of interest for the applicable period as a result of such
recalculation shall be promptly reimbursed to Borrowers by Administrative Agent.

1.8                 “Approved Fund” shall mean any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

1.9                 “Arrangers” shall mean, collectively, Wells Fargo Bank,
National Association and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
their capacities as Joint Lead Arrangers and Joint Bookrunners; each sometimes
being referred to herein individually as an “Arranger”.

1.10             “Assignment and Acceptance” shall mean an Assignment and
Acceptance substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Administrative Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 13.7 hereof.

1.11             “Bank of America” shall mean Bank of America, N.A., a national
banking association, and its successors and assigns.

1.12             “Bank Product Provider” shall mean any Lender or Affiliate of
Lender that provides any Bank Products to Borrowers or Guarantors.

1.13               “Bank Products” shall mean any one or more of the following
types or services or facilities provided to a Borrower or a Guarantor by a Bank
Product Provider: (a) credit cards, debit cards or stored value cards or the
processing of credit card, debit card or stored value card sales or receipts,
(b) purchase cards (including so-called “procurement cards” or “P-cards”), (c)
cash management or related services, including (i) the automated clearinghouse
transfer of funds for the account of a Borrower pursuant to agreement or
overdraft for any accounts of Borrowers maintained at Administrative Agent or
any Bank Product Provider that are subject to the control of Administrative
Agent pursuant to any Deposit Account Control Agreement to which Administrative
Agent or such Bank Product Provider is a party, as applicable, (ii) controlled
disbursement services, and (iii) card-based accounts payable payment services
and (d) Hedge Agreements if and to the extent permitted hereunder. 

5

--------------------------------------------------------------------------------

 
 

 

1.14             “Base Rate” shall mean the greatest of (a) the Federal Funds
Rate plus one-half of one (½%) percent, (b) the Eurodollar Rate (which rate
shall be calculated based upon an Interest Period of one (1) month and shall be
determined on a daily basis), plus one (1%) percent, and (c) the rate of
interest announced, from time to time, within Wells Fargo Bank, National
Association at its principal office in San Francisco as its “prime rate”,
subject to each increase or decrease in such “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

1.15             “Base Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Base Rate in accordance with the terms
thereof.  All Swing Line Loans shall be Base Rate Loans.

1.16             “Blocked Accounts” shall have the meaning set forth in Section
6.3 hereof.

1.17             “Borrowing Base Certificate” shall mean a certificate
substantially in the form of Exhibit B hereto, as such form may from time to
time be modified by Administrative Agent, which is duly completed (including all
schedules thereto) and executed by the chief financial officer, vice president
of finance, treasurer, corporate treasurer, or controller of Parent and
delivered to Administrative Agent.

1.18             “Business Day” shall mean any day other than a Saturday,
Sunday, or other day on which commercial banks are authorized or required to
close under the laws of the State of New York, and a day on which Administrative
Agent is open for the transaction of business, except that if a determination of
a Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.

1.19             "Capital Expenditures" shall mean with respect to any Person
for any period the aggregate of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are recorded on the
statement of cash flows as purchases of property and equipment.

1.20             “Capital Leases” shall mean, as applied to any Person, any
lease of (or any agreement conveying the right to use) any property (whether
real, personal or mixed) by such Person as lessee which in accordance with GAAP,
is required to be reflected as a liability on the balance sheet of such Person.

1.21             “Capital Stock” shall mean, with respect to any Person, any and
all shares, interests, participations or other equivalents (however designated)
of such Person’s capital stock or partnership, limited liability company or
other equity interests at any time outstanding, and any and all rights, warrants
or options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

6

--------------------------------------------------------------------------------

 
 

1.22             “Cash Dominion Event” shall mean at any time (a) an Event of
Default shall exist or have occurred and be continuing or (b) Excess
Availability is less than ten (10%) percent of the Maximum Credit for any two
(2) consecutive Business Days or is less than seven and one-half (7.5%) percent
of the Maximum Credit on any day; provided, that, (ii) to the extent that the
Cash Dominion Event has occurred due to clause (b) of this definition, if Excess
Availability shall be equal to or greater than ten (10%) percent of the Maximum
Credit for not less than ninety (90) consecutive days, the Cash Dominion Event
shall no longer be deemed to exist or be continuing until such time as Excess
Availability may again be less than such amount and (iii) a Cash Dominion Event
may not be cured as contemplated by clause (i) more than two (2) times in any
fiscal year or more than four (4) times during the term of the Credit Facility.

1.23             “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$250,000,000; (c) commercial paper (including variable rate demand notes) with a
maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $250,000,000; (e) repurchase agreements and reverse repurchase
agreements relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of America or issued by any governmental agency
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within ninety (90) days or less from the date of
acquisition; provided, that, the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; and (f) investments in money market funds
and mutual funds which invest substantially all of their assets in securities of
the types described in clauses (a) through (e) above.

1.24             “Certificates of Title” shall mean any certificates of title,
certificates of ownership or any other registration certificates issued under
the laws of any State or Commonwealth of the United States of America or any
political subdivision thereof with respect to motor vehicles or other vehicles.

1.25             “Change of Control” shall mean (a) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of any Borrower or Guarantor to any Person or group (as such term is used
in Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), of beneficial
ownership, directly or indirectly, of more than thirty (30%) percent of the
voting power of the total outstanding Voting Stock of Parent; (d) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constituted the Board of Directors of Parent (together with any new
directors whose nomination for election or election was approved by a vote of at
least a majority of the directors then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Parent then still in office; (e) the failure of Parent to
own directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of any other Borrower or Guarantor (except to the
extent resulting from mergers, consolidations, liquidations or dissolutions
permitted under Section 9.7 hereof); or (f) the occurrence of any “change in
control” (or similar term) as defined in the Senior Note Indenture or in the
documents governing the Qualified Debt Offering.

7

--------------------------------------------------------------------------------

 
 

1.26             “Code” shall mean the Internal Revenue Code of 1986, as the
same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

1.27             “Collateral” shall have the meaning set forth in Section 5
hereof.

1.28             “Collateral Access Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Administrative Agent, by any
lessor of premises to any Borrower or Guarantor, or any other person to whom any
Collateral is consigned or who has custody, control or possession of any such
Collateral or is otherwise the owner or operator of any premises on which any of
such Collateral is located, in favor of Administrative Agent with respect to the
collateral located at such premises or otherwise in the custody, control or
possession of such person.

1.29             “Commitments” shall mean, collectively, the Tranche A
Commitment, the Tranche A-1 Commitments and the Tranche A-2 Commitments;
sometimes being individually referred to herein as a “Commitment”.

1.30             “Consolidated Net Income” shall mean, with respect to any
Person for any period, the aggregate of the net income (loss) of such Person and
its Subsidiaries, on a consolidated basis, for such period (and as to Borrowers
and Guarantors, excluding to the extent included therein (i) any extraordinary,
one-time or non-recurring gains, (ii) extraordinary, one-time or non-recurring
non-cash losses or charges, and (iii) operations that have been discontinued on
or before the Effective Date), and after deducting the Provision for Taxes for
such period, all as determined in accordance with GAAP; provided, that, (a) the
net income of any Person that is not a wholly-owned Subsidiary or that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid or payable to such
Person or a wholly-owned Subsidiary of such Person; (b) except to the extent
included pursuant to the foregoing clause, the net income of any Person accrued
prior to the date it becomes a wholly-owned Subsidiary of such Person or is
merged into or consolidated with such Person or any of its wholly-owned
Subsidiaries or that Person’s assets are acquired by such Person or by any of
its wholly-owned Subsidiaries shall be excluded; (c) the effect of any change in
accounting principles adopted by such Person or its Subsidiaries after the
Effective Date shall be excluded; (d) net income shall exclude interest
accruing, but not paid on indebtedness owing to a Subsidiary or parent
corporation of such Person; and (e) the net income (if positive) of any
wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to such
Person or to any other wholly-owned Subsidiary of such Person is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such wholly-owned Subsidiary shall be excluded.  For the purposes of this
definition, net income excludes any gain and non-cash loss together with any
related Provision for Taxes for such gain and non-cash loss realized upon the
sale or other disposition of any assets that are not sold in the ordinary course
of business (including, without limitation, dispositions pursuant to sale and
leaseback transactions and for this purpose sales or other dispositions of
retail store locations or distribution centers shall not be deemed to be in the
ordinary course of the business of Borrowers and Guarantors) or of any Capital
Stock of such Person or a Subsidiary of such Person and any net income or
non-cash loss realized as a result of changes in accounting principles or the
application thereof to such Person.

8

--------------------------------------------------------------------------------

 
 

 



1.31             “Credit Card Acknowledgments” shall mean, collectively, the
agreements by Credit Card Issuers or Credit Card Processors who are parties to
Credit Card Agreements in favor of Administrative Agent acknowledging
Administrative Agent’s first priority security interest, in the monies due and
to become due to a Borrower or Guarantor (including, without limitation, credits
and reserves) under the Credit Card Agreements, and agreeing to transfer all
such amounts to the Blocked Accounts, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced;
sometimes being referred to herein individually as a “Credit Card
Acknowledgment”.

1.32             “Credit Card Agreements” shall mean all agreements now or
hereafter entered into by any Borrower or any Guarantor for the benefit of any
Borrower, in each case with any Credit Card Issuer or any Credit Card Processor,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, including, but not limited to, the
agreements set forth on Schedule 8.16 hereto.

1.33             “Credit Card Issuer” shall mean any person (other than a
Borrower or Guarantor) who issues or whose members issue credit cards,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards issued through MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc. or Discover Financial Services, Inc.

1.34             “Credit Card Processor” shall mean any servicing or processing
agent or any factor or financial intermediary who facilitates, services,
processes or manages the credit authorization, billing transfer and/or payment
procedures with respect to any Borrower’s or Guarantor’s sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer.

9

--------------------------------------------------------------------------------

 
 

 

1.35             “Credit Card Receivables” shall mean, collectively, (a) all
present and future rights of any Borrower or Guarantor to payment from any
Credit Card Issuer, Credit Card Processor or other third party arising from
sales of goods or rendition of services to customers who have purchased such
goods or services using a credit card or debit card and (b) all present and
future rights of any Borrower or Guarantor to payment from any Credit Card
Issuer, Credit Card Processor or other third party in connection with the sale
or transfer of Accounts arising pursuant to the sale of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or a debit card, including, but not limited to, all amounts at any time due
or to become due from any Credit Card Issuer or Credit Card Processor under the
Credit Card Agreements or otherwise.

1.36             “Credit Facility” shall mean the Loans and Letter of Credit
Accommodations provided to or for the benefit of any Borrower pursuant to
Sections 2.1, 2.2, 2.3 and 2.4 hereof.

1.37             “Customer Credit Liabilities” shall mean at any time, the
aggregate remaining value at such time of (a) outstanding gift certificates and
gift cards of Borrowers and Guarantors entitling the holder thereof to use all
or a portion of the certificate or gift card to pay all or a portion of the
purchase price for any Inventory, and (b) outstanding merchandise credits and
customer deposits of Borrowers and Guarantors.

1.38             “Default” shall mean an act, condition or event which with
notice or passage of time or both would constitute an Event of Default.

1.39             “Defaulting Lender” shall have the meaning set forth in Section
6.10 hereof.

1.40             “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Administrative Agent, by and
among Administrative Agent, the Borrower or Guarantor with a deposit account at
any bank and the bank at which such deposit account is at any time maintained
which provides that such bank will comply with instructions originated by
Administrative Agent directing disposition of the funds in the deposit account
without further consent by such Borrower or Guarantor and has such other terms
and conditions as Administrative Agent may require.

1.41             “Distribution Division” shall mean the operations of Parent,
Associates, Stores Distribution, Valley Farm, MDC, Nash-Finch, T.J. Morris, Nash
Brothers, Super Food and GTL (together with their respective successors and
assigns) consisting of (a) distribution of groceries, produce, dairy products,
meat, deli, bakery , frozen food, seafood, floral products, general merchandise,
pharmacy and health and beauty care items, including, but not limited to,
distribution of private brand grocery and general merchandise to independent
grocery and convenience stores as well as grocery stores, pharmacies,
convenience stores and fuel centers owned by Borrowers or any of their
Subsidiaries and (b) providing various services to independent distribution
customers.

1.42             “EBITDA” shall mean, as to any Person, with respect to any
period, an amount equal to: (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period, plus (b) depreciation and amortization and
other non-cash charges including imputed interest, deferred compensation and in
the case of Borrowers and Guarantors, non-cash costs associated with the closing
of retail store locations or other facilities, in each case for such period (to
the extent deducted in the computation of Consolidated Net Income of such
Person), all in accordance with GAAP, plus (c) Interest Expense for such period
(to the extent deducted in the computation of Consolidated Net Income of such
Person), plus (d) the Provision for Taxes for Federal and State taxes for such
period (to the extent deducted in the computation of Consolidated Net Income of
such Person), plus (e) all charges with respect to the Michigan Corporate Income
Tax as levied by the Michigan Department of Treasury or any replacement taxes
thereof for such period (to the extent deducted in the computation of
Consolidated Net Income for such Person), plus (f) one-time charges for
restructurings and “Other unusual items” as reported in a Form 10-K or a Form
10-Q of Parent filed with the Securities and Exchange Commission for such
period, plus (g) non-cash charges related to goodwill impairment and impairment
of non-cash intangibles, minus (h) one time gains or income.

10

--------------------------------------------------------------------------------

 
 

 



1.43             “Eligible Accounts” shall mean Accounts (other than Credit Card
Receivables and Military Receivables but including Medicare Accounts, Medicaid
Accounts and Accounts arising under any coupon clearing arrangement) created by
a Borrower which are and continue to be acceptable to Administrative Agent in
good faith based on the criteria set forth below.  In general, Accounts shall be
Eligible Accounts if:

(a)     such Accounts arise from the actual and bona fide sale and delivery of
goods by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

(b)     such Accounts are not unpaid (i) for Accounts with stated terms of
fifteen (15) days or greater, more than sixty (60) days after the original due
date thereof or more than ninety (90) days after the original invoice or
statement date (as applicable), provided, that, Accounts which are unpaid more
than ninety (90) days after the original invoice or statement date may be
eligible so long as (A) such Accounts are not unpaid more than one hundred
eighty (180) days from the original invoice or statement date, (B) no more than
$3,000,000 of such Accounts may be Eligible Accounts at any time and (C) such
Accounts are not unpaid after the original due date thereof or (ii) for Accounts
with stated terms of less than fifteen (15) days, more than thirty (30) days
after the original due date thereof or more than ninety (90) days after the
original invoice or statement date (as applicable) (it being understood that the
statement date is applicable to Accounts of the Distribution Division);

(c)     such Accounts comply with the terms and conditions contained in Section
7.2(b) of this Agreement;

(d)    such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
Account Debtor may be conditional or contingent;

(e)     the chief executive office of the Account Debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Administrative Agent’s request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by Administrative Agent
to perfect the security interests of Administrative Agent in those Accounts of
an Account Debtor with its chief executive office or principal place of business
in Canada in accordance with the applicable laws of the Province of Canada in
which such chief executive office or principal place of business is located and
take or cause to be taken such other and further actions as Administrative Agent
may request to enable Administrative Agent as secured party with respect thereto
to collect such Accounts under the applicable Federal or Provincial laws of
Canada) or, at Administrative Agent’s option, if the chief executive office and
principal place of business of the Account Debtor with respect to such Accounts
is located other than in the United States of America or Canada, then if either:
(i) the Account Debtor has delivered to such Borrower an irrevocable letter of
credit issued or confirmed by a bank satisfactory to Administrative Agent and
payable only in the United States of America and in U.S. dollars, sufficient to
cover such Account, in form and substance satisfactory to Administrative Agent
and if required by Administrative Agent, the original of such letter of credit
has been delivered to Administrative Agent or Administrative Agent’s agent, and
such Borrower has complied with the terms of Section 5.2(h) hereof with respect
to the assignment of the proceeds of such letter of credit to Administrative
Agent or naming Administrative Agent as transferee beneficiary thereunder, as
Administrative Agent may specify, or (ii) such Account is subject to credit
insurance payable to Administrative Agent issued by an insurer and on terms and
in an amount acceptable to Administrative Agent, provided, that, the aggregate
amount of such Accounts that may be Eligible Accounts shall not exceed
$7,500,000 at any time or (iii) such Account is otherwise acceptable in all
respects to Administrative Agent (subject to such lending formula with respect
thereto as Administrative Agent may determine);

11

--------------------------------------------------------------------------------

 

 

(f)      such Accounts do not consist of progress billings (such that the
obligation of the Account Debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Administrative Agent shall
have received an agreement in writing from the Account Debtor, in form and
substance satisfactory to Administrative Agent, confirming the unconditional
obligation of the Account Debtor to take the goods related thereto and pay such
invoice;

(g)     the Account Debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed any amounts that may give rise
to any right of setoff or recoupment against such Accounts (but the portion of
the Accounts of such Account Debtor in excess of the amount at any time and from
time to time owed by such Borrower to such Account Debtor or claimed owed by
such Account Debtor may be deemed Eligible Accounts),

(h)     there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts;

(i)       such Accounts are subject to the first priority, valid and perfected
security interest of Administrative Agent and any goods giving rise thereto are
not, and were not at the time of the sale thereof, subject to any liens except
those permitted in this Agreement that are subject to an intercreditor agreement
in form and substance satisfactory to Administrative Agent between the holder of
such security interest or lien and Administrative Agent;

12

--------------------------------------------------------------------------------

 
 

 

(j)       neither the Account Debtor nor any officer or employee of the Account
Debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of any Borrower or Guarantor, except that up to $10,000,000 of
Accounts at any time due from an Account Debtor that is an Affiliate but is not
an individual or a Borrower or Guarantor or a Subsidiary of a Borrower or
Guarantor which Account arises in the ordinary course of business and on an
arms-length basis on the same terms and conditions as for a receivable due from
an unaffiliated company and without any special consideration may be Eligible
Accounts;

(k)     the Account Debtors with respect to such Accounts are not any foreign 
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the Account Debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Administrative Agent’s request, the
Federal Assignment of Claims Act of 1940, as amended or any similar State or
local law, if applicable, has been complied with in a manner satisfactory to
Administrative Agent or except as to Medicaid Accounts, Medicare Accounts and
Accounts arising from WIC, Supplemental Nutrition Assistance Program or other
food stamp programs, such Accounts otherwise constitute Eligible Accounts
hereunder;

(l)       there are no proceedings or actions which are threatened or pending
against the Account Debtors with respect to such Accounts which might result in
any material adverse change in any such Account Debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

(m)   the aggregate amount of such Accounts owing by a single Account Debtor do
not constitute more than twenty (20%) percent of the aggregate amount of all
otherwise Eligible Accounts of Borrowers (but the portion of the Accounts not in
excess of the applicable percentages may be deemed Eligible Accounts);

(n)     such Accounts are not owed by an Account Debtor who has Accounts unpaid
(i) for Accounts with stated terms of fifteen (15) days or greater, more than
sixty (60) days after the original due date thereof or more than ninety (90)
days after the original invoice or statement date (as applicable) or (ii) for
Accounts with stated terms of less than fifteen (15) days, more than thirty (30)
days after the original due date thereof or more than ninety (90) days after the
original invoice or statement date (as applicable), in any case which constitute
more than fifty (50%) percent of the total Accounts of such Account Debtor (it
being understood that the statement date is applicable to Accounts of the
Distribution Division);

(o)     the Account Debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;

(p)     such Accounts are owed by Account Debtors whose total indebtedness to
such Borrower does not exceed the credit limit with respect to such Account
Debtors as determined by such Borrower from time to time, to the extent such
credit limit as to any Account Debtor is established consistent with the current
practices of such Borrower as of the Effective Date and such credit limit is
acceptable to Administrative Agent (but the portion of the Accounts not in
excess of such credit limit may be deemed Eligible Accounts);

13

--------------------------------------------------------------------------------

 
 

 

(q)     the collection of such Accounts are not, in Administrative Agent’s good
faith discretion, believed to be doubtful, including by reason of the Account
Debtors financial condition;

(r)      as to Medicaid Accounts, (i) the claim for reimbursement related to
such Account has been submitted to the appropriate Fiscal Intermediary in
accordance with the applicable regulations under Medicaid within thirty (30)
days from the date the claim arose, (ii)  the person to whom the goods were sold
is an eligible Medicaid beneficiary at the time such goods are sold and such
eligibility has been verified by the Borrower making such sale, (iii) such
Account is owed to a Borrower who is not under any investigation (other than the
periodic audits conducted by a Fiscal Intermediary in the ordinary course of
business) or subject to any action or proceeding concerning the status of such
Borrower as a Certified Medicaid Provider and/or the payments under Medicaid to
such Borrower have not been contested, suspended, delayed, deferred or otherwise
postponed due to any investigation, action or proceeding by the U.S. Justice
Department or any other Governmental Authority, (iv) the amount of such Account
does not exceed the amounts to which the Borrower making such sale is entitled
to reimbursement for such eligible Medicaid beneficiary under applicable
Medicaid regulations (provided, that, to the extent that the amount of any such
excess is de minimis, the portion of the Account not in excess of the
reimbursable amount may be deemed an Eligible Account), (v) all authorization
and billing procedures and documentation required in order for the Borrower
making such sale to be reimbursed and paid on such Account by the Fiscal
Intermediary have been properly completed and satisfied to the extent required
in order for such Borrower to be so reimbursed and paid and (vi) the terms of
the sale giving rise to such Accounts and all practices of such Borrower and
Guarantors with respect to such Accounts comply in all material respects with
applicable Federal, State, and local laws and regulations; provided, that, in no
event shall the aggregate amount of Medicaid Accounts, Medicare Accounts and
Accounts arising from WIC, Supplemental Nutrition Assistance Program or other
food stamp programs that are deemed to be Eligible Accounts (but without
limitation as to the amount of such Accounts) exceed $7,500,000 or such higher
amount (not to exceed $12,500,000) as Administrative Agent may agree in writing;

(s)      as to Medicare Accounts, (i) the claim for reimbursement related to
such Account has been submitted to the appropriate Fiscal Intermediary in
accordance with the applicable regulations under Medicare within thirty (30)
days from the date the claim arose, (ii)  the person to whom the goods were sold
is an eligible Medicare beneficiary at the time such goods are sold and such
eligibility has been verified by the Borrower making such sale, (iii) such
Account is owed to a Borrower who is not under any investigation (other than the
periodic audits conducted by a Fiscal Intermediary in the ordinary course of
business) or subject to any action or proceeding concerning the status of such
Borrower as a Certified Medicare Provider and/or the payments under Medicare to
such Borrower have not been contested, suspended, delayed, deferred or otherwise
postponed due to any investigation, action or proceeding by the U.S. Justice
Department or any other Governmental Authority, (iv) the amount of such Account
does not exceed the amounts to which the Borrower making such sale is entitled
to reimbursement for such eligible Medicare beneficiary under applicable
Medicare regulations (provided, that, to the extent that the amount of any such
excess is de minimis, the portion of the Account not in excess of the
reimbursable amount may be deemed an Eligible Account); (v) all authorization
and billing procedures and documentation required in order for the Borrower
making such sale to be reimbursed and paid on such Account by the Fiscal
Intermediary have been properly completed and satisfied to the extent required
for such Borrower to be so reimbursed and paid, and (vi)  the terms of the sale
giving rise to such Accounts and all practices of such Borrower and Guarantors
with respect to such Accounts comply in all material respects with applicable
Federal, State, and local laws and regulations; provided, that, in no event
shall the aggregate amount of Medicaid Accounts, Medicare Accounts and Accounts
arising from WIC, Supplemental Nutrition Assistance Program or other food stamp
programs that are deemed to be Eligible Accounts (but without limitation as to
the amount of such Accounts) exceed $7,500,000 or such higher amount (not to
exceed $12,500,000) as Administrative Agent may agree in writing;
 


 

--------------------------------------------------------------------------------

 
 

 

(t)      Accounts arising under any coupon clearing arrangements between a
Borrower and a third party, provided, that, the aggregate amount of such
Accounts that may be Eligible Accounts shall not exceed $1,000,000 at any time;

(u)     as to Accounts where the Account Debtor is a Third Party Payor (other
than for Medicare Accounts and Medicaid Accounts), (i) the Borrower making the
sale giving rise to such Account has a valid and enforceable agreement with the
Third Party Payor providing for payment to such Borrower or such Borrower is
otherwise entitled to payment under the terms of its arrangements with the
insurance company that is the Third Party Payor, and such agreement and
arrangements are in full force and effect and there is no default thereunder
that would be a basis for such Third Party Payor to cease or suspend any
payments to such Borrower (including any deductions, setoffs or defenses), (ii)
the goods sold giving rise to such Account are of the type that are covered
under the agreement or arrangements with the Third Party Payor and the party
receiving such goods is entitled to coverage under such agreement or
arrangement, (iii) the Borrower making the sale giving rise to such Account has
contacted the Third Party Payor or otherwise received confirmation from such
Third Party Payor that the party receiving the goods is entitled to coverage
under the terms of the agreement with such Third Party Payor and the Borrower is
entitled to reimbursement for such Account, (iv)  the amount of such Account
does not exceed the amounts to which the Borrower making such sale is entitled
to reimbursement for the goods sold under the terms of such agreements or
arrangements (provided, that, to the extent that the amount of any such excess
is de minimis, the portion of the Account not in excess of the reimbursable
amount may be deemed an Eligible Account), (v) there are no contractual or
statutory limitations or restrictions on the rights of the Borrower making such
sale to assign its rights to payment arising as a result thereof or to grant any
security interest therein, (vi) all authorization and billing procedures and
documentation required in order for the Borrower making such sale to be
reimbursed and paid on such Account by the Third Party Payor have been properly
completed and satisfied to the extent required for such Borrower to be so
reimbursed and paid and (vii) the terms of the sale giving rise to such Accounts
and all practices of such Borrower and Guarantors with respect to such Accounts
comply in all material respects with applicable Federal, State, and local laws
and regulations; and

(v)     the Account Debtor with respect to such Accounts is not a Sanctioned
Person or a Sanctioned Entity.  The criteria for Eligible Accounts set forth
above may be revised from time to time by Administrative Agent in its good faith
determination to address the results of any collateral and/or field examination
performed by or on behalf of Administrative Agent after the Effective Date.  Any
Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral. The criteria for Eligible Accounts set forth above may be revised
from time to time by Administrative Agent in its good faith determination to
address the results of any collateral and/or field examination performed by or
on behalf of Administrative Agent after the Effective Date.  Any Accounts that
are not Eligible Accounts shall nevertheless be part of the Collateral.

15

--------------------------------------------------------------------------------

 
 

 

1.44             “Eligible Cash and Cash Equivalents” shall mean cash and cash
equivalents of the Borrowers from time to time deposited in an account in the
name of a Borrower maintained with a Lender or any Affiliate of a Lender
(excluding any amounts on deposit in any account that is designated to hold cash
collateral for Letter of Credit Accommodations, in the Administrative Agent
Payment Account or in any other escrow, special purpose or restricted account,
such as an account specifically designated for payroll or sales taxes) and
subject to a Deposit Account Control Agreement or an Investment Property Control
Agreement, as the case may be, in favor of the Administrative Agent (which
Deposit Account Control Agreement or Investment Property Control Agreement
provides that the Administrative Agent has sole control of the disposition of
the amounts so deposited, whether or not a Cash Dominion Event exists), which
account is subject to a first priority perfected security interest in favor of
the Administrative Agent.

1.45             “Eligible Credit Card Receivables” shall mean, as to each
Borrower, Credit Card Receivables of such Borrower which are and continue to be
acceptable to Administrative Agent in good faith based on the criteria set forth
below.  Credit Card Receivables shall be Eligible Credit Card Receivables if:

(a)     such Credit Card Receivables arise from the actual and bona fide sale
and delivery of goods or rendition of services by such Borrower in the ordinary
course of the business of such Borrower which transactions are completed in
accordance with the terms and provisions contained in any agreements binding on
such Borrower or the other party or parties related thereto;

(b)     such Credit Card Receivables are not past due (beyond any stated
applicable grace period, if any, therefor) pursuant to the terms set forth in
the Credit Card Agreements with the Credit Card Issuer or Credit Card Processor
of the credit card or debit card used in the purchase which give rise to such
Credit Card Receivables;

(c)     such Credit Card Receivables are not unpaid more than seven (7) days
after the date of the sale of Inventory giving rise to such Credit Card
Receivables;

(d)    all material procedures required by the Credit Card Issuer or the Credit
Card Processor of the credit card or debit card used in the purchase which gave
rise to such Credit Card Receivables shall have been followed by such Borrower
(including, but not limited to, obtaining any required authorization and
approval by such Credit Card Issuer or Credit Card Processor for the sale giving
rise to such Credit Card Receivables and submitting all materials required by
the Credit Card Issuer or Credit Card Processor obligated in respect of such
Credit Card Receivables in order for such Borrower to be entitled to payment in
respect thereof) and all documents required for the authorization and approval
by such Credit Card Issuer or Credit Card Processor shall have been obtained in
connection with the sale giving rise to such Credit Card Receivables;

16

--------------------------------------------------------------------------------

 
 

 

(e)     such Credit Card Receivables comply with the applicable terms and
conditions contained in Section 7.2 of this Agreement;

(f)      the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Receivables has not asserted a counterclaim, defense or dispute and
does not have, and does not engage in transactions which may give rise to, any
right of setoff against such Credit Card Receivables (other than setoffs to fees
and chargebacks consistent with the practices of such Credit Card Issuer or
Credit Card Processor with such Borrower as of the Effective Date or as such
practices may change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstance of such Borrower), but the portion of the Credit
Card Receivables owing by such Credit Card Issuer or Credit Card Processor in
excess of the amount owing by such Borrower to such Credit Card Issuer or Credit
Card Processor pursuant to such fees and chargebacks may be deemed Eligible
Credit Card Receivables;

(g)     the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Receivables has not setoff against amounts otherwise payable by such
Credit Card Issuer or Credit Card Processor to such Borrower for the purpose of
establishing a reserve or collateral for obligations of such Borrower to such
Credit Card Issuer or Credit Card Processor (notwithstanding that the Credit
Card Issuer or Credit Card Processor may have setoffs for fees and chargebacks
consistent with the practices of such Credit Card Issuer or Credit Card
Processor with such Borrower as of the Effective Date or as such practices may
hereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower);

(h)     there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Credit Card Receivables;

(i)       such Credit Card Receivables are subject to the first priority, valid
and perfected security interest and lien of Administrative Agent, for and on
behalf of itself and Lenders, as to such Credit Card Receivables of such
Borrower and any goods giving rise thereto are not, and were not at the time of
the sale thereof, subject to any security interest or lien in favor of any
person other than Administrative Agent except as otherwise permitted in this
Agreement, in each case subject to and in accordance with the terms and
conditions applicable hereunder to any such permitted security interest or lien;

(j)       the collection of such Credit Card Receivables are not, in
Administrative Agent’s good faith discretion, believed to be doubtful, including
by reason of the financial condition of the Credit Card Issuer or Credit Card
Processor related thereto;

(k)     no event of default has occurred under the Credit Card Agreement of such
Borrower with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or Credit Card Processor the
right to cease or suspend payments to such Borrower or any Guarantor and no
event shall have occurred which gives such Credit Card Issuer or Credit Card
Processor the right to setoff against amounts otherwise payable to such
Borrower, including on behalf of a Guarantor (other than for then current fees
and chargebacks consistent with the current practices of such Credit Card Issuer
or Credit Card Processor as of the Effective Date or as such practices may
thereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower or any Guarantor), except as may
have been waived in writing on terms and conditions reasonably satisfactory to
Administrative Agent pursuant to the Credit Card Acknowledgment by such Credit
Card Issuer or Credit Card Processor) or the right to establish reserves or
establish or demand collateral, and the Credit Card Issuer or Credit Card
Processor has not sent any written notice of default and/or notice of its
intention to cease or suspend payments to such Borrower in respect of such
Credit Card Receivables or to establish reserves or cash collateral for
obligations of such Borrower to such Credit Card Issuer or Credit Card
Processor, and such Credit Card Agreements are otherwise in full force and
effect and constitute the legal, valid, binding and enforceable obligations of
the parties thereto; and

17

--------------------------------------------------------------------------------

 
 
 

(l)       the terms of the sale giving rise to such Credit Card Receivables and
all practices of such Borrower and Guarantors with respect to such Credit Card
Receivables comply in all material respects with applicable Federal, State, and
local laws and regulations.

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor for the benefit of Borrowers.  The criteria for Eligible
Credit Card Receivables set forth above may be revised from time to time by
Administrative Agent in its good faith determination to address the results of
any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date.  Any Credit Card Receivables that
are not Eligible Credit Card Receivables shall nevertheless be part of the
Collateral.

1.46             “Eligible Equipment” shall mean, as to each Borrower, Equipment
owned by such Borrower that is included in the initial appraisal of Equipment
received by Administrative Agent after the Effective Date that satisfies the
requirements of Section 7.4 hereof, which Equipment is in good order, repair,
running and marketable condition (ordinary wear and tear excepted) and in each
case acceptable to Administrative Agent in good faith based on the criteria set
forth below. In general, Eligible Equipment shall not include: (a) Equipment at
premises other than those owned or leased and controlled by any Borrower; (b)
Equipment subject to a security interest or lien in favor of any person other
than Administrative Agent except those permitted hereunder that are subject to
an intercreditor agreement in form and substance satisfactory to Administrative
Agent between the holder of such security interest or lien and Administrative
Agent); (c)  Equipment located outside the United States of America; (d)
Equipment that is not subject to the first priority, valid and perfected
security interest of Administrative Agent; (e) damaged or defective Equipment or
Equipment not used or usable in the ordinary course of such Borrower’s business
as presently conducted.  Any Equipment that is not Eligible Equipment shall
nevertheless be part of the Collateral.

1.47             “Eligible In-Transit Inventory” shall mean, as of any date of
determination thereof, without duplication of other Eligible Inventory,
Inventory:

 

18

--------------------------------------------------------------------------------

 

 


(A)     WHICH HAS BEEN SHIPPED WITHIN THE CONTINENTAL UNITED STATES OR CANADA
FOR RECEIPT BY A BORROWER AT A LOCATION FOR ELIGIBLE INVENTORY WITHIN FIVE (5)
DAYS OF THE DATE OF DETERMINATION, BUT WHICH HAS NOT YET BEEN DELIVERED TO SUCH
BORROWER;


(B)     FOR WHICH THE PURCHASE ORDER IS IN THE NAME OF A BORROWER AND TITLE HAS
PASSED TO SUCH BORROWER;


(C)     FOR WHICH THE DOCUMENT OF TITLE REFLECTS A BORROWER AS CONSIGNEE OR, IF
REQUESTED BY THE ADMINISTRATIVE AGENT AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, NAMES THE ADMINISTRATIVE AGENT AS CONSIGNEE, AND IN EACH CASE AS TO
WHICH THE ADMINISTRATIVE AGENT HAS CONTROL OVER THE DOCUMENTS OF TITLE WHICH
EVIDENCE OWNERSHIP OF THE SUBJECT INVENTORY (SUCH AS, IF APPLICABLE AND IF
REQUESTED BY THE ADMINISTRATIVE AGENT, BY THE DELIVERY OF A FREIGHT FORWARDER
AGREEMENT);


(D)    WHICH ADMINISTRATIVE AGENT DETERMINES IS NOT SUBJECT TO ANY PERSON’S
RIGHT OF RECLAMATION, REPUDIATION, DIVERSION OR STOPPAGE IN TRANSIT;


(E)     WHICH IS INSURED TO THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE
AGENT;


(F)      WHICH HAS NOT BEEN IN TRANSIT FOR MORE THAN TEN (10) DAYS; AND


(G)     WHICH OTHERWISE WOULD CONSTITUTE ELIGIBLE INVENTORY.

1.48             “Eligible Inventory” shall mean, as to each Borrower, Inventory
of such Borrower consisting of finished goods held for resale in the ordinary
course of the business of such Borrower, in each case which are acceptable to
Administrative Agent in good faith based on the criteria set forth below.  In
general, Eligible Inventory shall not include (a) spare parts for equipment; (b)
packaging and shipping materials; (c) supplies used or consumed in such
Borrower’s business; (d) Inventory at premises other than those owned or leased
and controlled by any Borrower, except to the extent that Administrative Agent
has received (i) any UCC financing statements or other documents that
Administrative Agent may determine to be necessary to perfect its security
interest in such Inventory at such location, and (ii) a Collateral Access
Agreement executed by the Person owning any such location on terms reasonably
acceptable to Administrative Agent; (e) Inventory subject to a security interest
or lien in favor of any Person other than Administrative Agent except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Administrative Agent between the holder of
such security interest or lien and Administrative Agent; (f) bill and hold
goods; (g) obsolete Inventory; (h) Inventory which is not subject to the first
priority, valid and perfected security interest of Administrative Agent; (i)
Inventory that is past the expiration date; (j) Inventory that is held for
return to vendors (other than undamaged overstock allowed to be returned to a
vendor under the return policy between a Borrower and the vendor that is on
terms and conditions acceptable to Administrative Agent in good faith); (k)
damaged and/or defective Inventory; (l) Inventory purchased or sold on
consignment, (m) Inventory that is comprised of goods which are not in
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale (it being understood
and agreed that Inventory consisting of a cigarette unit which does not have a
Tax Stamp affixed thereto (i) shall otherwise be deemed eligible under this
clause (m) so long as such Borrower owns a Tax Stamp that can be affixed to such
cigarette unit for sales purposes and (ii) for advance purposes, shall be valued
as a cigarette unit as to which no Tax Stamp is affixed thereto), (n) Inventory
that has been acquired from a Sanctioned Person or a Sanctioned Entity, and (o)
Inventory located outside the United States of America.  The criteria for
Eligible Inventory set forth above may be revised from time to time by
Administrative Agent in its good faith determination to address the results of
any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date.  Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral. 

19

--------------------------------------------------------------------------------

 

 

1.49             “Eligible Military Receivables” means Military Receivables
arising from the sale of the Borrowers’ Inventory which arise in the ordinary
course of business, which have been earned by performance.  In determining the
amount to be so included, the face amount of such an Account shall be reduced
by, without duplication, to the extent not reflected in such face amount, (i)
the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, rebates, finance
charges or other allowances and (ii) the aggregate amount of all cash received
in respect of such Account but not yet applied by a Borrower to reduce the
amount of such Account.  Except as otherwise agreed by the Administrative Agent,
none of the following shall be deemed to be Eligible Military Receivables:


(A)     MILITARY RECEIVABLES THAT ARE NOT EVIDENCED BY AN INVOICE; PROVIDED,
THAT, SUCH MILITARY RECEIVABLES SHALL NOT BE RENDERED INELIGIBLE UNDER THIS
CLAUSE (A) IF INVOICES ARE NOT THEN REQUIRED TO BE RENDERED IN ACCORDANCE WITH
THE TERMS OF THE UNDERLYING AGREEMENT RELATING TO SUCH MILITARY RECEIVABLES AND
WILL BE, AND ARE, RENDERED AT THE EARLIEST TIME PERMITTED UNDER SUCH AGREEMENTS;


(B)     MILITARY RECEIVABLES THAT HAVE BEEN OUTSTANDING FOR MORE THAN NINETY
(90) DAYS FROM THE INVOICE DATE OR MORE THAN SIXTY (60) DAYS PAST THE DUE DATE;
PROVIDED, THAT, UP TO $2,000,000 OF MILITARY RECEIVABLES WHICH HAVE BEEN
OUTSTANDING FOR MORE THAN NINETY (90) DAYS FROM THE INVOICE DATE BUT LESS THAN
ONE HUNDRED AND EIGHTY (180) DAYS FROM THE INVOICE DATE SHALL, SUBJECT TO THE
SATISFACTION OF ALL OTHER CRITERIA FOR ELIGIBILITY HEREUNDER, BE DEEMED ELIGIBLE
MILITARY RECEIVABLES;


(C)     MILITARY RECEIVABLES DUE FROM ANY ACCOUNT DEBTOR, FIFTY (50%) PERCENT OF
WHOSE MILITARY RECEIVABLES AND NON-MILITARY RECEIVABLES ARE OTHERWISE INELIGIBLE
UNDER THE TERMS HEREOF; PROVIDED, THAT, IN DETERMINING ELIGIBILITY UNDER THIS
CLAUSE (C) THE MILITARY RECEIVABLE DEDUCTION AMOUNT SHALL NOT BE CONSIDERED;


(D)    MILITARY RECEIVABLES WITH RESPECT TO WHICH A BORROWER DOES NOT HAVE GOOD,
VALID AND MARKETABLE TITLE THERETO, FREE AND CLEAR OF ANY LIEN OR SECURITY
INTEREST (OTHER THAN LIENS AND SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE FINANCING AGREEMENTS AND LIENS PERMITTED UNDER CLAUSE (B)
OF SECTION 9.8 HEREOF);


(E)     WITHOUT DUPLICATION OF THE MILITARY RECEIVABLES DEDUCTION AMOUNT,
MILITARY RECEIVABLES WHICH ARE DISPUTED OR WITH RESPECT TO WHICH A CLAIM,
COUNTERCLAIM, OFFSET OR CHARGEBACK HAS BEEN ASSERTED, BUT ONLY TO THE EXTENT OF
SUCH DISPUTE, CLAIM, COUNTERCLAIM, OFFSET OR CHARGEBACK;


 

20

--------------------------------------------------------------------------------

 

 


(F)      MILITARY RECEIVABLES WHICH ARISE OUT OF ANY SALE MADE NOT IN THE
ORDINARY COURSE OF BUSINESS, MADE ON A BASIS OTHER THAN UPON CREDIT TERMS USUAL
TO THE BUSINESS OF A BORROWER OR ARE NOT PAYABLE IN UNITED STATES DOLLARS;


(G)     MILITARY RECEIVABLES WHICH ARE OWED BY ANY AFFILIATE;


(H)     MILITARY RECEIVABLES FOR WHICH ALL CONSENTS, APPROVALS OR AUTHORIZATIONS
OF, OR REGISTRATIONS OR DECLARATIONS WITH ANY GOVERNMENTAL AUTHORITY REQUIRED TO
BE OBTAINED, EFFECTED OR GIVEN IN CONNECTION WITH THE PERFORMANCE OF SUCH
MILITARY RECEIVABLE BY THE ACCOUNT DEBTOR OR IN CONNECTION WITH THE ENFORCEMENT
OF SUCH MILITARY RECEIVABLE BY THE ADMINISTRATIVE AGENT HAVE NOT BEEN DULY
OBTAINED, EFFECTED OR GIVEN OR ARE NOT IN FULL FORCE AND EFFECT;


(I)       MILITARY RECEIVABLES DUE FROM AN ACCOUNT DEBTOR WHICH IS THE SUBJECT
OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDING, HAS HAD A TRUSTEE OR RECEIVER
APPOINTED FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, HAS MADE AN ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OR HAS SUSPENDED ITS BUSINESS;


(J)       MILITARY RECEIVABLES DUE FROM ANY GOVERNMENTAL AUTHORITY EXCEPT TO THE
EXTENT THAT THE SUBJECT ACCOUNT DEBTOR IS THE FEDERAL GOVERNMENT OF THE UNITED
STATES OF AMERICA AND HAS COMPLIED WITH THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF
1940 AND ANY SIMILAR STATE LEGISLATION;


(K)     MILITARY RECEIVABLES REPRESENTING ANY MANUFACTURER’S OR SUPPLIER’S
ALLOWANCES, CREDITS, DISCOUNTS, INCENTIVE PLANS OR SIMILAR ARRANGEMENTS
ENTITLING A BORROWER TO DISCOUNTS ON FUTURE PURCHASE THEREFROM;


(L)       MILITARY RECEIVABLES ARISING OUT OF SALES ON A BILL-AND-HOLD,
GUARANTEED SALE, SALE-OR-RETURN, SALE ON APPROVAL OR CONSIGNMENT BASIS OR
SUBJECT TO ANY RIGHT OF RETURN, SETOFF OR CHARGE BACK;


(M)   MILITARY RECEIVABLES ARISING OUT OF SALES TO ACCOUNT DEBTORS OUTSIDE THE
UNITED STATES UNLESS EITHER (I) SUCH MILITARY RECEIVABLES ARE FULLY BACKED BY AN
IRREVOCABLE LETTER OF CREDIT ON TERMS, AND ISSUED BY A FINANCIAL INSTITUTION,
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND SUCH IRREVOCABLE LETTER OF CREDIT IS
IN THE POSSESSION OF THE ADMINISTRATIVE AGENT, OR (II) SUCH MILITARY RECEIVABLES
ARE SUPPORTED BY CREDIT INSURANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, NAMING
THE ADMINISTRATIVE AGENT AS AN ADDITIONAL INSURED, PROVIDED, THAT, THE AGGREGATE
AMOUNT OF SUCH ACCOUNTS THAT MAY BE ELIGIBLE ACCOUNTS SHALL NOT EXCEED
$7,500,000 AT ANY TIME;


(N)     MILITARY RECEIVABLES DUE FROM AN ACCOUNT DEBTOR AND ITS AFFILIATES, THE
AGGREGATE OF WHICH MILITARY RECEIVABLES AND NON-MILITARY RECEIVABLES DUE FROM
SUCH ACCOUNT DEBTOR REPRESENTS MORE THAN TWENTY (20%) PERCENT OF ALL THEN
OUTSTANDING MILITARY RECEIVABLES AND NON-MILITARY RECEIVABLES OWED TO THE
BORROWERS;


(O)     MILITARY RECEIVABLES CONSTITUTING PERMITTED INVESTMENTS MADE IN
ACCORDANCE WITH CLAUSE (H) OF SECTION 9.10 HEREOF;


(P)     MILITARY RECEIVABLES DUE FROM AN ACCOUNT DEBTOR WHO IS NOT, TO THE
BORROWERS’ KNOWLEDGE, AN APPROVED VENDOR FOR THE UNITED STATES OF AMERICA, OR
FOR WHOM A  BORROWER IS NO LONGER, TO SUCH BORROWER’S KNOWLEDGE, THE OFFICIAL
REPRESENTATIVE OF SUCH ACCOUNT DEBTOR WITH THE DEFENSE COMMISSARY AGENCY;

21

--------------------------------------------------------------------------------

 

 


(Q)     MILITARY RECEIVABLES WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS A
SANCTIONED PERSON OR A SANCTIONED ENTITY; OR


(R)      SUCH MILITARY RECEIVABLE IS DEEMED BY THE ADMINISTRATIVE AGENT IN GOOD
FAITH NOT TO BE ELIGIBLE FOR INCLUSION IN THE CALCULATION OF THE TRANCHE A
BORROWING BASE, THE TRANCHE A-1 BORROWING BASE AND THE TRANCHE A-2 BORROWING
BASE.


THE CRITERIA FOR ELIGIBLE MILITARY RECEIVABLES SET FORTH ABOVE MAY BE REVISED
FROM TIME TO TIME BY ADMINISTRATIVE AGENT IN ITS GOOD FAITH DETERMINATION TO
ADDRESS THE RESULTS OF ANY COLLATERAL AND/OR FIELD EXAMINATION OR APPRAISAL
PERFORMED BY OR ON BEHALF OF ADMINISTRATIVE AGENT AFTER THE EFFECTIVE DATE.

1.50             “Eligible Prescription Files” shall mean, as to each Borrower,
Prescription Files of such Borrower arising and maintained in the ordinary
course of the business of such Borrower and included in an appraisal of
Prescription Files received by Administrative Agent in accordance with the
requirements of Administrative Agent (including Prescription Files acquired by
such Borrower after the Effective Date), in each case which are acceptable to
Administrative Agent in good faith based on the criteria set forth below.  In
general, Eligible Prescription Files shall not include (a) Prescription Files at
premises other than those owned or leased and controlled by any Borrower; 
(b) Prescription Files subject to a security interest or lien in favor of any
Person other than Administrative Agent except those permitted in this Agreement
that are subject to an intercreditor agreement in form and substance
satisfactory to Administrative Agent between the holder of such security
interest or lien and Administrative Agent; (c) Prescription Files that are not
in a form that may be sold or otherwise transferred or are subject to regulatory
restrictions on the transfer thereof that are not acceptable to Administrative
Agent in good faith, provided that, the existing limitations as of the Effective
Date applicable in the States of Ohio and Michigan that the transferee have the
licenses required under applicable State law to operate a pharmacy and sell
products subject to a prescription shall be deemed acceptable to Administrative
Agent.  The criteria for Eligible Prescription Files set forth above may be
revised from time to time by Administrative Agent in its good faith
determination to address the results of any collateral and/or field examination
performed by or on behalf of Administrative Agent after the Effective Date.  Any
Prescription Files that are not Eligible Prescription Files shall nevertheless
be part of the Collateral.

1.51             “Eligible Real Property” shall mean, as to each Borrower, Real
Property owned by such Borrower in fee simple which is listed on Schedule 1.51
hereto and included in an appraisal of such Real Property received by
Administrative Agent in accordance with the requirements of Administrative Agent
and in each case acceptable to Administrative Agent in good faith based on the
criteria set forth below.  In general, Eligible Real Property shall not include:
(a) Real Property which is not owned and operated by a Borrower (and for this
purpose vacant land or Real Property, including any closed retail store
location, that is actively managed by a Borrower shall be deemed to be
“operated” by such Borrower); (b) Real Property subject to a security interest,
lien or mortgage or other encumbrance in favor of any person other than
Administrative Agent, except those permitted hereunder that are subject to an
intercreditor agreement in form and substance satisfactory to Administrative
Agent between the holder of such lien and Administrative Agent or are otherwise
acceptable to Administrative Agent); (c) Real Property that is not located in
the United States of America; (d) Real Property that is not subject to the valid
and enforceable, first priority, perfected security interest, lien and mortgage
of Administrative Agent; (e) Real Property where Administrative Agent determines
that issues relating to compliance with Environmental Laws adversely affect in
any material respect the value thereof or the ability of Administrative Agent to
sell or otherwise dispose thereof (but subject to the right of Administrative
Agent to establish Reserves after the Effective Date to reflect such adverse
affect); (f) Real Property improved with residential housing; (g) any parcel of
Real Property for which the applicable Borrower has not delivered to
Administrative Agent with respect to such parcel, title insurance, a survey,
zoning report, flood certificate, flood insurance in accordance with Section
9.5(b) hereof, environmental studies and other real estate items as required by
FIRREA, each of which shall be reasonably satisfactory to Administrative Agent. 
Any Real Property that is not Eligible Real Property shall nevertheless be part
of the Collateral.

22

--------------------------------------------------------------------------------

 

 

1.52             “Eligible Rolling Stock” shall mean Rolling Stock of a Borrower
used by a Borrower in the ordinary course of such Borrower’s business and not
held for resale or subject to any lease, in each case which are acceptable to
Administrative Agent in good faith based on the criteria set forth below.  In
general, Eligible Rolling Stock shall not include: (a) Rolling Stock that is
either: (i) not in transit within the continental United States in the ordinary
course of business, or (ii) not based at one of the locations in the continental
United States listed on Schedule 8.2 to the Information Certificate or such
other locations in the continental United States as Administrative Agent may
approve in writing, (b) Rolling Stock that is not owned by a Borrower; (c)
Rolling Stock that is not subject to an appraisal in accordance with the
requirements of Administrative Agent, (d) Rolling Stock that is not in good
order, repair, running, operational and marketable condition (ordinary wear and
tear excepted), (e) Rolling Stock the ownership of which is not evidenced by a
Certificate of Title that has the name of a Borrower noted thereon as the owner
of it or is otherwise not properly registered in one of the States of the United
States to such Borrower that is entitled to operate such Rolling Stock in the
State that has issued such Certificate of Title in accordance with all
applicable laws (other than any Rolling Stock the ownership of which is not
required to be evidenced by a certificate of title under the laws applicable to
it) and Administrative Agent has received such evidence thereof as it may
reasonably require; (f) Rolling Stock that does not meet, in all material
respects, all applicable material safety or regulatory standards applicable to
it for the use for which it is intended or for which it is being used, (g)
Rolling Stock that does not meet, in all material respects, all applicable
material standards of all motor vehicle laws or other statutes and regulations
established by any Governmental Authority or is subject to any licensing or
similar requirement that would limit the right of Administrative Agent to sell
or otherwise dispose of such Rolling Stock; (h) Rolling Stock that is not used
in the business of a Borrower in the ordinary course of business; (i) worn out,
obsolete or out of service Rolling Stock; (j) Rolling Stock that is not subject
to the first priority, valid and perfected security interest of Administrative
Agent (including that Administrative Agent shall have received evidence
satisfactory to it that its Lien has been noted on the Certificate of Title with
respect to such Rolling Stock); (k) Rolling Stock subject to a security interest
or lien of any other person or entity (other than a person with whom
Administrative Agent has a satisfactory intercreditor agreement and other than
liens permitted under Sections 9.8(b), (c) and (e) herein); (l) any Rolling
Stock consisting of automobiles or other non-commercial vehicles; (m) any
Rolling Stock on lease or rental to another Person and not operated by a
Borrower; (n) any Rolling Stock not covered by an insurance policy of a Borrower
in such amounts as are acceptable to Administrative Agent and which provides
that Administrative Agent is a loss payee in the case of any loss or damage
thereto that results in a claim to proceeds of insurance and (o) Rolling Stock
that is damaged or defective.  The criteria for Eligible Rolling Stock set forth
above may be revised from time to time by Administrative Agent in its good faith
determination to address the results of any collateral and/or field examination
performed by or on behalf of Administrative Agent after the Effective Date.  Any
Rolling Stock that is not Eligible Rolling Stock shall nevertheless be part of
the Collateral.

23

--------------------------------------------------------------------------------

 

 

1.53             “Eligible Transferee” shall mean (a) any Lender (other than a
Defaulting Lender); (b) the parent company of any Lender and/or any Affiliate of
such Lender which is at least fifty (50%) percent owned by such Lender or its
parent company; (c) any Approved Fund, and in each case is approved by
Administrative Agent; and (d) any other commercial bank having a combined
capital and surplus of at least $250,000,000 or financial institution having a
net worth (or the equivalent thereof in the case of an investment partnership,
managed account, limited liability company or similar entity) calculated in
accordance with applicable generally accepted accounting principles of not less
than $100,000,000, or “accredited investor” (as defined in Regulation D under
the Securities Act) that is engaged in the business of making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business having a net worth (or the equivalent
thereof in the case of an investment partnership, managed account, limited
liability company or similar entity) calculated in accordance with applicable
generally accepted accounting principles of not less than $100,000,000, and in
each case, approved by Administrative Agent, provided, that, (i) neither any
Borrower nor any Guarantor or any Affiliate of any Borrower or Guarantor shall
qualify as an Eligible Transferee, (ii) no natural person shall qualify as an
Eligible Transferee and (iii) no Person to whom any Indebtedness which is in any
way subordinated in right of payment to any other Indebtedness of any Borrower
or Guarantor shall qualify as an Eligible Transferee, except as Administrative
Agent may otherwise specifically agree.

1.54             “Eligible Unaffixed Tax Stamp Inventory” shall mean, at the
time of any determination thereof, Eligible Inventory consisting of unaffixed
Tax Stamps owned by the Borrowers purchased from any Governmental Authority in
any State or Commonwealth which may be returned to any such Governmental
Authority for full credit.

1.55             “Environmental Compliance Reserves” shall mean, with respect to
Eligible Real Property, any Reserve which Administrative Agent, from time to
time in its Permitted Discretion establish for estimable amounts that are
reasonably likely to be expended by any of the Borrowers or Guarantors in order
for such Borrower or Guarantor and its operations and property (a) to comply
with any notice from a Governmental Authority asserting non-compliance with
Environmental Laws, (b) to correct any such non-compliance with Environmental
Laws, or (c) to remedy any condition disclosed in the Phase I Environmental
Assessments delivered to the Administrative Agent on or prior to the Effective
Date.

1.56             “Environmental Laws” shall mean all foreign, Federal, State and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Borrower or
Guarantor and any Governmental Authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b)  relating to the exposure to, or
the use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials.  The term “Environmental Laws”
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

24

--------------------------------------------------------------------------------

 

 

1.57             “Equipment” shall mean, as to each Borrower and Guarantor, all
of such Borrower’s and Guarantor’s now owned and hereafter acquired equipment,
wherever located, including machinery, data processing and computer equipment
(whether owned or licensed and including embedded software), vehicles, tools,
furniture, fixtures, all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

1.58             “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, together with all rules, regulations and interpretations thereunder or
related thereto.

1.59             “ERISA Affiliate” shall mean any person required to be
aggregated with any Borrower, any Guarantor or any of its or their respective
Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.60             “ERISA Event” shall mean (a) any “reportable event”, as defined
in Section 4043(c) of ERISA or the regulations issued thereunder, with respect
to a Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the occurrence of a non-exempt
“prohibited transaction” with respect to which any Borrower, Guarantor or any of
its or their respective Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which any Borrower,
Guarantor or any of its or their respective Subsidiaries could otherwise be
liable; (f) a complete or partial withdrawal by any Borrower, Guarantor or any
ERISA Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (g) the filing of a notice of intent to terminate a Plan subject
to Title IV of ERISA, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Plan; (h) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (i) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate in excess of $10,000,000 and (j) any other event or condition
with respect to a Plan including any Plan subject to Title IV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in an increase of $10,000,000 or more in the amount required
to be paid by any Borrower in any year in excess of the amount such Borrower
would have been required but for such event or condition.

25

--------------------------------------------------------------------------------

 

 

1.61             “Eurodollar Rate” shall mean with respect to the Interest
Period for a Eurodollar Rate Loan, the rate per annum rate appearing on
Macro*World’s (www.capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR -
USD (or on any successor or substitute page of such Service, or any successor to
or substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the Eurodollar Rate Loan requested (whether as
an initial Eurodollar Rate Loan or as a continuation of a Eurodollar Rate Loan
or as a conversion of a Base Rate Loan to a Eurodollar Rate Loan) by Borrowers
in accordance with this Agreement, which determination shall be made by
Administrative Agent and shall be conclusive in the absence of manifest error.

1.62             “Eurodollar Rate Loans” shall mean any Loans or portion thereof
on which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.

1.63             “Event of Default” shall mean the occurrence or existence of
any event or condition described in Section 10.1 hereof.

1.64             “Excess Availability” shall mean the amount, as determined by
Administrative Agent, calculated at any date, equal to:


(A)     THE LESSER OF:  (I)  THE TOTAL BORROWING BASE AND (II) THE MAXIMUM
CREDIT (IN EACH CASE UNDER (I) OR (II) AFTER GIVING EFFECT TO ANY RESERVES OTHER
THAN ANY RESERVES IN RESPECT OF LETTER OF CREDIT ACCOMMODATIONS), MINUS


(B)     THE SUM OF:  (I) THE AMOUNT OF ALL THEN OUTSTANDING AND UNPAID
OBLIGATIONS OF SUCH BORROWER (BUT NOT INCLUDING FOR THIS PURPOSE OBLIGATIONS OF
SUCH BORROWER ARISING PURSUANT TO ANY GUARANTEES IN FAVOR OF ADMINISTRATIVE
AGENT AND LENDERS OF THE OBLIGATIONS OF THE OTHER BORROWERS OR ANY OUTSTANDING
LETTER OF CREDIT ACCOMMODATIONS), PLUS (II) THE AMOUNT OF ALL RESERVES THEN
ESTABLISHED IN RESPECT OF LETTER OF CREDIT ACCOMMODATIONS, PLUS (III) THE
AGGREGATE AMOUNT OF ALL THEN OUTSTANDING AND UNPAID TRADE PAYABLES AND OTHER
OBLIGATIONS OF SUCH BORROWER WHICH ARE OUTSTANDING MORE THAN THIRTY (30) DAYS
PAST DUE AS OF SUCH TIME (OTHER THAN TRADE PAYABLES OR OTHER OBLIGATIONS BEING
CONTESTED OR DISPUTED BY SUCH BORROWER IN GOOD FAITH), PLUS (IV) WITHOUT
DUPLICATION, THE AMOUNT OF CHECKS ISSUED BY SUCH BORROWER TO PAY TRADE PAYABLES
AND OTHER OBLIGATIONS WHICH ARE MORE THAN THIRTY (30) DAYS PAST DUE AS OF SUCH
TIME (OTHER THAN TRADE PAYABLES OR OTHER OBLIGATIONS BEING CONTESTED OR DISPUTED
BY SUCH BORROWER IN GOOD FAITH), BUT NOT YET SENT.

26

--------------------------------------------------------------------------------

 

 

1.65             “Exchange Act” shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.66             “Existing Credit Agreements” shall have the meaning set forth
in the recitals to this Agreement.

1.67             “Existing Letters of Credit” shall have the meaning set forth
in the recitals to this Agreement.

1.68             “Existing Nash-Finch Agent” shall have the meaning set forth in
the recitals to this Agreement.

1.69             “Existing Nash-Finch Borrowers” shall have the meaning set
forth in the recitals to this Agreement.

1.70             “Existing Nash-Finch Credit Agreement” shall have the meaning
set forth in the recitals to this Agreement.

1.71             “Existing Nash-Finch Lenders” shall have the meaning set forth
in the recitals to this Agreement.

1.72             “Existing Nash-Finch Letters of Credit” shall have the meaning
set forth in the recitals to this Agreement.

1.73             “Existing Nash-Finch Loans” shall have the meaning set forth in
the recitals to this Agreement.

1.74             “Existing Nash-Finch Security Agreement” shall mean the
Security Agreement, dated December 21, 2011, by and among Existing Nash-Finch
Agent and Existing Nash-Finch Borrowers.

1.75             “Existing Spartan Agent” shall have the meaning set forth in
the recitals to this Agreement.

1.76             “Existing Spartan Borrowers” shall have the meaning set forth
in the recitals to this Agreement.

1.77             Existing Spartan Credit Agreement” shall have the meaning set
forth in the recitals to this Agreement.

1.78             “Existing Spartan Lenders” shall have the meaning set forth in
the recitals to this Agreement.

27

--------------------------------------------------------------------------------

 

 

1.79             “Existing Spartan Letters of Credit” shall have the meaning set
forth in the recitals to this Agreement.

1.80             “Existing Spartan Loans” shall have the meaning set forth in
the recitals to this Agreement.

1.81             “Farm Products” shall mean crops, livestock, supplies used or
produced in a farming operation and products of crops or livestock and including
farm products as such term is defined in the Food Security Act and the UCC.

1.82             “Farm Products Sellers” shall mean, collectively, sellers or
suppliers to any Borrower of any farm product (as such term is defined in the
Food Security Act and the UCC) and including any perishable agricultural
commodity (as defined in PACA) or livestock (as defined in the PSA), meat, meat
food products or livestock products derived therefrom or any poultry or poultry
products derived therefrom; sometimes being referred to herein individually as a
“Farm Product Seller”.

1.83             “FATCA” shall mean current Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is that is substantively comparable and not materially more burdensome to comply
with), any current or future regulations or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.

1.84             “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate per annum equal to, for each day during such period, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

1.85             “Fee Letter” shall mean, the Fee Letter, dated July 21, 2013,
by and among Parent, Wells Fargo, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.86             “Financing Agreements” shall mean, collectively, this Agreement
and all notes, guarantees, security agreements, deposit account control
agreements, investment property control agreements, intercreditor agreements and
all other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by any Borrower or Obligor in connection with this
Agreement; provided, that, in no event shall the term Financing Agreements be
deemed to include any Hedge Agreement or any agreement evidencing a Bank
Product.

1.87             “FIRREA” shall mean the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, as amended from time to time.

1.88             “Fiscal Intermediary” shall mean any qualified insurance
company or other financial institution that has entered into an ongoing
relationship with any Governmental Authority to make payments to payees under
Medicare, Medicaid or any other Federal, State or local public health care or
medical assistance program pursuant to any of the Health Care Laws.

28

--------------------------------------------------------------------------------

 

 

1.89             “Fixed Charge Coverage Ratio” shall mean, as to any Person,
with respect to any period, the ratio of (a) the amount equal to EBITDA of such
Person for such period to (b) the Fixed Charges of such Person for such period.

1.90             “Fixed Charges” shall mean, as to any Person, with respect to
any period, the sum of, without duplication, (a) all cash Interest Expense
during such period, plus (b) all Capital Expenditures during such period, plus
(c) all regularly scheduled (as determined at the beginning of the respective
period) principal payments in respect of Indebtedness for borrowed money
(excluding payments in respect of Revolving Loans which do not result in a
reduction of the Maximum Credit), including, without limitation, scheduled
reductions in the amounts of Tranche A Real Estate Availability, Tranche A
Equipment Availability and Tranche A Rolling Stock Availability in accordance
with the definitions of such terms, and Indebtedness with respect to Capital
Leases (and without duplicating items (a) and (c) of this definition, the
interest component with respect to Indebtedness under Capital Leases) during
such period, plus (d) taxes paid during such period in cash.

1.91             “Food Security Act” shall mean the Food Security Act of 1984, 7
U.S.C. Section 1631 et. seq., as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

1.92             “Food Security Act Notices” shall have the meaning set forth in
Section 8.20 hereof.

1.93             “Foreign Lender” shall mean any Lender that is organized under
the laws of a jurisdiction other than that in which any Borrower is a resident
for tax purposes.  For purposes of this definition, the United States, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

1.94             “Flood Insurance Laws” means, collectively, the following (in
each case as now or hereafter in effect or any successor statute thereto): (i)
the National Flood Insurance Act of 1968, (ii) the Flood Disaster Protection Act
of 1973, (iii) the National Flood Insurance Reform Act of 1994 and (iv) the
Flood Insurance Reform Act of 2004.

1.95             “FRB” means the Board of Governors of the Federal Reserve
System of the United States.

1.96             “Freight Forwarder Agreement” shall mean an agreement,
reasonably acceptable in form and substance to the Administrative Agent, among a
Borrower, a Freight Forwarder, and the Administrative Agent, in which the
Freight Forwarder acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the
Administrative Agent and agrees, upon notice from the Administrative Agent, to
hold and dispose of the subject Inventory solely as directed by the
Administrative Agent.

1.97             “Freight Forwarders” shall mean the persons listed on Schedule
1.97 hereto or such other person or persons as may be selected by Borrowers
after the Effective Date and after written notice by Lead Borrower to
Administrative Agent who are reasonably acceptable to Administrative Agent to
handle the receipt of Inventory within the United States of America or Canada
and/or to clear Inventory through the Bureau of Customs and Border Protection
(formerly the Customs Service), or its Canadian equivalent, or other domestic or
foreign export control authorities or otherwise perform port of entry services
to process Inventory imported by Borrowers from outside the United States of
America or Canada (such persons sometimes being referred to herein individually
as a “Freight Forwarder”), provided, that, as to each such person, (a)
Administrative Agent shall have received a Freight Forwarder Agreement by such
person in favor of Administrative Agent (in form and substance reasonably
satisfactory to Administrative Agent) duly authorized, executed and delivered by
such person, (b) such agreement shall be in full force and effect and (c) such
person shall be in compliance in all material respects with the terms thereof.

29

--------------------------------------------------------------------------------

 

 

1.98             “Fronting Exposure” shall mean, at any time there is a
Defaulting Lender, (a) with respect to any Issuing Bank, such Defaulting
Lender’s Pro Rata Share of the outstanding Letter of Credit Accommodations other
than outstanding Letter of Credit Accommodations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or
subject to Letter of Credit Collateralization in accordance with the terms
hereof, and (b) with respect to Swing Line Lender, such Defaulting Lender’s Pro
Rate Share of outstanding Swing Line Loans made by Swing Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.

1.99             “Fund” shall mean any Person (other than a natural person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

1.100            “GAAP” shall mean generally accepted accounting principles in
the United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied, except that,
for purposes of Section 9.9(f)(viii) hereof, GAAP shall be determined on the
basis of such principles in effect on the Effective Date and consistent with
those used in the preparation of the most recent audited financial statements
delivered to Administrative Agent prior to the Effective Date.

1.101            “Governmental Authority” shall mean any nation or government,
any state, province, or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

1.102            “Guarantors” shall have the meaning assigned thereto in the
recitals to this Agreement.

1.103            “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substances, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
polychlorinated biphenyls, pesticides, herbicides, sewage, sludge, industrial
slag, solvents and/or any other similar substances, materials, or wastes and
including any other substances, materials or wastes that are or become regulated
under any Environmental Law (including any that are or become classified as
hazardous or toxic under any Environmental Law).

30

--------------------------------------------------------------------------------

 

 

1.104         “Health Care Laws” shall mean all Federal, State and local laws,
rules, regulations, interpretations, guidelines, ordinances and decrees
primarily relating to patient healthcare, any health care provider, medical
assistance and cost reimbursement program, as now or at any time hereafter in
effect, applicable to any Borrower or Guarantor, including, but not limited to,
the Social Security Act, the Social Security Amendments of 1972, the
Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.

1.105         “Hedge Agreement” shall mean an agreement between any Borrower or
Guarantor and Administrative Agent or any Bank Product Provider that is a swap
agreement as such term is defined in 11 U.S.C. Section 101, and including any
rate swap agreement, basis swap, forward rate agreement, commodity swap,
interest rate option, forward foreign exchange agreement, spot foreign exchange
agreement, rate cap agreement rate, floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option,
any other similar agreement (including any option to enter into any of the
foregoing or a master agreement for any the foregoing together with all
supplements thereto) for the purpose of protecting against or managing exposure
to fluctuations in interest or exchange rates, currency valuations or commodity
prices; sometimes being collectively referred to herein as “Hedge Agreements”.

1.106            “HIPAA” shall mean the Health Insurance Portability and
Accountability Act of 1996, as the same now exists or may hereafter from time to
time be amended, modified, recodified or supplemented, together with all rules
and regulations thereunder.

1.107         “Indebtedness” shall mean, with respect to any Person, any
liability, whether or not contingent, (a) in respect of borrowed money (whether
or not the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments; (b) representing the balance deferred and unpaid of the
purchase price of any property or services (except any such balance that
constitutes an account payable to a trade creditor (whether or not an Affiliate)
created, incurred, assumed or guaranteed by such Person in the ordinary course
of business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person; (f) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of credit, banker’s acceptances, drafts or similar documents or
instruments issued for such Person’s account; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time; (h)
all net obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such person against
fluctuations in interest rates or currency or commodity values; (i) all
obligations owed by such Person under License Agreements with respect to
non-refundable, advance or minimum guarantee royalty payments; and (j) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

31

--------------------------------------------------------------------------------

 

 

1.108         “Information Certificate” shall mean, collectively, the
Information Certificates of Borrowers and Guarantors constituting Exhibit C
hereto containing material information with respect to Borrowers and Guarantors,
their respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Administrative Agent in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for herein.

1.109         “Intellectual Property” shall mean, as to each Borrower and
Guarantor, such Borrower’s and Guarantor’s now owned and hereafter arising or
acquired:  patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright registrations, trademarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or the license of any
trademark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.

1.110            “Interest Expense” shall mean, for any period, as to any
Person, as determined in accordance with GAAP, the total interest expense of
such Person, whether paid or accrued during such period (including the interest
component of Capital Leases for such period), including, without limitation,
discounts in connection with the sale of any Accounts, but excluding interest
paid in property other than cash and any other interest expense not payable in
cash.

1.111         “Interest Period” shall mean for any Eurodollar Rate Loan, a
period of approximately one (1) week or one (1), three (3) or six (6) months
duration as any Borrower may elect, the exact duration to be determined in
accordance with the customary practice in the applicable Eurodollar Rate market;
provided, that, (a) if capable of being provided by each Lender, the Eurodollar
Rate shall also be available for periods of two (2) months or twelve (12) months
and (b) such Borrower may not elect an Interest Period which will end after the
last day of the then-current term of this Agreement.

32

--------------------------------------------------------------------------------

 

 

1.112         Interest Rate” shall mean,


(A)     SUBJECT TO CLAUSE (B) OF THIS DEFINITION BELOW:

(I)          AS TO TRANCHE A REVOLVING LOANS THAT ARE BASE RATE LOANS, A RATE
EQUAL TO THE THEN APPLICABLE MARGIN FOR SUCH BASE RATE LOANS ON A PER ANNUM
BASIS PLUS THE BASE RATE;

(II)        AS TO TRANCHE A REVOLVING LOANS THAT ARE EURODOLLAR RATE LOANS, A
RATE EQUAL TO THE THEN APPLICABLE MARGIN FOR SUCH EURODOLLAR RATE LOANS ON A PER
ANNUM BASIS PLUS THE ADJUSTED EURODOLLAR RATE (IN EACH CASE, BASED ON THE
EURODOLLAR RATE APPLICABLE FOR THE RELEVANT INTEREST PERIOD, WHETHER SUCH RATE
IS HIGHER OR LOWER THAN ANY RATE PREVIOUSLY QUOTED TO A BORROWER);

(III)      AS TO TRANCHE A-1 REVOLVING LOANS THAT ARE BASE RATE LOANS, A RATE
EQUAL TO THE THEN APPLICABLE MARGIN FOR SUCH BASE RATE LOANS ON A PER ANNUM
BASIS PLUS THE BASE RATE;

(IV)      AS TO TRANCHE A-1 REVOLVING LOANS THAT ARE EURODOLLAR RATE LOANS, A
RATE EQUAL TO THE THEN APPLICABLE MARGIN FOR SUCH EURODOLLAR RATE LOANS ON A PER
ANNUM BASIS PLUS THE ADJUSTED EURODOLLAR RATE (IN EACH CASE, BASED ON THE
EURODOLLAR RATE APPLICABLE FOR THE RELEVANT INTEREST PERIOD, WHETHER SUCH RATE
IS HIGHER OR LOWER THAN ANY RATE PREVIOUSLY QUOTED TO A BORROWER);

(V)        AS TO TRANCHE A-2 TERM LOANS THAT ARE BASE RATE LOANS, A RATE EQUAL
TO THE THEN APPLICABLE MARGIN FOR SUCH BASE RATE LOANS ON A PER ANNUM BASIS PLUS
THE BASE RATE; AND

(VI)      AS TO TRANCHE A-2 TERM LOANS THAT ARE EURODOLLAR RATE LOANS, A RATE
EQUAL TO THE THEN APPLICABLE MARGIN FOR SUCH EURODOLLAR RATE LOANS ON A PER
ANNUM BASIS PLUS THE ADJUSTED EURODOLLAR RATE (IN EACH CASE, BASED ON THE
EURODOLLAR RATE APPLICABLE FOR THE RELEVANT INTEREST PERIOD, WHETHER SUCH RATE
IS HIGHER OR LOWER THAN ANY RATE PREVIOUSLY QUOTED TO A BORROWER).


(B)     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN CLAUSE (A) OF THIS
DEFINITION, THE APPLICABLE MARGIN OTHERWISE USED TO CALCULATE THE INTEREST RATE
FOR BASE RATE LOANS AND EURODOLLAR RATE LOANS SHALL BE THE HIGHEST PERCENTAGE
SET FORTH IN THE DEFINITION OF THE TERM APPLICABLE MARGIN FOR EACH CATEGORY OF
LOANS (WITHOUT REGARD TO THE AMOUNT OF MONTHLY AVERAGE EXCESS AVAILABILITY) PLUS
TWO (2%) PERCENT PER ANNUM, AT ADMINISTRATIVE AGENT’S OPTION,  (I) FOR THE
PERIOD (A) FROM AND AFTER THE EFFECTIVE DATE OF TERMINATION OR NON-RENEWAL
HEREOF UNTIL ADMINISTRATIVE AGENT AND LENDERS HAVE RECEIVED FULL AND FINAL
PAYMENT OF ALL OUTSTANDING AND UNPAID OBLIGATIONS WHICH ARE NOT CONTINGENT AND
CASH COLLATERAL OR LETTER OF CREDIT, AS ADMINISTRATIVE AGENT MAY SPECIFY, IN THE
AMOUNTS AND ON THE TERMS REQUIRED UNDER SECTION 13.1 HEREOF FOR CONTINGENT
OBLIGATIONS (NOTWITHSTANDING ENTRY OF A JUDGMENT AGAINST ANY BORROWER OR
GUARANTOR) AND (B) FROM AND AFTER THE DATE OF THE OCCURRENCE OF AN EVENT OF
DEFAULT AND FOR SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING AND (II) ON (A)
TRANCHE A REVOLVING LOANS TO A BORROWER AT ANY TIME OUTSTANDING IN EXCESS OF THE
TRANCHE A BORROWING BASE, (B) TRANCHE A-1 REVOLVING LOANS TO A BORROWER AT ANY
TIME OUTSTANDING IN EXCESS OF THE TRANCHE A-1 BORROWING BASE, AND (C) TRANCHE
A-2 TERM LOANS TO A BORROWER AT ANY TIME OUTSTANDING IN EXCESS OF THE TRANCHE
A-2 BORROWING BASE (IN EACH CASE, WHETHER OR NOT SUCH EXCESS(ES) ARISE OR ARE
MADE WITH OR WITHOUT THE KNOWLEDGE OR CONSENT OF ADMINISTRATIVE AGENT OR ANY
LENDER AND WHETHER MADE BEFORE OR AFTER AN EVENT OF DEFAULT).

33

--------------------------------------------------------------------------------

 

 

1.113         “Inventory” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s and Guarantor’s now owned and hereafter existing or acquired
goods, wherever located, which (a) are leased by such Borrower or Guarantor as
lessor; (b) are held by such Borrower for sale or lease or to be furnished under
a contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business, and which includes, without
limitation, any Tax Stamps which are required to be affixed to cigarettes or
other tobacco-based products, such as cigars, pipe tobacco, chewing tobacco and
snuff, to permit the sale thereof, whether such stamps are affixed or unaffixed
to such tobacco products.

1.114         “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Administrative Agent, by and
among Administrative Agent, any Borrower or Guarantor (as the case may be) and
any securities intermediary, commodity intermediary or other person who has
custody, control or possession of any investment property of such Borrower or
Guarantor agreeing that such securities intermediary, commodity intermediary or
other person will comply with entitlement orders originated by Administrative
Agent with respect to such investment property, or other instructions of
Administrative Agent and including such other terms and conditions as
Administrative Agent may require.

1.115         “Issuing Bank” shall have the meaning set forth for such term in
Section 2.4(a) hereof.

1.116         “Joinder Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to Administrative Agent, pursuant to which, among other
things, a Person becomes a party to, and bound by the terms of, this Agreement
and/or the other Financing Agreements as a Borrower or a Guarantor, as the
Administrative Agent may reasonably determine.

1.117         “Lead Borrower” shall mean Spartan Stores, Inc., a Michigan
corporation in its capacity as Lead Borrower on behalf of itself and the other
Borrowers pursuant to Section 6.7 hereof and it successors and assigns in such
capacity.

1.118         “Lenders” shall mean the financial institutions who are
signatories hereto as Lenders (including Swing Line Lender) and other persons
made a party to this Agreement as a Lender in accordance with Section 13.7
hereof, and their respective successors and assigns; each sometimes being
referred to herein individually as a “Lender”.

34

--------------------------------------------------------------------------------

 

 

1.119         “Letter of Credit Accommodations” shall mean, collectively, the
letters of credit, merchandise purchase or other guaranties which are from time
to time either (a) issued or opened by an Issuing Bank for the account of any
Borrower or Obligor or (b) with respect to which Administrative Agent or Lenders
have agreed to indemnify the issuer or guaranteed to the issuer the performance
by any Borrower or Obligor of its obligations to such issuer; sometimes being
referred to herein individually as “Letter of Credit Accommodation”.  “Letter of
Credit Accommodations” as such term is used herein shall include for all
purposes hereunder the Existing Letters of Credit.

1.120         “Letter of Credit Collateralization” shall mean either (a)
providing cash collateral (pursuant to documentation reasonably satisfactory to
Administrative Agent, including provisions that specify that the letter of
credit fee and all usage charges set forth in this Agreement will continue to
accrue while the Letter of Credit Accommodations are outstanding) to be held by
Administrative Agent in an amount equal to one hundred five (105%) percent of
the then outstanding Letter of Credit Accommodations, (b) causing the letters of
credit issued under this Agreement to be returned to the Issuing Bank, or (c)
providing Administrative Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Administrative Agent, from a commercial
bank acceptable to Administrative Agent (in its sole discretion) in an amount
equal to one hundred five (105%) percent of the then outstanding Letter of
Credit Accommodations; it being understood that the letter of credit fee and all
usage charges set forth in this Agreement will continue to accrue while the
Letter of Credit Accommodations are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit.

1.121         “License Agreements” shall have the meaning set forth in Section
8.11 hereof.

1.122         “Loan Limit” shall mean the lesser of (a) the Total Borrowing Base
or (b) the Maximum Credit.

1.123         “Loans” shall mean, collectively, the Revolving Loans, the Swing
Line Loans and the Tranche A-2 Term Loans

1.124         “Material Adverse Effect” shall mean a material adverse effect on
(a) the financial condition, business, performance or operations of Borrowers
and Guarantors (taken as a whole) or the legality, validity or enforceability of
this Agreement or any of the other Financing Agreements; (b) the legality,
validity, enforceability, perfection or priority of the security interests and
liens of Administrative Agent upon the Collateral (taken as a whole); (c) the
Collateral (taken as a whole) or its value (taken as a whole),  (d) the ability
of Borrowers (taken as a whole) to repay the Obligations or of Borrowers (taken
as a whole) to perform their obligations under this Agreement or any of the
other Financing Agreements as and when to be performed; or (e) the ability of
Administrative Agent or any Lender to enforce the Obligations or realize upon
the Collateral or otherwise with respect to the rights and remedies of
Administrative Agent and Lenders under this Agreement or any of the other
Financing Agreements (taken as a whole).

1.125         “Material Contract” shall mean (a) any contract or other agreement
(other than the Financing Agreements or contracts relating to the purchase or
sale of Inventory in the ordinary course of business)), written or oral, of any
Borrower or Guarantor involving monetary liability of or to any Person in an
amount in excess of $10,000,000 in any fiscal year and (b) any other contract or
other agreement (other than the Financing Agreements or contracts relating to
the purchase or sale of Inventory in the ordinary course of business), whether
written or oral, to which any Borrower or Guarantor is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would have a Material Adverse Effect.

35

--------------------------------------------------------------------------------

 

 

1.126         “Maturity Date” shall the meaning set forth in Section 13.1
hereof.

1.127         “Maximum Credit” shall mean the sum of the Tranche A Maximum
Credit, the Tranche A-1 Maximum Credit and the Tranche A-2 Maximum Credit.

1.128         “Medicaid” shall mean the health care financial assistance program
jointly financed and administered by the Federal and State governments under
Title XIX of the Social Security Act.

1.129         “Medicaid Account” shall mean any Accounts of Borrowers or
Guarantors arising pursuant to services rendered by Borrowers or Guarantors to
eligible Medicaid beneficiaries to be paid by a Fiscal Intermediary or by the
United States of America acting under the Medicaid program, any State or the
District of Columbia acting pursuant to a health plan adopted pursuant to Title
XIX of the Social Security Act or any other Governmental Authority under
Medicaid.

1.130         “Medicare” shall mean the health care financial assistance program
under Title XVIII of the Social Security Act.

1.131         “Medicare Account” shall mean any Accounts of Borrowers or
Guarantors arising pursuant to goods sold or services rendered by Borrowers or
Guarantors to eligible Medicare beneficiaries to be paid by a Fiscal
Intermediary or by the United States of America acting under the Medicare
program or any other Governmental Authority under Medicare.

1.132         “Merger Agreement Representations” shall mean the representations
made by Nash-Finch in the Nash-Finch Merger Agreement as are material to the
interests of Administrative Agent, Arrangers and Lenders, but only to the extent
that Parent, SSD or any Affiliate of either of them has the right to terminate
the obligations under the Nash-Finch Merger Agreement as a result of a breach of
such representations.

1.133         “Military Receivables” shall mean Accounts (other than Credit Card
Receivables and Pharmacy Receivables) due to a Borrower from Account Debtors
arising from the sale of Inventory to such Account Debtor, which Inventory is
resold by the Account Debtor to a United States military commissary or exchange.

1.134         “Military Receivables Deduction Amount” shall mean, as to any
Military Receivable, the sum of one hundred (100%) percent of contra accounts
and other offsets which the applicable Account Debtor may have with respect to
such Military Receivables; provided, that,


 

36

--------------------------------------------------------------------------------

 

 


(A)     UNTIL THE DATE ONE HUNDRED EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE
(OR SUCH LONGER PERIOD AS ADMINISTRATIVE AGENT MAY AGREE BUT NOT TO EXCEED AN
ADDITIONAL ONE HUNDRED EIGHTY (180) DAYS WITHOUT THE CONSENT OF THE REQUIRED
LENDERS), ADMINISTRATIVE AGENT MAY INCLUDE IN THE MILITARY RECEIVABLES DEDUCTION
AMOUNT ONLY SUCH CONTRA ACCOUNTS AND OTHER OFFSETS ARISING IN CONNECTION WITH
THE PURCHASE OF GOODS FROM SUPPLIERS OBLIGATED ON MILITARY RECEIVABLES TO THE
EXTENT SUCH PURCHASES RELATE TO THE MILITARY DISTRIBUTION DIVISION OF NASH FINCH
AND TO GROCERY SUPPLY ACQUISITION CORP. (SO LONG AS THE AMOUNT OF THE EXCESS
AVAILABILITY IS GREATER THAN THE ADDITIONAL AMOUNT THAT THE MILITARY RECEIVABLES
DEDUCTION AMOUNT WOULD BE IF ALL AMOUNTS OWING BY NASH FINCH AND GROCERY SUPPLY
ACQUISITION CORP. TO SUCH SUPPLIERS WERE INCLUDED IN THE MILITARY RECEIVABLES
DEDUCTION AMOUNT) AND


(B)     ON AND AFTER THE END OF SUCH PERIOD, ADMINISTRATIVE AGENT MAY INCLUDE IN
THE MILITARY RECEIVABLES DEDUCTION AMOUNT ALL AMOUNTS OWING BY NASH FINCH
(INCLUDING, BUT NOT LIMITED TO, THE MILITARY DISTRIBUTION DIVISION) AND GROCERY
SUPPLY ACQUISITION CORP. TO THE SUPPLIERS OBLIGATED ON MILITARY RECEIVABLES,
EXCEPT THAT IN THE EVENT THAT LEAD BORROWER SHALL ESTABLISH A SEPARATE
SUBSIDIARY OR SUBSIDIARIES SUBJECT TO, AND IN ACCORDANCE WITH THE TERMS HEREOF,
THAT IS ENGAGED IN THE BUSINESS OF PURCHASING GOODS AND DELIVERING GOODS GIVING
RISE TO MILITARY RECEIVABLES (IN ADDITION TO GROCERY SUPPLY ACQUISITION CORP.),
THEN ONLY THE AMOUNTS OWING BY ANY SUCH SUBSIDIARY AND GROCERY SUPPLY
ACQUISITION CORP. TO SUCH SUPPLIERS SHALL BE INCLUDED IN THE MILITARY
RECEIVABLES DEDUCTION AMOUNT.

1.135         “Monthly Average Excess Availability” shall mean, at any time, the
average of the aggregate amount of the Excess Availability during the
immediately preceding calendar month as calculated by Administrative Agent in
good faith.

1.136         “Mortgages” shall mean, collectively, the mortgages, deeds of
trust and deeds to secure debt with respect to Real Property of any Borrower or
Guarantor in favor of, or for the benefit of Administrative Agent, as set forth
on Schedule 1.136 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.137         “Multiemployer Plan” shall mean a “multi-employer plan” as defined
in Section 4001(a)(3) of ERISA which is or was at any time during the current
year or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate.

1.138         “Nash-Finch Merger” shall mean the merger of Nash-Finch with and
into SSD pursuant to the Nash-Finch Merger Documents.

1.139         “Nash-Finch Merger Agreement” shall mean the Agreement and Plan of
Merger, dated as of July 21, 2013, by and among Parent, SSD and Nash-Finch,
together with all exhibits, schedules, annexes and other disclosure letters
thereto.

1.140         “Nash-Finch Merger Documents” shall mean the Nash-Finch Merger
Agreement and all other material documents related thereto and executed in
connection therewith.

1.141         “Net Proceeds” shall mean the aggregate cash proceeds payable to
any Borrower or Guarantor in respect of any sale, lease, transfer or other
disposition of any assets or properties, or interest in assets and properties or
as proceeds of any loans or other financial accommodations provided to any
Borrower or Guarantor or as proceeds from the issuance and/or sale of any
Capital Stock, in each case net of the reasonable and customary direct costs
relating to such sale, lease, transfer or other disposition or loans or other
financial accommodation or issuance and/or sale (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and amounts applied to
the repayment of indebtedness secured by a valid and enforceable lien on the
asset or assets that are the subject of such sale or other disposition required
to be repaid in connection with such transaction. Net Proceeds shall exclude any
non-cash proceeds received from any sale or other disposition or other
transaction, but shall include such proceeds when and as converted by any
Borrower or Guarantor to cash or other immediately available funds.

37

--------------------------------------------------------------------------------

 

 

1.142         “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, as to Inventory, (a) the numerator of which is the amount equal to
the amount of the recovery in respect of the Inventory at such time, as to
Inventory of the Retail Division, on a “net orderly liquidation value” basis,
and as to Inventory of the Distribution Division, on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Administrative Agent in accordance with Section 7.3, in each case,
net of operating expenses, liquidation expenses and commissions, and (b) the
denominator of which is the applicable original cost of the aggregate amount of
the Inventory subject to such appraisal.

1.143         “Non-Defaulting Lender” shall mean, at any time, each Lender that
is not a Defaulting Lender at such time.

1.144         “Non-Military Receivables” shall mean Accounts due to a Borrower
or a Guarantor which do not constitute Military Receivables.

1.145         “Non-Operating Assets” shall mean assets consisting of closed
stores, vacant land or closed distribution centers or other facilities that are
not currently used in the operations of Parent or its subsidiaries as set forth
on Schedule 1.145 hereto.

1.146         “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Administrative
Agent or any Lender and/or any of their Affiliates, including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under this
Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and subject to the priority in right
of payment set forth in Section 6.4 hereof, all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Borrower or
Guarantor to Administrative Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising,
provided, that, (i) as to any such obligations, liabilities and indebtedness
arising under or pursuant to a Hedge Agreement, the same shall only be included
within the Obligations if upon Administrative Agent’s request, Administrative
Agent shall have entered into an agreement, in form and substance reasonably
satisfactory to Administrative Agent, with the Bank Product Provider that is a
counterparty to such Hedge Agreement, as acknowledged and agreed to by
Borrowers, providing for the delivery to Administrative Agent by such
counterparty of information with respect to the amount of such obligations and
providing for the other rights of Administrative Agent and such Bank Product
Provider in connection with such arrangements and (ii) Administrative Agent
shall have received from any Bank Product Provider, other than Wells and its
Affiliates, written notice that (A) such Bank Product Provider has entered into
a transaction to provide Bank Products to such Borrower and (B) the obligations
arising pursuant to such Bank Products provided to such Borrower constitute
Obligations entitled to the benefits of the security interest of Administrative
Agent granted hereunder.  In no event shall any Bank Product Provider acting in
such capacity to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness except that each reference to the term “Lender” in
Sections 12.1, 12.2, 12.5, 12.6, 12.7, 12.9, 12.12 and 13.6 hereof shall be
deemed to include such Bank Product Provider and in no event shall the approval
of any such person in its capacity as Bank Product Provider be required in
connection with the release or termination of any security interest or lien in
favor of Administrative Agent.  The “Obligations” shall not include, with
respect to any Borrower or Guarantor, any Swap Obligation if, and to the extent
that, all or a portion of the guarantee of such Borrower or Guarantor of, or the
grant by such Borrower or Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Borrower’s or Guarantor’s failure for any reason not to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the guarantee of such Borrower or Guarantor becomes
effective with respect to such related Swap Obligation.

38

--------------------------------------------------------------------------------

 

 

1.147         “Obligor” shall mean any guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (including, without
limitation, Guarantors), other than Borrowers.

1.148         “OFAC” shall mean the Office of Foreign Assets Control of the U.S.
Department of the Treasury.

1.149         “Other Taxes” shall have the meaning set forth in Section 6.11(c)
hereof.

1.150         “PACA” shall mean the Perishable Agricultural Commodities Act,
1930, as amended, 7 U.S.C. Section 499a et. seq., as the same now exists or may
hereafter from time to time be amended, modified, recodified or supplemented,
together with all rules and regulations thereunder.

1.151         “PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C.
Section 181 et. seq., as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

39

--------------------------------------------------------------------------------

 

 

1.152         “Parent” shall mean Spartan Stores, Inc., a Michigan corporation,
and its successors and assigns.

1.153         “Participant” shall mean any financial institution that acquires
and holds a participation in the interest of any Lender in any of the Loans and
Letter of Credit Accommodations in conformity with the provisions of Section
13.7 of this Agreement governing participations.

1.154         “Patriot Act” shall have the meaning set forth in Section 8.32
hereof.

1.155         “Permits” shall have the meaning set forth in Section 8.7(b)
hereof.

1.156         “Permitted Discretion” shall mean a determination made in good
faith in the exercise of Administrative Agent’s reasonable business judgment
based on how an asset-based lender with similar rights providing a credit
facility of the type set forth herein would act in similar circumstances at the
time with the information then available to it.

1.157         “Person” or “person” shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.158         “Pharmaceutical Laws” shall mean federal, state and local laws,
rules or regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered, relating to dispensing, storing or
distributing prescription medicines or products, including laws, rules or
regulations relating to the qualifications of Persons employed to do the same.

1.159         “Pharmacy Receivables” means as to each Borrower, all present and
future rights of such Borrower to payment from a Third Party Payor arising from
the sale of prescription drugs by such Borrower (it being understood that the
portion of the purchase price for such prescription drugs payable by the
purchaser of such prescription drugs or any Person other than a Third Party
Payor shall not be deemed to be a Pharmacy Receivable).

1.160         “Plan” means an employee benefit plan (as defined in Section 3(3)
of ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years.

1.161         “Prescription Files” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s or Guarantor’s now owned or hereafter existing
or acquired retail customer files, (a) including prescriptions for retail
customers and other medical information related thereto, maintained by the
retail pharmacies of Borrowers and Guarantors, wherever located, and (b) the
pharmaceutical customer list owned and controlled by any Borrower or Guarantor
relating to certain items and services, including, without limitation, any drug
price data, drug eligibility data, clinical drug information and health
information of a pharmaceutical customer that is not protected under Sections
1171 through 1179 of the Social Security Act or other applicable law.

40

--------------------------------------------------------------------------------

 

 

1.162         “Pro Forma Basis” shall mean, for purposes of calculating retail
sales in Section 10.1(i) for the immediately preceding fiscal year and for
purposes of calculating revenues in Section 10.1(n) for the immediately
preceding fiscal year, that pro forma effect will be given to the Nash-Finch
Merger, any acquisition or investment permitted under Section 9.10(j) hereof and
sales, transfers and other dispositions or discontinuance of any Subsidiary,
line of business, division or store, in each case, that occurred during such
immediately preceding fiscal year being used for such purpose as if such event
occurred on the first day of such immediately preceding fiscal year.

1.163         “Pro Rata Share” shall mean:


(A)     WITH RESPECT TO A TRANCHE A LENDER'S OBLIGATION TO MAKE TRANCHE A
REVOLVING LOANS AND TO ACQUIRE INTERESTS IN SWING LINE LOANS, SPECIAL
ADMINISTRATIVE AGENT ADVANCES AND LETTER OF CREDIT ACCOMMODATIONS AND RECEIVE
PAYMENTS OF INTEREST, FEES, AND PRINCIPAL WITH RESPECT THERETO, THE FRACTION
(EXPRESSED AS A PERCENTAGE) THE NUMERATOR OF WHICH IS SUCH TRANCHE A LENDER'S
TRANCHE A COMMITMENT AND THE DENOMINATOR OF WHICH IS THE AGGREGATE AMOUNT OF ALL
OF THE TRANCHE A COMMITMENTS OF THE TRANCHE A LENDERS, AS ADJUSTED FROM TIME TO
TIME IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.7 HEREOF; PROVIDED, THAT,
IF THE TRANCHE A COMMITMENTS HAVE BEEN TERMINATED, THE NUMERATOR SHALL BE THE
UNPAID AMOUNT OF SUCH TRANCHE A LENDER'S TRANCHE A REVOLVING LOANS AND ITS
INTEREST IN THE SWING LINE LOANS, SPECIAL ADMINISTRATIVE AGENT ADVANCES AND
LETTER OF CREDIT ACCOMMODATIONS AND THE DENOMINATOR SHALL BE THE AGGREGATE
AMOUNT OF ALL UNPAID TRANCHE A REVOLVING LOANS, SWING LINE LOANS, SPECIAL
ADMINISTRATIVE AGENT ADVANCES AND LETTER OF CREDIT ACCOMMODATIONS;


(B)     WITH RESPECT TO A TRANCHE A-1 LENDER'S OBLIGATION TO MAKE TRANCHE A-1
REVOLVING LOANS AND RECEIVE PAYMENTS OF INTEREST, FEES, AND PRINCIPAL WITH
RESPECT THERETO, THE FRACTION (EXPRESSED AS A PERCENTAGE) THE NUMERATOR OF WHICH
IS SUCH TRANCHE A-1 LENDER'S TRANCHE A-1 COMMITMENT AND THE DENOMINATOR OF WHICH
IS THE AGGREGATE AMOUNT OF ALL OF THE TRANCHE A-1 COMMITMENTS OF THE TRANCHE A-1
LENDERS, AS ADJUSTED FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 13.7 HEREOF;


(C)     WITH RESPECT TO A TRANCHE A-2 LENDER'S OBLIGATION TO MAKE TRANCHE A-2
TERM LOANS AND RECEIVE PAYMENTS OF INTEREST, FEES, AND PRINCIPAL WITH RESPECT
THERETO, THE FRACTION (EXPRESSED AS A PERCENTAGE) THE NUMERATOR OF WHICH IS SUCH
TRANCHE A-2 LENDER'S TRANCHE A-2 COMMITMENT AND THE DENOMINATOR OF WHICH IS THE
AGGREGATE AMOUNT OF ALL OF THE TRANCHE A-2 COMMITMENTS OF THE TRANCHE A-2
LENDERS, AS ADJUSTED FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 13.7 HEREOF;


(D)    WITH RESPECT TO ALL OTHER MATTERS (INCLUDING, WITHOUT LIMITATION, THE
INDEMNIFICATION OBLIGATIONS ARISING UNDER SECTION 11.5 HEREOF), AT ANY TIME
SHALL MEAN, AS TO ANY LENDER, THE FRACTION (EXPRESSED AS A PERCENTAGE) THE
NUMERATOR OF WHICH IS SUCH LENDER’S AGGREGATE COMMITMENTS AND THE DENOMINATOR OF
WHICH IS THE AGGREGATE AMOUNT OF ALL OF THE COMMITMENTS OF LENDERS, AS ADJUSTED
FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS SECTION 13.7 HEREOF;
PROVIDED, THAT, IF THE COMMITMENTS HAVE BEEN TERMINATED, THE NUMERATOR SHALL BE
THE UNPAID AMOUNT OF SUCH LENDER’S LOANS AND ITS INTEREST IN THE SWING LINE
LOANS, SPECIAL ADMINISTRATIVE AGENT ADVANCES AND LETTER OF CREDIT ACCOMMODATIONS
AND THE DENOMINATOR SHALL BE THE AGGREGATE AMOUNT OF ALL UNPAID LOANS, SWING
LINE LOANS, SPECIAL ADMINISTRATIVE AGENT ADVANCES AND LETTER OF CREDIT
ACCOMMODATIONS.

41

--------------------------------------------------------------------------------

 

 

1.164         “Provision for Taxes” shall mean an amount equal to all taxes
imposed on or measured by net income, whether Federal, State, Provincial, county
or local, and whether foreign or domestic, that are paid or payable by any
Person in respect of any period in accordance with GAAP.

1.165         "Qualified Debt Agent" shall mean the entity acting in the
capacity as agent or trustee, as applicable, with respect to a Qualified Debt
Offering and any successor or replacement agent or trustee, as applicable, and
their respective successors and assigns.

1.166         “Qualified Debt Intercreditor Agreement” shall mean, in form and
substance reasonably satisfactory to Administrative Agent and the Required
Lenders, the Intercreditor Agreement entered into on the date that Borrowers
incur Indebtedness permitted to be incurred pursuant to Section 9.9(f) hereof,
by and between Administrative Agent and each set of holders of such debt, as
applicable (or their agent or trustee, as applicable), as acknowledged and
agreed to by Borrowers and Guarantors, pursuant to which Administrative Agent
shall subordinate its lien on the Qualified Debt Offering Priority Collateral
(to no less than a second priority lien) and the holders of such debt (or their
agent or trustee, as applicable) shall subordinate its lien on all Collateral
other than the Qualified Debt Offering Priority Collateral, as the same be
amended, modified, supplemented, extended, renewed, restated or replaced.

1.167         “Qualified Debt Offering" shall mean, at the option of the
Borrowers, in each case, pursuant to and in accordance with the terms of Section
9.9(f) hereof, one or more (i) term loans made to the Borrowers or Guarantors
after the Effective Date or (ii) senior notes issued by any Borrower or
Guarantor after the Effective Date.

1.168         “Qualified Debt Offering Priority Collateral” shall mean, after
the date that Borrowers or Guarantors have incurred Indebtedness pursuant to
Section 9.9(f) hereof, collectively, that portion of the Collateral now owned or
at any time hereafter acquired by any Borrower or Guarantor or in which any
Borrower or Guarantor now has or at any time in the future may acquire any
right, title or interest, consisting of


(A)     EQUIPMENT (OTHER THAN EQUIPMENT THAT CONSTITUTES ELIGIBLE EQUIPMENT OR
ELIGIBLE ROLLING STOCK AS OF THE DATE OF THE INCURRENCE OF SUCH INDEBTEDNESS),


(B)     REAL PROPERTY AND FIXTURES (OTHER THAN REAL PROPERTY THAT CONSTITUTES
ELIGIBLE REAL PROPERTY AS OF THE DATE OF THE INCURRENCE OF SUCH INDEBTEDNESS),


(C)     INTELLECTUAL PROPERTY,


(D)    INSTRUMENTS, DOCUMENTS, INVESTMENT PROPERTY, LETTERS OF CREDIT,
SUPPORTING OBLIGATIONS AND CHATTEL PAPER, IN EACH CASE, TO THE EXTENT THAT ANY
AMOUNTS PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE ITEMS OR TYPES OF ASSETS
DESCRIBED IN CLAUSES (A) THROUGH (C) ABOVE ARE EVIDENCED BY THE ITEMS DESCRIBED
IN THIS CLAUSE (D) AND


 

42

--------------------------------------------------------------------------------

 

 


(E)     ALL PROCEEDS AND PRODUCTS OF ANY OF THE ITEMS OR TYPES OF ASSETS
DESCRIBED IN CLAUSES (A) THROUGH (D) ABOVE.

1.169         “Real Property” shall mean all now owned and hereafter acquired
real property of each Borrower and Guarantor, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located, including the real property and related assets more particularly
described in the Mortgages.

1.170         “Realty Reserves” shall mean such Reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate to reflect the impediments to Administrative Agent’s ability to
realize upon any Eligible Real Property.  Without limiting the generality of the
foregoing, Realty Reserves may include (but are not limited to) (a)
Environmental Compliance Reserves, (b) Reserves for (i) municipal taxes and
assessments that may be required to be repaid in connection with any sale or
other disposition of any of such Real Property, (ii) at any time, repairs
required to maintain the Real Property at such time and/or to prepare it for a
sale or other disposition, (iii) remediation of title defects, and (c) Reserves
for Indebtedness secured by liens that are pari passu with, or have priority
over, the lien of the Administrative Agent.

1.171         “Receivables” shall mean all of the following now owned or
hereafter arising or acquired property of each Borrower and Guarantor: (a) all
Accounts; (b) all interest, fees, late charges, penalties, collection fees and
other amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d)  letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or (e)
all other accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

1.172         “Records” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s and Guarantor’s present and future books of account of every
kind or nature, purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data relating to the Collateral or any Account Debtor,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of any Borrower or Guarantor with respect to the
foregoing maintained with or by any other person).

43

--------------------------------------------------------------------------------

 

 

1.173         “Reference Bank” shall mean Wells Fargo Bank, National
Association, or such other bank as Administrative Agent may from time to time
designate.

1.174         “Refinancing Indebtedness” shall have meaning set forth in Section
9.9 hereof.

1.175         “Register” shall have the meaning set forth in Section 13.7
hereof.

1.176         “Required Lenders” shall mean, at any time, those Lenders whose
Pro Rata Shares aggregate fifty-one (51%) percent or more of the aggregate of
the Commitments of all Lenders, or if the Commitments shall have been
terminated, Lenders to whom at least fifty-one (51%) percent of the then
outstanding Obligations are owing; provided, that, (a) the Commitment of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders, (b) at any time that there are two (2) or more Lenders, “Required
Lenders” must include at least two (2) Lenders (who are not Affiliates of one
another), and (c) to the extent that the Pro Rata Shares of Wells and Bank of
America aggregate fifty-one (51%) percent or more of the aggregate of the
Commitments of all Lenders, “Required Lenders” must include at least three (3)
Lenders (who are not Affiliates of one another).  For purposes of calculating
Pro Rata Share, the Commitments of any Defaulting Lender in determining Required
Lenders at any time shall be deemed to be zero.

1.177         “Required Tranche A Lenders” shall mean, at any time, those
Tranche A Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or
more of the aggregate of the Tranche A Commitments of all Tranche A Lenders, or
if the Tranche A Commitments shall have been terminated, Tranche A Lenders to
whom at least fifty-one (51%) percent of the then outstanding Obligations in
respect of Tranche A Revolving Loans are owing; provided, that, (a) the
Commitment of any Defaulting Lender shall be disregarded in the determination of
the Required Tranche A Lenders, (b) at any time that there are two (2) or more
Tranche A Lenders, “Required Tranche A Lenders” must include at least two (2)
Tranche A Lenders (who are not Affiliates of one another), and (c) to the extent
that the Pro Rata Shares of Wells and Bank of America aggregate fifty-one (51%)
percent or more of the aggregate of the Tranche A Commitments of all Tranche A
Lenders, “Required Tranche A Lenders” must include at least three (3) Tranche A
Lenders (who are not Affiliates of one another).  For purposes of calculating
Pro Rata Share, the Commitments of any Defaulting Lender in determining Required
Tranche A Lenders at any time shall be deemed to be zero.

1.178         “Required Tranche A-1 Lenders” shall mean, at any time, those
Tranche A-1 Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or
more of the aggregate of the Tranche A-1 Commitments of all Tranche A-1 Lenders,
or if the Tranche A-1 Commitments shall have been terminated, Tranche A-1
Lenders to whom at least fifty-one (51%) percent of the then outstanding
Obligations in respect of Tranche A-1 Revolving Loans are owing; provided, that,
(a) the Commitment of any Defaulting Lender shall be disregarded in the
determination of the Required Tranche A-1 Lenders, and (b) at any time that
there are two (2) or more Tranche A-1 Lenders, “Required Tranche A-1 Lenders”
must include at least two (2) Tranche A-1 Lenders (who are not Affiliates of one
another).  For purposes of calculating Pro Rata Share, the Commitments of any
Defaulting Lender in determining Required Tranche A-1 Lenders at any time shall
be deemed to be zero.

44

--------------------------------------------------------------------------------

 

 

1.179         “Required Tranche A-2 Lenders” shall mean, at any time, those
Tranche A-2 Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or
more of the aggregate of the Tranche A-2 Commitments of all Tranche A-2 Lenders,
or if the Tranche A-2 Commitments shall have been terminated, Tranche A-2
Lenders to whom at least fifty-one (51%) percent of the then outstanding
Obligations in respect of Tranche A-2 Revolving Loans are owing; provided, that,
(a) the Commitment of any Defaulting Lender shall be disregarded in the
determination of the Required Tranche A-2 Lenders, and (b) at any time that
there are two (2) or more Tranche A-2 Lenders, “Required Tranche A-2 Lenders”
must include at least two (2) Tranche A-2 Lenders (who are not Affiliates of one
another).  For purposes of calculating Pro Rata Share, the Commitments of any
Defaulting Lender in determining Required Tranche A-2 Lenders at any time shall
be deemed to be zero.

1.180         “Reserves” shall mean as of any date of determination, such
amounts as Administrative Agent may from time to time establish and revise in
its Permitted Discretion reducing the amount of Loans and Letter of Credit
Accommodations which would otherwise be available to any Borrower under the
lending formula(s) provided for herein: (a) to reflect events, conditions,
contingencies or risks which adversely affect, or have a reasonable likelihood
of adversely affecting (i) the assets or business of Borrowers, including the
Collateral or its value or the amount that might be obtained upon the sale or
other disposition or realization on such Collateral or (ii) the security
interests and other rights of Administrative Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
(b) to reflect Administrative Agent’s good faith belief that any collateral
report or financial information furnished by or on behalf of any Borrower or
Obligor to Administrative Agent is or was incomplete, inaccurate or misleading
in any material respect or (c) to reflect outstanding Letter of Credit
Accommodations as provided in Section 2.4 hereof or (d) in respect of any state
of facts which Administrative Agent determines in good faith constitutes a
Default or an Event of Default.  Without limiting the generality of the
foregoing, Reserves may, at Administrative Agent’s option in its Permitted
Discretion, be established to reflect: (i) chargebacks with respect to Accounts,
(ii) returns, discounts, claims, credits and allowances of any nature that are
not paid pursuant to the reduction of Accounts, (iii) the sales, excise or
similar taxes included in the amount of any Accounts reported to Administrative
Agent, (iv) a change in the turnover, age or mix of the categories of Inventory
or Rolling Stock that adversely affects the aggregate value of all Inventory or
Rolling Stock, as the case may be, (v) variances between the perpetual inventory
records of Borrowers (to the extent such perpetual inventory records are
maintained) and the results of the test counts of the Inventory that is subject
to such perpetual inventory records conducted by Administrative Agent with
respect thereto in excess of the percentage acceptable to Administrative Agent,
(vi) variances between the inventory records of Borrowers and Guarantors and the
results of test counts or physical counts of inventory with respect thereto,
(vii) variances between the stock ledger inventory report for non-perishable
items in the Retail Division and the general ledger with respect thereto; (viii)
amounts owing by Borrowers to Credit Card Issuers or Credit Card Processors in
connection with the Credit Card Agreements, (ix) amounts due or to become due in
respect of sales, excise, use and/or withholding taxes, (x) liabilities of any
Borrower or Guarantor that are entitled to receive the benefit of a security
interest or trust pursuant to the PACA, the PSA or any other similar state law
(provided, that, as of the Effective Date, Borrowers represent that there are no
such liabilities under the PSA since Borrowers have written agreements providing
for the extension of credit to them for all purchases of meat, meat products and
livestock products by Borrowers), (xi) inventory shrinkage, (xii) the aggregate
amount of merchandise gift certificates and coupons, (xiii) any rental payments,
service charges or other amounts to become due to lessors of real property to
the extent Inventory, Equipment, Rolling Stock or Records are located in or on
such property or such Records are needed to monitor or otherwise deal with the
Collateral (except for rents and amounts due for the lease of Real Property by
Borrowers where Administrative Agent has received a Collateral Access Agreement
in a form acceptable to Administrative Agent, provided, that, in the event that
Administrative Agent has not received a Collateral Access Agreement or has
received a Collateral Access Agreement that does not have terms that are
acceptable to Administrative Agent for any retail store location that is leased
by a Borrower, the Reserves established in respect of such location pursuant to
this clause (xiii) shall not exceed at any time the lesser of  (A) the aggregate
of amounts payable to the owners and lessors of such location for the next two
(2) months from any such time and including amounts if any, then outstanding and
unpaid owed by a Borrower to such owners and lessors or (B) the value of the
Eligible Equipment, Eligible Inventory and Eligible Rolling Stock at such
location to the extent included in the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base or the Tranche A-2 Borrowing Base, except that such limitation on
the amount of the Reserves shall not apply at any time that a Default or Event
of Default shall exist or have occurred and be continuing, or a notice of any
default or event of default under the lease with respect to such location has
been received by or on behalf of any Borrower or Guarantor (except  where the
existence of the default specified in such notice is being disputed in good
faith by such Borrower or Guarantor provided that such Borrower or Guarantor is
continuing to pay rent and all other amounts payable under the lease with
respect to such premises or if not, then is paying such rent and other amounts
into escrow so that such funds will be available to the lessor in the event that
such Borrower or Guarantor does not succeed in such dispute) or a Borrower has
granted to the owner and lessor a security interest or lien upon any assets of
such Borrower, (xiv) reductions in the number of repeat prescriptions, the
average volume of prescriptions being filled, or the change in the mix of the
types of payors with respect to sales of prescriptions, or any other changes to
the factors identified in any appraisal that adversely affect the amount that
may be recovered by Administrative Agent from the sale or other disposition of
the Prescription Files (provided, that, Borrowers may at any time and from time
to time obtain appraisals that satisfy the requirements of Administrative Agent
provided for herein with respect to the Prescription Files, and to the extent
that the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or theTranche
A-2 Borrowing Base has been adjusted to reflect the then current value of the
Eligible Prescription Files based on the results of such appraisal, such
Reserves shall not be established), (xv) any statutory or regulatory changes
after the Effective Date, or as to Ohio and Michigan laws are not disclosed in
the opinions of counsel to Borrowers addressed and delivered to Administrative
Agent on the Effective Date, that adversely affect the transferability of the
Prescription Files, (xvi) the amount, at any time, by which the Tranche A-2 Term
Loans exceed the Tranche A-2 Borrowing Base then in effect, (xvii) the Tax
Stamps Reserve, (xviii) customs duties and other costs to release Inventory
which is being imported into the United States, (xix) Customer Credit
Liabilities, and (xx) Realty Reserves. 

45

--------------------------------------------------------------------------------

 

 

To the extent that such Reserve is in respect of amounts that may be payable to
third parties, the Administrative Agent may, at its option, but without
duplication, deduct such Reserve from (A) the Tranche A Maximum Credit at any
time that the Tranche A Maximum Credit is less than the amount of the Tranche A
Borrowing Base, (B) the Tranche A-1 Maximum Credit at any time that the Tranche
A-1 Maximum Credit is less than the amount of the Tranche A-1 Borrowing Base or
(C) the Tranche A-2 Maximum Credit at any time that the Tranche A-2 Maximum
Credit is less than the amount of the Tranche A-2 Borrowing Base.  To the extent
Administrative Agent may revise the lending formulas used to determine the
Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or the Tranche A-2
Borrowing Base or establish new criteria or revise existing criteria for
Eligible Accounts or Eligible Inventory so as to address any circumstances,
condition, event or contingency in a manner satisfactory to Administrative
Agent, Administrative Agent shall not establish a Reserve for the same purpose. 
The amount of any Reserve established by Administrative Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Administrative Agent in good faith. 

46

--------------------------------------------------------------------------------

 

 

1.181         “Retail Division” shall mean the operations of Family Fare, Prevo,
MSFC, Seaway, Custer, Pharm, Gruber RE, Spartan Fuel, Nash-Finch,  Super Food, U
Save and Erickson’s (together with their respective successors and assigns)
consisting of ownership by such Borrowers and their Subsidiaries of retail
supermarkets, pharmacies, fuel centers and convenience stores, together with all
related retail operations by them.

1.182         “Revolving Loans” shall mean, collectively, the Tranche A
Revolving Loans and the Tranche A-1 Revolving Loans.

1.183         “Rolling Stock” shall mean, as to each Borrower, all of such
Borrower’s trucks, trailers, tractors and intermodal units for use in connection
therewith, wherever located.

1.184         “Sale and Lease-Back Transaction” shall mean the sale by any
Borrower or Guarantor of real property pursuant to any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any real property,
whether now owned or hereafter acquired, and thereafter rent or lease such real
property that it intends to use for substantially the same purpose or purposes
as the real property being sold or transferred.

1.185         “Sanctioned Entity” shall mean (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, (d) a Person
resident in or determined to be resident in a country, in each case, that is
subject to a country sanctions program administered and enforced by OFAC.

1.186         “Sanctioned Person” shall mean a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

1.187         “Secured Parties” shall mean, collectively, (a) Administrative
Agent, (b) Issuing Bank, (c) Lenders and (d) Bank Product Providers; provided,
that, as to any Bank Product Provider, only to the extent of the Obligations
owing to such Bank Product Provider.

1.188         “Senior Note Indenture” shall mean the Indenture, dated December
6, 2012, by and between Parent, as issuer, and The Bank of New York Trust
Company, N.A., as trustee, with respect to the Senior Notes, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced from time to time.

47

--------------------------------------------------------------------------------

 

 

1.189         “Senior Notes” shall mean, collectively, the 6.625% Senior Notes
Due 2016 issued by Parent in the original aggregate principal amount not to
exceed $50,000,000 pursuant to the Senior Note Indenture, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced from time to time.

1.190         “Senior Notes Trustee” shall mean The Bank of New York Trust
Company, N.A., as trustee under the Senior Notes, and its successors and
assigns, and any replacement or successor trustee thereunder.

1.191         “Social Security Act” shall mean the Social Security Act, 92
U.S.C. Section 1396, et seq, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.

1.192         “Solvent” shall mean, at any time with respect to any Person, that
at such time such Person (a) is able to pay its debts as they mature and has
(and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the Effective Date, and (b) the assets and properties
of such Person at a fair valuation (and including as assets for this purpose at
a fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

1.193         “Special Administrative Agent Advances” shall have the meaning set
forth in Section 12.11 hereof.

1.194         “Specified Representations” shall mean the representations and
warranties set forth in Sections 8.1, the first sentence of 8.4, the second
sentence of 8.7(a), 8.12(d), 8.24, 8.29, 8.31 and 8.32 herein.

1.195         “SSD” shall mean SS Delaware, Inc., a Delaware corporation, and
its successors and assigns.

1.196         “Store Accounts” shall have the meaning set forth in Section 6.3
hereof.

1.197         “Subsidiary” or “subsidiary” shall mean, with respect to any
Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

48

--------------------------------------------------------------------------------

 

 

1.198         “Supermajority Lenders” shall mean, at any time, those Lenders
whose Pro Rata Shares aggregate sixty-six and two-thirds (66 2/3%) percent or
more of the aggregate of the Commitments of all Lenders, or if the Commitments
shall have been terminated, Lenders to whom at least sixty-six and two-thirds
(66 2/3%) percent of the then outstanding Obligations are owing; provided, that,
(a) the Commitment of any Defaulting Lender shall be disregarded in the
determination of the Supermajority Lenders, and (b) at any time that there are
two (2) or more Lenders, “Supermajority Lenders” must include at least two (2)
Lenders (who are not Affiliates of one another).  For purposes of calculating
Pro Rata Share, the Commitments of any Defaulting Lender in determining
Supermajority Lenders at any time shall be deemed to be zero.

1.199         “Swing Line Lender” shall mean Wells Fargo Capital Finance, LLC,
in its capacity as the lender of Swing Line Loans, and its successors and
assigns.

1.200         “Swing Line Loans” shall mean loans now or hereafter made by Swing
Line Lender on a revolving basis pursuant to the Credit Facility (involving
advances, repayments and readvances) as set forth in Section 2.2 hereof.

1.201         “Swing Line Loan Limit” shall mean $100,000,000.

1.202         “Tax Stamps” shall mean all tax stamps, excise tax stamps,
adhesive stamps, meter stamps and similar stamps, which in each case evidence
the valid and effective payment of cigarette taxes to applicable Governmental
Authorities.

1.203         “Tax Stamps Reserve” shall mean, at any given time, with respect
to any Eligible Unaffixed Tax Stamp Inventory, such reserves as the
Administrative Agent from time to time determines in its Permitted Discretion as
being appropriate with respect to the sum of the “net stamp tax obligations” in
each State in which any Borrower purchases Tax Stamps, wherein the “net stamp
tax obligations” for each State are equal to the aggregate obligations and/or
liabilities owing to any Governmental Authority in such State for purchases of
Tax Stamps (including any checks or instruments of payment issued by or on
behalf of any Borrower which are held by any taxing authority in such State and
not yet submitted for presentment and collection), and the aggregate obligations
and/or liabilities owing to any Governmental Authority in such State based on an
audit of a Borrowers’ monthly Tax Stamp report delivered to such Governmental
Authority in such State but excluding all such obligations and/or liabilities
owing to any Governmental Authority in such States as determined by
Administrative Agent in its Permitted Discretion; provided, that, the amount of
any such Reserve shall be reduced by the amount payable under any surety bond
issued to or for the benefit of any Governmental Authority of a State so long as
Administrative Agent shall have received an opinion letter, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel
licensed in such State opining that amounts owing to such State would not be
entitled to payment from any assets of the Borrowers (or held by them) prior to
the Obligations, whether as a result of amounts collected by any Borrower in
respect of cigarette taxes being trust funds or any Borrower acting as agent for
such State for purposes of the collection of such cigarette taxes, as an offset
against Tax Stamps held or used by such Borrower or otherwise.

49

--------------------------------------------------------------------------------

 

 

1.204         “Third Party Payor” shall mean any Person, such as, a Fiscal
Intermediary, Blue Cross/Blue Shield, or private health insurance company, which
is obligated to reimburse or otherwise make payments to health care providers
who provide medical care or medical assistance or other goods or services for
eligible patients under Medicare, Medicaid or any private insurance contract.

1.205         “Total Borrowing Base” shall mean, the sum of the Tranche A
Borrowing Base, the Tranche A-1 Borrowing Base and the Tranche A-2 Borrowing
Base.

1.206         “Total Funded Indebtedness” shall mean, as of any date of
determination, with respect to Parent and its Subsidiaries (determined on a
consolidated basis), without duplication, any liability, whether or not
contingent, (a) in respect of borrowed money (whether or not the recourse of the
lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments
(including, but not limited to, mortgages); (b) representing the balance
deferred and unpaid of the purchase price of any property or services (other
than an account payable to a trade creditor (whether or not an Affiliate)
incurred in the ordinary course of business of such Person and payable in
accordance with customary trade practices, but including, without limitation,
all earn-outs and similar deferred payment obligations); (c) all obligations as
lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases; (d) all reimbursement obligations and other
liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, bank
guaranties, drafts or similar documents or instruments issued for such Person’s
account; (e) the principal and interest portions of all rental obligations of
such Person under any synthetic lease or similar off-balance sheet financing
where such transaction is considered to be borrowed money for tax purposes but
is classified as an operating lease in accordance with GAAP, (f) in respect of
letters of credit issued on behalf of the Borrowers and Guarantors (and/or in
connection with the Borrowers and Guarantors have reimbursement obligations) and
(g) all obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements, hedging agreements,
collar agreements and other agreements or arrangements designed to protect such
person against fluctuations in interest rates or currency or commodity values.

1.207         “Tranche A Borrowing Base” shall mean, at any time, the amount
equal to:


(A)       EIGHTY-FIVE (85%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE
ACCOUNTS (OTHER THAN THOSE ARISING FROM PHARMACY RECEIVABLES, CREDIT CARD
RECEIVABLES AND MILITARY RECEIVABLES); PLUS


(B)       NINETY (90%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE ACCOUNTS
ARISING FROM PHARMACY RECEIVABLES; PLUS


(C)       NINETY (90%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE CREDIT
CARD RECEIVABLES; PLUS


 

50

--------------------------------------------------------------------------------

 

 


(D)      EIGHTY-FIVE (85%) PERCENT MULTIPLIED BY THE NET AMOUNT OF (AFTER
DEDUCTING, WITHOUT DUPLICATION, THE MILITARY RECEIVABLES DEDUCTION AMOUNT)
ELIGIBLE MILITARY RECEIVABLES; PLUS


(E)       NINETY (90%) PERCENT OF THE NET RECOVERY PERCENTAGE FOR THE ELIGIBLE
INVENTORY (OTHER THAN ELIGIBLE UNAFFIXED TAX STAMP INVENTORY) OF THE RETAIL
DIVISION MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE INVENTORY; PLUS


(F)        NINETY (90%) PERCENT OF THE NET RECOVERY PERCENTAGE FOR THE ELIGIBLE
INVENTORY (OTHER THAN ELIGIBLE UNAFFIXED TAX STAMP INVENTORY) OF THE
DISTRIBUTION DIVISION (INCLUDING, FOR THIS PURPOSE, INVENTORY WHICH GIVES RISE
TO MILITARY RECEIVABLES) MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE INVENTORY;
PLUS


(G)       NINETY (90%) PERCENT OF THE NET RECOVERY PERCENTAGE OF ELIGIBLE
IN-TRANSIT INVENTORY MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE IN-TRANSIT
INVENTORY; PLUS


(H)       NINETY (90%) PERCENT OF ELIGIBLE UNAFFIXED TAX STAMP INVENTORY; PLUS


(I)         THE TRANCHE A PRESCRIPTION FILE AVAILABILITY; PLUS


(J)         THE TRANCHE A REAL ESTATE AVAILABILITY; PLUS


(K)       THE TRANCHE A EQUIPMENT AVAILABILITY; PLUS


(L)         THE TRANCHE A ROLLING STOCK AVAILABILITY; PLUS


(M)     NINETY-EIGHT (98%) PERCENT OF ELIGIBLE CASH AND CASH EQUIVALENTS; MINUS


(N)     RESERVES. 

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.208         “Tranche A Commitment” shall mean, at any time, as to each Tranche
A Lender, the principal amount set forth next to such Lender’s name on Exhibit F
hereto designated as the Tranche A Commitment of such Lender or on Schedule 1 to
the Assignment and Acceptance Agreement pursuant to which such Lender became a
Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Tranche A Commitments”.

1.209         “Tranche A Equipment Availability” shall mean eighty-five (85%)
percent of the forced liquidation value of Eligible Equipment as set forth in
the appraisal of such Equipment received by Administrative Agent in accordance
with Section 7.4 hereof after the Effective Date, provided, that, (a) until
Administrative Agent has received the initial appraisal of the Eligible
Equipment that satisfies the requirements of Section 7.4 hereof, there shall not
be any Tranche A Equipment Availability, (b) the Tranche A Equipment
Availability shall be established five (5) Business Days after the receipt by
Administrative Agent of the final written report of such appraisal in the amount
determined based on such appraisal, and (c) commencing on the first day of the
next calendar month after the Tranche A Equipment Availablity is established,
and as of the first day of each calendar month thereafter, the percentage set
forth above shall be reduced by an amount equal to such initial percentage
divided by sixty (60).

51

--------------------------------------------------------------------------------

 

 

1.210         “Tranche A Lenders” shall mean, collectively, the Lenders having a
Tranche A Commitment or all or a portion of the Tranche A Loans owing to it;
sometimes being referred to herein individually as a “Tranche A Lender”.

1.211         “Tranche A Maximum Credit” shall mean the amount of $900,000,000
(subject to adjustment as provided in Section 2.6 hereof).

1.212         “Tranche A Prescription File Availability” shall mean ninety (90%)
percent of the “net orderly liquidation value” of the Eligible Prescription
Files based on the most recent acceptable appraisal thereof received by
Administrative Agent in accordance with Section 7.5 hereof using the average of
the average recovery under each of the percent of script sales method, the
dollars per average number of scripts filled per week method and the percent of
past year script margin method (or such other methodology or methodologies as
may be acceptable to Administrative Agent).

1.213         “Tranche A Real Estate Availability” shall mean the lesser of (a)
seventy-five (75%) percent of the appraised fair market value of the Eligible
Real Property as set forth in the appraisal of such Real Property received by
Administrative Agent in accordance with Section 7.4 hereof prior to the
Effective Date, which amount, as of the Effective Date, is $255,090,000, and
which amount shall be no greater than $258,690,000 at any time thereafter,
provided, that, commencing on the first day of the next calendar quarter after
the Effective Date, such percentage shall be reduced to seventy-four (74%)
percent and by an additional one hundred (100) basis points as of the first day
of each calendar quarter thereafter until it is sixty (60%) percent, and (b) an
amount equal to thirty (30%) percent of the Tranche A Borrowing Base as then in
effect.

1.214         “Tranche A Revolving Loans” shall mean the loans now or hereafter
made by or on behalf of any Tranche A Lender or by Administrative Agent for the
account of any Tranche A Lender on a revolving basis pursuant to the Credit
Facility (involving advances, repayments and readvances) as set forth in Section
2.1(a)(i) hereof.  Swing Line Loans shall be considered Tranche A Revolving
Loans, except as otherwise provided herein.

1.215         “Tranche A Rolling Stock Availability” shall mean eighty-five
(85%) percent of the net orderly liquidation value of the Eligible Rolling Stock
as set forth in the most recent acceptable appraisal (or acceptable updates of
existing appraisals) of such Rolling Stock received by Administrative Agent in
accordance with Section 7.6 hereof, provided, that commencing on the first day
of the next calendar quarter after the Effective Date, such percentage shall be
reduced to eighty-two (82%) percent and by an additional 300 basis points as of
the first day of each calendar quarter thereafter.

52

--------------------------------------------------------------------------------

 

 

1.216         “Tranche A-1 Borrowing Base” shall mean, at any time, the amount
equal to:


(A)       FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE ACCOUNTS
(OTHER THAN THOSE ARISING FROM PHARMACY RECEIVABLES, CREDIT CARD RECEIVABLES AND
MILITARY RECEIVABLES); PLUS


(B)       FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE ACCOUNTS
ARISING FROM PHARMACY RECEIVABLES; PLUS


(C)       FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE CREDIT CARD
RECEIVABLES; PLUS


(D)      FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF (AFTER DEDUCTING,
WITHOUT DUPLICATION, THE MILITARY RECEIVABLES DEDUCTION AMOUNT) ELIGIBLE
MILITARY RECEIVABLES; PLUS


(E)       FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF THE NET RECOVERY
PERCENTAGE FOR THE ELIGIBLE INVENTORY (OTHER THAN ELIGIBLE UNAFFIXED TAX STAMP
INVENTORY) OF THE RETAIL DIVISION MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE
INVENTORY; PLUS


(F)        FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF THE NET RECOVERY
PERCENTAGE FOR THE ELIGIBLE INVENTORY (OTHER THAN ELIGIBLE UNAFFIXED TAX STAMP
INVENTORY) OF THE DISTRIBUTION DIVISION (INCLUDING, FOR THIS PURPOSE, INVENTORY
WHICH GIVES RISE TO MILITARY RECEIVABLES) MULTIPLIED BY THE VALUE OF SUCH
ELIGIBLE INVENTORY; PLUS


(G)       FIVE (5%) PERCENT OF THE NET RECOVERY PERCENTAGE OF ELIGIBLE
IN-TRANSIT INVENTORY MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE IN-TRANSIT
INVENTORY; PLUS


(H)       FIVE (5%) PERCENT OF ELIGIBLE UNAFFIXED TAX STAMP INVENTORY; PLUS


(I)         THE TRANCHE A-1 PRESCRIPTION FILE AVAILABILITY; MINUS


(J)       RESERVES (WITHOUT DUPLICATION OF ANY RESERVES ESTABLISHED IN RESPECT
OF THE TRANCHE A BORROWING BASE OR THE TRANCHE A-2 BORROWING BASE).

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.217         “Tranche A-1 Commitment” shall mean, at any time, as to each
Tranche A-1 Lender, the principal amount set forth next to such Lender’s name on
Exhibit F hereto designated as the Tranche A-1 Commitment of such Lender or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of Section
13.7 hereof, as the same may be adjusted from time to time in accordance with
the terms hereof; sometimes being collectively referred to herein as “Tranche
A-1 Commitments”.

53

--------------------------------------------------------------------------------

 

 

1.218         “Tranche A-1 Lenders” shall mean, collectively, the Lenders having
a Tranche A-1 Commitment or all or a portion of the Tranche A-1 Loans owing to
it; sometimes being referred to herein individually as a “Tranche A-1 Lender”.

1.219         “Tranche A-1 Maximum Credit” shall mean the amount of $40,000,000.

1.220         “Tranche A-1 Prescription File Availability” shall mean five (5%)
percent of the “net orderly liquidation value” of the Eligible Prescription
Files based on the most recent acceptable appraisal thereof received by
Administrative Agent in accordance with Section 7.5 hereof using the average of
the average recovery under each of the percent of script sales method, the
dollars per average number of scripts filled per week method and the percent of
past year script margin method (or such other methodology or methodologies as
may be acceptable to Administrative Agent).

1.221         “Tranche A-1 Revolving Loans” shall mean the loans now or
hereafter made by or on behalf of any Tranche A-1 Lender or by Administrative
Agent for the account of any Tranche A-1 Lender on a revolving basis pursuant to
the Credit Facility (involving advances, repayments and readvances) as set forth
in Section 2.1(a)(ii) hereof.

1.222         “Tranche A-2 Borrowing Base” shall mean, at any time, the amount
equal to:


(A)       FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE ACCOUNTS
(OTHER THAN THOSE ARISING FROM PHARMACY RECEIVABLES, CREDIT CARD RECEIVABLES AND
MILITARY RECEIVABLES); PLUS


(B)       FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE ACCOUNTS
ARISING FROM PHARMACY RECEIVABLES; PLUS


(C)       FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF ELIGIBLE CREDIT CARD
RECEIVABLES; PLUS


(D)      FIVE (5%) PERCENT MULTIPLIED BY THE NET AMOUNT OF (AFTER DEDUCTING,
WITHOUT DUPLICATION, THE MILITARY RECEIVABLES DEDUCTION AMOUNT) ELIGIBLE
MILITARY RECEIVABLES; PLUS


(E)       FIVE (5%) PERCENT OF THE NET RECOVERY PERCENTAGE FOR THE ELIGIBLE
INVENTORY (OTHER THAN ELIGIBLE UNAFFIXED TAX STAMP INVENTORY) OF THE RETAIL
DIVISION MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE INVENTORY; PLUS


(F)        FIVE (5%) PERCENT OF THE NET RECOVERY PERCENTAGE FOR THE ELIGIBLE
INVENTORY (OTHER THAN ELIGIBLE UNAFFIXED TAX STAMP INVENTORY) OF THE
DISTRIBUTION DIVISION (INCLUDING, FOR THIS PURPOSE, INVENTORY WHICH GIVES RISE
TO MILITARY RECEIVABLES) MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE INVENTORY;
PLUS


(G)       FIVE (5%) PERCENT OF THE NET RECOVERY PERCENTAGE OF ELIGIBLE
IN-TRANSIT INVENTORY MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE IN-TRANSIT
INVENTORY; PLUS


(H)       FIVE (5%) PERCENT OF ELIGIBLE UNAFFIXED TAX STAMP INVENTORY; PLUS


 

54

--------------------------------------------------------------------------------

 

 


(I)         THE TRANCHE A-2 PRESCRIPTION FILE AVAILABILITY; PLUS


(J)         THE TRANCHE A-2 REAL ESTATE AVAILABILITY; MINUS


(K)     RESERVES (WITHOUT DUPLICATION OF ANY RESERVES ESTABLISHED IN RESPECT OF
THE TRANCHE A BORROWING BASE OR THE TRANCHE A-1 BORROWING BASE).

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.223         “Tranche A-2 Commitment” shall mean, at any time, as to each
Tranche A-2 Lender, the principal amount set forth next to such Lender’s name on
Exhibit F hereto designated as the Tranche A-2 Commitment of such Lender or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of Section
13.7 hereof, as the same may be adjusted from time to time in accordance with
the terms hereof; sometimes being collectively referred to herein as “Tranche
A-2 Commitments”.

1.224         “Tranche A-2 Lenders” shall mean, collectively, the Lenders having
a Tranche A-2 Commitment or all or a portion of the Tranche A-2 Term Loans owing
to it; sometimes being referred to herein individually as a “Tranche A-2
Lender”.

1.225         “Tranche A-2 Maximum Credit” shall mean the amount of $60,000,000,
as the same shall be reduced from time to time by payments required in respect
of Tranche A-2 Term Loans as set forth in Section 2.3 hereof.

1.226         “Tranche A-2 Prescription File Availability” shall mean five (5%)
percent of the “net orderly liquidation value” of the Eligible Prescription
Files based on the most recent acceptable appraisal thereof received by
Administrative Agent in accordance with Section 7.5 hereof using the average of
the average recovery under each of the percent of script sales method, the
dollars per average number of scripts filled per week method and the percent of
past year script margin method (or such other methodology or methodologies as
may be acceptable to Administrative Agent).

1.227         “Tranche A-2 Real Estate Availability” shall mean the lesser of
(a) seven and one-half (7.5%) percent of the appraised fair market value of the
Eligible Real Property as set forth in the appraisal of such Real Property
received by Administrative Agent in accordance with Section 7.4 hereof prior to
the Effective Date, which amount, as of the Effective Date, is $25,509,000, and
(b) $25,000,000.

1.228         “Tranche A-2 Term Loans” shall mean, collectively, the term loans
made by or on behalf of Tranche A-2 Lenders, jointly and severally, as provided
for in Section 2.3 hereof; sometimes being referred to herein individually as a
“Tranche A-2 Term Loan”.

1.229         “UCC” shall mean the Uniform Commercial Code as in effect in the
State of Illinois, and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of Illinois on the Effective Date shall continue to
have the same meaning notwithstanding any replacement or amendment of such
statute except as Administrative Agent may otherwise determine).

55

--------------------------------------------------------------------------------

 

 

1.230         “Value” shall mean, as determined by Administrative Agent in good
faith, with respect to Inventory, the lower of (A) cost computed on a first-in
first-out basis in accordance with GAAP or (b) market value, provided, that, for
purposes of the calculation of the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base and the Tranche A-2 Borrowing Base, (i) the Value of the
Inventory shall not include:  (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower (other
than the profit of the Distribution Division for sales of Inventory to the
Retail Division in the ordinary course of business consistent with current
practices and for sales at prices no more than the Retail Division could
purchase such Inventory from a person that is not an Affiliate), (B) the amount
of cigarette taxes that are capitalized in inventory, or (C)  write-ups or
write-downs in value with respect to currency exchange rates and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Administrative Agent
prior to the Effective Date, if any (except to the extent that the method of
calculation of the cost may be affected by the establishment of a reliable,
consistent and accurate perpetual inventory system at the Retail Division for
pharmacy Inventory or non-perishable Inventory.

1.231         “Voting Stock” shall mean with respect to any Person, (a) one (1)
or more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.

1.232         “Weighted Average Life to Maturity” shall mean, when applied to
any Indebtedness at any date, the number of years obtained by dividing (a) the
then outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (A) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (B) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

1.233         “Wells” shall mean Wells Fargo Capital Finance, LLC, a national
banking association, in its individual capacity, and its successors and assigns.


SECTION 2.       CREDIT FACILITIES


2.1               LOANS.   


(A)     SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED HEREIN:

(I)   EACH TRANCHE A LENDER SEVERALLY (AND NOT JOINTLY) AGREES TO MAKE ITS PRO
RATA SHARE OF TRANCHE A REVOLVING LOANS TO BORROWERS FROM TIME TO TIME IN
AMOUNTS REQUESTED BY A BORROWER (OR LEAD BORROWER ON BEHALF OF BORROWERS) UP TO
THE AGGREGATE AMOUNT OUTSTANDING AT ANY TIME EQUAL TO THE TRANCHE A COMMITMENT
OF SUCH LENDER, PROVIDED, THAT, AFTER GIVING EFFECT TO ANY SUCH TRANCHE A
REVOLVING LOAN, THE PRINCIPAL AMOUNT OF THE TRANCHE A REVOLVING LOANS, THE SWING
LINE LOANS AND LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING WITH RESPECT TO ALL
BORROWERS SHALL NOT EXCEED THE LESSER OF (A) THE TRANCHE A BORROWING BASE AT
SUCH TIME OR (B) THE TRANCHE A MAXIMUM CREDIT AT SUCH TIME; AND

56

--------------------------------------------------------------------------------

 

 

(II)   EACH TRANCHE A-1 LENDER SEVERALLY (AND NOT JOINTLY) AGREES TO MAKE ITS
PRO RATA SHARE OF TRANCHE A-1 REVOLVING LOANS TO BORROWERS FROM TIME TO TIME IN
AMOUNTS REQUESTED BY A BORROWER (OR LEAD BORROWER ON BEHALF OF BORROWERS) UP TO
THE AGGREGATE AMOUNT OUTSTANDING AT ANY TIME EQUAL TO THE TRANCHE A-1 COMMITMENT
OF SUCH LENDER, PROVIDED, THAT, AFTER GIVING EFFECT TO ANY SUCH TRANCHE A-1
REVOLVING LOAN, THE PRINCIPAL AMOUNT OF THE TRANCHE A-1 REVOLVING LOANS
OUTSTANDING WITH RESPECT TO ALL BORROWERS SHALL NOT EXCEED THE LESSER OF (A) THE
TRANCHE A-1 BORROWING BASE AT SUCH TIME OR (B) THE TRANCHE A-1 MAXIMUM CREDIT.


(B)     EXCEPT IN ADMINISTRATIVE AGENT’S DISCRETION, WITH THE CONSENT OF ALL
LENDERS, OR AS OTHERWISE PROVIDED HEREIN, (I) THE AGGREGATE AMOUNT OF THE LOANS
(INCLUDING SWING LINE LOANS) AND THE LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING
AT ANY TIME SHALL NOT EXCEED THE MAXIMUM CREDIT, (II) THE AGGREGATE AMOUNT OF
THE LOANS (INCLUDING SWING LINE LOANS) AND LETTER OF CREDIT ACCOMMODATIONS
OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE TOTAL BORROWING BASE, (III) THE
AGGREGATE AMOUNT OF THE TRANCHE A LOANS, THE SWING LINE LOANS AND THE LETTER OF
CREDIT ACCOMMODATIONS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE LESSER OF THE
TRANCHE A MAXIMUM CREDIT OR THE TRANCHE A BORROWING BASE; AND (IV) THE AGGREGATE
AMOUNT OF THE TRANCHE A-1 REVOLVING LOANS OUTSTANDING AT ANY TIME SHALL NOT
EXCEED THE LESSER OF THE TRANCHE A-1 MAXIMUM CREDIT OR THE TRANCHE A-1 BORROWING
BASE.  THE AGGREGATE AMOUNT OF THE LOANS (INCLUDING SWING LINE LOANS) AND THE
LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE
AMOUNT THAT WOULD GIVE RISE TO A DEFAULT OR EVENT OF DEFAULT UNDER THE SENIOR
NOTE INDENTURE OR WHICH WOULD GIVE RISE TO THE OBLIGATION OF PARENT OR ANY OF
ITS SUBSIDIARIES TO GRANT A LIEN ON ANY ASSETS TO SECURE THE SENIOR NOTES.


(C)     ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREOF, EACH BORROWER (OR
LEAD BORROWER ON BEHALF OF BORROWERS) MAY FROM TIME TO TIME BORROW, PREPAY AND
REBORROW REVOLVING LOANS AND SWING LINE LOANS.  NO TRANCHE A LENDER SHALL BE
REQUIRED TO MAKE ANY TRANCHE A REVOLVING LOAN, IF, AFTER GIVING EFFECT THERETO
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL TRANCHE A REVOLVING LOANS OF
SUCH LENDER, TOGETHER WITH SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT
OF ALL LOANS, SWING LINE LOANS AND LETTER OF CREDIT OBLIGATIONS, WOULD EXCEED
SUCH LENDER’S TRANCHE A COMMITMENT.  NO TRANCHE A-1 LENDER SHALL BE REQUIRED TO
MAKE ANY TRANCHE A-1 REVOLVING LOAN, IF, AFTER GIVING EFFECT THERETO THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL TRANCHE A-1 REVOLVING LOANS OF
SUCH LENDER WOULD EXCEED SUCH LENDER’S TRANCHE A-1 COMMITMENT. 


(D)    THE FIRST REVOLVING LOANS MADE SHALL BE TRANCHE A-1 LOANS UP TO THE
AMOUNT EQUAL TO THE LESSER OF THE TRANCHE A-1 BORROWING BASE OR THE TRANCHE A-1
MAXIMUM CREDIT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
OTHER THAN SWING LINE LOANS OR LETTER OF CREDIT ACCOMMODATIONS, BORROWERS SHALL
NOT REQUEST ANY TRANCHE A REVOLVING LOANS, AND THE TRANCHE A LENDERS SHALL NOT
BE REQUIRED TO MAKE ANY TRANCHE A REVOLVING LOANS, UNLESS AND UNTIL THE
OUTSTANDING PRINCIPAL AMOUNT OF THE TRANCHE A-1 REVOLVING LOANS AT SUCH TIME ARE
EQUAL TO THE LESSER OF THE TRANCHE A-1 BORROWING BASE OR THE TRANCHE A-1 MAXIMUM
CREDIT.  IN THE EVENT THAT AT ANY TIME THE OUTSTANDING PRINCIPAL AMOUNT OF THE
TRANCHE A-1 REVOLVING LOANS SHALL BE LESS THAN THE AMOUNT EQUAL TO THE LESSER OF
THE TRANCHE A-1 BORROWING BASE OR THE TRANCHE A-1 MAXIMUM CREDIT, THE FIRST
REVOLVING LOANS REQUESTED BY A BORROWER (OR LEAD BORROWER ON BEHALF OF A
BORROWER) SHALL BE DEEMED TO BE TRANCHE A-1 LOANS UNTIL SUCH TIME AS THE
OUTSTANDING PRINCIPAL AMOUNT OF THE TRANCHE A-1 LOANS ARE EQUAL TO THE LESSER OF
THE TRANCHE A-1 BORROWING BASE OR THE TRANCHE A-1 MAXIMUM CREDIT.  TRANCHE A-1
REVOLVING LOANS SHALL BE SOLELY REVOLVING LOANS AND ALL LETTER OF CREDIT
ACCOMMODATIONS AND SWING LINE LOANS SHALL BE ISSUED UNDER THE TRANCHE A
COMMITMENTS AND, WITH RESPECT TO LETTER OF CREDIT ACCOMMODATIONS, RESERVED
AGAINST THE TRANCHE A BORROWING BASE AS PROVIDED FOR IN SECTION 2.4(D) HEREOF.

57

--------------------------------------------------------------------------------

 

 


2.2               SWING LINE LOANS.   


(A)     SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN, THE SWING LINE
LENDER AGREES THAT IT WILL MAKE SWING LINE LOANS TO EACH BORROWER FROM TIME TO
TIME IN AMOUNTS REQUESTED BY SUCH BORROWER (OR LEAD BORROWER ON BEHALF OF SUCH
BORROWER) UP TO THE AGGREGATE AMOUNT OUTSTANDING EQUAL TO THE SWING LINE LOAN
LIMIT; PROVIDED, THAT, AFTER GIVING EFFECT TO ANY SUCH SWING LINE LOAN, THE
AGGREGATE PRINCIPAL AMOUNT OF THE TRANCHE A REVOLVING LOANS, SWING LINE LOANS
AND LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING SHALL NOT EXCEED THE LESSER OF
(I) THE TRANCHE A BORROWING BASE AT SUCH TIME, OR (II) THE TRANCHE A MAXIMUM
CREDIT AT SUCH TIME.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH BORROWER
(OR ADMINISTRATIVE BORROWER ON BEHALF OF BORROWERS) MAY FROM TIME TO TIME
BORROW, PREPAY AND REBORROW SWING LINE LOANS.  SWING LINE LENDER SHALL NOT BE
REQUIRED TO MAKE SWING LINE LOANS, IF, AFTER GIVING EFFECT THERETO, THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SWING LINE LOANS WOULD EXCEED THE
THEN EXISTING SWING LINE LOAN LIMIT.  EACH SWING LINE LOAN SHALL BE SUBJECT TO
ALL OF THE TERMS AND CONDITIONS APPLICABLE TO OTHER BASE RATE LOANS FUNDED BY
THE LENDERS CONSTITUTING REVOLVING LOANS, EXCEPT THAT ALL PAYMENTS THEREON SHALL
BE PAYABLE TO THE SWING LINE LENDER SOLELY FOR ITS OWN ACCOUNT.  ALL REVOLVING
LOANS AND SWING LINE LOANS SHALL BE SUBJECT TO THE SETTLEMENT AMONG LENDERS
PROVIDED FOR IN SECTION 6.10 HEREOF.


(B)     UPON THE MAKING OF A SWING LINE LOAN, WITHOUT FURTHER ACTION BY ANY
PARTY HERETO, EACH TRANCHE A LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE SWING LINE LENDER, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION TO THE EXTENT OF
SUCH LENDER’S PRO RATA SHARE IN SUCH SWING LINE LOAN.  TO THE EXTENT THAT THERE
IS NO SETTLEMENT IN ACCORDANCE WITH SECTION 6.10 BELOW, THE SWING LINE LENDER
MAY AT ANY TIME, REQUIRE THE TRANCHE A LENDERS TO FUND THEIR PARTICIPATIONS. 
FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY TRANCHE A LENDER HAS FUNDED ITS
PARTICIPATION IN ANY SWING LINE LOAN, ADMINISTRATIVE AGENT SHALL PROMPTLY
DISTRIBUTE TO SUCH LENDER, NOT LESS THAN WEEKLY, SUCH LENDER’S PRO RATA SHARE OF
ALL PAYMENTS OF PRINCIPAL AND INTEREST RECEIVED BY ADMINISTRATIVE AGENT IN
RESPECT OF SUCH SWING LINE LOAN.


2.3               TRANCHE A-2 TERM LOANS.   


(A)     SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED HEREIN, EACH
TRANCHE A-2 LENDER SEVERALLY (AND NOT JOINTLY) AGREES TO MAKE TRANCHE A-2 TERM
LOANS TO LEAD BORROWER, ON BEHALF OF THE BORROWERS, ON THE EFFECTIVE DATE IN THE
AGGREGATE PRINCIPAL AMOUNT OF $60,000,000.

58

--------------------------------------------------------------------------------

 

 


(B)     THE PRINCIPAL AMOUNT OF EACH OF THE TRANCHE A-2 TERM LOANS SHALL BE
REPAID IN CONSECUTIVE EQUAL QUARTERLY INSTALLMENTS (OR EARLIER AS PROVIDED
HEREIN) OF PRINCIPAL IN THE AMOUNT OF $2,500,000 COMMENCING ON JANUARY 1, 2014
AND ON THE FIRST DAY OF EACH CALENDAR QUARTER THEREAFTER AND THE LAST
INSTALLMENT SHALL BE IN THE AMOUNT OF THE THEN ENTIRE UNPAID BALANCE OF SUCH
TRANCHE A-2 TERM LOANS DUE UPON THE TERMINATION OF THE LOAN AGREEMENT AND THE
OTHER FINANCING AGREEMENTS.  THE TRANCHE A-2 TERM LOANS ARE (I) TO BE REPAID,
TOGETHER WITH INTEREST AND OTHER AMOUNTS, IN ACCORDANCE WITH THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS AND (II) SECURED BY ALL OF THE COLLATERAL. 
EXCEPT FOR THE MAKING OF THE TRANCHE A-2 TERM LOANS AS SET FORTH IN THIS SECTION
2.3, BORROWERS SHALL HAVE NO RIGHT TO REQUEST AND TRANCHE A-2 LENDERS SHALL HAVE
NO OBLIGATION TO MAKE ANY ADDITIONAL LOANS OR ADVANCES TO BORROWERS UNDER THIS
SECTION 2.3 AND ANY PAYMENTS OF THE TRANCHE A-2 TERM LOAN SHALL NOT BE SUBJECT
TO ANY READVANCE OR REBORROWING BY BORROWERS.


(C)     IN THE EVENT THAT, AT ANY TIME, THE AMOUNT OF THE OUTSTANDING TRANCHE
A-2 TERM LOANS EXCEEDS THE LESSER OF THE TRANCHE A-2 BORROWING BASE THEN IN
EFFECT OR THE TRANCHE A-2 MAXIMUM CREDIT, UNLESS A RESERVE IN SUCH AMOUNT HAS
BEEN ESTABLISHED AS PROVIDED IN CLAUSE (XVI) OF THE DEFINITION OF THE TERM
RESERVES (AND AFTER GIVING EFFECT TO SUCH RESERVE THERE IS EXCESS AVAILABILITY),
BORROWERS SHALL, UPON DEMAND BY ADMINISTRATIVE AGENT AT ITS OPTION OR AT THE
DIRECTION OF THE REQUIRED TRANCHE A-2 LENDERS, WHICH MAY BE MADE AT ANY TIME OR
FROM TIME TO TIME, IMMEDIATELY REPAY TO ADMINISTRATIVE AGENT THE ENTIRE AMOUNT
OF ANY SUCH EXCESS(ES) FOR WHICH PAYMENT IS DEMANDED (AND INCLUDING BREAKAGE OR
SIMILAR COSTS, IF ANY).


2.4               LETTER OF CREDIT ACCOMMODATIONS.   


(A)     SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED HEREIN, AT THE
REQUEST OF A BORROWER, ADMINISTRATIVE AGENT AGREES, FOR THE RATABLE RISK OF EACH
TRANCHE A LENDER ACCORDING TO ITS PRO RATA SHARE, TO PROVIDE OR ARRANGE FOR
LETTER OF CREDIT ACCOMMODATIONS FOR THE ACCOUNT OF SUCH BORROWER CONTAINING
TERMS AND CONDITIONS ACCEPTABLE TO ADMINISTRATIVE AGENT AND THE ISSUER THEREOF
(WHICH ISSUER SHALL BE WELLS FARGO BANK, NATIONAL ASSOCIATION, A LENDER OR SUCH
OTHER INSTITUTION REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT AND LEAD
BORROWER (EACH, AN “ISSUING BANK”)).  ANY PAYMENTS MADE BY OR ON BEHALF OF
ADMINISTRATIVE AGENT OR ANY TRANCHE A LENDER TO ANY ISSUER THEREOF AND/OR
RELATED PARTIES IN CONNECTION WITH THE LETTER OF CREDIT ACCOMMODATIONS PROVIDED
TO OR FOR THE BENEFIT OF A BORROWER SHALL CONSTITUTE ADDITIONAL TRANCHE A
REVOLVING LOANS TO SUCH BORROWER PURSUANT TO THIS SECTION 2 (OR SPECIAL
ADMINISTRATIVE AGENT ADVANCES AS THE CASE MAY BE).


(B)     IN ADDITION TO ANY CHARGES, FEES OR EXPENSES CHARGED BY ANY BANK OR
ISSUER IN CONNECTION WITH THE LETTER OF CREDIT ACCOMMODATIONS, BORROWERS SHALL
PAY TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE TRANCHE A LENDERS, MONTHLY A
LETTER OF CREDIT FEE ON THE DAILY OUTSTANDING BALANCE OF THE LETTER OF CREDIT
ACCOMMODATIONS DURING THE IMMEDIATELY PRECEDING MONTH (OR PART THEREOF) AT A
RATE EQUAL TO THE PERCENTAGE (ON A PER ANNUM BASIS) SET FORTH BELOW IF THE
MONTHLY AVERAGE EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING CALENDAR MONTH
IS AT OR WITHIN THE AMOUNTS INDICATED FOR SUCH PERCENTAGES, PAYABLE IN ARREARS
AS OF THE FIRST DAY OF EACH SUCCEEDING MONTH:

 

59

--------------------------------------------------------------------------------

 

 

Tier

Monthly Average
Excess Availability

Applicable Letter of
Credit Fee Rate

1

Greater than 66 2/3% of the Maximum Credit

 


1.50%

2

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit

 



1.75%

3

Less than or equal to 33 1/3% of the Maximum Credit

 


2.00%

Provided, that, (i) the applicable percentage shall be calculated and
established once each month and shall remain in effect until adjusted thereafter
after the end of the next month based on the Monthly Average Excess Availability
for the immediately preceding month, (ii) notwithstanding the amount of the
Monthly Average Excess Availability, for each month prior to the month
commencing June 1, 2014, the Applicable Letter of Credit Fee Rate shall be equal
to the percentage set forth in Tier 2 of the schedule above and (iii)
notwithstanding anything to the contrary contained herein, Administrative Agent
may, and upon the written direction of Required Tranche A Lenders shall, require
Borrowers to pay to Administrative Agent for the benefit of Tranche A Lenders,
such letter of credit fee at a rate equal to two (2%) percent per annum plus the
then Applicable Letter of Credit Fee Rate on such daily outstanding balance (A)
for the period (1) from and after the effective date of termination or
non-renewal hereof until Administrative Agent and Lenders have received full and
final payment of all outstanding and unpaid Obligations which are not contingent
and cash collateral or letter of credit, as Administrative Agent may specify, in
the amounts and on the terms required under Section 13.1 hereof for contingent
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (2) from and after the date of the occurrence of an Event of
Default and for so long as such Event of Default is continuing.  Such letter of
credit fee shall be calculated on the basis of a three hundred sixty (360) day
year and actual days elapsed and the obligation of Borrowers to pay such fee
shall survive the termination of this Agreement.


(C)     THE BORROWER REQUESTING SUCH LETTER OF CREDIT ACCOMMODATION SHALL GIVE
ADMINISTRATIVE AGENT TWO (2) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF SUCH
BORROWER’S REQUEST FOR THE ISSUANCE OF A LETTER OF CREDIT ACCOMMODATION.  SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE ORIGINAL FACE AMOUNT OF THE
LETTER OF CREDIT ACCOMMODATION REQUESTED, THE EFFECTIVE DATE (WHICH DATE SHALL
BE A BUSINESS DAY AND IN NO EVENT SHALL BE A DATE LESS THAN TEN (10) DAYS PRIOR
TO THE END OF THE THEN CURRENT TERM OF THIS AGREEMENT) OF ISSUANCE OF SUCH
REQUESTED LETTER OF CREDIT ACCOMMODATION, WHETHER SUCH LETTER OF CREDIT
ACCOMMODATIONS MAY BE DRAWN IN A SINGLE OR IN PARTIAL DRAWS, THE DATE ON WHICH
SUCH REQUESTED LETTER OF CREDIT ACCOMMODATION IS TO EXPIRE (WHICH DATE SHALL BE
A BUSINESS DAY), THE PURPOSE FOR WHICH SUCH LETTER OF CREDIT ACCOMMODATION IS TO
BE ISSUED, AND THE BENEFICIARY OF THE REQUESTED LETTER OF CREDIT ACCOMMODATION. 
IN NO EVENT SHALL THE EXPIRATION OR TERMINATION DATE OF ANY LETTER OF CREDIT
ACCOMMODATION BE ON OR AFTER FIVE (5) BUSINESS DAYS PRIOR TO THE MATURITY DATE. 
THE BORROWER REQUESTING THE LETTER OF CREDIT ACCOMMODATION  SHALL ATTACH TO SUCH
NOTICE THE PROPOSED TERMS OF THE LETTER OF CREDIT ACCOMMODATION.


 

60

--------------------------------------------------------------------------------

 

 


(D)    IN ADDITION TO BEING SUBJECT TO THE SATISFACTION OF THE APPLICABLE
CONDITIONS PRECEDENT CONTAINED IN SECTION 4 HEREOF AND THE OTHER TERMS AND
CONDITIONS CONTAINED HEREIN, NO LETTER OF CREDIT ACCOMMODATIONS SHALL BE
AVAILABLE UNLESS EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN SATISFIED
IN A MANNER SATISFACTORY TO ADMINISTRATIVE AGENT:  (I) THE BORROWER REQUESTING
SUCH LETTER OF CREDIT ACCOMMODATION SHALL HAVE DELIVERED TO THE PROPOSED ISSUER
OF SUCH LETTER OF CREDIT ACCOMMODATION AT SUCH TIMES AND IN SUCH MANNER AS SUCH
PROPOSED ISSUER MAY REQUIRE, AN APPLICATION, IN FORM AND SUBSTANCE SATISFACTORY
TO SUCH PROPOSED ISSUER AND ADMINISTRATIVE AGENT, FOR THE ISSUANCE OF THE LETTER
OF CREDIT ACCOMMODATION AND SUCH OTHER DOCUMENTS AS MAY BE REQUIRED PURSUANT TO
THE TERMS THEREOF, AND THE FORM AND TERMS OF THE PROPOSED LETTER OF CREDIT
ACCOMMODATION SHALL BE SATISFACTORY TO ADMINISTRATIVE AGENT AND SUCH PROPOSED
ISSUER, (II) AS OF THE DATE OF ISSUANCE, NO ORDER OF ANY COURT, ARBITRATOR OR
OTHER GOVERNMENTAL AUTHORITY SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN
MONEY CENTER BANKS GENERALLY FROM ISSUING LETTERS OF CREDIT OF THE TYPE AND IN
THE AMOUNT OF THE PROPOSED LETTER OF CREDIT ACCOMMODATION, AND NO LAW, RULE OR
REGULATION APPLICABLE TO MONEY CENTER BANKS GENERALLY AND NO REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER MONEY CENTER BANKS GENERALLY SHALL PROHIBIT, OR
REQUEST THAT THE PROPOSED ISSUER OF SUCH LETTER OF CREDIT ACCOMMODATION REFRAIN
FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR THE ISSUANCE OF SUCH
LETTERS OF CREDIT ACCOMMODATION, AND (III) THE EXCESS AVAILABILITY, PRIOR TO
GIVING EFFECT TO ANY RESERVES WITH RESPECT TO SUCH LETTER OF CREDIT
ACCOMMODATIONS, ON THE DATE OF THE PROPOSED ISSUANCE OF ANY LETTER OF CREDIT
ACCOMMODATIONS, SHALL BE EQUAL TO OR GREATER THAN: (A) IF THE PROPOSED LETTER OF
CREDIT ACCOMMODATION IS FOR THE PURPOSE OF PURCHASING ELIGIBLE INVENTORY AND THE
DOCUMENTS OF TITLE WITH RESPECT THERETO ARE CONSIGNED TO THE ISSUER, THE SUM OF
(1) THE PERCENTAGE EQUAL TO ONE HUNDRED (100%) PERCENT MINUS THE THEN APPLICABLE
PERCENTAGE WITH RESPECT TO ELIGIBLE INVENTORY SET FORTH IN THE DEFINITION OF THE
TERM TRANCHE A BORROWING BASE MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE
INVENTORY, PLUS (2) FREIGHT, TAXES, DUTY AND OTHER AMOUNTS WHICH ADMINISTRATIVE
AGENT ESTIMATES MUST BE PAID IN CONNECTION WITH SUCH INVENTORY UPON ARRIVAL AND
FOR DELIVERY TO ONE OF SUCH BORROWER’S LOCATIONS FOR ELIGIBLE INVENTORY WITHIN
THE UNITED STATES OF AMERICA AND (B) IF THE PROPOSED LETTER OF CREDIT
ACCOMMODATION IS FOR ANY OTHER PURPOSE OR THE DOCUMENTS OF TITLE ARE NOT
CONSIGNED TO THE ISSUER IN CONNECTION WITH A LETTER OF CREDIT ACCOMMODATION FOR
THE PURPOSE OF PURCHASING INVENTORY, AN AMOUNT EQUAL TO ONE HUNDRED (100%)
PERCENT OF THE FACE AMOUNT THEREOF AND ALL OTHER COMMITMENTS AND OBLIGATIONS
MADE OR INCURRED BY ADMINISTRATIVE AGENT WITH RESPECT THERETO.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ISSUING BANK SHALL NOT BE OBLIGATED
TO ISSUE A LETTER OF CREDIT ACCOMMODATION IN RESPECT OF THE OBLIGATION OF A
BORROWER OR GUARANTOR ARISING IN CONNECTION WITH A LEASE OF REAL PROPERTY OR AN
EMPLOYMENT CONTRACT, (AA) IN THE CASE OF A LETTER OF CREDIT ACCOMMODATION IN
CONNECTION WITH SUCH A LEASE, WITH A FACE AMOUNT IN EXCESS OF THE AMOUNT EQUAL
TO (X) THE AMOUNT OF RENT UNDER SUCH LEASE, WITHOUT ACCELERATION, FOR THE
GREATER OF ONE YEAR OR FIFTEEN (15%) PERCENT, NOT TO EXCEED THREE (3) YEARS, OF
THE REMAINING TERM OF SUCH LEASE MINUS (Y) THE AMOUNT OF ANY CASH OR OTHER
COLLATERAL TO SECURE THE OBLIGATIONS OF A BORROWER OR GUARANTOR IN RESPECT OF
SUCH LEASE AND (BB) IN THE CASE OF A LETTER OF CREDIT IN CONNECTION WITH AN
EMPLOYMENT CONTRACT, WITH A FACE AMOUNT IN EXCESS OF THE COMPENSATION PROVIDED
BY SUCH CONTRACT, WITHOUT ACCELERATION, FOR A ONE YEAR PERIOD.  EFFECTIVE ON THE
ISSUANCE OF EACH LETTER OF CREDIT ACCOMMODATION, A RESERVE SHALL BE ESTABLISHED
IN THE APPLICABLE AMOUNT SET FORTH IN SECTION 2.4(D)(III)(A) OR SECTION
2.4(D)(III)(B). 


 

61

--------------------------------------------------------------------------------

 

 


(E)     EXCEPT IN ADMINISTRATIVE AGENT’S DISCRETION, WITH THE CONSENT OF ALL
LENDERS, THE AMOUNT OF ALL OUTSTANDING LETTER OF CREDIT ACCOMMODATIONS AND ALL
OTHER COMMITMENTS AND OBLIGATIONS MADE OR INCURRED BY ADMINISTRATIVE AGENT OR
ANY LENDER IN CONNECTION THEREWITH SHALL NOT AT ANY TIME EXCEED $100,000,000.


(F)      BORROWERS AND GUARANTORS SHALL INDEMNIFY AND HOLD ADMINISTRATIVE AGENT
AND LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS AND EXPENSES WHICH ADMINISTRATIVE AGENT OR ANY LENDER MAY
SUFFER OR INCUR IN CONNECTION WITH ANY LETTER OF CREDIT ACCOMMODATIONS AND ANY
DOCUMENTS, DRAFTS OR ACCEPTANCES RELATING THERETO, INCLUDING ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, COSTS AND EXPENSES DUE TO ANY ACTION TAKEN BY ANY ISSUER
OR CORRESPONDENT WITH RESPECT TO ANY LETTER OF CREDIT ACCOMMODATION, EXCEPT TO
THE EXTENT OF LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ADMINISTRATIVE AGENT OR ANY
LENDER AS DETERMINED PURSUANT TO A FINAL NON-APPEALABLE ORDER OF A COURT OF
COMPETENT JURISDICTION.  AS BETWEEN ADMINISTRATIVE AGENT AND LENDERS, ON THE ONE
HAND, AND BORROWERS AND GUARANTORS, ON THE OTHER HAND, AND WITHOUT LIMITATION OF
ANY RIGHTS OF ANY BORROWER OR GUARANTOR AS AGAINST ANY ISSUER OF A LETTER OF
CREDIT ACCOMMODATION, EACH BORROWER AND GUARANTOR ASSUMES ALL RISKS WITH RESPECT
TO THE ACTS OR OMISSIONS OF THE DRAWER UNDER OR BENEFICIARY OF ANY LETTER OF
CREDIT ACCOMMODATION AND FOR SUCH PURPOSES THE DRAWER OR BENEFICIARY SHALL BE
DEEMED SUCH BORROWER’S AGENT.  EACH BORROWER AND GUARANTOR ASSUMES ALL RISKS
FOR, AND AGREES TO PAY, ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES, DUTIES AND
LEVIES RELATING TO ANY GOODS SUBJECT TO ANY LETTER OF CREDIT ACCOMMODATIONS OR
ANY DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER.  EACH BORROWER AND GUARANTOR
HEREBY RELEASES AND HOLDS ADMINISTRATIVE AGENT AND LENDERS HARMLESS FROM AND
AGAINST ANY ACTS, WAIVERS, ERRORS, DELAYS OR OMISSIONS, WHETHER CAUSED BY ANY
BORROWER, GUARANTOR, BY ANY ISSUER OR CORRESPONDENT OR OTHERWISE WITH RESPECT TO
OR RELATING TO ANY LETTER OF CREDIT ACCOMMODATION, EXCEPT TO THE EXTENT
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ADMINISTRATIVE
AGENT OR ANY LENDER AS DETERMINED PURSUANT TO A FINAL, NON-APPEALABLE ORDER OF A
COURT OF COMPETENT JURISDICTION.  THE PROVISIONS OF THIS SECTION 2.4(F) SHALL
SURVIVE THE PAYMENT OF OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


(G)     IN CONNECTION WITH INVENTORY PURCHASED PURSUANT TO LETTER OF CREDIT
ACCOMMODATIONS, BORROWERS AND GUARANTORS SHALL, AT ADMINISTRATIVE AGENT’S
REQUEST, INSTRUCT ALL SUPPLIERS, CARRIERS, FORWARDERS, CUSTOMS BROKERS,
WAREHOUSES OR OTHERS RECEIVING OR HOLDING CASH, CHECKS, INVENTORY, DOCUMENTS OR
INSTRUMENTS IN WHICH ADMINISTRATIVE AGENT HOLDS A SECURITY INTEREST TO, AT SUCH
TIME AS ADMINISTRATIVE AGENT MAY REQUEST, DELIVER THEM TO ADMINISTRATIVE AGENT
AND/OR SUBJECT TO ADMINISTRATIVE AGENT’S ORDER, AND IF THEY SHALL COME INTO SUCH
BORROWER’S OR GUARANTOR’S POSSESSION, TO DELIVER THEM, UPON ADMINISTRATIVE
AGENT’S REQUEST, TO ADMINISTRATIVE AGENT IN THEIR ORIGINAL FORM, PROVIDED, THAT,
ADMINISTRATIVE AGENT SHALL NOT EXERCISE ITS RIGHTS UNDER THIS CLAUSE (G) TO HAVE
SUCH PERSONS DELIVER ANY CASH, CHECKS OR INVENTORY TO ADMINISTRATIVE AGENT
UNLESS A DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING.  BORROWERS AND GUARANTORS SHALL ALSO, AT ADMINISTRATIVE AGENT’S
REQUEST, DESIGNATE ADMINISTRATIVE AGENT AS THE CONSIGNEE ON ALL BILLS OF LADING
AND OTHER NEGOTIABLE AND NON-NEGOTIABLE DOCUMENTS.


(H)     EACH BORROWER AND GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS
ANY ISSUER OF A LETTER OF CREDIT ACCOMMODATION TO NAME SUCH BORROWER OR
GUARANTOR AS THE ACCOUNT PARTY THEREIN AND TO DELIVER TO ADMINISTRATIVE AGENT
ALL INSTRUMENTS, DOCUMENTS AND OTHER WRITINGS AND PROPERTY RECEIVED BY ISSUER
PURSUANT TO THE LETTER OF CREDIT ACCOMMODATIONS AND TO ACCEPT AND RELY UPON
ADMINISTRATIVE AGENT’S INSTRUCTIONS AND AGREEMENTS WITH RESPECT TO ALL MATTERS
ARISING IN CONNECTION WITH THE LETTER OF CREDIT ACCOMMODATIONS OR THE
APPLICATIONS THEREFOR.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO
GRANT ANY BORROWER OR GUARANTOR ANY RIGHT OR AUTHORITY TO PLEDGE THE CREDIT OF
ADMINISTRATIVE AGENT OR ANY LENDER IN ANY MANNER.  ADMINISTRATIVE AGENT AND
LENDERS SHALL HAVE NO LIABILITY OF ANY KIND WITH RESPECT TO ANY LETTER OF CREDIT
ACCOMMODATION PROVIDED BY AN ISSUER OTHER THAN ADMINISTRATIVE AGENT OR ANY
LENDER UNLESS ADMINISTRATIVE AGENT HAS DULY EXECUTED AND DELIVERED TO SUCH
ISSUER THE APPLICATION OR A GUARANTEE OR INDEMNIFICATION IN WRITING WITH RESPECT
TO SUCH LETTER OF CREDIT ACCOMMODATION.  BORROWERS AND GUARANTORS SHALL BE BOUND
BY ANY REASONABLE INTERPRETATION MADE IN GOOD FAITH BY ADMINISTRATIVE AGENT, OR
ANY OTHER ISSUER OR CORRESPONDENT UNDER OR IN CONNECTION WITH ANY LETTER OF
CREDIT ACCOMMODATION OR ANY DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER,
NOTWITHSTANDING THAT SUCH INTERPRETATION MAY BE INCONSISTENT WITH ANY
INSTRUCTIONS OF ANY BORROWER OR GUARANTOR, EXCEPT AS TO ANY ISSUER WITHOUT
LIMITING THE RIGHTS OF ANY BORROWER OR GUARANTOR AS AGAINST ANY ISSUER TO THE
EXTENT PROVIDED IN CLAUSE (M) BELOW.

62

--------------------------------------------------------------------------------

 

 


(I)       SO LONG AS NO EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, A BORROWER MAY (I) APPROVE OR RESOLVE ANY QUESTIONS OF
NON-COMPLIANCE OF DOCUMENTS, (II) GIVE ANY INSTRUCTIONS AS TO ACCEPTANCE OR
REJECTION OF ANY DOCUMENTS OR GOODS, (III) EXECUTE ANY AND ALL APPLICATIONS FOR
STEAMSHIP OR AIRWAY GUARANTIES, INDEMNITIES OR DELIVERY ORDERS, AND (IV) WITH
ADMINISTRATIVE AGENT’S CONSENT, GRANT ANY EXTENSIONS OF THE MATURITY OF, TIME OF
PAYMENT FOR, OR TIME OF PRESENTATION OF, ANY DRAFTS, ACCEPTANCES, OR DOCUMENTS,
AND AGREE TO ANY AMENDMENTS, RENEWALS, EXTENSIONS, MODIFICATIONS, CHANGES OR
CANCELLATIONS OF ANY OF THE TERMS OR CONDITIONS OF ANY OF THE APPLICATIONS,
LETTER OF CREDIT ACCOMMODATIONS, OR DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER
OR ANY LETTERS OF CREDIT INCLUDED IN THE COLLATERAL.


(J)       AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT AND AUTHORITY TO, AND
BORROWERS SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT,
(I) APPROVE OR RESOLVE ANY QUESTIONS OF NON-COMPLIANCE OF DOCUMENTS, (II) GIVE
ANY INSTRUCTIONS AS TO ACCEPTANCE OR REJECTION OF ANY DOCUMENTS OR GOODS,
(III) EXECUTE ANY AND ALL APPLICATIONS FOR STEAMSHIP OR AIRWAY GUARANTIES,
INDEMNITIES OR DELIVERY ORDERS, (IV) GRANT ANY EXTENSIONS OF THE MATURITY OF,
TIME OF PAYMENTS FOR, OR TIME OF PRESENTATION OF, ANY DRAFTS, ACCEPTANCES, OR
DOCUMENTS, AND (V) AGREE TO ANY AMENDMENTS, RENEWALS, EXTENSIONS, MODIFICATIONS,
CHANGES OR CANCELLATIONS OF ANY OF THE TERMS OR CONDITIONS OF ANY OF THE
APPLICATIONS, LETTER OF CREDIT ACCOMMODATIONS, OR DOCUMENTS, DRAFTS OR
ACCEPTANCES THEREUNDER OR ANY LETTERS OF CREDIT INCLUDED IN THE COLLATERAL. 
ADMINISTRATIVE AGENT MAY TAKE SUCH ACTIONS EITHER IN ITS OWN NAME OR IN ANY
BORROWER’S NAME.


(K)     ANY RIGHTS, REMEDIES, DUTIES OR OBLIGATIONS GRANTED OR UNDERTAKEN BY ANY
BORROWER OR GUARANTOR TO ANY ISSUER OR CORRESPONDENT IN ANY APPLICATION FOR ANY
LETTER OF CREDIT ACCOMMODATION, OR ANY OTHER AGREEMENT IN FAVOR OF ANY ISSUER OR
CORRESPONDENT RELATING TO ANY LETTER OF CREDIT ACCOMMODATION, SHALL BE DEEMED TO
HAVE BEEN GRANTED OR UNDERTAKEN BY SUCH BORROWER OR GUARANTOR TO ADMINISTRATIVE
AGENT FOR THE RATABLE BENEFIT OF LENDERS.  ANY DUTIES OR OBLIGATIONS UNDERTAKEN
BY ADMINISTRATIVE AGENT TO ANY ISSUER OR CORRESPONDENT IN ANY APPLICATION FOR
ANY LETTER OF CREDIT ACCOMMODATION, OR ANY OTHER AGREEMENT BY ADMINISTRATIVE
AGENT IN FAVOR OF ANY ISSUER OR CORRESPONDENT TO THE EXTENT RELATING TO ANY
LETTER OF CREDIT ACCOMMODATION, SHALL BE DEEMED TO HAVE BEEN UNDERTAKEN BY
BORROWERS AND GUARANTORS TO ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF
LENDERS AND TO APPLY IN ALL RESPECTS TO BORROWERS AND GUARANTORS.

63

--------------------------------------------------------------------------------

 

 


(L)       IMMEDIATELY UPON THE ISSUANCE OR AMENDMENT OF ANY LETTER OF CREDIT
ACCOMMODATION, EACH TRANCHE A LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED, WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION TO THE EXTENT OF SUCH LENDER’S PRO RATA
SHARE OF THE LIABILITY WITH RESPECT TO SUCH LETTER OF CREDIT ACCOMMODATION
(INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS WITH RESPECT THERETO).


(M)   EACH BORROWER IS IRREVOCABLY AND UNCONDITIONALLY OBLIGATED, WITHOUT
PRESENTMENT, DEMAND OR PROTEST, TO PAY TO ADMINISTRATIVE AGENT ANY AMOUNTS PAID
BY AN ISSUER OF A LETTER OF CREDIT ACCOMMODATION WITH RESPECT TO SUCH LETTER OF
CREDIT ACCOMMODATION (WHETHER THROUGH THE BORROWING OF LOANS IN ACCORDANCE WITH
SECTION 2.4(A) OR OTHERWISE); PROVIDED, THAT, NOTHING CONTAINED HEREIN SHALL BE
CONSTRUED TO LIMIT OR WAIVE ANY RIGHT OF ANY BORROWER TO ASSERT AGAINST AN
ISSUER OF A LETTER OF CREDIT ACCOMMODATION ANY CLAIM FOR DIRECT DAMAGES SUFFERED
BY SUCH BORROWER TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ISSUER IN DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY
LETTER OF CREDIT ACCOMMODATION ISSUED BY IT COMPLIED WITH THE TERMS OF SUCH
LETTER OF CREDIT ACCOMMODATION.  IN THE EVENT THAT ANY BORROWER FAILS TO PAY
ADMINISTRATIVE AGENT ON THE DATE OF ANY PAYMENT UNDER A LETTER OF CREDIT
ACCOMMODATION IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT, ADMINISTRATIVE
AGENT (TO THE EXTENT IT HAS ACTUAL NOTICE THEREOF) SHALL PROMPTLY NOTIFY EACH
TRANCHE A LENDER OF THE UNREIMBURSED AMOUNT OF SUCH PAYMENT AND EACH TRANCHE A
LENDER AGREES, UPON ONE (1) BUSINESS DAY’S NOTICE, TO FUND TO ADMINISTRATIVE
AGENT THE PURCHASE OF ITS PARTICIPATION IN SUCH LETTER OF CREDIT ACCOMMODATION
IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE UNPAID AMOUNT.  THE OBLIGATION
OF EACH TRANCHE A LENDER TO DELIVER TO ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO
ITS RESPECTIVE PARTICIPATION PURSUANT TO THE FOREGOING SENTENCE IS ABSOLUTE AND
UNCONDITIONAL AND SUCH REMITTANCE SHALL BE MADE NOTWITHSTANDING THE OCCURRENCE
OR CONTINUANCE OF ANY EVENT OF DEFAULT, THE FAILURE TO SATISFY ANY OTHER
CONDITION SET FORTH IN SECTION 4 OR ANY OTHER EVENT OR CIRCUMSTANCE.  IF SUCH
AMOUNT IS NOT MADE AVAILABLE BY A TRANCHE A LENDER WHEN DUE, ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH TRANCHE A
LENDER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH PAYMENT WAS DUE
UNTIL THE DATE SUCH AMOUNT IS PAID TO ADMINISTRATIVE AGENT AT THE FEDERAL FUNDS
RATE FOR EACH DAY DURING SUCH PERIOD (AS PUBLISHED BY THE FEDERAL RESERVE BANK
OF NEW YORK OR AT ADMINISTRATIVE AGENT’S OPTION BASED ON THE ARITHMETIC MEAN
DETERMINED BY ADMINISTRATIVE AGENT OF THE RATES FOR THE LAST TRANSACTION IN
OVERNIGHT FEDERAL FUNDS ARRANGED PRIOR TO 9:00 A.M. (NEW YORK CITY TIME) ON THAT
DAY BY EACH OF THE THREE LEADING BROKERS OF FEDERAL FUNDS TRANSACTIONS IN NEW
YORK CITY SELECTED BY ADMINISTRATIVE AGENT) AND IF SUCH AMOUNTS ARE NOT PAID
WITHIN THREE (3) DAYS OF ADMINISTRATIVE AGENT’S DEMAND, AT THE HIGHEST INTEREST
RATE PROVIDED FOR IN SECTION 3.1 HEREOF APPLICABLE TO BASE RATE LOANS.


2.5               PREPAYMENTS.   


(A)     BORROWERS MAY PREPAY WITHOUT PENALTY OR PREMIUM THE PRINCIPAL OF ANY
REVOLVING LOAN OR SWING LINE LOAN, IN WHOLE OR IN PART; PROVIDED, THAT, (I) ALL
SUCH OPTIONAL PREPAYMENTS OF REVOLVING LOANS SHALL BE APPLIED FIRST TO THE
TRANCHE A REVOLVING LOANS AND SECOND TO THE TRANCHE A-1 REVOLVING LOANS AND (II)
ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED
INTEREST ON THE AMOUNT PAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED
PURSUANT TO SECTION 3.3(D) HEREOF.

64

--------------------------------------------------------------------------------

 

 


(B)     TRANCHE A-2 TERM LOANS MAY BE PREPAID, IN WHOLE OR IN PART, AT THE
OPTION OF THE BORROWERS (AND INCLUDING BREAKAGE OR SIMILAR COSTS, IF ANY);
PROVIDED, THAT, (I) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN FIVE
(5) BUSINESS DAYS PRIOR WRITTEN NOTICE FROM LEAD BORROWER OF SUCH PREPAYMENT,
(II) ANY SUCH PREPAYMENT SHALL BE IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$1,000,000 AND, IF GREATER, IN MULTIPLES OF $1,000,000, (III) AS OF THE DATE OF
ANY SUCH PREPAYMENT AND AFTER GIVING EFFECT THERETO, (A) THE DAILY AVERAGE OF
THE EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING NINETY (90) CONSECUTIVE
DAY PERIOD SHALL HAVE BEEN NOT LESS THAN FIFTEEN (15%) PERCENT OF THE LOAN LIMIT
AND AFTER GIVING EFFECT TO ANY SUCH PREPAYMENT IN RESPECT THEREOF, ON A PRO
FORMA BASIS USING THE TOTAL BORROWING BASE AS OF THE DATE OF THE MOST RECENT
CALCULATION OF THE TOTAL BORROWING BASE IMMEDIATELY PRIOR TO ANY SUCH PAYMENT,
THE EXCESS AVAILABILITY SHALL BE NOT LESS THAN SUCH AMOUNT AND (B)
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PROJECTIONS REASONABLY SATISFACTORY TO
IT FOR THE TWELVE (12) MONTH PERIOD AFTER THE DATE OF ANY SUCH PAYMENT SHOWING,
ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH PREPAYMENT, EXCESS AVAILABILITY
AT ALL TIMES DURING SUCH PERIOD OF NOT LESS THAN FIFTEEN (15%) PERCENT OF THE
LOAN LIMIT, AND (IV) ANY SUCH PREPAYMENT SHALL BE APPLIED TO INSTALLMENTS OF
PRINCIPAL IN THE INVERSE ORDER OF MATURITY.


(C)     IN THE EVENT THAT (I) THE AGGREGATE AMOUNT OF THE LOANS (INCLUDING SWING
LINE LOANS) AND THE LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING EXCEED THE
MAXIMUM CREDIT, (II) THE AGGREGATE AMOUNT OF THE LOANS (INCLUDING SWING LINE
LOANS) AND LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING EXCEED THE TOTAL
BORROWING BASE, (III) THE AGGREGATE AMOUNT OF THE TRANCHE A LOANS, THE SWING
LINE LOANS AND THE LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING EXCEED THE LESSER
OF THE TRANCHE A MAXIMUM CREDIT OR THE TRANCHE A BORROWING BASE, (IV) THE
AGGREGATE AMOUNT OF THE TRANCHE A-1 REVOLVING LOANS OUTSTANDING EXCEED THE
LESSER OF THE TRANCHE A-1 MAXIMUM CREDIT OR THE TRANCHE A-1 BORROWING BASE, OR
(V) THE AGGREGATE AMOUNT OF THE LOANS (INCLUDING SWING LINE LOANS) AND THE
LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING EXCEED THE AMOUNT PERMITTED UNDER
THE SENIOR NOTE INDENTURE OR EXCEED THE AMOUNT THAT GIVES RISE TO THE OBLIGATION
OF PARENT OR ANY OF ITS SUBSIDIARIES TO GRANT ANY LIEN ON ITS ASSETS TO SECURE
THE SENIOR NOTES, SUCH EVENT SHALL NOT LIMIT, WAIVE OR OTHERWISE AFFECT ANY
RIGHTS OF ADMINISTRATIVE AGENT OR LENDERS IN SUCH CIRCUMSTANCES OR ON ANY FUTURE
OCCASIONS AND BORROWERS SHALL, UPON DEMAND BY ADMINISTRATIVE AGENT AT ITS OPTION
OR IN THE CASE OF CLAUSES (I), (II) AND (V) ABOVE, AT THE DIRECTION OF THE
REQUIRED LENDERS OR IN THE CASE OF CLAUSE (III) ABOVE, AT THE DIRECTION OF THE
REQUIRED TRANCHE A LENDERS OR IN THE CASE OF CLAUSE (IV) ABOVE, AT THE DIRECTION
OF THE REQUIRED TRANCHE A-1 LENDERS, WHICH MAY BE MADE AT ANY TIME OR FROM TIME
TO TIME, IMMEDIATELY REPAY TO ADMINISTRATIVE AGENT THE ENTIRE AMOUNT OF ANY SUCH
EXCESS(ES) FOR WHICH PAYMENT IS DEMANDED (AND INCLUDING BREAKAGE OR SIMILAR
COSTS, IF ANY).


(D)    BORROWERS SHALL PREPAY THE OBLIGATIONS AS REQUIRED UNDER SECTIONS 9.5(A),
9.7(B)(II), (III), (V), (VI), (VII), (XI), (XII) AND (XIII) AND 9.9(F)(IX).


(E)     EXCEPT AS SET FORTH IN SECTION 2.3(C) HEREOF, IN SECTION 2.5(C) HEREOF
OR IN ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, ALL MANDATORY
PREPAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BE APPLIED FIRST, TO THE TRANCHE
A REVOLVING LOANS THEN DUE, SECOND, TO THE TRANCHE A-1 REVOLVING LOANS AND
THIRD, TO THE TRANCHE A-2 TERM LOANS.




65

--------------------------------------------------------------------------------

 

 


2.6               INCREASE IN MAXIMUM CREDIT.   


(A)     LEAD BORROWER MAY, AT ANY TIME, DELIVER A WRITTEN REQUEST TO
ADMINISTRATIVE AGENT TO INCREASE THE TRANCHE A MAXIMUM CREDIT.  ANY SUCH WRITTEN
REQUEST SHALL SPECIFY THE AMOUNT OF THE INCREASE IN THE TRANCHE A MAXIMUM CREDIT
THAT BORROWERS ARE REQUESTING, PROVIDED, THAT, (I) IN NO EVENT SHALL THE
AGGREGATE AMOUNT OF ANY SUCH INCREASE CAUSE THE MAXIMUM CREDIT TO EXCEED
$1,400,000,000, (II) ANY SUCH REQUEST SHALL BE FOR AN INCREASE OF NOT LESS THAN
$50,000,000, (III) ANY SUCH REQUEST SHALL BE IRREVOCABLE, (IV) IN NO EVENT SHALL
THERE BE MORE THAN FOUR (4) SUCH INCREASES AND (V) AS OF THE DATE OF ANY SUCH
INCREASE, AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST OR HAVE OCCURRED AND BE CONTINUING.


(B)     UPON THE RECEIPT BY ADMINISTRATIVE AGENT OF ANY SUCH WRITTEN REQUEST,
ADMINISTRATIVE AGENT SHALL NOTIFY EACH OF THE TRANCHE A LENDERS OF SUCH REQUEST
AND EACH TRANCHE A LENDER SHALL HAVE THE OPTION (BUT NOT THE OBLIGATION) TO
INCREASE THE AMOUNT OF ITS TRANCHE A COMMITMENT BY AN AMOUNT UP TO ITS PRO RATA
SHARE OF THE AMOUNT OF THE INCREASE THEREOF REQUESTED BY LEAD BORROWER AS SET
FORTH IN THE NOTICE FROM ADMINISTRATIVE AGENT TO SUCH TRANCHE A LENDER.  EACH
TRANCHE A LENDER SHALL NOTIFY ADMINISTRATIVE AGENT WITHIN FIFTEEN (15) DAYS
AFTER THE RECEIPT OF SUCH NOTICE FROM ADMINISTRATIVE AGENT WHETHER IT IS WILLING
TO SO INCREASE ITS TRANCHE A COMMITMENT, AND IF SO, THE AMOUNT OF SUCH INCREASE;
PROVIDED, THAT, (I) THE MINIMUM INCREASE IN THE TRANCHE A COMMITMENTS OF EACH
SUCH TRANCHE A LENDER PROVIDING THE ADDITIONAL TRANCHE A COMMITMENTS SHALL EQUAL
OR EXCEED $1,000,000, AND (II) NO TRANCHE A LENDER SHALL BE OBLIGATED TO PROVIDE
SUCH INCREASE IN ITS TRANCHE A COMMITMENT AND THE DETERMINATION TO INCREASE THE
TRANCHE A COMMITMENT OF A TRANCHE A LENDER SHALL BE WITHIN THE SOLE AND ABSOLUTE
DISCRETION OF SUCH TRANCHE A LENDER.  IF THE AGGREGATE AMOUNT OF THE INCREASES
IN THE TRANCHE A COMMITMENTS RECEIVED FROM THE TRANCHE A LENDERS DOES NOT EQUAL
OR EXCEED THE AMOUNT OF THE INCREASE IN THE TRANCHE A MAXIMUM CREDIT REQUESTED
BY LEAD BORROWER, ADMINISTRATIVE AGENT MAY SEEK ADDITIONAL INCREASES FROM
LENDERS OR TRANCHE A COMMITMENTS FROM SUCH ELIGIBLE TRANSFEREES AS IT MAY
DETERMINE, AFTER CONSULTATION WITH LEAD BORROWER.  IN THE EVENT TRANCHE A
LENDERS (OR TRANCHE A LENDERS AND ANY SUCH ELIGIBLE TRANSFEREES, AS THE CASE MAY
BE) HAVE COMMITTED IN WRITING TO PROVIDE INCREASES IN THEIR TRANCHE A
COMMITMENTS OR NEW TRANCHE A COMMITMENTS IN AN AGGREGATE AMOUNT IN EXCESS OF THE
INCREASE IN THE TRANCHE A MAXIMUM CREDIT REQUESTED BY BORROWERS OR PERMITTED
HEREUNDER, ADMINISTRATIVE AGENT SHALL THEN HAVE THE RIGHT TO ALLOCATE SUCH
COMMITMENTS, FIRST TO TRANCHE A LENDERS AND THEN TO ELIGIBLE TRANSFEREES, IN
SUCH AMOUNTS AND MANNER AS ADMINISTRATIVE AGENT MAY DETERMINE, AFTER
CONSULTATION WITH LEAD BORROWER.  IF THE AGGREGATE AMOUNT OF THE INCREASE IN
TRANCHE A COMMITMENTS AND NEW TRANCHE A COMMITMENTS, AS THE CASE MAY BE, DO NOT
EQUAL OR EXCEED THE AMOUNT OF THE INCREASE IN THE TRANCHE A MAXIMUM CREDIT
REQUESTED BY LEAD BORROWER, THEN LEAD BORROWER IN ITS SOLE DISCRETION MAY
DETERMINE TO NOT PROCEED WITH THE PROPOSED INCREASE IN THE TRANCHE A MAXIMUM
CREDIT; PROVIDED, THAT, LEAD BORROWER NOTIFIES ADMINISTRATIVE AGENT OF SUCH
DECISION NOT TO PROCEED WITHIN THREE (3) DAYS AFTER ADMINISTRATIVE AGENT
NOTIFIES LEAD BORROWER OF THE AGGREGATE AMOUNT OF THE INCREASE IN TRANCHE A
COMMITMENTS AND NEW TRANCHE A COMMITMENTS THAT THE TRANCHE A LENDERS AND/OR
ELIGIBLE ASSIGNEES HAVE COMMITTED TO.


(C)     THE TRANCHE A MAXIMUM CREDIT SHALL BE INCREASED BY THE AMOUNT OF THE
INCREASE IN THE APPLICABLE TRANCHE A COMMITMENTS FROM TRANCHE A LENDERS OR NEW
TRANCHE A COMMITMENTS FROM ELIGIBLE TRANSFEREES, IN EACH CASE, SELECTED IN
ACCORDANCE WITH SECTION 2.6(B) ABOVE, FOR WHICH ADMINISTRATIVE AGENT HAS
RECEIVED ASSIGNMENT AND ACCEPTANCES THIRTY (30) DAYS AFTER THE DATE OF THE
REQUEST BY LEAD BORROWER FOR THE INCREASE OR SUCH EARLIER DATE AS ADMINISTRATIVE
AGENT AND LEAD BORROWER MAY AGREE (BUT SUBJECT TO THE SATISFACTION OF THE
CONDITIONS SET FORTH BELOW), WHETHER OR NOT THE AGGREGATE AMOUNT OF THE INCREASE
IN TRANCHE A COMMITMENTS AND NEW TRANCHE A COMMITMENTS, AS THE CASE MAY BE,
EXCEED THE AMOUNT OF THE INCREASE IN THE TRANCHE A MAXIMUM CREDIT REQUESTED BY
LEAD BORROWER IN ACCORDANCE WITH THE TERMS HEREOF, EFFECTIVE ON THE DATE THAT
EACH OF THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:

66

--------------------------------------------------------------------------------

 

 

(I)         ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH TRANCHE A LENDER
OR ELIGIBLE TRANSFEREE THAT IS PROVIDING AN ADDITIONAL TRANCHE A COMMITMENT AS
PART OF THE INCREASE IN THE TRANCHE A MAXIMUM CREDIT, AN ASSIGNMENT AND
ACCEPTANCE DULY EXECUTED BY SUCH LENDER OR ELIGIBLE TRANSFEREE AND EACH
BORROWER, PROVIDED, THAT, THE AGGREGATE TRANCHE A COMMITMENTS SET FORTH IN ANY
SUCH ASSIGNMENT AND ACCEPTANCE SHALL BE NOT LESS THAN $1,000,000;

(II)       THE CONDITIONS PRECEDENT TO THE MAKING OF LOANS SET FORTH IN SECTION
4.2 SHALL BE SATISFIED AS OF THE DATE OF THE INCREASE IN THE TRANCHE A MAXIMUM
CREDIT, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE;

(III)     SUCH INCREASE IN THE TRANCHE A MAXIMUM CREDIT, ON THE DATE OF THE
EFFECTIVENESS THEREOF, SHALL NOT VIOLATE ANY APPLICABLE LAW (INCLUDING, WITHOUT
LIMITATION, FIRREA), REGULATION OR ORDER OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY AND SHALL NOT BE ENJOINED, TEMPORARILY, PRELIMINARILY OR
PERMANENTLY; AND

(IV)     THERE SHALL HAVE BEEN PAID TO EACH TRANCHE A LENDER AND ELIGIBLE
TRANSFEREE PROVIDING AN ADDITIONAL COMMITMENT IN CONNECTION WITH SUCH INCREASE
IN THE TRANCHE A MAXIMUM CREDIT ALL FEES AND EXPENSES DUE AND PAYABLE TO SUCH
PERSON ON OR BEFORE THE EFFECTIVENESS OF SUCH INCREASE.


(D)    AS OF THE EFFECTIVE DATE OF ANY SUCH INCREASE IN THE TRANCHE A MAXIMUM
CREDIT, EACH REFERENCE TO THE TERM TRANCHE A COMMITMENTS AND TRANCHE A MAXIMUM
CREDIT HEREIN, AS APPLICABLE, AND IN ANY OF THE OTHER FINANCING AGREEMENTS SHALL
BE DEEMED AMENDED TO MEAN THE AMOUNT OF THE TRANCHE A COMMITMENTS AND TRANCHE A
MAXIMUM CREDIT SPECIFIED IN THE MOST RECENT WRITTEN NOTICE FROM ADMINISTRATIVE
AGENT TO LEAD BORROWER OF THE INCREASE IN THE TRANCHE A COMMITMENTS AND TRANCHE
A MAXIMUM CREDIT, AS APPLICABLE.


(E)     EFFECTIVE ON THE DATE OF EACH INCREASE IN THE TRANCHE A MAXIMUM CREDIT
PURSUANT TO THIS SECTION 2.6, AS APPLICABLE, EACH REFERENCE IN THIS AGREEMENT TO
AN AMOUNT OF EXCESS AVAILABILITY SHALL, AUTOMATICALLY AND WITHOUT ANY FURTHER
ACTION, BE DEEMED TO BE INCREASED SO THAT THE RATIO OF EACH AMOUNT OF EXCESS
AVAILABILITY TO THE AMOUNT OF THE MAXIMUM CREDIT AFTER SUCH INCREASE IN THE
MAXIMUM CREDIT REMAINS THE SAME AS THE RATIO OF SUCH THE AMOUNT OF EXCESS
AVAILABILITY TO THE AMOUNT OF THE MAXIMUM CREDIT PRIOR TO SUCH INCREASE IN THE
MAXIMUM CREDIT.


(F)      IN THE EVENT THAT, AS A RESULT OF AN INCREASE IN THE TRANCHE A MAXIMUM
CREDIT, THE PRO RATA SHARES OF ANY LENDER OR LENDERS WITH RESPECT TO ANY
EURODOLLAR RATE LOANS ARE DECREASED (OTHER THAN ON THE LAST DATE OF THE INTEREST
PERIOD(S) APPLICABLE THERETO), BORROWERS SHALL PAY SUCH LENDERS, ON THE
EFFECTIVE DATE OF SUCH INCREASE IN THE TRANCHE A MAXIMUM CREDIT, BREAK FUNDING
COMPENSATION WITH RESPECT TO SUCH DECREASE IN THE AMOUNT THAT WOULD BE DUE
PURSUANT TO SECTION 3.3(D) HEREOF HAD THE BORROWERS PREPAID SUCH LENDERS'
INTERESTS IN SUCH EURODOLLAR RATE LOANS BY AN AMOUNT EQUAL TO THE DECREASE.

67

--------------------------------------------------------------------------------

 

 


(G)     IN NO EVENT SHALL THE FEES, INTEREST RATE AND OTHER COMPENSATION OFFERED
OR PAID IN RESPECT OF ADDITIONAL TRANCHE A COMMITMENTS OR INCREASE IN TRANCHE A
COMMITMENTS BE HIGHER THAN THE AMOUNTS PAID AND PAYABLE TO THE THEN EXISTING
TRANCHE A LENDERS IN RESPECT OF THEIR TRANCHE A COMMITMENTS, UNLESS THE FEES,
INTEREST RATE AND OTHER COMPENSATION PAYABLE TO THE THEN EXISTING TRANCHE A
LENDERS ARE INCREASED TO THE SAME AS THOSE PAID IN CONNECTION WITH THE SUCH NEW
OR ADDITIONAL TRANCHE A COMMITMENTS, EXCEPT FOR THE INITIAL COMMITMENT FEE
PAYABLE IN RESPECT OF SUCH NEW OR ADDITIONAL TRANCHE A COMMITMENT OF A TRANCHE A
LENDER.


2.7               COMMITMENTS 

.  The aggregate amount of each Tranche A Lender’s Pro Rata Share of the Tranche
A Revolving Loans, Swing Line Loans and Letter of Credit Accommodations shall
not exceed the amount of such Lender’s Tranche A Commitment, as the same may
from time to time be amended in accordance with the provisions hereof.  The
aggregate amount of each Tranche A-1 Lender’s Pro Rata Share of the Tranche A-1
Revolving Loans shall not exceed the amount of such Lender’s Tranche A-1
Commitment, as the same may from time to time be amended in accordance with the
provisions hereof.  The aggregate amount of each Tranche A-2 Lender’s Pro Rata
Share of the Tranche A-2 Term Loans shall not exceed the amount of such Lender’s
Tranche A-2 Commitment, as the same may from time to time be amended in
accordance with the provisions hereof.


2.8               JOINT AND SEVERAL LIABILITY

.  All Borrowers shall be jointly and severally liable for all amounts due to
Administrative Agent and Lenders under this Agreement and the other Financing
Agreements, regardless of which Borrower actually receives the Loans or Letter
of Credit Accommodations hereunder or the amount of such Loans received or the
manner in which Administrative Agent or any Lender accounts for such Loans,
Letter of Credit Accommodations or other extensions of credit on its books and
records.  All references herein or in any of the other Financing Agreements to
any of the obligation of Borrowers to make any payment hereunder or thereunder
shall constitute joint and several obligations of Borrowers. The Obligations
with respect to Loans made to a Borrower, and the Obligations arising as a
result of the joint and several liability of a Borrower hereunder, with respect
to Loans made to the other Borrowers, shall be separate and distinct
obligations, but all such other Obligations shall be primary obligations of all
Borrowers.  The Obligations arising as a result of the joint and several
liability of a Borrower hereunder with respect to Loans, Letter of Credit
Accommodations or other extensions of credit made to the other Borrowers shall,
to the fullest extent permitted by law, be unconditional irrespective of (a) the
validity or enforceability, avoidance or subordination of the Obligations of the
other Borrowers or of any promissory note or other document evidencing all or
any part of the Obligations of the other Borrowers, (b) the absence of any
attempt to collect the Obligations from the other Borrowers, any Guarantor or
any other security therefor, or the absence of any other action to enforce the
same, (c) the waiver, consent, extension, forbearance or granting of any
indulgence by Administrative Agent or any Lender with respect to any provisions
of any instrument evidencing the Obligations of the other Borrowers, or any part
thereof, or any other agreement now or hereafter executed by the other Borrowers
and delivered to Administrative Agent or any Lender, (d) the failure by
Administrative Agent or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights and maintain its security or
collateral for the Obligations of the other Borrowers, (e) the election of
Administrative Agent and Lenders in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (f) the disallowance of all or any portion of the claim(s) of
Administrative Agent or any Lender for the repayment of the Obligations of the
other Borrowers under Section 502 of the Bankruptcy Code, or (g) any other
circumstances which might constitute a legal or equitable discharge or defense
of a Guarantor or of the other Borrowers other than to the extent of the gross
negligence or wilful misconduct of Administrative Agent or a Lender as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction. With respect to the Obligations arising as a result of the joint
and several liability of a Borrower hereunder with respect to Loans, Letter of
Credit Accommodations or other extensions of credit made to the other Borrowers
hereunder, each Borrower waives, until the Obligations shall have been paid in
full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which Administrative Agent or any Lender now
has or may hereafter have against any Borrower or Guarantor and any benefit of,
and any right to participate in, any security or collateral given to
Administrative Agent or any Lender.  Upon any Event of Default, and for so long
as such Event of Default is continuing, Administrative Agent may proceed
directly and at once, without notice, against any Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other Borrowers or any other Person, or against any
security or collateral for the Obligations.  Each Borrower consents and agrees
that Administrative Agent and Lenders shall be under no obligation to marshall
any assets in favor of Borrower(s) or against or in payment of any or all of the
Obligations.  To the extent of any guarantee or similar liability with respect
to Swap Obligations, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Borrower or
Guarantor to honor all of its obligations under any such guarantee or similar
liability in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable for the maximum amount of such liability that
can be hereby incurred without rendering its obligations as it relates to such
other Borrower or Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Qualified ECP Guarantor intends that this provision constitute a “keepwell,
support, or other agreement” for the benefit of each other Borrower or Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  The
term “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower or Guarantor that has total assets exceeding $10,000,000 at the time
such Swap Obligation is incurred or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder. The term “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute.  The term “Swap Obligation” means, with respect to any
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

68

--------------------------------------------------------------------------------

 

 


SECTION 3.    INTEREST AND FEES




69

--------------------------------------------------------------------------------

 

 


3.1               INTEREST.   


(A)     BORROWERS SHALL PAY TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS,
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS AT THE INTEREST RATE. 
ALL INTEREST ACCRUING HEREUNDER ON AND AFTER THE DATE OF ANY EVENT OF DEFAULT OR
TERMINATION HEREOF SHALL BE PAYABLE ON DEMAND.


(B)     EACH BORROWER MAY FROM TIME TO TIME REQUEST EURODOLLAR RATE LOANS OR MAY
REQUEST THAT BASE RATE LOANS BE CONVERTED TO EURODOLLAR RATE LOANS OR THAT ANY
EXISTING EURODOLLAR RATE LOANS CONTINUE FOR AN ADDITIONAL INTEREST PERIOD.  SUCH
REQUEST FROM A BORROWER SHALL SPECIFY THE AMOUNT OF THE EURODOLLAR RATE LOANS OR
THE AMOUNT OF THE BASE RATE LOANS TO BE CONVERTED TO EURODOLLAR RATE LOANS OR
THE AMOUNT OF THE EURODOLLAR RATE LOANS TO BE CONTINUED (SUBJECT TO THE LIMITS
SET FORTH BELOW) AND THE INTEREST PERIOD TO BE APPLICABLE TO SUCH EURODOLLAR
RATE LOANS.  SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN, THREE (3)
BUSINESS DAYS AFTER RECEIPT BY ADMINISTRATIVE AGENT OF SUCH A REQUEST FROM A
BORROWER, SUCH EURODOLLAR RATE LOANS SHALL BE MADE OR BASE RATE LOANS SHALL BE
CONVERTED TO EURODOLLAR RATE LOANS OR SUCH EURODOLLAR RATE LOANS SHALL CONTINUE,
AS THE CASE MAY BE, PROVIDED, THAT, (I) NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST OR HAVE OCCURRED AND BE CONTINUING, (II) NO PARTY HERETO SHALL HAVE SENT
ANY NOTICE OF TERMINATION OF THIS AGREEMENT, SUCH BORROWER SHALL HAVE COMPLIED
WITH SUCH CUSTOMARY PROCEDURES AS ARE ESTABLISHED BY ADMINISTRATIVE AGENT AND
SPECIFIED BY ADMINISTRATIVE AGENT TO LEAD BORROWER FROM TIME TO TIME FOR
REQUESTS BY BORROWERS FOR EURODOLLAR RATE LOANS, (III) NO MORE THAN FIFTEEN (15)
INTEREST PERIODS MAY BE IN EFFECT AT ANY ONE TIME, (IV) THE AMOUNT OF ANY
EURODOLLAR RATE LOAN SHALL BE NOT LESS THAN $1,000,000 AND THE AGGREGATE AMOUNT
OF THE EURODOLLAR RATE LOANS OUTSTANDING AT ANY TIME MUST BE IN AN AMOUNT NOT
LESS THAN $5,000,000, AND (V) ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE
DETERMINED THAT THE INTEREST PERIOD OR ADJUSTED EURODOLLAR RATE IS AVAILABLE TO
ADMINISTRATIVE AGENT AND SUCH LENDER AND CAN BE READILY DETERMINED AS OF THE
DATE OF THE REQUEST FOR SUCH EURODOLLAR RATE LOAN BY SUCH BORROWER.  ANY REQUEST
BY OR ON BEHALF OF A BORROWER FOR EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE
LOANS TO EURODOLLAR RATE LOANS OR TO CONTINUE ANY EXISTING EURODOLLAR RATE LOANS
SHALL BE IRREVOCABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, ADMINISTRATIVE AGENT AND LENDERS SHALL NOT BE REQUIRED TO PURCHASE
UNITED STATES DOLLAR DEPOSITS IN THE LONDON INTERBANK MARKET OR OTHER APPLICABLE
EURODOLLAR RATE MARKET TO FUND ANY EURODOLLAR RATE LOANS, BUT THE PROVISIONS
HEREOF SHALL BE DEEMED TO APPLY AS IF ADMINISTRATIVE AGENT AND LENDERS HAD
PURCHASED SUCH DEPOSITS TO FUND THE EURODOLLAR RATE LOANS. 


(C)     ANY EURODOLLAR RATE LOANS SHALL AUTOMATICALLY CONVERT TO BASE RATE LOANS
UPON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, UNLESS ADMINISTRATIVE AGENT
HAS RECEIVED AND APPROVED A REQUEST TO CONTINUE SUCH EURODOLLAR RATE LOAN AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO SUCH LAST DAY IN ACCORDANCE WITH THE
TERMS HEREOF.  ANY EURODOLLAR RATE LOANS SHALL, AT ADMINISTRATIVE AGENT’S
OPTION, UPON NOTICE BY ADMINISTRATIVE AGENT TO LEAD BORROWER, BE SUBSEQUENTLY
CONVERTED TO BASE RATE LOANS IN THE EVENT THAT THIS AGREEMENT SHALL TERMINATE OR
NOT BE RENEWED.  BORROWERS SHALL PAY TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
LENDERS, UPON DEMAND BY ADMINISTRATIVE AGENT (OR ADMINISTRATIVE AGENT MAY, AT
ITS OPTION, CHARGE ANY LOAN ACCOUNT OF ANY BORROWER) ANY AMOUNTS REQUIRED TO
COMPENSATE ANY LENDER OR PARTICIPANT FOR ANY LOSS (INCLUDING LOSS OF ANTICIPATED
PROFITS), COST OR EXPENSE INCURRED BY SUCH PERSON, AS A RESULT OF THE CONVERSION
OF EURODOLLAR RATE LOANS TO BASE RATE LOANS PURSUANT TO ANY OF THE FOREGOING.


 

70

--------------------------------------------------------------------------------

 

 


(D)    INTEREST SHALL BE PAYABLE BY BORROWERS TO ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF LENDERS, MONTHLY IN ARREARS NOT LATER THAN THE FIRST DAY OF EACH
CALENDAR MONTH AND SHALL BE CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY
(360) DAY YEAR AND ACTUAL DAYS ELAPSED.  THE INTEREST RATE ON NON-CONTINGENT
OBLIGATIONS (OTHER THAN EURODOLLAR RATE LOANS) SHALL INCREASE OR DECREASE BY AN
AMOUNT EQUAL TO EACH INCREASE OR DECREASE IN THE BASE RATE EFFECTIVE ON THE
FIRST DAY OF THE MONTH AFTER ANY CHANGE IN SUCH BASE RATE IS ANNOUNCED BASED ON
THE BASE RATE IN EFFECT ON THE LAST DAY OF THE MONTH IN WHICH ANY SUCH CHANGE
OCCURS.  IN NO EVENT SHALL CHARGES CONSTITUTING INTEREST PAYABLE BY BORROWERS TO
ADMINISTRATIVE AGENT AND LENDERS EXCEED THE MAXIMUM AMOUNT OR THE RATE PERMITTED
UNDER ANY APPLICABLE LAW OR REGULATION, AND IF ANY SUCH PART OR PROVISION OF
THIS AGREEMENT IS IN CONTRAVENTION OF ANY SUCH LAW OR REGULATION, SUCH PART OR
PROVISION SHALL BE DEEMED AMENDED TO CONFORM THERETO.


3.2               FEES.   


(A)     BORROWERS SHALL PAY TO ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF TRANCHE
A LENDERS AND TRANCHE A-1 LENDERS, AN UNUSED LINE FEE CALCULATED AT ONE-QUARTER
OF ONE (0.25%) PERCENT PER ANNUM UNTIL MAY 31, 2014 AND ADJUSTED THEREAFTER
EVERY MONTH (BASED ON THE MONTHLY AVERAGE EXCESS AVAILABILITY FOR THE
IMMEDIATELY PRECEDING MONTH) TO AN AMOUNT EQUAL TO THE APPLICABLE RATE SET FORTH
BELOW PER ANNUM, IN EACH CASE, MULTIPLIED BY THE DIFFERENCE BETWEEN THE TRANCHE
A MAXIMUM CREDIT PLUS THE TRANCHE A-1 MAXIMUM CREDIT AND THE AVERAGE OUTSTANDING
REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS DURING THE IMMEDIATELY
PRECEDING MONTH (OR PART THEREOF) WHILE THIS AGREEMENT IS IN EFFECT AND FOR SO
LONG THEREAFTER AS ANY OF THE OBLIGATIONS ARE OUTSTANDING, WHICH FEE SHALL BE
PAYABLE ON THE FIRST DAY OF EACH MONTH IN ARREARS: 


Tier

Monthly Average

Excess Availability


Unused Line Fee Rate

1

Greater than 66 2/3% of the Maximum Credit


0.375%

2

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit

 



0.25%

3

Less than or equal to 33 1/3% of the Maximum Credit

.
0.25%



SWING LINE LOANS SHALL NOT BE CONSIDERED IN THE CALCULATION OF THE UNUSED LINE
FEE.  SUCH UNUSED LINE FEE SHALL BE CALCULATED ON THE BASIS OF A 360 DAY YEAR
AND ACTUAL DAYS ELAPSED.


(B)     BORROWERS AGREE TO PAY TO ADMINISTRATIVE AGENT THE OTHER FEES AND
AMOUNTS SET FORTH IN THE FEE LETTER IN THE AMOUNTS AND AT THE TIMES SPECIFIED
THEREIN.




71

--------------------------------------------------------------------------------

 

 


3.3               CHANGES IN LAWS AND INCREASED COSTS OF LOANS.   


(A)     IF AFTER THE EFFECTIVE DATE, EITHER (I) ANY CHANGE IN, OR IN THE
INTERPRETATION OF, ANY LAW OR REGULATION IS INTRODUCED, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO RESERVE REQUIREMENTS, APPLICABLE TO LENDER OR ANY
BANKING OR FINANCIAL INSTITUTION FROM WHOM ANY LENDER BORROWS FUNDS OR OBTAINS
CREDIT NECESSARY TO FUND THE LOANS HEREUNDER (A “FUNDING BANK”), OR (II) A
FUNDING BANK OR ANY LENDER COMPLIES WITH ANY FUTURE GUIDELINE OR REQUEST FROM
ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY OR (III) A FUNDING BANK OR ANY
LENDER DETERMINES THAT THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION
REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF HAS OR WOULD HAVE THE EFFECT DESCRIBED BELOW, OR A FUNDING BANK OR ANY
LENDER COMPLIES WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY, AND IN THE CASE OF ANY EVENT SET FORTH IN THIS CLAUSE (III),
SUCH ADOPTION, CHANGE OR COMPLIANCE HAS OR WOULD HAVE THE DIRECT OR INDIRECT
EFFECT OF REDUCING THE RATE OF RETURN ON ANY LENDER’S CAPITAL AS A CONSEQUENCE
OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH LENDER COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
THE FUNDING BANK’S OR LENDER’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, AND THE RESULT OF ANY OF THE
FOREGOING EVENTS DESCRIBED IN CLAUSES (I), (II) OR (III) IS OR RESULTS IN AN
INCREASE IN THE COST TO ANY LENDER OF FUNDING OR MAINTAINING THE LOANS, THE
LETTER OF CREDIT ACCOMMODATIONS OR ITS COMMITMENT, THEN BORROWERS AND GUARANTORS
SHALL FROM TIME TO TIME UPON DEMAND BY ADMINISTRATIVE AGENT PAY TO
ADMINISTRATIVE AGENT ADDITIONAL AMOUNTS SUFFICIENT TO INDEMNIFY LENDERS AGAINST
SUCH INCREASED COST ON AN AFTER-TAX BASIS (AFTER TAKING INTO ACCOUNT APPLICABLE
DEDUCTIONS AND CREDITS IN RESPECT OF THE AMOUNT INDEMNIFIED).  A CERTIFICATE AS
TO THE AMOUNT OF SUCH INCREASED COST SHALL BE SUBMITTED TO LEAD BORROWER BY
ADMINISTRATIVE AGENT AND SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


(B)     IF PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD, (I) ADMINISTRATIVE
AGENT SHALL HAVE DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON BORROWERS AND GUARANTORS) THAT, BY REASON OF
CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, (II)
ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM THE REQUIRED LENDERS THAT THE
EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO LENDERS OF MAKING OR MAINTAINING
EURODOLLAR RATE LOANS DURING SUCH INTEREST PERIOD, OR (III) DOLLAR DEPOSITS IN
THE PRINCIPAL AMOUNTS OF THE EURODOLLAR RATE LOANS TO WHICH SUCH INTEREST PERIOD
IS TO BE APPLICABLE ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET,
ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO LEAD
BORROWER AS SOON AS PRACTICABLE THEREAFTER, AND WILL ALSO GIVE PROMPT WRITTEN
NOTICE TO LEAD BORROWER WHEN SUCH CONDITIONS NO LONGER EXIST.  IF SUCH NOTICE IS
GIVEN (A) ANY EURODOLLAR RATE LOANS REQUESTED TO BE MADE ON THE FIRST DAY OF
SUCH INTEREST PERIOD SHALL BE MADE AS BASE RATE LOANS, (B) ANY LOANS THAT WERE
TO HAVE BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO OR CONTINUED
AS EURODOLLAR RATE LOANS SHALL BE CONVERTED TO OR CONTINUED AS BASE RATE LOANS
AND (C) EACH OUTSTANDING EURODOLLAR RATE LOAN SHALL BE CONVERTED, ON THE LAST
DAY OF THE THEN-CURRENT INTEREST PERIOD THEREOF, TO BASE RATE LOANS.  UNTIL SUCH
NOTICE HAS BEEN WITHDRAWN BY ADMINISTRATIVE AGENT, NO FURTHER EURODOLLAR RATE
LOANS SHALL BE MADE OR CONTINUED AS SUCH, NOR SHALL ANY BORROWER HAVE THE RIGHT
TO CONVERT BASE RATE LOANS TO EURODOLLAR RATE LOANS.


 

72

--------------------------------------------------------------------------------

 

 


(C)     NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE ADOPTION OF OR ANY
CHANGE IN ANY LAW, TREATY, RULE OR REGULATION OR FINAL, NON-APPEALABLE
DETERMINATION OF AN ARBITRATOR OR A COURT OR OTHER GOVERNMENTAL AUTHORITY OR IN
THE INTERPRETATION OR APPLICATION THEREOF OCCURRING AFTER THE EFFECTIVE DATE
SHALL MAKE IT UNLAWFUL FOR ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE OR
MAINTAIN EURODOLLAR RATE LOANS AS CONTEMPLATED BY THIS AGREEMENT, (I)
ADMINISTRATIVE AGENT OR SUCH LENDER SHALL PROMPTLY GIVE WRITTEN NOTICE OF SUCH
CIRCUMSTANCES TO LEAD BORROWER (WHICH NOTICE SHALL BE WITHDRAWN WHENEVER SUCH
CIRCUMSTANCES NO LONGER EXIST), (II) THE COMMITMENT OF SUCH LENDER HEREUNDER TO
MAKE EURODOLLAR RATE LOANS, CONTINUE EURODOLLAR RATE LOANS AS SUCH AND CONVERT
BASE RATE LOANS TO EURODOLLAR RATE LOANS SHALL FORTHWITH BE CANCELED AND, UNTIL
SUCH TIME AS IT SHALL NO LONGER BE UNLAWFUL FOR SUCH LENDER TO MAKE OR MAINTAIN
EURODOLLAR RATE LOANS, SUCH LENDER SHALL THEN HAVE A COMMITMENT ONLY TO MAKE A
BASE RATE LOAN WHEN A EURODOLLAR RATE LOAN IS REQUESTED AND (III) SUCH LENDER’S
LOANS THEN OUTSTANDING AS EURODOLLAR RATE LOANS, IF ANY, SHALL BE CONVERTED
AUTOMATICALLY TO BASE RATE LOANS ON THE RESPECTIVE LAST DAYS OF THE THEN CURRENT
INTEREST PERIODS WITH RESPECT TO SUCH LOANS OR WITHIN SUCH EARLIER PERIOD AS
REQUIRED BY LAW.  IF ANY SUCH CONVERSION OF A EURODOLLAR RATE LOAN OCCURS ON A
DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO, BORROWERS AND GUARANTORS SHALL PAY TO SUCH LENDER SUCH AMOUNTS, IF ANY,
AS MAY BE REQUIRED PURSUANT TO SECTION 3.3(D) BELOW.


(D)    BORROWERS AND GUARANTORS SHALL INDEMNIFY ADMINISTRATIVE AGENT AND EACH
LENDER AND TO HOLD ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM ANY LOSS
OR EXPENSE WHICH ADMINISTRATIVE AGENT OR SUCH LENDER MAY SUSTAIN OR INCUR AS A
CONSEQUENCE OF (I) DEFAULT BY A BORROWER IN MAKING A BORROWING OF, CONVERSION
INTO OR EXTENSION OF EURODOLLAR RATE LOANS AFTER SUCH BORROWER HAS GIVEN A
NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS LOAN
AGREEMENT, (II) DEFAULT BY ANY BORROWER IN MAKING ANY PREPAYMENT OF A EURODOLLAR
RATE LOAN AFTER SUCH BORROWER HAS GIVEN A NOTICE THEREOF IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, AND (III) THE MAKING OF A PREPAYMENT OF EURODOLLAR
RATE LOANS ON A DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT
THERETO.  WITH RESPECT TO EURODOLLAR RATE LOANS, SUCH INDEMNIFICATION MAY
INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (A) THE AMOUNT OF INTEREST
WHICH WOULD HAVE ACCRUED ON THE AMOUNT SO PREPAID, OR NOT SO BORROWED, CONVERTED
OR EXTENDED, FOR THE PERIOD FROM THE DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE
TO BORROW, CONVERT OR EXTEND TO THE LAST DAY OF THE APPLICABLE INTEREST PERIOD
(OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR EXTEND, THE INTEREST PERIOD
THAT WOULD HAVE COMMENCED ON THE DATE OF SUCH FAILURE) IN EACH CASE AT THE
APPLICABLE RATE OF INTEREST FOR SUCH EURODOLLAR RATE LOANS PROVIDED FOR HEREIN
OVER  (B) THE AMOUNT OF INTEREST (AS DETERMINED BY SUCH ADMINISTRATIVE AGENT OR
SUCH LENDER) WHICH WOULD HAVE ACCRUED TO ADMINISTRATIVE AGENT OR SUCH LENDER ON
SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH
LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET.  THIS COVENANT SHALL SURVIVE
THE TERMINATION OR NON-RENEWAL OF THIS LOAN AGREEMENT AND THE PAYMENT OF THE
OBLIGATIONS.


(E)     BORROWERS AND GUARANTORS SHALL BE LIABLE FOR ANY TAX OR PENALTIES
IMPOSED ON ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT  OF THE FINANCING
ARRANGEMENTS PROVIDED FOR HEREIN AND EACH BORROWER AND GUARANTOR AGREES TO
INDEMNIFY AND HOLD ADMINISTRATIVE AGENT HARMLESS WITH RESPECT TO THE FOREGOING,
AND TO REPAY TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, ON DEMAND THE
AMOUNT THEREOF, AND UNTIL PAID BY SUCH BORROWER OR GUARANTOR SUCH AMOUNT SHALL
BE ADDED AND DEEMED PART OF THE LOANS, PROVIDED, THAT, NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED TO REQUIRE ANY BORROWER OR GUARANTOR TO PAY ANY INCOME,
FRANCHISE OR SIMILAR TAXES IMPOSED UPON LENDERS AND ATTRIBUTABLE TO ANY AMOUNTS
CHARGED OR PAID HEREUNDER TO LENDERS.  THE FOREGOING INDEMNITY SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

73

--------------------------------------------------------------------------------

 

 


(F)      EACH LENDER REQUIRING COMPENSATION PURSUANT TO SECTION 3.3(A), 3.3(D)
OR 3.3(E) SHALL NOTIFY BORROWERS AND ADMINISTRATIVE AGENT IN WRITING OF ANY
EVENT OR CIRCUMSTANCE GIVING RISE TO SUCH DEMAND FOR COMPENSATION NO LATER THAN
NINETY (90) DAYS FOLLOWING THE DATE UPON WHICH THE LENDER HAS ACTUAL KNOWLEDGE
OF SUCH EVENT OR CIRCUMSTANCE, AND BORROWERS SHALL NOT BE OBLIGATED TO
COMPENSATE A LENDER FOR ANY SUCH INCREASED COST OR REDUCTION WHICH IS NOT
COVERED IN SUCH NOTICE WITHIN SUCH NINETY (90) DAY PERIOD.  ANY DEMAND FOR
COMPENSATION PURSUANT TO THIS SECTION 3.3 SHALL BE IN WRITING AND SHALL STATE
THE AMOUNT DUE, IF ANY, UNDER SECTION 3.3(D) OR 3.3(E) AND SHALL SET FORTH IN
REASONABLE DETAIL THE CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH
AMOUNT.  SUCH WRITTEN DEMAND SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


(G)     IF A BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER
PURSUANT TO SECTION 3.3(A) OR SECTION 3.3(E) THAT INCREASE THE EFFECTIVE LENDING
RATE OF SUCH LENDER WITH RESPECT TO ITS SHARE OF THE LOANS TO GREATER THAN
ONE-EIGHTH (1/8%) PERCENT IN EXCESS OF THE PERCENTAGE OF THE EFFECTIVE LENDING
RATE OF THE OTHER LENDERS, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS
(CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION
OF ITS LENDING OFFICE WITH RESPECT TO MAKING EURODOLLAR RATE LOANS SO AS TO
ELIMINATE ANY SUCH ADDITIONAL PAYMENT BY BORROWERS WHICH MAY THEREAFTER ACCRUE,
IF SUCH CHANGE IN THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE DISADVANTAGEOUS
TO SUCH LENDER.  IN THE EVENT THAT ANY ONE OR MORE LENDERS, PURSUANT TO SECTION
3.3(A) OR SECTION 3.3(E) HEREOF, INCUR ANY INCREASED COSTS OR TAXES (OTHER THAN
INCREASED COSTS TO THE EXTENT SUCH INCREASED COSTS ARE NOT A RECURRING COST) FOR
WHICH ANY SUCH LENDER DEMANDS COMPENSATION PURSUANT TO SECTION 3.3(A) OR SECTION
3.3(E) HEREOF WHICH INCREASES THE EFFECTIVE LENDING RATE OF SUCH LENDER WITH
RESPECT TO ITS SHARE OF THE LOANS TO GREATER THAN ONE-EIGHTH (1/8%) PERCENT IN
EXCESS OF THE PERCENTAGE OF THE EFFECTIVE LENDING RATE OF THE OTHER LENDERS AND
SUCH LENDER HAS NOT MITIGATED SUCH COSTS WITHIN SIXTY (60) DAYS AFTER RECEIPT BY
SUCH LENDER FROM LEAD BORROWER OF A WRITTEN NOTICE THAT SUCH LENDER’S EFFECTIVE
LENDING RATE HAS SO EXCEEDED THE EFFECTIVE LENDING RATE OF THE OTHER LENDERS,
THEN AND IN ANY SUCH EVENT, LEAD BORROWER MAY SUBSTITUTE ANOTHER FINANCIAL
INSTITUTION WHICH IS AN ELIGIBLE TRANSFEREE ACCEPTABLE TO ADMINISTRATIVE AGENT
FOR SUCH LENDER TO ASSUME THE COMMITMENT OF SUCH LENDER AND TO PURCHASE THE
LOANS OF SUCH LENDER HEREUNDER, WITHOUT RECOURSE TO OR WARRANTY BY, OR EXPENSE
TO, SUCH LENDER FOR A PURCHASE PRICE EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT
OF THE LOANS OWING TO SUCH LENDER PLUS ANY ACCRUED BUT UNPAID INTEREST ON SUCH
LOANS AND ACCRUED BUT UNPAID FEES AND OTHER AMOUNTS IN RESPECT OF SUCH LENDER’S
COMMITMENT AND SHARE OF THE LOANS (OTHER THAN ANY EARLY TERMINATION FEE).  UPON
SUCH PURCHASE SUCH LENDER SHALL NO LONGER BE A PARTY HERETO OR HAVE ANY RIGHTS
OR BENEFITS HEREUNDER (EXCEPT FOR RIGHTS OR BENEFITS THAT SUCH LENDER WOULD
RETAIN HEREUNDER AND UNDER THE OTHER FINANCING AGREEMENTS UPON PAYMENT IN FULL
OF ALL OF THE OBLIGATIONS OTHER THAN AS TO ANY EARLY TERMINATION FEE) AND THE
REPLACEMENT LENDER SHALL SUCCEED TO THE RIGHTS AND BENEFITS, AND SHALL ASSUME
THE OBLIGATIONS, OF SUCH LENDER HEREUNDER AND THEREUNDER. IN NO EVENT MAY LEAD
BORROWER REPLACE A LENDER THAT IS ALSO ADMINISTRATIVE AGENT OR AN ISSUER OF A
LETTER OF CREDIT ACCOMMODATION.


(H)     FOR PURPOSES OF THIS SECTION 3.3 AND ANY OTHER APPLICABLE PROVISION OF
THIS AGREEMENT, THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION, THE
BASEL COMMITTEE ON BANKING SUPERVISION (OR ANY SUCCESSOR OR SIMILAR AUTHORITY),
THE BANK FOR INTERNATIONAL SETTLEMENTS AND ALL RULES, REGULATIONS, ORDERS,
REQUESTS, GUIDELINES OR DIRECTIVES IN CONNECTION THEREWITH ARE DEEMED TO HAVE
BEEN ENACTED AND BECOME EFFECTIVE AFTER THE DATE OF THIS AGREEMENT.

74

--------------------------------------------------------------------------------

 

 


SECTION 4.       CONDITIONS PRECEDENT


4.1               CONDITIONS PRECEDENT TO INITIAL LOANS AND LETTER OF CREDIT
ACCOMMODATIONS

.  Each of the following is a condition precedent to Administrative Agent and
Lenders making the initial Loans and providing the initial Letter of Credit
Accommodations hereunder:


(A)     EACH OF THE NASH-FINCH MERGER DOCUMENTS SHALL BE REASONABLY SATISFACTORY
TO THE ARRANGERS IN ALL MATERIAL RESPECTS (AND THE ARRANGERS ACKNOWLEDGE THAT
THE NASH-FINCH MERGER DOCUMENTS PROVIDED TO THEM AS OF JULY 21, 2013 ARE
ACCEPTABLE TO THEM), AND CONTEMPORANEOUSLY WITH THE CLOSING OF THE CREDIT
FACILITY ON THE EFFECTIVE DATE, THE NASH-FINCH MERGER SHALL BE CONSUMMATED IN
ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE TERMS OF THE NASH-FINCH MERGER
DOCUMENTS WITHOUT ANY MATERIAL AMENDMENT OR WAIVER THEREOF WHICH IS MATERIALLY
ADVERSE TO THE LENDERS EXCEPT AS CONSENTED TO BY ARRANGERS (IT BEING UNDERSTOOD
THAT ANY CHANGE TO THE DEFINITIONS OF “NASH-FINCH MATERIAL ADVERSE EFFECT”,
“SPARTAN MATERIAL ADVERSE EFFECT”, OR “MATERIAL ADVERSE EFFECT” CONTAINED IN THE
NASH-FINCH MERGER AGREEMENT, ANY WAIVER OF THE CONDITIONS PRECEDENT SET FORTH IN
THE NASH-FINCH MERGER AGREEMENT REGARDING THE ABSENCE OF A “NASH-FINCH MATERIAL
ADVERSE EFFECT”, “SPARTAN MATERIAL ADVERSE EFFECT”, OR “MATERIAL ADVERSE
EFFECT”, ANY CHANGE IN THE REPRESENTATIONS IN THE NASH-FINCH MERGER AGREEMENT
RELATING TO A “NASH-FINCH MATERIAL ADVERSE EFFECT”, “SPARTAN MATERIAL ADVERSE
EFFECT”, OR “MATERIAL ADVERSE EFFECT” OR ANY APPROVAL, WAIVER OR CONSENT TO ANY
ACTIONS TAKEN OR FAILURE TO TAKE ACTION BY PARENT AS PROVIDED FOR IN SECTION
6.11 OF THE NASH-FINCH MERGER AGREEMENT BY PARENT WITHOUT THE CONSENT OF
ARRANGERS, SHALL BE DEEMED TO BE MATERIAL AND ADVERSE TO THE INTERESTS OF THE
LENDERS), AND OTHERWISE IN COMPLIANCE WITH MATERIAL APPLICABLE LAW AND
REGULATORY APPROVALS WHERE THE FAILURE TO COMPLY WOULD REASONABLY BE EXPECTED TO
BE MATERIALLY ADVERSE TO THE ADMINISTRATIVE AGENT AND LENDERS, AND
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF THE CONSUMMATION OF THE
NASH-FINCH MERGER;


(B)     EXCESS AVAILABILITY, AS OF THE EFFECTIVE DATE, SHALL BE NOT LESS THAN
$300,000,000 AFTER GIVING EFFECT TO THE INITIAL LOANS MADE OR TO BE MADE AND
LETTER OF CREDIT ACCOMMODATIONS ISSUED OR TO BE ISSUED IN CONNECTION WITH THE
INITIAL TRANSACTIONS HEREUNDER AND AFTER PROVISION FOR PAYMENT OF ALL FEES AND
EXPENSES OF THE INITIAL TRANSACTIONS HEREUNDER (WHICH AMOUNT MAY BE REDUCED BY
UP TO $50,000,000 SOLELY TO THE EXTENT OF THE AGGREGATE AMOUNT OF THE
AVAILABILITY BASED ON ANY OF THE PARCELS OF REAL PROPERTY LISTED ON SCHEDULE
1.52 HERETO THAT WOULD HAVE BEEN INCLUDED IN THE TRANCHE A REAL ESTATE
AVAILABILITY OR TRANCHE A-2 REAL ESTATE AVAILABILITY BUT FOR THE FAILURE OF SUCH
PARCEL TO SATISFY THE REQUIREMENTS FOR ELIGIBLE REAL PROPERTY AS OF THE
EFFECTIVE DATE);


(C)     RECEIPT BY ARRANGERS OF: (I) ANY UPDATES OR MODIFICATIONS TO THE
PROJECTED FINANCIAL STATEMENTS OF PARENT AND ITS SUBSIDIARIES PREVIOUSLY
RECEIVED BY ARRANGERS OR TO ANY OF THE ASSUMPTIONS WITH RESPECT THERETO, (II)
COPIES OF INTERIM UNAUDITED FINANCIAL STATEMENTS FOR EACH QUARTER AND MONTH
SINCE THE LAST AUDITED FINANCIAL STATEMENTS OF BORROWERS AND GUARANTORS AND
(III) THIRD PARTY APPRAISALS, FIELD EXAMINATIONS AND ENVIRONMENTAL AUDITS IN
ACCORDANCE WITH


ADMINISTRATIVE AGENT’S CUSTOMARY PROCEDURES AND IN A FORM AND SCOPE
SUBSTANTIALLY CONSISTENT WITH THOSE PREVIOUSLY DELIVERED IN CONNECTION WITH THE
EXISTING SPARTAN CREDIT AGREEMENT AND THE EXISTING NASH-FINCH CREDIT AGREEMENT;

75

--------------------------------------------------------------------------------

 

 


(D)    EXECUTION AND DELIVERY OF ALL FINANCING AGREEMENTS BY THE PARTIES
THERETO, SUBJECT TO CLAUSE (E) BELOW, EXCEPT, THAT, WITH RESPECT TO THE DELIVERY
OF COLLATERAL ACCESS AGREEMENTS FOR LEASED OR THIRD PARTY LOCATIONS, THE FAILURE
TO DELIVER SUCH AGREEMENTS SHALL NOT BE A CONDITION OF MAKING THE INITIAL LOANS,
PROVIDED, THAT, BORROWERS SHALL HAVE USED COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN SUCH AGREEMENTS PRIOR TO THE EFFECTIVE DATE AND TO THE EXTENT NOT
DELIVERED PRIOR TO THE EFFECTIVE DATE SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN SUCH AGREEMENTS THEREAFTER (AND TO THE EXTENT THAT ADMINISTRATIVE
AGENT HAS NOT RECEIVED REASONABLY ACCEPTABLE COLLATERAL ACCESS AGREEMENTS FOR A
LEASED OR THIRD PARTY LOCATION, IT MAY ESTABLISH A RESERVE IN RESPECT OF AMOUNTS
PAYABLE UNDER THE APPLICABLE LEASE OR OTHER AGREEMENT PURSUANT TO THE TERMS OF
THIS AGREEMENT), AND INCLUDING, WITHOUT LIMITATION, RECEIPT OF THE FOLLOWING,
EACH IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT: (I) SUBJECT TO
CLAUSE (E) BELOW, DEPOSIT ACCOUNT CONTROL AGREEMENTS BY AND AMONG ADMINISTRATIVE
AGENT, EACH BORROWER AND EACH BANK WHERE SUCH BORROWER HAS A DEPOSIT ACCOUNT
OTHER THAN BANKS WHERE SUCH BORROWER MAINTAINS A STORE ACCOUNT FOR WHICH NO
DEPOSIT ACCOUNT CONTROL AGREEMENT IS REQUIRED PURSUANT TO SECTION 6.3 HEREOF, IN
EACH CASE, DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH BANK AND BORROWER,
(II) ORIGINALS OF THE SHARES OF THE STOCK CERTIFICATES REPRESENTING ALL OF THE
ISSUED AND OUTSTANDING SHARES OF THE CAPITAL STOCK OF EACH BORROWER AND
GUARANTOR (OTHER THAN PARENT) AND OWNED BY ANY BORROWER OR GUARANTOR, IN EACH
CASE TOGETHER WITH STOCK POWERS DULY EXECUTED IN BLANK WITH RESPECT THERETO,
(III) LIEN (INCLUDING TAX LIEN) AND JUDGMENT SEARCH RESULTS FOR THE JURISDICTION
OF ORGANIZATION OF EACH BORROWER AND GUARANTOR, THE JURISDICTION OF THE CHIEF
EXECUTIVE OFFICE OF EACH BORROWER AND GUARANTOR AND ALL JURISDICTIONS IN WHICH
ASSETS OF BORROWERS AND GUARANTORS ARE LOCATED, (IV) EVIDENCE OF INSURANCE AND
LOSS PAYEE ENDORSEMENTS REQUIRED HEREUNDER AND UNDER THE OTHER FINANCING
AGREEMENTS AND CERTIFICATES OF INSURANCE POLICIES AND/OR ENDORSEMENTS NAMING
ADMINISTRATIVE AGENT AS LOSS PAYEE, (V) SUCH OPINION LETTERS OF COUNSEL TO
BORROWERS AND GUARANTORS WITH RESPECT TO THE FINANCING AGREEMENTS AND SUCH OTHER
MATTERS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, LIMITED TO ONE (1) SUCH
OUTSIDE COUNSEL OPINION FOR EACH APPLICABLE JURISDICTION (IT BEING AGREED THAT
ONE (1) COUNSEL MAY OPINE ON MULTIPLE JURISDICTIONS, AS APPLICABLE), AND (VI)
RECORDS OF ANY REQUIRED CORPORATE OR LIMITED LIABILITY COMPANY ACTION AND
PROCEEDINGS OF BORROWERS AND GUARANTORS APPROVING AN AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY THEREWITH, SUCH DOCUMENTS WHERE REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSEL TO BE CERTIFIED BY APPROPRIATE OFFICERS
OR A GOVERNMENTAL AUTHORITY, IF APPLICABLE (AND INCLUDING A COPY OF THE ARTICLES
OR CERTIFICATE OF INCORPORATION OR COMPARABLE ORGANIZATIONAL DOCUMENTS OF EACH
BORROWER AND GUARANTOR CERTIFIED BY THE SECRETARY OF STATE (OR EQUIVALENT
GOVERNMENTAL AUTHORITY) WHICH SHALL SET FORTH THE SAME COMPLETE CORPORATE OR
LIMITED LIABILITY COMPANY NAME OF SUCH BORROWER OR GUARANTOR AS IS SET FORTH
HEREIN;


(E)     ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ITSELF AND THE OTHER SECURED
PARTIES, SHALL HOLD PERFECTED, FIRST PRIORITY (SUBJECT TO THE PERMITTED LIENS
SET FORTH IN SECTIONS 9.8(B), 9.8(C), 9.8(D), 9.8(E), 9.8(F), 9.8(G), 9.8(H),
9.8(I), 9.8(J), 9.8(M) AND 9.8(O) TO THE EXTENT SUCH LIENS MAY HAVE PRIORITY
UNDER APPLICABLE LAW), SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL, AND
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH EVIDENCE OF THE FOREGOING AS IT
REASONABLY REQUIRES, EXCEPT, THAT, TO THE EXTENT ANY COLLATERAL (INCLUDING THE
CREATION OR PERFECTION OF ANY SECURITY INTEREST THEREIN) IS NOT OR CANNOT BE
PROVIDED ON THE EFFECTIVE DATE AFTER THE USE OF COMMERCIALLY REASONABLE EFFORTS
BY PARENT TO DO SO, WITHOUT UNDUE BURDEN OR EXPENSE, THEN THE PERFECTION OF ANY
SUCH LIEN, SECURITY INTEREST AND/OR COLLATERAL SHALL NOT CONSTITUTE A CONDITION
PRECEDENT TO THE INITIAL FUNDING UNDER THIS AGREEMENT ON THE EFFECTIVE DATE BUT
WILL BE PROVIDED WITHIN NINETY (90) DAYS OF THE EFFECTIVE DATE OR SUCH LONGER
PERIOD AS ARRANGERS MAY REASONABLY AGREE (OTHER THAN WITH RESPECT TO (I) THE
PERFECTION OF SECURITY INTERESTS IN AND LIENS ON ASSETS WITH RESPECT TO WHICH A
SECURITY INTEREST MAY BE PERFECTED ON THE EFFECTIVE DATE SOLELY BY THE FILING OF
FINANCING STATEMENTS UNDER THE UCC OR BY THE FILING OF A NOTICE WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AND
(II) THE PERFECTION OF SECURITY INTERESTS IN AND LIENS ON THE CAPITAL STOCK OF
PARENT’S DIRECT OR INDIRECT DOMESTIC SUBSIDIARIES (AFTER GIVING EFFECT TO THE
NASH-FINCH MERGER) WITH RESPECT TO WHICH A SECURITY INTEREST MAY BE PERFECTED ON
THE EFFECTIVE DATE BY THE DELIVERY OF A STOCK CERTIFICATE);

76

--------------------------------------------------------------------------------

 

 


(F)      SUBJECT TO CLAUSE (E) ABOVE, ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
ITSELF AND THE OTHER SECURED PARTIES, SHALL HAVE RECEIVED SUCH DOCUMENTATION AS
IS NECESSARY TO, UPON FILING, RECORDING OR REGISTRATION, HOLD FIRST PRIORITY
(SUBJECT TO THE PERMITTED LIENS SET FORTH IN SECTIONS 9.8(B), 9.8(C), 9.8(D),
9.8(E), 9.8(F), 9.8(G), 9.8(H), 9.8(I), 9.8(J), 9.8(M) AND 9.8(O) TO THE EXTENT
SUCH LIENS MAY HAVE PRIORITY UNDER APPLICABLE LAW), PERFECTED SECURITY INTERESTS
IN AND LIENS UPON THE COLLATERAL;


(G)     ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE RECEIVED ALL DOCUMENTATION
AND OTHER INFORMATION REASONABLY REQUIRED BY BANK REGULATORY AUTHORITIES UNDER
APPLICABLE “KNOW-YOUR-CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE PATRIOT ACT, TO THE EXTENT ADMINISTRATIVE AGENT HAS REQUESTED SUCH
INFORMATION AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE;


(H)     NO “SPARTAN MATERIAL ADVERSE EFFECT” (AS DEFINED IN THE NASH-FINCH
MERGER AGREEMENT AS IN EFFECT ON JULY 21, 2013 AND AS DELIVERED TO ARRANGERS)
SHALL HAVE OCCURRED SINCE MARCH 30, 2013, OR “NASH-FINCH MATERIAL ADVERSE
EFFECT” (AS DEFINED IN THE NASH-FINCH MERGER AGREEMENT AS IN EFFECT ON JULY 21,
2013 AND AS DELIVERED TO ARRANGERS) SHALL HAVE OCCURRED SINCE DECEMBER 29, 2012;


(I)       ALL COSTS, FEES AND EXPENSES CONTEMPLATED HEREBY DUE AND PAYABLE ON
THE EFFECTIVE DATE TO ADMINISTRATIVE AGENT, ARRANGERS AND LENDERS IN RESPECT OF
THE CREDIT FACILITY, TO THE EXTENT INVOICED AT LEAST TWO (2) BUSINESS DAYS PRIOR
TO THE EFFECTIVE DATE (OR SUCH LATER DATE AS PARENT MAY REASONABLY AGREE) SHALL,
UPON THE INITIAL BORROWING UNDER THE CREDIT FACILITY, HAVE BEEN PAID OR CHARGED
TO ANY LOAN ACCOUNT OF BORROWERS MAINTAINED BY ADMINISTRATIVE AGENT AND
BORROWERS SHALL HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH THEIR OBLIGATIONS TO
ASSIST IN THE SYNDICATION OF THE CREDIT FACILITY;


(J)       ARRANGERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE FROM THE CHIEF
FINANCIAL OFFICER OF PARENT SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT G
HEREOF CERTIFYING THAT AS OF THE EFFECTIVE DATE AND AFTER GIVING EFFECT TO THE
CREDIT FACILITY, THE NASH-FINCH MERGER AND THE TRANSACTIONS REASONABLY
CONTEMPLATED HEREBY, PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, SHALL BE
SOLVENT; AND


 

77

--------------------------------------------------------------------------------

 

 


(K)     THE SPECIFIED REPRESENTATIONS AND THE MERGER AGREEMENT REPRESENTATIONS
SHALL BE TRUE AND CORRECT ON THE EFFECTIVE DATE.


4.2               CONDITIONS PRECEDENT TO ALL LOANS AND LETTER OF CREDIT
ACCOMMODATIONS

.  Each of the following is a condition precedent to the making of any Loans
and/or providing Letter of Credit Accommodations to Borrowers:


(A)     ALL REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE OTHER
FINANCING AGREEMENTS (BUT, ON THE EFFECTIVE DATE AND WITH RESPECT TO THE MAKING
OF THE INITIAL LOANS ONLY, WITH RESPECT TO ONLY THE MERGER AGREEMENT
REPRESENTATIONS AND THE SPECIFIED REPRESENTATIONS AND SUBJECT TO SECTION 4.1(E))
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT THAT SUCH MATERIALITY
QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT
ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF) WITH THE
SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND
AS OF THE DATE OF THE MAKING OF EACH SUCH LOAN OR PROVIDING EACH SUCH LETTER OF
CREDIT ACCOMMODATION AND AFTER GIVING EFFECT THERETO, EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE SOLELY TO AN EARLIER DATE
(IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND
ACCURATE IN ALL MATERIAL RESPECTS (EXCEPT THAT SUCH MATERIALITY QUALIFIER SHALL
NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE
QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF) ON AND AS OF SUCH
EARLIER DATE);


(B)     NO LAW, REGULATION, ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY SHALL EXIST, AND NO ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING SHALL BE PENDING OR THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY, WHICH PURPORTS TO ENJOIN, PROHIBIT, RESTRAIN OR
OTHERWISE AFFECT (I) THE MAKING OF THE LOANS OR PROVIDING THE LETTER OF CREDIT
ACCOMMODATIONS, OR (II) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
PURSUANT TO THE TERMS HEREOF OR THE OTHER FINANCING AGREEMENTS;


(C)     OTHER THAN WITH RESPECT TO THE INITIAL LOANS MADE AND INITIAL LETTER OF
CREDIT ACCOMMODATIONS PROVIDED, IN EACH CASE, ON THE EFFECTIVE DATE, NO DEFAULT
OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING ON AND AS OF
THE DATE OF THE MAKING OF SUCH LOAN OR PROVIDING EACH SUCH LETTER OF CREDIT
ACCOMMODATION AND AFTER GIVING EFFECT THERETO;


(D)    AFTER GIVING EFFECT TO THE REQUESTED TRANCHE A REVOLVING LOAN OR LETTER
OF CREDIT ACCOMMODATION, THE OUTSTANDING TRANCHE A REVOLVING LOANS AND LETTER OF
CREDIT ACCOMMODATION WILL NOT EXCEED THE LESSER OF THE TRANCHE A MAXIMUM CREDIT
OR THE TRANCHE A BORROWING BASE AS THEN IN EFFECT,


(E)     AFTER GIVING EFFECT TO THE REQUESTED TRANCHE A-1 REVOLVING LOAN, THE
OUTSTANDING TRANCHE A-1 REVOLVING LOANS WILL NOT EXCEED THE LESSER OF THE
TRANCHE A-1 MAXIMUM CREDIT OR THE TRANCHE A-1 BORROWING BASE AS THEN IN EFFECT,
AND


(F)      AFTER GIVING EFFECT TO THE REQUESTED REVOLVING LOAN OR LETTER OF CREDIT
ACCOMMODATION, THE OUTSTANDING LOANS WILL NOT EXCEED THE LESSER OF THE MAXIMUM
CREDIT OR THE TOTAL BORROWING BASE AS THEN IN EFFECT.


SECTION 5.       GRANT AND PERFECTION OF SECURITY INTEREST




78

--------------------------------------------------------------------------------

 

 


5.1               GRANT OF SECURITY INTEREST.   


(A)     TO SECURE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS, EACH BORROWER AND
GUARANTOR HEREBY GRANTS TO ADMINISTRATIVE AGENT, FOR ITSELF AND THE BENEFIT OF
SECURED PARTIES, A CONTINUING SECURITY INTEREST IN, A LIEN UPON, AND A RIGHT OF
SET OFF AGAINST, AND HEREBY ASSIGNS TO ADMINISTRATIVE AGENT, FOR ITSELF AND THE
BENEFIT OF SECURED PARTIES, AS SECURITY, ALL PERSONAL AND REAL PROPERTY AND
FIXTURES, AND INTERESTS IN PROPERTY AND FIXTURES, OF EACH BORROWER AND
GUARANTOR, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR EXISTING, AND WHEREVER
LOCATED (TOGETHER WITH ALL OTHER COLLATERAL SECURITY FOR THE OBLIGATIONS AT ANY
TIME GRANTED TO OR HELD OR ACQUIRED BY ADMINISTRATIVE AGENT OR ANY SECURED
PARTY, COLLECTIVELY, THE “COLLATERAL”), INCLUDING:

(I)         ALL ACCOUNTS;

(II)       ALL GENERAL INTANGIBLES, INCLUDING, WITHOUT LIMITATION, ALL
INTELLECTUAL PROPERTY;

(III)     ALL GOODS, INCLUDING, WITHOUT LIMITATION, INVENTORY AND EQUIPMENT;

(IV)     ALL REAL PROPERTY AND FIXTURES;

(V)       ALL CHATTEL PAPER, INCLUDING, WITHOUT LIMITATION, ALL TANGIBLE AND
ELECTRONIC CHATTEL PAPER;

(VI)     ALL INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, ALL PROMISSORY NOTES;

(VII)   ALL DOCUMENTS;

(VIII)   ALL DEPOSIT ACCOUNTS;

(IX)     ALL LETTERS OF CREDIT, BANKER’S ACCEPTANCES AND SIMILAR INSTRUMENTS AND
INCLUDING ALL LETTER-OF-CREDIT RIGHTS;

(X)       ALL SUPPORTING OBLIGATIONS AND ALL PRESENT AND FUTURE LIENS, SECURITY
INTERESTS, RIGHTS, REMEDIES, TITLE AND INTEREST IN, TO AND IN RESPECT OF
RECEIVABLES AND OTHER COLLATERAL, INCLUDING (A)  RIGHTS AND REMEDIES UNDER OR
RELATING TO GUARANTIES, CONTRACTS OF SURETYSHIP, LETTERS OF CREDIT AND CREDIT
AND OTHER INSURANCE RELATED TO THE COLLATERAL, (B)  RIGHTS OF STOPPAGE IN
TRANSIT, REPLEVIN, REPOSSESSION, RECLAMATION AND OTHER RIGHTS AND REMEDIES OF AN
UNPAID VENDOR, LIENOR OR SECURED PARTY, (C)  GOODS DESCRIBED IN INVOICES,
DOCUMENTS, CONTRACTS OR INSTRUMENTS WITH RESPECT TO, OR OTHERWISE REPRESENTING
OR EVIDENCING, RECEIVABLES OR OTHER COLLATERAL, INCLUDING RETURNED, REPOSSESSED
AND RECLAIMED GOODS, AND (D)  DEPOSITS BY AND PROPERTY OF ACCOUNT DEBTORS OR
OTHER PERSONS SECURING THE OBLIGATIONS OF ACCOUNT DEBTORS;

(XI)     ALL (1) INVESTMENT PROPERTY (INCLUDING SECURITIES, WHETHER CERTIFICATED
OR UNCERTIFICATED, SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY
CONTRACTS OR COMMODITY ACCOUNTS) AND (2) MONIES, CREDIT BALANCES, DEPOSITS AND
OTHER PROPERTY OF ANY BORROWER OR GUARANTOR NOW OR HEREAFTER HELD OR RECEIVED BY
OR IN TRANSIT TO ADMINISTRATIVE AGENT, ANY LENDER OR ITS AFFILIATES OR AT ANY
OTHER DEPOSITORY OR OTHER INSTITUTION FROM OR FOR THE ACCOUNT OF ANY BORROWER OR
GUARANTOR, WHETHER FOR SAFEKEEPING, PLEDGE, CUSTODY, TRANSMISSION, COLLECTION OR
OTHERWISE;

79

--------------------------------------------------------------------------------

 

 

(XII)   ALL COMMERCIAL TORT CLAIMS, INCLUDING, WITHOUT LIMITATION, THOSE
IDENTIFIED IN THE INFORMATION CERTIFICATE;

(XIII)   TO THE EXTENT NOT OTHERWISE DESCRIBED ABOVE, ALL RECEIVABLES;

(XIV)   ALL PRESCRIPTION FILES AND OTHER RECORDS; AND

(XV)   ALL PRODUCTS AND PROCEEDS OF THE FOREGOING, IN ANY FORM, INCLUDING
INSURANCE PROCEEDS AND ALL CLAIMS AGAINST THIRD PARTIES FOR LOSS OR DAMAGE TO OR
DESTRUCTION OF OR OTHER INVOLUNTARY CONVERSION OF ANY KIND OR NATURE OF ANY OR
ALL OF THE OTHER COLLATERAL.


(B)     NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 5.1(A)
ABOVE, THE TYPES OR ITEMS OF COLLATERAL DESCRIBED IN SUCH SECTION SHALL NOT
INCLUDE THE FOLLOWING (THE “EXCLUDED ASSETS”): (I) DEPOSIT ACCOUNTS EXCLUSIVELY
USED FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO
OR FOR THE BENEFIT OF ANY BORROWER’S OR GUARANTOR’S EMPLOYEES), (II) ANY RIGHTS
OR INTERESTS IN ANY CONTRACT, LEASE, PERMIT, LICENSE OR LICENSE AGREEMENT
COVERING REAL OR PERSONAL PROPERTY, IF UNDER THE TERMS OF SUCH CONTRACT, LEASE,
PERMIT, LICENSE OR LICENSE AGREEMENT, OR APPLICABLE LAW WITH RESPECT THERETO,
THE GRANT OF A SECURITY INTEREST OR LIEN THEREIN IS PROHIBITED AND SUCH
PROHIBITION HAS NOT BEEN WAIVED OR THE CONSENT OF THE OTHER PARTY TO SUCH
CONTRACT, LEASE, PERMIT, LICENSE OR LICENSE AGREEMENT HAS NOT BEEN OBTAINED;
PROVIDED, THAT, (A) THE FOREGOING EXCLUSION SHALL IN NO WAY BE CONSTRUED TO
APPLY (1) IF ANY SUCH PROHIBITION IS UNENFORCEABLE UNDER SECTIONS 9-406, 9-407
OR 9-408 OF THE UCC OR OTHER APPLICABLE LAW OR (2) TO THE EXTENT THAT ANY
CONSENT OR WAIVER HAS BEEN OBTAINED THAT WOULD PERMIT ADMINISTRATIVE AGENT’S
SECURITY INTEREST OR LIEN NOTWITHSTANDING THE PROHIBITION OR RESTRICTION ON THE
PLEDGE OF SUCH CONTRACT, LEASE, PERMIT, LICENSE, OR LICENSE AGREEMENT AND (B)
THE FOREGOING EXCLUSIONS SHALL IN NO WAY BE CONSTRUED SO AS TO LIMIT, IMPAIR OR
OTHERWISE AFFECT ADMINISTRATIVE AGENT’S OR ANY LENDER’S CONTINUING SECURITY
INTERESTS IN AND LIENS UPON ANY RIGHTS OR INTERESTS OF ANY BORROWER OR GUARANTOR
IN OR TO (1) MONIES DUE OR TO BECOME DUE UNDER ANY SUCH CONTRACT, LEASE, PERMIT,
LICENSE, LICENSE AGREEMENT OR STOCK, OR (2) ANY PROCEEDS FROM THE SALE, LICENSE,
LEASE, OR OTHER DISPOSITIONS OF ANY SUCH CONTRACT, LEASE, PERMIT, LICENSE,
LICENSE AGREEMENT OR STOCK, (III) ANY UNITED STATES INTENT-TO-USE TRADEMARK
APPLICATIONS TO THE EXTENT THAT, AND SOLELY DURING THE PERIOD IN WHICH, THE
GRANT OF A SECURITY INTEREST THEREIN WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY
OF SUCH INTENT-TO-USE TRADEMARK APPLICATIONS UNDER APPLICABLE FEDERAL LAW;
PROVIDED, THAT, UPON SUBMISSION AND ACCEPTANCE BY THE U.S. PATENT AND TRADEMARK
OFFICE OF AN AMENDMENT TO ALLEGE USE PURSUANT TO 15 U.S.C. SECTION 1060(A), SUCH
INTENT-TO-USE TRADEMARK APPLICATION SHALL BE CONSIDERED COLLATERAL, (IV) SHARES
OF ANY SUBSIDIARY THAT IS A “CONTROLLED FOREIGN CORPORATION” IN EXCESS OF
SIXTY-FIVE (65%) PERCENT OF ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK OF SUCH SUBSIDIARY ENTITLED TO VOTE (WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.956-2) OR (V) ANY ALCOHOLIC LIQUOR OF ANY BORROWER OR
GUARANTOR, IF UNDER APPLICABLE LAW WITH RESPECT THERETO, THE VALID GRANT OF A
SECURITY INTEREST OR LIEN THEREIN TO ADMINISTRATIVE AGENT IS PROHIBITED AND SUCH
PROHIBITION IS NOT CAPABLE OF BEING WAIVED OR MODIFIED UNDER SUCH APPLICABLE
LAW; PROVIDED, THAT, THE FOREGOING EXCLUSION SHALL IN NO WAY BE CONSTRUED SO AS
TO LIMIT, IMPAIR OR OTHERWISE AFFECT ADMINISTRATIVE AGENT’S UNCONDITIONAL
CONTINUING SECURITY INTERESTS IN AND LIENS UPON ALL PROCEEDS OF ANY OF THE
FOREGOING EXCLUDED ASSETS AND ANY RIGHTS OR INTERESTS OF SUCH BORROWER OR
GUARANTOR IN OR TO MONIES DUE OR TO BECOME DUE WITH RESPECT TO OR UNDER ANY
CONTRACT, LEASE, PERMIT, LICENSE, CHARTER OR LICENSE AGREEMENT (INCLUDING ANY
RECEIVABLES) WITH RESPECT THERETO.

80

--------------------------------------------------------------------------------

 

 


5.2               PERFECTION OF SECURITY INTERESTS.   


(A)     EACH BORROWER AND GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AUTHORIZES
ADMINISTRATIVE AGENT (OR ITS AGENT) TO FILE AT ANY TIME AND FROM TIME TO TIME
SUCH FINANCING STATEMENTS WITH RESPECT TO THE COLLATERAL NAMING ADMINISTRATIVE
AGENT OR ITS DESIGNEE AS THE SECURED PARTY AND SUCH BORROWER OR GUARANTOR AS
DEBTOR, AS ADMINISTRATIVE AGENT MAY REQUIRE, AND INCLUDING ANY OTHER INFORMATION
WITH RESPECT TO SUCH BORROWER OR GUARANTOR OR OTHERWISE REQUIRED BY PART 5 OF
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF SUCH JURISDICTION AS ADMINISTRATIVE
AGENT MAY DETERMINE, TOGETHER WITH ANY AMENDMENT AND CONTINUATIONS WITH RESPECT
THERETO, WHICH AUTHORIZATION SHALL APPLY TO ALL FINANCING STATEMENTS FILED ON,
PRIOR TO OR AFTER THE EFFECTIVE DATE.  EACH BORROWER AND GUARANTOR HEREBY
RATIFIES AND APPROVES ALL FINANCING STATEMENTS NAMING ADMINISTRATIVE AGENT OR
ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER OR GUARANTOR, AS THE CASE MAY
BE, AS DEBTOR WITH RESPECT TO THE COLLATERAL (AND ANY AMENDMENTS WITH RESPECT TO
SUCH FINANCING STATEMENTS) FILED BY OR ON BEHALF OF ADMINISTRATIVE AGENT PRIOR
TO THE EFFECTIVE DATE AND RATIFIES AND CONFIRMS THE AUTHORIZATION OF
ADMINISTRATIVE AGENT TO FILE SUCH FINANCING STATEMENTS (AND AMENDMENTS, IF
ANY).  EACH BORROWER AND GUARANTOR HEREBY AUTHORIZES ADMINISTRATIVE AGENT TO
ADOPT ON BEHALF OF SUCH BORROWER AND GUARANTOR ANY SYMBOL REQUIRED FOR
AUTHENTICATING ANY ELECTRONIC FILING.  IN THE EVENT THAT THE DESCRIPTION OF THE
COLLATERAL IN ANY FINANCING STATEMENT NAMING ADMINISTRATIVE AGENT OR ITS
DESIGNEE AS THE SECURED PARTY AND ANY BORROWER OR GUARANTOR AS DEBTOR INCLUDES
ASSETS AND PROPERTIES OF SUCH BORROWER OR GUARANTOR THAT DO NOT AT ANY TIME
CONSTITUTE COLLATERAL, WHETHER HEREUNDER, UNDER ANY OF THE OTHER FINANCING
AGREEMENTS OR OTHERWISE, THE FILING OF SUCH FINANCING STATEMENT SHALL
NONETHELESS BE DEEMED AUTHORIZED BY SUCH BORROWER OR GUARANTOR TO THE EXTENT OF
THE COLLATERAL INCLUDED IN SUCH DESCRIPTION AND IT SHALL NOT RENDER THE
FINANCING STATEMENT INEFFECTIVE AS TO ANY OF THE COLLATERAL OR OTHERWISE AFFECT
THE FINANCING STATEMENT AS IT APPLIES TO ANY OF THE COLLATERAL.  IN NO EVENT
SHALL ANY BORROWER OR GUARANTOR AT ANY TIME FILE, OR PERMIT OR CAUSE TO BE
FILED, ANY CORRECTION STATEMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY
FINANCING STATEMENT (OR AMENDMENT OR CONTINUATION WITH RESPECT THERETO) NAMING
ADMINISTRATIVE AGENT OR ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER OR
GUARANTOR AS DEBTOR.


(B)     EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY CHATTEL PAPER (WHETHER
TANGIBLE OR ELECTRONIC) OR INSTRUMENTS AS OF THE EFFECTIVE DATE, EXCEPT AS SET
FORTH IN THE INFORMATION CERTIFICATE.  IN THE EVENT THAT ANY BORROWER OR
GUARANTOR SHALL BE ENTITLED TO OR SHALL RECEIVE ANY CHATTEL PAPER OR INSTRUMENT
AFTER THE EFFECTIVE DATE, BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY
ADMINISTRATIVE AGENT THEREOF IN WRITING.  PROMPTLY UPON THE RECEIPT THEREOF BY
OR ON BEHALF OF ANY BORROWER OR GUARANTOR (INCLUDING BY ANY AGENT OR
REPRESENTATIVE), SUCH BORROWER OR GUARANTOR SHALL DELIVER, OR CAUSE TO BE
DELIVERED TO ADMINISTRATIVE AGENT, ALL TANGIBLE CHATTEL PAPER AND INSTRUMENTS
THAT SUCH BORROWER OR GUARANTOR HAS OR MAY AT ANY TIME ACQUIRE, ACCOMPANIED BY
SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME SPECIFY, IN EACH CASE EXCEPT AS
ADMINISTRATIVE AGENT MAY OTHERWISE AGREE.  AT ADMINISTRATIVE AGENT’S OPTION,
EACH BORROWER AND GUARANTOR SHALL, OR ADMINISTRATIVE AGENT MAY AT ANY TIME ON
BEHALF OF ANY BORROWER OR GUARANTOR, CAUSE THE ORIGINAL OF ANY SUCH INSTRUMENT
OR CHATTEL PAPER TO BE CONSPICUOUSLY MARKED IN A FORM AND MANNER ACCEPTABLE TO
ADMINISTRATIVE AGENT WITH THE FOLLOWING LEGEND REFERRING TO CHATTEL PAPER OR
INSTRUMENTS AS APPLICABLE: “THIS [CHATTEL PAPER][INSTRUMENT] IS SUBJECT TO THE
SECURITY INTEREST OF WELLS FARGO CAPITAL FINANCE, LLC AND ANY SALE, TRANSFER,
ASSIGNMENT OR ENCUMBRANCE OF THIS [CHATTEL PAPER][INSTRUMENT] VIOLATES THE
RIGHTS OF SUCH SECURED PARTY.”

81

--------------------------------------------------------------------------------

 

 


(C)     IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT ANY TIME HOLD OR
ACQUIRE AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY “TRANSFERABLE RECORD”
(AS SUCH TERM IS DEFINED IN SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN
GLOBAL AND NATIONAL COMMERCE ACT OR IN SECTION 16 OF THE UNIFORM ELECTRONIC
TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT JURISDICTION), SUCH BORROWER OR
GUARANTOR SHALL PROMPTLY NOTIFY ADMINISTRATIVE AGENT THEREOF IN WRITING. 
PROMPTLY UPON ADMINISTRATIVE AGENT’S REQUEST, SUCH BORROWER OR GUARANTOR SHALL
TAKE, OR CAUSE TO BE TAKEN, SUCH ACTIONS AS ADMINISTRATIVE AGENT MAY REQUEST TO
GIVE ADMINISTRATIVE AGENT CONTROL OF SUCH ELECTRONIC CHATTEL PAPER UNDER SECTION
9-105 OF THE UCC AND CONTROL OF SUCH TRANSFERABLE RECORD UNDER SECTION 201 OF
THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR, AS THE
CASE MAY BE, SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS IN EFFECT
IN SUCH JURISDICTION.


(D)    EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY DEPOSIT ACCOUNTS AS OF THE
EFFECTIVE DATE, EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE.  BORROWERS
AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AFTER THE EFFECTIVE DATE OPEN,
ESTABLISH OR MAINTAIN ANY DEPOSIT ACCOUNT UNLESS EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:  (I) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS
THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF ANY
BORROWER OR GUARANTOR TO OPEN OR ESTABLISH SUCH ACCOUNT WHICH NOTICE SHALL
SPECIFY IN REASONABLE DETAIL AND SPECIFICITY ACCEPTABLE TO ADMINISTRATIVE AGENT
THE NAME OF THE ACCOUNT, THE OWNER OF THE ACCOUNT, THE NAME AND ADDRESS OF THE
BANK AT WHICH SUCH ACCOUNT IS TO BE OPENED OR ESTABLISHED, THE INDIVIDUAL AT
SUCH BANK WITH WHOM SUCH BORROWER OR GUARANTOR IS DEALING AND THE PURPOSE OF THE
ACCOUNT, (II) THE BANK WHERE SUCH ACCOUNT IS OPENED OR MAINTAINED SHALL BE
ACCEPTABLE TO ADMINISTRATIVE AGENT, AND (III) ON OR BEFORE THE OPENING OF SUCH
DEPOSIT ACCOUNT, SUCH BORROWER OR GUARANTOR SHALL AS ADMINISTRATIVE AGENT MAY
SPECIFY EITHER (A) DELIVER TO ADMINISTRATIVE AGENT A DEPOSIT ACCOUNT CONTROL
AGREEMENT WITH RESPECT TO SUCH DEPOSIT ACCOUNT DULY AUTHORIZED, EXECUTED AND
DELIVERED BY SUCH BORROWER OR GUARANTOR AND THE BANK AT WHICH SUCH DEPOSIT
ACCOUNT IS OPENED AND MAINTAINED OR (B) ARRANGE FOR ADMINISTRATIVE AGENT TO
BECOME THE CUSTOMER OF THE BANK WITH RESPECT TO THE DEPOSIT ACCOUNT ON TERMS AND
CONDITIONS ACCEPTABLE TO ADMINISTRATIVE AGENT.  THE TERMS OF THIS SUBSECTION (D)
SHALL NOT APPLY TO DEPOSIT ACCOUNTS SPECIFICALLY AND EXCLUSIVELY USED FOR
PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR
THE BENEFIT OF ANY BORROWER’S OR GUARANTOR’S SALARIED EMPLOYEES OR DEPOSIT 
ACCOUNTS FOR WHICH A DEPOSIT ACCOUNT CONTROL AGREEMENT IS NOT REQUIRED PURSUANT
TO SECTION 6.3.


(E)     NO BORROWER OR GUARANTOR OWNS OR HOLDS, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OR AS RECORD OWNER OR BOTH, ANY INVESTMENT PROPERTY, AS OF THE
EFFECTIVE DATE, OR HAVE ANY INVESTMENT ACCOUNT, SECURITIES ACCOUNT, COMMODITY
ACCOUNT OR OTHER SIMILAR ACCOUNT WITH ANY BANK OR OTHER FINANCIAL INSTITUTION OR
OTHER SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AS OF THE EFFECTIVE
DATE, IN EACH CASE EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE.


(F)      IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE ENTITLED TO OR
SHALL AT ANY TIME AFTER THE EFFECTIVE DATE HOLD OR ACQUIRE ANY CERTIFICATED
SECURITIES, SUCH BORROWER OR GUARANTOR SHALL PROMPTLY ENDORSE, ASSIGN AND
DELIVER THE SAME TO ADMINISTRATIVE AGENT, ACCOMPANIED BY SUCH INSTRUMENTS OF
TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS ADMINISTRATIVE AGENT MAY FROM
TIME TO TIME SPECIFY.  IF ANY SECURITIES, NOW OR HEREAFTER ACQUIRED BY ANY
BORROWER OR GUARANTOR ARE UNCERTIFICATED AND ARE ISSUED TO SUCH BORROWER OR
GUARANTOR OR ITS NOMINEE DIRECTLY BY THE ISSUER THEREOF, SUCH BORROWER OR
GUARANTOR SHALL IMMEDIATELY NOTIFY ADMINISTRATIVE AGENT THEREOF AND CAUSE THE
ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM ADMINISTRATIVE AGENT AS TO SUCH
SECURITIES, WITHOUT FURTHER CONSENT OF ANY BORROWER OR GUARANTOR OR SUCH
NOMINEE.

82

--------------------------------------------------------------------------------

 

 


(G)     BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AFTER THE
EFFECTIVE DATE OPEN, ESTABLISH OR MAINTAIN ANY INVESTMENT ACCOUNT, SECURITIES
ACCOUNT, COMMODITY ACCOUNT OR ANY OTHER SIMILAR ACCOUNT (OTHER THAN A DEPOSIT
ACCOUNT) WITH ANY SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY UNLESS EACH
OF THE FOLLOWING CONDITIONS IS SATISFIED: (I)  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE
INTENTION OF SUCH BORROWER OR GUARANTOR TO OPEN OR ESTABLISH SUCH ACCOUNT WHICH
NOTICE SHALL SPECIFY IN REASONABLE DETAIL AND SPECIFICITY ACCEPTABLE TO
ADMINISTRATIVE AGENT THE NAME OF THE ACCOUNT, THE OWNER OF THE ACCOUNT, THE NAME
AND ADDRESS OF THE SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AT WHICH
SUCH ACCOUNT IS TO BE OPENED OR ESTABLISHED, THE INDIVIDUAL AT SUCH INTERMEDIARY
WITH WHOM SUCH BORROWER OR GUARANTOR IS DEALING AND THE PURPOSE OF THE ACCOUNT,
(II) THE SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY (AS THE CASE MAY BE)
WHERE SUCH ACCOUNT IS OPENED OR MAINTAINED SHALL BE ACCEPTABLE TO ADMINISTRATIVE
AGENT, AND (III) ON OR BEFORE THE OPENING OF SUCH INVESTMENT ACCOUNT, SECURITIES
ACCOUNT OR OTHER SIMILAR ACCOUNT WITH A SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, SUCH BORROWER OR GUARANTOR SHALL EXECUTE AND DELIVER, AND CAUSE TO
BE EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT, AN INVESTMENT PROPERTY
CONTROL AGREEMENT WITH RESPECT THERETO DULY AUTHORIZED, EXECUTED AND DELIVERED
BY SUCH BORROWER OR GUARANTOR AND SUCH SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY.


(H)     BORROWERS AND GUARANTORS ARE NOT THE BENEFICIARY OR OTHERWISE ENTITLED
TO ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT, BANKER’S ACCEPTANCE OR
SIMILAR INSTRUMENT AS OF THE EFFECTIVE DATE, EXCEPT AS SET FORTH IN THE
INFORMATION CERTIFICATE.  IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE
ENTITLED TO OR SHALL RECEIVE ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT,
BANKER’S ACCEPTANCE OR ANY SIMILAR INSTRUMENT, WHETHER AS BENEFICIARY THEREOF OR
OTHERWISE AFTER THE EFFECTIVE DATE, SUCH BORROWER OR GUARANTOR SHALL PROMPTLY
NOTIFY ADMINISTRATIVE AGENT THEREOF IN WRITING.  SUCH BORROWER OR GUARANTOR
SHALL IMMEDIATELY, AS ADMINISTRATIVE AGENT MAY SPECIFY, EITHER (I) DELIVER, OR
CAUSE TO BE DELIVERED TO ADMINISTRATIVE AGENT, WITH RESPECT TO ANY SUCH LETTER
OF CREDIT, BANKER’S ACCEPTANCE OR SIMILAR INSTRUMENT, THE WRITTEN AGREEMENT OF
THE ISSUER AND ANY OTHER NOMINATED PERSON OBLIGATED TO MAKE ANY PAYMENT IN
RESPECT THEREOF (INCLUDING ANY CONFIRMING OR NEGOTIATING BANK), IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, CONSENTING TO THE ASSIGNMENT OF
THE PROCEEDS OF THE LETTER OF CREDIT TO ADMINISTRATIVE AGENT BY SUCH BORROWER OR
GUARANTOR AND AGREEING TO MAKE ALL PAYMENTS THEREON DIRECTLY TO ADMINISTRATIVE
AGENT OR AS ADMINISTRATIVE AGENT MAY OTHERWISE DIRECT OR (II) CAUSE
ADMINISTRATIVE AGENT TO BECOME, AT BORROWERS’ EXPENSE, THE TRANSFEREE
BENEFICIARY OF THE LETTER OF CREDIT, BANKER’S ACCEPTANCE OR SIMILAR INSTRUMENT
(AS THE CASE MAY BE).


(I)       BORROWERS AND GUARANTORS DO NOT HAVE ANY COMMERCIAL TORT CLAIMS IN
EXCESS OF $1,000,000 AS OF THE EFFECTIVE DATE, EXCEPT AS SET FORTH IN THE
INFORMATION CERTIFICATE.  IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT
ANY TIME AFTER THE EFFECTIVE DATE HAVE ANY COMMERCIAL TORT CLAIMS, SUCH BORROWER
OR GUARANTOR SHALL PROMPTLY NOTIFY ADMINISTRATIVE AGENT THEREOF IN WRITING,
WHICH NOTICE SHALL (I) SET FORTH IN REASONABLE DETAIL THE BASIS FOR AND NATURE
OF SUCH COMMERCIAL TORT CLAIM AND (II) INCLUDE THE EXPRESS GRANT BY SUCH
BORROWER OR GUARANTOR TO ADMINISTRATIVE AGENT OF A SECURITY INTEREST IN SUCH
COMMERCIAL TORT CLAIM (AND THE PROCEEDS THEREOF).  IN THE EVENT THAT SUCH NOTICE
DOES NOT INCLUDE SUCH GRANT OF A SECURITY INTEREST, THE SENDING THEREOF BY SUCH
BORROWER OR GUARANTOR TO ADMINISTRATIVE AGENT SHALL BE DEEMED TO CONSTITUTE SUCH
GRANT TO ADMINISTRATIVE AGENT. UPON THE SENDING OF SUCH NOTICE, ANY COMMERCIAL
TORT CLAIM DESCRIBED THEREIN SHALL CONSTITUTE PART OF THE COLLATERAL AND SHALL
BE DEEMED INCLUDED THEREIN.  WITHOUT LIMITING THE AUTHORIZATION OF
ADMINISTRATIVE AGENT PROVIDED IN SECTION 5.2(A) HEREOF OR OTHERWISE ARISING BY
THE EXECUTION BY SUCH BORROWER OR GUARANTOR OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS, ADMINISTRATIVE AGENT IS HEREBY IRREVOCABLY
AUTHORIZED FROM TIME TO TIME AND AT ANY TIME TO FILE SUCH FINANCING STATEMENTS
NAMING ADMINISTRATIVE AGENT OR ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER
OR GUARANTOR AS DEBTOR, OR ANY AMENDMENTS TO ANY FINANCING STATEMENTS, COVERING
ANY SUCH COMMERCIAL TORT CLAIM AS COLLATERAL. IN ADDITION, EACH BORROWER AND
GUARANTOR SHALL PROMPTLY UPON ADMINISTRATIVE AGENT’S REQUEST, EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO ADMINISTRATIVE AGENT SUCH
OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS ADMINISTRATIVE AGENT MAY REQUIRE
IN CONNECTION WITH SUCH COMMERCIAL TORT CLAIM.

83

--------------------------------------------------------------------------------

 

 


(J)       BORROWERS AND GUARANTORS DO NOT HAVE ANY GOODS, DOCUMENTS OF TITLE OR
OTHER COLLATERAL IN THE CUSTODY, CONTROL OR POSSESSION OF A THIRD PARTY AS OF
THE EFFECTIVE DATE, EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE AND
EXCEPT FOR GOODS LOCATED IN THE UNITED STATES IN TRANSIT TO A LOCATION OF A
BORROWER OR GUARANTOR PERMITTED HEREIN IN THE ORDINARY COURSE OF BUSINESS OF
SUCH BORROWER OR GUARANTOR IN THE POSSESSION OF THE CARRIER TRANSPORTING SUCH
GOODS.  IN THE EVENT THAT ANY GOODS, DOCUMENTS OF TITLE OR OTHER COLLATERAL ARE
AT ANY TIME AFTER THE EFFECTIVE DATE IN THE CUSTODY, CONTROL OR POSSESSION OF
ANY OTHER PERSON NOT REFERRED TO IN THE INFORMATION CERTIFICATE OR SUCH
CARRIERS, BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY ADMINISTRATIVE AGENT
THEREOF IN WRITING.  PROMPTLY UPON ADMINISTRATIVE AGENT’S REQUEST, BORROWERS AND
GUARANTORS SHALL DELIVER TO ADMINISTRATIVE AGENT A COLLATERAL ACCESS AGREEMENT
DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH PERSON AND THE BORROWER OR
GUARANTOR THAT IS THE OWNER OF SUCH COLLATERAL.


(K)     BORROWERS AND GUARANTORS SHALL TAKE ANY OTHER ACTIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT FROM TIME TO TIME TO CAUSE THE ATTACHMENT,
PERFECTION AND FIRST PRIORITY OF, AND THE ABILITY OF ADMINISTRATIVE AGENT TO
ENFORCE, THE SECURITY INTEREST OF ADMINISTRATIVE AGENT IN ANY AND ALL OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, (I) EXECUTING, DELIVERING AND, WHERE
APPROPRIATE, FILING FINANCING STATEMENTS AND AMENDMENTS RELATING THERETO UNDER
THE UCC OR OTHER APPLICABLE LAW, TO THE EXTENT, IF ANY, THAT ANY BORROWER’S OR
GUARANTOR’S SIGNATURE THEREON IS REQUIRED THEREFOR, (II) CAUSING ADMINISTRATIVE
AGENT’S NAME TO BE NOTED AS SECURED PARTY ON ANY CERTIFICATE OF TITLE FOR A
TITLED GOOD IF SUCH NOTATION IS A CONDITION TO ATTACHMENT, PERFECTION OR
PRIORITY OF, OR ABILITY OF ADMINISTRATIVE AGENT TO ENFORCE, THE SECURITY
INTEREST OF ADMINISTRATIVE AGENT IN SUCH COLLATERAL, (III) COMPLYING WITH ANY
PROVISION OF ANY STATUTE, REGULATION OR TREATY OF THE UNITED STATES AS TO ANY
COLLATERAL IF COMPLIANCE WITH SUCH PROVISION IS A CONDITION TO ATTACHMENT,
PERFECTION OR PRIORITY OF, OR ABILITY OF ADMINISTRATIVE AGENT TO ENFORCE, THE
SECURITY INTEREST OF ADMINISTRATIVE AGENT IN SUCH COLLATERAL, (IV) OBTAINING THE
CONSENTS AND APPROVALS OF ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY, INCLUDING,
WITHOUT LIMITATION, ANY CONSENT OF ANY LICENSOR, LESSOR OR OTHER PERSON
OBLIGATED ON COLLATERAL, AND TAKING ALL ACTIONS REQUIRED BY ANY EARLIER VERSIONS
OF THE UCC OR BY OTHER LAW, AS APPLICABLE IN ANY RELEVANT JURISDICTION.

84

--------------------------------------------------------------------------------

 

 


(L)       NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
ADMINISTRATIVE AGENT MAY DETERMINE, WITH RESPECT TO ANY SPECIFIC ITEMS OF
COLLATERAL, NOT TO PERFECT ITS SECURITY INTEREST THEREIN BASED ON THE DE MINIMIS
VALUE THEREOF RELATIVE TO THE COSTS ASSOCIATED WITH SUCH PERFECTION.


SECTION 6.    COLLECTION AND ADMINISTRATION


6.1               BORROWERS’ LOAN ACCOUNTS.  ADMINISTRATIVE AGENT SHALL MAINTAIN
ONE OR MORE LOAN ACCOUNT(S) ON ITS BOOKS IN WHICH SHALL BE RECORDED (A) ALL
LOANS, LETTER OF CREDIT ACCOMMODATIONS AND OTHER OBLIGATIONS AND THE COLLATERAL,
(B) ALL PAYMENTS MADE BY OR ON BEHALF OF ANY BORROWER OR GUARANTOR AND (C) ALL
OTHER APPROPRIATE DEBITS AND CREDITS AS PROVIDED IN THIS AGREEMENT, INCLUDING
FEES, CHARGES, COSTS, EXPENSES AND INTEREST.  ALL ENTRIES IN THE LOAN ACCOUNT(S)
SHALL BE MADE IN ACCORDANCE WITH ADMINISTRATIVE AGENT’S CUSTOMARY PRACTICES AS
IN EFFECT FROM TIME TO TIME.


6.2               STATEMENTS.  ADMINISTRATIVE AGENT SHALL RENDER TO LEAD
BORROWER EACH MONTH A STATEMENT SETTING FORTH THE BALANCE IN THE BORROWERS’ LOAN
ACCOUNT(S) MAINTAINED BY ADMINISTRATIVE AGENT FOR BORROWERS PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT, INCLUDING PRINCIPAL, INTEREST, FEES, COSTS AND
EXPENSES.  EACH SUCH STATEMENT SHALL BE SUBJECT TO SUBSEQUENT ADJUSTMENT BY
ADMINISTRATIVE AGENT BUT SHALL, ABSENT MANIFEST ERRORS OR OMISSIONS, BE
CONSIDERED CORRECT AND DEEMED ACCEPTED BY BORROWERS AND GUARANTORS AND
CONCLUSIVELY BINDING UPON BORROWERS AND GUARANTORS AS AN ACCOUNT STATED EXCEPT
TO THE EXTENT THAT ADMINISTRATIVE AGENT RECEIVES A WRITTEN NOTICE FROM LEAD
BORROWER OF ANY SPECIFIC EXCEPTIONS OF LEAD BORROWER THERETO WITHIN FORTY-FIVE
(45) DAYS AFTER THE DATE SUCH STATEMENT HAS BEEN RECEIVED BY LEAD BORROWER. 
UNTIL SUCH TIME AS ADMINISTRATIVE AGENT SHALL HAVE RENDERED TO LEAD BORROWER A
WRITTEN STATEMENT AS PROVIDED ABOVE, THE BALANCE IN ANY BORROWER’S LOAN
ACCOUNT(S) SHALL BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO
ADMINISTRATIVE AGENT AND LENDERS BY BORROWERS AND GUARANTORS.


6.3               COLLECTION OF ACCOUNTS.   


(A)     EACH BORROWER AND GUARANTOR SHALL ESTABLISH AND MAINTAIN, AT ITS
EXPENSE, DEPOSIT ACCOUNT ARRANGEMENTS AND MERCHANT PAYMENT ARRANGEMENTS WITH THE
BANKS SET FORTH ON SCHEDULE 8.10 TO THE INFORMATION CERTIFICATE AND SUBJECT TO
SECTION 5.2(D) HEREOF SUCH OTHER BANKS AS SUCH BORROWER OR GUARANTOR MAY
HEREAFTER SELECT.  THE BANKS SET FORTH ON SCHEDULE 8.10 TO THE INFORMATION
CERTIFICATE CONSTITUTE ALL OF THE BANKS WITH WHICH BORROWERS AND GUARANTORS HAVE
DEPOSIT ACCOUNT ARRANGEMENTS AND MERCHANT PAYMENT ARRANGEMENTS AS OF THE
EFFECTIVE DATE AND IDENTIFIES EACH OF THE DEPOSIT ACCOUNTS AT SUCH BANKS THAT
ARE USED SOLELY FOR RECEIVING STORE RECEIPTS FROM A RETAIL STORE LOCATION OF A
BORROWER (TOGETHER WITH ANY OTHER DEPOSIT ACCOUNTS AT ANY TIME ESTABLISHED OR
USED BY ANY BORROWER FOR RECEIVING SUCH STORE RECEIPTS FROM ANY RETAIL STORE
LOCATION, COLLECTIVELY, THE “STORE ACCOUNTS” AND EACH INDIVIDUALLY, A “STORE
ACCOUNT”) OR OTHERWISE DESCRIBES THE NATURE OF THE USE OF SUCH DEPOSIT ACCOUNT
BY SUCH BORROWER.

 

85

--------------------------------------------------------------------------------

 

 

(I)         EACH BORROWER SHALL DEPOSIT ALL PROCEEDS FROM SALES OF INVENTORY IN
EVERY FORM, INCLUDING, WITHOUT LIMITATION, CASH, CHECKS, CREDIT CARD SALES
DRAFTS, CREDIT CARD SALES OR CHARGE SLIPS OR RECEIPTS AND OTHER FORMS OF DAILY
STORE RECEIPTS, FROM EACH RETAIL STORE LOCATION OF SUCH BORROWER (OTHER THAN
MEDICARE ACCOUNTS AND MEDICAID ACCOUNTS) INTO THE STORE ACCOUNT OF SUCH BORROWER
USED SOLELY FOR SUCH PURPOSE IN ACCORDANCE WITH THE CURRENT PRACTICES OF SUCH
BORROWER AS OF THE EFFECTIVE DATE, BUT IN ANY EVENT NO LESS FREQUENTLY THAN
(X) ONCE EVERY FIVE (5) BUSINESS DAYS IF EXCESS AVAILABILITY IS EQUAL TO OR
GREATER THAN $250,000,000, OR (Y) ONCE EVERY THREE (3) BUSINESS DAYS IF EXCESS
AVAILABILITY IS LESS THAN $250,000,000; EXCEPT, THAT, BORROWERS MAY HAVE UP TO
$12,500,000 IN CASH IN THE AGGREGATE AT ALL RETAIL STORES IMMEDIATELY AFTER EACH
DEPOSIT OF FUNDS FROM THE STORES INTO THE APPLICABLE STORE ACCOUNTS.  ALL SUCH
FUNDS DEPOSITED INTO THE STORE ACCOUNTS SHALL BE SENT BY WIRE TRANSFER OR OTHER
ELECTRONIC FUNDS TRANSFER ON EACH BUSINESS DAY TO THE BLOCKED ACCOUNTS AS
PROVIDED IN SECTION 6.3(A)(III) BELOW, EXCEPT NOMINAL AMOUNTS WHICH ARE REQUIRED
TO BE MAINTAINED IN SUCH STORE ACCOUNTS UNDER THE TERMS OF SUCH BORROWER’S
ARRANGEMENTS WITH THE BANK AT WHICH SUCH STORE ACCOUNTS ARE MAINTAINED (WHICH
AMOUNTS, TOGETHER WITH ALL AMOUNTS HELD AT THE RETAIL STORE LOCATIONS AND NOT
YET DEPOSITED IN THE STORE ACCOUNTS, SHALL NOT IN THE AGGREGATE EXCEED
$12,500,000 AT ANY ONE TIME, EXCEPT  TO THE EXTENT FROM TIME TO TIME ADDITIONAL
AMOUNTS MAY BE HELD IN THE RETAIL STORES OR THE STORE ACCOUNTS ON SATURDAY,
SUNDAY OR OTHER DAYS WHERE THE APPLICABLE DEPOSITORY BANK IS CLOSED, WHICH
ADDITIONAL AMOUNTS ARE TO BE, AND SHALL BE, TRANSFERRED ON THE NEXT BUSINESS DAY
TO THE BLOCKED ACCOUNTS) AND EXCEPT  AS ADMINISTRATIVE AGENT MAY OTHERWISE
AGREE; PROVIDED, THAT, THE $12,500,000 AMOUNT REFERENCED ABOVE SHALL BE
AUTOMATICALLY INCREASED IF THE AGGREGATE NUMBER OF RETAIL STORE LOCATIONS OF
BORROWERS INCREASES FROM THE AGGREGATE NET NUMBER OF RETAIL STORE LOCATIONS OF
BORROWERS THAT EXIST ON THE DATE OF THIS AGREEMENT, BY A PRO RATA AMOUNT BASED
ON SUCH INCREASE.

(II)       EACH BORROWER SHALL ESTABLISH AND MAINTAIN A SEPARATE LOCKBOX AND
RELATED DEPOSIT ACCOUNT INTO WHICH SUCH BORROWER SHALL PROMPTLY DEPOSIT, AND
SHALL DIRECT EACH FISCAL INTERMEDIARY OR OTHER THIRD PARTY PAYOR IN ACCORDANCE
WITH THE APPLICABLE MEDICARE AND MEDICAID REGULATIONS TO DIRECTLY REMIT, ALL
PAYMENTS IN RESPECT OF ANY MEDICARE ACCOUNTS OR MEDICAID ACCOUNTS.  SUCH
SEPARATE LOCKBOXES AND RELATED DEPOSIT ACCOUNTS SHALL ONLY BE USED FOR PURPOSES
OF RECEIVING PAYMENTS IN RESPECT OF MEDICARE ACCOUNTS AND MEDICAID ACCOUNTS AND
SHALL BE UNDER THE SOLE CONTROL OF THE APPLICABLE BORROWER; PROVIDED, THAT, (A)
BORROWERS SHALL AUTHORIZE, DIRECT AND INSTRUCT THE DEPOSITORY BANKS AT WHICH
SUCH SEPARATE LOCKBOXES AND DEPOSIT ACCOUNTS ARE MAINTAINED TO REMIT BY FEDERAL
FUNDS WIRE TRANSFER ALL FUNDS RECEIVED OR DEPOSITED INTO SUCH LOCKBOXES AND
RELATED DEPOSIT ACCOUNTS AMOUNTS ON DEPOSIT IN SUCH ACCOUNTS ON A DAILY BASIS TO
ONE OF THE BLOCKED ACCOUNTS OR SUCH BANK ACCOUNT OF ADMINISTRATIVE AGENT AS
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME DESIGNATE FOR SUCH PURPOSE, WHICH
INSTRUCTIONS BY BORROWERS TO SUCH BANKS MAY ONLY BE CHANGED AFTER NOT LESS THAN
THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO SUCH BANKS AND ADMINISTRATIVE
AGENT AND (B) ANY CHANGE IN SUCH INSTRUCTIONS WITHOUT THE PRIOR WRITTEN CONSENT
OF ADMINISTRATIVE AGENT SHALL BE AN EVENT OF DEFAULT HEREUNDER.

(III)     EACH BORROWER SHALL ESTABLISH AND MAINTAIN, AT ITS EXPENSE, DEPOSIT
ACCOUNTS WITH SUCH BANKS AS ARE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT
(THE “BLOCKED ACCOUNTS”) INTO WHICH EACH BORROWER SHALL PROMPTLY EITHER CAUSE
ALL AMOUNTS ON DEPOSIT IN THE STORE ACCOUNTS OF SUCH BORROWER TO BE SENT AS
PROVIDED IN SECTION 6.3(A)(I) ABOVE OR SHALL ITSELF DEPOSIT OR CAUSE TO BE
DEPOSITED ALL PROCEEDS OF RECEIVABLES OR OTHER COLLATERAL, INCLUDING ALL
PROCEEDS FROM SALES OF INVENTORY, ALL AMOUNTS PAYABLE TO EACH BORROWER FROM
CREDIT CARD ISSUERS AND CREDIT CARD PROCESSORS AND ALL OTHER PROCEEDS OF
COLLATERAL (BUT NOT INCLUDING PAYMENTS OF MEDICARE ACCOUNTS OR MEDICAID ACCOUNTS
THAT ARE SENT TO THE SEPARATE LOCKBOX AND RELATED DEPOSIT ACCOUNTS ESTABLISHED
PURSUANT TO CLAUSE (II) ABOVE).

86

--------------------------------------------------------------------------------

 

 

(IV)     BORROWERS AND GUARANTORS SHALL DELIVER, OR CAUSE TO BE DELIVERED TO
ADMINISTRATIVE AGENT A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH BANK WHERE A BLOCKED ACCOUNT IS MAINTAINED AS
PROVIDED IN SECTION 5.2(D) HEREOF.  AT ANY TIME A DEFAULT OR AN EVENT OF DEFAULT
SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, PROMPTLY UPON ADMINISTRATIVE
AGENT’S REQUEST, BORROWERS AND GUARANTORS SHALL DELIVER, OR CAUSE TO BE
DELIVERED, TO ADMINISTRATIVE AGENT A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY
AUTHORIZED, EXECUTED AND DELIVERED BY SUCH BANKS WHERE A STORE ACCOUNT IS
MAINTAINED AS ADMINISTRATIVE AGENT SHALL SPECIFY.  WITHOUT LIMITING ANY OTHER
RIGHTS OR REMEDIES OF ADMINISTRATIVE AGENT OR LENDERS, ADMINISTRATIVE AGENT MAY,
AT ITS OPTION, INSTRUCT THE DEPOSITORY BANKS AT WHICH THE BLOCKED ACCOUNTS ARE
MAINTAINED TO TRANSFER ALL AVAILABLE FUNDS RECEIVED OR DEPOSITED INTO THE
BLOCKED ACCOUNTS TO THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT AT ANY TIME THERE
IS A CASH DOMINION EVENT.  WITHOUT LIMITING ANY OTHER RIGHTS OR REMEDIES OF
ADMINISTRATIVE AGENT OR LENDERS, IN THE EVENT THAT A DEPOSIT ACCOUNT CONTROL
AGREEMENT IS IN EFFECT FOR A STORE ACCOUNT, THEN ADMINISTRATIVE AGENT MAY, AT
ITS OPTION, INSTRUCT THE DEPOSITORY BANK AT WHICH THE STORE ACCOUNT IS
MAINTAINED TO TRANSFER ALL AVAILABLE FUNDS RECEIVED OR DEPOSITED INTO THE STORE
ACCOUNT TO THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT AT ANY TIME THERE IS A CASH
DOMINION EVENT.  AS TO THE BLOCKED ACCOUNTS OR THE STORE ACCOUNTS, AS THE CASE
MAY BE, ADMINISTRATIVE AGENT SHALL SEND TO LEAD BORROWER A COPY OF ANY SUCH
WRITTEN INSTRUCTION SENT BY ADMINISTRATIVE AGENT TO THE DEPOSITORY BANK PROMPTLY
THEREAFTER.  IN THE EVENT THAT AT ANY TIME NINETY (90) DAYS AFTER ADMINISTRATIVE
AGENT HAS INSTRUCTED SUCH DEPOSITORY BANKS TO TRANSFER SUCH FUNDS TO THE
ADMINISTRATIVE AGENT PAYMENT ACCOUNT, A CASH DOMINION EVENT NO LONGER EXISTS,
UPON LEAD BORROWER’S WRITTEN REQUEST RECEIVED BY ADMINISTRATIVE AGENT WITHIN
FIVE (5) BUSINESS DAYS AFTER SUCH CASH DOMINION EVENT NO LONGER EXISTS,
ADMINISTRATIVE AGENT SHALL RESCIND ITS PRIOR INSTRUCTIONS AND GIVE NEW
INSTRUCTIONS TO SUCH DEPOSITORY BANKS TO TRANSFER THE FUNDS ON DEPOSIT IN SUCH
ACCOUNTS TO SUCH OPERATING DEPOSIT ACCOUNT OF BORROWERS AND GUARANTORS AS LEAD
BORROWER MAY SPECIFY IN WRITING TO ADMINISTRATIVE AGENT UNTIL SUCH TIME AS
ADMINISTRATIVE AGENT IS ENTITLED TO NOTIFY AND SHALL NOTIFY THE DEPOSITORY BANK
OTHERWISE AS PROVIDED ABOVE.  AT ALL TIMES THAT ADMINISTRATIVE AGENT SHALL HAVE
NOTIFIED ANY DEPOSITORY BANK TO TRANSFER FUNDS FROM A BLOCKED ACCOUNT OR STORE
ACCOUNT TO THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT, ALL PAYMENTS MADE TO SUCH
BLOCKED ACCOUNTS OR STORE ACCOUNTS, WHETHER IN RESPECT OF THE RECEIVABLES, AS
PROCEEDS OF INVENTORY OR OTHER COLLATERAL OR OTHERWISE SHALL BE TREATED AS
PAYMENTS TO ADMINISTRATIVE AGENT IN RESPECT OF THE OBLIGATIONS AND THEREFORE
SHALL CONSTITUTE THE PROPERTY OF ADMINISTRATIVE AGENT AND LENDERS TO THE EXTENT
OF THE THEN OUTSTANDING OBLIGATIONS.


(B)     FOR PURPOSES OF CALCULATING THE AMOUNT OF THE LOANS AVAILABLE TO EACH
BORROWER, SUCH PAYMENTS WILL BE APPLIED (CONDITIONAL UPON FINAL COLLECTION) TO
THE OBLIGATIONS ON THE BUSINESS DAY OF RECEIPT BY ADMINISTRATIVE AGENT OF
IMMEDIATELY AVAILABLE FUNDS IN THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT PROVIDED
SUCH PAYMENTS AND NOTICE THEREOF ARE RECEIVED IN ACCORDANCE WITH ADMINISTRATIVE
AGENT’S USUAL AND CUSTOMARY PRACTICES AS IN EFFECT FROM TIME TO TIME AND WITHIN
SUFFICIENT TIME TO CREDIT THE APPLICABLE LOAN ACCOUNT ON SUCH DAY, AND IF NOT,
THEN ON THE NEXT BUSINESS DAY.  FOR THE PURPOSES OF CALCULATING INTEREST ON THE
OBLIGATIONS, SUCH PAYMENTS OR OTHER FUNDS RECEIVED WILL BE APPLIED (CONDITIONAL
UPON FINAL COLLECTION) TO THE OBLIGATIONS ON THE BUSINESS DAY OF RECEIPT OF
IMMEDIATELY AVAILABLE FUNDS BY ADMINISTRATIVE AGENT IN THE ADMINISTRATIVE AGENT
PAYMENT ACCOUNT PROVIDED SUCH PAYMENTS OR OTHER FUNDS AND NOTICE THEREOF ARE
RECEIVED IN ACCORDANCE WITH ADMINISTRATIVE AGENT’S USUAL AND CUSTOMARY PRACTICES
AS IN EFFECT FROM TIME TO TIME AND WITHIN SUFFICIENT TIME TO CREDIT THE
APPLICABLE LOAN ACCOUNT ON SUCH DAY, AND IF NOT, THEN ON THE NEXT BUSINESS DAY. 
IN THE EVENT THAT AT ANY TIME OR FROM TIME TO TIME THERE ARE NO LOANS
OUTSTANDING OR THE AMOUNTS ON DEPOSIT IN THE BLOCKED ACCOUNTS ARE NOT BEING
REMITTED TO THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT, ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO AN ADMINISTRATIVE FEE IN AN AMOUNT CALCULATED BASED ON THE
INTEREST RATE FOR EURODOLLAR RATE LOANS (ON A PER ANNUM BASIS) THEN IN EFFECT
MULTIPLIED BY THE AMOUNT OF THE FUNDS RECEIVED IN THE BLOCKED ACCOUNT FOR SUCH
DAY IN ACCORDANCE WITH THE CUSTOMARY PRACTICE OF ADMINISTRATIVE AGENT. THE
ECONOMIC BENEFIT OF THE TIMING IN THE APPLICATION OF PAYMENTS (AND THE
ADMINISTRATIVE FEE WITH RESPECT THERETO, IF APPLICABLE) SHALL BE FOR THE SOLE
BENEFIT OF ADMINISTRATIVE AGENT.

87

--------------------------------------------------------------------------------

 

 


(C)     EACH BORROWER AND GUARANTOR AND THEIR RESPECTIVE EMPLOYEES, AGENTS AND
SUBSIDIARIES SHALL, ACTING AS TRUSTEE FOR ADMINISTRATIVE AGENT, RECEIVE, AS THE
PROPERTY OF ADMINISTRATIVE AGENT, ANY MONIES, CHECKS, NOTES, DRAFTS OR ANY OTHER
PAYMENT RELATING TO AND/OR PROCEEDS OF ACCOUNTS OR OTHER COLLATERAL WHICH COME
INTO THEIR POSSESSION OR UNDER THEIR CONTROL AND PROMPTLY UPON RECEIPT THEREOF,
SHALL DEPOSIT OR CAUSE THE SAME TO BE DEPOSITED IN THE BLOCKED ACCOUNTS, OR
REMIT THE SAME OR CAUSE THE SAME TO BE REMITTED, IN KIND, TO ADMINISTRATIVE
AGENT.  IN NO EVENT SHALL THE SAME BE COMMINGLED WITH ANY BORROWER’S OR
GUARANTOR’S OWN FUNDS.  BORROWERS AGREE TO REIMBURSE ADMINISTRATIVE AGENT ON
DEMAND FOR ANY AMOUNTS OWED OR PAID TO ANY BANK OR OTHER FINANCIAL INSTITUTION
AT WHICH A BLOCKED ACCOUNT OR ANY OTHER DEPOSIT ACCOUNT OR INVESTMENT ACCOUNT IS
ESTABLISHED OR ANY OTHER BANK, FINANCIAL INSTITUTION OR OTHER PERSON INVOLVED IN
THE TRANSFER OF FUNDS TO OR FROM THE BLOCKED ACCOUNTS ARISING OUT OF
ADMINISTRATIVE AGENT’S PAYMENTS TO OR INDEMNIFICATION OF SUCH BANK, FINANCIAL
INSTITUTION OR OTHER PERSON.  THE OBLIGATIONS OF BORROWERS TO REIMBURSE
ADMINISTRATIVE AGENT FOR SUCH AMOUNTS PURSUANT TO THIS SECTION 6.3 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.


6.4               PAYMENTS.


(A)     ALL OBLIGATIONS SHALL BE PAYABLE TO THE ADMINISTRATIVE AGENT PAYMENT
ACCOUNT AS PROVIDED IN SECTION 6.3 OR SUCH OTHER PLACE AS ADMINISTRATIVE AGENT
MAY DESIGNATE FROM TIME TO TIME.  PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, ADMINISTRATIVE AGENT SHALL APPLY PAYMENTS RECEIVED OR COLLECTED FROM
ANY BORROWER OR GUARANTOR OR FOR THE ACCOUNT OF ANY BORROWER OR GUARANTOR
(INCLUDING THE MONETARY PROCEEDS OF COLLECTIONS OR OF REALIZATION UPON ANY
COLLATERAL) AS FOLLOWS:

(I)         FIRST, TO THE PAYMENT IN FULL OF ANY FEES, INDEMNITIES OR EXPENSE
REIMBURSEMENTS THEN DUE TO ADMINISTRATIVE AGENT FROM ANY BORROWER OR GUARANTOR;

(II)       SECOND, RATABLY, TO THE PAYMENT IN FULL OF ANY FEES, INDEMNITIES OR
EXPENSE REIMBURSEMENTS THEN DUE TO LENDERS AND ISSUING BANK FROM ANY BORROWER OR
GUARANTOR;

(III)     THIRD, RATABLY, TO THE PAYMENT IN FULL OF INTEREST DUE IN RESPECT OF
ANY LOANS (AND INCLUDING ANY SPECIAL ADMINISTRATIVE AGENT ADVANCES);

 

88

--------------------------------------------------------------------------------

 

 

(IV)     FOURTH, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF SPECIAL
ADMINISTRATIVE AGENT ADVANCES;

(V)       FIFTH, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF THE SWING
LINE LOANS;

(VI)     SIXTH, RATABLY, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF THE
LOANS;

(VII)   SEVENTH, RATABLY, TO PAY OR PREPAY ANY OTHER OBLIGATIONS WHETHER OR NOT
THEN DUE, IN SUCH ORDER AND MANNER AS ADMINISTRATIVE AGENT DETERMINES OR TO BE
HELD AS CASH COLLATERAL IN CONNECTION WITH ANY LETTER OF CREDIT ACCOMMODATIONS
OR OTHER CONTINGENT OBLIGATIONS (BUT NOT INCLUDING FOR THIS PURPOSE ANY
OBLIGATIONS ARISING UNDER OR PURSUANT TO ANY BANK PRODUCTS); AND

(VIII)   EIGHTH, RATABLY, TO PAY OR PREPAY ANY OBLIGATIONS ARISING UNDER OR
PURSUANT TO BANK PRODUCTS. 


(B)     ON AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, ADMINISTRATIVE AGENT
SHALL APPLY PAYMENTS RECEIVED OR COLLECTED FROM ANY BORROWER OR GUARANTOR OR FOR
THE ACCOUNT OF ANY BORROWER OR GUARANTOR (INCLUDING THE MONETARY PROCEEDS OF
COLLECTIONS OR OF REALIZATION UPON ANY COLLATERAL) AS FOLLOWS:

(I)         FIRST, TO THE PAYMENT IN FULL OF ANY FEES, INDEMNITIES OR EXPENSE
REIMBURSEMENTS THEN DUE TO ADMINISTRATIVE AGENT FROM ANY BORROWER OR GUARANTOR;

(II)       SECOND, RATABLY, TO THE PAYMENT IN FULL OF ANY FEES, INDEMNITIES OR
EXPENSE REIMBURSEMENTS THEN DUE TO LENDERS AND ISSUING BANK FROM ANY BORROWER OR
GUARANTOR;

(III)     THIRD, RATABLY, TO THE PAYMENT IN FULL OF INTEREST DUE IN RESPECT OF
ANY LOANS (AND INCLUDING ANY SPECIAL ADMINISTRATIVE AGENT ADVANCES) OTHER THAN
TRANCHE A-1 REVOLVING LOANS AND THE TRANCHE A-2 TERM LOANS;

(IV)     FOURTH, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF SPECIAL
ADMINISTRATIVE AGENT ADVANCES;

(V)       FIFTH, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF THE SWING
LINE LOANS,

(VI)     SIXTH, RATABLY, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF THE
TRANCHE A REVOLVING LOANS AND TO BE HELD AS CASH COLLATERAL IN AN AMOUNT EQUAL
TO ONE HUNDRED FIVE (105%) PERCENT OF THE LETTER OF CREDIT ACCOMMODATIONS,

(VII)   SEVENTH, RATABLY, TO THE PAYMENT IN FULL OF INTEREST DUE IN RESPECT OF
THE TRANCHE A-1 REVOLVING LOANS;

(VIII)   EIGHTH, RATABLY, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF THE
TRANCHE A-1 REVOLVING LOANS;

 

89

--------------------------------------------------------------------------------

 

 

(IX)     NINTH, RATABLY, TO THE PAYMENT IN FULL OF INTEREST DUE IN RESPECT OF
THE TRANCHE A-2 TERM LOANS; 

(X)       TENTH, RATABLY, TO THE PAYMENT IN FULL OF PRINCIPAL IN RESPECT OF THE
TRANCHE A-2 TERM LOANS;

(XI)     ELEVENTH, TO PAY OR PREPAY ANY OTHER OBLIGATIONS WHETHER OR NOT THEN
DUE, IN SUCH ORDER AND MANNER AS ADMINISTRATIVE AGENT DETERMINES OR TO BE HELD
AS CASH COLLATERAL IN CONNECTION WITH ANY CONTINGENT OBLIGATIONS, OTHER THAN IN
RESPECT OF LETTER OF CREDIT ACCOMMODATIONS (BUT NOT INCLUDING FOR THIS PURPOSE
ANY OBLIGATIONS ARISING UNDER OR PURSUANT TO ANY BANK PRODUCTS) AND

(XII)   TWELFTH, RATABLY, TO PAY OR PREPAY ANY OBLIGATIONS ARISING UNDER OR
PURSUANT TO BANK PRODUCTS.


(C)     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
(I) UNLESS SO DIRECTED BY LEAD BORROWER, OR UNLESS A DEFAULT OR AN EVENT OF
DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, ADMINISTRATIVE AGENT
SHALL NOT APPLY ANY PAYMENTS WHICH IT RECEIVES TO ANY EURODOLLAR RATE LOANS,
EXCEPT (A) ON THE EXPIRATION DATE OF THE INTEREST PERIOD APPLICABLE TO ANY SUCH
EURODOLLAR RATE LOANS OR (B) IN THE EVENT THAT THERE ARE NO OUTSTANDING BASE
RATE LOANS AND (II) TO THE EXTENT ANY BORROWER USES ANY PROCEEDS OF THE LOANS OR
LETTER OF CREDIT ACCOMMODATIONS TO ACQUIRE RIGHTS IN OR THE USE OF ANY
COLLATERAL OR TO REPAY ANY INDEBTEDNESS USED TO ACQUIRE RIGHTS IN OR THE USE OF
ANY COLLATERAL, PAYMENTS IN RESPECT OF THE OBLIGATIONS SHALL BE DEEMED APPLIED
FIRST TO THE OBLIGATIONS ARISING FROM LOANS AND LETTER OF CREDIT ACCOMMODATIONS
THAT WERE NOT USED FOR SUCH PURPOSES AND SECOND TO THE OBLIGATIONS ARISING FROM
LOANS AND LETTER OF CREDIT ACCOMMODATIONS THE PROCEEDS OF WHICH WERE USED TO
ACQUIRE RIGHTS IN OR THE USE OF ANY COLLATERAL IN THE CHRONOLOGICAL ORDER IN
WHICH SUCH BORROWER ACQUIRED SUCH RIGHTS IN OR THE USE OF SUCH COLLATERAL.


(D)    AT ADMINISTRATIVE AGENT’S OPTION, ALL PRINCIPAL, INTEREST, FEES, COSTS,
EXPENSES AND OTHER CHARGES PROVIDED FOR IN THIS AGREEMENT OR THE OTHER FINANCING
AGREEMENTS MAY BE CHARGED DIRECTLY TO THE LOAN ACCOUNT(S) OF ANY BORROWER
MAINTAINED BY ADMINISTRATIVE AGENT.  BORROWERS AND GUARANTORS SHALL MAKE ALL
PAYMENTS TO ADMINISTRATIVE AGENT AND LENDERS ON THE OBLIGATIONS FREE AND CLEAR
OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY SETOFF,
COUNTERCLAIM, DEFENSE, DUTIES, TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS,
WITHHOLDING, RESTRICTIONS OR CONDITIONS OF ANY KIND.  IF AFTER RECEIPT OF ANY
PAYMENT OF, OR PROCEEDS OF COLLATERAL APPLIED TO THE PAYMENT OF, ANY OF THE
OBLIGATIONS, ADMINISTRATIVE AGENT OR ANY LENDER IS REQUIRED TO SURRENDER OR
RETURN SUCH PAYMENT OR PROCEEDS TO ANY PERSON FOR ANY REASON, THEN THE
OBLIGATIONS INTENDED TO BE SATISFIED BY SUCH PAYMENT OR PROCEEDS SHALL BE
REINSTATED AND CONTINUE AND THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY ADMINISTRATIVE
AGENT OR SUCH LENDER.  BORROWERS AND GUARANTORS SHALL BE LIABLE TO PAY TO
ADMINISTRATIVE AGENT, AND DO HEREBY INDEMNIFY AND HOLD ADMINISTRATIVE AGENT AND
LENDERS HARMLESS FOR THE AMOUNT OF ANY PAYMENTS OR PROCEEDS SURRENDERED OR
RETURNED.  THIS SECTION 6.4(D) SHALL REMAIN EFFECTIVE NOTWITHSTANDING ANY
CONTRARY ACTION WHICH MAY BE TAKEN BY ADMINISTRATIVE AGENT OR ANY LENDER IN
RELIANCE UPON SUCH PAYMENT OR PROCEEDS.  THIS SECTION 6.4 SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.




90

--------------------------------------------------------------------------------

 

 


6.5               AUTHORIZATION TO MAKE LOANS.  ADMINISTRATIVE AGENT AND LENDERS
ARE AUTHORIZED TO MAKE THE LOANS (INCLUDING SWING LINE LOANS) AND PROVIDE THE
LETTER OF CREDIT ACCOMMODATIONS BASED UPON TELEPHONIC OR OTHER INSTRUCTIONS
RECEIVED FROM ANYONE PURPORTING TO BE THE CHIEF FINANCIAL OFFICER, VICE
PRESIDENT OF FINANCE, TREASURER, ASSISTANT TREASURER, DIRECTOR OF FINANCE,
CORPORATE TREASURER, CONTROLLER OF LEAD BORROWER OR OTHER AUTHORIZED PERSON
DESIGNATED BY ANY OF SUCH PERSONS FROM TIME TO TIME TO ADMINISTRATIVE AGENT OR,
AT THE DISCRETION OF ADMINISTRATIVE AGENT, IF SUCH REVOLVING LOANS ARE NECESSARY
TO SATISFY ANY OBLIGATIONS.  ALL REQUESTS FOR REVOLVING LOANS (INCLUDING SWING
LINE LOANS) OR LETTER OF CREDIT ACCOMMODATIONS HEREUNDER SHALL SPECIFY THE DATE
ON WHICH THE REQUESTED ADVANCE IS TO BE MADE OR LETTER OF CREDIT ACCOMMODATIONS
ESTABLISHED (WHICH DAY SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE REQUESTED
LOAN.  REQUESTS RECEIVED AFTER 12:00 P.M. BOSTON TIME ON ANY DAY SHALL BE DEEMED
TO HAVE BEEN MADE AS OF THE OPENING OF BUSINESS ON THE IMMEDIATELY FOLLOWING
BUSINESS DAY.  ALL LOANS (INCLUDING SWING LINE LOANS) AND LETTER OF CREDIT
ACCOMMODATIONS UNDER THIS AGREEMENT SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN
MADE TO, AND AT THE REQUEST OF AND FOR THE BENEFIT OF, ANY BORROWER OR GUARANTOR
WHEN DEPOSITED TO THE CREDIT OF ANY BORROWER OR GUARANTOR OR OTHERWISE DISBURSED
OR ESTABLISHED IN ACCORDANCE WITH THE INSTRUCTIONS OF ANY BORROWER OR GUARANTOR
OR IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.


6.6               USE OF PROCEEDS.  BORROWERS SHALL USE THE INITIAL PROCEEDS OF
THE LOANS PROVIDED BY ADMINISTRATIVE AGENT TO BORROWERS HEREUNDER ONLY FOR:
(A) PAYMENTS TO EACH OF THE PERSONS LISTED IN THE DISBURSEMENT DIRECTION LETTER
FURNISHED BY BORROWERS TO ADMINISTRATIVE AGENT ON OR ABOUT THE EFFECTIVE DATE,
(B) COSTS, EXPENSES AND FEES IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS AND
(C) COSTS, EXPENSES AND FEES IN CONNECTION WITH THE NASH-FINCH MERGER.  ALL
OTHER LOANS MADE OR LETTER OF CREDIT ACCOMMODATIONS PROVIDED TO OR FOR THE
BENEFIT OF ANY BORROWER PURSUANT TO THE PROVISIONS HEREOF SHALL BE USED BY SUCH
BORROWER ONLY FOR GENERAL OPERATING, WORKING CAPITAL AND OTHER PROPER CORPORATE
PURPOSES OF SUCH BORROWER NOT OTHERWISE PROHIBITED BY THE TERMS HEREOF.  NONE OF
THE PROCEEDS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING
OR CARRYING ANY MARGIN SECURITY OR FOR THE PURPOSES OF REDUCING OR RETIRING ANY
INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN
SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF THE LOANS TO BE
CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, AS AMENDED.


6.7               APPOINTMENT OF PARENT AS LEAD BORROWER FOR REQUESTING LOANS
AND RECEIPTS OF LOANS AND STATEMENTS.


(A)     EACH BORROWER HEREBY IRREVOCABLY APPOINTS AND CONSTITUTES LEAD BORROWER
TO REQUEST AND RECEIVE LOANS AND LETTER OF CREDIT ACCOMMODATIONS PURSUANT TO
THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS FROM ADMINISTRATIVE AGENT OR
ANY LENDER IN THE NAME OR ON BEHALF OF SUCH BORROWER, TO SELECT THE APPLICABLE
INTEREST RATE FOR ANY SUCH LOANS OR TO TAKE OTHER ACTIONS CONTEMPLATED AS BEING
TAKEN BY ANY BORROWER UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS.  ADMINISTRATIVE AGENT AND LENDERS MAY DISBURSE THE LOANS TO SUCH
BANK ACCOUNT OF LEAD BORROWER OR A BORROWER OR OTHERWISE MAKE SUCH LOANS TO A
BORROWER AND PROVIDE SUCH LETTER OF CREDIT ACCOMMODATIONS TO A BORROWER AS LEAD
BORROWER MAY DESIGNATE OR DIRECT, WITHOUT NOTICE TO ANY OTHER BORROWER OR
OBLIGOR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
ADMINISTRATIVE AGENT AND LEAD BORROWER MAY AT ANY TIME AND FROM TIME TO TIME
REQUIRE THAT LOANS TO OR FOR THE ACCOUNT OF ANY BORROWER BE DISBURSED DIRECTLY
TO AN OPERATING ACCOUNT OF SUCH BORROWER.

91

--------------------------------------------------------------------------------

 

 


(B)     LEAD BORROWER HEREBY ACCEPTS THE APPOINTMENT BY BORROWERS TO ACT FOR AND
ON BEHALF OF THE OTHER BORROWERS PURSUANT TO THIS SECTION 6.7. LEAD BORROWER
SHALL ENSURE THAT THE DISBURSEMENT OF ANY LOANS TO EACH BORROWER REQUESTED BY OR
PAID TO OR FOR THE ACCOUNT OF PARENT, OR THE ISSUANCE OF ANY LETTER OF CREDIT
ACCOMMODATIONS FOR A BORROWER HEREUNDER, SHALL BE PAID TO OR FOR THE ACCOUNT OF
SUCH BORROWER.


(C)     EACH OTHER BORROWER AND GUARANTOR HEREBY IRREVOCABLY APPOINTS AND
CONSTITUTES LEAD BORROWER TO RECEIVE STATEMENTS ON ACCOUNT AND ALL OTHER NOTICES
FROM ADMINISTRATIVE AGENT AND LENDERS WITH RESPECT TO THE OBLIGATIONS OR
OTHERWISE UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS AND ANY STATEMENTS OR NOTICES SENT TO OR RECEIVED BY LEAD BORROWER
SHALL BE DEEMED RECEIVED BY EACH OF THE OTHER BORROWERS AND GUARANTORS.


(D)      ANY NOTICE, ELECTION, REPRESENTATION, WARRANTY, AGREEMENT OR
UNDERTAKING BY OR ON BEHALF OF ANY OTHER BORROWER OR ANY GUARANTOR BY LEAD
BORROWER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN MADE BY SUCH BORROWER OR
GUARANTOR, AS THE CASE MAY BE, AND SHALL BE BINDING UPON AND ENFORCEABLE AGAINST
SUCH BORROWER OR GUARANTOR TO THE SAME EXTENT AS IF MADE DIRECTLY BY SUCH
BORROWER OF GUARANTOR.


(E)     NO PURPORTED TERMINATION OF THE APPOINTMENT OF LEAD BORROWER AS AGENT AS
AFORESAID SHALL BE EFFECTIVE, EXCEPT AFTER TEN (10) DAYS’ PRIOR WRITTEN NOTICE
TO ADMINISTRATIVE AGENT.


6.8               PRO RATA TREATMENT.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
IN THIS AGREEMENT:  (A) THE MAKING AND CONVERSION OF LOANS SHALL BE MADE AMONG
THE LENDERS BASED ON THEIR RESPECTIVE PRO RATA SHARES AS TO THE LOANS AND
(B) EACH PAYMENT ON ACCOUNT OF ANY OBLIGATIONS TO OR FOR THE ACCOUNT OF ONE OR
MORE OF LENDERS IN RESPECT OF ANY OBLIGATIONS DUE ON A PARTICULAR DAY SHALL BE
ALLOCATED AMONG THE LENDERS ENTITLED TO SUCH PAYMENTS BASED ON THEIR RESPECTIVE
PRO RATA SHARES AND SHALL BE DISTRIBUTED ACCORDINGLY.


6.9               SHARING OF PAYMENTS, ETC. 


(A)     EACH BORROWER AND GUARANTOR AGREES THAT, IN ADDITION TO (AND WITHOUT
LIMITATION OF) ANY RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE, EACH LENDER SHALL BE ENTITLED, AT ITS
OPTION (BUT SUBJECT, AS AMONG ADMINISTRATIVE AGENT AND LENDERS, TO THE
PROVISIONS OF SECTION 12.3(B) HEREOF), TO OFFSET BALANCES HELD BY IT FOR THE
ACCOUNT OF SUCH BORROWER OR GUARANTOR AT ANY OF ITS OFFICES, IN DOLLARS OR IN
ANY OTHER CURRENCY, AGAINST ANY PRINCIPAL OF OR INTEREST ON ANY LOANS OWED TO
SUCH LENDER OR ANY OTHER AMOUNT PAYABLE TO SUCH LENDER HEREUNDER, THAT IS NOT
PAID WHEN DUE (REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO SUCH BORROWER
OR GUARANTOR), IN WHICH CASE IT SHALL PROMPTLY NOTIFY LEAD BORROWER AND
ADMINISTRATIVE AGENT THEREOF; PROVIDED, THAT, SUCH LENDER’S FAILURE TO GIVE SUCH
NOTICE SHALL NOT AFFECT THE VALIDITY THEREOF.


(B)     IF ANY LENDER (INCLUDING ADMINISTRATIVE AGENT) SHALL OBTAIN FROM ANY
BORROWER OR GUARANTOR PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN OWING
TO IT OR PAYMENT OF ANY OTHER AMOUNT UNDER THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS THROUGH THE EXERCISE OF ANY RIGHT OF SETOFF, BANKER’S LIEN
OR COUNTERCLAIM OR SIMILAR RIGHT OR OTHERWISE (OTHER THAN FROM ADMINISTRATIVE
AGENT AS PROVIDED HEREIN), AND, AS A RESULT OF SUCH PAYMENT, SUCH LENDER SHALL
HAVE RECEIVED MORE THAN ITS PRO RATA SHARE OF THE PRINCIPAL OF THE LOANS OR MORE
THAN ITS SHARE OF SUCH OTHER AMOUNTS THEN DUE HEREUNDER OR THEREUNDER BY ANY
BORROWER OR GUARANTOR TO SUCH LENDER THAN THE PERCENTAGE THEREOF RECEIVED BY ANY
OTHER LENDER, IT SHALL PROMPTLY PAY TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
LENDERS, THE AMOUNT OF SUCH EXCESS AND SIMULTANEOUSLY PURCHASE FROM SUCH OTHER
LENDERS A PARTICIPATION IN THE LOANS OR SUCH OTHER AMOUNTS, RESPECTIVELY, OWING
TO SUCH OTHER LENDERS (OR SUCH INTEREST DUE THEREON, AS THE CASE MAY BE) IN SUCH
AMOUNTS, AND MAKE SUCH OTHER ADJUSTMENTS FROM TIME TO TIME AS SHALL BE
EQUITABLE, TO THE END THAT ALL LENDERS SHALL SHARE THE BENEFIT OF SUCH EXCESS
PAYMENT (NET OF ANY EXPENSES THAT MAY BE INCURRED BY SUCH LENDER IN OBTAINING OR
PRESERVING SUCH EXCESS PAYMENT) IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA
SHARES OR AS OTHERWISE AGREED BY LENDERS.  TO SUCH END ALL LENDERS SHALL MAKE
APPROPRIATE ADJUSTMENTS AMONG THEMSELVES (BY THE RESALE OF PARTICIPATION SOLD OR
OTHERWISE) IF SUCH PAYMENT IS RESCINDED OR MUST OTHERWISE BE RESTORED.

92

--------------------------------------------------------------------------------

 

 


(C)     EACH BORROWER AND GUARANTOR AGREES THAT ANY LENDER PURCHASING A
PARTICIPATION (OR DIRECT INTEREST) AS PROVIDED IN THIS SECTION MAY EXERCISE, IN
A MANNER CONSISTENT WITH THIS SECTION, ALL RIGHTS OF SETOFF, BANKER’S LIEN,
COUNTERCLAIM OR SIMILAR RIGHTS WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF
SUCH LENDER WERE A DIRECT HOLDER OF LOANS OR OTHER AMOUNTS (AS THE CASE MAY BE)
OWING TO SUCH LENDER IN THE AMOUNT OF SUCH PARTICIPATION.


(D)    NOTHING CONTAINED HEREIN SHALL REQUIRE ANY LENDER TO EXERCISE ANY RIGHT
OF SETOFF, BANKER’S LIEN, COUNTERCLAIMS OR SIMILAR RIGHTS OR SHALL AFFECT THE
RIGHT OF ANY LENDER TO EXERCISE, AND RETAIN THE BENEFITS OF EXERCISING, ANY SUCH
RIGHT WITH RESPECT TO ANY OTHER INDEBTEDNESS OR OBLIGATION OF ANY BORROWER OR
GUARANTOR.  IF, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW, ANY LENDER RECEIVES A SECURED CLAIM IN LIEU OF A SETOFF TO WHICH THIS
SECTION APPLIES, SUCH LENDER SHALL, TO THE EXTENT PRACTICABLE, ASSIGN SUCH
RIGHTS TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS AND, IN ANY EVENT,
EXERCISE ITS RIGHTS IN RESPECT OF SUCH SECURED CLAIM IN A MANNER CONSISTENT WITH
THE RIGHTS OF LENDERS ENTITLED UNDER THIS SECTION TO SHARE IN THE BENEFITS OF
ANY RECOVERY ON SUCH SECURED CLAIM.


6.10           SETTLEMENT PROCEDURES; DEFAULTING LENDERS.


(A)     IN ORDER TO ADMINISTER THE CREDIT FACILITY IN AN EFFICIENT MANNER AND TO
MINIMIZE THE TRANSFER OF FUNDS BETWEEN ADMINISTRATIVE AGENT AND LENDERS ,
ADMINISTRATIVE AGENT MAY, AT ITS OPTION, SUBJECT TO THE TERMS OF THIS SECTION,
MAKE AVAILABLE, ON BEHALF OF LENDERS, INCLUDING THE SWING LINE LENDER, THE FULL
AMOUNT OF THE LOANS REQUESTED OR CHARGED TO ANY BORROWER’S LOAN ACCOUNT(S) OR
OTHERWISE TO BE ADVANCED BY LENDERS PURSUANT TO THE TERMS HEREOF, WITHOUT
REQUIREMENT OF PRIOR NOTICE TO LENDERS OF THE PROPOSED LOANS.


 

93

--------------------------------------------------------------------------------

 

 


(B)     WITH RESPECT TO ALL REVOLVING LOANS MADE BY ADMINISTRATIVE AGENT ON
BEHALF OF LENDERS AS PROVIDED IN THIS SECTION, THE AMOUNT OF EACH LENDER’S PRO
RATA SHARE OF THE OUTSTANDING REVOLVING LOANS SHALL BE COMPUTED WEEKLY, AND
SHALL BE ADJUSTED UPWARD OR DOWNWARD ON THE BASIS OF THE AMOUNT OF THE
OUTSTANDING LOANS AS OF 5:00 P.M. BOSTON TIME ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE OF EACH SETTLEMENT COMPUTATION; PROVIDED, THAT,
ADMINISTRATIVE AGENT RETAINS THE ABSOLUTE RIGHT AT ANY TIME OR FROM TIME TO TIME
TO MAKE THEABOVE DESCRIBED ADJUSTMENTS AT INTERVALS MORE FREQUENT THAN WEEKLY,
BUT IN NO EVENT MORE THAN TWICE IN ANY WEEK.  WITH RESPECT TO SWING LINE LOANS
MADE BY SWING LINE LENDER (OR ADMINISTRATIVE AGENT ON BEHALF OF SWING LINE
LENDER), SWING LINE LENDER (OR ADMINISTRATIVE AGENT ON BEHALF OF SWING LINE
LENDER) MAY SETTLE ON THE SWING LINE LOANS FROM TIME TO TIME AS IT DETERMINES,
BUT NOT LESS FREQUENTLY THAN ONCE EACH WEEK.  ADMINISTRATIVE AGENT (OR SWING
LINE LENDER AS TO SWING LINE LOANS) SHALL DELIVER TO EACH OF THE TRANCHE A
LENDERS AND TRANCHE A-1 LENDERS AFTER THE END OF EACH WEEK, OR AT SUCH LESSER
PERIOD OR PERIODS AS ADMINISTRATIVE AGENT (OR SWING LINE LENDER AS TO SWING LINE
LOANS) SHALL DETERMINE, A SUMMARY STATEMENT OF THE AMOUNT OF OUTSTANDING
REVOLVING LOANS FOR SUCH PERIOD (SUCH WEEK OR LESSER PERIOD OR PERIODS BEING
HEREINAFTER REFERRED TO AS A “SETTLEMENT PERIOD”).  IF THE SUMMARY STATEMENT IS
SENT BY ADMINISTRATIVE AGENT (OR SWING LINE LENDER IN THE CASE OF SWING LINE
LOANS) AND RECEIVED BY A LENDER PRIOR TO 12:00 P.M. BOSTON TIME, THEN SUCH
LENDER SHALL MAKE THE SETTLEMENT TRANSFER DESCRIBED IN THIS SECTION BY NO LATER
THAN 3:00 P.M. BOSTON TIME ON THE SAME BUSINESS DAY AND IF RECEIVED BY A LENDER
AFTER 12:00 P.M. BOSTON TIME, THEN SUCH LENDER SHALL MAKE THE SETTLEMENT
TRANSFER BY NOT LATER THAN 3:00 P.M. BOSTON TIME ON THE NEXT BUSINESS DAY
FOLLOWING THE DATE OF RECEIPT.  IF, AS OF THE END OF ANY SETTLEMENT PERIOD, THE
AMOUNT OF A LENDER’S PRO RATA SHARE OF THE OUTSTANDING REVOLVING LOANS IS MORE
THAN SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING REVOLVING LOANS AS OF THE
END OF THE PREVIOUS SETTLEMENT PERIOD, THEN SUCH LENDER SHALL FORTHWITH (BUT IN
NO EVENT LATER THAN THE TIME SET FORTH IN THE PRECEDING SENTENCE) TRANSFER TO
ADMINISTRATIVE AGENT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS THE AMOUNT
OF THE INCREASE.  ALTERNATIVELY, IF THE AMOUNT OF A LENDER’S PRO RATA SHARE OF
THE OUTSTANDING REVOLVING LOANS IN ANY SETTLEMENT PERIOD IS LESS THAN THE AMOUNT
OF SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING REVOLVING LOANS FOR THE
PREVIOUS SETTLEMENT PERIOD, ADMINISTRATIVE AGENT SHALL FORTHWITH TRANSFER TO
SUCH LENDER BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS THE AMOUNT OF THE
DECREASE.  EACH LENDER SHALL FORTHWITH (BUT IN NO EVENT LATER THAN THE TIME SET
FORTH IN THE PRECEDING SENTENCE) TRANSFER TO SWING LINE LENDER (OR UPON ITS
REQUEST TO ADMINISTRATIVE AGENT) BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS
THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING SWING LINE LOANS
AS SET FORTH IN THE SUMMARY STATEMENT PROVIDED TO SUCH LENDER AS PROVIDED
ABOVE.  AMOUNTS TRANSFERRED TO SWING LINE LENDER (OR ADMINISTRATIVE AGENT AS THE
CASE MAY BE) IN RESPECT TO A SETTLEMENT OF SWING LINE LOANS SHALL BE APPLIED TO
THE PAYMENT OF THE SWING LINE LOANS AND SHALL CONSTITUTE TRANCHE A REVOLVING
LOANS OF SUCH LENDERS.  THE OBLIGATION OF EACH OF THE LENDERS TO TRANSFER SUCH
FUNDS AND EFFECT SUCH SETTLEMENT SHALL BE IRREVOCABLE AND UNCONDITIONAL AND
WITHOUT RECOURSE TO OR WARRANTY BY ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT
AND EACH LENDER AGREES TO MARK ITS BOOKS AND RECORDS AT THE END OF EACH
SETTLEMENT PERIOD TO SHOW AT ALL TIMES THE DOLLAR AMOUNT OF ITS PRO RATA SHARE
OF THE OUTSTANDING REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS.  EACH
LENDER SHALL ONLY BE ENTITLED TO RECEIVE INTEREST ON ITS PRO RATA SHARE OF THE
REVOLVING LOANS TO THE EXTENT SUCH REVOLVING LOANS HAVE BEEN FUNDED BY SUCH
LENDER.  BECAUSE THE ADMINISTRATIVE AGENT ON BEHALF OF LENDERS MAY BE ADVANCING
AND/OR MAY BE REPAID REVOLVING LOANS PRIOR TO THE TIME WHEN LENDERS WILL
ACTUALLY ADVANCE AND/OR BE REPAID SUCH REVOLVING LOANS, INTEREST WITH RESPECT TO
REVOLVING LOANS SHALL BE ALLOCATED BY ADMINISTRATIVE AGENT IN ACCORDANCE WITH
THE AMOUNT OF REVOLVING LOANS ACTUALLY ADVANCED BY AND REPAID TO EACH LENDER AND
THE ADMINISTRATIVE AGENT AND SHALL ACCRUE FROM AND INCLUDING THE DATE SUCH
REVOLVING LOANS ARE SO ADVANCED TO BUT EXCLUDING THE DATE SUCH REVOLVING LOANS
ARE EITHER REPAID BY BORROWERS OR ACTUALLY SETTLED WITH THE APPLICABLE LENDER AS
DESCRIBED IN THIS SECTION.


 

94

--------------------------------------------------------------------------------

 

 


(C)     TO THE EXTENT THAT ADMINISTRATIVE AGENT HAS MADE ANY SUCH AMOUNTS
AVAILABLE AND THE SETTLEMENT DESCRIBED ABOVE SHALL NOT YET HAVE OCCURRED, UPON
REPAYMENT OF ANY REVOLVING LOANS BY A BORROWER, ADMINISTRATIVE AGENT MAY APPLY
SUCH AMOUNTS REPAID DIRECTLY TO ANY AMOUNTS MADE AVAILABLE BY ADMINISTRATIVE
AGENT PURSUANT TO THIS SECTION.  IN LIEU OF WEEKLY OR MORE FREQUENT SETTLEMENTS,
ADMINISTRATIVE AGENT MAY, AT ITS OPTION, AT ANY TIME REQUIRE EACH LENDER TO
PROVIDE ADMINISTRATIVE AGENT WITH IMMEDIATELY AVAILABLE FUNDS REPRESENTING ITS
PRO RATA SHARE OF EACH REVOLVING LOAN, PRIOR TO ADMINISTRATIVE AGENT’S
DISBURSEMENT OF SUCH REVOLVING LOAN TO BORROWER.  IN SUCH EVENT, ALL REVOLVING
LOANS UNDER THIS AGREEMENT SHALL BE MADE BY THE LENDERS SIMULTANEOUSLY AND
PROPORTIONATELY TO THEIR PRO RATA SHARES.  NO LENDER SHALL BE RESPONSIBLE FOR
ANY DEFAULT BY ANY OTHER LENDER IN THE OTHER LENDER’S OBLIGATION TO MAKE A
REVOLVING LOAN REQUESTED HEREUNDER NOR SHALL THE COMMITMENT OF ANY LENDER BE
INCREASED OR DECREASED AS A RESULT OF THE DEFAULT BY ANY OTHER LENDER IN THE
OTHER LENDER’S OBLIGATION TO MAKE A REVOLVING LOAN HEREUNDER.


(D)    IF ADMINISTRATIVE AGENT IS NOT FUNDING A PARTICULAR REVOLVING LOAN TO OR
FOR THE BENEFIT OF A BORROWER PURSUANT TO SECTIONS 6.10(A) AND 6.10(B) ON ANY
DAY, BUT IS REQUIRING EACH LENDER TO PROVIDE ADMINISTRATIVE AGENT WITH
IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH REVOLVING LOAN, ADMINISTRATIVE
AGENT MAY ASSUME THAT EACH LENDER WILL MAKE AVAILABLE TO ADMINISTRATIVE AGENT
SUCH LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN REQUESTED OR OTHERWISE MADE
ON SUCH DAY AND ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, BUT SHALL NOT BE
OBLIGATED TO, CAUSE A CORRESPONDING AMOUNT TO BE MADE AVAILABLE TO OR FOR THE
BENEFIT OF SUCH BORROWER ON SUCH DAY.  IF ADMINISTRATIVE AGENT MAKES SUCH
CORRESPONDING AMOUNT AVAILABLE TO A BORROWER AND SUCH CORRESPONDING AMOUNT IS
NOT IN FACT MADE AVAILABLE TO ADMINISTRATIVE AGENT BY SUCH LENDER,
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT ON
DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE
DATE SUCH PAYMENT WAS DUE UNTIL THE DATE SUCH AMOUNT IS PAID TO ADMINISTRATIVE
AGENT AT THE FEDERAL FUNDS RATE FOR EACH DAY DURING SUCH PERIOD (AS PUBLISHED BY
THE FEDERAL RESERVE BANK OF NEW YORK OR AT ADMINISTRATIVE AGENT’S OPTION BASED
ON THE ARITHMETIC MEAN DETERMINED BY ADMINISTRATIVE AGENT OF THE RATES FOR THE
LAST TRANSACTION IN OVERNIGHT FEDERAL FUNDS ARRANGED PRIOR TO 9:00 A.M. (NEW
YORK CITY TIME) ON THAT DAY BY EACH OF THE THREE LEADING BROKERS OF FEDERAL
FUNDS TRANSACTIONS IN NEW YORK CITY SELECTED BY ADMINISTRATIVE AGENT) AND IF
SUCH AMOUNTS ARE NOT PAID WITHIN THREE (3) DAYS OF ADMINISTRATIVE AGENT’S
DEMAND, AT THE HIGHEST INTEREST RATE PROVIDED FOR IN SECTION 3.1 HEREOF
APPLICABLE TO BASE RATE LOANS.  DURING THE PERIOD IN WHICH SUCH LENDER HAS NOT
PAID SUCH CORRESPONDING AMOUNT TO ADMINISTRATIVE AGENT, NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS, THE AMOUNT SO ADVANCED BY ADMINISTRATIVE AGENT TO OR FOR THE BENEFIT
OF ANY BORROWER SHALL, FOR ALL PURPOSES HEREOF, BE A REVOLVING LOAN MADE BY
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT. 


(E)     UPON ANY FAILURE BY A LENDER TO PAY ADMINISTRATIVE AGENT (OR SWING LINE
LENDER) PURSUANT TO THE SETTLEMENT DESCRIBED IN SECTION 6.10(B) ABOVE OR TO PAY
ADMINISTRATIVE AGENT PURSUANT TO SECTION 6.10(C) OR 6.10(D), ADMINISTRATIVE
AGENT SHALL PROMPTLY THEREAFTER NOTIFY LEAD BORROWER OF SUCH FAILURE AND
BORROWERS SHALL PAY SUCH CORRESPONDING PRINCIPAL AMOUNT TO ADMINISTRATIVE AGENT
FOR ITS OWN ACCOUNT WITHIN FIVE (5) BUSINESS DAYS OF ADMINISTRATIVE BORROWER’S
RECEIPT OF SUCH NOTICE.  THE TERM “DEFAULTING LENDER” SHALL MEAN (I) ANY LENDER
THAT HAS FAILED TO FUND ANY PORTION OF THE LOANS, PARTICIPATIONS IN LETTER OF
CREDIT ACCOMMODATIONS OR PARTICIPATIONS IN SWING LINE LOANS REQUIRED TO BE
FUNDED BY IT HEREUNDER WITHIN TWO (2) BUSINESS DAYS OF THE DATE REQUIRED TO BE
FUNDED BY IT HEREUNDER, OR HAS OTHERWISE FAILED TO PAY OVER TO ADMINISTRATIVE
AGENT OR ANY OTHER LENDER ANY OTHER AMOUNT REQUIRED TO BE PAID BY IT HEREUNDER
WITHIN TWO (2) BUSINESS DAYS OF THE DATE WHEN DUE, AND SUCH FAILURE HAS NOT BEEN
CURED BY THE MAKING OF SUCH FUNDING OR PAYMENT OVER TO ADMINISTRATIVE AGENT OR
SUCH LENDER BY SUCH LENDER WITHIN SUCH TWO (2) BUSINESS DAY PERIOD, UNLESS SUCH
LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND ADMINISTRATIVE BORROWER IN WRITING
THAT SUCH FAILURE IS THE RESULT OF SUCH LENDER’S GOOD FAITH DETERMINATION THAT
ONE OR MORE CONDITIONS PRECEDENT TO FUNDING (EACH OF WHICH CONDITIONS PRECEDENT,
TOGETHER WITH ANY APPLICABLE DEFAULT, SHALL BE SPECIFICALLY IDENTIFIED IN SUCH
WRITING) HAS NOT BEEN SATISFIED (EXCEPT TO THE EXTENT THAT SUCH LENDER MAY BE
REQUIRED TO MAKE THE PAYMENT HEREUNDER NOTWITHSTANDING THE FAILURE OF A
CONDITION PRECEDENT), (II) ANY LENDER THAT HAS NOTIFIED ADMINISTRATIVE AGENT,
ANY LENDER, ISSUING BANK, OR ANY BORROWER OR GUARANTOR IN WRITING THAT IT WILL
NOT OR DOES NOT INTEND TO COMPLY WITH ANY OF ITS FUNDING OBLIGATIONS UNDER THIS
AGREEMENT (AND SUCH LENDER HAS NOT RETRACTED SUCH NOTIFICATION IN WRITING) OR
HAS MADE A PUBLIC STATEMENT IN WRITING TO THE EFFECT THAT IT WILL NOT OR DOES
NOT INTEND TO COMPLY WITH ITS FUNDING OBLIGATIONS UNDER THIS AGREEMENT (AND SUCH
LENDER HAS NOT RETRACTED SUCH PUBLIC STATEMENT IN WRITING), UNLESS SUCH WRITING
OR STATEMENT INDICATES THAT SUCH POSITION IS BASED ON SUCH LENDER’S GOOD FAITH
DETERMINATION THAT ONE OR MORE CONDITIONS PRECEDENT TO FUNDING (EACH OF WHICH
CONDITIONS PRECEDENT, TOGETHER WITH ANY APPLICABLE DEFAULT, SHALL BE
SPECIFICALLY IDENTIFIED IN SUCH WRITING) HAS NOT BEEN SATISFIED OR (III) ANY
LENDER THAT BECOMES OR IS INSOLVENT OR HAS A PARENT COMPANY THAT HAS BECOME OR
IS INSOLVENT OR BECOMES THE SUBJECT OF A BANKRUPTCY OR INSOLVENCY PROCEEDING, OR
HAS A RECEIVER, CONSERVATOR, TRUSTEE OR CUSTODIAN APPOINTED FOR IT, OR HAS TAKEN
ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF OR
ACQUIESCENCE IN ANY SUCH PROCEEDING OR APPOINTMENT AND HAS NOT OBTAINED ALL
REQUIRED ORDERS, APPROVALS OR CONSENTS OF ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY TO CONTINUE TO FULFILL ITS OBLIGATIONS HEREUNDER, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND ADMINISTRATIVE
BORROWER; PROVIDED, THAT, A LENDER SHALL NOT BE A DEFAULTING LENDER SOLELY BY
VIRTUE OF THE OWNERSHIP OR ACQUISITION OF ANY EQUITY INTEREST IN THAT LENDER OR
ANY DIRECT OR INDIRECT PARENT COMPANY THEREOF BY A GOVERNMENTAL AUTHORITY SO
LONG AS SUCH OWNERSHIP DOES NOT RESULT IN OR PROVIDE SUCH LENDER WITH IMMUNITY
FROM THE JURISDICTION OF COURTS WITHIN THE UNITED STATES OR FROM THE ENFORCEMENT
OF JUDGMENTS OR WRITS OF ATTACHMENT ON ITS ASSETS OR PERMIT SUCH LENDER (OR SUCH
GOVERNMENTAL AUTHORITY) TO REJECT, REPUDIATE, DISAVOW OR DISAFFIRM ANY CONTRACTS
OR AGREEMENT MADE WITH SUCH LENDER.

95

--------------------------------------------------------------------------------

 

 


(F)      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN, UNTIL SUCH TIME AS SUCH LENDER
IS NO LONGER A DEFAULTING LENDER, TO THE EXTENT PERMITTED BY APPLICABLE LAW:

(I)         SUCH DEFAULTING LENDER’S RIGHT TO APPROVE OR DISAPPROVE ANY
AMENDMENT, WAIVER OR CONSENT WITH RESPECT TO THIS AGREEMENT SHALL BE RESTRICTED
AS SET FORTH IN THE DEFINITIONS OF REQUIRED LENDERS, REQUIRED TRANCHE A LENDERS,
REQUIRED TRANCHE A-1 LENDERS, REQUIRED TRANCHE A-2 LENDERS AND SUPERMAJORITY
LENDERS.

(II)       ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS RECEIVED BY
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER (WHETHER
VOLUNTARY OR MANDATORY, AT MATURITY, PURSUANT TO SECTION 10.1 OR OTHERWISE) OR
RECEIVED BY ADMINISTRATIVE AGENT FROM A DEFAULTING LENDER PURSUANT TO SECTION
6.4(D) SHALL BE APPLIED AT SUCH TIME OR TIMES AS MAY BE DETERMINED BY
ADMINISTRATIVE AGENT AS FOLLOWS: FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING BY
SUCH DEFAULTING LENDER TO ADMINISTRATIVE AGENT HEREUNDER; SECOND, TO THE PAYMENT
ON A PRO RATA BASIS OF ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO ANY
ISSUING BANK OR SWING LINE LENDER HEREUNDER; THIRD, TO PROVIDE CASH COLLATERAL
FOR THE ISSUING BANKS’ FRONTING EXPOSURE WITH RESPECT TO SUCH DEFAULTING LENDER
IN ACCORDANCE WITH SECTION 6.10(I) BELOW; FOURTH, AS LEAD BORROWER MAY REQUEST
(SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING), TO THE FUNDING OF ANY REVOLVING LOAN IN RESPECT OF WHICH SUCH
DEFAULTING LENDER HAS FAILED TO FUND ITS PORTION THEREOF AS REQUIRED BY THIS
AGREEMENT, AS DETERMINED BY ADMINISTRATIVE AGENT; FIFTH, IF SO DETERMINED BY
ADMINISTRATIVE AGENT AND LEAD BORROWER, TO BE HELD IN A DEPOSIT ACCOUNT AND
RELEASED PRO RATA IN ORDER TO (A) SATISFY SUCH DEFAULTING LENDER’S POTENTIAL
FUTURE FUNDING OBLIGATIONS WITH RESPECT TO REVOLVING LOANS (INCLUDING SWING LINE
LOANS AND SPECIAL ADMINISTRATIVE AGENT ADVANCES) UNDER THIS AGREEMENT AND (B)
PROVIDE CASH COLLATERAL FOR THE BENEFIT OF ISSUING BANKS WITH RESPECT TO FUTURE
FRONTING EXPOSURE OF ISSUING BANKS; SIXTH, TO THE PAYMENT OF ANY AMOUNTS OWING
TO LENDERS, THE ISSUING BANKS OR SWING LINE LENDER AS A RESULT OF ANY JUDGMENT
OF A COURT OF COMPETENT JURISDICTION OBTAINED BY ANY LENDER, ANY ISSUING BANK OR
SWING LINE LENDER AGAINST SUCH DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING
LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; SEVENTH, SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, TO
THE PAYMENT OF ANY AMOUNTS OWING TO PARENT AS A RESULT OF ANY JUDGMENT OF A
COURT OF COMPETENT JURISDICTION OBTAINED BY PARENT AGAINST SUCH DEFAULTING
LENDER AS A RESULT OF SUCH DEFAULTING LENDER'S BREACH OF ITS OBLIGATIONS UNDER
THIS AGREEMENT; AND EIGHTH, TO SUCH DEFAULTING LENDER OR AS OTHERWISE DIRECTED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED, THAT, IF (A) SUCH PAYMENT IS A
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY REVOLVING LOANS OR LETTER OF CREDIT
ACCOMMODATIONS IN RESPECT OF WHICH SUCH DEFAULTING LENDER HAS NOT FULLY FUNDED
ITS APPROPRIATE SHARE, AND (B) SUCH REVOLVING LOANS WERE MADE OR THE RELATED
LETTER OF CREDIT ACCOMMODATIONS WERE ISSUED AT A TIME WHEN THE CONDITIONS SET
FORTH IN SECTION 4.2 WERE SATISFIED OR WAIVED, SUCH PAYMENT SHALL BE APPLIED
SOLELY TO PAY THE REVOLVING LOANS OF, AND LETTER OF CREDIT ACCOMMODATIONS OWED
TO, ALL NON-DEFAULTING LENDERS ON A PRO RATA BASIS PRIOR TO BEING APPLIED TO THE
PAYMENT OF ANY REVOLVING LOANS OF, OR LETTER OF CREDIT ACCOMMODATIONS OWED TO,
SUCH DEFAULTING LENDER UNTIL SUCH TIME AS ALL REVOLVING LOANS AND FUNDED AND
UNFUNDED PARTICIPATIONS IN OBLIGATIONS IN RESPECT OF LETTER OF CREDIT
ACCOMMODATIONS AND SWING LINE LOANS ARE HELD BY THE TRANCHE A LENDERS PRO RATA
IN ACCORDANCE WITH THE COMMITMENTS WITHOUT GIVING EFFECT TO SECTION 6.10(F)(IV)
BELOW.  ANY PAYMENTS, PREPAYMENTS OR OTHER AMOUNTS PAID OR PAYABLE TO A
DEFAULTING LENDER THAT ARE APPLIED (OR HELD) TO PAY AMOUNTS OWED BY A DEFAULTING
LENDER OR TO POST CASH COLLATERAL PURSUANT TO SECTION 6.10(I) BELOW SHALL BE
DEEMED PAID TO AND REDIRECTED BY SUCH DEFAULTING LENDER, AND EACH LENDER
IRREVOCABLY CONSENTS HERETO.

96

--------------------------------------------------------------------------------

 

 

(III)     WITH RESPECT TO CERTAIN FEES:

(A)   NO DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE ANY UNUSED LINE FEE
UNDER SECTION 3.2(A) HEREOF FOR ANY PERIOD DURING WHICH THAT TRANCHE A LENDER OR
TRANCHE A-1 LENDER IS A DEFAULTING LENDER (AND BORROWERS SHALL NOT BE REQUIRED
TO PAY ANY SUCH FEE THAT OTHERWISE WOULD HAVE BEEN REQUIRED TO HAVE BEEN PAID TO
SUCH DEFAULTING LENDER).

(B)   EACH DEFAULTING LENDER THAT IS A TRANCHE A LENDER SHALL BE ENTITLED TO
RECEIVE LETTER OF CREDIT FEES UNDER SECTION 2.4(B) HEREOF FOR ANY PERIOD DURING
WHICH THAT TRANCHE A LENDER IS A DEFAULTING LENDER ONLY TO THE EXTENT ALLOCABLE
TO ITS PRO RATA SHARE OF THE STATED AMOUNT OF LETTER OF CREDIT ACCOMMODATIONS
FOR WHICH IT HAS PROVIDED CASH COLLATERAL PURSUANT TO SECTION 6.10(I) BELOW. 

 

97

--------------------------------------------------------------------------------

 

 

(C)   WITH RESPECT TO ANY UNUSED LINE FEE OR LETTER OF CREDIT FEE NOT REQUIRED
TO BE PAID TO ANY DEFAULTING LENDER PURSUANT TO CLAUSE (A) OR (B) ABOVE,
BORROWERS SHALL (1) PAY TO EACH NON-DEFAULTING LENDER THAT PORTION OF ANY SUCH
FEE OTHERWISE PAYABLE TO SUCH DEFAULTING LENDER WITH RESPECT TO SUCH DEFAULTING
LENDER’S PARTICIPATION IN OBLIGATIONS IN RESPECT OF LETTER OF CREDIT
ACCOMMODATIONS OR SWING LINE LOANS THAT HAS BEEN REALLOCATED TO SUCH
NON-DEFAULTING LENDER PURSUANT TO CLAUSE (IV) BELOW, (2) PAY TO EACH ISSUING
BANK AND SWING LINE LENDER, AS APPLICABLE, THE AMOUNT OF ANY SUCH FEE OTHERWISE
PAYABLE TO SUCH DEFAULTING LENDER TO THE EXTENT ALLOCABLE TO SUCH ISSUING BANK’S
OR SWING LINE LENDER’S FRONTING EXPOSURE TO SUCH DEFAULTING LENDER, AND (3) NOT
BE REQUIRED TO PAY THE REMAINING AMOUNT OF ANY SUCH FEE.

(IV)     ALL OR ANY PART OF SUCH DEFAULTING LENDER’S PARTICIPATION IN LETTER OF
CREDIT ACCOMMODATIONS AND SWING LINE LOANS SHALL BE REALLOCATED AMONG THE
NON-DEFAULTING LENDERS WHO ARE TRANCHE A LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES (CALCULATED WITHOUT REGARD TO SUCH DEFAULTING
LENDER’S COMMITMENT) BUT ONLY TO THE EXTENT THAT (A) THE CONDITIONS SET FORTH IN
SECTION 4.2 HEREOF ARE SATISFIED AT THE TIME OF SUCH REALLOCATION (AND, UNLESS
BORROWERS SHALL HAVE OTHERWISE NOTIFIED THE ADMINISTRATIVE AGENT AT SUCH TIME,
BORROWERS SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT SUCH CONDITIONS
ARE SATISFIED AT SUCH TIME), AND (B) SUCH REALLOCATION DOES NOT CAUSE THE
AGGREGATE OUTSTANDING REVOLVING LOANS AND PARTICIPATIONS IN LETTER OF CREDIT
ACCOMMODATIONS, SWING LINE LOANS AND SPECIAL ADMINISTRATIVE AGENT ADVANCES OF
ANY NON-DEFAULTING LENDER TO EXCEED SUCH NON-DEFAULTING LENDER’S COMMITMENT.  NO
REALLOCATION HEREUNDER SHALL CONSTITUTE A WAIVER OR RELEASE OF ANY CLAIM OF ANY
PARTY HEREUNDER AGAINST A DEFAULTING LENDER ARISING FROM THAT LENDER HAVING
BECOME A DEFAULTING LENDER, INCLUDING ANY CLAIM OF A NON-DEFAULTING LENDER AS A
RESULT OF SUCH NON-DEFAULTING LENDER’S INCREASED EXPOSURE FOLLOWING SUCH
REALLOCATION.

(V)     IF THE REALLOCATION DESCRIBED IN CLAUSE (IV) ABOVE CANNOT, OR CAN ONLY
PARTIALLY, BE EFFECTED, BORROWERS SHALL, WITHOUT PREJUDICE TO ANY RIGHT OR
REMEDY AVAILABLE TO IT HEREUNDER OR UNDER LAW, (A) FIRST, PREPAY SWING LINE
LOANS IN AN AMOUNT EQUAL TO THE SWING LINE LENDER’S FRONTING EXPOSURE AND (B)
SECOND, PROVIDE CASH COLLATERAL FOR THE ISSUING BANKS’ FRONTING EXPOSURE IN
ACCORDANCE WITH SECTION 6.10(I) BELOW.


(G)     IF BORROWERS, ADMINISTRATIVE AGENT, SWING LINE LENDER AND ISSUING BANK
AGREE IN WRITING THAT A LENDER IS NO LONGER A DEFAULTING LENDER, ADMINISTRATIVE
AGENT WILL SO NOTIFY THE PARTIES HERETO, WHEREUPON AS OF THE EFFECTIVE DATE
SPECIFIED IN SUCH NOTICE AND SUBJECT TO ANY CONDITIONS SET FORTH THEREIN (WHICH
MAY INCLUDE ARRANGEMENTS WITH RESPECT TO ANY CASH COLLATERAL), THAT LENDER WILL,
TO THE EXTENT APPLICABLE, PURCHASE AT PAR THAT PORTION OF OUTSTANDING REVOLVING
LOANS OF THE OTHER LENDERS OR TAKE SUCH OTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY DETERMINE TO BE NECESSARY TO CAUSE THE REVOLVING LOANS AND FUNDED AND
UNFUNDED PARTICIPATIONS IN LETTER OF CREDIT ACCOMMODATIONS AND SWING LINE LOANS
TO BE HELD PRO RATA BY THE TRANCHE A LENDERS IN ACCORDANCE WITH THE TRANCHE A
COMMITMENTS (WITHOUT GIVING EFFECT TO SECTION 6.10(A)(IV) ABOVE), WHEREUPON SUCH
LENDER WILL CEASE TO BE A DEFAULTING LENDER; PROVIDED, THAT, (I) NO ADJUSTMENTS
WILL BE MADE RETROACTIVELY WITH RESPECT TO FEES ACCRUED OR PAYMENTS MADE BY OR
ON BEHALF OF THE BORROWERS WHILE THAT LENDER WAS A DEFAULTING LENDER; AND (II)
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY AGREED BY THE AFFECTED PARTIES, NO
CHANGE HEREUNDER FROM DEFAULTING LENDER TO LENDER WILL CONSTITUTE A WAIVER OR
RELEASE OF ANY CLAIM OF ANY PARTY HEREUNDER ARISING FROM THAT LENDER’S HAVING
BEEN A DEFAULTING LENDER.


 

98

--------------------------------------------------------------------------------

 

 


(H)     SO LONG AS ANY LENDER IS A DEFAULTING LENDER, (I) THE SWING LINE LENDER
SHALL NOT BE REQUIRED TO FUND ANY SWING LINE LOANS UNLESS IT IS SATISFIED THAT
IT WILL HAVE NO FRONTING EXPOSURE AFTER GIVING EFFECT TO SUCH SWING LINE LOAN
AND (II) NO ISSUING BANK SHALL BE REQUIRED TO ISSUE, EXTEND, RENEW OR INCREASE
ANY LETTER OF CREDIT ACCOMMODATIONS UNLESS IT IS SATISFIED THAT IT WILL HAVE NO
FRONTING EXPOSURE AFTER GIVING EFFECT THERETO.


(I)       AT ANY TIME THAT THERE SHALL EXIST A DEFAULTING LENDER THAT IS A
TRANCHE A LENDER, WITHIN ONE (1) BUSINESS DAY FOLLOWING THE WRITTEN REQUEST OF
ADMINISTRATIVE AGENT OR ANY ISSUING BANK (WITH A COPY TO ADMINISTRATIVE AGENT),
BORROWERS SHALL PROVIDE CASH COLLATERAL TO SECURE THE FRONTING EXPOSURE OF THE
ISSUING BANKS WITH RESPECT TO SUCH DEFAULTING LENDER (DETERMINED AFTER GIVING
EFFECT TO SECTION 6.10(F)(IV) ABOVE AND ANY CASH COLLATERAL PROVIDED BY SUCH
DEFAULTING LENDER) IN AN AMOUNT NOT LESS THAN ONE HUNDRED FIVE (105%) PERCENT OF
THE FRONTING EXPOSURE OF THE ISSUING BANKS.

(I)         BORROWERS, AND TO THE EXTENT PROVIDED BY ANY DEFAULTING LENDER THAT
IS A TRANCHE A LENDER, SUCH DEFAULTING LENDER, HEREBY GRANTS TO, FOR THE BENEFIT
OF THE ISSUING BANKS, AND AGREES TO MAINTAIN, A FIRST PRIORITY SECURITY INTEREST
IN ALL SUCH CASH COLLATERAL AS SECURITY FOR SUCH DEFAULTING LENDER’S OBLIGATION
TO FUND PARTICIPATIONS IN RESPECT OF OBLIGATIONS IN CONNECTION WITH LETTER OF
CREDIT ACCOMMODATIONS, TO BE APPLIED PURSUANT TO CLAUSE (I)(II) BELOW.  IF AT
ANY TIME ADMINISTRATIVE AGENT DETERMINES THAT SUCH CASH COLLATERAL IS SUBJECT TO
ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN ADMINISTRATIVE AGENT AND ISSUING
BANKS AS HEREIN PROVIDED (OTHER THAN LIENS PERMITTED UNDER SECTION 9.8 HEREOF),
OR THAT THE TOTAL AMOUNT OF SUCH CASH COLLATERAL IS LESS THAN THE AMOUNT
SPECIFIED ABOVE, BORROWERS SHALL, PROMPTLY UPON DEMAND BY ADMINISTRATIVE AGENT,
PAY OR PROVIDE TO ADMINISTRATIVE AGENT ADDITIONAL CASH COLLATERAL IN AN AMOUNT
SUFFICIENT TO ELIMINATE SUCH DEFICIENCY (AFTER GIVING EFFECT TO ANY CASH
COLLATERAL PROVIDED BY THE DEFAULTING LENDER).

(II)       NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
CASH COLLATERAL PROVIDED UNDER THIS SECTION IN RESPECT OF LETTER OF CREDIT
ACCOMMODATIONS SHALL BE APPLIED TO THE SATISFACTION OF THE DEFAULTING LENDER’S
(WHICH IS A TRANCHE A LENDER) OBLIGATION TO FUND PARTICIPATIONS IN RESPECT OF
OBLIGATIONS IN CONNECTION WITH LETTER OF CREDIT ACCOMMODATIONS (INCLUDING, AS TO
CASH COLLATERAL PROVIDED BY A DEFAULTING LENDER, ANY INTEREST ACCRUED ON SUCH
OBLIGATION) FOR WHICH THE CASH COLLATERAL WAS SO PROVIDED, PRIOR TO ANY OTHER
APPLICATION OF SUCH PROPERTY AS MAY OTHERWISE BE PROVIDED FOR HEREIN.

(III)        CASH COLLATERAL (OR THE APPROPRIATE PORTION THEREOF) PROVIDED TO
REDUCE ANY ISSUING BANK’S FRONTING EXPOSURE SHALL NO LONGER BE REQUIRED TO BE
HELD AS CASH COLLATERAL PURSUANT TO THIS SECTION FOLLOWING (A) THE ELIMINATION
OF THE APPLICABLE FRONTING EXPOSURE (INCLUDING BY THE TERMINATION OF DEFAULTING
LENDER STATUS OF THE APPLICABLE LENDER), OR (B) THE DETERMINATION BY
ADMINISTRATIVE AGENT AND EACH ISSUING BANK THAT THERE EXISTS EXCESS CASH
COLLATERAL; PROVIDED THAT, (1) THE PERSON PROVIDING CASH COLLATERAL AND EACH
ISSUING BANK MAY AGREE THAT CASH COLLATERAL SHALL BE HELD TO SUPPORT FUTURE
ANTICIPATED FRONTING EXPOSURE OR OTHER OBLIGATIONS AND (2) TO THE EXTENT THAT
SUCH CASH COLLATERAL WAS PROVIDED BY BORROWERS, SUCH CASH COLLATERAL SHALL
REMAIN SUBJECT TO THE SECURITY INTEREST GRANTED PURSUANT TO THE FINANCING
AGREEMENTS.


 

99

--------------------------------------------------------------------------------

 

 


(J)       LEAD BORROWER AND ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, AT ANY TIME THAT THERE IS A DEFAULTING LENDER, AND UPON THE
EXERCISE BY EITHER LEAD BORROWER OR ADMINISTRATIVE AGENT OF SUCH RIGHT, SUCH
DEFAULTING LENDER SHALL HAVE THE OBLIGATION, TO SELL, ASSIGN AND TRANSFER TO AN
ELIGIBLE TRANSFEREE DESIGNATED BY LEAD BORROWER AND APPROVED BY ADMINISTRATIVE
AGENT OR DESIGNATED BY ADMINISTRATIVE AGENT AFTER CONSULTATION WITH LEAD
BORROWER, THE COMMITMENT OF SUCH DEFAULTING LENDER AND ALL RIGHTS AND INTERESTS
OF SUCH DEFAULTING LENDER PURSUANT THERETO.  LEAD BORROWER OR ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, SHALL PROVIDE THE DEFAULTING LENDER (AND THE LEAD
BORROWER OR THE ADMINISTRATIVE AGENT AS THE CASE MAY BE) WITH PRIOR WRITTEN
NOTICE OF ITS INTENT TO EXERCISE ITS RIGHT UNDER THIS SECTION, WHICH NOTICE
SHALL SPECIFY THE DATE ON WHICH SUCH PURCHASE AND SALE SHALL OCCUR.  SUCH
PURCHASE AND SALE SHALL BE PURSUANT TO THE TERMS OF AN ASSIGNMENT AND ACCEPTANCE
(WHETHER OR NOT EXECUTED BY THE DEFAULTING LENDER), EXCEPT THAT ON THE DATE OF
SUCH PURCHASE AND SALE, THE ELIGIBLE TRANSFEREE SPECIFIED BY LEAD BORROWER AND
APPROVED BY ADMINISTRATIVE AGENT OR ADMINISTRATIVE AGENT, SHALL PAY TO THE
DEFAULTING LENDER (EXCEPT AS ADMINISTRATIVE AGENT AND SUCH DEFAULTING LENDER MAY
OTHERWISE AGREE) THE AMOUNT EQUAL TO: (I) THE PRINCIPAL BALANCE OF THE LOANS
HELD BY THE DEFAULTING LENDER OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE
BUSINESS DAY IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF SUCH PURCHASE AND SALE,
PLUS (II) AMOUNTS ACCRUED AND UNPAID IN RESPECT OF INTEREST AND FEES PAYABLE TO
THE DEFAULTING LENDER TO THE EFFECTIVE DATE OF THE PURCHASE (BUT IN NO EVENT
SHALL THE DEFAULTING LENDER BE DEEMED ENTITLED TO ANY EARLY TERMINATION FEE),
MINUS (III) THE AMOUNT OF THE CLOSING FEE RECEIVED BY THE DEFAULTING LENDER
PURSUANT TO THE TERMS HEREOF OR OF ANY OF THE OTHER FINANCING AGREEMENTS
MULTIPLIED BY THE FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS
REMAINING IN THE THEN CURRENT TERM OF THE CREDIT FACILITY AND THE DENOMINATOR OF
WHICH IS THE NUMBER OF MONTHS IN THE THEN CURRENT TERM THEREOF.  SUCH PURCHASE
AND SALE SHALL BE EFFECTIVE ON THE DATE OF THE PAYMENT OF SUCH AMOUNT TO THE
DEFAULTING LENDER AND THE COMMITMENT OF THE DEFAULTING LENDER SHALL TERMINATE ON
SUCH DATE.


(K)     NOTHING IN THIS SECTION OR ELSEWHERE IN THIS AGREEMENT OR THE OTHER
FINANCING AGREEMENTS SHALL BE DEEMED TO REQUIRE ADMINISTRATIVE AGENT TO ADVANCE
FUNDS ON BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO
FULFILL ITS COMMITMENT HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT ANY BORROWER
MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY ANY LENDER HEREUNDER
IN FULFILLING ITS COMMITMENT.


6.11           TAXES 

. 


(A)     ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OF THE OBLIGATIONS SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT
OF, DUTIES, TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS, CHARGES OR WITHHOLDINGS OF
ANY KIND IMPOSED BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH PAYMENTS,
EXCLUDING (I) IN THE CASE OF EACH LENDER, ISSUING BANK AND ADMINISTRATIVE AGENT
(A) DUTIES, TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS, CHARGES, OR WITHHOLDINGS
OF ANY KIND MEASURED BY ITS NET INCOME, AND FRANCHISE TAXES IMPOSED ON IT, BY
THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH
SUCH LENDER, ISSUING BANK OR ADMINISTRATIVE AGENT (AS THE CASE MAY BE) IS
INCORPORATED OR OTHERWISE ORGANIZED OR IN WHICH ITS PRINCIPAL OFFICE IS LOCATED
OR, IN THE CASE OF ANY LENDER, IN WHICH ITS APPLICABLE LENDING OFFICE IS LOCATED
AND (B) ANY UNITED STATES WITHHOLDING TAXES PAYABLE WITH RESPECT TO PAYMENTS
UNDER THE FINANCING AGREEMENTS UNDER LAWS (INCLUDING ANY STATUTE, TREATY OR
REGULATION) IN EFFECT ON THE EFFECTIVE DATE (OR, IN THE CASE OF AN ELIGIBLE
TRANSFEREE, THE DATE OF THE ASSIGNMENT AND ACCEPTANCE) APPLICABLE TO SUCH
LENDER, ISSUING BANK OR ADMINISTRATIVE AGENT, AS THE CASE MAY BE, BUT NOT
EXCLUDING ANY UNITED STATES WITHHOLDING TAXES PAYABLE AS A RESULT OF ANY CHANGE
IN SUCH LAWS OCCURRING AFTER THE EFFECTIVE DATE (OR THE DATE OF SUCH ASSIGNMENT
AND ACCEPTANCE) (II) IN THE CASE OF EACH LENDER, ISSUING BANK OR ADMINISTRATIVE
AGENT, DUTIES, TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS, CHARGES OR WITHHOLDINGS
OF ANY KIND IMPOSED ON IT AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN
SUCH LENDER, ISSUING BANK OR ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND THE
JURISDICTION IMPOSING SUCH DUTIES, TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS,
CHARGES OR WITHHOLDINGS BUT EXCLUDING ANY SUCH CONNECTION ARISING FROM THE
ACTIVITIES OF SUCH LENDER, ISSUING BANK OR ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) PURSUANT TO OR IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS INCLUDING BUT NOT LIMITED TO, EXECUTING DELIVERING OR PERFORMING ITS
OBLIGATIONS OR RECEIVING A PAYMENT UNDER OR ENFORCING THIS AGREEMENT OR ANY OF
THE OTHER FINANCING AGREEMENTS AND (III) ANY UNITED STATES FEDERAL WITHHOLDING
TAXES IMPOSED UNDER FATCA (ALL SUCH NON-EXCLUDED DUTIES, TAXES, LEVIES, IMPOSTS,
FEES, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER
REFERRED TO AS “TAXES”).

100

--------------------------------------------------------------------------------

 

 


(B)     SUBJECT TO THE SECOND TO LAST SENTENCE OF SECTION 6.11(G), IF ANY TAXES
SHALL BE REQUIRED BY LAW TO BE DEDUCTED FROM OR IN RESPECT OF ANY SUM PAYABLE IN
RESPECT OF THE OBLIGATIONS TO ANY LENDER, ISSUING BANK OR ADMINISTRATIVE AGENT
(I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 6.11), SUCH LENDER, ISSUING BANK OR ADMINISTRATIVE
AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE RELEVANT BORROWER OR
GUARANTOR SHALL MAKE SUCH DEDUCTIONS, (III) THE RELEVANT BORROWER OR GUARANTOR
SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING AUTHORITY OR OTHER
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (IV) THE RELEVANT BORROWER OR
GUARANTOR SHALL DELIVER TO ADMINISTRATIVE AGENT EVIDENCE OF SUCH PAYMENT.


(C)     IN ADDITION, EACH BORROWER AND GUARANTOR AGREES TO PAY ANY PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES
OR SIMILAR LEVIES OF THE UNITED STATES OR ANY POLITICAL SUBDIVISION THEREOF OR
ANY APPLICABLE FOREIGN JURISDICTION, AND ALL LIABILITIES WITH RESPECT THERETO,
IN EACH CASE ARISING FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY OF THE OTHER
FINANCING AGREEMENTS OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR
OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS (COLLECTIVELY, “OTHER TAXES”).


(D)    SUBJECT TO THE SECOND TO LAST SENTENCE OF SECTION 6.11(G), EACH BORROWER
AND GUARANTOR SHALL INDEMNIFY EACH LENDER, ISSUING BANK AND ADMINISTRATIVE AGENT
FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY TAXES AND OTHER
TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 6.11)
PAID BY SUCH LENDER, ISSUING BANK OR ADMINISTRATIVE AGENT (AS THE CASE MAY BE)
AND ANY LIABILITY (INCLUDING FOR PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY ASSERTED.  THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY
(30) DAYS FROM THE DATE SUCH LENDER, ISSUING BANK OR ADMINISTRATIVE AGENT (AS
THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO LEAD BORROWER BY A LENDER, AN ISSUING
BANK (WITH A COPY TO ADMINISTRATIVE AGENT) OR BY ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


 

101

--------------------------------------------------------------------------------

 

 


(E)     AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF TAXES OR OTHER TAXES BY ANY
BORROWER OR GUARANTOR, SUCH BORROWER OR GUARANTOR SHALL FURNISH TO
ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO HEREIN, THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.


(F)      WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENTS OF ANY
BORROWER OR GUARANTOR HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS,
THE AGREEMENTS AND OBLIGATIONS OF SUCH BORROWER OR GUARANTOR CONTAINED IN THIS
SECTION 6.11 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT IN
FULL OF THE OBLIGATIONS. 


(G)     ANY FOREIGN LENDER SHALL, ON THE DATE IT BECOMES A PARTY TO THIS
AGREEMENT (WHETHER AS AN ASSIGNEE OF AN INTEREST UNDER THIS AGREEMENT PURSUANT
TO SECTIONS 13.7(A) OR 13.7(F) OR OTHERWISE), OR UPON ANY CHANGE IN ITS LENDING
OFFICE, DELIVER TO LEAD BORROWER AND ADMINISTRATIVE AGENT:  (I) DULY COMPLETED
COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING EXEMPTION FROM, OR A
REDUCTION TO, WITHHOLDING TAX UNDER AN INCOME TAX TREATY, OR ANY SUCCESSOR FORM,
(II) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI CLAIMING
EXEMPTION FROM WITHHOLDING BECAUSE THE INCOME IS EFFECTIVELY CONNECTION WITH A
U.S. TRADE OR BUSINESS OR ANY SUCCESSOR FORM, (III) IN THE CASE OF A FOREIGN
LENDER CLAIMING THE BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER
SECTIONS 871(H) OR 881(C) OF THE CODE, (A) A CERTIFICATE OF THE LENDER TO THE
EFFECT THAT SUCH LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION
881(C)(3)(A) OF THE CODE, A “10 PERCENT SHAREHOLDER” OF A BORROWER WITHIN THE
MEANING OF SECTION 881(C)(3)(B) OF THE CODE OR A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED AND SECTION 881(C)(3)(C) OF THE CODE AND (B) DULY
COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING EXEMPTION FROM
WITHHOLDING UNDER THE PORTFOLIO INTEREST EXEMPTION OR ANY SUCCESSOR FORM OR (IV)
ANY OTHER APPLICABLE FORM, CERTIFICATE OR DOCUMENT PRESCRIBED BY APPLICABLE LAW
AS A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE LAW TO PERMIT A BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.  UNLESS LEAD BORROWER AND
ADMINISTRATIVE AGENT HAVE RECEIVED FORMS OR OTHER DOCUMENTS SATISFACTORY TO THEM
INDICATING THAT PAYMENTS HEREUNDER OR UNDER ANY OF THE OTHER FINANCING
AGREEMENTS TO OR FOR A FOREIGN LENDER ARE NOT SUBJECT TO UNITED STATES
WITHHOLDING TAX OR ARE SUBJECT TO SUCH TAX AT A RATE REDUCED BY AN APPLICABLE
TAX TREATY, BORROWERS, GUARANTORS OR ADMINISTRATIVE AGENT SHALL WITHHOLD AMOUNTS
REQUIRED TO BE WITHHELD BY APPLICABLE REQUIREMENTS OF LAW FROM SUCH PAYMENTS AT
THE APPLICABLE STATUTORY RATE.  BORROWERS AND GUARANTORS SHALL NOT BE REQUIRED
TO INDEMNIFY ANY FOREIGN LENDER OR TO PAY ANY ADDITIONAL AMOUNTS TO ANY FOREIGN
LENDER IN RESPECT OF U.S. WITHHOLDING TAX PURSUANT SECTION 6.11(B) OR 6.11(D)
ABOVE TO THE EXTENT THAT THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT
HAVE ARISEN BUT FOR A FAILURE BY SUCH FOREIGN LENDER TO COMPLY WITH THE
PROVISIONS OF THIS SECTION 6.11(G).  SHOULD A LENDER BECOME SUBJECT TO TAXES
BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED HEREUNDER, BORROWERS AND
GUARANTORS SHALL, AT SUCH LENDER’S EXPENSE, TAKE SUCH STEPS AS SUCH LENDER SHALL
REASONABLY REQUEST TO ASSIST SUCH LENDER TO RECOVER SUCH TAXES.


(H)     ANY LENDER CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION 6.11 SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL
POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS
APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE WOULD AVOID THE NEED
FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT WOULD BE PAYABLE
OR MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE SOLE DETERMINATION OF SUCH
LENDER, BE OTHERWISE DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO SUCH LENDER.

102

--------------------------------------------------------------------------------

 

 


(I)       IF THE BORROWERS OR GUARANTORS PAY ANY ADDITIONAL AMOUNT PURSUANT TO
THIS SECTION 6.11 WITH RESPECT TO ANY LENDER, SUCH LENDER SHALL USE REASONABLE
EFFORTS TO OBTAIN A REFUND OF TAX OR CREDIT AGAINST ITS TAX LIABILITIES ON
ACCOUNT OF SUCH PAYMENT; PROVIDED  THAT, SUCH LENDER SHALL HAVE NO OBLIGATION TO
USE SUCH REASONABLE EFFORTS TO OBTAIN A CREDIT IF IT IS IN AN EXCESS FOREIGN TAX
CREDIT POSITION AND SHALL HAVE NO OBLIGATION TO USE SUCH REASONABLE EFFORTS IF
IT BELIEVES IN GOOD FAITH THAT CLAIMING A REFUND OR CREDIT WOULD CAUSE ADVERSE
TAX CONSEQUENCES TO IT.  IN THE EVENT THAT SUCH LENDER RECEIVES SUCH A REFUND OR
CREDIT, SUCH LENDER SHALL PAY TO THE BORROWERS OR GUARANTORS AN AMOUNT THAT SUCH
LENDER REASONABLY DETERMINES IS EQUAL TO THE NET TAX BENEFIT OBTAINED BY SUCH
LENDER AS A RESULT OF SUCH PAYMENT BY THE BORROWERS OR GUARANTORS, AS
APPLICABLE, SO AS TO LEAVE SUCH LENDER IN NO WORSE POSITION THAT IN WHICH IT
WOULD HAVE BEEN IN IF PAYMENT OF THE RELEVANT ADDITIONAL AMOUNT HAD NOT BEEN
MADE.  NOTHING CONTAINED IN THIS SECTION 6.11(I) SHALL REQUIRE A LENDER TO
DISCLOSE OR DETAIL THE BASIS OF ITS CALCULATION OF THE AMOUNT OF ANY TAX BENEFIT
OR ANY OTHER AMOUNT OR THE BASIS OF ITS DETERMINATION REFERRED TO IN THE PROVISO
TO THE FIRST SENTENCE OF THIS SECTION 6.11(J) TO THE BORROWERS, GUARANTORS OR
ANY OTHER PARTY.


(J)       IF A PAYMENT MADE TO ADMINISTRATIVE AGENT OR A LENDER UNDER ANY
FINANCING AGREEMENT WOULD BE SUBJECT TO U.S. FEDERAL WITHHOLDING TAX IMPOSED BY
FATCA IF ADMINISTRATIVE AGENT OR SUCH LENDER WERE TO FAIL TO COMPLY WITH THE
APPLICABLE REPORTING REQUIREMENTS OF FATCA (INCLUDING THOSE CONTAINED IN SECTION
1471(B) OR 1472(B) OF THE CODE, AS APPLICABLE), ADMINISTRATIVE AGENT OR SUCH
LENDER SHALL DELIVER TO LEAD BORROWER AND ADMINISTRATIVE AGENT AT THE TIME OR
TIMES PRESCRIBED BY LAW AND AT SUCH TIME OR TIMES REASONABLY REQUESTED BY THE
LEAD BORROWER OR ADMINISTRATIVE AGENT SUCH DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW (INCLUDING AS PRESCRIBED BY SECTION 1471(B)(3)(C)(I) OF THE CODE)
AND SUCH ADDITIONAL DOCUMENTATION REASONABLY REQUESTED BY LEAD BORROWER OR
ADMINISTRATIVE AGENT AS MAY BE NECESSARY FOR BORROWERS AND THE ADMINISTRATIVE
AGENT TO COMPLY WITH THEIR OBLIGATIONS UNDER FATCA AND TO DETERMINE, AS
APPLICABLE, THAT ADMINISTRATIVE AGENT OR SUCH LENDER HAS COMPLIED WITH
ADMINISTRATIVE AGENT’S OR SUCH LENDER’S OBLIGATIONS UNDER FATCA OR TO DETERMINE
THE AMOUNT TO DEDUCT AND WITHHOLD FROM SUCH PAYMENT.  SOLELY FOR PURPOSES OF
THIS CLAUSE (J), THE TERM “FATCA” SHALL INCLUDE ANY AMENDMENTS TO FATCA AFTER
THE DATE OF THIS AGREEMENT.


6.12           OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS.  THE
OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL, AND NO LENDER SHALL BE
RESPONSIBLE FOR THE OBLIGATION OR COMMITMENT OF ANY OTHER LENDER HEREUNDER. 
NOTHING CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS AND
NO ACTION TAKEN BY THE LENDERS PURSUANT HERETO OR THERETO SHALL BE DEEMED TO
CONSTITUTE THE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY.  THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH
LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT, AND SUBJECT TO SECTION 12.3
HEREOF, EACH LENDER SHALL BE ENTITLED TO PROTECT AND ENFORCE ITS RIGHTS ARISING
OUT OF THIS AGREEMENT AND IT SHALL NOT BE NECESSARY FOR ANY OTHER LENDER TO BE
JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.


6.13           BANK PRODUCTS.  BORROWERS AND GUARANTORS, OR ANY OF THEIR
SUBSIDIARIES, MAY (BUT NO SUCH PERSON IS REQUIRED TO) REQUEST THAT THE BANK
PRODUCT PROVIDERS PROVIDE OR ARRANGE FOR SUCH PERSON TO OBTAIN BANK PRODUCTS
FROM BANK PRODUCT PROVIDERS, AND EACH BANK PRODUCT PROVIDER MAY, IN ITS SOLE
DISCRETION, PROVIDE OR ARRANGE FOR SUCH PERSON TO OBTAIN THE REQUESTED BANK
PRODUCTS.  BORROWERS AND GUARANTORS OR ANY OF THEIR SUBSIDIARIES THAT OBTAIN
BANK PRODUCTS SHALL INDEMNIFY AND HOLD ADMINISTRATIVE AGENT, EACH LENDER AND
THEIR RESPECTIVE AFFILIATES HARMLESS FROM ANY AND ALL OBLIGATIONS NOW OR
HEREAFTER OWING TO ANY OTHER PERSON BY ANY BANK PRODUCT PROVIDER IN CONNECTION
WITH ANY BANK PRODUCTS OTHER THAN FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF ANY SUCH INDEMNIFIED PERSON.  THIS SECTION 6.13 SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.  BORROWER AND
ITS SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT THE OBTAINING OF BANK PRODUCTS FROM
BANK PRODUCT PROVIDERS (A) IS IN THE SOLE DISCRETION OF SUCH BANK PRODUCT
PROVIDER, AND (B) IS SUBJECT TO ALL RULES AND REGULATIONS OF SUCH BANK PRODUCT
PROVIDER.

103

--------------------------------------------------------------------------------

 

 


SECTION 7.    COLLATERAL REPORTING AND COVENANTS


7.1               COLLATERAL REPORTING.


(A)     BORROWERS SHALL PROVIDE ADMINISTRATIVE AGENT WITH THE FOLLOWING
DOCUMENTS IN A FORM REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT:

(I)        AS SOON AS POSSIBLE AFTER THE END OF EACH FISCAL FOUR (4) WEEK PERIOD
OF BORROWERS AND GUARANTORS DETERMINED IN ACCORDANCE WITH THE CURRENT ACCOUNTING
PRACTICES OF BORROWERS AND GUARANTORS AS OF THE EFFECTIVE DATE (BUT IN ANY EVENT
WITHIN TEN (10) BUSINESS DAYS AFTER THE END THEREOF), OR WEEKLY (BUT IN ANY
EVENT BY NO LATER THAN WEDNESDAY OF EACH WEEK) AT ANY TIME THAT EXCESS
AVAILABILITY IS LESS THAN AN AMOUNT EQUAL TO FIFTEEN (15%) PERCENT OF THE TOTAL
BORROWING BASE (AND IN SUCH EVENT THE DELIVERY OF BORROWING BASE CERTIFICATES ON
A WEEKLY BASIS SHALL CONTINUE FOR NOT LESS THAN FOUR (4) CONSECUTIVE WEEKS), OR
MORE FREQUENTLY AS ADMINISTRATIVE AGENT MAY REQUEST AT ANY TIME THAT A DEFAULT
OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED, A BORROWING BASE CERTIFICATE
SETTING FORTH THE CALCULATION OF EACH OF THE TRANCHE A BORROWING BASE, TRANCHE
A-1 BORROWING BASE AND TRANCHE A-2 BORROWING BASE AS OF THE LAST BUSINESS DAY OF
THE IMMEDIATELY PRECEDING PERIOD AS TO THE ACCOUNTS, INVENTORY, PRESCRIPTION
FILES, UNAFFIXED TAX STAMPS, EQUIPMENT, ROLLING STOCK AND REAL PROPERTY DULY
COMPLETED AND EXECUTED BY THE CHIEF FINANCIAL OFFICER, VICE PRESIDENT OF
FINANCE, CORPORATE TREASURER OR CONTROLLER OF PARENT, TOGETHER WITH ALL
SCHEDULES REQUIRED PURSUANT TO THE TERMS OF THE BORROWING BASE CERTIFICATE DULY
COMPLETED (INCLUDING A RECAP OF ALL ACCOUNTS CREATED, COLLECTIONS RECEIVED AND
CREDIT MEMOS ISSUED FOR THE IMMEDIATELY PRECEDING PERIOD);

(II)        THE REPORTS SET FORTH ON SCHEDULE 7.1.


(B)     NOTHING CONTAINED IN ANY BORROWING BASE CERTIFICATE SHALL BE DEEMED TO
LIMIT, IMPAIR OR OTHERWISE AFFECT THE RIGHTS OF ADMINISTRATIVE AGENT CONTAINED
HEREIN AND IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE CALCULATION
OF THE TRANCHE A BORROWING BASE, THE TRANCHE A-1 BORROWING BASE OR THE TRANCHE
A-2 BORROWING BASE AS SET FORTH IN ANY BORROWING BASE CERTIFICATE AND AS
DETERMINED BY ADMINISTRATIVE AGENT IN GOOD FAITH, THE DETERMINATION OF
ADMINISTRATIVE AGENT SHALL GOVERN AND BE CONCLUSIVE AND BINDING UPON BORROWERS
AND GUARANTORS. WITHOUT LIMITING THE FOREGOING, BORROWERS SHALL FURNISH TO
ADMINISTRATIVE AGENT ANY INFORMATION WHICH ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST REGARDING THE DETERMINATION AND CALCULATION OF ANY OF THE AMOUNTS SET
FORTH IN ANY BORROWING BASE CERTIFICATE.  EACH OF THE TRANCHE A BORROWING BASE,
THE TRANCHE A-1 BORROWING BASE OR THE TRANCHE A-2 BORROWING BASE MAY BE ADJUSTED
BASED ON THE INFORMATION SET FORTH IN THE REPORTS RECEIVED BY ADMINISTRATIVE
AGENT UNDER THIS SECTION 7.1.  IF ANY BORROWER’S OR GUARANTOR’S RECORDS OR
REPORTS OF THE COLLATERAL ARE PREPARED OR MAINTAINED BY AN ACCOUNTING SERVICE,
CONTRACTOR, SHIPPER OR OTHER AGENT, SUCH BORROWER AND GUARANTOR HEREBY
IRREVOCABLY AUTHORIZES SUCH SERVICE, CONTRACTOR, SHIPPER OR AGENT TO DELIVER
SUCH RECORDS, REPORTS, AND RELATED DOCUMENTS TO ADMINISTRATIVE AGENT AND TO
FOLLOW ADMINISTRATIVE AGENT’S INSTRUCTIONS WITH RESPECT TO FURTHER SERVICES AT
ANY TIME THAT AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING.

104

--------------------------------------------------------------------------------

 

 


7.2               ACCOUNTS COVENANTS.


(A)     BORROWERS SHALL NOTIFY ADMINISTRATIVE AGENT PROMPTLY OF: (I) ANY
MATERIAL DELAY IN ANY BORROWER’S OR PERFORMANCE OF ANY OF ITS MATERIAL
OBLIGATIONS TO ANY ACCOUNT DEBTOR OR THE ASSERTION OF ANY MATERIAL CLAIMS,
OFFSETS, DEFENSES OR COUNTERCLAIMS BY ANY ACCOUNT DEBTOR, OR ANY MATERIAL
DISPUTES WITH ACCOUNT DEBTORS, OR ANY SETTLEMENT, ADJUSTMENT OR COMPROMISE
THEREOF, (II) ALL MATERIAL ADVERSE INFORMATION KNOWN TO ANY BORROWER OR
GUARANTOR RELATING TO THE FINANCIAL CONDITION OF ANY ACCOUNT DEBTOR REASONABLY
LIKELY TO ADVERSELY IMPACT THE COLLECTABILITY OR ENFORCEABILITY OF AN ACCOUNT,
(III) ANY EVENT OR CIRCUMSTANCE WHICH, TO THE BEST OF ANY BORROWER’S OR
GUARANTOR’S KNOWLEDGE, WOULD CAUSE ADMINISTRATIVE AGENT TO CONSIDER ANY THEN
EXISTING MATERIAL ACCOUNTS AS NO LONGER CONSTITUTING ELIGIBLE ACCOUNTS, (IV) ANY
NOTICE OF A MATERIAL DEFAULT BY ANY BORROWER UNDER ANY OF THE CREDIT CARD
AGREEMENTS OR OF ANY DEFAULT WHICH MIGHT RESULT IN THE CREDIT CARD ISSUER OR
CREDIT CARD PROCESSOR CEASING TO MAKE PAYMENTS OR SUSPENDING PAYMENTS TO ANY
BORROWER, (V) ANY NOTICE FROM ANY CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR
THAT SUCH PERSON IS CEASING OR SUSPENDING, OR WILL CEASE OR SUSPEND, ANY PRESENT
OR FUTURE PAYMENTS DUE OR TO BECOME DUE TO ANY BORROWER FROM SUCH PERSON, OR
THAT SUCH PERSON IS TERMINATING OR WILL TERMINATE ANY OF THE CREDIT CARD
AGREEMENTS, AND (VI) THE FAILURE OF ANY BORROWER TO COMPLY WITH ANY MATERIAL
TERMS OF THE CREDIT CARD AGREEMENTS OR ANY TERMS THEREOF WHICH MIGHT RESULT IN
THE CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR CEASING OR SUSPENDING PAYMENTS
TO ANY BORROWER.  NO CREDIT, DISCOUNT, ALLOWANCE OR EXTENSION OR AGREEMENT FOR
ANY OF THE FOREGOING IN EXCESS OF $100,000 SHALL BE GRANTED TO ANY ACCOUNT
DEBTOR WITHOUT ADMINISTRATIVE AGENT’S CONSENT, EXCEPT IN THE ORDINARY COURSE OF
A BORROWER’S OR GUARANTOR’S BUSINESS IN ACCORDANCE WITH ITS PRACTICES AND
POLICIES PREVIOUSLY DISCLOSED IN WRITING TO ADMINISTRATIVE AGENT AND EXCEPT AS
SET FORTH IN THE SCHEDULES DELIVERED TO ADMINISTRATIVE AGENT PURSUANT TO SECTION
7.1(A) ABOVE.  SO LONG AS NO EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, BORROWERS AND GUARANTORS SHALL SETTLE, ADJUST OR COMPROMISE ANY
CLAIM, OFFSET, COUNTERCLAIM OR DISPUTE WITH ANY ACCOUNT DEBTOR.  AT ANY TIME
THAT AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING,
ADMINISTRATIVE AGENT SHALL, AT ITS OPTION, HAVE THE EXCLUSIVE RIGHT TO SETTLE,
ADJUST OR COMPROMISE ANY CLAIM, OFFSET, COUNTERCLAIM OR DISPUTE WITH ACCOUNT
DEBTORS OR GRANT ANY CREDITS, DISCOUNTS OR ALLOWANCES.


(B)     WITH RESPECT TO EACH ACCOUNT: (I) THE AMOUNTS SHOWN ON ANY INVOICE
DELIVERED TO ADMINISTRATIVE AGENT OR SCHEDULE THEREOF DELIVERED TO
ADMINISTRATIVE AGENT SHALL BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS, (II)
NO PAYMENTS SHALL BE MADE THEREON EXCEPT PAYMENTS IMMEDIATELY DELIVERED TO
BLOCKED ACCOUNTS (OR OTHER DEPOSIT ACCOUNTS IN THE CASE OF MEDICARE ACCOUNTS AND
MEDICAID ACCOUNTS IDENTIFIED TO ADMINISTRATIVE AGENT THAT ARE USED EXCLUSIVELY
FOR HANDLING PAYMENTS OR OTHER REMITTANCES IN RESPECT OF SUCH ACCOUNTS), IN EACH


CASE, MAINTAINED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (III) NO
CREDIT, DISCOUNT, ALLOWANCE OR EXTENSION OR AGREEMENT FOR ANY OF THE FOREGOING
SHALL BE GRANTED TO ANY ACCOUNT DEBTOR EXCEPT AS REPORTED TO ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THIS AGREEMENT AND EXCEPT FOR CREDITS, DISCOUNTS,
ALLOWANCES OR EXTENSIONS MADE OR GIVEN IN THE ORDINARY COURSE OF EACH BORROWER’S
BUSINESS IN ACCORDANCE WITH PRACTICES AND POLICIES PREVIOUSLY DISCLOSED TO
ADMINISTRATIVE AGENT, (IV) THERE SHALL BE NO SETOFFS, DEDUCTIONS, CONTRAS,
DEFENSES, COUNTERCLAIMS OR DISPUTES EXISTING OR ASSERTED WITH RESPECT THERETO
EXCEPT AS REPORTED TO ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, (V) NONE OF THE TRANSACTIONS GIVING RISE THERETO WILL VIOLATE ANY
APPLICABLE FOREIGN, FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS, ALL
DOCUMENTATION RELATING THERETO WILL BE LEGALLY SUFFICIENT UNDER SUCH LAWS AND
REGULATIONS AND ALL SUCH DOCUMENTATION WILL BE LEGALLY ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.

105

--------------------------------------------------------------------------------

 

 


(C)     NO BORROWER OR GUARANTOR SHALL PURCHASE GOODS FROM SUPPLIERS AND DELIVER
GOODS THAT GIVE RISE TO MILITARY RECEIVABLES, EXCEPT GROCERY SUPPLY ACQUISITION
CORP. AND NASH FINCH, PROVIDED, THAT, LEAD BORROWER MAY, SUBJECT TO AND IN
ACCORDANCE WITH THE TERMS HEREOF, ESTABLISH A SEPARATE SUBSIDIARY THAT IS ONLY
ENGAGED IN THE BUSINESS OF PURCHASING GOODS FROM SUPPLIERS AND DELIVERING GOODS
GIVING RISE TO MILITARY RECEIVABLES, PROVIDED, THAT, SUCH SEPARATE SUBSIDIARY OR
SUBSIDIARIES SHALL BE A BORROWER HEREUNDER AND SHALL SATISFY ALL OF THE
REQUIREMENTS OF SECTION 9.24, INCLUDING THE EXECUTION AND DELIVERY OF SUCH
AGREEMENTS AND DOCUMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN
CONNECTION THEREWITH.


(D)    ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT AT ANY TIME OR TIMES, IN
ADMINISTRATIVE AGENT’S NAME OR IN THE NAME OF A NOMINEE OF ADMINISTRATIVE AGENT,
TO VERIFY THE VALIDITY, AMOUNT OR ANY OTHER MATTER RELATING TO ANY RECEIVABLES
OR OTHER COLLATERAL, BY MAIL, TELEPHONE, FACSIMILE TRANSMISSION OR OTHERWISE.


7.3               INVENTORY COVENANTS.  WITH RESPECT TO THE INVENTORY: (A) EACH
BORROWER AND GUARANTOR SHALL AT ALL TIMES MAINTAIN CORRECT AND ACCURATE
INVENTORY RECORDS IN A MANNER CONSISTENT WITH ITS CURRENT PRACTICES AS OF THE
EFFECTIVE DATE (EXCEPT TO THE EXTENT OF CHANGES IN SUCH PRACTICES AS A RESULT OF
THE ESTABLISHMENT OF A RELIABLE, CONSISTENT AND ACCURATE PERPETUAL INVENTORY
SYSTEM AT THE RETAIL DIVISION FOR PHARMACY AND NON-PERISHABLES), (B) BORROWERS
AND GUARANTORS SHALL, OR A THIRD PARTY INVENTORY COUNTING SERVICE ON BEHALF OF
BORROWERS AND GUARANTORS SHALL, CONDUCT A PHYSICAL COUNT OF THE INVENTORY AT
LEAST TWICE EACH FISCAL YEAR AS TO NON-PERISHABLE INVENTORY OF THE RETAIL
DIVISION (OR ON AND AFTER THE ESTABLISHMENT OF A RETAIL PERPETUAL INVENTORY
SYSTEM FOR PHARMACY OR NON-PERISHABLES AT THE RETAIL DIVISION THAT IS
SATISFACTORY TO BORROWERS AND ADMINISTRATIVE AGENT, ONE (1) TIME EACH YEAR WITH
RESPECT TO PHARMACY AND/OR NON-PERISHABLES, AS APPLICABLE, WHETHER THROUGH
PERIODIC CYCLE COUNTS OR OTHERWISE) AND ONCE EACH FISCAL FOUR (4) WEEK PERIOD OF
BORROWERS AND GUARANTORS (DETERMINED IN ACCORDANCE WITH THE CURRENT ACCOUNTING
PRACTICES OF BORROWERS AND GUARANTORS AS OF THE EFFECTIVE DATE) AS TO THE
PERISHABLE INVENTORY OF THE RETAIL DIVISION, AND AT LEAST ONCE EACH YEAR,
WHETHER THROUGH PERIODIC CYCLE COUNTS OR OTHERWISE, AS TO THE INVENTORY OF THE
DISTRIBUTION DIVISION, BUT IN EACH CASE AT ANY TIME OR TIMES AS ADMINISTRATIVE
AGENT MAY REQUEST ON OR AFTER AN EVENT OF DEFAULT, AND PROMPTLY FOLLOWING ANY
SUCH PHYSICAL INVENTORY SHALL SUPPLY ADMINISTRATIVE AGENT WITH A REPORT IN THE
FORM AND WITH SUCH SPECIFICITY AS MAY BE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT CONCERNING SUCH PHYSICAL COUNT; (C) BORROWERS AND
GUARANTORS SHALL NOT REMOVE ANY INVENTORY FROM THE LOCATIONS SET FORTH OR
PERMITTED HEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT,
EXCEPT FOR SALES, RETURNS OR TRANSFERS OF INVENTORY IN THE ORDINARY COURSE OF
ITS BUSINESS THAT ARE REPORTED TO ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE
TERMS HEREOF AND EXCEPT TO MOVE INVENTORY DIRECTLY FROM ONE LOCATION SET FORTH
OR PERMITTED HEREIN TO ANOTHER SUCH LOCATION AND EXCEPT FOR INVENTORY SHIPPED
FROM THE MANUFACTURER THEREOF TO SUCH BORROWER OR GUARANTOR WHICH IS IN TRANSIT
TO THE LOCATIONS SET FORTH OR PERMITTED HEREIN; (D) BORROWERS SHALL, AT THEIR
EXPENSE, (I) NOT LESS THAN ONE (1) TIME IN ANY TWELVE (12) MONTH PERIOD, IF
EXCESS AVAILABILITY AT ALL TIMES DURING SUCH TWELVE (12) MONTH PERIOD IS GREATER
THAN AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING BASE, (II)
NOT LESS THAN TWO (2) TIMES IN ANY TWELVE (12) MONTH PERIOD, IF EXCESS
AVAILABILITY AT ANY TIME DURING SUCH TWELVE (12) MONTH PERIOD IS LESS THAN OR
EQUAL TO AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING BASE AND
(III) AT ANY TIME OR TIMES AS ADMINISTRATIVE AGENT MAY REQUEST ON OR AFTER AN
EVENT OF DEFAULT OR AT ADMINISTRATIVE AGENT’S OWN EXPENSE, IN EACH CASE, DELIVER
OR CAUSE TO BE DELIVERED TO ADMINISTRATIVE AGENT WRITTEN APPRAISALS AS TO THE
INVENTORY IN FORM, SCOPE AND METHODOLOGY REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT AND BY AN APPRAISER ACCEPTABLE TO ADMINISTRATIVE AGENT, ADDRESSED TO
ADMINISTRATIVE AGENT AND LENDERS AND UPON WHICH ADMINISTRATIVE AGENT AND LENDERS
ARE EXPRESSLY PERMITTED TO RELY; (E) BORROWERS AND GUARANTORS SHALL PRODUCE,
USE, STORE AND MAINTAIN THE INVENTORY WITH ALL REASONABLE CARE AND CAUTION AND
IN ACCORDANCE WITH APPLICABLE STANDARDS OF ANY INSURANCE AND IN CONFORMITY WITH
APPLICABLE LAWS IN ALL MATERIAL RESPECTS (INCLUDING THE REQUIREMENTS OF THE
FEDERAL FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED AND ALL RULES, REGULATIONS
AND ORDERS RELATED THERETO); (F) AS BETWEEN ADMINISTRATIVE AGENT AND LENDERS, ON
THE ONE HAND, AND BORROWERS AND GUARANTORS, ON THE OTHER HAND, EACH BORROWER AND
GUARANTOR ASSUMES ALL RESPONSIBILITY AND LIABILITY ARISING FROM OR RELATING TO
THE PRODUCTION, USE, SALE OR OTHER DISPOSITION OF THE INVENTORY (BUT NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS THE BASIS FOR ANY LIABILITY OF ANY
BORROWER OR GUARANTOR AS TO ANY THIRD PARTY); (G)  BORROWERS AND GUARANTORS
SHALL NOT SELL INVENTORY TO ANY CUSTOMER ON APPROVAL, OR ANY OTHER BASIS WHICH
ENTITLES THE CUSTOMER TO RETURN OR MAY OBLIGATE ANY BORROWER OR GUARANTOR TO
REPURCHASE SUCH INVENTORY; EXCEPT FOR THE RIGHT OF RETURN GIVEN TO RETAIL
CUSTOMERS OF BORROWERS IN THE ORDINARY COURSE OF BUSINESS AND IN ACCORDANCE WITH
THE THEN CURRENT RETURN POLICY OF BORROWERS; (H) BORROWERS AND GUARANTORS SHALL
KEEP THE INVENTORY IN GOOD AND MARKETABLE CONDITION; AND (I) UPON ADMINISTRATIVE
AGENT’S REQUEST, BORROWERS SHALL, AT THEIR EXPENSE, CONDUCT THROUGH AN INVENTORY
COUNTING SERVICE ACCEPTABLE TO ADMINISTRATIVE AGENT, A PHYSICAL COUNT OF THE
INVENTORY OF THE RETAIL DIVISION IN FORM, SCOPE AND METHODOLOGY ACCEPTABLE TO
ADMINISTRATIVE AGENT (BUT ONLY TO THE EXTENT THAT A PHYSICAL COUNT THAT IS
ACCEPTABLE TO BORROWERS AND ADMINISTRATIVE AGENT HAS NOT BEEN CONDUCTED BY SUCH
INVENTORY COUNTING SERVICE WITHIN THE IMMEDIATELY PRECEDING TWO FISCAL QUARTERS
SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED OR FOUR
(4) FISCAL WEEK PERIOD OF BORROWERS AND GUARANTORS (DETERMINED IN ACCORDANCE
WITH THE CURRENT ACCOUNTING PRINCIPLES OF BORROWERS AND GUARANTORS AS OF THE
EFFECTIVE DATE) AT ANY TIME A DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED, THE RESULTS OF WHICH SHALL BE REPORTED DIRECTLY BY SUCH INVENTORY
COUNTING SERVICE TO ADMINISTRATIVE AGENT AND BORROWERS SHALL PROMPTLY DELIVER
CONFIRMATION TO ADMINISTRATIVE AGENT THAT APPROPRIATE ADJUSTMENTS HAVE BEEN MADE
TO THE INVENTORY RECORDS OF BORROWERS TO RECONCILE THE INVENTORY COUNT TO THE
INVENTORY RECORDS OF BORROWERS.

106

--------------------------------------------------------------------------------

 

 


7.4               EQUIPMENT AND REAL PROPERTY COVENANTS.  WITH RESPECT TO THE
EQUIPMENT AND REAL PROPERTY: (A) BORROWERS AND GUARANTORS SHALL, AT THEIR
EXPENSE, (I) NOT LESS THAN ONE (1) TIME IN ANY TWELVE (12) MONTH PERIOD, IF
EXCESS AVAILABILITY AT ALL TIMES DURING SUCH TWELVE (12) MONTH PERIOD IS GREATER
THAN AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING BASE
(PROVIDED, THAT, SO LONG AS EXCESS AVAILABILITY IS GREATER THAN SUCH AMOUNT FOR
SUCH TWELVE (12) MONTH PERIOD, WITH RESPECT TO REAL PROPERTY WITH A FAIR MARKET
VALUE OF LESS THAN $1,000,000 AS SET FORTH IN THE APPRAISALS MOST RECENTLY
RECEIVED BY ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAL PROPERTY PRIOR TO THE
EFFECTIVE DATE, SUCH APPRAISAL SHALL BE IN THE DISCRETION OF ADMINISTRATIVE
AGENT FOR SUCH REAL PROPERTY WHICH, IN THE AGGREGATE, HAS A FAIR MARKET VALUE OF
LESS THAN $10,000,000), (II) NOT LESS THAN TWO (2) TIMES IN ANY TWELVE (12)
MONTH PERIOD, IF EXCESS AVAILABILITY AT ANY TIME DURING SUCH TWELVE (12) MONTH
PERIOD IS LESS THAN OR EQUAL TO AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE
TOTAL BORROWING BASE AND (III) AT ANY TIME OR TIMES AS ADMINISTRATIVE AGENT MAY
REQUEST ON OR AFTER AN EVENT OF DEFAULT OR AT ADMINISTRATIVE AGENT’S OWN
EXPENSE, DELIVER OR CAUSE TO BE DELIVERED TO ADMINISTRATIVE AGENT WRITTEN
APPRAISALS AS TO THE EQUIPMENT AND/OR THE REAL PROPERTY IN FORM, SCOPE AND
METHODOLOGY REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT AND BY AN APPRAISER
ACCEPTABLE TO ADMINISTRATIVE AGENT, ADDRESSED TO ADMINISTRATIVE AGENT AND UPON
WHICH ADMINISTRATIVE AGENT IS EXPRESSLY PERMITTED TO RELY; (B) BORROWERS AND
GUARANTORS SHALL KEEP THE EQUIPMENT IN GOOD ORDER, REPAIR, RUNNING AND
MARKETABLE CONDITION (ORDINARY WEAR AND TEAR EXCEPTED); (C) BORROWERS AND
GUARANTORS SHALL USE THE EQUIPMENT AND REAL PROPERTY WITH ALL REASONABLE CARE
AND CAUTION AND IN ACCORDANCE WITH APPLICABLE STANDARDS OF ANY INSURANCE AND IN
CONFORMITY WITH ALL APPLICABLE LAWS IN ALL MATERIAL RESPECTS; (D) THE EQUIPMENT
IS AND SHALL BE USED IN THE BUSINESS OF BORROWERS AND GUARANTORS AND NOT FOR
PERSONAL, FAMILY, HOUSEHOLD OR FARMING USE; (E) BORROWERS AND GUARANTORS SHALL
NOT REMOVE ANY EQUIPMENT FROM THE LOCATIONS SET FORTH OR PERMITTED HEREIN,
EXCEPT TO THE EXTENT NECESSARY TO HAVE ANY EQUIPMENT REPAIRED, REPLACED OR
MAINTAINED IN THE ORDINARY COURSE OF ITS BUSINESS OR TO MOVE EQUIPMENT DIRECTLY
FROM ONE LOCATION SET FORTH OR PERMITTED HEREIN TO ANOTHER SUCH LOCATION AND
EXCEPT FOR THE MOVEMENT OF MOTOR VEHICLES USED BY OR FOR THE BENEFIT OF SUCH
BORROWER OR GUARANTOR IN THE ORDINARY COURSE OF BUSINESS; (F) THE EQUIPMENT IS
NOW AND SHALL REMAIN PERSONAL PROPERTY AND BORROWERS AND GUARANTORS SHALL NOT
PERMIT ANY OF THE EQUIPMENT TO BE OR BECOME A PART OF OR AFFIXED TO REAL
PROPERTY (BUT NOT INCLUDING FOR THIS PURPOSE ANY PLUMBING AND ELECTRICAL
FIXTURES, HEATING, VENTILATION AND AIR CONDITIONING, WALL AND FLOOR COVERINGS,
WALLS OR CEILINGS AND OTHER FIXTURES NOT CONSTITUTING TRADE FIXTURES); AND (G)
AS BETWEEN ADMINISTRATIVE AGENT AND LENDERS, ON THE ONE HAND, AND BORROWERS AND
GUARANTORS, ON THE OTHER HAND, EACH BORROWER AND GUARANTOR ASSUMES ALL
RESPONSIBILITY AND LIABILITY ARISING FROM OR RELATING TO THE USE, SALE OR OTHER
DISPOSITION OF THE EQUIPMENT (BUT NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS
THE BASIS FOR ANY LIABILITY OF ANY BORROWER OR GUARANTOR AS TO ANY THIRD PARTY).

107

--------------------------------------------------------------------------------

 

 


7.5               PRESCRIPTION FILES COVENANTS.  WITH RESPECT TO THE
PRESCRIPTION FILES: (A) EACH BORROWER AND GUARANTOR SHALL AT ALL TIMES MAINTAIN
THE PRESCRIPTION FILES IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF FEDERAL,
STATE AND LOCAL LAWS AND REGULATIONS IN ALL MATERIAL RESPECTS, INCLUDING ALL
HEALTH CARE LAWS, WHICH FILES AND RECORDS RELATED THERETO SHALL BE CORRECT AND
ACCURATE; (B) BORROWERS AND GUARANTORS SHALL NOT REMOVE ANY PRESCRIPTION FILES
FROM THE LOCATIONS SET FORTH OR PERMITTED HEREIN, WITHOUT PROVIDING PRIOR NOTICE
TO ADMINISTRATIVE AGENT, EXCEPT FOR TRANSFERS OF PRESCRIPTION FILES IN THE
ORDINARY COURSE OF ITS BUSINESS (INCLUDING AT THE REQUEST OF CUSTOMERS WITH
RESPECT TO SUCH CUSTOMER’S OWN PRESCRIPTION FILES) AND EXCEPT TO MOVE
PRESCRIPTION FILES DIRECTLY FROM ONE LOCATION SET FORTH OR PERMITTED HEREIN TO
ANOTHER SUCH LOCATION; (C) BORROWERS SHALL, AT THEIR EXPENSE, (I) NOT LESS THAN
ONE (1) TIME IN ANY TWELVE (12) MONTH PERIOD, IF EXCESS AVAILABILITY AT ALL
TIMES DURING SUCH TWELVE (12) MONTH PERIOD IS GREATER THAN AN AMOUNT EQUAL TO
TWENTY (20%) PERCENT OF THE TOTAL BORROWING BASE, (II) NOT LESS THAN TWO (2)
TIMES IN ANY TWELVE (12) MONTH PERIOD, IF EXCESS AVAILABILITY AT ANY TIME DURING
SUCH TWELVE (12) MONTH PERIOD IS LESS THAN OR EQUAL TO AN AMOUNT EQUAL TO TWENTY
(20%) PERCENT OF THE TOTAL BORROWING BASE AND (III) AT ANY TIME OR TIMES AS
ADMINISTRATIVE AGENT MAY REQUEST ON OR AFTER AN EVENT OF DEFAULT OR AT
ADMINISTRATIVE AGENT’S OWN EXPENSE, IN EACH CASE, DELIVER OR CAUSE TO BE
DELIVERED TO ADMINISTRATIVE AGENT WRITTEN APPRAISALS AS TO THE PRESCRIPTION
FILES IN FORM, SCOPE AND METHODOLOGY REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT AND BY AN APPRAISER ACCEPTABLE TO ADMINISTRATIVE AGENT, ADDRESSED TO
ADMINISTRATIVE AGENT AND LENDERS AND UPON WHICH ADMINISTRATIVE AGENT AND LENDERS
ARE EXPRESSLY PERMITTED TO RELY; (D) BORROWERS AND GUARANTORS SHALL USE, STORE
AND MAINTAIN THE PRESCRIPTION FILES WITH ALL REASONABLE CARE AND CAUTION AND IN
ACCORDANCE WITH APPLICABLE STANDARDS OF ANY INSURANCE AND IN CONFORMITY WITH
APPLICABLE LAWS (INCLUDING THE REQUIREMENTS OF THE HIPAA, AS AMENDED AND ALL
RULES, REGULATIONS AND ORDERS RELATED THERETO) IN ALL MATERIAL RESPECTS; (E)
THERE ARE NO LIMITATIONS OR RESTRICTIONS ON THE RIGHTS OF ANY BORROWER OR
GUARANTOR TO SELL, TRANSFER OR OTHERWISE ASSIGN THE PRESCRIPTION FILES TO ANY
THIRD PARTY SO LONG AS SUCH THIRD PARTY HAS THE LICENSES REQUIRED UNDER
APPLICABLE STATE LAW TO OPERATE A PHARMACY AND SELL PRODUCTS SUBJECT TO A
PRESCRIPTION; (F) EACH BORROWER AND GUARANTOR ASSUMES ALL RESPONSIBILITY AND
LIABILITY ARISING FROM OR RELATING TO THE USE AND SALE OF PRESCRIPTIONS AND THE
MAINTENANCE AND USE OF THE PRESCRIPTION FILES (BUT NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED AS THE BASIS FOR ANY LIABILITY OF ANY BORROWER OR GUARANTOR
AS TO ANY THIRD PARTY); AND (G) BORROWERS AND GUARANTORS SHALL KEEP THE
PRESCRIPTION FILES IN GOOD AND MARKETABLE CONDITION.

108

--------------------------------------------------------------------------------

 

 


7.6               ROLLING STOCK COVENANTS.  WITH RESPECT TO THE ROLLING STOCK:
(A) EACH BORROWER AND GUARANTOR SHALL AT ALL TIMES MAINTAIN RECORDS WITH RESPECT
TO ROLLING STOCK REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, KEEPING
CORRECT, DETAILED AND ACCURATE RECORDS DESCRIBING THE ROLLING STOCK, THE QUALITY
AND REPAIR RECORDS WITH RESPECT THERETO, SUCH BORROWER'S OR GUARANTOR’S COST
THEREFOR; (B) BORROWERS AND GUARANTORS SHALL CONDUCT A PHYSICAL COUNT OR
INVENTORY OF THE ROLLING STOCK AT LEAST ONCE EACH YEAR BUT AT ANY TIME OR TIMES
AS ADMINISTRATIVE AGENT MAY REQUEST ON OR AFTER AN EVENT OF DEFAULT, AND
PROMPTLY FOLLOWING SUCH PHYSICAL COUNT OR INVENTORY SHALL SUPPLY ADMINISTRATIVE
AGENT WITH A REPORT IN THE FORM AND WITH SUCH SPECIFICITY AS MAY BE SATISFACTORY
TO ADMINISTRATIVE AGENT CONCERNING SUCH PHYSICAL COUNT; (C) BORROWERS SHALL, AT
THEIR EXPENSE, (I) NOT LESS THAN ONE (1) TIME IN ANY TWELVE (12) MONTH PERIOD,
IF EXCESS AVAILABILITY AT ALL TIMES DURING SUCH TWELVE (12) MONTH PERIOD IS
GREATER THAN AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING
BASE, (II) NOT LESS THAN TWO (2) TIMES IN ANY TWELVE (12) MONTH PERIOD, IF
EXCESS AVAILABILITY AT ANY TIME DURING SUCH TWELVE (12) MONTH PERIOD IS LESS
THAN OR EQUAL TO AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING
BASE AND (III) AT ANY TIME OR TIMES AS ADMINISTRATIVE AGENT MAY REQUEST ON OR
AFTER AN EVENT OF DEFAULT OR AT ADMINISTRATIVE AGENT’S OWN EXPENSE, IN EACH
CASE, DELIVER OR CAUSE TO BE DELIVERED TO ADMINISTRATIVE AGENT WRITTEN
APPRAISALS AS TO THE ROLLING STOCK IN FORM, SCOPE AND METHODOLOGY REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT AND BY AN APPRAISER ACCEPTABLE TO
ADMINISTRATIVE AGENT, ADDRESSED TO ADMINISTRATIVE AGENT AND LENDERS AND UPON
WHICH ADMINISTRATIVE AGENT AND LENDERS ARE EXPRESSLY PERMITTED TO RELY, (D)
BORROWERS AND GUARANTORS SHALL USE, STORE AND MAINTAIN THE ROLLING STOCK WITH
ALL REASONABLE CARE AND CAUTION AND IN ACCORDANCE WITH APPLICABLE STANDARDS OF
ANY INSURANCE AND IN CONFORMITY WITH APPLICABLE LAWS (INCLUDING ANY FEDERAL OR
STATE MOTOR VEHICLES STATUTES, THE REQUIREMENTS OF THE FEDERAL FAIR LABOR
STANDARDS ACT OF 1938, AS AMENDED AND ALL RULES, REGULATIONS AND ORDERS RELATED
THERETO); AND (E) EACH BORROWER AND GUARANTOR ASSUMES ALL RESPONSIBILITY AND
LIABILITY ARISING FROM OR RELATING TO THE USE, SALE OR OTHER DISPOSITION OF THE
ROLLING STOCK.


 

109

--------------------------------------------------------------------------------

 

 

7.7               Power of Attorney.  Each Borrower and Guarantor hereby
irrevocably designates and appoints Administrative Agent (and all persons
designated by Administrative Agent) as such Borrower’s and Guarantor’s true and
lawful attorney-in-fact, and authorizes Administrative Agent, in such
Borrower’s, Guarantor’s or Administrative Agent’s name, to: (a) at any time on
and after an Event of Default exists or has occurred and is continuing (i)
demand payment on Receivables or other Collateral, (ii) enforce payment of
Receivables by legal proceedings or otherwise, (iii) exercise all of such
Borrower’s or Guarantor’s rights and remedies to collect any Receivable or other
Collateral, (iv) sell or assign any Receivable upon such terms, for such amount
and at such time or times as the Administrative Agent deems advisable, (v)
settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Receivable, (vii) prepare, file and sign such Borrower’s or
Guarantor’s name on any proof of claim in bankruptcy or other similar document
against an Account Debtor or other obligor in respect of any Receivables or
other Collateral, (viii) notify the post office authorities to change the
address for delivery of remittances from Account Debtors or other obligors in
respect of Receivables or other proceeds of Collateral to an address designated
by Administrative Agent, and open and dispose of all mail addressed to such
Borrower or Guarantor and handle and store all mail relating to the Collateral;
and (ix) do all acts and things which are necessary, in Administrative Agent’s
determination, to fulfill such Borrower’s or Guarantor’s obligations under this
Agreement and the other Financing Agreements and (b) at all times that
Administrative Agent has exercised its right to instruct the depository banks at
which Blocked Accounts are maintained to transfer funds to the Administrative
Agent Payment Account as provided in Section 6.3 hereto (or at any time that any
item of payment referred to below may be received by Administrative Agent or any
Lender), to (i) take control in any manner of any item of payment in respect of
Receivables or constituting Collateral or otherwise received in or for deposit
in the Blocked Accounts or otherwise received by Administrative Agent or any
Lender, (ii) have access to any lockbox or postal box into which remittances
from Account Debtors or other obligors in respect of Receivables or other
proceeds of Collateral are sent or received, (iii) endorse such Borrower’s or
Guarantor’s name upon any items of payment in respect of Receivables or
constituting Collateral or otherwise received by Administrative Agent and any
Lender and deposit the same in Administrative Agent’s account for application to
the Obligations, and (c) at any time to (i) endorse such Borrower’s or
Guarantor’s name upon any chattel paper, document, instrument, invoice, or
similar document or agreement relating to any Receivable or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents, (ii) clear
Inventory the purchase of which was financed with Letter of Credit
Accommodations through U.S. Customs or foreign export control authorities in
such Borrower’s or Guarantor’s name, Administrative Agent’s name or the name of
Administrative Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Borrower’s or Guarantor’s name for such purpose, and
to complete in such Borrower’s or Guarantor’s or Administrative Agent’s name,
any order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, and (iii) sign such Borrower’s or
Guarantor’s name on any verification of Receivables and notices thereof to
Account Debtors or any secondary obligors or other obligors in respect thereof. 
Each Borrower and Guarantor hereby releases Administrative Agent and Lenders and
their respective officers, employees and designees from any liabilities arising
from any act or acts under this power of attorney and in furtherance thereof,
whether of omission or commission, except to the extent resulting from
Administrative Agent’s or any Lender’s own gross negligence or wilful misconduct
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction.




110

--------------------------------------------------------------------------------

 

 


7.8               RIGHT TO CURE.  ADMINISTRATIVE AGENT MAY, AT ITS OPTION, UPON
NOTICE TO LEAD BORROWER, (A) CURE ANY DEFAULT BY ANY BORROWER OR GUARANTOR UNDER
ANY MATERIAL AGREEMENT WITH A THIRD PARTY THAT AFFECTS THE COLLATERAL, ITS VALUE
OR THE ABILITY OF ADMINISTRATIVE AGENT TO COLLECT, SELL OR OTHERWISE DISPOSE OF
THE COLLATERAL OR THE RIGHTS AND REMEDIES OF ADMINISTRATIVE AGENT OR ANY LENDER
THEREIN OR THE ABILITY OF ANY BORROWER OR GUARANTOR TO PERFORM ITS OBLIGATIONS
HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS, (B) PAY OR BOND ON
APPEAL ANY JUDGMENT ENTERED AGAINST ANY BORROWER OR GUARANTOR, (C) DISCHARGE
TAXES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AT ANY TIME LEVIED ON OR
EXISTING WITH RESPECT TO THE COLLATERAL AND PAY ANY AMOUNT, INCUR ANY EXPENSE OR
PERFORM ANY ACT WHICH, IN ADMINISTRATIVE AGENT’S GOOD FAITH JUDGMENT, IS
NECESSARY OR APPROPRIATE TO PRESERVE, PROTECT, INSURE OR MAINTAIN THE COLLATERAL
AND THE RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS WITH RESPECT THERETO. 
ADMINISTRATIVE AGENT MAY ADD ANY AMOUNTS SO EXPENDED TO THE OBLIGATIONS AND
CHARGE ANY BORROWER’S ACCOUNT THEREFOR, SUCH AMOUNTS TO BE REPAYABLE BY
BORROWERS ON DEMAND.  ADMINISTRATIVE AGENT AND LENDERS SHALL BE UNDER NO
OBLIGATION TO EFFECT SUCH CURE, PAYMENT OR BONDING AND SHALL NOT, BY DOING SO,
BE DEEMED TO HAVE ASSUMED ANY OBLIGATION OR LIABILITY OF ANY BORROWER OR
GUARANTOR.  ANY PAYMENT MADE OR OTHER ACTION TAKEN BY ADMINISTRATIVE AGENT OR
ANY LENDER UNDER THIS SECTION SHALL BE WITHOUT PREJUDICE TO ANY RIGHT TO ASSERT
AN EVENT OF DEFAULT HEREUNDER AND TO PROCEED ACCORDINGLY.


7.9               ACCESS TO PREMISES.  FROM TIME TO TIME AS REQUESTED BY
ADMINISTRATIVE AGENT, AT THE COST AND EXPENSE OF BORROWERS, (A) ADMINISTRATIVE
AGENT OR ITS DESIGNEE SHALL HAVE COMPLETE ACCESS TO ALL OF EACH BORROWER’S AND
GUARANTOR’S PREMISES DURING NORMAL BUSINESS HOURS AND AFTER NOTICE TO LEAD
BORROWER, OR AT ANY TIME AND WITHOUT NOTICE TO LEAD BORROWER IF AN EVENT OF
DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, FOR THE PURPOSES OF
INSPECTING, VERIFYING AND AUDITING THE COLLATERAL AND ALL OF EACH BORROWER’S AND
GUARANTOR’S BOOKS AND RECORDS, INCLUDING THE RECORDS (AND AT ANY TIME AN EVENT
OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, A REPRESENTATIVE OF ONE
LENDER MAY ACCOMPANY ADMINISTRATIVE AGENT OR ITS DESIGNEE), AND (B) EACH
BORROWER AND GUARANTOR SHALL PROMPTLY FURNISH TO ADMINISTRATIVE AGENT SUCH
COPIES OF SUCH BOOKS AND RECORDS OR EXTRACTS THEREFROM AS ADMINISTRATIVE AGENT
MAY REQUEST, AND ADMINISTRATIVE AGENT OR ANY LENDER OR ADMINISTRATIVE AGENT’S
DESIGNEE MAY USE DURING NORMAL BUSINESS HOURS SUCH OF ANY BORROWER’S AND
GUARANTOR’S PERSONNEL, EQUIPMENT, SUPPLIES AND PREMISES AS MAY BE REASONABLY
NECESSARY FOR THE FOREGOING AND IF AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED
AND IS CONTINUING FOR THE COLLECTION OF RECEIVABLES AND REALIZATION OF OTHER
COLLATERAL.  ADMINISTRATIVE AGENT SHALL NOT CONDUCT MORE THAN (I) ONE (1) FIELD
EXAMINATION WITH RESPECT TO THE COLLATERAL IN ANY TWELVE (12) MONTH PERIOD AT
THE EXPENSE OF BORROWERS SO LONG AS EXCESS AVAILABILITY SHALL BE GREATER THAN OR
EQUAL TO THE AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING BASE,
AND (II) TWO (2) FIELD EXAMINATIONS WITH RESPECT TO THE COLLATERAL IN ANY TWELVE
(12) MONTH PERIOD AT THE EXPENSE OF BORROWERS, IN THE EVENT THAT EXCESS
AVAILABILITY SHALL BE LESS THAN THE AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE
TOTAL BORROWING BASE AT ANY TIME DURING ANY TWELVE (12) MONTH PERIOD, EXCEPT,
THAT, (A) AT ANY TIME AFTER AN EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND
BE CONTINUING, ADMINISTRATIVE AGENT MAY CONDUCT, AT THE EXPENSE OF BORROWERS,
SUCH OTHER FIELD EXAMINATIONS AS ADMINISTRATIVE AGENT MAY REQUIRE AND (B)
ADMINISTRATIVE AGENT MAY CONDUCT AT ANY TIME, AT ITS OWN EXPENSE, SUCH OTHER
FIELD EXAMINATIONS AS ADMINISTRATIVE AGENT MAY REQUIRE.


SECTION 8.    REPRESENTATIONS AND WARRANTIES

111

--------------------------------------------------------------------------------

 

 

Each Borrower and Guarantor hereby represents and warrants to Administrative
Agent and Lenders the following (which shall survive the execution and delivery
of this Agreement), the truth and accuracy of which are a continuing condition
of the making of Loans and providing Letter of Credit Accommodations to
Borrowers:


8.1               CORPORATE EXISTENCE, POWER AND AUTHORITY.  EACH BORROWER AND
GUARANTOR IS A CORPORATION OR LIMITED LIABILITY COMPANY DULY ORGANIZED AND IN
GOOD STANDING UNDER THE LAWS OF ITS STATE OF ORGANIZATION AND IS DULY QUALIFIED
AS A FOREIGN CORPORATION OR LIMITED LIABILITY COMPANY AND IN GOOD STANDING IN
ALL STATES OR OTHER JURISDICTIONS WHERE THE NATURE AND EXTENT OF THE BUSINESS
TRANSACTED BY IT OR THE OWNERSHIP OF ASSETS MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT FOR THOSE JURISDICTIONS IN WHICH THE FAILURE TO SO QUALIFY WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, THE OTHER FINANCING AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THEREUNDER (A) ARE ALL WITHIN EACH BORROWER’S AND GUARANTOR’S
CORPORATE OR LIMITED LIABILITY COMPANY POWERS, (B) HAVE BEEN DULY AUTHORIZED,
(C) ARE NOT IN CONTRAVENTION OF LAW OR THE TERMS OF ANY BORROWER’S OR
GUARANTOR’S CERTIFICATE OR ARTICLES OF INCORPORATION, BY‑LAWS, OR OTHER
ORGANIZATIONAL DOCUMENTATION, OR ANY MATERIAL AGREEMENT OR OTHER MATERIAL
UNDERTAKING TO WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR BY WHICH ANY
BORROWER OR GUARANTOR OR ITS PROPERTY ARE BOUND AND (D) WILL NOT RESULT IN THE
CREATION OR IMPOSITION OF, OR REQUIRE OR GIVE RISE TO ANY OBLIGATION TO GRANT,
ANY LIEN, SECURITY INTEREST, CHARGE OR OTHER ENCUMBRANCE UPON ANY PROPERTY OF
ANY BORROWER OR GUARANTOR, EXCEPT IN FAVOR OF ADMINISTRATIVE AGENT.  THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO WHICH ANY BORROWER OR GUARANTOR
IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER AND
GUARANTOR ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS
ENFORCEABILITY IS LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER LAWS RELATING TO OR AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’
RIGHTS AND EXCEPT TO THE EXTENT THAT AVAILABILITY OF THE REMEDY OF SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF IS SUBJECT TO THE DISCRETION OF THE COURT
BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


8.2               NAME; STATE OF ORGANIZATION; CHIEF EXECUTIVE OFFICE;
COLLATERAL LOCATIONS.


(A)     THE EXACT LEGAL NAME AS OF THE EFFECTIVE DATE OF EACH BORROWER AND
GUARANTOR IS AS SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT AND IN THE
INFORMATION CERTIFICATE.  NO BORROWER OR GUARANTOR HAS, DURING THE FIVE YEARS
PRIOR TO THE DATE OF THIS AGREEMENT, BEEN KNOWN BY OR USED ANY OTHER CORPORATE
OR FICTITIOUS NAME OR BEEN A PARTY TO ANY MERGER OR CONSOLIDATION, OR ACQUIRED
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON, OR ACQUIRED ANY OF ITS
PROPERTY OR ASSETS OUT OF THE ORDINARY COURSE OF BUSINESS, EXCEPT AS SET FORTH
IN THE INFORMATION CERTIFICATE.


(B)     EACH BORROWER AND GUARANTOR IS AS OF THE EFFECTIVE DATE AN ORGANIZATION
OF THE TYPE AND ORGANIZED IN THE JURISDICTION SET FORTH IN THE INFORMATION
CERTIFICATE.  THE INFORMATION CERTIFICATE ACCURATELY SETS FORTH THE
ORGANIZATIONAL IDENTIFICATION NUMBER OF EACH BORROWER AND GUARANTOR OR
ACCURATELY STATES THAT SUCH BORROWER OR GUARANTOR HAS NONE AND ACCURATELY SETS
FORTH THE FEDERAL EMPLOYER IDENTIFICATION NUMBER OF EACH BORROWER AND GUARANTOR,
IN EACH CASE, AS OF THE EFFECTIVE DATE.


(C)     THE CHIEF EXECUTIVE OFFICE AND MAILING ADDRESS OF EACH BORROWER AND
GUARANTOR AND EACH BORROWER’S AND GUARANTOR’S RECORDS CONCERNING ACCOUNTS ARE
LOCATED ONLY AT THE ADDRESS IDENTIFIED AS SUCH IN SCHEDULE 8.2 TO THE
INFORMATION CERTIFICATE AND ITS ONLY OTHER PLACES OF BUSINESS AND THE ONLY OTHER
LOCATIONS OF COLLATERAL NOT IN TRANSIT TO THE EXTENT PERMITTED HEREIN, IF ANY,
ARE THE ADDRESSES SET FORTH IN SCHEDULE 8.2 TO THE INFORMATION CERTIFICATE,
SUBJECT TO THE RIGHTS OF ANY BORROWER OR GUARANTOR TO ESTABLISH NEW LOCATIONS IN
ACCORDANCE WITH SECTION 9.2 BELOW.  THE INFORMATION CERTIFICATE CORRECTLY
IDENTIFIES ANY OF SUCH LOCATIONS WHICH AS OF THE EFFECTIVE DATE ARE NOT OWNED BY
A BORROWER OR GUARANTOR AND SETS FORTH THE OWNERS AND/OR OPERATORS THEREOF.

112

--------------------------------------------------------------------------------

 

 


8.3               FINANCIAL STATEMENTS; NO MATERIAL ADVERSE CHANGE

.  All financial statements relating to any Borrower or Guarantor which have
been or may hereafter be delivered by any Borrower or Guarantor to
Administrative Agent and Lenders have been prepared in accordance with GAAP
(except as to any interim financial statements, to the extent such statements
are subject to normal year-end adjustments and do not include any notes) and
fairly present in all material respects the financial condition and the results
of operation of such Borrower and Guarantor at the dates and for the periods set
forth therein.  Except as disclosed in any interim financial statements
furnished by Borrowers and Guarantors to Administrative Agent prior to the date
of this Agreement, as of the Effective Date, there has been no act, condition or
event which has had or is reasonably likely to have a Material Adverse Effect
since the date of the most recent audited financial statements of any Borrower
or Guarantor furnished by any Borrower or Guarantor to Administrative Agent
prior to the date of this Agreement.


8.4               PRIORITY OF LIENS; TITLE TO PROPERTIES

.  The security interests and liens granted to Administrative Agent under this
Agreement and the other Financing Agreements constitute a valid perfected first
priority (subject to Section 4.1(e)) security interest in all of the Collateral,
subject only to the liens indicated on Schedule 8.4 to the Information
Certificate and the other liens permitted under Section 9.8 hereof.  Each
Borrower and Guarantor has good and marketable fee simple title to or valid
leasehold interests in all of its Real Property and good, valid and merchantable
title to all of its other properties and assets subject to no liens, mortgages,
pledges, security interests, encumbrances or charges of any kind, except those
granted to Administrative Agent and such others as are specifically listed on
Schedule 8.4 to the Information Certificate or permitted under Section 9.8
hereof.


8.5               TAX RETURNS

.  Each Borrower and Guarantor has filed, or caused to be filed, in a timely
manner all material tax returns, reports and declarations which are required to
be filed by it.  All information in such tax returns, reports and declarations
is complete and accurate in all material respects.  Each Borrower and Guarantor
has paid or caused to be paid all material taxes due and payable or claimed due
and payable in any assessment received by it, except taxes the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made for
the payment of all material accrued and unpaid Federal, State, county, local,
foreign and other taxes whether or not yet due and payable and whether or not
disputed.


8.6               LITIGATION 

.  Except as set forth on Schedule 8.6 to the Information Certificate, (a) there
is no investigation by any Governmental Authority pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against or affecting any
Borrower or Guarantor, or its or their assets or business and (b) there is no
action, suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against any Borrower or
Guarantor or its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, in each case, which if adversely
determined against such Borrower or Guarantor has or could reasonably be
expected to have a Material Adverse Effect.

113

--------------------------------------------------------------------------------

 

 


8.7               COMPLIANCE WITH OTHER AGREEMENTS AND APPLICABLE LAWS.


(A)     BORROWERS AND GUARANTORS ARE NOT IN DEFAULT IN ANY RESPECT UNDER, OR IN
VIOLATION IN ANY RESPECT OF THE TERMS OF, ANY AGREEMENT, CONTRACT, INSTRUMENT,
LEASE OR OTHER COMMITMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
ASSETS ARE BOUND WHERE SUCH DEFAULT OR VIOLATION HAS OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  BORROWERS AND GUARANTORS ARE IN
COMPLIANCE WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND
ORDERS OF ANY GOVERNMENTAL AUTHORITY RELATING TO THEIR RESPECTIVE BUSINESSES,
INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN OR PROMULGATED PURSUANT TO THE
OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS AMENDED, THE FAIR LABOR STANDARDS
ACT OF 1938, AS AMENDED, ERISA, THE CODE, AS AMENDED, AND THE RULES AND
REGULATIONS THEREUNDER, AND ALL ENVIRONMENTAL LAWS WHERE THE FAILURE TO SO
COMPLY HAS OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)       BORROWERS AND GUARANTORS HAVE OBTAINED ALL PERMITS, LICENSES,
APPROVALS, CONSENTS, CERTIFICATES, ORDERS OR AUTHORIZATIONS OF ANY GOVERNMENTAL
AUTHORITY REQUIRED FOR THE LAWFUL CONDUCT OF ITS BUSINESS (THE “PERMITS”) WHERE
THE FAILURE TO HAVE SUCH PERMITS HAS OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  ALL OF THE MATERIAL PERMITS ARE VALID AND SUBSISTING
AND IN FULL FORCE AND EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 8.8 OF THE
INFORMATION CERTIFICATE, THERE ARE NO ACTIONS, CLAIMS OR PROCEEDINGS PENDING OR
TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED THAT SEEK THE
REVOCATION, CANCELLATION, SUSPENSION OR MODIFICATION OF ANY OF THE MATERIAL
PERMITS.


8.8               ENVIRONMENTAL COMPLIANCE.


(A)     EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE INFORMATION CERTIFICATE,
BORROWERS, GUARANTORS AND ANY SUBSIDIARY OF ANY BORROWER OR GUARANTOR HAVE NOT
GENERATED, USED, STORED, TREATED, TRANSPORTED, MANUFACTURED, HANDLED, PRODUCED
OR DISPOSED OF ANY HAZARDOUS MATERIALS, ON OR OFF ITS PREMISES (WHETHER OR NOT
OWNED BY IT) IN ANY MANNER THAT VIOLATES ANY APPLICABLE ENVIRONMENTAL LAW OR
PERMIT WHERE SUCH VIOLATION HAS OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(B)     EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE INFORMATION CERTIFICATE,
THERE HAS BEEN NO, AND  TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE
THERE IS NO PENDING OR THREATENED, INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
OR ANY PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR NOTICE BY ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON WITH RESPECT TO ANY NON‑COMPLIANCE
WITH OR VIOLATION OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW BY ANY BORROWER
OR GUARANTOR AND ANY SUBSIDIARY OF ANY BORROWER OR GUARANTOR OR THE RELEASE,
SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL OR THE
GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION, MANUFACTURE, HANDLING,
PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY MATTER, WHICH HAS OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

114

--------------------------------------------------------------------------------

 

 


(C)     EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE INFORMATION CERTIFICATE, AS
OF THE EFFECTIVE DATE, BORROWERS, GUARANTORS AND THEIR SUBSIDIARIES HAVE NO
MATERIAL LIABILITY (CONTINGENT OR OTHERWISE) IN CONNECTION WITH A RELEASE, SPILL
OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIALS OR THE
GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION, MANUFACTURE, HANDLING,
PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS.


8.9               EMPLOYEE BENEFITS.


(A)     EXCEPT AS COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT: (I) EACH PLAN IS IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND
OTHER FEDERAL OR STATE LAW; (II) EACH BORROWER AND ITS ERISA AFFILIATES HAVE
MADE ALL REQUIRED CONTRIBUTIONS TO ANY PLAN SUBJECT TO SECTION 412 OF THE CODE,
AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION
PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY
PLAN; (III) NO PLAN HAS BEEN TERMINATED SO AS TO INCUR ANY MATERIAL LIABILITY TO
THE PENSION BENEFIT GUARANTY CORPORATION AND THERE HAS BEEN NO OCCURRENCE OF A
REPORTABLE EVENT OR ANY OTHER EVENT OR CONDITION WHICH PRESENTS A MATERIAL RISK
OF TERMINATION BY THE PENSION BENEFIT GUARANTY CORPORATION OF ANY SUCH PLAN THAT
IS A SINGLE EMPLOYER PLAN, WHICH TERMINATION COULD RESULT IN ANY MATERIAL
LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION; AND (IV) THERE DOES NOT
EXIST ANY ACCUMULATED FUNDING DEFICIENCY, WHETHER OR NOT WAIVED, WITH RESPECT TO
ANY SUCH PLAN.


(B)     EXCEPT AS SET FORTH ON SCHEDULE 8.9, AS OF THE EFFECTIVE DATE EACH PLAN
WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE AND TO THE BEST
OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE, NOTHING HAS OCCURRED WHICH WOULD
CAUSE THE LOSS OF SUCH QUALIFICATION.  


(C)     EXCEPT AS SET FORTH ON SCHEDULE 8.9, (I) AS OF THE EFFECTIVE DATE, THERE
ARE NO PENDING, OR TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN AND (II) THERE HAS BEEN NO NON-EXEMPT PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN THAT HAS IN EITHER CASE RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


(D)    EXCEPT AS SET FORTH ON SCHEDULE 8.9 OR EXCEPT AS HAS NOT OR COULD NOT
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL
ADVERSE EFFECT, (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) THE CURRENT VALUE OF EACH PLAN’S ASSETS (DETERMINED IN ACCORDANCE
WITH THE ASSUMPTIONS USED FOR FUNDING SUCH PLAN PURSUANT TO SECTION 412 OF THE
CODE) ARE NOT LESS THAN SUCH PLAN’S LIABILITIES UNDER SECTION 4001(A)(16) OF
ERISA (PROVIDED, THAT, ANY UNDERFUNDING SET FORTH ON SCHEDULE 8.9 HAS NOT, AS OF
THE EFFECTIVE DATE, GIVEN RISE TO THE REQUIREMENT THAT ANY ADDITIONAL MINIMUM
FUNDING PAYMENTS BE MADE EXCEPT AS DISCLOSED THEREIN); (III) EACH BORROWER AND
GUARANTOR, AND THEIR ERISA AFFILIATES, HAVE NOT INCURRED AND DO NOT REASONABLY
EXPECT TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA);
(IV) EACH BORROWER AND GUARANTOR, AND THEIR ERISA AFFILIATES, HAVE NOT INCURRED
AND DO NOT REASONABLY EXPECT TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED
WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN
SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) EACH BORROWER AND GUARANTOR, AND THEIR ERISA
AFFILIATES, HAVE NOT ENGAGED IN A TRANSACTION THAT WOULD BE SUBJECT TO SECTION
4069 OR 4212(C) OF ERISA.

115

--------------------------------------------------------------------------------

 

 


8.10           BANK ACCOUNTS.  ALL OF THE DEPOSIT ACCOUNTS, INVESTMENT ACCOUNTS
OR OTHER ACCOUNTS IN THE NAME OF OR USED BY ANY BORROWER OR GUARANTOR MAINTAINED
AT ANY BANK OR OTHER FINANCIAL INSTITUTION ARE SET FORTH ON SCHEDULE 8.10 TO THE
INFORMATION CERTIFICATE, SUBJECT TO THE RIGHT OF EACH BORROWER AND GUARANTOR TO
ESTABLISH NEW ACCOUNTS IN ACCORDANCE WITH SECTION 5.2 HEREOF.


8.11           INTELLECTUAL PROPERTY.


(A)     EACH BORROWER AND GUARANTOR OWNS OR LICENSES OR OTHERWISE HAS THE RIGHT
TO USE ALL INTELLECTUAL PROPERTY REASONABLY NECESSARY FOR THE OPERATION OF ITS
BUSINESS AS PRESENTLY CONDUCTED.  AS OF THE EFFECTIVE DATE, BORROWERS AND
GUARANTORS DO NOT HAVE ANY INTELLECTUAL PROPERTY REGISTERED, OR SUBJECT TO
PENDING APPLICATIONS, IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR ANY
SIMILAR OFFICE OR AGENCY IN THE UNITED STATES, ANY STATE THEREOF, ANY POLITICAL
SUBDIVISION THEREOF OR IN ANY OTHER COUNTRY, OTHER THAN THOSE DESCRIBED IN
SCHEDULE 8.11 TO THE INFORMATION CERTIFICATE AND HAS NOT GRANTED ANY LICENSES
WITH RESPECT THERETO OTHER THAN AS SET FORTH IN SCHEDULE 8.11 TO THE INFORMATION
CERTIFICATE.  NO EVENT HAS OCCURRED WHICH PERMITS OR WOULD PERMIT AFTER NOTICE
OR PASSAGE OF TIME OR BOTH, THE REVOCATION, SUSPENSION OR TERMINATION OF SUCH
RIGHTS WHERE ANY SUCH EVENT HAS OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT. 


(B)     TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE, NO SLOGAN OR
OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD, SUBSTANCE OR OTHER
INTELLECTUAL PROPERTY OR GOODS BEARING OR USING ANY INTELLECTUAL PROPERTY
PRESENTLY CONTEMPLATED TO BE SOLD BY OR EMPLOYED BY ANY BORROWER OR GUARANTOR
INFRINGES IN ANY MATERIAL RESPECT AS TO ANY PATENT, TRADEMARK, SERVICEMARK,
TRADENAME, COPYRIGHT, LICENSE OR OTHER INTELLECTUAL PROPERTY OWNED BY ANY OTHER
PERSON PRESENTLY AND NO CLAIM OR LITIGATION IS PENDING OR, TO THE BEST OF ANY
BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING ANY
BORROWER OR GUARANTOR CONTESTING ITS RIGHT TO SELL OR USE ANY SUCH INTELLECTUAL
PROPERTY WHERE ANY SUCH INFRINGEMENTS, CLAIMS OR LITIGATION HAVE OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  SCHEDULE 8.11 TO THE
INFORMATION CERTIFICATE SETS FORTH ALL OF THE AGREEMENTS OR OTHER ARRANGEMENTS
OF EACH BORROWER AND GUARANTOR PURSUANT TO WHICH SUCH BORROWER OR GUARANTOR HAS
A LICENSE OR OTHER RIGHT TO USE ANY TRADEMARKS, LOGOS, DESIGNS, REPRESENTATIONS
OR OTHER INTELLECTUAL PROPERTY OWNED BY ANOTHER PERSON AS IN EFFECT ON THE
EFFECTIVE DATE AND THE DATES OF THE EXPIRATION OF SUCH AGREEMENTS OR OTHER
ARRANGEMENTS OF SUCH BORROWER OR GUARANTOR AS IN EFFECT ON THE EFFECTIVE DATE
(COLLECTIVELY, TOGETHER WITH SUCH AGREEMENTS OR OTHER ARRANGEMENTS AS MAY BE
ENTERED INTO BY ANY BORROWER OR GUARANTOR AFTER THE EFFECTIVE DATE,
COLLECTIVELY, THE “LICENSE AGREEMENTS” AND INDIVIDUALLY, A “LICENSE
AGREEMENT”).  NO TRADEMARK, SERVICEMARK, COPYRIGHT OR OTHER INTELLECTUAL
PROPERTY AT ANY TIME USED BY ANY BORROWER OR GUARANTOR WHICH IS OWNED BY ANOTHER
PERSON, OR OWNED BY SUCH BORROWER OR GUARANTOR SUBJECT TO ANY SECURITY INTEREST,
LIEN, COLLATERAL ASSIGNMENT, PLEDGE OR OTHER ENCUMBRANCE IN FAVOR OF ANY PERSON
OTHER THAN ADMINISTRATIVE AGENT, IS AFFIXED TO ANY ELIGIBLE INVENTORY, EXCEPT
(A) TO THE EXTENT PERMITTED UNDER THE TERM OF THE LICENSE AGREEMENTS LISTED ON
SCHEDULE 8.11 TO THE INFORMATION CERTIFICATE AND (B) TO THE EXTENT THE SALE OF
INVENTORY TO WHICH SUCH INTELLECTUAL PROPERTY IS AFFIXED IS PERMITTED TO BE SOLD
BY SUCH BORROWER OR GUARANTOR UNDER APPLICABLE LAW (INCLUDING THE UNITED STATES
COPYRIGHT ACT OF 1976).

116

--------------------------------------------------------------------------------

 

 


8.12           SUBSIDIARIES; AFFILIATES; CAPITALIZATION; SOLVENCY.


(A)     EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY DIRECT OR INDIRECT
SUBSIDIARIES OR AFFILIATES AND IS NOT ENGAGED IN ANY JOINT VENTURE OR
PARTNERSHIP EXCEPT AS SET FORTH IN SCHEDULE 8.12 TO THE INFORMATION CERTIFICATE
AND EXCEPT TO THE EXTENT PERMITTED AFTER THE EFFECTIVE DATE UNDER SECTION 9.10
HEREOF.


(B)     EACH BORROWER AND GUARANTOR IS THE RECORD AND BENEFICIAL OWNER OF ALL OF
THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE 8.12 TO THE INFORMATION CERTIFICATE AS BEING OWNED BY SUCH
BORROWER OR GUARANTOR AND AS MAY BE PERMITTED AFTER THE EFFECTIVE DATE UNDER
SECTION 9.10 HEREOF.


(C)       THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH BORROWER
(OTHER THAN PARENT) AND GUARANTOR ARE DIRECTLY AND BENEFICIALLY OWNED AND HELD
BY THE PERSONS INDICATED IN THE INFORMATION CERTIFICATE, AND IN EACH CASE ALL OF
SUCH SHARES OF BORROWERS (OTHER THAN PARENT) AND GUARANTORS HAVE BEEN DULY
AUTHORIZED AND ARE FULLY PAID AND NON-ASSESSABLE, FREE AND CLEAR OF ALL CLAIMS,
LIENS, PLEDGES AND ENCUMBRANCES OF ANY KIND, EXCEPT AS DISCLOSED IN SCHEDULE
8.12 OF THE INFORMATION CERTIFICATE OR AS OTHERWISE DISCLOSED IN ADMINISTRATIVE
AGENT IN WRITING PRIOR TO THE EFFECTIVE DATE.


(D)    BORROWERS AND GUARANTORS (TAKEN AS A WHOLE) ARE AND WILL CONTINUE TO BE
SOLVENT AFTER THE CREATION OF THE OBLIGATIONS, THE SECURITY INTERESTS OF
ADMINISTRATIVE AGENT AND THE OTHER TRANSACTIONS CONTEMPLATED HEREUNDER.


8.13           LABOR DISPUTES.


(A)     SET FORTH ON SCHEDULE 8.13 TO THE INFORMATION CERTIFICATE IS A LIST
(INCLUDING DATES OF TERMINATION) OF ALL COLLECTIVE BARGAINING OR SIMILAR
AGREEMENTS BETWEEN OR APPLICABLE TO EACH BORROWER AND GUARANTOR AND ANY UNION,
LABOR ORGANIZATION OR OTHER BARGAINING AGENT IN RESPECT OF THE EMPLOYEES OF ANY
BORROWER OR GUARANTOR ON THE EFFECTIVE DATE.


(B)     THERE IS  NO SIGNIFICANT UNFAIR LABOR PRACTICE COMPLAINT PENDING AGAINST
ANY BORROWER OR GUARANTOR OR, TO THE BEST OF ANY BORROWER'S OR GUARANTOR’S
KNOWLEDGE, THREATENED AGAINST IT, BEFORE THE NATIONAL LABOR RELATIONS BOARD, AND
NO SIGNIFICANT GRIEVANCE OR SIGNIFICANT ARBITRATION PROCEEDING ARISING OUT OF OR
UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS PENDING ON THE EFFECTIVE DATE
AGAINST ANY BORROWER OR GUARANTOR OR, TO BEST OF ANY BORROWER'S OR GUARANTOR’S
KNOWLEDGE, THREATENED AGAINST IT WHICH HAS OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, AND  NO SIGNIFICANT STRIKE, LABOR DISPUTE,
SLOWDOWN OR STOPPAGE IS PENDING AGAINST ANY BORROWER OR GUARANTOR OR, TO THE
BEST OF ANY BORROWER'S OR GUARANTOR’S KNOWLEDGE, THREATENED AGAINST ANY BORROWER
OR GUARANTOR WHICH HAS OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


8.14           RESTRICTIONS ON SUBSIDIARIES.  EXCEPT FOR RESTRICTIONS CONTAINED
IN THIS AGREEMENT, IN THE SENIOR NOTE INDENTURE (AS IN EFFECT ON DECEMBER 6,
2012) OR ANY OTHER AGREEMENT WITH RESPECT TO INDEBTEDNESS OF ANY BORROWER OR
GUARANTOR PERMITTED HEREUNDER AS IN EFFECT ON THE EFFECTIVE DATE, THERE ARE NO
CONTRACTUAL OR CONSENSUAL RESTRICTIONS ON ANY BORROWER OR GUARANTOR OR ANY OF
ITS SUBSIDIARIES WHICH PROHIBIT OR OTHERWISE RESTRICT (A) THE TRANSFER OF CASH
OR OTHER ASSETS (I) BETWEEN ANY BORROWER OR GUARANTOR AND ANY OF ITS OR THEIR
SUBSIDIARIES OR (II) BETWEEN ANY SUBSIDIARIES OF ANY BORROWER OR GUARANTOR OR
(B) THE ABILITY OF ANY BORROWER OR GUARANTOR OR ANY OF ITS OR THEIR SUBSIDIARIES
TO INCUR INDEBTEDNESS OR GRANT SECURITY INTERESTS TO ADMINISTRATIVE AGENT OR ANY
LENDER IN THE COLLATERAL. 

117

--------------------------------------------------------------------------------

 

 


8.15           MATERIAL CONTRACTS.  SCHEDULE 8.15 TO THE INFORMATION CERTIFICATE
SETS FORTH ALL MATERIAL CONTRACTS TO WHICH ANY BORROWER OR GUARANTOR IS A PARTY
OR IS BOUND AS OF THE EFFECTIVE DATE.  BORROWERS AND GUARANTORS HAVE DELIVERED
TRUE, CORRECT AND COMPLETE COPIES OF SUCH MATERIAL CONTRACTS TO ADMINISTRATIVE
AGENT ON OR BEFORE THE EFFECTIVE DATE.  BORROWERS AND GUARANTORS ARE NOT IN
BREACH OR IN DEFAULT IN ANY MATERIAL RESPECT OF OR UNDER ANY MATERIAL CONTRACT
AND HAVE NOT RECEIVED ANY NOTICE OF THE INTENTION OF ANY OTHER PARTY TO
TERMINATE ANY MATERIAL CONTRACT.


8.16           CREDIT CARD AGREEMENTS.  SET FORTH IN SCHEDULE 8.16 HERETO IS A
CORRECT AND COMPLETE LIST OF ALL OF THE CREDIT CARD AGREEMENTS AND ALL OTHER
AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXISTING AS OF THE EFFECTIVE DATE BETWEEN
OR AMONG ANY BORROWER, ANY OF ITS AFFILIATES, THE CREDIT CARD ISSUERS, THE
CREDIT CARD PROCESSORS AND ANY OF THEIR AFFILIATES.  THE CREDIT CARD AGREEMENTS
CONSTITUTE ALL OF SUCH AGREEMENTS NECESSARY FOR EACH BORROWER TO OPERATE ITS
BUSINESS AS PRESENTLY CONDUCTED WITH RESPECT TO CREDIT CARDS AND DEBIT CARDS AND
NO RECEIVABLES OF ANY BORROWER ARISE FROM PURCHASES BY CUSTOMERS OF INVENTORY
WITH CREDIT CARDS OR DEBIT CARDS, OTHER THAN THOSE WHICH ARE ISSUED BY CREDIT
CARD ISSUERS WITH WHOM SUCH BORROWER HAS ENTERED INTO ONE OF THE CREDIT CARD
AGREEMENTS SET FORTH ON SCHEDULE 8.16 HERETO OR WITH WHOM BORROWER HAS ENTERED
INTO A CREDIT CARD AGREEMENT IN ACCORDANCE WITH SECTION 9.15 HEREOF.  EACH OF
THE CREDIT CARD AGREEMENTS CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATIONS
OF THE BORROWER THAT IS PARTY THERETO AND TO THE BEST OF EACH BORROWER’S AND
GUARANTOR’S KNOWLEDGE, THE OTHER PARTIES THERETO, ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS AND IS IN FULL FORCE AND EFFECT.  NO DEFAULT OR EVENT OF
DEFAULT, OR ACT, CONDITION OR EVENT WHICH AFTER NOTICE OR PASSAGE OF TIME OR
BOTH, WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT UNDER ANY OF THE CREDIT
CARD AGREEMENTS EXISTS OR HAS OCCURRED.  EACH BORROWER AND THE OTHER PARTIES
THERETO HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF THE TERMS AND
CONDITIONS OF THE CREDIT CARD AGREEMENTS TO THE EXTENT NECESSARY FOR SUCH
BORROWER TO BE ENTITLED TO RECEIVE ALL PAYMENTS THEREUNDER.  BORROWERS HAVE
DELIVERED, OR CAUSED TO BE DELIVERED TO ADMINISTRATIVE AGENT, TRUE, CORRECT AND
COMPLETE COPIES OF ALL OF THE CREDIT CARD AGREEMENTS IN EFFECT AS OF THE
EFFECTIVE DATE.


8.17           HIPAA COMPLIANCE.


(A)     TO THE EXTENT THAT AND FOR SO LONG AS ANY BORROWER OR GUARANTOR IS A
“COVERED ENTITY” WITHIN THE MEANING OF HIPAA, SUCH BORROWER OR GUARANTOR (I) HAS
UNDERTAKEN OR WILL PROMPTLY UNDERTAKE ALL APPROPRIATE SURVEYS, AUDITS,
INVENTORIES, REVIEWS, ANALYSES AND/OR ASSESSMENTS (INCLUDING ANY NECESSARY RISK
ASSESSMENTS) OF ALL AREAS OF ITS BUSINESS AND OPERATIONS REQUIRED BY HIPAA;
(II)  HAS DEVELOPED, AND TO THE EXTENT BECOMING A “COVERED ENTITY” AFTER THE
EFFECTIVE DATE, WILL PROMPTLY DEVELOP WITHIN THE TIME PERIOD REQUIRED UNDER THE
APPLICABLE STATUTES AND REGULATIONS, AN APPROPRIATE PLAN AND TIME LINE FOR
BECOMING HIPAA COMPLIANT (A “HIPAA COMPLIANCE PLAN”); AND (III) HAS IMPLEMENTED,
AND TO THE EXTENT BECOMING A “COVERED ENTITY” AFTER THE EFFECTIVE DATE, WILL
PROMPTLY IMPLEMENT WITHIN THE TIME PERIOD REQUIRED UNDER THE APPLICABLE STATUTES
AND REGULATIONS,  THOSE PROVISIONS OF SUCH HIPAA COMPLIANCE PLAN IN ALL MATERIAL
RESPECTS NECESSARY TO ENSURE THAT SUCH BORROWER OR GUARANTOR  IS OR BECOMES
HIPAA COMPLIANT.

118

--------------------------------------------------------------------------------

 

 


(B)     FOR PURPOSES HEREOF, “HIPAA COMPLIANT’ SHALL MEAN THAT A  BORROWER OR
GUARANTOR (I) IS OR WILL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH EACH OF
THE APPLICABLE REQUIREMENTS OF THE SO-CALLED “ADMINISTRATIVE SIMPLIFICATION”
PROVISIONS OF HIPAA ON AND AS OF EACH DATE THAT ANY PART THEREOF, OR ANY FINAL
RULE OR REGULATION THEREUNDER, BECOMES EFFECTIVE IN ACCORDANCE WITH ITS OR THEIR
TERMS, AS THE CASE MAY BE (EACH SUCH DATE, A “HIPAA COMPLIANCE DATE”) AND (II)
IS NOT AND COULD NOT REASONABLY BE EXPECTED TO BECOME, AS OF ANY DATE FOLLOWING
ANY SUCH HIPAA COMPLIANCE DATE, THE SUBJECT OF ANY CIVIL OR CRIMINAL PENALTY,
PROCESS, CLAIM, ACTION OR PROCEEDING, OR ANY ADMINISTRATIVE OR OTHER REGULATORY
REVIEW, SURVEY, PROCESS OR PROCEEDING (OTHER THAN ROUTINE SURVEYS OR REVIEWS
CONDUCTED BY ANY GOVERNMENT HEALTH PLAN OR OTHER ACCREDITATION ENTITY) THAT
COULD RESULT IN ANY OF THE FOREGOING OR THAT HAS OR COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


(C)     SCHEDULE 8.17 HERETO SETS FORTH A COMPLETE LIST OF ALL “BUSINESS
ASSOCIATE AGREEMENTS” (AS SUCH TERM IS DEFINED IN HIPAA) THAT ANY BORROWER OR
GUARANTOR HAS ENTERED INTO WITH ANY PERSON AS OF THE EFFECTIVE DATE.


8.18           COMPLIANCE WITH HEALTH CARE LAWS.  WITHOUT LIMITING THE
GENERALITY OF SECTIONS 8.7 OR 8.17, OR ANY OTHER REPRESENTATION OR WARRANTY MADE
HEREIN OR IN ANY OF THE OTHER FINANCING AGREEMENTS:


(A)     EACH BORROWER AND GUARANTOR IS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE HEALTH CARE LAWS, INCLUDING ALL MEDICARE AND MEDICAID
PROGRAM RULES AND REGULATIONS APPLICABLE TO THEM.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO BORROWER OR GUARANTOR HAS RECEIVED WRITTEN
NOTICE BY A GOVERNMENTAL AUTHORITY OF ANY VIOLATION OF ANY PROVISIONS OF THE
MEDICARE AND MEDICAID ANTI-FRAUD AND ABUSE OR ANTI-KICKBACK AMENDMENTS OF THE
SOCIAL SECURITY ACT (PRESENTLY CODIFIED IN SECTION 1128(B)(B) OF THE SOCIAL
SECURITY ACT) OR THE MEDICARE AND MEDICAID PATIENT AND PROGRAM PROTECTION ACT OF
1987.


(B)     EACH BORROWER AND GUARANTOR HAS MAINTAINED IN ALL MATERIAL RESPECTS ALL
RECORDS REQUIRED TO BE MAINTAINED BY THE JOINT COMMISSION ON ACCREDITATION OF
HEALTHCARE ORGANIZATIONS, THE FOOD AND DRUG ADMINISTRATION, DRUG ENFORCEMENT
AGENCY AND STATE BOARDS OF PHARMACY AND THE FEDERAL AND STATE MEDICARE AND
MEDICAID PROGRAMS AS REQUIRED BY THE HEALTH CARE LAWS EACH BORROWER AND
GUARANTOR AND HAS ALL NECESSARY PERMITS, LICENSES, FRANCHISES, CERTIFICATES AND
OTHER APPROVALS OR AUTHORIZATIONS OF GOVERNMENTAL AUTHORITY AS ARE REQUIRED
UNDER APPLICABLE HEALTH CARE LAWS.


(C)     EACH BORROWER AND GUARANTOR WHO IS A CERTIFIED MEDICARE PROVIDER OR
CERTIFIED MEDICAID PROVIDER HAS IN A TIMELY MANNER FILED ALL REQUISITE COST
REPORTS, CLAIMS AND OTHER REPORTS REQUIRED TO BE FILED IN CONNECTION WITH ALL
MEDICARE AND MEDICAID PROGRAMS DUE ON OR BEFORE THE EFFECTIVE DATE, ALL OF WHICH
ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS. THERE ARE NO KNOWN CLAIMS,
ACTIONS OR APPEALS PENDING BEFORE ANY THIRD PARTY PAYOR OR GOVERNMENTAL
AUTHORITY, INCLUDING WITHOUT LIMITATION, ANY FISCAL INTERMEDIARY, THE PROVIDER
REIMBURSEMENT REVIEW BOARD OR THE ADMINISTRATOR OF THE CENTERS FOR MEDICARE AND
MEDICAID SERVICES, WITH RESPECT TO ANY MEDICARE OR MEDICAID COST REPORTS OR
CLAIMS FILED BY ANY BORROWER OR GUARANTOR ON OR BEFORE THE EFFECTIVE DATE. TO
THE BEST OF EACH BORROWER’S AND EACH GUARANTOR’S KNOWLEDGE, THERE CURRENTLY
EXIST NO RESTRICTIONS, DEFICIENCIES, REQUIRED PLANS OF CORRECTION ACTIONS OR
OTHER SUCH REMEDIAL MEASURES WITH RESPECT TO FEDERAL AND STATE MEDICARE AND
MEDICAID CERTIFICATIONS OR LICENSURE.

119

--------------------------------------------------------------------------------

 

 


(D)    SCHEDULE 8.18 HERETO SETS FORTH AN ACCURATE, COMPLETE AND CURRENT LIST OF
ALL PARTICIPATION AGREEMENTS OF ANY BORROWER OR GUARANTOR WITH HEALTH
MAINTENANCE ORGANIZATIONS, INSURANCE PROGRAMS, PREFERRED PROVIDER ORGANIZATIONS
AND OTHER THIRD PARTY PAYORS AND ALL SUCH AGREEMENTS ARE IN FULL FORCE AND
EFFECT AND NO MATERIAL DEFAULT EXISTS THEREUNDER.


8.19           INTERRELATED BUSINESSES.  BORROWERS AND GUARANTORS MAKE UP A
RELATED ORGANIZATION OF VARIOUS ENTITIES CONSTITUTING AN OVERALL ECONOMIC AND
BUSINESS ENTERPRISE SUCH THAT ANY BENEFIT FROM THE LOANS OR OTHER FINANCIAL
ACCOMMODATIONS HEREUNDER RECEIVED BY ANY ONE OF THEM BENEFITS THE OTHERS. 
BORROWERS AND GUARANTORS RENDER SERVICES TO OR FOR THE BENEFIT OF THE OTHER
BORROWERS AND/OR GUARANTORS PURCHASE OR SELL AND SUPPLY GOODS TO OR FROM OR FOR
THE BENEFIT OF THE OTHERS, MAKE LOANS, ADVANCES AND PROVIDE OTHER FINANCIAL
ACCOMMODATIONS TO OR FOR THE BENEFIT OF THE OTHER BORROWERS AND GUARANTORS AND
PROVIDE ADMINISTRATIVE, MARKETING, PAYROLL AND MANAGEMENT SERVICES TO OR FOR THE
BENEFIT OF THE OTHER BORROWERS AND GUARANTORS, AS THE CASE MAY BE.  BORROWERS
AND GUARANTORS HAVE THE SAME CHIEF EXECUTIVE OFFICE, CERTAIN CENTRALIZED
ACCOUNTING AND LEGAL SERVICES, CERTAIN COMMON OFFICERS AND DIRECTORS AND
GENERALLY DO NOT PROVIDE CONSOLIDATING FINANCIAL STATEMENTS TO CREDITORS.


8.20           NOTICES FROM FARM PRODUCTS SELLERS, ETC. 


(A)     EACH BORROWER HAS NOT, WITHIN THE ONE (1) YEAR PERIOD PRIOR TO THE
EFFECTIVE DATE, RECEIVED ANY WRITTEN NOTICE PURSUANT TO THE APPLICABLE
PROVISIONS OF THE PSA, PACA, THE FOOD SECURITY ACT, THE UCC OR ANY OTHER
APPLICABLE LOCAL LAWS FROM (I) ANY FARM PRODUCTS SELLER OR (II) ANY LENDER TO
ANY FARM PRODUCTS SELLER OR ANY OTHER PERSON WITH A SECURITY INTEREST IN THE
ASSETS OF ANY FARM PRODUCTS SELLER OR (III) THE SECRETARY OF STATE (OR
EQUIVALENT OFFICIAL) OR OTHER GOVERNMENTAL AUTHORITY OF ANY STATE, COMMONWEALTH
OR POLITICAL SUBDIVISION THEREOF IN WHICH ANY FARM PRODUCTS PURCHASED BY SUCH
BORROWER ARE PRODUCED, IN ANY CASE ADVISING OR NOTIFYING SUCH BORROWER OF THE
INTENTION OF SUCH FARM PRODUCTS SELLER OR OTHER PERSON TO PRESERVE THE BENEFITS
OF ANY TRUST APPLICABLE TO ANY ASSETS OF ANY BORROWER ESTABLISHED IN FAVOR OF
SUCH FARM PRODUCTS SELLER OR OTHER PERSON UNDER THE PROVISIONS OF ANY LAW OR
CLAIMING A SECURITY INTEREST IN OR LIEN UPON OR OTHER CLAIM OR ENCUMBRANCE WITH
RESPECT TO ANY PERISHABLE AGRICULTURAL COMMODITY OR ANY OTHER FARM PRODUCTS
WHICH MAY BE OR HAVE BEEN PURCHASED BY A BORROWER OR ANY RELATED OR OTHER ASSETS
OF SUCH BORROWER (ALL OF THE FOREGOING, TOGETHER WITH ANY SUCH NOTICES AS ANY
BORROWER MAY AT ANY TIME HEREAFTER RECEIVE, COLLECTIVELY, THE “FOOD SECURITY ACT
NOTICES”).


(B)     NO BORROWER IS A “LIVE POULTRY DEALER” (AS SUCH TERM IS DEFINED IN THE
PSA) OR OTHERWISE PURCHASES OR DEALS IN LIVE POULTRY OF ANY TYPE WHATSOEVER. 
BORROWERS AND GUARANTORS DO NOT PURCHASE LIVESTOCK PURSUANT TO CASH SALES AS
SUCH TERM IS DEFINED IN THE PSA. EACH BORROWER IS NOT ENGAGED IN, AND SHALL NOT
ENGAGE IN, RAISING, CULTIVATING, PROPAGATING, FATTENING, GRAZING OR ANY OTHER
FARMING, LIVESTOCK OR AQUACULTURAL OPERATIONS.




120

--------------------------------------------------------------------------------

 

 


8.21           PHARMACEUTICAL LAWS.  


(A)     BORROWERS AND GUARANTORS HAVE OBTAINED ALL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS WHICH ARE REQUIRED WITH RESPECT TO THE OWNERSHIP AND OPERATIONS
OF THEIR BUSINESS UNDER ANY PHARMACEUTICAL LAW, EXCEPT WHERE THE FAILURE TO
OBTAIN SUCH PERMITS, LICENSES OR OTHER AUTHORIZATIONS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)     BORROWERS AND GUARANTORS ARE IN COMPLIANCE WITH ALL TERMS AND CONDITIONS
OF ALL SUCH PERMITS, LICENSES, ORDERS AND AUTHORIZATIONS, AND ARE ALSO IN
COMPLIANCE WITH ALL PHARMACEUTICAL LAWS, INCLUDING ALL OTHER LIMITATIONS,
RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS, OBLIGATIONS,
SCHEDULES AND TIMETABLES CONTAINED IN THE PHARMACEUTICAL LAWS, EXCEPT WHERE THE
FAILURE TO COMPLY WITH SUCH TERMS, CONDITIONS OR LAWS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(C)     NO BORROWER OR GUARANTOR HAS ANY LIABILITIES, CLAIMS AGAINST IT OR
PRESENTLY OUTSTANDING NOTICES IMPOSED OR BASED UPON ANY PROVISION OF ANY
PHARMACEUTICAL LAW, EXCEPT FOR SUCH LIABILITIES, CLAIMS, CITATIONS OR NOTICES
WHICH INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


8.22           NO DEFAULT.  NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER FINANCING AGREEMENTS.


8.23           INSURANCE.  BORROWER AND GUARANTORS AND THEIR SUBSIDIARIES ARE
INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES WHICH ARE NOT
AFFILIATES OF ANY BORROWER OR GUARANTOR, IN SUCH AMOUNTS, WITH SUCH RETENTIONS
AND/OR SELF-INSURED DEDUCTIBLES AND COVERING SUCH RISKS (INCLUDING, WITHOUT
LIMITATION, WORKMEN’S COMPENSATION, PUBLIC LIABILITY, BUSINESS INTERRUPTION AND
PROPERTY DAMAGE INSURANCE) AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN
SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE BORROWERS
AND GUARANTORS OR THE APPLICABLE SUBSIDIARY OPERATES.  SCHEDULE 8.23 SETS FORTH
A DESCRIPTION OF ALL WORKMEN’S COMPENSATION, PUBLIC LIABILITY, BUSINESS
INTERRUPTION, PROPERTY DAMAGE AND OTHER MATERIAL INSURANCE POLICIES MAINTAINED
BY OR ON BEHALF OF BORROWERS AND GUARANTORS AS OF THE EFFECTIVE DATE.  EACH
INSURANCE POLICY LISTED ON SCHEDULE 8.23 IS IN FULL FORCE AND EFFECT.


8.24           MARGIN REGULATIONS; INVESTMENT COMPANY ACT. 


(A)     NO BORROWER OR GUARANTOR IS ENGAGED OR WILL BE ENGAGED, PRINCIPALLY OR
AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.  NONE
OF THE PROCEEDS OF THE LOANS OR LETTER OF CREDIT ACCOMMODATIONS SHALL BE USED
DIRECTLY OR INDIRECTLY FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN
STOCK, FOR THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS
ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER
PURPOSE THAT MIGHT CAUSE ANY OF THE LOANS OR LETTER OF CREDIT ACCOMMODATIONS TO
BE CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANING OF REGULATIONS T, U, OR X
ISSUED BY THE FRB.


(B)     NO BORROWER OR GUARANTOR, OR ANY OF THEIR SUBSIDIARIES IS OR IS REQUIRED
TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF
1940.




121

--------------------------------------------------------------------------------

 

 


8.25           BROKERS.  NO BROKER OR FINDER BROUGHT ABOUT THE OBTAINING, MAKING
OR CLOSING OF THE LOANS, AND NO BORROWER OR GUARANTOR OR AFFILIATE THEREOF HAS
ANY OBLIGATION TO ANY PERSON IN RESPECT OF ANY FINDER’S OR BROKERAGE FEES IN
CONNECTION THEREWITH.


8.26           CUSTOMER AND TRADE RELATIONS.  THERE EXISTS NO TERMINATION OR
CANCELLATION OF, OR ANY MODIFICATION OR CHANGE IN THE BUSINESS RELATIONSHIP OF
ANY BORROWER OR GUARANTOR WITH ANY CUSTOMERS OR SUPPLIERS WHICH ARE,
INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL TO ITS OPERATIONS, TO THE EXTENT THAT
SUCH CANCELLATION, MODIFICATION OR CHANGE WOULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


8.27           CASUALTY.  NEITHER THE BUSINESSES NOR THE PROPERTIES OF ANY
BORROWER OR GUARANTOR OR ANY OF ITS SUBSIDIARIES ARE AFFECTED BY ANY FIRE,
EXPLOSION, ACCIDENT, STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM,
HAIL, EARTHQUAKE, EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY
(WHETHER OR NOT COVERED BY INSURANCE) THAT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


8.28           NASH-FINCH MERGER. 


(A)     BORROWERS HAVE DELIVERED TO ADMINISTRATIVE AGENT COMPLETE AND CORRECT
COPIES OF THE NASH-FINCH MERGER DOCUMENTS IN EFFECT AS OF THE EFFECTIVE DATE,
INCLUDING ALL SCHEDULES AND EXHIBITS THERETO.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF EACH OF THE NASH-FINCH MERGER DOCUMENTS HAS BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON THE PART OF BORROWERS.  EACH NASH-FINCH MERGER
DOCUMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF EACH BORROWER, AS
APPLICABLE, ENFORCEABLE AGAINST EACH BORROWER IN ACCORDANCE WITH ITS TERMS, IN
EACH CASE, EXCEPT (I) AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING
GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS AND (II) THE AVAILABILITY OF THE
REMEDY OF SPECIFIC PERFORMANCE OR INJUNCTIVE OR OTHER EQUITABLE RELIEF IS
SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY
BE BROUGHT. 


(B)     AS OF THE EFFECTIVE DATE, THE NASH-FINCH MERGER HAS BEEN CONSUMMATED IN
ACCORDANCE WITH ALL APPLICABLE LAWS.  AS OF THE EFFECTIVE DATE, ALL REQUISITE
APPROVALS BY GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER ANY BORROWER OR
GUARANTOR WITH RESPECT TO THE NASH-FINCH MERGER, HAVE BEEN OBTAINED (INCLUDING
FILINGS OR APPROVALS REQUIRED UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS
ACT), TO THE EXTENT THE FAILURE TO OBTAIN SUCH APPROVALS COULD REASONABLY BE
EXPECTED TO BE ADVERSE TO THE INTERESTS OF THE LENDERS IN ANY MATERIAL RESPECT. 
AS OF THE EFFECTIVE DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
BY THE NASH-FINCH MERGER DOCUMENTS, SSD IS THE OWNER OF ALL OF THE CAPITAL STOCK
OF NASH-FINCH FREE AND CLEAR OF ALL LIENS AND SECURITY INTERESTS, OTHER THAN
LIENS PERMITTED UNDER SECTION 9.8 HEREIN.


8.29           DESIGNATION OF SENIOR INDEBTEDNESS.  ALL OBLIGATIONS ARE
DESIGNATED AS “SENIOR INDEBTEDNESS” UNDER, AND DEFINED IN, THE SENIOR NOTE
INDENTURE, AND ALL SUPPLEMENTAL INDENTURES THERETO.


8.30           SENIOR NOTE INDENTURE.  THE AGGREGATE AMOUNT OF THE LOANS
(INCLUDING SWING LINE LOANS) AND THE LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING
AT ANY TIME DO NOT EXCEED THE AMOUNT THAT WOULD GIVE RISE TO A DEFAULT OR EVENT
OF DEFAULT UNDER THE SENIOR NOTE INDENTURE OR WHICH WOULD GIVE RISE TO THE
OBLIGATION OF PARENT OR ANY OF ITS SUBSIDIARIES TO GRANT A LIEN ON ANY ASSETS TO
SECURE THE SENIOR NOTES.

122

--------------------------------------------------------------------------------

 

 


8.31           OFAC.  NEITHER ANY BORROWER, ANY GUARANTOR NOR ANY OF THEIR
SUBSIDIARIES IS IN VIOLATION OF ANY OF THE COUNTRY OR LIST BASED ECONOMIC AND
TRADE SANCTIONS ADMINISTERED AND ENFORCED BY OFAC.  NEITHER ANY BORROWER, ANY
GUARANTOR NOR ANY OF THEIR SUBSIDIARIES (A) IS A SANCTIONED PERSON OR A
SANCTIONED ENTITY, (B) HAS ITS ASSETS LOCATED IN SANCTIONED ENTITIES, OR (C)
DERIVES REVENUES FROM INVESTMENTS IN, OR TRANSACTIONS WITH SANCTIONED PERSONS OR
SANCTIONED ENTITIES.  NO PROCEEDS OF ANY LOAN MADE HEREUNDER WILL BE USED TO
FUND ANY OPERATIONS IN, FINANCE ANY INVESTMENTS OR ACTIVITIES IN, OR MAKE ANY
PAYMENTS TO, A SANCTIONED PERSON OR A SANCTIONED ENTITY.


8.32           PATRIOT ACT.  TO THE EXTENT APPLICABLE, EACH BORROWER AND
GUARANTOR IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE (A) TRADING WITH
THE ENEMY ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF
THE UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS
AMENDED) AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO,
AND (B) UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001) (THE
“PATRIOT ACT”).


8.33           ACCURACY AND COMPLETENESS OF INFORMATION.  ALL INFORMATION
FURNISHED BY OR ON BEHALF OF ANY BORROWER OR GUARANTOR IN WRITING TO
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER FINANCING AGREEMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY, INCLUDING ALL INFORMATION ON THE INFORMATION CERTIFICATE IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE DATE AS OF WHICH SUCH INFORMATION IS
DATED OR CERTIFIED AND DOES NOT OMIT ANY MATERIAL FACT NECESSARY IN ORDER TO
MAKE SUCH INFORMATION NOT MISLEADING; PROVIDED, THAT, WITH RESPECT TO PROJECTED
FINANCIAL INFORMATION, BORROWERS AND GUARANTORS REPRESENT ONLY THAT SUCH
INFORMATION IS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF DELIVERY.


8.34           SURVIVAL OF WARRANTIES; CUMULATIVE.  ALL REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SHALL BE DEEMED
TO HAVE BEEN MADE AGAIN TO ADMINISTRATIVE AGENT AND LENDERS ON THE DATE OF EACH
ADDITIONAL BORROWING OR OTHER CREDIT ACCOMMODATION HEREUNDER (EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE) AND SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN RELIED ON BY
ADMINISTRATIVE AGENT AND LENDERS REGARDLESS OF ANY INVESTIGATION MADE OR
INFORMATION POSSESSED BY ADMINISTRATIVE AGENT OR ANY LENDER.  THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN SHALL BE CUMULATIVE AND IN
ADDITION TO ANY OTHER REPRESENTATIONS OR WARRANTIES WHICH ANY BORROWER OR
GUARANTOR SHALL NOW OR HEREAFTER GIVE, OR CAUSE TO BE GIVEN, TO ADMINISTRATIVE
AGENT OR ANY LENDER.


SECTION 9.    AFFIRMATIVE AND NEGATIVE COVENANTS


9.1               MAINTENANCE OF EXISTENCE.


(A)     EACH BORROWER AND GUARANTOR SHALL AT ALL TIMES (I) PRESERVE, RENEW AND
KEEP IN FULL FORCE AND EFFECT ITS CORPORATE OR LIMITED LIABILITY COMPANY
EXISTENCE AND RIGHTS AND FRANCHISES WITH RESPECT THERETO AND (II) MAINTAIN IN
FULL FORCE AND EFFECT ALL LICENSES, TRADEMARKS, TRADENAMES, APPROVALS,
AUTHORIZATIONS, LEASES, CONTRACTS AND PERMITS NECESSARY TO CARRY ON THE BUSINESS
AS PRESENTLY CONDUCTED OR AS CONDUCTED AFTER THE EFFECTIVE DATE, EXCEPT AS TO
ANY BORROWER OR GUARANTOR OTHER THAN PARENT AS PERMITTED IN SECTION 9.7 HERETO
AND EXCEPT, AS TO CLAUSE (II) ONLY, WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR
IN THE AGGREGATE, HAS OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

123

--------------------------------------------------------------------------------

 

 


(B)     NO BORROWER OR GUARANTOR SHALL CHANGE ITS NAME UNLESS ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOT LESS THAN FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE
FROM LEAD BORROWER OF SUCH PROPOSED CHANGE IN ITS CORPORATE OR LIMITED LIABILITY
COMPANY NAME, WHICH NOTICE SHALL ACCURATELY SET FORTH THE NEW NAME.  LEAD
BORROWER SHALL, WITHIN ONE (1) BUSINESS DAY OF SUCH NAME CHANGE, DELIVER TO
ADMINISTRATIVE AGENT A COPY OF THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION
OR ARTICLES OF INCORPORATION (OR CERTIFICATE OF FORMATION OR OTHER
ORGANIZATIONAL DOCUMENT AS APPLICABLE) OF SUCH BORROWER OR GUARANTOR PROVIDING
FOR THE NAME CHANGE CERTIFIED BY THE SECRETARY OF STATE OF THE JURISDICTION OF
INCORPORATION OR ORGANIZATION OF SUCH BORROWER OR GUARANTOR AS SOON AS IT IS
AVAILABLE.


(C)     NO BORROWER OR GUARANTOR SHALL CHANGE ITS CHIEF EXECUTIVE OFFICE OR ITS
MAILING ADDRESS OR ORGANIZATIONAL IDENTIFICATION NUMBER (OR IF IT DOES NOT HAVE
ONE, SHALL NOT ACQUIRE ONE) UNLESS ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT
LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE FROM LEAD BORROWER OF SUCH
PROPOSED CHANGE, WHICH NOTICE SHALL SET FORTH SUCH INFORMATION WITH RESPECT
THERETO AS ADMINISTRATIVE AGENT MAY IN GOOD FAITH REQUIRE AND ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED SUCH AGREEMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY
REQUIRE IN CONNECTION THEREWITH.  NO BORROWER OR GUARANTOR SHALL CHANGE ITS TYPE
OF ORGANIZATION, JURISDICTION OF ORGANIZATION OR OTHER LEGAL STRUCTURE, EXCEPT
AS TO ANY BORROWER (OTHER THAN PARENT) TO THE EXTENT PERMITTED IN SECTION 9.7
HEREOF AND IN ANY EVENT AFTER NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO ADMINISTRATIVE AGENT.


9.2               NEW COLLATERAL LOCATIONS.  EACH BORROWER AND GUARANTOR MAY
ONLY OPEN ANY NEW LOCATION WITHIN THE CONTINENTAL UNITED STATES PROVIDED SUCH
BORROWER OR GUARANTOR (A) GIVES ADMINISTRATIVE AGENT WRITTEN NOTICE OF THE
OPENING OF ANY SUCH NEW LOCATION CONCURRENTLY AT THE TIME OF THE DELIVERY OF THE
NEXT BORROWING BASE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION
7.1(A)(I) HEREOF AND (B) EXECUTES AND DELIVERS, OR CAUSES TO BE EXECUTED AND
DELIVERED, TO ADMINISTRATIVE AGENT SUCH AGREEMENTS, DOCUMENTS, AND INSTRUMENTS
AS ADMINISTRATIVE AGENT MAY DEEM REASONABLY NECESSARY OR DESIRABLE TO PROTECT
ITS INTERESTS IN THE COLLATERAL AT SUCH LOCATION.


9.3               COMPLIANCE WITH LAWS, REGULATIONS, ETC. 


(A)     EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ANY SUBSIDIARY TO, AT
ALL TIMES, COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWS, RULES, REGULATIONS,
LICENSES, APPROVALS, ORDERS AND OTHER PERMITS APPLICABLE TO IT AND DULY OBSERVE
ALL REQUIREMENTS OF ANY FOREIGN, FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY,
INCLUDING ERISA, THE CODE, THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS
AMENDED, THE FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, ALL HEALTH CARE LAWS
AND ALL ENVIRONMENTAL LAWS WHERE THE FAILURE TO SO COMPLY HAS OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

124

--------------------------------------------------------------------------------

 

 


(B)     EACH BORROWER AND GUARANTOR SHALL GIVE WRITTEN NOTICE TO ADMINISTRATIVE
AGENT PROMPTLY AFTER ANY BORROWER’S OR GUARANTOR’S RECEIPT OF ANY NOTICE OF, OR
ANY BORROWER’S OR GUARANTOR’S OTHERWISE OBTAINING KNOWLEDGE OF, (I) ANY RELEASE,
SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL AT OR FROM
ITS PREMISES (WHETHER OR NOT OWNED BY IT) OTHER THAN AS PERMITTED UNDER ANY
APPLICABLE ENVIRONMENTAL LAW  OR OTHER OCCURRENCE THAT CONSTITUTES A VIOLATION
IN ANY MATERIAL RESPECT OF ANY ENVIRONMENTAL LAW AT ANY SUCH PREMISES OR (II)
ANY INVESTIGATION, PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIMS, CITATION OR
NOTICE FROM OR ON BEHALF OF ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO: (A) ANY
MATERIAL NON-COMPLIANCE WITH OR VIOLATION OF ANY ENVIRONMENTAL LAW BY ANY
BORROWER OR GUARANTOR OR (B) THE RELEASE, SPILL OR DISCHARGE, THREATENED OR
ACTUAL, OF ANY HAZARDOUS MATERIAL OTHER THAN AS PERMITTED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW. UPON THE REQUEST OF ADMINISTRATIVE AGENT, COPIES OF ALL
ENVIRONMENTAL SURVEYS, AUDITS, ASSESSMENTS, FEASIBILITY STUDIES AND RESULTS OF
REMEDIAL INVESTIGATIONS SHALL BE PROMPTLY FURNISHED, OR CAUSED TO BE FURNISHED,
BY SUCH BORROWER OR GUARANTOR TO ADMINISTRATIVE AGENT.  EACH BORROWER AND
GUARANTOR SHALL TAKE PROMPT ACTION TO RESPOND TO ANY MATERIAL NON-COMPLIANCE
WITH ANY OF THE ENVIRONMENTAL LAWS AND SHALL KEEP ADMINISTRATIVE AGENT
REASONABLY INFORMED REGARDING THE STATUS OF SUCH RESPONSE; PROVIDED, THAT, NO
BORROWER OR GUARANTOR SHALL BE REQUIRED TO UNDERTAKE ANY SUCH CLEANUP, REMOVAL,
REMEDIAL OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS DILIGENTLY PURSUED AND
AVAILABLE TO SUCH BORROWER OR GUARANTOR AND WITH RESPECT TO WHICH ADEQUATE
RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS IN ACCORDANCE WITH GAAP.


(C)     WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WHENEVER
ADMINISTRATIVE AGENT REASONABLY DETERMINES THAT THERE IS MATERIAL
NON-COMPLIANCE, OR ANY CONDITION THAT REQUIRES ANY ACTION BY OR ON BEHALF OF ANY
BORROWER OR GUARANTOR IN ORDER TO AVOID ANY MATERIAL NON‑COMPLIANCE, WITH ANY
ENVIRONMENTAL LAW, BORROWERS SHALL, AT ADMINISTRATIVE AGENT’S REQUEST AND
BORROWERS’ EXPENSE: (I) CAUSE AN INDEPENDENT ENVIRONMENTAL ENGINEER REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT TO CONDUCT SUCH TESTS OF THE SITE WHERE
MATERIAL NON-COMPLIANCE OR ALLEGED MATERIAL NON‑COMPLIANCE WITH SUCH
ENVIRONMENTAL LAWS HAS OCCURRED AS TO SUCH MATERIAL NON-COMPLIANCE AND PREPARE
AND DELIVER TO ADMINISTRATIVE AGENT A REPORT AS TO SUCH MATERIAL NON-COMPLIANCE
SETTING FORTH THE RESULTS OF SUCH TESTS, A PROPOSED PLAN FOR RESPONDING TO ANY
ENVIRONMENTAL PROBLEMS DESCRIBED THEREIN, AND AN ESTIMATE OF THE COSTS THEREOF
AND (II) PROVIDE TO ADMINISTRATIVE AGENT A SUPPLEMENTAL REPORT OF SUCH ENGINEER
WHENEVER THE SCOPE OF SUCH MATERIAL NON-COMPLIANCE, OR SUCH BORROWER’S OR
GUARANTOR’S RESPONSE THERETO OR THE ESTIMATED COSTS THEREOF, SHALL CHANGE IN ANY
MATERIAL RESPECT.


(D)    EACH BORROWER AND GUARANTOR SHALL INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND LENDERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, INVITEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, AND DOCUMENTED
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) DIRECTLY OR INDIRECTLY ARISING OUT OF OR ATTRIBUTABLE TO THE USE,
GENERATION, MANUFACTURE, REPRODUCTION, STORAGE, RELEASE, THREATENED RELEASE,
SPILL, DISCHARGE, DISPOSAL OR PRESENCE OF A HAZARDOUS MATERIAL, INCLUDING THE
COSTS OF ANY REQUIRED OR NECESSARY REPAIR, CLEANUP OR OTHER REMEDIAL WORK WITH
RESPECT TO ANY PROPERTY OF ANY BORROWER OR GUARANTOR AND THE PREPARATION AND
IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER REQUIRED PLANS.  ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATIONS IN THIS SECTION 9.3
SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.




125

--------------------------------------------------------------------------------

 

 


9.4               PAYMENT OF TAXES AND CLAIMS.  EACH BORROWER AND GUARANTOR
SHALL, AND SHALL CAUSE ANY SUBSIDIARY TO, DULY PAY AND DISCHARGE WHEN DUE ALL
MATERIAL TAXES, ASSESSMENTS, CONTRIBUTIONS AND GOVERNMENTAL CHARGES UPON OR
AGAINST IT OR ITS PROPERTIES OR ASSETS, EXCEPT FOR TAXES, ASSESSMENTS,
CONTRIBUTIONS AND GOVERNMENTAL CHARGES THE VALIDITY OF WHICH ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND AVAILABLE TO
SUCH BORROWER, GUARANTOR OR SUBSIDIARY, AS THE CASE MAY BE, AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS AND ADMINISTRATIVE
AGENT MAY, AT ITS OPTION, ESTABLISH ANY RESERVES IN RESPECT THEREOF TO THE
EXTENT THAT SUCH TAXES GIVE RISE TO A SECURITY INTEREST, LIEN OR OTHER CLAIM
THAT IS PARI PASSU OR HAS PRIORITY OVER THE SECURITY INTERESTS OF ADMINISTRATIVE
AGENT OR THAT WOULD OTHERWISE IMPAIR THE ABILITY OF ADMINISTRATIVE AGENT TO
REALIZE UPON THE COLLATERAL.


9.5               INSURANCE.


(A)     EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ANY SUBSIDIARY TO, AT
ALL TIMES, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS INSURANCE WITH
RESPECT TO THE COLLATERAL AGAINST LOSS OR DAMAGE AND ALL OTHER INSURANCE OF THE
KINDS AND IN THE AMOUNTS CUSTOMARILY INSURED AGAINST OR CARRIED BY CORPORATIONS
OF ESTABLISHED REPUTATION ENGAGED IN THE SAME OR SIMILAR BUSINESSES AND
SIMILARLY SITUATED.  SAID POLICIES OF INSURANCE SHALL BE REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT AS TO FORM, AMOUNT AND INSURER.  BORROWERS AND
GUARANTORS SHALL FURNISH CERTIFICATES, POLICIES OR ENDORSEMENTS TO
ADMINISTRATIVE AGENT AS ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE AS PROOF
OF SUCH INSURANCE, AND, IF ANY BORROWER OR GUARANTOR FAILS TO DO SO,
ADMINISTRATIVE AGENT IS AUTHORIZED, BUT NOT REQUIRED, TO OBTAIN SUCH INSURANCE
AT THE EXPENSE OF BORROWERS.  ALL POLICIES SHALL PROVIDE FOR AT LEAST THIRTY
(30) DAYS PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT OF ANY CANCELLATION OR
REDUCTION OF COVERAGE AND THAT ADMINISTRATIVE AGENT MAY ACT AS ATTORNEY FOR EACH
BORROWER AND GUARANTOR IN OBTAINING (IF ANY BORROWER OR GUARANTOR FAILS TO DO
SO), AND AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, ADJUSTING, SETTLING, AMENDING AND CANCELING SUCH INSURANCE. 
BORROWERS AND GUARANTORS SHALL CAUSE ADMINISTRATIVE AGENT TO BE NAMED AS A LOSS
PAYEE AND AN ADDITIONAL INSURED (BUT WITHOUT ANY LIABILITY FOR ANY PREMIUMS)
UNDER SUCH INSURANCE POLICIES AND BORROWERS AND GUARANTORS SHALL OBTAIN
NON-CONTRIBUTORY LENDER’S LOSS PAYABLE ENDORSEMENTS TO ALL INSURANCE POLICIES IN
FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT.  SUCH LENDER’S LOSS
PAYABLE ENDORSEMENTS SHALL SPECIFY THAT THE PROCEEDS OF SUCH INSURANCE SHALL BE
PAYABLE TO ADMINISTRATIVE AGENT AS ITS INTERESTS MAY APPEAR AND FURTHER SPECIFY
THAT ADMINISTRATIVE AGENT AND LENDERS SHALL BE PAID REGARDLESS OF ANY ACT OR
OMISSION BY ANY BORROWER, GUARANTOR OR ANY OF ITS OR THEIR AFFILIATES. WITHOUT
LIMITING ANY OTHER RIGHTS OF ADMINISTRATIVE AGENT OR LENDERS, ANY INSURANCE
PROCEEDS RECEIVED BY ADMINISTRATIVE AGENT AT ANY TIME MAY BE APPLIED TO PAYMENT
OF THE OBLIGATIONS, WHETHER OR NOT THEN DUE, IN ANY ORDER AND IN SUCH MANNER AS
ADMINISTRATIVE AGENT MAY DETERMINE.  UPON APPLICATION OF SUCH PROCEEDS TO THE
LOANS, LOANS MAY BE AVAILABLE SUBJECT AND PURSUANT TO THE TERMS HEREOF TO BE
USED FOR THE COSTS OF REPAIR OR REPLACEMENT OF THE COLLATERAL LOST OR DAMAGES
RESULTING IN THE PAYMENT OF SUCH INSURANCE PROCEEDS.


(B)     IF ANY PORTION OF ANY COLLATERAL IS AT ANY TIME LOCATED IN AN AREA
IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY)
AS A “FLOOD HAZARD AREA” WITH RESPECT TO WHICH FLOOD INSURANCE HAS BEEN MADE
AVAILABLE UNDER ANY OF THE FLOOD INSURANCE LAWS, THEN BORROWERS SHALL (I) WITH
RESPECT TO SUCH COLLATERAL MAINTAIN WITH RESPONSIBLE AND REPUTABLE INSURANCE
COMPANIES REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT, FLOOD INSURANCE IN AN
AMOUNT AND OTHERWISE SUFFICIENT TO COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS PROMULGATED PURSUANT TO THE FLOOD INSURANCE LAWS AND (II) DELIVER TO
ADMINISTRATIVE AGENT EVIDENCE OF SUCH COMPLIANCE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT AND UPON ANY LENDER’S REQUEST,
ADMINISTRATIVE BORROWER SHALL DELIVER SUCH EVIDENCE OF COMPLIANCE TO SUCH
LENDER.  ALL PREMIUMS ON ANY OF THE INSURANCE REFERRED TO IN THIS SECTION 9.5(B)
SHALL BE PAID WHEN DUE BY BORROWERS AND IF REQUESTED BY ADMINISTRATIVE AGENT,
SUMMARIES OF THE POLICIES SHALL BE PROVIDED TO ADMINISTRATIVE AGENT ANNUALLY OR
AS IT MAY OTHERWISE REASONABLY REQUEST.  WITHOUT LIMITING THE RIGHTS OF
ADMINISTRATIVE AGENT PROVIDED FOR ABOVE, IF BORROWERS FAIL TO OBTAIN OR MAINTAIN
ANY INSURANCE REQUIRED UNDER THE FLOOD INSURANCE LAWS, ADMINISTRATIVE AGENT MAY
OBTAIN IT AT BORROWERS’ EXPENSE.  BY PURCHASING ANY OF THE INSURANCE REFERRED TO
IN THIS SECTION 9.5(B), ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE WAIVED
ANY DEFAULT OR EVENT OF DEFAULT ARISING FROM BORROWERS’ FAILURE TO MAINTAIN SUCH
INSURANCE OR PAY ANY SUCH PREMIUMS IN RESPECT THEREOF.

126

--------------------------------------------------------------------------------

 

 


9.6               FINANCIAL STATEMENTS AND OTHER INFORMATION.


(A)     EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ANY SUBSIDIARY TO,
KEEP PROPER BOOKS AND RECORDS OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND THE BUSINESS OF SUCH BORROWER, GUARANTOR AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP.  BORROWERS AND GUARANTORS SHALL FURNISH TO
ADMINISTRATIVE AGENT AND LENDERS WITHIN A REASONABLE TIME ALL SUCH FINANCIAL AND
OTHER INFORMATION AS ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST RELATING TO
THE COLLATERAL AND THE ASSETS, BUSINESS AND OPERATIONS OF BORROWERS AND
GUARANTORS, AND BORROWER SHALL NOTIFY THE AUDITORS AND ACCOUNTANTS OF BORROWERS
AND GUARANTORS THAT ADMINISTRATIVE AGENT IS AUTHORIZED TO OBTAIN SUCH
INFORMATION DIRECTLY FROM THEM; PROVIDED, THAT, SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, ADMINISTRATIVE AGENT
SHALL NOT EXERCISE ITS RIGHT UNDER THIS SECTION 9.6 TO CONTACT THE ACCOUNTANTS
AND AUDITORS DIRECTLY TO OBTAIN INFORMATION FROM THEM NOT RELATING TO THE
COLLATERAL WITHOUT THE PRIOR APPROVAL OF LEAD BORROWER, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  WITHOUT LIMITING THE
FOREGOING, BORROWERS AND GUARANTORS SHALL FURNISH OR CAUSE TO BE FURNISHED TO
ADMINISTRATIVE AGENT, THE FOLLOWING:

(I)         WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL FOUR (4) WEEK
PERIOD (OR FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER), UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING IN EACH CASE BALANCE SHEETS,
STATEMENTS OF INCOME AND LOSS, STATEMENTS OF CASH FLOWS, AND STATEMENTS OF
SHAREHOLDERS’ EQUITY), AND UNAUDITED CONSOLIDATING FINANCIAL STATEMENTS
(INCLUDING BALANCE SHEETS AND STATEMENTS OF INCOME AND LOSS), ALL IN REASONABLE
DETAIL AND SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 HERETO, FAIRLY PRESENTING,
IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND THE RESULTS OF THE
OPERATIONS OF PARENT AND ITS SUBSIDIARIES AS OF THE END OF AND THROUGH SUCH
FISCAL FOUR (4) WEEK PERIOD, CERTIFIED TO BE CORRECT BY THE CHIEF FINANCIAL
OFFICER, CORPORATE TREASURER OR VICE PRESIDENT OF FINANCE OF PARENT, SUBJECT TO
NORMAL YEAR-END ADJUSTMENTS AND NO FOOTNOTES AND ACCOMPANIED BY A COMPLIANCE
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO, ALONG WITH A SCHEDULE
IN A FORM REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT IN GOOD FAITH OF THE
CALCULATIONS USED IN DETERMINING, AS OF THE END OF SUCH FOUR (4) WEEK PERIOD,
WHETHER BORROWERS AND GUARANTORS ARE IN COMPLIANCE WITH THE COVENANT SET FORTH
IN SECTION 9.18 OF THIS AGREEMENT FOR SUCH FISCAL FOUR (4) WEEK PERIOD, AND

(II)   WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF PARENT AND ITS SUBSIDIARIES (INCLUDING IN
EACH CASE BALANCE SHEETS, STATEMENTS OF INCOME AND LOSS, STATEMENTS OF CASH
FLOWS, AND STATEMENTS OF SHAREHOLDERS’ EQUITY) AND UNAUDITED CONSOLIDATING
FINANCIAL STATEMENTS (INCLUDING BALANCE SHEETS AND STATEMENTS OF INCOME AND
LOSS), AND THE ACCOMPANYING NOTES THERETO, ALL IN REASONABLE DETAIL AND
SUBSTANTIALLY IN THE FORM OF EXHIBIT D-2 HERETO, FAIRLY PRESENTING IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION AND THE RESULTS OF THE OPERATIONS OF
PARENT AND ITS SUBSIDIARIES AS OF THE END OF AND FOR SUCH FISCAL YEAR, TOGETHER
WITH THE UNQUALIFIED OPINION OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WITH
RESPECT TO THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS, WHICH ACCOUNTANTS
SHALL BE DELOITTE & TOUCHE LLP, ANOTHER NATIONALLY RECOGNIZED INDEPENDENT
ACCOUNTING FIRM SELECTED BY BORROWERS AND ACCEPTABLE TO ADMINISTRATIVE AGENT OR
A REGIONAL INDEPENDENT ACCOUNTING FIRM SELECTED BY BORROWERS AND REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT, THAT SUCH AUDITED CONSOLIDATED FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, AND PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF PARENT
AND ITS SUBSIDIARIES AS OF THE END OF AND FOR THE FISCAL YEAR THEN ENDED. ALL
REFERENCES TO A “FISCAL FOUR (4) WEEK PERIOD” HEREIN OR OTHERWISE IN THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS SHALL MEAN SUCH FOUR (4) OR
FIVE (5) WEEK PERIODS AS CALCULATED IN ACCORDANCE WITH THE CURRENT ACCOUNTING
PRACTICES OF BORROWERS AND GUARANTORS AS OF THE EFFECTIVE DATE, AND

127

--------------------------------------------------------------------------------

 

 

(III)   AT SUCH TIME AS AVAILABLE, BUT IN NO EVENT LATER THAN SIXTY (60) DAYS
AFTER THE END OF EACH FISCAL YEAR, PROJECTED CONSOLIDATED FINANCIAL STATEMENTS
AND CONSOLIDATING FINANCIAL STATEMENTS (INCLUDING IN EACH CASE, FORECASTED
BALANCE SHEETS AND STATEMENTS OF INCOME AND LOSS, AND STATEMENTS OF CASH FLOW)
OF PARENT AND ITS SUBSIDIARIES FOR THE NEXT FISCAL YEAR, ALL IN REASONABLE
DETAIL, AND IN A FORMAT CONSISTENT WITH THE PROJECTIONS DELIVERED BY BORROWERS
TO ADMINISTRATIVE AGENT PRIOR TO THE EFFECTIVE DATE (OR OTHERWISE IN FORM
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT), TOGETHER WITH SUCH SUPPORTING
INFORMATION AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  SUCH PROJECTED
FINANCIAL STATEMENTS SHALL BE PREPARED ON A MONTHLY BASIS FOR THE NEXT
SUCCEEDING YEAR. SUCH PROJECTIONS SHALL REPRESENT THE REASONABLE BEST ESTIMATE
BY BORROWERS AND GUARANTORS OF THE FUTURE FINANCIAL PERFORMANCE OF PARENT AND
ITS SUBSIDIARIES FOR THE PERIODS SET FORTH THEREIN AND SHALL HAVE BEEN PREPARED
ON THE BASIS OF THE ASSUMPTIONS SET FORTH THEREIN WHICH BORROWERS AND GUARANTORS
BELIEVE ARE FAIR AND REASONABLE AS OF THE DATE OF PREPARATION IN LIGHT OF
CURRENT AND REASONABLY FORESEEABLE BUSINESS CONDITIONS (IT BEING UNDERSTOOD THAT
ACTUAL RESULTS MAY DIFFER FROM THOSE SET FORTH IN SUCH PROJECTED FINANCIAL
STATEMENTS).  BORROWERS (OR LEAD BORROWER ON BEHALF OF BORROWERS) SHALL PROVIDE
TO ADMINISTRATIVE AGENT, AS ADMINISTRATIVE AGENT MAY REQUIRE, UPDATES WITH
RESPECT TO SUCH PROJECTIONS AT ANY TIME A DEFAULT OR EVENT OF DEFAULT EXISTS OR
HAS OCCURRED AND IS CONTINUING.


(B)     BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY ADMINISTRATIVE AGENT IN
WRITING OF THE DETAILS OF (I) ANY LOSS, DAMAGE, INVESTIGATION, ACTION, SUIT,
PROCEEDING OR CLAIM RELATING TO COLLATERAL HAVING A VALUE OF MORE THAN
$10,000,000, OR WHICH IF ADVERSELY DETERMINED WOULD RESULT IN A MATERIAL ADVERSE
EFFECT, (II) ANY ORDER, JUDGMENT OR DECREE IN EXCESS OF $15,000,000 THAT SHALL
HAVE BEEN ENTERED AGAINST ANY BORROWER OR GUARANTOR ANY OF ITS OR THEIR
PROPERTIES OR ASSETS, (IV) ANY NOTIFICATION OF A MATERIAL VIOLATION OF LAWS OR
REGULATIONS RECEIVED BY ANY BORROWER OR GUARANTOR, (V) ANY ERISA EVENT, AND (VI)
THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


(C)     BORROWERS AND GUARANTORS SHALL PROMPTLY AFTER THE SENDING OR FILING
THEREOF FURNISH OR CAUSE TO BE FURNISHED TO ADMINISTRATIVE AGENT COPIES OF ALL
REPORTS WHICH PARENT SENDS TO ITS STOCKHOLDERS GENERALLY AND COPIES OF ALL
REPORTS AND REGISTRATION STATEMENTS WHICH ANY BORROWER OR GUARANTOR FILES WITH
THE SECURITIES AND EXCHANGE COMMISSION, ANY NATIONAL SECURITIES EXCHANGE OR THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.

128

--------------------------------------------------------------------------------

 

 


(D)    BORROWERS AND GUARANTORS SHALL FURNISH OR CAUSE TO BE FURNISHED TO
ADMINISTRATIVE AGENT SUCH BUDGETS, FORECASTS, PROJECTIONS AND OTHER INFORMATION
RESPECTING THE COLLATERAL AND THE BUSINESS OF BORROWERS AND GUARANTORS, AS
ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME, REASONABLY REQUEST.  SUBJECT TO THE
TERMS OF SECTION 13.5 HEREOF, ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO
DELIVER A COPY OF ANY FINANCIAL STATEMENT OR ANY OTHER INFORMATION RELATING TO
THE BUSINESS OF BORROWERS AND GUARANTORS TO ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY OR TO ANY LENDER OR PARTICIPANT OR PROSPECTIVE LENDER OR PARTICIPANT
OR ANY AFFILIATE OF ANY LENDER OR PARTICIPANT. EACH BORROWER AND GUARANTOR
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ALL ACCOUNTANTS OR AUDITORS TO DELIVER
TO ADMINISTRATIVE AGENT, AT BORROWERS’ EXPENSE, UPON ADMINISTRATIVE AGENT’S
REQUEST, COPIES OF THE FINANCIAL STATEMENTS OF ANY BORROWER AND GUARANTOR AND
ANY REPORTS OR MANAGEMENT LETTERS PREPARED BY SUCH ACCOUNTANTS OR AUDITORS ON
BEHALF OF ANY BORROWER OR GUARANTOR AND TO DISCLOSE TO ADMINISTRATIVE AGENT AND
LENDERS UPON ADMINISTRATIVE AGENT’S REQUEST SUCH INFORMATION AS THEY MAY HAVE
REGARDING THE BUSINESS OF ANY BORROWER AND GUARANTOR. SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, ADMINISTRATIVE
AGENT SHALL NOT EXERCISE ITS RIGHT UNDER THIS SECTION 9.6 TO CONTACT THE
ACCOUNTANTS AND AUDITORS DIRECTLY TO OBTAIN INFORMATION FROM THEM NOT RELATING
TO THE COLLATERAL WITHOUT THE PRIOR APPROVAL OF LEAD BORROWER, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. ANY DOCUMENTS,
SCHEDULES, INVOICES OR OTHER PAPERS DELIVERED TO ADMINISTRATIVE AGENT OR ANY
LENDER MAY BE DESTROYED OR OTHERWISE DISPOSED OF BY ADMINISTRATIVE AGENT OR SUCH
LENDER ONE (1) YEAR AFTER THE SAME ARE DELIVERED TO ADMINISTRATIVE AGENT OR SUCH
LENDER, EXCEPT AS OTHERWISE DESIGNATED BY LEAD BORROWER TO ADMINISTRATIVE AGENT
OR SUCH LENDER IN WRITING.


(E)     DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTIONS 9.6(A)(I) AND
(II) OR SECTION 9.6(C) (TO THE EXTENT ANY SUCH DOCUMENTS ARE INCLUDED IN
MATERIALS OTHERWISE FILED WITH THE SEC) MAY BE DELIVERED ELECTRONICALLY AND IF
SO DELIVERED, SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE DATE (I) ON WHICH
PARENT OR ANY OTHER BORROWER OR GUARANTOR POSTS SUCH DOCUMENTS, OR PROVIDES A
LINK THERETO ON PARENT’S OR SUCH OTHER BORROWER’S OR GUARANTOR’S WEBSITE ON THE
INTERNET AT THE WEBSITE ADDRESS LISTED ON SCHEDULE 9.6(E); OR (II) ON WHICH SUCH
DOCUMENTS ARE POSTED ON PARENT’S OR ANY OTHER BORROWER’S OR GUARANTOR’S BEHALF
ON AN INTERNET OR INTRANET WEBSITE, IF ANY, TO WHICH EACH LENDER AND THE
ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL, THIRD-PARTY WEBSITE OR
WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT); PROVIDED, THAT: (I) BORROWERS
AND GUARANTORS SHALL DELIVER PAPER COPIES OF SUCH DOCUMENTS TO THE
ADMINISTRATIVE AGENT OR ANY LENDER THAT REQUESTS THE BORROWERS AND GUARANTORS TO
DELIVER SUCH PAPER COPIES UNTIL A WRITTEN REQUEST TO CEASE DELIVERING PAPER
COPIES IS GIVEN BY THE ADMINISTRATIVE AGENT OR SUCH LENDER AND (II) LEAD
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER (BY TELECOPIER OR
ELECTRONIC MAIL) OF THE POSTING OF ANY SUCH DOCUMENTS AND PROVIDE TO THE
ADMINISTRATIVE AGENT BY ELECTRONIC MAIL ELECTRONIC VERSIONS (I.E., SOFT COPIES)
OF SUCH DOCUMENTS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN, IN EVERY INSTANCE
THE BORROWERS AND GUARANTORS SHALL BE REQUIRED TO PROVIDE PAPER COPIES OF THE
COMPLIANCE CERTIFICATES TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE NO OBLIGATION TO REQUEST THE DELIVERY OR TO MAINTAIN COPIES OF THE
DOCUMENTS REFERRED TO ABOVE, AND IN ANY EVENT SHALL HAVE NO RESPONSIBILITY TO
MONITOR COMPLIANCE BY BORROWERS AND GUARANTORS WITH ANY SUCH REQUEST FOR
DELIVERY, AND EACH LENDER SHALL BE SOLELY RESPONSIBLE FOR REQUESTING DELIVERY TO
IT OR MAINTAINING ITS COPIES OF SUCH DOCUMENTS.

129

--------------------------------------------------------------------------------

 

 


9.7               SALE OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ETC.  EACH
BORROWER AND GUARANTOR SHALL NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY TO,
DIRECTLY OR INDIRECTLY,


(A)     MERGE INTO OR WITH OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR WITH OR CONSOLIDATE WITH IT EXCEPT  THAT 
NASH-FINCH AND SSD MAY MERGE PURSUANT TO THE NASH-FINCH MERGER AS OF THE
EFFECTIVE DATE AND AFTER THE EFFECTIVE DATE, ANY BORROWER MAY MERGE WITH AND
INTO OR CONSOLIDATE WITH ANY OTHER BORROWER AND ANY GUARANTOR MAY MERGE WITH AND
INTO OR CONSOLIDATE WITH ANY BORROWER, PROVIDED, THAT, EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED AS DETERMINED BY ADMINISTRATIVE AGENT IN GOOD FAITH: 
(I) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH SUBSIDIARIES TO SO MERGE OR
CONSOLIDATE, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL SATISFACTORY TO
ADMINISTRATIVE AGENT, THE PERSONS THAT ARE MERGING OR CONSOLIDATING, WHICH
PERSON WILL BE THE SURVIVING ENTITY, THE LOCATIONS OF THE ASSETS OF THE PERSONS
THAT ARE MERGING OR CONSOLIDATING, AND THE MATERIAL AGREEMENTS AND DOCUMENTS
RELATING TO SUCH MERGER OR CONSOLIDATION, (II) ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH OTHER INFORMATION WITH RESPECT TO SUCH MERGER OR CONSOLIDATION AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, (III) AS OF THE EFFECTIVE DATE OF
THE MERGER OR CONSOLIDATION AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST OR HAVE OCCURRED, (IV) ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, TRUE, CORRECT AND COMPLETE COPIES OF ALL AGREEMENTS, DOCUMENTS AND
INSTRUMENTS RELATING TO SUCH MERGER OR CONSOLIDATION, INCLUDING, BUT NOT LIMITED
TO, THE CERTIFICATE OR CERTIFICATES OF MERGER TO BE FILED WITH EACH APPROPRIATE
SECRETARY OF STATE (WITH A COPY AS FILED PROMPTLY AFTER SUCH FILING), (V) THE
SURVIVING CORPORATION SHALL EXPRESSLY CONFIRM, RATIFY AND ASSUME THE OBLIGATIONS
AND THE FINANCING AGREEMENTS TO WHICH IT IS A PARTY IN WRITING, IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, AND BORROWERS AND GUARANTORS
SHALL EXECUTE AND DELIVER SUCH OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS
ADMINISTRATIVE AGENT MAY REQUEST IN CONNECTION THEREWITH AND (V) TO THE EXTENT A
GUARANTOR IS MERGING WITH AND INTO OR CONSOLIDATING WITH A BORROWER, THE
BORROWER SHALL BE THE SURVIVING CORPORATION;


(B)     SELL, ISSUE, ASSIGN, LEASE, LICENSE, TRANSFER, ABANDON OR OTHERWISE
DISPOSE OF ANY CAPITAL STOCK, OR INDEBTEDNESS OWED TO IT, TO ANY OTHER PERSON OR
ANY OF ITS ASSETS TO ANY OTHER PERSON, EXCEPT  FOR 

(I)         SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS,

(II)          THE SALE OR OTHER DISPOSITION OF EQUIPMENT (INCLUDING WORN-OUT OR
OBSOLETE EQUIPMENT OR EQUIPMENT NO LONGER USED OR USEFUL IN THE BUSINESS OF ANY
BORROWER OR GUARANTOR) SO LONG AS (A) SUCH SALES OR OTHER DISPOSITIONS DO NOT
INVOLVE EQUIPMENT HAVING AN AGGREGATE FAIR MARKET VALUE IN EXCESS OF $10,000,000
FOR ALL SUCH EQUIPMENT DISPOSED OF IN ANY FISCAL YEAR OF BORROWERS OR AS
ADMINISTRATIVE AGENT MAY OTHERWISE AGREE AND (B) ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN UPDATED BORROWING BASE CERTIFICATE THAT GIVES EFFECT TO SUCH SALE OR
OTHER DISPOSITION,

130

--------------------------------------------------------------------------------

 

 

(III)     THE ISSUANCE AND SALE BY (A) PARENT OF ITS CAPITAL STOCK PURSUANT TO
AND IN ACCORDANCE WITH THE NASH-FINCH MERGER AND (B) ANY BORROWER OR GUARANTOR
OF CAPITAL STOCK OF SUCH BORROWER OR GUARANTOR AFTER THE EFFECTIVE DATE;
PROVIDED, THAT, (1) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN
(10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF SUCH ISSUANCE AND SALE BY SUCH
BORROWER OR GUARANTOR, WHICH NOTICE SHALL SPECIFY THE PARTIES TO WHOM SUCH
SHARES ARE TO BE SOLD, THE TERMS OF SUCH SALE, THE TOTAL AMOUNT WHICH IT IS
ANTICIPATED WILL BE REALIZED FROM THE ISSUANCE AND SALE OF SUCH STOCK AND THE
NET CASH PROCEEDS WHICH IT IS ANTICIPATED WILL BE RECEIVED BY SUCH BORROWER OR
GUARANTOR FROM SUCH SALE, (2) SUCH BORROWER OR GUARANTOR SHALL NOT BE REQUIRED
TO PAY ANY CASH DIVIDENDS OR REPURCHASE OR REDEEM SUCH CAPITAL STOCK OR MAKE ANY
OTHER PAYMENTS IN RESPECT THEREOF, EXCEPT AS OTHERWISE PERMITTED IN SECTION 9.11
HEREOF, (3) THE TERMS OF SUCH CAPITAL STOCK, AND THE TERMS AND CONDITIONS OF THE
PURCHASE AND SALE THEREOF, SHALL NOT INCLUDE ANY TERMS THAT INCLUDE ANY
LIMITATION ON THE RIGHT OF ANY BORROWER TO REQUEST OR RECEIVE LOANS OR LETTER OF
CREDIT ACCOMMODATIONS OR THE RIGHT OF ANY BORROWER AND GUARANTOR TO AMEND OR
MODIFY ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR OTHERWISE IN ANY WAY RELATE TO OR AFFECT THE
ARRANGEMENTS OF BORROWERS AND GUARANTORS WITH ADMINISTRATIVE AGENT AND LENDERS
OR ARE MORE RESTRICTIVE OR BURDENSOME TO ANY BORROWER OR GUARANTOR THAN THE
TERMS OF ANY CAPITAL STOCK IN EFFECT ON THE EFFECTIVE DATE, (4) EXCEPT AS
ADMINISTRATIVE AGENT MAY OTHERWISE AGREE IN WRITING, ALL OF THE NET PROCEEDS OF
THE SALE AND ISSUANCE OF SUCH CAPITAL STOCK SHALL BE PAID TO ADMINISTRATIVE
AGENT FOR APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 6.4 HEREOF
AND (E) AS OF THE DATE OF SUCH ISSUANCE AND SALE AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED,

(IV)     THE ISSUANCE OF CAPITAL STOCK OF ANY BORROWER OR GUARANTOR CONSISTING
OF COMMON STOCK PURSUANT TO AN EMPLOYEE STOCK OPTION OR GRANT OR SIMILAR EQUITY
PLAN (INCLUDING THE ASSOCIATE STOCK PURCHASE PLAN AND THE RESTRICTED STOCK PLAN
OF PARENT) OR 401(K) PLANS OF SUCH BORROWER OR GUARANTOR FOR THE BENEFIT OF ITS
EMPLOYEES, DIRECTORS AND CONSULTANTS, PROVIDED, THAT, IN NO EVENT SHALL SUCH
BORROWER OR GUARANTOR BE REQUIRED TO ISSUE, OR SHALL SUCH BORROWER OR GUARANTOR
ISSUE, CAPITAL STOCK PURSUANT TO SUCH STOCK PLANS OR 401(K) PLANS WHICH WOULD
RESULT IN A CHANGE OF CONTROL OR OTHER EVENT OF DEFAULT,

(V)       SALES OR OTHER DISPOSITIONS BY ANY BORROWER OF ASSETS IN CONNECTION
WITH THE CLOSING OR SALE OF A RETAIL STORE LOCATION OF SUCH BORROWER IN THE
ORDINARY COURSE OF SUCH BORROWER’S BUSINESS WHICH CONSIST OF LEASEHOLD INTERESTS
IN THE PREMISES OF SUCH STORE (INCLUDING THE SUBLEASING OF THE LEASEHOLD
INTEREST OF SUCH BORROWER IN SUCH PREMISES), THE BULK SALE OF INVENTORY,
EQUIPMENT AND FIXTURES LOCATED AT SUCH PREMISES TO THE PURCHASER OF THE
LEASEHOLD INTERESTS AND THE BOOKS AND RECORDS RELATING EXCLUSIVELY AND DIRECTLY
TO THE OPERATIONS OF SUCH STORE; PROVIDED, THAT, AS TO EACH AND ALL SUCH SALES
AND CLOSINGS, (A) ON THE DATE OF, AND AFTER GIVING EFFECT TO, ANY SUCH CLOSING
OR SALE, THE NUMBER OF RETAIL STORE LOCATIONS THAT HAD BEEN OPERATED BY
BORROWERS THAT ARE CLOSED OR SOLD BY BORROWERS IN ANY FISCAL YEAR SHALL NOT BE
GREATER THAN TWENTY (20%) PERCENT OF  THE NUMBER OF RETAIL STORES OPERATED BY
BORROWERS AS OF THE END OF THE IMMEDIATELY PRECEDING FISCAL YEAR, (B) ON THE
DATE OF, AND AFTER GIVING EFFECT TO ANY SUCH CLOSING OR SALE, THE AGGREGATE
AMOUNT OF THE FAIR MARKET VALUE OF ALL OF SUCH ASSETS SOLD OR OTHERWISE DISPOSED
OF IN CONNECTION WITH ALL STORE CLOSINGS, TOGETHER WITH THE AGGREGATE FAIR
MARKET VALUE OF ALL REAL PROPERTY, PRESCRIPTION FILES AND TAX STAMPS SOLD AFTER
THE EFFECTIVE DATE (BUT EXCLUDING FOR THIS PURPOSE SALES OF NON-OPERATING ASSETS
AND SALES OF REAL PROPERTY THAT IS ACQUIRED BY ANY BORROWER OR GUARANTOR AFTER
THE EFFECTIVE DATE PERMITTED UNDER THE TERMS OF THIS AGREEMENT), SHALL NOT
EXCEED TEN (10%) PERCENT OF THE TOTAL ASSETS OF PARENT AND ITS SUBSIDIARIES
(MEASURED AS OF THE EFFECTIVE DATE AFTER GIVING EFFECT TO THE NASH-FINCH MERGER
AND EXCLUDING NON-OPERATING ASSETS AND SUCH REAL PROPERTY ACQUIRED AFTER THE
EFFECTIVE DATE), (C) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN
(10) BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH SALE OR CLOSING, WHICH NOTICE
SHALL SET FORTH IN REASONABLE DETAIL SATISFACTORY TO ADMINISTRATIVE AGENT, THE
PARTIES TO SUCH SALE OR OTHER DISPOSITION, THE ASSETS TO BE SOLD OR OTHERWISE
DISPOSED OF, THE PURCHASE PRICE AND THE MANNER OF PAYMENT THEREOF AND SUCH OTHER
INFORMATION WITH RESPECT THERETO AS ADMINISTRATIVE AGENT MAY REQUEST, (D) AS OF
THE DATE OF SUCH SALE OR OTHER DISPOSITION AND AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, (E)
SUCH SALE SHALL BE ON COMMERCIALLY REASONABLE PRICES AND TERMS IN A BONA  FIDE 
ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE, (F) AS OF THE
DATE OF ANY SUCH SALE OR OTHER DISPOSITION AND AFTER GIVING EFFECT THERETO, THE
EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS THAN FIFTEEN (15%) PERCENT OF THE
MAXIMUM CREDIT FOR EACH OF THE IMMEDIATELY PRECEDING TEN (10) CONSECUTIVE DAYS
AND AS OF THE DATE OF ANY SUCH SALE OR OTHER DISPOSITION AND AFTER GIVING EFFECT
THERETO, THE EXCESS AVAILABILITY SHALL BE NOT LESS THAN SUCH AMOUNT, (G)
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN UPDATED BORROWING BASE CERTIFICATE
THAT GIVES EFFECT TO SUCH SALE OR OTHER DISPOSITION AND (H) ANY AND ALL NET
PROCEEDS PAYABLE OR DELIVERED TO SUCH BORROWER IN RESPECT OF SUCH SALE OR OTHER
DISPOSITION SHALL BE PAID OR DELIVERED, OR CAUSED TO BE PAID OR DELIVERED, TO
ADMINISTRATIVE AGENT FOR APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH
SECTION 6.4 HEREOF,

131

--------------------------------------------------------------------------------

 

 

(VI)     THE SALE (INCLUDING A SALE AND LEASE-BACK TRANSACTION) BY BORROWERS OF
ELIGIBLE REAL PROPERTY; PROVIDED, THAT: 

(A)   AS TO ANY SUCH SALE OR SALE AND LEASE-BACK TRANSACTION, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED:  (1) ON THE DATE OF, AND AFTER GIVING EFFECT
TO ANY SUCH SALE, THE AGGREGATE AMOUNT OF THE FAIR MARKET VALUE OF ALL OF SUCH
ELIGIBLE REAL PROPERTY DISPOSED OF AFTER THE EFFECTIVE DATE, TOGETHER WITH THE
FAIR MARKET VALUE OF ALL REAL PROPERTY OTHER THAN ELIGIBLE REAL PROPERTY, ASSETS
SOLD OR OTHERWISE DISPOSED OF IN CONNECTION WITH ALL STORE CLOSINGS,
PRESCRIPTION FILES AND TAX STAMPS SOLD AFTER THE EFFECTIVE DATE (BUT EXCLUDING
FOR THIS PURPOSE SALES OF NON-OPERATING ASSETS AND SALES OF REAL PROPERTY THAT
IS ACQUIRED BY ANY BORROWER OR GUARANTOR AFTER THE EFFECTIVE DATE PERMITTED
UNDER THE TERMS OF THIS AGREEMENT), SHALL NOT EXCEED TEN (10%) PERCENT OF THE
TOTAL ASSETS OF PARENT AND ITS SUBSIDIARIES (MEASURED AS OF THE EFFECTIVE DATE
AFTER GIVING EFFECT TO THE NASH-FINCH MERGER AND EXCLUDING NON-OPERATING ASSETS
AND SUCH REAL PROPERTY ACQUIRED AFTER THE EFFECTIVE DATE), (2) AS OF THE DATE OF
ANY SUCH SALE OR SALE AND LEASEBACK AND AFTER GIVING EFFECT THERETO, NO DEFAULT
OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED, (3) ON THE DATE OF THE
CONSUMMATION OF ANY SUCH DISPOSITION, ALL OF THE NET PROCEEDS OF ANY SUCH
DISPOSITION SHALL BE REMITTED TO ADMINISTRATIVE AGENT FOR APPLICATION TO THE
OBLIGATIONS IN ACCORDANCE WITH SECTION 6.4 HEREOF, (4) IN THE EVENT THAT ON THE
DATE OF, AND AFTER GIVING EFFECT TO ANY SUCH SALE, THE EXCESS AVAILABILITY IS
LESS THAN $275,000,000, THE NET PROCEEDS AS TO ANY ELIGIBLE REAL PROPERTY SHALL
BE NOT LESS THAN THE AGGREGATE AMOUNT OF TRANCHE A REAL ESTATE AVAILABILITY AND
TRANCHE A-2 REAL ESTATE AVAILABILITY PROVIDED IN RESPECT OF ANY SUCH ELIGIBLE
REAL PROPERTY SO DISPOSED OF, (5) THE TRANCHE A REAL ESTATE AVAILABILITY SHALL
BE REDUCED BY THE AMOUNT OF TRANCHE A REAL ESTATE AVAILABILITY PROVIDED IN
RESPECT OF ANY SUCH ELIGIBLE REAL PROPERTY AND THE TRANCHE A-2 REAL ESTATE
AVAILABILITY SHALL BE REDUCED BY THE AMOUNT OF TRANCHE A-2 REAL ESTATE
AVAILABILITY PROVIDED IN RESPECT OF ANY SUCH ELIGIBLE REAL PROPERTY, (6)
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN UPDATED BORROWING BASE CERTIFICATE
THAT GIVES EFFECT TO SUCH SALE, (7) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
TRUE, CORRECT AND COMPLETE COPIES OF ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS
RELATED TO ANY SUCH SALE OR SALE AND LEASE-BACK TRANSACTION, (8) WITH RESPECT TO
ANY SUCH SALE AND LEASE-BACK TRANSACTION, THE LEASE CONTEMPLATED BY SUCH SALE
AND LEASE-BACK TRANSACTION IS EXECUTED WITHIN ONE-HUNDRED AND EIGHTY (180) DAYS
OF THE SALE OF SUCH ELIGIBLE REAL PROPERTY, AND (9) ALL CONSIDERATION DELIVERED
OR PAYABLE TO ANY BORROWER OR GUARANTOR IN RESPECT OF SUCH DISPOSITION,
INCLUDING ALL AMOUNTS AT ANY TIME PAYABLE TO ANY BORROWER OR GUARANTOR, AND ALL
RIGHTS, BENEFITS AND REMEDIES OF ANY BORROWER AND GUARANTOR PURSUANT TO ANY
AGREEMENT, DOCUMENT OR INSTRUMENT RELATED TO ANY SUCH DISPOSITION, IS AND SHALL
CONTINUE AT ALL TIMES TO BE SUBJECT TO THE VALID AND ENFORCEABLE, FIRST PRIORITY
PERFECTED SECURITY INTEREST AND LIEN OF ADMINISTRATIVE AGENT, AND BORROWERS AND
GUARANTORS SHALL TAKE SUCH OTHER AND FURTHER ACTIONS AS MAY BE REQUIRED
HEREUNDER WITH RESPECT TO ANY SUCH CONSIDERATION, AND

132

--------------------------------------------------------------------------------

 

 

(B)   UPON THE SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN CLAUSE (A)
ABOVE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT BY ADMINISTRATIVE AGENT OF THE
NET PROCEEDS FROM SUCH SALE OR SALE AND LEASE-BACK TRANSACTION IN IMMEDIATELY
AVAILABLE FUNDS IN THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT, ADMINISTRATIVE
AGENT SHALL, AT BORROWERS’ EXPENSE, (1)  RELEASE THE SECURITY INTEREST, MORTGAGE
AND LIEN OF ADMINISTRATIVE AGENT IN AND UPON SUCH ELIGIBLE REAL PROPERTY AND (2)
EXECUTE AND DELIVER TO LEAD BORROWER A RELEASE INSTRUMENT WITH RESPECT TO SUCH
ELIGIBLE REAL PROPERTY, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE
AGENT;

(VII)    THE SALE (INCLUDING A SALE AND LEASE-BACK TRANSACTION) BY BORROWERS OF
REAL PROPERTY (OTHER THAN ELIGIBLE REAL PROPERTY); PROVIDED, THAT: 

(A)   AS TO ANY SUCH SALE OR SALE AND LEASE-BACK TRANSACTION, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED:  (1) ON THE DATE OF, AND AFTER GIVING EFFECT
TO ANY SUCH SALE, THE AGGREGATE AMOUNT OF THE FAIR MARKET VALUE OF ALL OF SUCH
REAL PROPERTY DISPOSED OF AFTER THE EFFECTIVE DATE, TOGETHER WITH THE FAIR
MARKET VALUE OF ALL ELIGIBLE REAL PROPERTY SOLD AFTER THE EFFECTIVE DATE, ASSETS
SOLD OR OTHERWISE DISPOSED OF IN CONNECTION WITH ALL STORE CLOSINGS,
PRESCRIPTION FILES AND TAX STAMPS SOLD AFTER THE EFFECTIVE DATE (BUT EXCLUDING
FOR THIS PURPOSE SALES OF NON-OPERATING ASSETS AND SALES OF REAL PROPERTY THAT
IS ACQUIRED BY ANY BORROWER OR GUARANTOR AFTER THE EFFECTIVE DATE PERMITTED
UNDER THE TERMS OF THIS AGREEMENT), SHALL NOT EXCEED TEN (10%) PERCENT OF THE
TOTAL ASSETS OF PARENT AND ITS SUBSIDIARIES (MEASURED AS OF THE EFFECTIVE DATE
AFTER GIVING EFFECT TO THE NASH-FINCH MERGER AND EXCLUDING NON-OPERATING ASSETS
AND SUCH REAL PROPERTY ACQUIRED AFTER THE EFFECTIVE DATE), (2) BORROWERS AND
GUARANTORS SHALL CAUSE ALL OF THE NET PROCEEDS AT ANY TIME PAYABLE TO ANY
BORROWER OR GUARANTOR PURSUANT TO ANY AGREEMENT, DOCUMENT OR INSTRUMENT RELATED
TO THE SUCH DISPOSITION TO BE PAID BY THE OTHER PARTY OR PARTIES THERETO
DIRECTLY TO ADMINISTRATIVE AGENT FOR APPLICATION TO THE OBLIGATIONS IN
ACCORDANCE WITH SECTION 6.4 HEREOF, (3) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
TRUE, CORRECT AND COMPLETE COPIES OF ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS
RELATED TO ANY SUCH SALE OR SALE AND LEASE-BACK TRANSACTION, (4) WITH RESPECT TO
ANY SUCH SALE AND LEASE-BACK TRANSACTION, THE LEASE CONTEMPLATED BY SUCH SALE
AND LEASE-BACK TRANSACTION IS EXECUTED WITHIN ONE-HUNDRED AND EIGHTY (180) DAYS
OF THE SALE OF SUCH REAL PROPERTY, AND (5) ALL CONSIDERATION DELIVERED OR
PAYABLE TO ANY BORROWER OR GUARANTOR IN RESPECT OF SUCH DISPOSITION, INCLUDING
ALL AMOUNTS AT ANY TIME PAYABLE TO ANY BORROWER OR GUARANTOR, AND ALL RIGHTS,
BENEFITS AND REMEDIES OF ANY BORROWER AND GUARANTOR PURSUANT TO ANY AGREEMENT,
DOCUMENT OR INSTRUMENT RELATED TO ANY SUCH DISPOSITION, IS AND SHALL CONTINUE AT
ALL TIMES TO BE SUBJECT TO THE VALID AND ENFORCEABLE, FIRST PRIORITY PERFECTED
SECURITY INTEREST AND LIEN OF ADMINISTRATIVE AGENT, AND BORROWERS AND GUARANTORS
SHALL TAKE SUCH OTHER AND FURTHER ACTIONS AS MAY BE REQUIRED HEREUNDER WITH
RESPECT TO ANY SUCH CONSIDERATION,

133

--------------------------------------------------------------------------------

 

 

(B)   UPON THE SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN CLAUSE (A)
ABOVE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT BY ADMINISTRATIVE AGENT OF THE
NET PROCEEDS FROM SUCH SALE OR SALE AND LEASE-BACK TRANSACTION IN IMMEDIATELY
AVAILABLE FUNDS IN THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT, ADMINISTRATIVE
AGENT SHALL, AT BORROWERS’ EXPENSE, (1)  RELEASE THE SECURITY INTEREST, MORTGAGE
AND LIEN OF ADMINISTRATIVE AGENT IN AND UPON SUCH REAL PROPERTY AND (2) EXECUTE
AND DELIVER TO LEAD BORROWER A RELEASE INSTRUMENT WITH RESPECT TO SUCH REAL
PROPERTY, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT;

(VIII)   THE SUBLEASES BY BORROWERS IN EFFECT ON THE EFFECTIVE DATE OF REAL
PROPERTY SUBLEASED BY ANY SUCH BORROWER TO A CUSTOMER OF BORROWERS LISTED ON
SCHEDULE 9.7 HERETO AND LEASES OR SUBLEASES ENTERED INTO AFTER THE EFFECTIVE
DATE BY A BORROWER OR GUARANTOR OF REAL PROPERTY LEASED OR OWNED BY SUCH
BORROWER OR GUARANTOR ACQUIRED AFTER THE EFFECTIVE DATE TO A CUSTOMER OF A
BORROWER (OTHER THAN IN CONNECTION WITH THE CLOSING OR SALE OF A THEN EXISTING
RETAIL STORE LOCATION OF A BORROWER OR GUARANTOR WHICH SHALL BE SUBJECT TO
CLAUSE (V) ABOVE); PROVIDED, THAT, AS TO LEASES OR SUBLEASES ENTERED INTO AFTER
THE EFFECTIVE DATE, (A) ANY SUCH LEASE OR SUBLEASE SHALL BE ENTERED INTO IN THE
ORDINARY COURSE OF THE BUSINESS OF SUCH BORROWER OR GUARANTOR CONSISTENT WITH
THE CURRENT PRACTICES OF SUCH BORROWER OR GUARANTOR AS OF THE EFFECTIVE DATE,
(B) THE AGGREGATE AMOUNT OF THE PAYMENTS BY BORROWERS AND GUARANTORS TO PURCHASE
OR OTHERWISE ACQUIRE ALL OF SUCH REAL PROPERTY THAT IS TO BE LEASED OR SUBLEASED
TO A CUSTOMER IN ANY FISCAL YEAR AND THE AGGREGATE AMOUNT OF THE RENT AND OTHER
AMOUNTS PAYABLE BY BORROWERS AND GUARANTORS TO THE OWNER OF SUCH REAL PROPERTY
THAT IS TO BE SUBLEASED BY SUCH BORROWER OR GUARANTOR TO A CUSTOMER IN ANY
FISCAL YEAR, TOGETHER WITH THE MAXIMUM AGGREGATE AMOUNT THAT BORROWERS AND
GUARANTORS MAY BE REQUIRED TO PAY UNDER THE GUARANTEES ISSUED BY THEM PERMITTED
UNDER SECTION 9.9(I) BELOW IN SUCH FISCAL YEAR, SHALL NOT EXCEED $10,000,000 AND
AFTER GIVING EFFECT TO ANY PAYMENTS FOR THE PURCHASE OR OTHER ACQUISITION OF ANY
SUCH REAL PROPERTY, THE EXCESS AVAILABILITY SHALL BE NOT LESS THAN FIFTEEN (15%)
PERCENT OF THE MAXIMUM CREDIT, (C) TO THE EXTENT APPLICABLE, THE BORROWER OR
GUARANTOR ACQUIRING SUCH REAL PROPERTY SHALL HAVE COMPLIED WITH THE TERMS OF
SECTION 9.21 HEREOF WITH RESPECT TO SUCH REAL PROPERTY AND THE TERMS OF SUCH
LEASE SHALL IN ALL RESPECTS BE SUBORDINATE TO THE MORTGAGE APPLICABLE TO SUCH
REAL PROPERTY AND OTHERWISE SUBJECT TO THE TERMS WITH RESPECT THERETO SET FORTH
IN THE MORTGAGE APPLICABLE TO SUCH REAL PROPERTY, AND (D) AS OF THE DATE OF
ENTERING INTO ANY SUCH LEASE OR SUBLEASE AND AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED,

(IX)     THE LICENSING BY A BORROWER OR GUARANTOR OF INTELLECTUAL PROPERTY OWNED
BY IT TO ANOTHER BORROWER OR GUARANTOR; PROVIDED, THAT, AS TO ANY SUCH LICENSE: 
(A) ANY RIGHTS OF SUCH BORROWER OR GUARANTOR SHALL BE SUBJECT TO THE RIGHTS OF
ADMINISTRATIVE AGENT IN SUCH INTELLECTUAL PROPERTY (INCLUDING THE RIGHTS OF
ADMINISTRATIVE AGENT TO USE SUCH INTELLECTUAL PROPERTY UPON AN EVENT OF
DEFAULT), AND (B) SUCH LICENSE SHALL NOT IMPAIR, HINDER OR OTHERWISE ADVERSELY
AFFECT THE RIGHTS OF ADMINISTRATIVE AGENT;

(X)     THE ABANDONMENT OR CANCELLATION OF TRADEMARKS OR THE FAILURE TO MAINTAIN
OR NOT RENEW, OR THE ALLOWING TO LAPSE OF, ANY TRADEMARKS AS REGISTERED UNDER
THE LAWS OF ANY COUNTRY WHICH ARE NOT MATERIAL AND ARE NO LONGER USED OR USEFUL
IN THE BUSINESS OF ANY BORROWER, GUARANTOR OR THEIR SUBSIDIARIES AND DO NOT
APPEAR ON OR ARE NOT OTHERWISE AFFIXED TO OR INCORPORATED IN ANY INVENTORY OR
EQUIPMENT OR NECESSARY IN CONNECTION WITH THE RECORDS AND BORROWERS AND
GUARANTORS HAVE DETERMINED IN GOOD FAITH IN THE ORDINARY COURSE OF ITS BUSINESS
THAT SUCH TRADEMARK BEING ABANDONED OR CANCELLED, OR NOT MAINTAINED OR RENEWED,
OR ALLOWED TO LAPSE, AS THE CASE MAY BE, UNDER THE LAWS OF THE JURISDICTION OF
ANY COUNTRY DOES NOT HAVE A VALUE IN EXCESS OF $500,000 AS TO SUCH TRADEMARK IN
SUCH COUNTRY, PROVIDED, THAT, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED;

134

--------------------------------------------------------------------------------

 

 

(XI)     SALES OF ELIGIBLE PRESCRIPTION FILES; PROVIDED, THAT,  

(A)   EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: (1) ON THE DATE OF, AND
AFTER GIVING EFFECT TO ANY SUCH SALE, THE AGGREGATE AMOUNT OF THE FAIR MARKET
VALUE OF ALL OF SUCH ELIGIBLE PRESCRIPTION FILES SOLD AFTER THE EFFECTIVE DATE,
TOGETHER WITH THE FAIR MARKET VALUE OF ALL REAL PROPERTY, ASSETS SOLD OR
OTHERWISE DISPOSED OF IN CONNECTION WITH ALL STORE CLOSINGS AND TAX STAMPS SOLD
AFTER THE EFFECTIVE DATE (BUT EXCLUDING FOR THIS PURPOSE SALES OF NON-OPERATING
ASSETS AND SALES OF REAL PROPERTY THAT IS ACQUIRED BY ANY BORROWER OR GUARANTOR
AFTER THE EFFECTIVE DATE PERMITTED UNDER THE TERMS OF THIS AGREEMENT), SHALL NOT
EXCEED TEN (10%) PERCENT OF THE TOTAL ASSETS OF PARENT AND ITS SUBSIDIARIES
(MEASURED AS OF THE EFFECTIVE DATE AFTER GIVING EFFECT TO THE NASH-FINCH MERGER
AND EXCLUDING NON-OPERATING ASSETS AND SUCH REAL PROPERTY ACQUIRED AFTER THE
EFFECTIVE DATE), (2) AS OF THE DATE OF ANY SUCH SALE AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED, (3) ON THE
DATE OF CONSUMMATION OF ANY SUCH DISPOSITION, ALL OF THE NET PROCEEDS OF ANY
SUCH DISPOSITION SHALL BE REMITTED TO ADMINISTRATIVE AGENT FOR APPLICATION TO
THE OBLIGATIONS IN ACCORDANCE WITH SECTION 6.4 HEREOF, (4) IN THE EVENT THAT ON
THE DATE OF, AND AFTER GIVING EFFECT TO ANY SUCH SALE, THE EXCESS AVAILABILITY
IS LESS THAN $275,000,000, THE NET PROCEEDS AS TO THE ELIGIBLE PRESCRIPTION
FILES SHALL BE NOT LESS THAN THE AMOUNT OF THE TRANCHE A PRESCRIPTION FILE
AVAILABILITY, TRANCHE A-1 PRESCRIPTION FILE AVAILABILITY AND TRANCHE A-2
PRESCRIPTION FILE AVAILABILITY PROVIDED IN RESPECT TO ANY SUCH ELIGIBLE
PRESCRIPTION FILES SO DISPOSED OF, (5) EACH OF THE TRANCHE A PRESCRIPTION FILE
AVAILABILITY, TRANCHE A-1 PRESCRIPTION FILE AVAILABILITY AND TRANCHE A-2
PRESCRIPTION FILE AVAILABILITY SHALL BE REDUCED BY THE AMOUNT OF TRANCHE A
PRESCRIPTION FILE AVAILABILITY, TRANCHE A-1 PRESCRIPTION FILE AVAILABILITY AND
TRANCHE A-2 PRESCRIPTION FILE AVAILABILITY PROVIDED IN RESPECT OF ANY SUCH
ELIGIBLE PRESCRIPTION FILES, (6) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN
UPDATED BORROWING BASE CERTIFICATE GIVING EFFECT TO SUCH SALE, (7)
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF
ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATED TO ANY SUCH SALE, AND (8) ALL
CONSIDERATION DELIVERED OR PAYABLE TO ANY BORROWER OR GUARANTOR IN RESPECT OF
SUCH SALE, INCLUDING ALL AMOUNTS AT ANY TIME PAYABLE TO ANY BORROWER OR
GUARANTOR, AND ALL RIGHTS, BENEFITS AND REMEDIES OF ANY BORROWER AND GUARANTOR
PURSUANT TO ANY AGREEMENT, DOCUMENT OR INSTRUMENT RELATED TO ANY SUCH SALE, IS
AND SHALL CONTINUE AT ALL TIMES TO BE SUBJECT TO THE VALID AND ENFORCEABLE,
FIRST PRIORITY PERFECTED SECURITY INTEREST OF ADMINISTRATIVE AGENT, AND
BORROWERS AND GUARANTORS SHALL TAKE ALL SUCH OTHER AND FURTHER ACTIONS AS MAY BE
REQUIRED HEREUNDER WITH RESPECT TO ANY SUCH CONSIDERATION; AND

(B)      UPON THE SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN CLAUSE (A)
ABOVE, INCLUDING BUT NOT LIMITED TO THE RECEIPT BY ADMINISTRATIVE AGENT OF THE
NET PROCEEDS FROM SUCH SALE IN IMMEDIATELY AVAILABLE FUNDS IN THE ADMINISTRATIVE
AGENT PAYMENT ACCOUNT, ADMINISTRATIVE AGENT SHALL, AT BORROWER’S EXPENSE,
(1) RELEASE THE SECURITY INTEREST OF ADMINISTRATIVE AGENT IN AND UPON SUCH
PRESCRIPTION FILES AND (2) EXECUTE AND DELIVER TO LEAD BORROWER A RELEASE
INSTRUMENT WITH RESPECT TO SUCH PRESCRIPTION FILES, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT.

135

--------------------------------------------------------------------------------

 

 

(XII)      SALES OF TAX STAMPS IN EXCESS OF THE AMOUNTS REQUIRED IN CONNECTION
WITH THE SALE OR OTHER DISPOSITION OF ANY INVENTORY; PROVIDED, THAT: 

(A)    AS TO ANY SUCH SALE, EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:  (1)
ON THE DATE OF, AND AFTER GIVING EFFECT TO ANY SUCH SALE, THE AGGREGATE AMOUNT
OF THE FAIR MARKET VALUE OF ALL OF SUCH TAX STAMPS SOLD AFTER THE EFFECTIVE
DATE, TOGETHER WITH THE FAIR MARKET VALUE OF ALL REAL PROPERTY, ASSETS SOLD OR
OTHERWISE DISPOSED OF IN CONNECTION WITH ALL STORE CLOSINGS AND PRESCRIPTON
FILES SOLD AFTER THE EFFECTIVE DATE, SHALL NOT EXCEED TEN (10%) PERCENT OF THE
TOTAL ASSETS OF PARENT AND ITS SUBSIDIARIES (MEASURED AS OF THE EFFECTIVE DATE
AFTER GIVING EFFECT TO THE NASH-FINCH MERGER AND EXCLUDING NON-OPERATING
ASSETS), (2) AS OF THE DATE OF ANY SUCH SALE AND AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED, (3) ON THE DATE OF THE
CONSUMMATION OF ANY SUCH DISPOSITION, ALL OF THE NET PROCEEDS OF ANY SUCH
DISPOSITION SHALL BE REMITTED TO ADMINISTRATIVE AGENT FOR APPLICATION TO THE
OBLIGATIONS IN ACCORDANCE WITH SECTION 6.4 HEREOF, (4) IN THE EVENT THAT ON THE
DATE OF, AND AFTER GIVING EFFECT TO ANY SUCH SALE, THE EXCESS AVAILABILITY IS
LESS THAN $275,000,000, THE NET PROCEEDS AS TO ANY TAX STAMPS SHALL BE NOT LESS
THAN THE AGGREGATE AMOUNT INCLUDED IN THE TRANCHE A BORROWING BASE, THE TRANCHE
A-1 BORROWING BASE AND THE TRANCHE A-2 BORROWING BASE IN RESPECT OF ANY SUCH TAX
STAMPS SO DISPOSED OF, (5) THE TRANCHE A BORROWING BASE, THE TRANCHE A-1
BORROWING BASE AND THE TRANCHE A-2 BORROWING BASE SHALL BE REDUCED BY THE AMOUNT
OF AVAILABILITY PROVIDED IN RESPECT OF ANY SUCH TAX STAMPS, (6) ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED AN UPDATED BORROWING BASE CERTIFICATE THAT GIVES
EFFECT TO SUCH SALE, (7) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE, CORRECT
AND COMPLETE COPIES OF ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATED TO ANY
SUCH SALE, AND (8) ALL CONSIDERATION DELIVERED OR PAYABLE TO ANY BORROWER OR
GUARANTOR IN RESPECT OF SUCH DISPOSITION, INCLUDING ALL AMOUNTS AT ANY TIME
PAYABLE TO ANY BORROWER OR GUARANTOR, AND ALL RIGHTS, BENEFITS AND REMEDIES OF
ANY BORROWER AND GUARANTOR PURSUANT TO ANY AGREEMENT, DOCUMENT OR INSTRUMENT
RELATED TO ANY SUCH DISPOSITION, IS AND SHALL CONTINUE AT ALL TIMES TO BE
SUBJECT TO THE VALID AND ENFORCEABLE, FIRST PRIORITY PERFECTED SECURITY INTEREST
AND LIEN OF ADMINISTRATIVE AGENT, AND BORROWERS AND GUARANTORS SHALL TAKE SUCH
OTHER AND FURTHER ACTIONS AS MAY BE REQUIRED HEREUNDER WITH RESPECT TO ANY SUCH
CONSIDERATION, AND

(B)   UPON THE SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN CLAUSE (A)
ABOVE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT BY ADMINISTRATIVE AGENT OF THE
NET PROCEEDS FROM SUCH SALE IN IMMEDIATELY AVAILABLE FUNDS IN THE ADMINISTRATIVE
AGENT PAYMENT ACCOUNT, ADMINISTRATIVE AGENT SHALL, AT BORROWERS’ EXPENSE, (1) 
RELEASE THE SECURITY INTEREST, MORTGAGE AND LIEN OF ADMINISTRATIVE AGENT IN AND
UPON SUCH TAX STAMPS AND (2) EXECUTE AND DELIVER TO LEAD BORROWER A RELEASE
INSTRUMENT WITH RESPECT TO SUCH TAX STAMPS, IN FORM AND SUBSTANCE SATISFACTORY
TO ADMINISTRATIVE AGENT;

(XIII)  SALES OR OTHER DISPOSITIONS BY ANY BORROWER OR GUARANTOR OF ASSETS NOT
OTHERWISE SUBJECT TO THE TERMS HEREOF; PROVIDED, THAT, EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED: (A) AS OF THE DATE OF ANY SUCH SALE OR OTHER
DISPOSITION AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, (B) ANY SUCH SALE IS MADE AT
FAIR MARKET VALUES AND THE AGGREGATE FAIR MARKET VALUE OF ALL SUCH ASSETS SOLD
DURING ANY FISCAL YEAR OF BORROWERS SHALL NOT EXCEED $10,000,000, EXCEPT AS
ADMINISTRATIVE AGENT MAY OTHERWISE AGREE IN WRITING, (C) BORROWERS AND
GUARANTORS SHALL CAUSE ALL OF THE NET PROCEEDS AT ANY TIME PAYABLE TO ANY
BORROWER OR GUARANTOR PURSUANT TO ANY AGREEMENT, DOCUMENT OR INSTRUMENT RELATED
TO THE SUCH DISPOSITION TO BE PAID BY THE OTHER PARTY OR PARTIES THERETO
DIRECTLY TO ADMINISTRATIVE AGENT FOR APPLICATION TO THE OBLIGATIONS IN
ACCORDANCE WITH SECTION 6.4 HEREOF, (D) NOT LESS THAN EIGHTY (80%) PERCENT OF
THE CONSIDERATION FOR SUCH DISPOSITION IS IN THE FORM OF CASH AND (E) THE ASSETS
TO BE SO DISPOSED ARE NOT NECESSARY OR ECONOMICALLY DESIRABLE IN CONNECTION WITH
THE PRINCIPAL BUSINESS OF BORROWERS.

136

--------------------------------------------------------------------------------

 

 

(XIV) WIND UP, LIQUIDATE OR DISSOLVE, EXCEPT  THAT  ANY BORROWER OR GUARANTOR
(OTHER THAN PARENT) MAY WIND UP, LIQUIDATE AND DISSOLVE, PROVIDED, THAT, EACH OF
THE FOLLOWING CONDITIONS IS SATISFIED, (A) THE WINDING UP, LIQUIDATION AND
DISSOLUTION OF SUCH BORROWER OR GUARANTOR (AS THE CASE MAY BE) SHALL NOT VIOLATE
ANY LAW OR ANY ORDER OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY IN
ANY MATERIAL RESPECT AND SHALL NOT CONFLICT WITH OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, OR ANY OTHER
AGREEMENT OR INSTRUMENT TO WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR MAY BE
BOUND, (B) SUCH WINDING UP, LIQUIDATION OR DISSOLUTION SHALL BE DONE IN
ACCORDANCE WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS AND REGULATIONS, (C)
EFFECTIVE UPON SUCH WINDING UP, LIQUIDATION OR DISSOLUTION, SUBSTANTIALLY ALL OF
THE ASSETS AND PROPERTIES OF SUCH BORROWER OR GUARANTOR SHALL BE DULY AND
VALIDLY TRANSFERRED AND ASSIGNED TO ANY BORROWER, FREE AND CLEAR OF ANY LIENS,
RESTRICTIONS OR ENCUMBRANCES OTHER THAN THE SECURITY INTEREST AND LIENS OF
ADMINISTRATIVE AGENT (AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH EVIDENCE
THEREOF AS ADMINISTRATIVE AGENT MAY REQUIRE) AND ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DEEDS, ASSIGNMENTS OR OTHER AGREEMENTS AS ADMINISTRATIVE AGENT MAY
REQUEST TO EVIDENCE AND CONFIRM THE TRANSFER OF SUCH ASSETS OF SUCH BORROWER OR
GUARANTOR (AS THE CASE MAY BE) TO SUCH BORROWER, (D) ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED ALL DOCUMENTS AND AGREEMENTS THAT ANY BORROWER OR GUARANTOR HAS
FILED WITH ANY GOVERNMENTAL AUTHORITY OR AS ARE OTHERWISE REQUIRED TO EFFECTUATE
SUCH WINDING UP, LIQUIDATION OR DISSOLUTION, (E) NO BORROWER OR GUARANTOR SHALL
ASSUME ANY INDEBTEDNESS, OBLIGATIONS OR LIABILITIES AS A RESULT OF SUCH WINDING
UP, LIQUIDATION OR DISSOLUTION, OR OTHERWISE BECOME LIABLE IN RESPECT OF ANY
OBLIGATIONS OR LIABILITIES OF THE ENTITY THAT IS WINDING UP, LIQUIDATING OR
DISSOLVING, UNLESS SUCH INDEBTEDNESS IS OTHERWISE EXPRESSLY PERMITTED HEREUNDER,
(F) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS
DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH BORROWER OR GUARANTOR TO WIND
UP, LIQUIDATE OR DISSOLVE AND (G) AS OF THE DATE OF SUCH WINDING UP, LIQUIDATION
OR DISSOLUTION AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST OR HAVE OCCURRED; OR

(XV)      DISPOSITIONS OF ROLLING STOCK IN THE ORDINARY COURSE OF BUSINESS THAT
IS SUBSTANTIALLY WORN, DAMAGED, OBSOLETE, OR, IN THE JUDGMENT OF A BORROWER, NO
LONGER USEFUL OR NECESSARY IN ITS BUSINESS SO LONG AS ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED AN UPDATED BORROWING BASE CERTIFICATE THAT GIVES EFFECT TO SUCH
DISPOSITION.


9.8               ENCUMBRANCES 

.  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
to, create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any security interest or lien with respect to any such assets or properties,
except: 


 

137

--------------------------------------------------------------------------------

 

 


(A)     THE SECURITY INTERESTS AND LIENS OF ADMINISTRATIVE AGENT FOR ITSELF AND
THE BENEFIT OF SECURED PARTIES;


(B)     LIENS SECURING THE PAYMENT OF TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL
CHARGES OR LEVIES EITHER NOT YET OVERDUE OR THE VALIDITY OF WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND
AVAILABLE TO SUCH BORROWER, OR GUARANTOR OR SUBSIDIARY, AS THE CASE MAY BE AND
WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS;


(C)     NON-CONSENSUAL STATUTORY LIENS (OTHER THAN LIENS SECURING THE PAYMENT OF
TAXES) ARISING IN THE ORDINARY COURSE OF SUCH BORROWER’S, GUARANTOR’S OR
SUBSIDIARY’S BUSINESS TO THE EXTENT: (I) SUCH LIENS SECURE INDEBTEDNESS WHICH IS
NOT OVERDUE OR (II) SUCH LIENS SECURE INDEBTEDNESS RELATING TO CLAIMS OR
LIABILITIES WHICH ARE FULLY INSURED (SUBJECT TO CUSTOMARY DEDUCTIBLES WITH
RESPECT TO SUCH INSURANCE) AND BEING DEFENDED AT THE SOLE COST AND EXPENSE AND
AT THE SOLE RISK OF THE INSURER OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY PURSUED AND AVAILABLE TO SUCH BORROWER, GUARANTOR OR SUCH
SUBSIDIARY, IN EACH CASE PRIOR TO THE COMMENCEMENT OF FORECLOSURE OR OTHER
SIMILAR PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET
ASIDE ON ITS BOOKS;


(D)    ZONING RESTRICTIONS, EASEMENTS, LICENSES, COVENANTS AND OTHER
RESTRICTIONS AFFECTING THE USE OF REAL PROPERTY WHICH DO NOT INTERFERE IN ANY
MATERIAL RESPECT WITH THE USE OF SUCH REAL PROPERTY OR ORDINARY CONDUCT OF THE
BUSINESS OF SUCH BORROWER, GUARANTOR OR SUCH SUBSIDIARY AS PRESENTLY CONDUCTED
THEREON OR MATERIALLY IMPAIR THE VALUE OF THE REAL PROPERTY WHICH MAY BE SUBJECT
THERETO (INCLUDING ANY OF SUCH ZONING RESTRICTIONS, EASEMENTS, LICENSES,
COVENANTS AND OTHER RESTRICTIONS THAT ARE SET FORTH IN THE TITLE INSURANCE
POLICIES ISSUED TO ADMINISTRATIVE AGENT WITH RESPECT TO THE REAL PROPERTY AS OF
THE EFFECTIVE DATE);


(E)     PURCHASE MONEY SECURITY INTERESTS IN OR LANDLORD LIENS UPON EQUIPMENT OR
OTHER PROPERTY (INCLUDING CAPITAL LEASES) AND PURCHASE MONEY MORTGAGES ON REAL
PROPERTY IN EACH CASE EITHER (I) EXISTING ON THE DATE OF THIS AGREEMENT OR (II)
ARISING AFTER THE EFFECTIVE DATE TO SECURE INDEBTEDNESS PERMITTED UNDER SECTION
9.9(B) HEREOF;


(F)      PLEDGES AND DEPOSITS OF CASH BY ANY BORROWER OR GUARANTOR AFTER THE
EFFECTIVE DATE IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’
COMPENSATION, SOCIAL SECURITY, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL
SECURITY BENEFITS CONSISTENT WITH THE CURRENT PRACTICES OF SUCH BORROWER OR
GUARANTOR AS OF THE EFFECTIVE DATE;


(G)     PLEDGES AND DEPOSITS OF CASH BY ANY BORROWER OR GUARANTOR AFTER THE
EFFECTIVE DATE TO SECURE THE PERFORMANCE OF TENDERS, BIDS, LEASES, TRADE
CONTRACTS (OTHER THAN FOR THE REPAYMENT OF INDEBTEDNESS), LEASES, SURETY AND
APPEAL BONDS, STATUTORY OBLIGATIONS AND OTHER SIMILAR OBLIGATIONS IN EACH CASE
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE CURRENT PRACTICES OF SUCH
BORROWER OR GUARANTOR AS OF THE EFFECTIVE DATE;


(H)     LIENS ARISING FROM (I) OPERATING LEASES AND THE PRECAUTIONARY UCC
FINANCING STATEMENT FILINGS IN RESPECT THEREOF AND (II) EQUIPMENT OR OTHER GOODS
WHICH ARE NOT OWNED BY ANY BORROWER OR GUARANTOR LOCATED ON THE PREMISES OF SUCH
BORROWER OR GUARANTOR (BUT NOT IN CONNECTION WITH, OR AS PART OF, THE FINANCING
THEREOF), WHETHER PURSUANT TO CONSIGNMENT ARRANGEMENTS OR OTHERWISE, FROM TIME
TO TIME IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH CURRENT PRACTICES
OF SUCH BORROWER OR GUARANTOR AND THE PRECAUTIONARY UCC FINANCING STATEMENT
FILINGS IN RESPECT THEREOF;

138

--------------------------------------------------------------------------------

 

 


(I)       LIENS OR RIGHTS OF SETOFF AGAINST CREDIT BALANCES OF BORROWERS WITH
CREDIT CARD ISSUERS OR CREDIT CARD PROCESSORS OR AMOUNTS OWING BY SUCH CREDIT
CARD ISSUERS OR CREDIT CARD PROCESSORS TO BORROWERS IN THE ORDINARY COURSE OF
BUSINESS, BUT NOT LIENS ON OR RIGHTS OF SETOFF AGAINST ANY OTHER PROPERTY OR
ASSETS OF BORROWERS OR GUARANTORS, PURSUANT TO THE CREDIT CARD AGREEMENTS (AS IN
EFFECT ON THE EFFECTIVE DATE) TO SECURE THE OBLIGATIONS OF BORROWERS TO THE
CREDIT CARD ISSUERS OR CREDIT CARD PROCESSORS AS A RESULT OF FEES AND
CHARGEBACKS;


(J)       STATUTORY OR COMMON LAW LIENS OR RIGHTS OF SETOFF OF DEPOSITORY BANKS
WITH RESPECT TO FUNDS OF BORROWERS OR GUARANTORS AT SUCH BANKS TO SECURE FEES
AND CHARGES IN CONNECTION WITH RETURNED ITEMS OR THE STANDARD FEES AND CHARGES
OF SUCH BANKS IN CONNECTION WITH THE DEPOSIT ACCOUNTS MAINTAINED BY BORROWERS
AND GUARANTORS AT SUCH BANKS (BUT NOT ANY OTHER INDEBTEDNESS OR OBLIGATIONS);


(K)     JUDGMENTS AND OTHER SIMILAR LIENS ARISING AFTER THE EFFECTIVE DATE IN
CONNECTION WITH COURT PROCEEDINGS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT,
PROVIDED, THAT, (I) SUCH LIENS ARE BEING CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED, (II) ADEQUATE RESERVES OR OTHER
APPROPRIATE PROVISION, IF ANY, AS ARE REQUIRED BY GAAP HAVE BEEN MADE THEREFOR,
(III) A STAY OF ENFORCEMENT OF ANY SUCH LIENS IS IN EFFECT AND (IV)
ADMINISTRATIVE AGENT MAY ESTABLISH A RESERVE WITH RESPECT THERETO;


(L)       THE SECURITY INTERESTS AND LIENS UPON EQUIPMENT, REAL PROPERTY AND
RELATED ASSETS PERMITTED TO SECURE REFINANCING INDEBTEDNESS IN ACCORDANCE WITH
THE TERMS OF SECTION 9.9(J) HEREOF;


(M)   THE RIGHTS OF USE AND POSSESSION OF LESSEES OF REAL PROPERTY OF ANY
BORROWER OR GUARANTOR TO THE EXTENT THE LEASE GIVING RISE TO SUCH RIGHTS IS
OTHERWISE PERMITTED HEREUNDER;


(N)     THE SECURITY INTERESTS AND LIENS IN FAVOR OF THE QUALIFIED DEBT AGENT,
IN AND ON THE ASSETS AND PROPERTIES OF BORROWERS AND GUARANTORS TO SECURE THE
INDEBTEDNESS TO THE EXTENT PERMITTED UNDER SECTION 9.9(F) HEREOF; PROVIDED,
THAT, SUCH SECURITY INTERESTS AND LIENS IN FAVOR OF THE QUALIFIED DEBT AGENT ARE
JUNIOR AND SUBORDINATE TO THE SECURITY INTERESTS AND LIENS ON THE COLLATERAL
(OTHER THAN WITH RESPECT TO THE QUALIFIED DEBT OFFERING PRIORITY COLLATERAL)
GRANTED BY BORROWERS AND GUARANTORS IN FAVOR OF ADMINISTRATIVE AGENT AS SET
FORTH IN THE QUALIFIED DEBT INTERCREDITOR AGREEMENT, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT  AND THE REQUIRED LENDERS;


(O)     THE SECURITY INTERESTS AND LIENS SET FORTH ON SCHEDULE 8.4 TO THE
INFORMATION CERTIFICATE;


(P)     PLEDGES OF STOCK OF THIRD PARTIES ACQUIRED BY BORROWERS IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH INVESTMENTS PERMITTED UNDER SECTION
9.10(K) HEREOF; AND


(Q)     OTHER SECURITY INTERESTS AND LIENS NOT DESCRIBED UNDER THIS SECTION 9.8
TO SECURE INDEBTEDNESS PERMITTED UNDER SECTION 9.9 HEREOF, TO THE EXTENT THAT
SUCH SECURITY INTERESTS AND LIENS DO NOT, IN THE AGGREGATE, SECURE INDEBTEDNESS
IN EXCESS OF $10,000,000; PROVIDED, THAT, SUCH SECURITY INTERESTS AND LIENS
SHALL NOT ENCUMBER PROPERTY OR ASSETS OF ANY BORROWER OR GUARANTOR CONSISTING OF
(I) RECEIVABLES, INVENTORY, EQUIPMENT, ROLLING STOCK, REAL PROPERTY, DEPOSIT
ACCOUNTS, (II) INSTRUMENTS, DOCUMENTS, INVESTMENT PROPERTY, LETTERS OF CREDIT,
SUPPORTING OBLIGATIONS AND CHATTEL PAPER, IN EACH CASE, RELATED TO THE ASSETS
DESCRIBED IN CLAUSE (I) ABOVE, (III) RECORDS RELATED TO ANY OF THE FOREGOING AND
(IV) PROCEEDS AND PRODUCTS OF ANY OF THE ITEMS OF TYPES OF ASSETS DESCRIBED IN
CLAUSES (I) THROUGH (III) ABOVE.

139

--------------------------------------------------------------------------------

 

 


9.9               INDEBTEDNESS 

.  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
to, incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except: 


(A)     THE OBLIGATIONS;


(B)     PURCHASE MONEY INDEBTEDNESS (INCLUDING CAPITAL LEASES) EXISTING ON THE
EFFECTIVE DATE OR ARISING AFTER THE EFFECTIVE DATE TO THE EXTENT SECURED BY
PURCHASE MONEY SECURITY INTERESTS IN EQUIPMENT (INCLUDING CAPITAL LEASES) AND
PURCHASE MONEY MORTGAGES ON REAL PROPERTY SO LONG AS SUCH SECURITY INTERESTS AND
MORTGAGES DO NOT APPLY TO ANY PROPERTY OF SUCH BORROWER, GUARANTOR OR SUBSIDIARY
OTHER THAN THE EQUIPMENT OR REAL PROPERTY SO ACQUIRED, AND THE INDEBTEDNESS
SECURED THEREBY DOES NOT EXCEED THE COST OF THE EQUIPMENT OR REAL PROPERTY SO
ACQUIRED, AS THE CASE MAY BE;


(C)     GUARANTEES BY ANY BORROWER OR GUARANTOR OF THE OBLIGATIONS OF THE OTHER
BORROWERS OR GUARANTORS IN FAVOR OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF
LENDERS;


(D)    THE INDEBTEDNESS OF ANY BORROWER OR GUARANTOR TO ANY OTHER BORROWER OR
GUARANTOR ARISING AFTER THE EFFECTIVE DATE PURSUANT TO LOANS BY ANY BORROWER OR
GUARANTOR PERMITTED UNDER SECTION 9.10(G) HEREOF;


(E)     [INTENTIONALLY OMITTED];


(F)      INDEBTEDNESS ARISING AFTER THE EFFECTIVE DATE TO THE QUALIFIED DEBT
AGENT OR OTHER HOLDERS THEREOF (BUT NOT TO ANY OTHER BORROWER OR GUARANTOR OR
OTHER SUBSIDIARY OF PARENT) PURSUANT TO THE QUALIFIED DEBT OFFERING, PROVIDED,
THAT, EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:

(I) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS SHALL NOT EXCEED
$800,000,000 LESS THE AGGREGATE AMOUNT OF ALL REPAYMENTS OR REDEMPTIONS, WHETHER
OPTIONAL OR MANDATORY, IN RESPECT THEREOF, PLUS INTEREST THEREON AT THE RATE
PROVIDED FOR IN THE AGREEMENT OR INSTRUMENT EVIDENCING OR GIVING RISE TO SUCH
INDEBTEDNESS AS IN EFFECT ON THE DATE SUCH AGREEMENT  OR INSTRUMENT IS ENTERED
INTO,

(II) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN THIRTY (30) DAYS
PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH BORROWER OR GUARANTOR TO INCUR
SUCH INDEBTEDNESS, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL
SATISFACTORY TO ADMINISTRATIVE AGENT THE AMOUNT OF SUCH INDEBTEDNESS, THE PERSON
OR PERSONS TO WHOM SUCH INDEBTEDNESS WILL BE OWED, THE INTEREST RATE, THE
SCHEDULE OF REPAYMENTS AND MATURITY DATE WITH RESPECT THERETO AND SUCH OTHER
INFORMATION AS ADMINISTRATIVE AGENT MAY REQUEST WITH RESPECT THERETO,

140

--------------------------------------------------------------------------------

 

 

(III) SUCH INDEBTEDNESS SHALL HAVE A MATURITY DATE NO EARLIER THAN SIX (6)
MONTHS AFTER THE MATURITY DATE AND SHALL NOT INCLUDE TERMS AND CONDITIONS WITH
RESPECT TO ANY BORROWER OR GUARANTOR WHICH ARE MORE BURDENSOME OR RESTRICTIVE IN
ANY MATERIAL RESPECT THAN THOSE CONTAINED IN THIS AGREEMENT, TAKEN AS A WHOLE,
EXCEPT WITH RESPECT TO FINANCIAL COVENANTS, PROVIDED, THAT, PRIOR TO INCURRING
SUCH INDEBTEDNESS, BORROWERS SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT
PROJECTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, WHICH
SHOW THAT BORROWERS WILL BE IN COMPLIANCE WITH SUCH FINANCIAL COVENANTS THROUGH
THE END OF THE TERM OF SUCH INDEBTEDNESS,

(IV) THE INDEBTEDNESS INCURRED PURSUANT TO THIS SECTION 9.9(F) MAY BE SECURED BY
A LIEN ON THE COLLATERAL, PROVIDED, THAT, ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE QUALIFIED DEBT INTERCREDITOR AGREEMENT APPLICABLE TO SUCH
INDEBTEDNESS, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT IN ITS
SOLE DISCRETION, DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE HOLDERS OF SUCH
INDEBTEDNESS OR THE QUALIFIED DEBT AGENT, WHICH SHALL PROVIDE AMONG OTHER THINGS
FOR THE SUBORDINATION OF SUCH PERSONS’ LIEN ON THE COLLATERAL (OTHER THAN THE
QUALIFIED DEBT OFFERING PRIORITY COLLATERAL) AND THE SUBORDINATION OF THE
ADMINISTRATIVE AGENT’S LIEN ON THE QUALIFIED DEBT OFFERING PRIORITY COLLATERAL
AS PROVIDED IN SECTION 9.8(L) HEREOF,

(V) TO THE EXTENT THAT THE HOLDERS OF SUCH INDEBTEDNESS OR THE QUALIFIED DEBT
AGENT ARE GRANTED A SECURITY INTEREST IN THE QUALIFIED DEBT OFFERING PRIORITY
COLLATERAL, ADMINISTRATIVE AGENT SHALL HAVE A SECOND PRIORITY SECURITY INTEREST
ON SUCH COLLATERAL,

(VI) AS OF THE DATE OF INCURRING SUCH INDEBTEDNESS, AND AFTER GIVING EFFECT
THERETO, THE RATIO OF TOTAL FUNDED INDEBTEDNESS TO PRO-FORMA EBITDA SHALL NOT
EXCEED 4.0 TO 1.0,

(VII) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES
OF ALL AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING OR OTHERWISE RELATED TO
SUCH INDEBTEDNESS, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT,

(VIII) BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, MAKE ANY
PAYMENTS IN RESPECT OF SUCH INDEBTEDNESS, EXCEPT  THAT  BORROWERS MAY MAKE
REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF SUCH
INDEBTEDNESS SO LONG AS, AS OF THE DATE OF ANY SUCH PAYMENT AND AFTER GIVING
EFFECT THERETO, EITHER (A) (1) THE AGGREGATE AMOUNT OF THE EXCESS AVAILABILITY
OF BORROWERS SHALL BE GREATER THAN AN AMOUNT EQUAL TO TWENTY-FIVE (25%) PERCENT
OF THE TOTAL BORROWING BASE, (2) THE PRO FORMA PROJECTED AGGREGATE AMOUNT OF THE
EXCESS AVAILABILITY OF BORROWERS (SUBJECT TO THE RECEIPT OF SUCH CERTIFICATES OR
INFORMATION AS ADMINISTRATIVE AGENT MAY REQUIRE TO CONFIRM SUCH PROJECTION)
SHALL BE GREATER THAN AN AMOUNT EQUAL TO TWENTY-FIVE (25%) PERCENT OF THE TOTAL
BORROWING BASE FOR THE FIRST SIX (6) MONTHS AFTER SUCH PAYMENT AND (3) NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND IS CONTINUING, OR 
(B) (1) THE AGGREGATE AMOUNT OF THE EXCESS AVAILABILITY OF BORROWERS SHALL BE
GREATER THAN AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING
BASE, (2) THE PRO FORMA PROJECTED AGGREGATE AMOUNT OF THE EXCESS AVAILABILITY OF
BORROWERS (SUBJECT TO THE RECEIPT OF SUCH CERTIFICATES OR INFORMATION AS
ADMINISTRATIVE AGENT MAY REQUIRE TO CONFIRM SUCH PROJECTION) SHALL BE GREATER
THAN AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OF THE TOTAL BORROWING BASE FOR THE
FIRST SIX (6) MONTHS AFTER SUCH PAYMENT, (3) THE PRO-FORMA FIXED CHARGE COVERAGE
RATIO OF BORROWERS (ON A COMBINED BASIS) FOR THE MOST RECENTLY ENDED TWELVE (12)
MONTH PERIOD FOR WHICH ADMINISTRATIVE AGENT HAS RECEIVED FINANCIAL STATEMENTS OF
BORROWERS SHALL BE GREATER THAN 1.00 TO 1:00 AND (4) NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST OR HAVE OCCURRED AND IS CONTINUING,

141

--------------------------------------------------------------------------------

 

 

(IX) EXCEPT AS ADMINISTRATIVE AGENT MAY OTHERWISE AGREE IN WRITING, (A) TO THE
EXTENT THAT SUCH INDEBTEDNESS SHALL BE INCURRED FOR THE PURPOSE OF FINANCING AN
ACQUISITION PERMITTED BY SECTION 9.10(I) HEREOF , THE PROCEEDS OF SUCH QUALIFIED
DEBT OFFERING SHALL BE USED FOR THE PURCHASE PRICE AND EXPENSES OF SUCH
ACQUISITION AND (B) OTHERWISE SUCH PROCEEDS SHALL BE PAID TO ADMINISTRATIVE
AGENT FOR APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 6.4 HEREOF,

(X) BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, (A) AMEND,
MODIFY, ALTER OR CHANGE THE TERMS OF SUCH INDEBTEDNESS OR ANY AGREEMENT,
DOCUMENT OR INSTRUMENT RELATED THERETO, EXCEPT, THAT, BORROWERS OR GUARANTORS
MAY, AFTER PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT, AMEND, MODIFY, ALTER OR
CHANGE THE TERMS THEREOF SO AS TO EXTEND THE MATURITY THEREOF, OR DEFER THE
TIMING OF ANY PAYMENTS IN RESPECT THEREOF, OR TO FORGIVE OR CANCEL ANY PORTION
OF SUCH INDEBTEDNESS (OTHER THAN PURSUANT TO PAYMENTS THEREOF), OR TO REDUCE THE
INTEREST RATE OR ANY FEES IN CONNECTION THEREWITH, OR (B) REDEEM, RETIRE,
DEFEASE, PURCHASE OR OTHERWISE ACQUIRE SUCH INDEBTEDNESS, OR SET ASIDE OR
OTHERWISE DEPOSIT OR INVEST ANY SUMS FOR SUCH PURPOSE (EXCEPT PURSUANT TO
PAYMENTS PERMITTED IN CLAUSE (F)(VIII) ABOVE),

(XI) BORROWERS AND GUARANTORS SHALL FURNISH TO ADMINISTRATIVE AGENT ALL NOTICES
OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED BY ANY BORROWER
OR GUARANTOR OR ON ITS BEHALF PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY ANY
BORROWER OR GUARANTOR OR ON ITS BEHALF CONCURRENTLY WITH THE SENDING THEREOF, AS
THE CASE MAY BE, AND

(XII) ONLY ONE QUALIFIED DEBT OFFERING CAN BE OUTSTANDING AT ANY TIME.


(G)     INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ARISING FROM (I) ANY JUDGMENT
THAT CONSTITUTES INDEBTEDNESS THAT DOES NOT CONSTITUTE AN EVENT OF DEFAULT UNDER
SECTION 10.1(D) HEREOF AND (II) ANY ERISA EVENT THAT CONSTITUTES INDEBTEDNESS
THAT DOES NOT CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 10.1(K) HEREOF;


(H)     INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS PURSUANT TO HEDGE AGREEMENTS; PROVIDED, THAT, (I) SUCH
ARRANGEMENTS ARE WITH A BANK PRODUCT PROVIDER, (II) SUCH ARRANGEMENTS ARE NOT
FOR SPECULATIVE PURPOSES AND (III) SUCH INDEBTEDNESS SHALL BE UNSECURED, EXCEPT
TO THE EXTENT SUCH INDEBTEDNESS CONSTITUTES PART OF THE OBLIGATIONS ARISING
UNDER OR PURSUANT TO HEDGE AGREEMENTS WITH A BANK PRODUCT PROVIDER THAT ARE
SECURED UNDER THE TERMS HEREOF;


(I)       INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ARISING AFTER THE EFFECTIVE
DATE IN THE ORDINARY COURSE OF THE BUSINESS OF SUCH BORROWER OR GUARANTOR
PURSUANT TO GUARANTEES IN FAVOR OF THIRD PARTIES BY SUCH BORROWER OR GUARANTOR
OF THE OBLIGATIONS OF ITS CUSTOMERS UNDER LEASES OF REAL OR PERSONAL PROPERTY
FROM SUCH THIRD PARTIES BY SUCH CUSTOMERS, PROVIDED, THAT, (I) AS OF THE DATE OF
ENTERING INTO SUCH GUARANTEE, AND AFTER GIVING EFFECT THERETO, EXCESS
AVAILABILITY SHALL BE NOT LESS THAN FIFTEEN (15%) PERCENT OF THE MAXIMUM CREDIT
AND (II) AS OF THE DATE OF ENTERING INTO ANY SUCH GUARANTEE AND AFTER GIVING
EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED;

142

--------------------------------------------------------------------------------

 

 


(J)       INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ARISING AFTER THE EFFECTIVE
DATE ISSUED IN EXCHANGE FOR, OR THE PROCEEDS OF WHICH ARE USED TO EXTEND,
REFINANCE, REPLACE OR SUBSTITUTE FOR INDEBTEDNESS PERMITTED UNDER SECTIONS
9.9(B), 9.9(K), 9.9(L) AND 9.9(O) HEREOF (THE "REFINANCING INDEBTEDNESS");
PROVIDED, THAT, AS TO ANY SUCH REFINANCING INDEBTEDNESS, EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED: (I) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS
THAN TEN (10) BUSINESS DAYS' PRIOR WRITTEN NOTICE OF THE INTENTION TO INCUR SUCH
INDEBTEDNESS, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL SATISFACTORY TO
ADMINISTRATIVE AGENT, THE AMOUNT OF SUCH INDEBTEDNESS, THE SCHEDULE OF
REPAYMENTS AND MATURITY DATE WITH RESPECT THERETO AND SUCH OTHER INFORMATION
WITH RESPECT THERETO AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, (II)
PROMPTLY UPON ADMINISTRATIVE AGENT'S REQUEST, ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF ALL AGREEMENTS, DOCUMENTS AND
INSTRUMENTS EVIDENCING OR OTHERWISE RELATED TO SUCH INDEBTEDNESS, AS DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE PARTIES THERETO, (III) THE REFINANCING
INDEBTEDNESS SHALL HAVE A WEIGHTED AVERAGE LIFE TO MATURITY AND A FINAL MATURITY
EQUAL TO OR GREATER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY AND THE FINAL
MATURITY, RESPECTIVELY, OF THE INDEBTEDNESS BEING EXTENDED, REFINANCED,
REPLACED, OR SUBSTITUTED FOR, (IV) THE REFINANCING INDEBTEDNESS SHALL RANK IN
RIGHT OF PAYMENT NO MORE SENIOR THAN, AND BE AT LEAST SUBORDINATED (IF
SUBORDINATED) TO, THE OBLIGATIONS AS THE INDEBTEDNESS BEING EXTENDED,
REFINANCED, REPLACED OR SUBSTITUTED FOR, (V) THE REFINANCING INDEBTEDNESS SHALL
NOT INCLUDE TERMS AND CONDITIONS WITH RESPECT TO ANY BORROWER OR GUARANTOR WHICH
ARE MORE BURDENSOME OR RESTRICTIVE IN ANY MATERIAL RESPECT THAN THOSE INCLUDED
IN THE INDEBTEDNESS SO EXTENDED, REFINANCED, REPLACED OR SUBSTITUTED FOR, (VI)
SUCH INDEBTEDNESS INCURRED BY ANY BORROWER OR GUARANTOR SHALL BE AT RATES AND
WITH FEES OR OTHER CHARGES THAT ARE COMMERCIALLY REASONABLE, (VII) THE INCURRING
OF SUCH INDEBTEDNESS SHALL NOT RESULT IN AN EVENT OF DEFAULT, (VIII) THE
PRINCIPAL AMOUNT OF SUCH REFINANCING INDEBTEDNESS SHALL NOT EXCEED THE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS SO EXTENDED, REFINANCED, REPLACED OR SUBSTITUTED FOR
(PLUS THE AMOUNT OF REASONABLE REFINANCING FEES AND EXPENSES INCURRED IN
CONNECTION THEREWITH OUTSTANDING ON THE DATE OF SUCH EVENT), (IX) THE
REFINANCING INDEBTEDNESS SHALL BE SECURED BY SUBSTANTIALLY THE SAME ASSETS (OR
LESS OF SUCH ASSETS) THAT SECURE THE INDEBTEDNESS SO EXTENDED, REFINANCED,
REPLACED OR SUBSTITUTED FOR, PROVIDED, THAT, SUCH SECURITY INTERESTS WITH
RESPECT TO THE REFINANCING INDEBTEDNESS SHALL HAVE A PRIORITY NO MORE SENIOR
THAN, AND BE AT LEAST AS SUBORDINATED, IF SUBORDINATED (ON TERMS AND CONDITIONS
SUBSTANTIALLY SIMILAR TO THE SUBORDINATION PROVISIONS APPLICABLE TO THE
INDEBTEDNESS SO EXTENDED, REFINANCED, REPLACED OR SUBSTITUTED FOR OR AS IS
OTHERWISE ACCEPTABLE TO ADMINISTRATIVE AGENT) AS THE SECURITY INTEREST WITH
RESPECT TO THE INDEBTEDNESS SO EXTENDED, REFINANCED, REPLACED OR SUBSTITUTED
FOR, (X) BORROWERS AND GUARANTORS MAY ONLY MAKE PAYMENTS OF PRINCIPAL, INTEREST
AND FEES, IF ANY, IN RESPECT OF SUCH INDEBTEDNESS TO THE EXTENT SUCH PAYMENTS
WOULD HAVE BEEN PERMITTED HEREUNDER IN RESPECT OF THE INDEBTEDNESS SO EXTENDED,
REFINANCED, REPLACED OR SUBSTITUTED FOR (AND EXCEPT AS OTHERWISE PERMITTED
BELOW), (XI) BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, (A)
AMEND, MODIFY, ALTER OR CHANGE ANY TERMS OF THE AGREEMENTS WITH RESPECT TO SUCH
REFINANCING INDEBTEDNESS, EXCEPT THAT BORROWERS AND GUARANTORS MAY, AFTER PRIOR
WRITTEN NOTICE TO ADMINISTRATIVE AGENT, AMEND, MODIFY, ALTER OR CHANGE THE TERMS
THEREOF TO THE EXTENT PERMITTED WITH RESPECT TO THE INDEBTEDNESS SO EXTENDED,
REFINANCED, REPLACED OR SUBSTITUTED FOR, OR (B) REDEEM, RETIRE, DEFEASE,
PURCHASE OR OTHERWISE ACQUIRED SUCH INDEBTEDNESS, OR SET ASIDE OR OTHERWISE
DEPOSIT OR INVEST ANY SUMS FOR SUCH PURPOSE (OTHER THAN WITH REFINANCING
INDEBTEDNESS TO THE EXTENT PERMITTED HEREIN AND TO THE EXTENT PERMITTED WITH
RESPECT TO THE INDEBTEDNESS SO EXTENDED, REFINANCED, REPLACED OR SUBSTITUTED
FOR), AND (XII) BORROWERS AND GUARANTORS SHALL FURNISH TO ADMINISTRATIVE AGENT
COPIES OF ALL MATERIAL NOTICES OR DEMANDS IN CONNECTION WITH INDEBTEDNESS
RECEIVED BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF PROMPTLY AFTER THE
RECEIPT THEREOF OR SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF
CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE MAY BE;

143

--------------------------------------------------------------------------------

 

 


(K)     THE INDEBTEDNESS SET FORTH ON SCHEDULE 9.9 TO THE INFORMATION
CERTIFICATE; PROVIDED, THAT, (I) BORROWERS AND GUARANTORS MAY ONLY MAKE
REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF SUCH
INDEBTEDNESS IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT OR INSTRUMENT
EVIDENCING OR GIVING RISE TO SUCH INDEBTEDNESS AS IN EFFECT ON THE EFFECTIVE
DATE, (II) BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, (A)
AMEND, MODIFY, ALTER OR CHANGE THE TERMS OF SUCH INDEBTEDNESS OR ANY AGREEMENT,
DOCUMENT OR INSTRUMENT RELATED THERETO AS IN EFFECT ON THE EFFECTIVE DATE
EXCEPT, THAT, BORROWERS AND GUARANTORS MAY, AFTER PRIOR WRITTEN NOTICE TO
ADMINISTRATIVE AGENT, AMEND, MODIFY, ALTER OR CHANGE THE TERMS THEREOF SO AS TO
EXTEND THE MATURITY THEREOF, OR DEFER THE TIMING OF ANY PAYMENTS IN RESPECT
THEREOF, OR TO FORGIVE OR CANCEL ANY PORTION OF SUCH INDEBTEDNESS (OTHER THAN
PURSUANT TO PAYMENTS THEREOF), OR TO REDUCE THE INTEREST RATE OR ANY FEES IN
CONNECTION THEREWITH, OR (B) REDEEM, RETIRE, DEFEASE, PURCHASE OR OTHERWISE
ACQUIRE SUCH INDEBTEDNESS, OR SET ASIDE OR OTHERWISE DEPOSIT OR INVEST ANY SUMS
FOR SUCH PURPOSE, AND (III) BORROWERS AND GUARANTORS SHALL FURNISH TO
ADMINISTRATIVE AGENT ALL NOTICES OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS
EITHER RECEIVED BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF, PROMPTLY AFTER
THE RECEIPT THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF,
CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE MAY BE;


(L)         UNSECURED INDEBTEDNESS OF PARENT EVIDENCED BY THE SENIOR NOTES AS IN
EFFECT ON THE DATE OF THEIR ISSUANCE OR AS PERMITTED TO BE AMENDED PURSUANT TO
THE TERMS HEREOF, PROVIDED, THAT: 

(I)         THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS EVIDENCED BY
THE SENIOR NOTES SHALL NOT EXCEED $50,000,000 LESS THE AGGREGATE AMOUNT OF ALL
REPAYMENTS OR REDEMPTIONS, WHETHER OPTIONAL OR MANDATORY, IN RESPECT THEREOF,
PLUS INTEREST THEREON CALCULATED IN THE MANNER PROVIDED FOR IN THE SENIOR NOTES
AS IN EFFECT ON THE DATE OF THE ISSUANCE THEREOF,

(II)       BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, MAKE ANY
PAYMENTS IN RESPECT OF SUCH INDEBTEDNESS, EXCEPT  THAT  PARENT MAY MAKE (A)
REGULARLY SCHEDULED PAYMENTS OF INTEREST AND FEES IN RESPECT OF SUCH
INDEBTEDNESS WHEN DUE IN ACCORDANCE WITH THE TERMS OF THE SENIOR NOTES AS IN
EFFECT ON THE DATE OF THE ISSUANCE THEREOF, (B) PAYMENTS OF PRINCIPAL IN RESPECT
OF SUCH INDEBTEDNESS WHEN SCHEDULED TO MATURE IN ACCORDANCE WITH THE TERMS OF
THE SENIOR NOTE INDENTURE (AS IN EFFECT ON DECEMBER 6, 2012) AND ANY OTHER
MANDATORY PREPAYMENTS AS REQUIRED UNDER THE TERMS OF THE SENIOR NOTE INDENTURE
(AS IN EFFECT ON DECEMBER 6, 2012) AND (C) OPTIONAL PREPAYMENTS ON PRINCIPAL IN
RESPECT OF SUCH INDEBTEDNESS, PROVIDED, THAT, AS OF THE DATE OF ANY SUCH
PREPAYMENT AND AFTER GIVING EFFECT THERETO, (1) NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, (2) SO LONG AS THE AGGREGATE
AMOUNT OF ALL SUCH PREPAYMENTS, TOGETHER WITH THE AGGREGATE AMOUNT OF
DISTRIBUTIONS PERMITTED UNDER SECTION 9.11(F), ARE LESS THAN $25,000,000 IN ANY
TWELVE (12) CONSECUTIVE MONTH PERIOD, NO CASH DOMINION EVENT SHALL EXIST, (3) ON
AND AFTER SUCH TIME THAT THE AGGREGATE AMOUNT OF ALL SUCH PREPAYMENTS, TOGETHER
WITH THE AGGREGATE AMOUNT OF DISTRIBUTIONS PERMITTED UNDER SECTION 9.11(F),
EXCEED $25,000,000 IN ANY TWELVE (12) CONSECUTIVE MONTH PERIOD, (X) THE DAILY
AVERAGE OF THE EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING NINETY (90)
CONSECUTIVE DAY PERIOD SHALL HAVE BEEN NOT LESS THAN FIFTEEN (15%) PERCENT OF
THE LOAN LIMIT AND AFTER GIVING EFFECT TO ANY SUCH PREPAYMENT IN RESPECT
THEREOF, ON A PRO FORMA BASIS USING THE TOTAL BORROWING BASE AS OF THE DATE OF
THE MOST RECENT CALCULATION OF THE TOTAL BORROWING BASE IMMEDIATELY PRIOR TO ANY
SUCH PREPAYMENT, THE EXCESS AVAILABILITY SHALL BE NOT LESS THAN FIFTEEN (15%)
PERCENT OF THE LOAN LIMIT AND (Y) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
PROJECTIONS REASONABLY SATISFACTORY TO IT FOR THE TWELVE (12) MONTH PERIOD AFTER
THE DATE OF ANY SUCH PREPAYMENT SHOWING, ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO SUCH PREPAYMENT, EXCESS AVAILABILITY AT ALL TIMES DURING SUCH PERIOD
OF NOT LESS THAN FIFTEEN (15%) PERCENT OF THE LOAN LIMIT, AND (4) ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR WRITTEN
NOTICE OF SUCH PROPOSED PREPAYMENT AND SUCH INFORMATION WITH RESPECT THERETO AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING THE PROPOSED DATE AND THE
AMOUNT OF SUCH PREPAYMENT,

144

--------------------------------------------------------------------------------

 

 

(III)     AT NO TIME SHALL THE AGGREGATE AMOUNT OF THE LOANS (INCLUDING SWING
LINE LOANS) AND THE LETTER OF CREDIT ACCOMMODATIONS OUTSTANDING AT ANY TIME
EXCEED THE AMOUNT THAT WOULD GIVE RISE TO A DEFAULT OR EVENT OF DEFAULT UNDER
THE SENIOR NOTE INDENTURE OR WHICH WOULD GIVE RISE TO THE OBLIGATION OF PARENT
OR ANY OF ITS SUBSIDIARIES TO GRANT A LIEN ON ANY ASSETS TO SECURE THE SENIOR
NOTES

(IV)     BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AMEND,
MODIFY, ALTER OR CHANGE IN ANY MATERIAL RESPECT ANY TERMS OF SUCH INDEBTEDNESS
OR ANY OF THE SENIOR NOTES OR THE SENIOR NOTE INDENTURE OR ANY RELATED
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, EXCEPT  THAT  PARENT MAY, AFTER PRIOR
WRITTEN NOTICE TO ADMINISTRATIVE AGENT, AMEND, MODIFY, ALTER OR CHANGE THE TERMS
THEREOF SO AS TO EXTEND THE MATURITY THEREOF OR DEFER THE TIMING OF ANY PAYMENTS
IN RESPECT THEREOF, OR TO FORGIVE OR CANCEL ANY PORTION OF SUCH INDEBTEDNESS
OTHER THAN PURSUANT TO PAYMENTS THEREOF, OR TO REDUCE THE INTEREST RATE OR ANY
FEES IN CONNECTION THEREWITH, AND

(V)     BORROWERS AND GUARANTORS SHALL FURNISH TO ADMINISTRATIVE AGENT ALL
WRITTEN NOTICES OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED
BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF, PROMPTLY AFTER THE RECEIPT
THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF, CONCURRENTLY
WITH THE SENDING THEREOF, AS THE CASE MAY BE;


(M)   GUARANTEES BY ANY BORROWER OF ANY INDEBTEDNESS OF ANY OTHER BORROWER
OTHERWISE PERMITTED TO BE INCURRED UNDER THIS AGREEMENT;


(N)     CONTINGENT INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ARISING PURSUANT TO
A PERFORMANCE, BID OR SURETY BOND IN THE ORDINARY COURSE OF BUSINESS, PROVIDED,
THAT, (I) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE
COPIES OF ALL MATERIAL AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING OR
OTHERWISE RELATED TO SUCH INDEBTEDNESS, AS DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE PARTIES THERETO, AND (II) ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOT LESS THAN FIVE (5) DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF
SUCH BORROWER OR GUARANTOR TO INCUR SUCH INDEBTEDNESS; AND


 

145

--------------------------------------------------------------------------------

 

 


(O)     UNSECURED INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ARISING AFTER THE
EFFECTIVE DATE TO ANY THIRD PERSON (BUT NOT TO ANY OTHER BORROWER OR GUARANTOR)
NOT SUBJECT TO THE OTHER TERMS HEREOF, PROVIDED, THAT, EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:

(I)          ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN THIRTY (30)
DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH BORROWER OR GUARANTOR TO
INCUR SUCH INDEBTEDNESS, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL
SATISFACTORY TO ADMINISTRATIVE AGENT THE AMOUNT OF SUCH INDEBTEDNESS, THE PERSON
OR PERSONS TO WHOM SUCH INDEBTEDNESS WILL BE OWED, THE INTEREST RATE, THE
SCHEDULE OF REPAYMENTS AND MATURITY DATE WITH RESPECT THERETO AND SUCH OTHER
INFORMATION AS ADMINISTRATIVE AGENT MAY REQUEST WITH RESPECT THERETO,

(II)          SUCH INDEBTEDNESS SHALL HAVE A MATURITY DATE NO EARLIER THAN SIX
(6) MONTHS AFTER THE MATURITY DATE AND SHALL NOT INCLUDE TERMS AND CONDITIONS
WITH RESPECT TO ANY BORROWER OR GUARANTOR WHICH ARE MORE BURDENSOME OR
RESTRICTIVE IN ANY MATERIAL RESPECT THAN THOSE CONTAINED IN THIS AGREEMENT,
TAKEN AS A WHOLE, EXCEPT WITH RESPECT TO FINANCIAL COVENANTS, PROVIDED, THAT,
PRIOR TO INCURRING SUCH INDEBTEDNESS, BORROWERS SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT PROJECTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT, WHICH SHOW THAT BORROWERS WILL BE IN COMPLIANCE WITH SUCH
FINANCIAL COVENANTS THROUGH THE END OF THE TERM OF SUCH INDEBTEDNESS,

(III)      AS OF THE DATE OF INCURRING SUCH INDEBTEDNESS, AND AFTER GIVING
EFFECT THERETO, THE RATIO OF TOTAL FUNDED INDEBTEDNESS TO PRO-FORMA EBITDA SHALL
NOT EXCEED 4.0 TO 1.0,

(IV)      ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE
COPIES OF ALL AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING OR OTHERWISE
RELATED TO SUCH INDEBTEDNESS, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT,

(V)        BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, MAKE ANY
PAYMENTS IN RESPECT OF SUCH INDEBTEDNESS, EXCEPT  THAT  BORROWERS MAY MAKE
REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF SUCH
INDEBTEDNESS SO LONG AS, AS OF THE DATE OF ANY SUCH PAYMENT AND AFTER GIVING
EFFECT THERETO, EXCESS AVAILABILITY SHALL BE NOT LESS THAN FIFTEEN (15%) PERCENT
OF THE MAXIMUM CREDIT,

(VI)      BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, (A) AMEND,
MODIFY, ALTER OR CHANGE THE TERMS OF SUCH INDEBTEDNESS OR ANY AGREEMENT,
DOCUMENT OR INSTRUMENT RELATED THERETO, EXCEPT, THAT, BORROWERS OR GUARANTORS
MAY, AFTER PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT, AMEND, MODIFY, ALTER OR
CHANGE THE TERMS THEREOF SO AS TO EXTEND THE MATURITY THEREOF, OR DEFER THE
TIMING OF ANY PAYMENTS IN RESPECT THEREOF, OR TO FORGIVE OR CANCEL ANY PORTION
OF SUCH INDEBTEDNESS (OTHER THAN PURSUANT TO PAYMENTS THEREOF), OR TO REDUCE THE
INTEREST RATE OR ANY FEES IN CONNECTION THEREWITH, OR (B) REDEEM, RETIRE,
DEFEASE, PURCHASE OR OTHERWISE ACQUIRE SUCH INDEBTEDNESS, OR SET ASIDE OR
OTHERWISE DEPOSIT OR INVEST ANY SUMS FOR SUCH PURPOSE (EXCEPT PURSUANT TO
PAYMENTS PERMITTED IN CLAUSE (O)(V) ABOVE),

(VII)    BORROWERS AND GUARANTORS SHALL FURNISH TO ADMINISTRATIVE AGENT ALL
NOTICES OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED BY ANY
BORROWER OR GUARANTOR OR ON ITS BEHALF PROMPTLY AFTER THE RECEIPT THEREOF, OR
SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF CONCURRENTLY WITH THE SENDING
THEREOF, AS THE CASE MAY BE, AND

146

--------------------------------------------------------------------------------

 

 


9.10           LOANS, INVESTMENTS, ETC.  EACH BORROWER AND GUARANTOR SHALL NOT,
AND SHALL NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, MAKE ANY LOANS
OR ADVANCE MONEY OR PROPERTY TO ANY PERSON, OR INVEST IN (BY CAPITAL
CONTRIBUTION, DIVIDEND OR OTHERWISE) OR PURCHASE OR REPURCHASE THE CAPITAL STOCK
OR INDEBTEDNESS OR ALL OR A SUBSTANTIAL PART OF THE ASSETS OR PROPERTY OF ANY
PERSON, OR FORM OR ACQUIRE ANY SUBSIDIARIES, OR AGREE TO DO ANY OF THE
FOREGOING, EXCEPT: 


(A)     THE ENDORSEMENT OF INSTRUMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY
COURSE OF BUSINESS;


(B)     INVESTMENTS IN CASH OR CASH EQUIVALENTS, PROVIDED, THAT, (I) ON AND
AFTER A CASH DOMINION EVENT, NO SUCH INVESTMENTS SHALL BE PERMITTED UNLESS NO
LOANS ARE THEN OUTSTANDING AND (II) THE TERMS AND CONDITIONS OF SECTION 5.2
HEREOF SHALL HAVE BEEN SATISFIED WITH RESPECT TO THE DEPOSIT ACCOUNT, INVESTMENT
ACCOUNT OR OTHER ACCOUNT IN WHICH SUCH CASH OR CASH EQUIVALENTS ARE HELD;


(C)     THE EXISTING EQUITY INVESTMENTS OF EACH BORROWER AND GUARANTOR AS OF THE
EFFECTIVE DATE IN ITS SUBSIDIARIES, PROVIDED, THAT, NO BORROWER OR GUARANTOR
SHALL HAVE ANY FURTHER OBLIGATIONS OR LIABILITIES TO MAKE ANY CAPITAL
CONTRIBUTIONS OR OTHER ADDITIONAL INVESTMENTS OR OTHER PAYMENTS TO OR IN OR FOR
THE BENEFIT OF ANY OF SUCH SUBSIDIARIES, EXCEPT FOR SUBSIDIARIES THAT BECOME A
PARTY TO THIS AGREEMENT AS DESCRIBED IN SECTION 9.24 HEREOF;


(D)    LOANS AND ADVANCES BY ANY BORROWER OR GUARANTOR TO EMPLOYEES OF SUCH
BORROWER OR GUARANTOR NOT TO EXCEED THE PRINCIPAL AMOUNT OF $5,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING FOR: (I) REASONABLY AND NECESSARY WORK-RELATED
TRAVEL OR OTHER ORDINARY BUSINESS EXPENSES TO BE INCURRED BY SUCH EMPLOYEE IN
CONNECTION WITH THEIR WORK FOR SUCH BORROWER OR GUARANTOR AND (II) REASONABLE
AND NECESSARY RELOCATION EXPENSES OF SUCH EMPLOYEES (INCLUDING HOME MORTGAGE
FINANCING FOR RELOCATED EMPLOYEES);


(E)     STOCK OR OBLIGATIONS ISSUED TO ANY BORROWER OR GUARANTOR BY ANY PERSON
(OR THE REPRESENTATIVE OF SUCH PERSON) IN RESPECT OF INDEBTEDNESS OF SUCH PERSON
OWING TO SUCH BORROWER OR GUARANTOR IN CONNECTION WITH THE INSOLVENCY,
BANKRUPTCY, RECEIVERSHIP OR REORGANIZATION OF SUCH PERSON OR A COMPOSITION OR
READJUSTMENT OF THE DEBTS OF SUCH PERSON; PROVIDED, THAT, THE ORIGINAL OF ANY
SUCH STOCK OR INSTRUMENT EVIDENCING SUCH OBLIGATIONS SHALL BE PROMPTLY DELIVERED
TO ADMINISTRATIVE AGENT, UPON ADMINISTRATIVE AGENT’S REQUEST, TOGETHER WITH SUCH
STOCK POWER, ASSIGNMENT OR ENDORSEMENT BY SUCH BORROWER OR GUARANTOR AS
ADMINISTRATIVE AGENT MAY REQUEST;


(F)      OBLIGATIONS OF ACCOUNT DEBTORS TO ANY BORROWER OR GUARANTOR ARISING
FROM ACCOUNTS WHICH ARE PAST DUE EVIDENCED BY A PROMISSORY NOTE MADE BY SUCH
ACCOUNT DEBTOR PAYABLE TO SUCH BORROWER OR GUARANTOR; PROVIDED, THAT, PROMPTLY
UPON THE RECEIPT OF THE ORIGINAL OF ANY SUCH PROMISSORY NOTE OR OTHER
INSTRUMENT, THE PRINCIPAL FACE AMOUNT OF WHICH, WHEN AGGREGATED WITH THE
PRINCIPAL FACE AMOUNT OF ALL OTHER SUCH PROMISSORY NOTES AND INSTRUMENTS
RECEIVED BY ANY BORROWER OR GUARANTOR, EXCEED $1,000,000 IN THE AGGREGATE, EACH
SUCH PROMISSORY NOTE OR INSTRUMENT SHALL BE ENDORSED TO THE ORDER OF
ADMINISTRATIVE AGENT BY SUCH BORROWER OR GUARANTOR AND PROMPTLY DELIVERED TO
ADMINISTRATIVE AGENT AS SO ENDORSED;

147

--------------------------------------------------------------------------------

 

 


(G)     LOANS BY A BORROWER TO ANOTHER BORROWER, OR LOANS BY A BORROWER TO A
GUARANTOR, OR LOANS BY A GUARANTOR TO A BORROWER OR ANOTHER GUARANTOR AFTER THE
EFFECTIVE DATE, PROVIDED, THAT, 

(I)       AS TO ALL OF SUCH LOANS, (A)  THE INDEBTEDNESS ARISING PURSUANT TO ANY
SUCH LOAN SHALL NOT BE EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT,
UNLESS THE SINGLE ORIGINAL OF SUCH NOTE OR OTHER INSTRUMENT IS PROMPTLY
DELIVERED TO ADMINISTRATIVE AGENT UPON ITS REQUEST TO HOLD AS PART OF THE
COLLATERAL, WITH SUCH ENDORSEMENT AND/OR ASSIGNMENT BY THE PAYEE OF SUCH NOTE OR
OTHER INSTRUMENT AS ADMINISTRATIVE AGENT MAY REQUIRE, AND (B) AS OF THE DATE OF
ANY SUCH LOAN AND AFTER GIVING EFFECT THERETO, THE BORROWER OR GUARANTOR MAKING
SUCH LOAN SHALL BE SOLVENT,

(II)       AS TO LOANS BY A GUARANTOR TO A BORROWER, (A) THE INDEBTEDNESS
ARISING PURSUANT TO SUCH LOAN SHALL BE SUBJECT TO, AND SUBORDINATE IN RIGHT OF
PAYMENT TO, THE RIGHT OF ADMINISTRATIVE AGENT AND LENDERS TO RECEIVE THE PRIOR
FINAL PAYMENT AND SATISFACTION IN FULL OF ALL OF THE OBLIGATIONS ON TERMS AND
CONDITIONS ACCEPTABLE TO ADMINISTRATIVE AGENT, (B) PROMPTLY UPON ADMINISTRATIVE
AGENT’S REQUEST, ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SUBORDINATION
AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, PROVIDING
FOR THE TERMS OF THE SUBORDINATION IN RIGHT OF PAYMENT OF SUCH INDEBTEDNESS OF
SUCH BORROWER TO THE PRIOR FINAL PAYMENT AND SATISFACTION IN FULL OF ALL OF THE
OBLIGATIONS, DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH GUARANTOR AND SUCH
BORROWER, AND (C) SUCH BORROWER SHALL NOT, DIRECTLY OR INDIRECTLY MAKE, OR BE
REQUIRED TO MAKE, ANY PAYMENTS IN RESPECT OF SUCH INDEBTEDNESS PRIOR TO THE END
OF THE THEN CURRENT TERM OF THIS AGREEMENT;

(III)     AS TO LOANS BY A BORROWER TO A GUARANTOR, (A) THE PROCEEDS OF ANY SUCH
LOANS SHALL ONLY BE USED BY SUCH GUARANTOR EITHER (1) FOR THE PAYMENT OF TAXES
OR OTHER ACTUAL AND NECESSARY REASONABLE OPERATING EXPENSES OF SUCH GUARANTOR,
PROVIDED, THAT, THE AGGREGATE AMOUNT OF ALL SUCH LOANS IN ANY FISCAL YEAR SHALL
NOT EXCEED $5,000,000 OR (2) FOR THE MAKING OF A CONTEMPORANEOUS LOAN TO ANOTHER
BORROWER, PROVIDED, THAT, THE PROCEEDS OF ANY SUCH LOAN BY A BORROWER TO A
GUARANTOR SHALL BE PAID DIRECTLY TO THE BORROWER THAT IS TO RECEIVE THE PROCEEDS
OF THE LOAN FROM THE GUARANTOR, (B) THE INDEBTEDNESS ARISING PURSUANT TO ANY
SUCH LOAN SHALL NOT BE EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT,
UNLESS THE SINGLE ORIGINAL OF SUCH NOTE OR OTHER INSTRUMENT IS PROMPTLY
DELIVERED TO ADMINISTRATIVE AGENT UPON ITS REQUEST TO HOLD AS PART OF THE
COLLATERAL, WITH SUCH ENDORSEMENT AND/OR ASSIGNMENT BY THE PAYEE OF SUCH NOTE OR
OTHER INSTRUMENT AS ADMINISTRATIVE AGENT MAY REQUIRE, (C) AS OF THE DATE OF ANY
SUCH LOAN AND AFTER GIVING EFFECT THERETO, THE BORROWER MAKING SUCH LOAN SHALL
BE SOLVENT, AND (D) AS OF THE DATE OF ANY SUCH LOAN AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING;


(H)     LOANS OF MONEY OR PROPERTY (OTHER THAN COLLATERAL) AFTER THE EFFECTIVE
DATE BY ANY BORROWER OR GUARANTOR TO ANY CUSTOMERS OF ANY BORROWER OR GUARANTOR
CONSISTENT WITH THE CURRENT PRACTICES OF BORROWERS AND GUARANTORS AS OF THE
EFFECTIVE DATE (AND INCLUDING ADVANCES TO CUSTOMERS THAT ARE REPAID THROUGH THE
PURCHASE OF GOODS BY SUCH CUSTOMERS IN THE ORDINARY COURSE OF THE BUSINESS OF
BORROWERS AND GUARANTORS CONSISTENT WITH THE CURRENT PRACTICES OF BORROWERS AND
GUARANTORS AS OF THE EFFECTIVE DATE); PROVIDED, THAT, AS TO ANY SUCH LOANS, EACH
OF THE FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY ADMINISTRATIVE AGENT:

148

--------------------------------------------------------------------------------

 

 

(I)       AS OF THE DATE OF ANY SUCH LOAN, AND IN EACH CASE AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED,

(II)       AS OF THE DATE OF ANY SUCH LOAN, AND IN EACH CASE AFTER GIVING EFFECT
THERETO, THE EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS THAN FIFTEEN (15%)
PERCENT OF THE MAXIMUM CREDIT FOR EACH OF THE IMMEDIATELY PRECEDING TEN (10)
CONSECUTIVE DAYS AND AS OF THE DATE OF ANY SUCH LOAN AND AFTER GIVING EFFECT
THERETO, THE EXCESS AVAILABILITY SHALL BE NOT LESS THAN FIFTEEN (15%) PERCENT OF
THE MAXIMUM CREDIT,

(III)     THE PERSON RECEIVING SUCH LOAN SHALL BE ENGAGED IN A BUSINESS RELATED,
ANCILLARY OR COMPLEMENTARY TO THE BUSINESS OF BORROWERS PERMITTED IN THIS
AGREEMENT,

(IV)     THE ORIGINAL OF ANY PROMISSORY NOTE OR OTHER INSTRUMENT EVIDENCING THE
INDEBTEDNESS ARISING PURSUANT TO SUCH LOANS SHALL BE DELIVERED, OR CAUSED TO BE
DELIVERED, TO ADMINISTRATIVE AGENT, AT ADMINISTRATIVE AGENT’S OPTION, TOGETHER
WITH AN APPROPRIATE ENDORSEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT, AND

(V)       ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (A) WITH RESPECT TO ANY SUCH
LOAN IN AN AMOUNT EQUAL TO OR GREATER THAN $2,500,000, NOT LESS THAN TWO (2)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE THEREOF SETTING FORTH IN REASONABLE DETAIL
THE NATURE AND TERMS THEREOF, (B) TRUE, CORRECT AND COMPLETE COPIES OF ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING THERETO AND (C) SUCH OTHER
INFORMATION WITH RESPECT THERETO AS ADMINISTRATIVE AGENT MAY REQUEST, INCLUDING
A REPORT ONCE EACH MONTH ON THE OUTSTANDING BALANCE OF ALL SUCH LOANS AND
ADVANCES AND INCLUDING THE THEN OUTSTANDING AMOUNT OF THE EXISTING LOANS AND
ADVANCES BY BORROWERS TO THIRD PARTIES MADE PRIOR TO THE EFFECTIVE DATE SET
FORTH ON SCHEDULE 9.10 TO THE INFORMATION CERTIFICATE;


(I)       LOANS OF MONEY OR PROPERTY (OTHER THAN COLLATERAL) NOT OTHERWISE
PROVIDED FOR IN THIS AGREEMENT, AFTER THE EFFECTIVE DATE, BY ANY BORROWER OR
GUARANTOR TO ANY PERSON (OTHER THAN TO A BORROWER OR GUARANTOR OR ANY OF THEIR
AFFILIATES), INCLUDING CONSTRUCTION LOANS FOR STORES OR OTHER FACILITIES OWNED
OR SUPPLIED BY A BORROWER OR A GUARANTOR; PROVIDED, THAT, AS TO ANY SUCH LOANS,
EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY ADMINISTRATIVE
AGENT:

(I)         AS OF THE DATE OF ANY SUCH LOAN, AND IN EACH CASE AFTER GIVING
EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED,

(II)       AS OF THE DATE OF ANY SUCH LOAN, AND AFTER GIVING EFFECT THERETO, THE
EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS THAN TWENTY-FIVE (25%) PERCENT OF
THE TOTAL BORROWING BASE FOR EACH OF IMMEDIATELY PRECEDING TEN (10) CONSECUTIVE
DAYS AND AS OF THE DATE OF ANY SUCH LOAN AND AFTER GIVING EFFECT THERETO, THE
EXCESS AVAILABILITY SHALL BE NOT LESS THAN TWENTY-FIVE (25%) PERCENT OF THE
TOTAL BORROWING BASE,

(III)     IF REQUESTED BY ADMINISTRATIVE AGENT, THE PAYMENTS (INCLUDING PAYMENTS
EVIDENCED BY ANY NOTE OR INSTRUMENT, WHICH SHALL BE ENDORSED TO ADMINISTRATIVE
AGENT) AND THE RIGHTS UNDER ANY DOCUMENTS OR INSTRUMENTS EVIDENCING SUCH LOAN
SHALL BE COLLATERALLY ASSIGNED BY SUCH BORROWER OR GUARANTOR TO ADMINISTRATIVE
AGENT PURSUANT TO AN AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, EXECUTED BY SUCH BORROWER OR GUARANTOR AND ACKNOWLEDGED BY
THE PERSON RECEIVING SUCH LOAN, AND

149

--------------------------------------------------------------------------------

 

 

(IV)     THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH LOANS UNDER THIS SUBSECTION
(I) SHALL NOT EXCEED $25,000,000 OUTSTANDING AT ANY ONE TIME,


(J)       THE PURCHASE BY ANY BORROWER OR GUARANTOR OF ALL OR A SUBSTANTIAL PART
OF THE ASSETS OR CAPITAL STOCK OF ANY PERSON LOCATED IN THE UNITED STATES OR
INVESTMENT AFTER THE EFFECTIVE DATE BY A BORROWER OR GUARANTOR BY CAPITAL
CONTRIBUTION IN ANY PERSON (OTHER THAN A BORROWER OR GUARANTOR), PROVIDED, THAT,
EACH OF THE FOLLOWING CONDITIONS IS SATISFIED;

(I)       AS OF THE DATE OF SUCH PURCHASE OR INVESTMENT AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING,

(II)       FOR ANY SUCH ACQUISITION OR INVESTMENT, SO LONG AS THE AGGREGATE
CONSIDERATION FOR ALL SUCH ACQUISITIONS AND INVESTMENTS IN ANY TWELVE (12)
CONSECUTIVE MONTH PERIOD IS LESS THAN $25,000,000 AFTER GIVING EFFECT TO SUCH
ACQUISITION OR INVESTMENT, NO CASH DOMINION EVENT SHALL EXIST,

(III)     ON AND AFTER SUCH TIME THAT THE AGGREGATE AMOUNT OF THE CONSIDERATION
FOR ALL SUCH ACQUISITIONS AND INVESTMENTS IN ANY TWELVE (12) CONSECUTIVE MONTH
PERIOD IS IN EXCESS OF $25,000,000, AS TO ANY SUCH ACQUISITION OR INVESTMENT
THEREAFTER, AS OF THE DATE OF SUCH ACQUISITION OR INVESTMENT AND THE MAKING OF
ANY PAYMENT IN CONNECTION THEREWITH AND AFTER GIVING EFFECT THERETO,

(A)      THE DAILY AVERAGE OF THE EXCESS AVAILABILITY FOR THE IMMEDIATELY
PRECEDING NINETY (90) CONSECUTIVE DAY PERIOD SHALL HAVE BEEN NOT LESS THAN
FIFTEEN (15%) PERCENT OF THE LOAN LIMIT AND AFTER GIVING EFFECT TO ANY SUCH
PAYMENT IN RESPECT THEREOF, ON A PRO FORMA BASIS USING THE TOTAL BORROWING BASE
AS OF THE DATE OF THE MOST RECENT CALCULATION OF THE TOTAL BORROWING BASE
IMMEDIATELY PRIOR TO ANY SUCH PAYMENT, THE EXCESS AVAILABILITY SHALL BE NOT LESS
THAN FIFTEEN (15%) PERCENT OF THE LOAN LIMIT, AND

(B)      ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PROJECTIONS REASONABLY
SATISFACTORY TO IT FOR THE TWELVE (12) MONTH PERIOD AFTER THE DATE OF ANY SUCH
PAYMENT SHOWING, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH PAYMENT,
EXCESS AVAILABILITY AT ALL TIMES DURING SUCH PERIOD OF NOT LESS THAN FIFTEEN
(15%) PERCENT OF THE LOAN LIMIT,

(IV)     ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE PROPOSED ACQUISITION OR ANY
INVESTMENT IN EXCESS OF $10,000,000 AND SUCH INFORMATION WITH RESPECT THERETO AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING (A) THE PROPOSED DATE AND
AMOUNT OF THE ACQUISITION OR INVESTMENT, (B) A LIST AND DESCRIPTION OF THE
ASSETS OR CAPITAL STOCK TO BE ACQUIRED, OR THE INVESTMENT TO BE MADE AND (C) THE
TOTAL PURCHASE PRICE FOR THE ASSETS OR CAPITAL STOCK TO BE PURCHASED (AND THE
TERMS OF PAYMENT OF SUCH PURCHASE PRICE) OR THE TOTAL AMOUNT OF SUCH INVESTMENT
(AND THE TERMS OF THE PAYMENT FOR SUCH INVESTMENT) AND THE CONSIDERATION TO BE
RECEIVED IN EXCHANGE FOR SUCH INVESTMENT,

 

150

--------------------------------------------------------------------------------

 

 

(V)       PROMPTLY UPON ADMINISTRATIVE AGENT’S REQUEST, THE BORROWER OR
GUARANTOR PURCHASING SUCH ASSETS OR CAPITAL STOCK, OR MAKING SUCH INVESTMENT,
SHALL DELIVER, OR CAUSE TO BE DELIVERED TO ADMINISTRATIVE AGENT, TRUE, CORRECT
AND COMPLETE COPIES OF ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO
SUCH ACQUISITION OR INVESTMENT,

(VI)     THE ACQUISITION OR INVESTMENT SHALL BE WITH RESPECT TO AN OPERATING
COMPANY OR DIVISION OR LINE OF BUSINESS THAT ENGAGES IN A LINE OF BUSINESS
SUBSTANTIALLY SIMILAR, REASONABLY RELATED OR INCIDENTAL TO THE BUSINESS THAT
BORROWERS ARE ENGAGED IN,

(VII)   THE BOARD OF DIRECTORS (OR OTHER COMPARABLE GOVERNING BODY) OF THE
PERSON TO BE ACQUIRED SHALL HAVE DULY APPROVED SUCH ACQUISITION AND SUCH PERSON
SHALL NOT HAVE ANNOUNCED THAT IT WILL OPPOSE SUCH ACQUISITION OR SHALL NOT HAVE
COMMENCED ANY ACTION WHICH ALLEGES THAT SUCH ACQUISITION WILL VIOLATE APPLICABLE
LAW,

(VIII)   THE ASSETS, CAPITAL STOCK OR OTHER CONSIDERATION ACQUIRED BY ANY
BORROWER OR GUARANTOR PURSUANT TO SUCH PURCHASE OR INVESTMENT SHALL BE FREE AND
CLEAR OF ANY SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN, CHARGE OR OTHER
ENCUMBRANCE (OTHER THAN THOSE PERMITTED IN THIS AGREEMENT) AND ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT OF THE SAME,

(IX)     THE ACQUISITION BY ANY BORROWER OR GUARANTOR OF SUCH ASSETS OR CAPITAL
STOCK, OR THE MAKING OF SUCH INVESTMENT, SHALL NOT VIOLATE ANY LAW OR REGULATION
OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY IN ANY MATERIAL
RESPECT AND SHALL NOT AND WILL NOT CONFLICT WITH OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT IN ANY RESPECT UNDER, ANY MATERIAL AGREEMENT, DOCUMENT OR
INSTRUMENT TO WHICH SUCH BORROWER, OR GUARANTOR OR ANY AFFILIATE IS A PARTY OR
MAY BE BOUND, OR RESULT IN THE CREATION OR IMPOSITION OF, OR THE OBLIGATION TO
GRANT, ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF SUCH
BORROWER, OR GUARANTOR OR ANY AFFILIATE OR VIOLATE ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION, BY-LAWS, CERTIFICATE OF FORMATION, OPERATING
AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTATION OF SUCH BORROWER OR GUARANTOR,

(X)       SUCH PURCHASE OR INVESTMENT SHALL BE IN A BONA  FIDE  ARMS’ LENGTH
TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF ANY BORROWER OR GUARANTOR,

(XI)     NO BORROWER OR GUARANTOR SHALL BECOME OBLIGATED WITH RESPECT TO ANY
INDEBTEDNESS, NOR ANY OF ITS PROPERTY BECOME SUBJECT TO ANY SECURITY INTEREST OR
LIEN, PURSUANT TO SUCH ACQUISITION OR INVESTMENT UNLESS SUCH BORROWER OR
GUARANTOR COULD INCUR SUCH INDEBTEDNESS OR CREATE SUCH SECURITY INTEREST OR LIEN
HEREUNDER OR UNDER THE OTHER FINANCING AGREEMENTS,

(XII)   ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, (A) EVIDENCE THAT ADMINISTRATIVE AGENT HAS
VALID AND PERFECTED SECURITY INTERESTS IN AND LIENS UPON ALL PURCHASED ASSETS TO
THE EXTENT SUCH ASSETS CONSTITUTE COLLATERAL HEREUNDER, (B) UCC FINANCING
STATEMENTS (OR OTHER SIMILAR REGISTRATIONS REQUIRED IN ANY FOREIGN
JURISDICTION), (C) ALL COLLATERAL ACCESS AGREEMENTS AND OTHER CONSENTS, WAIVERS,
ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM THIRD PERSONS WHICH ADMINISTRATIVE
AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERMIT, PROTECT AND
PERFECT ITS SECURITY INTERESTS IN AND LIENS UPON THE ASSETS PURCHASED, (D) THE
AGREEMENT OF THE SELLER CONSENTING TO THE COLLATERAL ASSIGNMENT BY THE BORROWER
OR GUARANTOR PURCHASING SUCH ASSETS OF ALL RIGHTS AND REMEDIES AND CLAIMS FOR
DAMAGES OF SUCH BORROWER OR GUARANTOR RELATING TO THE COLLATERAL UNDER THE
AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO SUCH ACQUISITION AND (E) SUCH
OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS ADMINISTRATIVE AGENT MAY REQUEST
IN CONNECTION THEREWITH,

151

--------------------------------------------------------------------------------

 

 

(XIII)   IN NO EVENT SHALL ANY ACCOUNTS, INVENTORY, MILITARY RECEIVABLES,
EQUIPMENT, REAL PROPERTY, ROLLING STOCK OR PRESCRIPTION FILES SO ACQUIRED BY ANY
BORROWER PURSUANT TO SUCH ACQUISITION BE DEEMED ELIGIBLE ACCOUNTS, ELIGIBLE
INVENTORY, ELIGIBLE MILITARY RECEIVABLES, ELIGIBLE EQUIPMENT, ELIGIBLE REAL
PROPERTY, ELIGIBLE ROLLING STOCK OR ELIGIBLE PRESCRIPTION FILES, RESPECTIVELY,
UNLESS AND UNTIL ADMINISTRATIVE AGENT SHALL HAVE CONDUCTED A FIELD EXAMINATION
WITH RESPECT THERETO (AND AT ADMINISTRATIVE AGENT’S OPTION, AT BORROWERS’
EXPENSE, OBTAINED AN APPRAISAL OF SUCH INVENTORY, EQUIPMENT, REAL PROPERTY,
ROLLING STOCK OR PRESCRIPTION FILES BY AN APPRAISER REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT AND IN FORM, SCOPE AND METHODOLOGY REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT AND ADDRESSED TO ADMINISTRATIVE AGENT AND UPON WHICH
ADMINISTRATIVE AGENT IS EXPRESSLY PERMITTED TO RELY, WHICH APPRAISAL SHALL BE IN
ADDITION TO ANY APPRAISALS WHICH ADMINISTRATIVE AGENT MAY OBTAIN PURSUANT TO ITS
RIGHTS UNDER SECTIONS 7.3, 7.4, 7.5 OR 7.6 HEREOF) (PROVIDED, THAT,
NOTWITHSTANDING THE FOREGOING, NO FIELD EXAMINATION OR APPRAISAL SHALL BE
REQUIRED WITH RESPECT TO SUCH ACQUIRED INVENTORY OF THE SAME OR SIMILAR TYPE AS
OWNED BY BORROWERS PRIOR TO SUCH ACQUISITION SO LONG AS THE INVENTORY THAT IS
NOT SUBJECT TO A FIELD EXAMINATION AND APPRAISAL AT ANY TIME DOES NOT EXCEED THE
VALUE OF $10,000,000 IN THE AGGREGATE) AND THEN ONLY TO THE EXTENT THE CRITERIA
FOR ELIGIBLE ACCOUNTS, ELIGIBLE INVENTORY, ELIGIBLE EQUIPMENT, ELIGIBLE REAL
PROPERTY OR ELIGIBLE PRESCRIPTION FILES SET FORTH HEREIN ARE SATISFIED WITH
RESPECT THERETO IN ACCORDANCE WITH THIS AGREEMENT (OR SUCH OTHER OR ADDITIONAL
CRITERIA AS ADMINISTRATIVE AGENT MAY, AT ITS OPTION, ESTABLISH WITH RESPECT
THERETO IN ACCORDANCE WITH THIS AGREEMENT AND SUBJECT TO SUCH RESERVES AS
ADMINISTRATIVE AGENT MAY ESTABLISH IN ACCORDANCE WITH THIS AGREEMENT), AND UPON
THE REQUEST OF ADMINISTRATIVE AGENT, THE ACCOUNTS, INVENTORY, EQUIPMENT, REAL
PROPERTY OR PRESCRIPTION FILES ACQUIRED BY SUCH BORROWER OR GUARANTOR PURSUANT
TO SUCH ACQUISITION SHALL AT ALL TIMES AFTER SUCH ACQUISITION BE SEPARATELY
IDENTIFIED AND REPORTED (UNTIL THEY ARE ADDED TO PARENT’S EXISTING SYSTEMS,
POLICIES AND PROCEDURES) TO ADMINISTRATIVE AGENT IN A MANNER SATISFACTORY TO
ADMINISTRATIVE AGENT;


(K)     THE LOANS AND ADVANCES SET FORTH ON SCHEDULE 9.10 TO THE INFORMATION
CERTIFICATE; PROVIDED, THAT, AS TO SUCH LOANS AND ADVANCES, (I) BORROWERS AND
GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AMEND, MODIFY, ALTER OR CHANGE THE
TERMS OF SUCH LOANS AND ADVANCES OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT
RELATED THERETO, EXCEPT THAT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST OR HAVE OCCURRED, BORROWERS AND GUARANTORS MAY AMEND SUCH TERMS TO: (A)
EXTEND THE TERM THEREOF FOR UP TO AN ADDITIONAL TWELVE (12) MONTHS FROM THE
CURRENT TERM THEREOF OR SUCH LONGER PERIOD AS ADMINISTRATIVE AGENT MAY AGREE,
(B) INCREASE THE AMOUNT OR FREQUENCY OF THE PAYMENTS REQUIRED FROM THE PAYEE
THEREUNDER, (C) OBTAIN ANY COLLATERAL IN RESPECT OF SUCH LOANS, OR (D) OTHERWISE
MAKE THE TERMS THEREOF MORE FAVORABLE TO BORROWERS AND GUARANTORS AND (II)
BORROWERS AND GUARANTORS SHALL FURNISH TO ADMINISTRATIVE AGENT ALL NOTICES OR
DEMANDS IN CONNECTION WITH SUCH LOANS AND ADVANCES EITHER RECEIVED BY ANY
BORROWER OR GUARANTOR OR ON ITS BEHALF, PROMPTLY AFTER THE RECEIPT THEREOF, OR
SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF, CONCURRENTLY WITH THE
SENDING THEREOF, AS THE CASE MAY BE;


 

152

--------------------------------------------------------------------------------

 

 


(L)       INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS OF BORROWERS NOT
OTHERWISE PERMITTED IN SECTION 9.10 HEREOF, PROVIDED, THAT, THE AGGREGATE AMOUNT
OF ALL SUCH INVESTMENTS SHALL NOT EXCEED $5,000,000 IN ANY FISCAL YEAR;


(M)   THE PURCHASE OR REPURCHASE BY PARENT OF INDEBTEDNESS EVIDENCED BY THE
SENIOR NOTES TO THE EXTENT PERMITTED IN SECTION 9.9(L) HEREOF; AND


(N)     INVESTMENTS BY BORRROWERS NOT OTHERWISE SUBJECT TO THE TERMS OF THIS
SECTION 9.10, PROVIDED, THAT, AS TO ANY SUCH INVESTMENT, ON THE DATE THEREOF,
AND AFTER GIVING EFFECT THERETO: (I) NO DEFAULT OR EVENT OF DEFAULT EXISTS OR
HAS OCCURRED AND IS CONTINUING, OR WOULD OCCUR OR EXIST AFTER GIVING EFFECT TO
SUCH PAYMENT, (II) SUCH INVESTMENT IS NOT IN VIOLATION OF APPLICABLE LAW OR ANY
OTHER AGREEMENT TO WHICH PARENT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH PARENT OR ANY OF ITS SUBSIDIARIES IS BOUND, (III) SO LONG AS THE AGGREGATE
AMOUNT OF ALL PAYMENTS IN RESPECT OF SUCH INVESTMENTS ARE LESS THAN $25,000,000
IN ANY TWELVE (12) CONSECUTIVE MONTH PERIOD, NO CASH DOMINION EVENT SHALL EXIST,
(IV) ON AND AFTER SUCH TIME THAT THE AGGREGATE AMOUNT OF ALL PAYMENTS IN RESPECT
OF SUCH INVESTMENTS EQUAL OR EXCEED $25,000,000 IN ANY TWELVE (12) CONSECUTIVE
MONTH PERIOD, (A) THE DAILY AVERAGE OF THE EXCESS AVAILABILITY FOR THE
IMMEDIATELY PRECEDING NINETY (90) CONSECUTIVE DAY PERIOD SHALL HAVE BEEN NOT
LESS THAN FIFTEEN (15%) PERCENT OF THE LOAN LIMIT AND AFTER GIVING EFFECT TO ANY
SUCH PAYMENT IN RESPECT THEREOF, ON A PRO FORMA BASIS USING THE TOTAL BORROWING
BASE AS OF THE DATE OF THE MOST RECENT CALCULATION OF THE TOTAL BORROWING BASE
IMMEDIATELY PRIOR TO ANY SUCH PAYMENT, THE EXCESS AVAILABILITY SHALL BE NOT LESS
THAN FIFTEEN (15%) PERCENT OF THE LOAN LIMIT AND (B) ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED PROJECTIONS REASONABLY SATISFACTORY TO IT FOR THE TWELVE (12)
MONTH PERIOD AFTER THE DATE OF ANY SUCH PAYMENT SHOWING, ON A PRO FORMA BASIS
AFTER GIVING EFFECT TO SUCH PAYMENT, EXCESS AVAILABILITY AT ALL TIMES DURING
SUCH PERIOD OF NOT LESS THAN FIFTEEN (15%) PERCENT OF THE LOAN LIMIT, AND (V)
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS
PRIOR WRITTEN NOTICE OF THE PROPOSED INVESTMENT AND SUCH INFORMATION WITH
RESPECT THERETO AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING THE
PROPOSED DATE AND THE AMOUNT OF SUCH INVESTMENT.


9.11           DIVIDENDS AND REDEMPTIONS

.  Each Borrower and Guarantor shall not, directly or indirectly, declare or pay
any dividends on account of any shares of class of any Capital Stock of such
Borrower or Guarantor now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of Capital Stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing, except  that: 


(A)     ANY BORROWER OR GUARANTOR MAY DECLARE AND PAY SUCH DIVIDENDS OR REDEEM,
RETIRE, DEFEASE, PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF ANY CLASS OF
CAPITAL STOCK FOR CONSIDERATION IN THE FORM OF SHARES OF COMMON STOCK (SO LONG
AS AFTER GIVING EFFECT THERETO NO CHANGE OF CONTROL OR OTHER DEFAULT OR EVENT OF
DEFAULT SHALL EXIST OR OCCUR);


(B)     BORROWERS AND GUARANTORS MAY PAY DIVIDENDS TO THE EXTENT PERMITTED IN
SECTION 9.12 BELOW;


 

153

--------------------------------------------------------------------------------

 

 


(C)     ANY SUBSIDIARY OF A BORROWER OR GUARANTOR MAY PAY DIVIDENDS TO A
BORROWER;


(D)    BORROWERS AND GUARANTORS MAY REPURCHASE CAPITAL STOCK CONSISTING OF
COMMON STOCK HELD BY EMPLOYEES PURSUANT TO ANY EMPLOYEE STOCK OWNERSHIP PLAN
THEREOF UPON THE TERMINATION, RETIREMENT OR DEATH OF ANY SUCH EMPLOYEE IN
ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN, PROVIDED, THAT, AS TO ANY SUCH
REPURCHASE, EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: (I) AS OF THE DATE OF
THE PAYMENT FOR SUCH REPURCHASE AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, (II) SUCH
REPURCHASE SHALL BE PAID WITH FUNDS LEGALLY AVAILABLE THEREFOR, (III) SUCH
REPURCHASE SHALL NOT VIOLATE ANY LAW OR REGULATION OR THE TERMS OF ANY
INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH SUCH BORROWER OR GUARANTOR IS A
PARTY OR BY WHICH SUCH BORROWER OR GUARANTOR OR ITS OR THEIR PROPERTY ARE BOUND,
AND (IV) THE AGGREGATE AMOUNT OF ALL PAYMENTS FOR SUCH REPURCHASES IN ANY
CALENDAR YEAR SHALL NOT EXCEED $500,000;


(E)     PARENT MAY FROM TIME TO TIME PURCHASE SHARES OF ITS CAPITAL STOCK TO
MAKE AVAILABLE TO EMPLOYEES (I) PARTICIPATING IN THE ASSOCIATE STOCK PURCHASE
PLAN OF PARENT WHO HAVE ELECTED TO PURCHASE SUCH SHARES IN ACCORDANCE WITH SUCH
PLAN THAT ARE TO BE PAID FOR BY SUCH EMPLOYEES WITH PAYROLL DEDUCTIONS (AT A
PRICE AND OTHERWISE ON TERMS SPECIFIED IN THE PLAN) AND (II) AS PERFORMANCE
BONUSES INCLUDED IN THE COMPENSATION FOR SUCH EMPLOYEES IN THE ORDINARY COURSE
OF THE BUSINESS OF BORROWERS AND GUARANTORS, PROVIDED, THAT, THE AGGREGATE
AMOUNT OF ALL PAYMENTS FOR SUCH PURCHASES OF SHARES FOR SUCH PURPOSE IN ANY
CALENDAR YEAR SHALL NOT EXCEED $1,000,000; AND


(F)      PARENT MAY PAY CASH DIVIDENDS AND DISTRIBUTIONS, FROM LEGALLY AVAILABLE
FUNDS THEREFOR, TO ITS STOCKHOLDERS AND REPURCHASE ANY SHARES OF ITS CAPITAL
STOCK NOW OR HEREAFTER OUTSTANDING; PROVIDED, THAT, AT THE TIME OF PAYMENT OF
EACH SUCH DIVIDEND, DISTRIBUTION OR REPURCHASE AND AFTER GIVING EFFECT TO THE
PAYMENT THEREOF: (I) NO DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND
IS CONTINUING, OR WOULD OCCUR OR EXIST AFTER GIVING EFFECT TO SUCH PAYMENT, (II)
SUCH DIVIDEND, DISTRIBUTION OR REPURCHASE IS NOT IN VIOLATION OF APPLICABLE LAW
OR ANY OTHER AGREEMENT TO WHICH PARENT IS A PARTY OR BY WHICH PARENT IS BOUND,
(III) SO LONG AS THE AGGREGATE AMOUNT OF ALL SUCH PAYMENTS, TOGETHER WITH THE
AGGREGATE AMOUNT OF PAYMENTS PERMITTED UNDER SECTION 9.9(L), ARE LESS THAN
$25,000,000 IN ANY TWELVE (12) CONSECUTIVE MONTH PERIOD, NO CASH DOMINION EVENT
SHALL EXIST, (IV) ON AND AFTER SUCH TIME THAT THE AGGREGATE AMOUNT OF ALL SUCH
PAYMENTS, TOGETHER WITH THE AGGREGATE AMOUNT OF PAYMENTS PERMITTED UNDER SECTION
9.9(L), EXCEED $25,000,000 IN ANY TWELVE (12) CONSECUTIVE MONTH PERIOD, (A) THE
DAILY AVERAGE OF THE EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING NINETY
(90) CONSECUTIVE DAY PERIOD SHALL HAVE BEEN NOT LESS THAN FIFTEEN (15%) PERCENT
OF THE LOAN LIMIT AND AFTER GIVING EFFECT TO ANY SUCH PAYMENT IN RESPECT
THEREOF, ON A PRO FORMA BASIS USING THE TOTAL BORROWING BASE AS OF THE DATE OF
THE MOST RECENT CALCULATION OF THE TOTAL BORROWING BASE IMMEDIATELY PRIOR TO ANY
SUCH PAYMENT, THE EXCESS AVAILABILITY SHALL BE NOT LESS THAN FIFTEEN (15%)
PERCENT OF THE LOAN LIMIT AND (B) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
PROJECTIONS REASONABLY SATISFACTORY TO IT FOR THE TWELVE (12) MONTH PERIOD AFTER
THE DATE OF ANY SUCH PAYMENT SHOWING, ON A PRO FORMA BASIS AFTER GIVING EFFECT
TO SUCH PAYMENT, EXCESS AVAILABILITY AT ALL TIMES DURING SUCH PERIOD OF NOT LESS
THAN FIFTEEN (15%) PERCENT OF THE LOAN LIMIT, AND (V) ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE
PROPOSED DIVIDEND, DISTRIBUTION OR REPURCHASE AND SUCH INFORMATION WITH RESPECT
THERETO AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING THE PROPOSED
DATE AND THE AMOUNT OF SUCH DIVIDEND, DISTRIBUTION OR REPURCHASE.

154

--------------------------------------------------------------------------------

 

 


9.12           TRANSACTIONS WITH AFFILIATES.  EACH BORROWER AND GUARANTOR SHALL
NOT, DIRECTLY OR INDIRECTLY:


(A)     PURCHASE, ACQUIRE OR LEASE ANY PROPERTY FROM, OR SELL, TRANSFER OR LEASE
ANY PROPERTY TO, ANY OFFICER, DIRECTOR OR OTHER AFFILIATE OF SUCH BORROWER OR
GUARANTOR, EXCEPT  IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF SUCH BORROWER’S OR GUARANTOR’S BUSINESS (AS THE CASE MAY BE) AND
UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO SUCH BORROWER OR GUARANTOR
THAN SUCH BORROWER OR GUARANTOR WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH AN UNAFFILIATED PERSON, PROVIDED  THAT  (I) ONE BORROWER MAY
MAKE SALES OF GOODS, OR RENDER SERVICES, TO ANOTHER BORROWER ON TERMS MORE
FAVORABLE TO THE BORROWER PURCHASING SUCH GOODS OR RECEIVING THE BENEFIT OF SUCH
SERVICES THAN IT WOULD TO A PERSON THAT IS NOT AN AFFILIATE IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT WITH THE CURRENT PRACTICES OF BORROWERS AS OF
THE EFFECTIVE DATE, AND (II) PARENT MAY MAKE CHARITABLE CONTRIBUTIONS TO AN
AFFILIATE THAT IS A FOUNDATION QUALIFIED UNDER SECTION 501(C)(3) OF THE CODE SO
LONG AS ON THE DATE OF ANY SUCH CHARITABLE CONTRIBUTION AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING; 


(B)     MAKE ANY PAYMENTS (WHETHER BY DIVIDEND, LOAN OR OTHERWISE) OF
MANAGEMENT, CONSULTING OR OTHER FEES FOR MANAGEMENT OR SIMILAR SERVICES, OR OF
ANY INDEBTEDNESS OWING TO ANY OFFICER, EMPLOYEE, SHAREHOLDER, DIRECTOR OR ANY
OTHER AFFILIATE OF SUCH BORROWER OR GUARANTOR, EXCEPT  REASONABLE COMPENSATION
TO OFFICERS, EMPLOYEES AND DIRECTORS FOR SERVICES RENDERED TO SUCH BORROWER OR
GUARANTOR IN THE ORDINARY COURSE OF BUSINESS; AND


(C)     MAKE LOANS AND INVESTMENTS BETWEEN OR AMONG ANY BORROWER OR ANY
GUARANTOR AND THEIR AFFILIATES OTHER THAN THOSE PERMITTED UNDER SECTION 9.10
HEREOF.


9.13           [RESERVED].


9.14           END OF FISCAL YEARS; FISCAL QUARTERS.  EACH BORROWER AND
GUARANTOR SHALL, FOR FINANCIAL REPORTING PURPOSES, CAUSE ITS, AND EACH OF ITS
SUBSIDIARIES’ (A) FISCAL YEARS TO END ON THE DATES FOR THE END OF EACH SUCH
FISCAL YEAR SET FORTH ON SCHEDULE 9.14 HERETO AND (B) FISCAL QUARTERS TO END ON
THE DATES FOR THE END OF EACH SUCH FISCAL QUARTER SET FORTH IN SCHEDULE 9.14
HERETO. 


9.15           CREDIT CARD AGREEMENTS.  EACH BORROWER SHALL (A) OBSERVE AND
PERFORM ALL MATERIAL TERMS, COVENANTS, CONDITIONS AND PROVISIONS OF THE CREDIT
CARD AGREEMENTS TO BE OBSERVED AND PERFORMED BY IT AT THE TIMES SET FORTH
THEREIN; AND (B) AT ALL TIMES MAINTAIN IN FULL FORCE AND EFFECT THE CREDIT CARD
AGREEMENTS AND NOT TERMINATE, CANCEL, SURRENDER, MODIFY, AMEND, WAIVE OR RELEASE
ANY OF THE CREDIT CARD AGREEMENTS, OR CONSENT TO OR PERMIT TO OCCUR ANY OF THE
FOREGOING; EXCEPT, THAT, (I) ANY BORROWER MAY TERMINATE OR CANCEL ANY OF THE
CREDIT CARD AGREEMENTS IN THE ORDINARY COURSE OF THE BUSINESS OF SUCH BORROWER;
PROVIDED, THAT, SUCH BORROWER SHALL GIVE ADMINISTRATIVE AGENT NOT LESS THAN
FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION TO SO TERMINATE OR
CANCEL ANY OF THE CREDIT CARD AGREEMENTS; (D) NOT ENTER INTO ANY NEW CREDIT CARD
AGREEMENTS WITH ANY NEW CREDIT CARD ISSUER UNLESS (I) ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF THE
INTENTION OF SUCH BORROWER TO ENTER INTO SUCH AGREEMENT (TOGETHER WITH SUCH
OTHER INFORMATION WITH RESPECT THERETO AS ADMINISTRATIVE AGENT MAY REQUEST) AND
(II) SUCH BORROWER DELIVERS, OR CAUSES TO BE DELIVERED TO ADMINISTRATIVE AGENT,
A CREDIT CARD ACKNOWLEDGMENT IN FAVOR OF ADMINISTRATIVE AGENT, (E) GIVE
ADMINISTRATIVE AGENT IMMEDIATE WRITTEN NOTICE OF ANY CREDIT CARD AGREEMENT
ENTERED INTO BY SUCH BORROWER AFTER THE EFFECTIVE DATE, TOGETHER WITH A TRUE,
CORRECT AND COMPLETE COPY THEREOF AND SUCH OTHER INFORMATION WITH RESPECT
THERETO AS ADMINISTRATIVE AGENT MAY REQUEST; AND (F) FURNISH TO ADMINISTRATIVE
AGENT, PROMPTLY UPON THE REQUEST OF ADMINISTRATIVE AGENT, SUCH INFORMATION AND
EVIDENCE AS ADMINISTRATIVE AGENT MAY REQUIRE FROM TIME TO TIME CONCERNING THE
OBSERVANCE, PERFORMANCE AND COMPLIANCE BY SUCH BORROWER OR THE OTHER PARTY OR
PARTIES THERETO WITH THE TERMS, COVENANTS OR PROVISIONS OF THE CREDIT CARD
AGREEMENTS.

155

--------------------------------------------------------------------------------

 

 


9.16           CHANGE IN BUSINESS.  EACH BORROWER AND GUARANTOR SHALL NOT ENGAGE
IN ANY BUSINESS OTHER THAN THE BUSINESS OF SUCH BORROWER OR GUARANTOR ON THE
EFFECTIVE DATE (AFTER GIVING EFFECT TO THE NASH-FINCH MERGER) AND ANY BUSINESS
REASONABLY RELATED, ANCILLARY OR COMPLIMENTARY TO THE BUSINESS IN WHICH SUCH
BORROWER OR GUARANTOR IS ENGAGED ON THE EFFECTIVE DATE.


9.17           LIMITATION OF RESTRICTIONS AFFECTING SUBSIDIARIES.  EACH BORROWER
AND GUARANTOR SHALL NOT, DIRECTLY, OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR
SUFFER TO EXIST ANY ENCUMBRANCE OR RESTRICTION WHICH PROHIBITS OR LIMITS THE
ABILITY OF ANY SUBSIDIARY OF SUCH BORROWER OR GUARANTOR TO (A) PAY DIVIDENDS OR
MAKE OTHER DISTRIBUTIONS OR PAY ANY INDEBTEDNESS OWED TO SUCH BORROWER OR
GUARANTOR OR ANY SUBSIDIARY OF SUCH BORROWER OR GUARANTOR; (B) MAKE LOANS OR
ADVANCES TO SUCH BORROWER OR GUARANTOR OR ANY SUBSIDIARY OF SUCH BORROWER OR
GUARANTOR, (C) TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO SUCH BORROWER OR
GUARANTOR OR ANY SUBSIDIARY OF SUCH BORROWER OR GUARANTOR; OR (D) CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OTHER THAN ENCUMBRANCES AND
RESTRICTIONS ARISING UNDER (I) APPLICABLE LAW, (II) THIS AGREEMENT, (III) THE
DOCUMENTS GOVERNING THE QUALIFIED DEBT OFFERING (IF APPLICABLE), (IV) CUSTOMARY
PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY LEASE GOVERNING A
LEASEHOLD INTEREST OF SUCH BORROWER OR GUARANTOR OR ANY SUBSIDIARY OF SUCH
BORROWER OR GUARANTOR, (V) CUSTOMARY RESTRICTIONS ON DISPOSITIONS OF REAL
PROPERTY INTERESTS FOUND IN RECIPROCAL EASEMENT AGREEMENTS OF SUCH BORROWER OR
GUARANTOR OR ANY SUBSIDIARY OF SUCH BORROWER OR GUARANTOR, (VI) ANY AGREEMENT
RELATING TO PERMITTED INDEBTEDNESS INCURRED BY A SUBSIDIARY OF SUCH BORROWER OR
GUARANTOR PRIOR TO THE DATE ON WHICH SUCH SUBSIDIARY WAS ACQUIRED BY SUCH
BORROWER OR SUCH GUARANTOR AND OUTSTANDING ON SUCH ACQUISITION DATE, (VII) THE
EXTENSION OR CONTINUATION OF CONTRACTUAL OBLIGATIONS IN EXISTENCE ON THE
EFFECTIVE DATE; PROVIDED, THAT, ANY SUCH ENCUMBRANCES OR RESTRICTIONS CONTAINED
IN SUCH EXTENSION OR CONTINUATION ARE NO LESS FAVORABLE TO ADMINISTRATIVE AGENT
AND LENDERS THAN THOSE ENCUMBRANCES AND RESTRICTIONS UNDER OR PURSUANT TO THE
CONTRACTUAL OBLIGATIONS SO EXTENDED OR CONTINUED, AND (VIII) THE SENIOR NOTE
INDENTURE (AS IN EFFECT ON DECEMBER 6, 2012).


9.18           MINIMUM EXCESS AVAILABILITY.  THE AGGREGATE AMOUNT OF THE EXCESS
AVAILABILITY OF BORROWERS SHALL AT ALL TIMES BE EQUAL TO OR GREATER THAN THE
GREATER OF (A) AN AMOUNT EQUAL TO TEN (10%) PERCENT OF THE TOTAL BORROWING BASE
AND (B) $80,000,000.




156

--------------------------------------------------------------------------------

 

 


9.19           LICENSE AGREEMENTS.


(A)     WITH RESPECT TO A LICENSE AGREEMENT (WHICH CONSTITUTES A MATERIAL
CONTRACT) APPLICABLE TO INTELLECTUAL PROPERTY THAT IS OWNED BY A THIRD PARTY AND
LICENSED TO A BORROWER OR GUARANTOR AND THAT IS AFFIXED TO OR OTHERWISE USED IN
CONNECTION WITH THE MANUFACTURE, SALE OR DISTRIBUTION OF ANY INVENTORY (OTHER
THAN AN OFF-THE-SHELF PRODUCT WITH A SHRINK WRAP LICENSE), EACH BORROWER AND
GUARANTOR SHALL (I) GIVE ADMINISTRATIVE AGENT NOT LESS THAN NINETY (90) DAYS
PRIOR WRITTEN NOTICE OF ITS INTENTION TO NOT RENEW OR TO TERMINATE, CANCEL,
SURRENDER OR RELEASE ITS RIGHTS UNDER ANY SUCH LICENSE AGREEMENT, OR TO AMEND
ANY SUCH LICENSE AGREEMENT OR RELATED ARRANGEMENTS TO LIMIT THE SCOPE OF THE
RIGHT OF SUCH BORROWER OR GUARANTOR TO USE THE INTELLECTUAL PROPERTY SUBJECT TO
SUCH LICENSE AGREEMENT IN ANY MATERIAL RESPECT, EITHER WITH RESPECT TO PRODUCT,
TERRITORY, TERM OR OTHERWISE, OR TO INCREASE IN ANY MATERIAL RESPECT THE AMOUNTS
TO BE PAID BY SUCH BORROWER OR GUARANTOR THEREUNDER OR IN CONNECTION THEREWITH
(AND ADMINISTRATIVE AGENT MAY ESTABLISH SUCH RESERVES AS A RESULT OF ANY OF THE
FOREGOING AS ADMINISTRATIVE AGENT MAY REASONABLY DETERMINE), (II) GIVE
ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY SUCH LICENSE AGREEMENT ENTERED
INTO BY SUCH BORROWER OR GUARANTOR AFTER THE EFFECTIVE DATE, OR ANY MATERIAL
AMENDMENT TO ANY SUCH LICENSE AGREEMENT EXISTING ON THE EFFECTIVE DATE, IN EACH
CASE TOGETHER WITH A TRUE, CORRECT AND COMPLETE COPY THEREOF AND SUCH OTHER
INFORMATION WITH RESPECT THERETO AS ADMINISTRATIVE AGENT MAY IN GOOD FAITH
REQUEST, (III) GIVE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY MATERIAL
BREACH OF ANY OBLIGATION, OR ANY DEFAULT, BY THE THIRD PARTY THAT IS THE
LICENSOR OR BY THE BORROWER OR GUARANTOR THAT IS THE LICENSEE OR ANY OTHER PARTY
UNDER ANY SUCH LICENSE AGREEMENT, AND DELIVER TO ADMINISTRATIVE AGENT (PROMPTLY
UPON THE RECEIPT THEREOF BY SUCH BORROWER OR GUARANTOR IN THE CASE OF A NOTICE
TO SUCH BORROWER OR GUARANTOR AND CONCURRENTLY WITH THE SENDING THEREOF IN THE
CASE OF A NOTICE FROM SUCH BORROWER OR GUARANTOR) A COPY OF EACH NOTICE OF
DEFAULT AND ANY OTHER NOTICE RECEIVED OR DELIVERED BY SUCH BORROWER OR GUARANTOR
IN CONNECTION WITH ANY SUCH A LICENSE AGREEMENT THAT RELATES TO THE SCOPE OF THE
RIGHT, OR THE CONTINUATION OF THE RIGHT, OF SUCH BORROWER OR GUARANTOR TO USE
THE INTELLECTUAL PROPERTY SUBJECT TO SUCH LICENSE AGREEMENT OR THE AMOUNTS
REQUIRED TO BE PAID THEREUNDER.


(B)     WITH RESPECT TO A LICENSE AGREEMENT (WHICH CONSTITUTES A MATERIAL
CONTRACT) APPLICABLE TO INTELLECTUAL PROPERTY THAT IS OWNED BY A THIRD PARTY AND
LICENSED TO A BORROWER OR GUARANTOR AND THAT IS AFFIXED TO OR OTHERWISE USED IN
CONNECTION WITH THE MANUFACTURE, SALE OR DISTRIBUTION OF ANY INVENTORY (OTHER
THAN AN OFF-THE-SHELF PRODUCT WITH A SHRINK WRAP LICENSE), AT ANY TIME AN EVENT
OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING OR IF AFTER GIVING
EFFECT TO ANY RESERVES, OR THE REDUCTION IN THE APPLICABLE BORROWING BASE AS A
RESULT OF ELIGIBLE INVENTORY USING SUCH LICENSED INTELLECTUAL PROPERTY CEASING
TO BE ELIGIBLE INVENTORY, THE AGGREGATE AMOUNT OF THE EXCESS AVAILABILITY OF
BORROWERS IS LESS THAN $5,000,000, ADMINISTRATIVE AGENT SHALL HAVE, AND IS
HEREBY GRANTED, THE IRREVOCABLE RIGHT AND AUTHORITY, AT ITS OPTION, TO RENEW OR
EXTEND THE TERM OF SUCH LICENSE AGREEMENT, WHETHER IN ITS OWN NAME AND BEHALF,
OR IN THE NAME AND BEHALF OF A DESIGNEE OR NOMINEE OF ADMINISTRATIVE AGENT OR IN
THE NAME AND BEHALF OF SUCH BORROWER OR GUARANTOR, SUBJECT TO AND IN ACCORDANCE
WITH THE TERMS OF SUCH LICENSE AGREEMENT.  ADMINISTRATIVE AGENT MAY, BUT SHALL
NOT BE REQUIRED TO, PERFORM ANY OR ALL OF SUCH OBLIGATIONS OF SUCH BORROWER OR
GUARANTOR UNDER ANY OF THE LICENSE AGREEMENTS, INCLUDING, BUT NOT LIMITED TO,
THE PAYMENT OF ANY OR ALL SUMS DUE FROM SUCH BORROWER OR GUARANTOR THEREUNDER. 
ANY SUMS SO PAID BY ADMINISTRATIVE AGENT SHALL CONSTITUTE PART OF THE
OBLIGATIONS.




157

--------------------------------------------------------------------------------

 

 


9.20           AGRICULTURAL PRODUCTS.


(A)     EACH BORROWER SHALL AT ALL TIMES COMPLY IN ALL MATERIAL RESPECTS WITH
ALL EXISTING AND FUTURE FOOD SECURITY ACT NOTICES DURING THEIR PERIODS OF
EFFECTIVENESS UNDER THE FOOD SECURITY ACT, INCLUDING, WITHOUT LIMITATION,
DIRECTIONS TO MAKE PAYMENTS TO THE FARM PRODUCTS SELLER BY ISSUING PAYMENT
INSTRUMENTS DIRECTLY TO THE SECURED PARTY WITH RESPECT TO ANY ASSETS OF THE FARM
PRODUCTS SELLER OR JOINTLY PAYABLE TO THE FARM PRODUCTS SELLER AND ANY SECURED
PARTY WITH RESPECT TO THE ASSETS OF SUCH FARM PRODUCTS SELLER, AS SPECIFIED IN
THE FOOD SECURITY ACT NOTICE, SO AS TO TERMINATE OR RELEASE THE SECURITY
INTEREST IN ANY FARM PRODUCTS MAINTAINED BY SUCH FARM PRODUCTS SELLER OR ANY
SECURED PARTY WITH RESPECT TO THE ASSETS OF SUCH FARM PRODUCTS SELLER UNDER THE
FOOD SECURITY ACT.


(B)     EACH BORROWER SHALL TAKE ALL OTHER ACTIONS AS MAY BE REASONABLY
REQUIRED, IF ANY, TO ENSURE THAT ANY PERISHABLE AGRICULTURAL COMMODITY (IN
WHATEVER FORM) OR OTHER FARM PRODUCTS ARE PURCHASED FREE AND CLEAR OF ANY
SECURITY INTEREST, LIEN OR OTHER CLAIMS IN FAVOR OF ANY FARM PRODUCTS SELLER OR
ANY SECURED PARTY WITH RESPECT TO THE ASSETS OF ANY FARM PRODUCTS SELLER.


(C)     EACH BORROWER SHALL PROMPTLY NOTIFY ADMINISTRATIVE AGENT IN WRITING
AFTER RECEIPT BY OR ON BEHALF OF SUCH BORROWER OF ANY FOOD SECURITY ACT NOTICE
OR AMENDMENT TO A PREVIOUS FOOD SECURITY ACT NOTICE, AND INCLUDING ANY NOTICE
FROM ANY FARM PRODUCTS SELLER OF THE INTENTION OF SUCH FARM PRODUCTS SELLER TO
PRESERVE THE BENEFITS OF ANY TRUST APPLICABLE TO ANY ASSETS OF ANY BORROWER OR
GUARANTOR UNDER THE PROVISIONS OF THE PSA, PACA OR ANY OTHER STATUTE AND SUCH
BORROWER SHALL PROMPTLY PROVIDE ADMINISTRATIVE AGENT WITH A TRUE, CORRECT AND
COMPLETE COPY OF SUCH FOOD SECURITY ACT NOTICE OR AMENDMENT, AS THE CASE MAY BE,
AND OTHER INFORMATION DELIVERED TO OR ON BEHALF OF SUCH BORROWER PURSUANT TO THE
FOOD SECURITY ACT.


(D)    IN THE EVENT ANY BORROWER RECEIVES A FOOD SECURITY ACT NOTICE, SUCH
BORROWER SHALL PAY THE RELATED INVOICE WITHIN THE PAYMENT TERMS SPECIFIED
THEREIN AND NOTIFY ADMINISTRATIVE AGENT OF SUCH RECEIPT; PROVIDED, THAT, SUCH
INVOICE MAY REMAIN UNPAID IF, AND ONLY SO LONG AS (I) APPROPRIATE LEGAL OR
ADMINISTRATIVE ACTION HAS BEEN COMMENCED IN GOOD FAITH AND IS BEING DILIGENTLY
PURSUED OR DEFENDED BY SUCH BORROWER, (II) ADEQUATE RESERVES WITH RESPECT TO
SUCH CONTEST ARE MAINTAINED ON THE BOOKS OF SUCH BORROWER, IN ACCORDANCE WITH
GAAP, (III)  ADMINISTRATIVE AGENT SHALL HAVE ESTABLISHED A RESERVE IN AN AMOUNT
AT LEAST EQUAL TO THE AMOUNT CLAIMED TO BE DUE BY SUCH VENDOR UNDER THE RELEVANT
INVOICE, (IV) SUCH BORROWER SHALL PROMPTLY PAY OR DISCHARGE SUCH CONTESTED
INVOICE AND ALL ADDITIONAL CHARGES, INTEREST, PENALTIES AND EXPENSES, IF ANY,
AND SHALL DELIVER TO ADMINISTRATIVE AGENT EVIDENCE REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT OF SUCH PAYMENT, IF SUCH CONTEST IS TERMINATED OR
DISCONTINUED ADVERSELY TO BORROWER OR THE CONDITIONS SET FORTH IN THIS SECTION
9.20(D) ARE NO LONGER MET.


(E)     EACH BORROWER SHALL OBTAIN ADMINISTRATIVE AGENT’S WRITTEN CONSENT PRIOR
TO PURCHASING ANY FARM PRODUCTS FROM A PERSON WHO PRODUCES SUCH FARM PRODUCTS IN
A STATE WITH A CENTRAL FILING SYSTEM CERTIFIED BY THE UNITED STATES SECRETARY OF
AGRICULTURE, AND IN THE EVENT THAT SUCH BORROWER RECEIVES SUCH CONSENT, SUCH
BORROWER SHALL IMMEDIATELY REGISTER, AS A BUYER, WITH THE SECRETARY OF STATE OF
SUCH STATE (OR THE DESIGNATED SYSTEM OPERATOR).  EACH BORROWER SHALL FORWARD
PROMPTLY TO ADMINISTRATIVE AGENT A COPY OF SUCH REGISTRATION AS WELL AS A COPY
OF ALL RELEVANT PORTIONS OF THE MASTER LIST PERIODICALLY DISTRIBUTED BY ANY SUCH
SECRETARY OF STATE (OR THE DESIGNATED SYSTEM OPERATOR).  EACH BORROWER SHALL
COMPLY WITH ANY PAYMENT OF OBLIGATIONS IN CONNECTION WITH THE PURCHASE OF ANY
FARM PRODUCTS IMPOSED BY A SECURED PARTY AS A CONDITION OF THE WAIVER OR RELEASE
OF A SECURITY INTEREST EFFECTIVE UNDER THE FOOD SECURITY ACT OR OTHER APPLICABLE
LAW WHETHER OR NOT AS A RESULT OF DIRECT NOTICE OR THE FILING UNDER ANY
APPLICABLE CENTRAL FILING SYSTEM.  EACH BORROWER SHALL ALSO PROVIDE TO
ADMINISTRATIVE AGENT NOT LATER THAN THE FIFTH (5TH) DAY OF EACH MONTH, TRUE AND
CORRECT COPIES OF ALL STATE FILINGS RECORDED IN ANY SUCH CENTRAL FILING SYSTEM
IN RESPECT OF A PERSON FROM WHOM A BORROWER HAS PURCHASED FARM PRODUCTS WITHIN
THE PRECEDING TWELVE (12) MONTHS.

158

--------------------------------------------------------------------------------

 

 


9.21           AFTER ACQUIRED REAL PROPERTY.  IF ANY BORROWER OR GUARANTOR
HEREAFTER ACQUIRES ANY REAL PROPERTY, FIXTURES OR ANY OTHER PROPERTY THAT IS OF
THE KIND OR NATURE DESCRIBED IN THE MORTGAGES AND SUCH REAL PROPERTY, FIXTURES
OR OTHER PROPERTY IS ADJACENT TO, CONTIGUOUS WITH OR NECESSARY OR RELATED TO OR
USED IN CONNECTION WITH ANY REAL PROPERTY THEN SUBJECT TO A MORTGAGE, OR IF SUCH
REAL PROPERTY IS NOT ADJACENT TO, CONTIGUOUS WITH OR RELATED TO OR USED IN
CONNECTION WITH SUCH REAL PROPERTY, THEN IF SUCH REAL PROPERTY, FIXTURES OR
OTHER PROPERTY AT ANY LOCATION (OR SERIES OF ADJACENT, CONTIGUOUS OR RELATED
LOCATIONS, AND REGARDLESS OF THE NUMBER OF PARCELS) HAS A FAIR MARKET VALUE IN
AN AMOUNT EQUAL TO OR GREATER THAN $2,500,000 (OR IF A DEFAULT OR EVENT OF
DEFAULT EXISTS, THEN REGARDLESS OF THE FAIR MARKET VALUE OF SUCH ASSETS),
WITHOUT LIMITING ANY OTHER RIGHTS OF ADMINISTRATIVE AGENT OR ANY LENDER, OR
DUTIES OR OBLIGATIONS OF ANY BORROWER OR GUARANTOR, PROMPTLY UPON ADMINISTRATIVE
AGENT’S REQUEST, SUCH BORROWER OR GUARANTOR SHALL EXECUTE AND DELIVER TO
ADMINISTRATIVE AGENT A MORTGAGE, DEED OF TRUST OR DEED TO SECURE DEBT, AS
ADMINISTRATIVE AGENT MAY DETERMINE, IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR
TO THE MORTGAGES AND AS TO ANY PROVISIONS RELATING TO SPECIFIC STATE LAWS
SATISFACTORY TO ADMINISTRATIVE AGENT AND IN FORM APPROPRIATE FOR RECORDING IN
THE REAL ESTATE RECORDS OF THE JURISDICTION IN WHICH SUCH REAL PROPERTY OR OTHER
PROPERTY IS LOCATED GRANTING TO ADMINISTRATIVE AGENT A FIRST AND ONLY LIEN AND
MORTGAGE ON AND SECURITY INTEREST IN SUCH REAL PROPERTY, FIXTURES OR OTHER
PROPERTY (EXCEPT AS SUCH BORROWER OR GUARANTOR WOULD OTHERWISE BE PERMITTED TO
INCUR HEREUNDER OR UNDER THE MORTGAGES OR AS OTHERWISE CONSENTED TO IN WRITING
BY ADMINISTRATIVE AGENT) AND SUCH OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS
ADMINISTRATIVE AGENT MAY REQUIRE IN CONNECTION THEREWITH.


9.22           COSTS AND EXPENSES.  BORROWERS AND GUARANTORS SHALL PAY TO
ADMINISTRATIVE AGENT, ISSUING BANK, SWING LINE LENDER AND LENDERS ON DEMAND ALL
OUT-OF-POCKET COSTS, EXPENSES, FILING FEES AND TAXES PAID OR PAYABLE IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, RECORDING,
SYNDICATION, ADMINISTRATION, COLLECTION, LIQUIDATION, ENFORCEMENT AND DEFENSE OF
THE OBLIGATIONS, ADMINISTRATIVE AGENT’S RIGHTS IN THE COLLATERAL, THIS
AGREEMENT, THE OTHER FINANCING AGREEMENTS AND ALL OTHER DOCUMENTS RELATED HERETO
OR THERETO, INCLUDING ANY AMENDMENTS, SUPPLEMENTS OR CONSENTS WHICH MAY
HEREAFTER BE CONTEMPLATED (WHETHER OR NOT EXECUTED) OR ENTERED INTO IN RESPECT
HEREOF AND THEREOF, INCLUDING:  (A) ALL COSTS AND EXPENSES OF FILING OR
RECORDING (INCLUDING UNIFORM COMMERCIAL CODE FINANCING STATEMENT FILING TAXES
AND FEES, DOCUMENTARY TAXES, INTANGIBLES TAXES AND MORTGAGE RECORDING TAXES AND
FEES, IF APPLICABLE); (B) COSTS AND EXPENSES AND FEES FOR INSURANCE PREMIUMS,
ENVIRONMENTAL AUDITS, TITLE INSURANCE PREMIUMS, SURVEYS, ASSESSMENTS,
ENGINEERING REPORTS AND INSPECTIONS, APPRAISAL FEES AND SEARCH FEES (INCLUDING
OFAC/PEP SEARCHES), COSTS AND EXPENSES OF REMITTING LOAN PROCEEDS, COLLECTING
CHECKS AND OTHER ITEMS OF PAYMENT, AND ESTABLISHING AND MAINTAINING THE BLOCKED
ACCOUNTS, TOGETHER WITH ADMINISTRATIVE AGENT’S CUSTOMARY CHARGES AND FEES WITH
RESPECT THERETO; (C) CHARGES, FEES OR EXPENSES CHARGED BY ANY BANK OR ISSUER IN
CONNECTION WITH THE LETTER OF CREDIT ACCOMMODATIONS; (D) COSTS AND EXPENSES OF
PRESERVING AND PROTECTING THE COLLATERAL; (E) COSTS AND EXPENSES PAID OR
INCURRED IN CONNECTION WITH OBTAINING PAYMENT OF THE OBLIGATIONS, ENFORCING THE
SECURITY INTERESTS AND LIENS OF ADMINISTRATIVE AGENT, SELLING OR OTHERWISE
REALIZING UPON THE COLLATERAL, AND OTHERWISE ENFORCING THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS OR DEFENDING ANY CLAIMS MADE OR
THREATENED AGAINST ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING PREPARATIONS FOR AND
CONSULTATIONS CONCERNING ANY SUCH MATTERS); (F) ALL FEES AND CHARGES, TOGETHER
WITH OUT-OF-POCKET EXPENSES AND COSTS, HERETOFORE AND FROM TIME TO TIME
HEREAFTER INCURRED BY ADMINISTRATIVE AGENT DURING THE COURSE OF PERIODIC FIELD
EXAMINATIONS OF THE COLLATERAL AND SUCH BORROWER’S OR GUARANTOR’S OPERATIONS;
AND (G) THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL (INCLUDING LEGAL
ASSISTANTS) TO ADMINISTRATIVE AGENT IN CONNECTION WITH ANY OF THE FOREGOING.

159

--------------------------------------------------------------------------------

 

 


9.23           FOREIGN ASSETS CONTROL REGULATIONS, ETC.  NONE OF THE REQUESTING
OR BORROWING OF THE LOANS OR THE REQUESTING OR ISSUANCE, EXTENSION OR RENEWAL OF
ANY LETTER OF CREDIT ACCOMMODATIONS OR THE USE OF THE PROCEEDS OF ANY THEREOF
WILL VIOLATE THE TRADING WITH THE ENEMY ACT (50 U.S.C. §1 ET SEQ., AS AMENDED)
(THE “TRADING WITH THE ENEMY ACT”) OR ANY OF THE FOREIGN ASSETS CONTROL
REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT (31 C.F.R., SUBTITLE B,
CHAPTER V, AS AMENDED) (THE “FOREIGN ASSETS CONTROL REGULATIONS”) OR ANY
ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO (INCLUDING, BUT NOT
LIMITED TO (A) EXECUTIVE ORDER 13224 OF SEPTEMBER 21, 2001 BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM (66 FED. REG. 49079 (2001)) (THE “EXECUTIVE ORDER”) AND (B) THE
PATRIOT ACT.  NEITHER ANY BORROWER NOR ANY OF ITS SUBSIDIARIES OR OTHER
AFFILIATES IS OR WILL BECOME A SANCTIONED ENTITY OR SANCTIONED PERSON AS
DESCRIBED IN THE EXECUTIVE ORDER, THE TRADING WITH THE ENEMY ACT OR THE FOREIGN
ASSETS CONTROL REGULATIONS OR ENGAGES OR WILL ENGAGE IN ANY DEALINGS OR
TRANSACTIONS, OR BE OTHERWISE ASSOCIATED, WITH ANY SUCH SANCTIONED ENTITY OR
SANCTIONED PERSON.  NO PART OF THE PROCEEDS OF THE LOANS MADE HEREUNDER WILL BE
USED BY ANY BORROWER OR GUARANTOR OR ANY OF THEIR AFFILIATES, DIRECTLY OR
INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL
PARTY, OFFICIAL OF A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE
ELSE ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT
BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES
FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


9.24           FORMATION OF SUBSIDIARIES.  AT THE TIME THAT ANY BORROWER OR
GUARANTOR FORMS ANY DIRECT OR INDIRECT SUBSIDIARY OR ACQUIRES ANY DIRECT OR
INDIRECT SUBSIDIARY AFTER THE EFFECTIVE DATE (OTHER THAN FRESH CITY MARKET, LLC,
UNLESS ANY BORROWER OR GUARANTOR, DIRECTLY OR INDIRECTLY, OWNS SIXTY-SIX (66%)
PERCENT OR MORE OF ITS CAPITAL STOCK), LEAD BORROWER SHALL (A) WITHIN FIFTEEN
(15) DAYS OF SUCH FORMATION OR ACQUISITION (OR SUCH LATER DATE AS PERMITTED BY
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION) CAUSE ANY SUCH NEW SUBSIDIARY TO
PROVIDE TO ADMINISTRATIVE AGENT A JOINDER AGREEMENT, TOGETHER WITH A JOINDER TO
THE GUARANTEE OR ANY OTHER SECURITY DOCUMENT (INCLUDING MORTGAGES WITH RESPECT
TO ANY REAL PROPERTY OWNED IN FEE OF SUCH NEW SUBSIDIARY WITH A FAIR MARKET
VALUE OF AT LEAST $2,500,000), AS WELL AS APPROPRIATE FINANCING STATEMENTS (AND
WITH RESPECT TO ALL PROPERTY SUBJECT TO A MORTGAGE, FIXTURE FILINGS), ALL IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT (INCLUDING
BEING SUFFICIENT TO GRANT ADMINISTRATIVE AGENT A FIRST PRIORITY LIEN (SUBJECT TO
LIENS PERMITTED UNDER SECTION 9.8 HEREIN) IN AND TO THE ASSETS OF SUCH NEWLY
FORMED OR ACQUIRED SUBSIDIARY); PROVIDED, THAT, SUCH JOINDERS AND SECURITY
DOCUMENTS SHALL NOT BE REQUIRED TO BE PROVIDED TO ADMINSTRATIVE AGENT WITH
RESPECT TO ANY SUBSIDIARY OF BORROWERS THAT IS A CONTROLLED FOREIGN CORPORATION
IF PROVIDING SUCH DOCUMENTS WOULD RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES,
(B) WITHIN TEN (10) DAYS OF SUCH FORMATION OR ACQUISITION (OR SUCH LATER DATE AS
PERMITTED BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION) PROVIDE TO
ADMINISTRATIVE AGENT A PLEDGE AGREEMENT AND APPROPRIATE CERTIFICATES AND POWERS
OR FINANCING STATEMENTS, PLEDGING ALL OF THE DIRECT OR BENEFICIAL OWNERSHIP
INTEREST IN SUCH NEW SUBSIDIARY REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT;
PROVIDED, THAT, ONLY SIXTY-FIVE (65%) PERCENT OF THE TOTAL OUTSTANDING VOTING
CAPITAL STOCK OF ANY SUBSIDIARY OF ANY BORROWER THAT IS A CONTROLLED FOREIGN
CORPORATION (AND NONE OF THE CAPITAL STOCK OF ANY SUBSIDIARY OF SUCH CONTROLLED
FOREIGN CORPORATION) SHALL BE REQUIRED TO BE PLEDGED IF PLEDGING A GREATER
AMOUNT WOULD RESULT IN ADVERSE TAX CONSEQUENCES OR THE COSTS TO THE BORROWERS OF
PROVIDING SUCH PLEDGE OR PERFECTING THE SECURITY INTERESTS CREATED THEREBY ARE
UNREASONABLY EXCESSIVE (AS DETERMINED BY ADMINISTRATIVE AGENT IN CONSULTATION
WITH LEAD BORROWER) IN RELATION TO THE BENEFITS OF ADMINISTRATIVE AGENT AND THE
LENDERS OF THE SECURITY OR GUARANTEE AFFORDED THEREBY (WHICH PLEDGE, IF
REASONABLY REQUESTED BY ADMINISTRATIVE AGENT, SHALL BE GOVERNED BY THE LAWS OF
THE JURISDICTION OF SUCH SUBSIDIARY), AND (C) WITHIN TEN (10) DAYS OF SUCH
FORMATION OR ACQUISITION (OR SUCH LATER DATE AS PERMITTED BY ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION) PROVIDE TO ADMINISTRATIVE AGENT ALL OTHER
DOCUMENTATION, INCLUDING ONE OR MORE OPINIONS OF COUNSEL REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT, WHICH IN ITS OPINION IS APPROPRIATE WITH RESPECT TO THE
EXECUTION AND DELIVERY OF THE APPLICABLE DOCUMENTATION REFERRED TO ABOVE
(INCLUDING POLICIES OF TITLE INSURANCE OR OTHER DOCUMENTATION WITH RESPECT TO
ALL REAL PROPERTY OWNED IN FEE AND SUBJECT TO A MORTGAGE).  ANY DOCUMENT,
AGREEMENT, OR INSTRUMENT EXECUTED OR ISSUED PURSUANT TO THIS SECTION 9.24 SHALL
BE A FINANCING AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
ABOVE, (I) FRESH CITY MARKET, LLC SHALL NOT BE REQUIRED TO BE A GUARANTOR SO
LONG AS IT DOES NOT HAVE ASSETS WITH A BOOK VALUE IN EXCESS OF $25,000,000 AND
NO BORROWER OR GUARANTOR OWNS MORE THAN EIGHTY-TWO (82%) PERCENT OF THE CAPITAL
STOCK OF IT AND (II) WHITTON ENTERPRISES, INC. SHALL NOT BE REQUIRED TO BE A
BORROWER OR GUARANTOR SO LONG AS IT IS LIQUIDATED AND DISSOLVED IN ACCORDANCE
WITH APPLICABLE LAW NO LATER THAN MARCH 30, 2014.

160

--------------------------------------------------------------------------------

 

 


9.25           FURTHER ASSURANCES.  AT THE REQUEST OF ADMINISTRATIVE AGENT AT
ANY TIME AND FROM TIME TO TIME, BORROWERS AND GUARANTORS SHALL, AT THEIR
EXPENSE, DULY EXECUTE AND DELIVER, OR CAUSE TO BE DULY EXECUTED AND DELIVERED,
SUCH FURTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AND DO OR CAUSE TO BE DONE
SUCH FURTHER ACTS AS MAY BE NECESSARY OR PROPER TO EVIDENCE, PERFECT, MAINTAIN
AND ENFORCE THE SECURITY INTERESTS AND THE PRIORITY THEREOF IN THE COLLATERAL
AND TO OTHERWISE EFFECTUATE THE PROVISIONS OR PURPOSES OF THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS.  ADMINISTRATIVE AGENT MAY AT ANY TIME AND
FROM TIME TO TIME REQUEST A CERTIFICATE FROM AN OFFICER OF ANY BORROWER OR
GUARANTOR REPRESENTING THAT ALL CONDITIONS PRECEDENT TO THE MAKING OF LOANS AND
PROVIDING LETTER OF CREDIT ACCOMMODATIONS CONTAINED HEREIN ARE SATISFIED.  IN
THE EVENT OF SUCH REQUEST BY ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT AND
LENDERS MAY, AT ADMINISTRATIVE AGENT’S OPTION, CEASE TO MAKE ANY FURTHER LOANS
OR PROVIDE ANY FURTHER LETTER OF CREDIT ACCOMMODATIONS UNTIL ADMINISTRATIVE
AGENT HAS RECEIVED SUCH CERTIFICATE AND, IN ADDITION, ADMINISTRATIVE AGENT HAS
DETERMINED THAT SUCH CONDITIONS ARE SATISFIED.


9.26           POST-CLOSING MATTERS.  EACH BORROWER WILL EXECUTE AND DELIVER THE
DOCUMENTS AND TAKE SUCH ACTIONS AS ARE SET FORTH ON SCHEDULE 9.26 HERETO, IN
EACH CASE, WITHIN THE TIME LIMITS SPECIFIED ON SUCH SCHEDULE (OR SUCH LONGER
PERIOD AS ADMINISTRATIVE AGENT MAY, IN ITS PERMITTED DISCRETION, AGREE).


SECTION 10.   EVENTS OF DEFAULT AND REMEDIES




161

--------------------------------------------------------------------------------

 

 


10.1           EVENTS OF DEFAULT.  THE OCCURRENCE OR EXISTENCE OF ANY ONE OR
MORE OF THE FOLLOWING EVENTS ARE REFERRED TO HEREIN INDIVIDUALLY AS AN “EVENT OF
DEFAULT”, AND COLLECTIVELY AS “EVENTS OF DEFAULT”:


(A)     (I) ANY BORROWER FAILS TO PAY ANY PRINCIPAL AMOUNT OF THE OBLIGATIONS
WITHIN TWO (2) BUSINESS DAYS AND ANY OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS
DAYS OF THE DATE WHEN DUE OR (II) ANY BORROWER OR OBLIGOR FAILS TO PERFORM ANY
OF THE COVENANTS CONTAINED IN SECTIONS 9.2, 9.3, 9.4, 9.13, 9.14, 9.15, 9.16,
9.17, 9.19, 9.20 AND 9.21 OF THIS AGREEMENT AND SUCH FAILURE SHALL CONTINUE FOR
TEN (10) DAYS; PROVIDED, THAT, SUCH TEN (10) DAY PERIOD SHALL NOT APPLY IN THE
CASE OF: (A) ANY FAILURE TO OBSERVE ANY SUCH COVENANT WHICH IS NOT CAPABLE OF
BEING CURED AT ALL OR WITHIN SUCH TEN (10) DAY PERIOD OR WHICH HAS BEEN THE
SUBJECT OF A PRIOR FAILURE WITHIN A SIX (6) MONTH PERIOD OR (B) AN INTENTIONAL
BREACH BY ANY BORROWER OR OBLIGOR OF ANY SUCH COVENANT OR (III) ANY BORROWER OR
OBLIGOR FAILS TO PERFORM ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS
CONTAINED IN THIS AGREEMENT OTHER THAN THOSE DESCRIBED IN SECTIONS 10.1(A)(I)
AND 10.1(A)(II) ABOVE;


(B)     ANY REPRESENTATION, WARRANTY OR STATEMENT OF FACT MADE BY ANY BORROWER
OR GUARANTOR TO ADMINISTRATIVE AGENT IN THIS AGREEMENT, THE OTHER FINANCING
AGREEMENTS OR ANY OTHER WRITTEN AGREEMENT, SCHEDULE, CONFIRMATORY ASSIGNMENT OR
OTHERWISE DELIVERED IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS SHALL WHEN MADE OR DEEMED MADE BE FALSE OR MISLEADING IN
ANY MATERIAL RESPECT;


(C)     ANY OBLIGOR REVOKES OR TERMINATES OR PURPORTS TO REVOKE OR TERMINATE
PRIOR TO THE STATED EXPIRATION ANY GUARANTEE, ENDORSEMENT OR OTHER AGREEMENT OF
SUCH PARTY IN FAVOR OF ADMINISTRATIVE AGENT OR ANY LENDER OTHER THAN TERMINATION
AS A RESULT OF SUCH OBLIGOR CEASING TO BE AN OBLIGOR AS PERMITTED BY THIS
AGREEMENT;


(D)    ANY JUDGMENT FOR THE PAYMENT OF MONEY IS RENDERED AGAINST ANY BORROWER OR
OBLIGOR IN EXCESS OF $50,000,000 IN ANY ONE CASE OR IN THE AGGREGATE (TO THE
EXTENT NOT COVERED BY INSURANCE AS TO WHICH THE INSURER HAS BEEN NOTIFIED OF THE
POTENTIAL CLAIM AND DOES NOT DISPUTE OR DECLINE SUCH COVERAGE) AND SHALL REMAIN
UNSATISFIED, UNDISCHARGED OR UNVACATED FOR A PERIOD IN EXCESS OF THIRTY (30)
CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY
JUDGMENT OTHER THAN FOR THE PAYMENT OF MONEY, OR AN INJUNCTION, ATTACHMENT,
GARNISHMENT OR EXECUTION IS RENDERED AGAINST ANY BORROWER OR OBLIGOR OR ANY OF
THE COLLATERAL HAVING A VALUE IN EXCESS OF $50,000,000;


(E)     ANY BORROWER OR OBLIGOR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS;


(F)      A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE UNITED STATES OF
AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY, REORGANIZATION,
RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION LAW OR STATUTE OF
ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT LAW OR IN EQUITY) IS
FILED AGAINST ANY BORROWER OR OBLIGOR OR ALL OR ANY MATERIAL PART OF THE
PROPERTIES OF BORROWERS (TAKEN AS A WHOLE) AND SUCH PETITION OR APPLICATION IS
NOT DISMISSED WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF ITS FILING OR ANY
BORROWER OR OBLIGOR SHALL FILE ANY ANSWER ADMITTING OR NOT CONTESTING SUCH
PETITION OR APPLICATION OR INDICATES ITS CONSENT TO, ACQUIESCENCE IN OR APPROVAL
OF, ANY SUCH ACTION OR PROCEEDING OR THE RELIEF REQUESTED IS GRANTED SOONER;


 

162

--------------------------------------------------------------------------------

 

 


(G)     A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE UNITED STATES OF
AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY, REORGANIZATION,
RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION LAW OR STATUTE OF
ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT A LAW OR EQUITY) IS
FILED BY ANY BORROWER OR OBLIGOR OR FOR ALL OR ANY MATERIAL PART OF THE
PROPERTIES OF BORROWERS (TAKEN AS A WHOLE);


(H)     ANY DEFAULT BY ANY BORROWER OR ANY OBLIGOR UNDER ANY AGREEMENT, DOCUMENT
OR INSTRUMENT RELATING TO ANY INDEBTEDNESS FOR BORROWED MONEY OWING TO ANY
PERSON OTHER THAN LENDERS, OR ANY CAPITALIZED LEASE OBLIGATIONS, CONTINGENT
INDEBTEDNESS IN CONNECTION WITH ANY GUARANTEE, LETTER OF CREDIT, INDEMNITY OR
SIMILAR TYPE OF INSTRUMENT IN FAVOR OF ANY PERSON OTHER THAN LENDERS, IN ANY
CASE IN AN AMOUNT IN EXCESS OF $30,000,000, WHICH DEFAULT CONTINUES FOR MORE
THAN THE APPLICABLE CURE PERIOD, IF ANY, WITH RESPECT THERETO AND IS NOT WAIVED
IN WRITING, OR ANY CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR WITHHOLDS PAYMENT
OF AMOUNTS OTHERWISE PAYABLE TO A BORROWER TO FUND A RESERVE ACCOUNT OR
OTHERWISE HOLD AS COLLATERAL, OR SHALL REQUIRE A BORROWER TO PAY FUNDS INTO A
RESERVE ACCOUNT OR FOR SUCH CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR TO
OTHERWISE HOLD AS COLLATERAL, OR ANY BORROWER SHALL PROVIDE A LETTER OF CREDIT,
GUARANTEE, INDEMNITY OR SIMILAR INSTRUMENT TO OR IN FAVOR OF SUCH CREDIT CARD
ISSUER OR CREDIT CARD PROCESSOR SUCH THAT IN THE AGGREGATE ALL OF SUCH FUNDS IN
THE RESERVE ACCOUNT, OTHER AMOUNTS HELD AS COLLATERAL AND THE AMOUNT OF SUCH
LETTERS OF CREDIT, GUARANTEES, INDEMNITIES OR SIMILAR INSTRUMENTS SHALL EXCEED
$20,000,000;


(I)       (X) ANY CREDIT CARD ISSUER FROM WHOM SALES MADE BY BORROWERS AND
GUARANTORS THROUGH CREDIT CARDS ISSUED BY SUCH PERSON OR PERSONS EXCEEDED FIVE
(5%) PERCENT OF THE AGGREGATE RETAIL SALES OF BORROWERS AND GUARANTORS IN THE
IMMEDIATELY PRECEDING FISCAL YEAR ON A PRO FORMA BASIS OR (Y) ANY CREDIT CARD
PROCESSORS FROM WHOM SALES MADE BY BORROWERS AND GUARANTORS THAT ARE PROCESSED
OR SERVICED THROUGH SUCH PERSON OR PERSONS EXCEEDED FIVE (5%) PERCENT OF THE
AGGREGATE RETAIL SALES OF BORROWERS AND GUARANTORS IN THE IMMEDIATELY PRECEDING
FISCAL YEAR ON A PRO FORMA BASIS, SHALL IN EITHER CASE, SEND WRITTEN NOTICE TO
ANY BORROWER THAT IT IS CEASING TO MAKE OR SUSPENDING PAYMENTS TO ANY BORROWER
OF AMOUNTS DUE OR TO BECOME DUE TO ANY BORROWER OR SHALL CEASE OR SUSPEND SUCH
PAYMENTS, OR SHALL SEND WRITTEN NOTICE TO ANY BORROWER THAT IT IS TERMINATING
ITS ARRANGEMENTS WITH ANY BORROWER OR SUCH ARRANGEMENTS SHALL TERMINATE AS A
RESULT OF ANY EVENT OF DEFAULT UNDER SUCH ARRANGEMENTS, WHICH CONTINUES FOR MORE
THAN THE APPLICABLE CURE PERIOD, IF ANY, WITH RESPECT THERETO, UNLESS SUCH
BORROWER SHALL HAVE ENTERED INTO ARRANGEMENTS WITH ANOTHER CREDIT CARD ISSUER OR
CREDIT CARD PROCESSOR, AS THE CASE MAY BE, WITHIN SIXTY (60) DAYS AFTER THE DATE
OF ANY SUCH NOTICE;


(J)       ANY MATERIAL PROVISION HEREOF OR OF ANY OF THE OTHER FINANCING
AGREEMENTS SHALL FOR ANY REASON CEASE TO BE VALID, BINDING AND ENFORCEABLE WITH
RESPECT TO ANY PARTY HERETO OR THERETO (OTHER THAN ADMINISTRATIVE AGENT) IN
ACCORDANCE WITH ITS TERMS, OR ANY SUCH PARTY SHALL CHALLENGE THE ENFORCEABILITY
HEREOF OR THEREOF, OR SHALL ASSERT IN WRITING, OR TAKE ANY ACTION OR FAIL TO
TAKE ANY ACTION BASED ON THE ASSERTION THAT ANY PROVISION HEREOF OR OF ANY OF
THE OTHER FINANCING AGREEMENTS HAS CEASED TO BE OR IS OTHERWISE NOT VALID,
BINDING OR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, OR ANY SECURITY INTEREST
PROVIDED FOR HEREIN OR IN ANY OF THE OTHER FINANCING AGREEMENTS SHALL CEASE TO
BE A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY OF THE
COLLATERAL PURPORTED TO BE SUBJECT THERETO HAVING A VALUE IN EXCESS OF
$30,000,000 (EXCEPT AS OTHERWISE PERMITTED HEREIN OR THEREIN);


 

163

--------------------------------------------------------------------------------

 

 


(K)     AN ERISA EVENT SHALL OCCUR WHICH RESULTS IN OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(L)       ANY CHANGE OF CONTROL;


(M)   THE INDICTMENT BY ANY GOVERNMENTAL AUTHORITY, OF ANY BORROWER OR OBLIGOR
OF WHICH ANY BORROWER, OBLIGOR OR ADMINISTRATIVE AGENT RECEIVES NOTICE, IN
EITHER CASE, AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION, IN THE GOOD FAITH DETERMINATION OF ADMINISTRATIVE AGENT, UNDER
ANY CRIMINAL STATUTE, OR COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST
SUCH BORROWER OR OBLIGOR, PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES
OR REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY OF THE COLLATERAL
HAVING A VALUE IN EXCESS OF $30,000,000 OR (II) ANY OTHER PROPERTY OF ANY
BORROWER OR GUARANTOR (OTHER THAN ANY BORROWER OR GUARANTOR WHICH OWNS ASSETS
WITH A BOOK VALUE OF LESS THAN $10,000,000 AND WHICH DOES NOT CONDUCT MATERIAL
AND PROFITABLE SALES ACTIVITIES) WHICH IS NECESSARY OR MATERIAL TO THE CONDUCT
OF ITS BUSINESS;


(N)     ANY EVENT SHALL OCCUR AS A RESULT OF WHICH (I) OPERATIONS ARE SUSPENDED
OR TERMINATED FOR THIRTY (30) DAYS OR MORE AT ANY FACILITY OF A BORROWER USED IN
GENERATING MORE THAN THIRTY (30%) PERCENT OF THE CONSOLIDATED REVENUES OF
BORROWERS FOR THE IMMEDIATELY PRECEDING FISCAL YEAR ON A PRO FORMA BASIS, TO THE
EXTENT NOT COVERED BY INSURANCE AS TO WHICH THE INSURER HAS BEEN NOTIFIED OF THE
POTENTIAL CLAIM AND DOES NOT DISPUTE OR DECLINE SUCH COVERAGE (BUT FOR THIS
PURPOSE A SALE OF A FACILITY IN ACCORDANCE WITH THE TERMS HEREOF SHALL NOT BE
DEEMED TO BE A SUSPENSION OR TERMINATION OF OPERATIONS AT SUCH FACILITY), (II)
ANY LAW, REGULATION, ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY
SHALL EXIST, OR ANY ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING SHALL
BE PENDING OR THREATENED IN WRITING IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE EXPECTED TO RESULT IN THE LOSS
OF THE ABILITY TO CONDUCT ANY PORTION OF THE BUSINESS THAT ACCOUNTED FOR MORE
THAN THIRTY (30%) PERCENT OF THE REVENUES OF PARENT AND ITS SUBSIDIARIES (TAKEN
AS A WHOLE) IN THE IMMEDIATELY PRECEDING FISCAL YEAR ON A PRO FORMA BASIS, OR
(III) THE LOSS, SUSPENSION, REVOCATION OR FAILURE TO RENEW ANY PERMIT NOW HELD
OR HEREAFTER ACQUIRED BY A BORROWER REQUIRED IN CONNECTION WITH THE SALE OR
DISTRIBUTION OF GOODS THE SALE OF WHICH GAVE RISE TO REVENUES OF MORE THAN
THIRTY (30%) PERCENT IN THE IMMEDIATELY PRECEDING FISCAL YEAR ON A PRO FORMA
BASIS;


(O)     EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREUNDER, BORROWERS AND
GUARANTORS, TAKEN AS A WHOLE, SHALL TAKE ANY ACTION TO SUSPEND THE OPERATION OF
A MATERIAL PORTION OF THEIR BUSINESS IN THE ORDINARY COURSE;


(P)     THERE OCCURS ANY UNINSURED LOSS TO ANY MATERIAL PORTION OF THE
COLLATERAL, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;


(Q)     ANY BORROWER OR GUARANTOR OR ANY SUBSIDIARY THEREOF FAILS TO MAKE ANY
PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY CONTRACT TO WHICH IT IS
PARTY OR FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING
TO ANY SUCH CONTRACT TO WHICH IT IS PARTY OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE
COUNTERPARTY TO SUCH CONTRACT TO TERMINATE SUCH CONTRACT, IN EACH CASE WHICH
WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;

164

--------------------------------------------------------------------------------

 

 


(R)      EXCEPT AS PERMITTED HEREUNDER, ANY BORROWER OR GUARANTOR (OTHER THAN
ANY BORROWER OR GUARANTOR WHICH OWNS ASSETS WITH A BOOK VALUE OF LESS THAN
$10,000,000 AND WHICH DOES NOT CONDUCT MATERIAL AND PROFITABLE SALES ACTIVITIES)
DISSOLVES OR SUSPENDS OR DISCONTINUES DOING BUSINESS;


(S)      (I) THE SUBORDINATION PROVISIONS OF THE DOCUMENTS EVIDENCING OR
GOVERNING ANY INDEBTEDNESS IN EXCESS OF $10,000,000 WHICH IS EXPRESSLY
SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL OF THE OBLIGATIONS
AND WHICH IS IN FORM AND ON TERMS APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT (THE “SUBORDINATION PROVISIONS”) SHALL, IN WHOLE OR IN PART, TERMINATE,
CEASE TO BE EFFECTIVE OR CEASE TO BE LEGALLY VALID, BINDING AND ENFORCEABLE
AGAINST ANY HOLDER OF ANY SUCH APPLICABLE SUBORDINATED INDEBTEDNESS; OR (II) ANY
BORROWER OR GUARANTOR SHALL, DIRECTLY OR INDIRECTLY, DISAVOW OR CONTEST IN ANY
MANNER (A) THE EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY OF THE
SUBORDINATION PROVISIONS, (B) THAT THE SUBORDINATION PROVISIONS EXIST FOR THE
BENEFIT OF THE SECURED PARTIES, OR (C) THAT ALL PAYMENTS OF PRINCIPAL OF OR
PREMIUM AND INTEREST ON ANY SUCH APPLICABLE SUBORDINATED INDEBTEDNESS, OR
REALIZED FROM THE LIQUIDATION OF ANY PROPERTY OF ANY BORROWER OR GUARANTOR,
SHALL BE SUBJECT TO ANY OF THE SUBORDINATION PROVISIONS;


(T)      THERE SHALL BE AN EVENT OF DEFAULT UNDER ANY OF THE OTHER FINANCING
AGREEMENTS; OR


(U)     THE REPAYMENT BY PARENT OF ANY OF THE SENIOR NOTES, AND EITHER (I) AS OF
THE DATE OF ANY SUCH PAYMENT AND AFTER GIVING EFFECT THERETO, THE AGGREGATE
AMOUNT OF THE EXCESS AVAILABILITY OF BORROWERS FOR ANY OF THE IMMEDIATELY
PRECEDING TEN (10) CONSECUTIVE DAYS SHALL HAVE BEEN LESS THAN $25,000,000 OR
(II) AS OF THE DATE OF ANY SUCH PAYMENT AND AFTER GIVING EFFECT THERETO, THE
AGGREGATE AMOUNT OF THE EXCESS AVAILABILITY OF BORROWERS IS LESS THAN
$25,000,000.


10.2           REMEDIES.


(A)     AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE ALL RIGHTS AND REMEDIES
PROVIDED IN THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS, THE UCC AND OTHER
APPLICABLE LAW, ALL OF WHICH RIGHTS AND REMEDIES MAY BE EXERCISED WITHOUT NOTICE
TO OR CONSENT BY ANY BORROWER OR OBLIGOR, EXCEPT AS SUCH NOTICE OR CONSENT IS
EXPRESSLY PROVIDED FOR HEREUNDER OR REQUIRED BY APPLICABLE LAW.  ALL RIGHTS,
REMEDIES AND POWERS GRANTED TO ADMINISTRATIVE AGENT AND LENDERS HEREUNDER, UNDER
ANY OF THE OTHER FINANCING AGREEMENTS, THE UCC OR OTHER APPLICABLE LAW, ARE
CUMULATIVE, NOT EXCLUSIVE AND ENFORCEABLE, IN ADMINISTRATIVE AGENT’S DISCRETION,
ALTERNATIVELY, SUCCESSIVELY, OR CONCURRENTLY ON ANY ONE OR MORE OCCASIONS, AND
SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT TO APPLY TO A COURT OF EQUITY FOR
AN INJUNCTION TO RESTRAIN A BREACH OR THREATENED BREACH BY ANY BORROWER OR
OBLIGOR OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS.  SUBJECT TO
SECTION 12 HEREOF, ADMINISTRATIVE AGENT MAY, AND AT THE DIRECTION OF THE
REQUIRED LENDERS SHALL, AT ANY TIME OR TIMES, PROCEED DIRECTLY AGAINST ANY
BORROWER OR OBLIGOR TO COLLECT THE OBLIGATIONS WITHOUT PRIOR RECOURSE TO THE
COLLATERAL.


 

165

--------------------------------------------------------------------------------

 

 


(B)     WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AT ANY TIME AN EVENT
OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, ADMINISTRATIVE AGENT MAY,
AT ITS OPTION AND SHALL UPON THE DIRECTION OF THE REQUIRED LENDERS, (I) UPON
NOTICE TO LEAD BORROWER, ACCELERATE THE PAYMENT OF ALL OBLIGATIONS (OTHER THAN
OBLIGATIONS ARISING PURSUANT TO BANK PRODUCTS) AND DEMAND IMMEDIATE PAYMENT
THEREOF TO ADMINISTRATIVE AGENT FOR ITSELF AND THE BENEFIT OF LENDERS (PROVIDED,
THAT, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 10.1(F)
AND 10.1(G), ALL OBLIGATIONS (OTHER THAN OBLIGATIONS ARISING PURSUANT TO BANK
PRODUCTS) SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE), AND (II)
TERMINATE THE COMMITMENTS AND THIS AGREEMENT (PROVIDED, THAT, UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 10.1(F) AND 10.1(G),
THE COMMITMENTS AND ANY OTHER OBLIGATION OF THE ADMINISTRATIVE AGENT OR A LENDER
HEREUNDER SHALL AUTOMATICALLY TERMINATE).


(C)     WITHOUT LIMITING THE FOREGOING, AT ANY TIME AN EVENT OF DEFAULT EXISTS
OR HAS OCCURRED AND IS CONTINUING, ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION,
AND UPON THE DIRECTION OF THE REQUIRED LENDERS, SHALL (I) WITH OR WITHOUT
JUDICIAL PROCESS OR THE AID OR ASSISTANCE OF OTHERS, ENTER UPON ANY PREMISES ON
OR IN WHICH ANY OF THE COLLATERAL MAY BE LOCATED AND TAKE POSSESSION OF THE
COLLATERAL OR COMPLETE PROCESSING, MANUFACTURING AND REPAIR OF ALL OR ANY
PORTION OF THE COLLATERAL, (II) REQUIRE ANY BORROWER OR OBLIGOR, AT BORROWERS’
EXPENSE, TO ASSEMBLE AND MAKE AVAILABLE TO ADMINISTRATIVE AGENT ANY PART OR ALL
OF THE COLLATERAL AT ANY PLACE AND TIME DESIGNATED BY ADMINISTRATIVE AGENT,
(III) COLLECT, FORECLOSE, RECEIVE, APPROPRIATE, SETOFF AND REALIZE UPON ANY AND
ALL COLLATERAL, (IV) REMOVE ANY OR ALL OF THE COLLATERAL FROM ANY PREMISES ON OR
IN WHICH THE SAME MAY BE LOCATED FOR THE PURPOSE OF EFFECTING THE SALE,
FORECLOSURE OR OTHER DISPOSITION THEREOF OR FOR ANY OTHER PURPOSE, (V) SELL,
LEASE, TRANSFER, ASSIGN, DELIVER OR OTHERWISE DISPOSE OF ANY AND ALL COLLATERAL
(INCLUDING ENTERING INTO CONTRACTS WITH RESPECT THERETO, PUBLIC OR PRIVATE SALES
AT ANY EXCHANGE, BROKER’S BOARD, AT ANY OFFICE OF ADMINISTRATIVE AGENT OR
ELSEWHERE) AT SUCH PRICES OR TERMS AS ADMINISTRATIVE AGENT MAY DEEM REASONABLE,
FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY, WITH THE ADMINISTRATIVE AGENT
HAVING THE RIGHT TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL AT ANY SUCH
PUBLIC SALE, ALL OF THE FOREGOING BEING FREE FROM ANY RIGHT OR EQUITY OF
REDEMPTION OF ANY BORROWER OR OBLIGOR, WHICH RIGHT OR EQUITY OF REDEMPTION IS
HEREBY EXPRESSLY WAIVED AND RELEASED BY BORROWERS AND OBLIGORS AND/OR
(VI) TERMINATE THIS AGREEMENT.  IF ANY OF THE COLLATERAL IS SOLD OR LEASED BY
ADMINISTRATIVE AGENT UPON CREDIT TERMS OR FOR FUTURE DELIVERY, THE OBLIGATIONS
SHALL NOT BE REDUCED AS A RESULT THEREOF UNTIL PAYMENT THEREFOR IS FINALLY
COLLECTED BY ADMINISTRATIVE AGENT.  IF NOTICE OF DISPOSITION OF COLLATERAL IS
REQUIRED BY LAW, TEN (10) DAYS PRIOR NOTICE BY ADMINISTRATIVE AGENT TO LEAD
BORROWER DESIGNATING THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER
WHICH ANY PRIVATE SALE OR OTHER INTENDED DISPOSITION OF COLLATERAL IS TO BE
MADE, SHALL BE DEEMED TO BE REASONABLE NOTICE THEREOF AND BORROWERS AND OBLIGORS
WAIVE ANY OTHER NOTICE.  IN THE EVENT ADMINISTRATIVE AGENT INSTITUTES AN ACTION
TO RECOVER ANY COLLATERAL OR SEEKS RECOVERY OF ANY COLLATERAL BY WAY OF
PREJUDGMENT REMEDY, EACH BORROWER AND OBLIGOR WAIVES THE POSTING OF ANY BOND
WHICH MIGHT OTHERWISE BE REQUIRED. AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS
OCCURRED AND IS CONTINUING, UPON ADMINISTRATIVE AGENT’S REQUEST, BORROWERS WILL
EITHER, AS ADMINISTRATIVE AGENT SHALL SPECIFY, FURNISH CASH COLLATERAL TO THE
ISSUER TO BE USED TO SECURE AND FUND ADMINISTRATIVE AGENT’S REIMBURSEMENT
OBLIGATIONS TO THE ISSUER IN CONNECTION WITH ANY LETTER OF CREDIT ACCOMMODATIONS
OR FURNISH CASH COLLATERAL TO ADMINISTRATIVE AGENT FOR THE LETTER OF CREDIT
ACCOMMODATIONS.  SUCH CASH COLLATERAL SHALL BE IN THE AMOUNT EQUAL TO ONE
HUNDRED FIVE (105%) PERCENT OF THE AMOUNT OF THE LETTER OF CREDIT ACCOMMODATIONS
PLUS THE AMOUNT OF ANY


EXPENSES PAYABLE OR TO BECOME PAYABLE IN CONNECTION THEREWITH THROUGH THE END OF
THE LATEST EXPIRATION DATE OF SUCH LETTER OF CREDIT ACCOMMODATIONS.

166

--------------------------------------------------------------------------------

 

 


(D)    AT ANY TIME OR TIMES THAT AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND
IS CONTINUING, ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, ENFORCE THE RIGHTS
OF ANY BORROWER OR OBLIGOR AGAINST ANY ACCOUNT DEBTOR, SECONDARY OBLIGOR OR
OTHER OBLIGOR IN RESPECT OF ANY OF THE ACCOUNTS OR OTHER RECEIVABLES.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION, AT SUCH TIME OR TIMES (I) NOTIFY ANY OR ALL ACCOUNT DEBTORS,
SECONDARY OBLIGORS OR OTHER OBLIGORS IN RESPECT THEREOF THAT THE RECEIVABLES
HAVE BEEN ASSIGNED TO ADMINISTRATIVE AGENT AND THAT ADMINISTRATIVE AGENT HAS A
SECURITY INTEREST THEREIN AND ADMINISTRATIVE AGENT MAY DIRECT ANY OR ALL
ACCOUNTS DEBTORS, SECONDARY OBLIGORS AND OTHER OBLIGORS TO MAKE PAYMENT OF
RECEIVABLES DIRECTLY TO ADMINISTRATIVE AGENT, (II) EXTEND THE TIME OF PAYMENT
OF, COMPROMISE, SETTLE OR ADJUST FOR CASH, CREDIT, RETURN OF MERCHANDISE OR
OTHERWISE, AND UPON ANY TERMS OR CONDITIONS, ANY AND ALL RECEIVABLES OR OTHER
OBLIGATIONS INCLUDED IN THE COLLATERAL AND THEREBY DISCHARGE OR RELEASE THE
ACCOUNT DEBTOR OR ANY SECONDARY OBLIGORS OR OTHER OBLIGORS IN RESPECT THEREOF
WITHOUT AFFECTING ANY OF THE OBLIGATIONS,  (III) DEMAND, COLLECT OR ENFORCE
PAYMENT OF ANY RECEIVABLES OR SUCH OTHER OBLIGATIONS, BUT WITHOUT ANY DUTY TO DO
SO, AND ADMINISTRATIVE AGENT AND LENDERS SHALL NOT BE LIABLE FOR ANY FAILURE TO
COLLECT OR ENFORCE THE PAYMENT THEREOF NOR FOR THE NEGLIGENCE OF ITS AGENTS OR
ATTORNEYS WITH RESPECT THERETO AND (IV) TAKE WHATEVER OTHER ACTION
ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE PROTECTION OF ITS
INTERESTS AND THE INTERESTS OF LENDERS.  AT ANY TIME THAT AN EVENT OF DEFAULT
EXISTS OR HAS OCCURRED AND IS CONTINUING, AT ADMINISTRATIVE AGENT’S REQUEST, ALL
INVOICES AND STATEMENTS SENT TO ANY ACCOUNT DEBTOR SHALL STATE THAT THE ACCOUNTS
AND SUCH OTHER OBLIGATIONS HAVE BEEN ASSIGNED TO ADMINISTRATIVE AGENT AND ARE
PAYABLE DIRECTLY AND ONLY TO ADMINISTRATIVE AGENT AND BORROWERS AND OBLIGORS
SHALL DELIVER TO ADMINISTRATIVE AGENT SUCH ORIGINALS OF DOCUMENTS EVIDENCING THE
SALE AND DELIVERY OF GOODS OR THE PERFORMANCE OF SERVICES GIVING RISE TO ANY
ACCOUNTS AS ADMINISTRATIVE AGENT MAY REQUIRE.  IN THE EVENT ANY ACCOUNT DEBTOR
RETURNS INVENTORY WHEN AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, BORROWERS SHALL, UPON ADMINISTRATIVE AGENT’S REQUEST, HOLD THE
RETURNED INVENTORY IN TRUST FOR ADMINISTRATIVE AGENT, SEGREGATE ALL RETURNED
INVENTORY FROM ALL OF ITS OTHER PROPERTY, DISPOSE OF THE RETURNED INVENTORY
SOLELY ACCORDING TO ADMINISTRATIVE AGENT’S INSTRUCTIONS, AND NOT ISSUE ANY
CREDITS, DISCOUNTS OR ALLOWANCES WITH RESPECT THERETO WITHOUT ADMINISTRATIVE
AGENT’S PRIOR WRITTEN CONSENT.


(E)     TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON ADMINISTRATIVE AGENT
OR ANY LENDER TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER (WHICH
DUTIES CANNOT BE WAIVED UNDER SUCH LAW), EACH BORROWER AND GUARANTOR
ACKNOWLEDGES AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR
ADMINISTRATIVE AGENT OR ANY LENDER (I) TO FAIL TO INCUR EXPENSES REASONABLY
DEEMED SIGNIFICANT BY ADMINISTRATIVE AGENT OR ANY LENDER TO PREPARE COLLATERAL
FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO
FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) TO FAIL TO
OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED OF, OR TO
OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN CONSENTS OF ANY
GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY FOR THE COLLECTION OR DISPOSITION OF
COLLATERAL TO BE COLLECTED OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION
REMEDIES AGAINST ACCOUNT DEBTORS, SECONDARY OBLIGORS OR OTHER PERSONS OBLIGATED
ON COLLATERAL OR TO REMOVE LIENS OR ENCUMBRANCES ON OR ANY ADVERSE CLAIMS
AGAINST COLLATERAL, (IV) TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS
AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH THE USE OF
COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO ADVERTISE
DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO CONTACT OTHER
PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS ANY BORROWER OR GUARANTOR, FOR
EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF THE COLLATERAL, (VII)
TO HIRE ONE OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF
COLLATERAL, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VIII) TO
DISPOSE OF COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION
OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE
CAPABILITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS, (IX) TO
DISPOSE OF ASSETS IN WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO DISCLAIM
DISPOSITION WARRANTIES, (XI) TO PURCHASE INSURANCE OR CREDIT ENHANCEMENTS TO
INSURE ADMINISTRATIVE AGENT OR LENDERS AGAINST RISKS OF LOSS, COLLECTION OR
DISPOSITION OF COLLATERAL OR TO PROVIDE TO ADMINISTRATIVE AGENT OR LENDERS A
GUARANTEED RETURN FROM THE COLLECTION OR DISPOSITION OF COLLATERAL, OR (XII) TO
THE EXTENT DEEMED APPROPRIATE BY ADMINISTRATIVE AGENT, TO OBTAIN THE SERVICES OF
OTHER BROKERS, INVESTMENT BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST
ADMINISTRATIVE AGENT IN THE COLLECTION OR DISPOSITION OF ANY OF THE COLLATERAL.
EACH BORROWER AND GUARANTOR ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION IS TO
PROVIDE NON-EXHAUSTIVE INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY
ADMINISTRATIVE AGENT OR ANY LENDER WOULD NOT BE COMMERCIALLY UNREASONABLE IN THE
EXERCISE BY ADMINISTRATIVE AGENT OR ANY LENDER OF REMEDIES AGAINST THE
COLLATERAL AND THAT OTHER ACTIONS OR OMISSIONS BY ADMINISTRATIVE AGENT OR ANY
LENDER SHALL NOT BE DEEMED COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF NOT
BEING INDICATED IN THIS SECTION. WITHOUT LIMITATION OF THE FOREGOING, NOTHING
CONTAINED IN THIS SECTION SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO ANY BORROWER
OR GUARANTOR OR TO IMPOSE ANY DUTIES ON ADMINISTRATIVE AGENT OR LENDERS THAT
WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY APPLICABLE LAW IN
THE ABSENCE OF THIS SECTION.

167

--------------------------------------------------------------------------------

 

 


(F)      FOR THE PURPOSE OF ENABLING ADMINISTRATIVE AGENT TO EXERCISE THE RIGHTS
AND REMEDIES HEREUNDER, EACH BORROWER AND OBLIGOR HEREBY GRANTS TO
ADMINISTRATIVE AGENT, TO THE EXTENT ASSIGNABLE, AN IRREVOCABLE, NON-EXCLUSIVE
LICENSE (EXERCISABLE AT ANY TIME AN EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED AND FOR SO LONG AS THE SAME IS CONTINUING) WITHOUT PAYMENT OF ROYALTY
OR OTHER COMPENSATION TO ANY BORROWER OR OBLIGOR, TO USE, ASSIGN, LICENSE OR
SUBLICENSE ANY OF THE TRADEMARKS, SERVICE-MARKS, TRADE NAMES, BUSINESS NAMES,
TRADE STYLES, DESIGNS, LOGOS AND OTHER SOURCE OF BUSINESS IDENTIFIERS AND OTHER
INTELLECTUAL PROPERTY AND GENERAL INTANGIBLES NOW OWNED OR HEREAFTER ACQUIRED BY
ANY BORROWER OR OBLIGOR, WHEREVER THE SAME MAYBE LOCATED, INCLUDING IN SUCH
LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE
RECORDED OR STORED AND TO ALL COMPUTER PROGRAMS USED FOR THE COMPILATION OR
PRINTOUT THEREOF.


(G)     AT ANY TIME AN EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND FOR SO
LONG AS THE SAME IS CONTINUING, ADMINISTRATIVE AGENT MAY APPLY THE CASH PROCEEDS
OF COLLATERAL ACTUALLY RECEIVED BY ADMINISTRATIVE AGENT FROM ANY SALE, LEASE,
FORECLOSURE OR OTHER DISPOSITION OF THE COLLATERAL TO PAYMENT OF THE
OBLIGATIONS, IN WHOLE OR IN PART AND IN ACCORDANCE WITH THE TERMS HEREOF,
WHETHER OR NOT THEN DUE.  BORROWERS AND GUARANTORS SHALL REMAIN LIABLE TO
ADMINISTRATIVE AGENT AND LENDERS FOR THE PAYMENT OF ANY DEFICIENCY WITH INTEREST
AT THE HIGHEST RATE PROVIDED FOR HEREIN AND ALL COSTS AND EXPENSES OF COLLECTION
OR ENFORCEMENT, INCLUDING ATTORNEYS’ FEES AND EXPENSES.


(H)     WITHOUT LIMITING THE FOREGOING, UPON THE OCCURRENCE OF A DEFAULT OR AN
EVENT OF DEFAULT, (I) ADMINISTRATIVE AGENT AND LENDERS MAY, AT ADMINISTRATIVE
AGENT’S OPTION, AND UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AT THE DIRECTION
OF THE REQUIRED LENDERS, ADMINISTRATIVE AGENT AND LENDERS SHALL, WITHOUT NOTICE,
(A) CEASE MAKING LOANS OR ARRANGING FOR LETTER OF CREDIT ACCOMMODATIONS OR
REDUCE THE LENDING FORMULAS OR AMOUNTS OF LOANS AND LETTER OF CREDIT
ACCOMMODATIONS AVAILABLE TO BORROWERS AND/OR (B) TERMINATE ANY PROVISION OF THIS
AGREEMENT PROVIDING FOR ANY FUTURE LOANS OR LETTER OF CREDIT ACCOMMODATIONS TO
BE MADE BY ADMINISTRATIVE AGENT AND LENDERS TO BORROWERS AND (II) ADMINISTRATIVE
AGENT MAY, AT ITS OPTION, ESTABLISH SUCH RESERVES AS ADMINISTRATIVE AGENT
DETERMINES, WITHOUT LIMITATION OR RESTRICTION, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN.

168

--------------------------------------------------------------------------------

 

 


SECTION 11.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW


11.1           GOVERNING LAW; CHOICE OF FORUM; SERVICE OF PROCESS; JURY TRIAL
WAIVER.


(A)     THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE
OTHER FINANCING AGREEMENTS (EXCEPT AS OTHERWISE PROVIDED THEREIN) AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF ILLINOIS BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER
RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION
OTHER THAN THE LAWS OF THE STATE OF ILLINOIS; PROVIDED, THAT, ONLY FOR PURPOSES
OF SECTION 4.1(H) OF THIS AGREEMENT, THE TERM “NASH-FINCH MATERIAL ADVERSE
EFFECT” (AS DEFINED IN THE NASH-FINCH MERGER AGREEMENT AS IN EFFECT ON JULY 21,
2013 AND AS DELIVERED TO ARRANGERS) AND “SPARTAN MATERIAL ADVERSE EFFECT” (AS
DEFINED IN THE NASH-FINCH MERGER AGREEMENT AS IN EFFECT ON JULY 21, 2013 AND AS
DELIVERED TO ARRANGERS) (AND WHETHER OR NOT SUCH A NASH-FINCH MATERIAL ADVERSE
EFFECT OR SPARTAN MATERIAL ADVERSE EFFECT, AS APPLICABLE, HAS OCCURRED) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


(B)     BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS IRREVOCABLY
CONSENT AND SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE CIRCUIT COURT OF
COOK COUNTY, ILLINOIS AND THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS, WHICHEVER ADMINISTRATIVE AGENT MAY ELECT, AND WAIVE ANY
OBJECTION BASED ON VENUE OR FORUM  NON  CONVENIENS  WITH RESPECT TO ANY ACTION
INSTITUTED THEREIN ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE, AND AGREE THAT ANY DISPUTE WITH RESPECT TO ANY SUCH MATTERS SHALL BE
HEARD ONLY IN THE COURTS DESCRIBED ABOVE (EXCEPT THAT ADMINISTRATIVE AGENT AND
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
BORROWER OR GUARANTOR OR ITS OR THEIR PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH ADMINISTRATIVE AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER
TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST ANY
BORROWER OR GUARANTOR OR ITS OR THEIR PROPERTY).


(C)     EACH BORROWER AND GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO ITS ADDRESS SET FORTH
HEREIN AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS, OR, AT ADMINISTRATIVE
AGENT’S OPTION, BY SERVICE UPON ANY BORROWER OR GUARANTOR  IN ANY OTHER MANNER
PROVIDED UNDER THE RULES OF ANY SUCH COURTS.  WITHIN THIRTY (30) DAYS AFTER SUCH
SERVICE, SUCH BORROWER OR GUARANTOR SHALL APPEAR IN ANSWER TO SUCH PROCESS,
FAILING WHICH SUCH BORROWER OR GUARANTOR SHALL BE DEEMED IN DEFAULT AND JUDGMENT
MAY BE ENTERED BY ADMINISTRATIVE AGENT AGAINST SUCH BORROWER OR GUARANTOR FOR
THE AMOUNT OF THE CLAIM AND OTHER RELIEF REQUESTED.

169

--------------------------------------------------------------------------------

 
 


(D)    BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR,
ADMINISTRATIVE AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


(E)     ADMINISTRATIVE AGENT, LENDERS AND THE OTHER SECURED PARTIES SHALL NOT
HAVE ANY LIABILITY TO ANY BORROWER OR GUARANTOR (WHETHER IN TORT, CONTRACT,
EQUITY OR OTHERWISE) FOR LOSSES SUFFERED BY SUCH BORROWER OR GUARANTOR IN
CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR
RELATIONSHIPS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION HEREWITH, EXCEPT TO THE EXTENT RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ADMINISTRATIVE AGENT OR A SECURED PARTY AS
DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OR COURT ORDER BINDING ON
ADMINISTRATIVE AGENT, SUCH LENDER OR OTHER SECURED PARTY.  IN ANY SUCH
LITIGATION, ADMINISTRATIVE AGENT, LENDERS AND THE OTHER SECURED PARTIES SHALL BE
ENTITLED TO THE BENEFIT OF THE REBUTTABLE PRESUMPTION THAT IT ACTED IN GOOD
FAITH AND WITH THE EXERCISE OF ORDINARY CARE IN THE PERFORMANCE BY IT OF THE
TERMS OF THIS AGREEMENT.  EACH BORROWER AND GUARANTOR:  (I) CERTIFIES THAT
NEITHER ADMINISTRATIVE AGENT, ANY LENDER NOR ANY REPRESENTATIVE, AGENT OR
ATTORNEY ACTING FOR OR ON BEHALF OF ADMINISTRATIVE AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ADMINISTRATIVE AGENT AND LENDERS WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF THE WAIVERS PROVIDED FOR
IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS AND (II) ACKNOWLEDGES
THAT IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS,
ADMINISTRATIVE AGENT AND LENDERS ARE RELYING UPON, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS SET FORTH IN THIS SECTION 11.1 AND ELSEWHERE HEREIN
AND THEREIN.


11.2           WAIVER OF NOTICES.  EACH BORROWER AND GUARANTOR HEREBY EXPRESSLY
WAIVES DEMAND, PRESENTMENT, PROTEST AND NOTICE OF PROTEST AND NOTICE OF DISHONOR
WITH RESPECT TO ANY AND ALL INSTRUMENTS AND CHATTEL PAPER, INCLUDED IN OR
EVIDENCING ANY OF THE OBLIGATIONS OR THE COLLATERAL, AND ANY AND ALL OTHER
DEMANDS AND NOTICES OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE
OBLIGATIONS, THE COLLATERAL AND THIS AGREEMENT, EXCEPT SUCH AS ARE EXPRESSLY
PROVIDED FOR HEREIN.  NO NOTICE TO OR DEMAND ON ANY BORROWER OR GUARANTOR WHICH
ADMINISTRATIVE AGENT OR ANY LENDER MAY ELECT TO GIVE SHALL ENTITLE SUCH BORROWER
OR GUARANTOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND TO WHICH SUCH BORROWER OR
GUARANTOR IS NOT OTHERWISE ENTITLED IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.

170

--------------------------------------------------------------------------------

 

 


11.3           AMENDMENTS AND WAIVERS.


(A)     NEITHER THIS AGREEMENT NOR ANY OTHER FINANCING AGREEMENT NOR ANY TERMS
HEREOF OR THEREOF MAY BE AMENDED, WAIVED, DISCHARGED OR TERMINATED UNLESS SUCH
AMENDMENT, WAIVER, DISCHARGE OR TERMINATION IS IN WRITING SIGNED BY
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS OR AT ADMINISTRATIVE AGENT’S
OPTION, BY ADMINISTRATIVE AGENT WITH THE AUTHORIZATION OF THE REQUIRED LENDERS,
AND AS TO AMENDMENTS TO ANY OF THE FINANCING AGREEMENTS (OTHER THAN WITH RESPECT
TO ANY PROVISION OF SECTION 12 HEREOF), BY LEAD BORROWER (FOR ITSELF AND THE
OTHER BORROWERS); EXCEPT, THAT,  

(I)            ANY AMENDMENT, WAIVER, DISCHARGE OR TERMINATION WITH RESPECT TO
THE FOLLOWING SHALL REQUIRE THE CONSENT OF ADMINISTRATIVE AGENT AND ALL LENDERS:

(A)      AMEND, MODIFY OR WAIVE ANY TERMS OF THE DEFINITION OF “PRO RATA SHARE”
OR THIS SECTION 11.3 HEREOF,

(B)      THE CHANGE OF ANY PERCENTAGE SPECIFIED IN (OR ANY AMENDMENT TO) THE
DEFINITION OF REQUIRED LENDERS, REQUIRED TRANCHE A LENDERS, REQUIRED TRANCHE A-1
LENDERS, REQUIRED TRANCHE A-2 LENDERS OR SUPERMAJORITY LENDERS,

(C)      REDUCE THE SCHEDULED REDUCTIONS IN ADVANCE RATES FOR ANY OF THE TRANCHE
A REAL ESTATE AVAILABILITY, THE TRANCHE A EQUIPMENT AVAILABILITY OR THE TRANCHE
A ROLLING STOCK AVAILABILITY, OR REDUCE THE SCHEDULED AMORTIZATION OF THE
TRANCHE A-2 TERM LOANS,

(D)      RELEASE ANY COLLATERAL (EXCEPT AS EXPRESSLY REQUIRED HEREUNDER OR UNDER
ANY OF THE OTHER FINANCING AGREEMENTS OR APPLICABLE LAW AND EXCEPT AS PERMITTED
UNDER SECTION 12.11(B) HEREOF) OR RELEASE OF ANY GUARANTOR,

(E)       CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY BORROWER OR GUARANTOR OF
ANY OF THEIR RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,

(F)       AGREE TO THE SUBORDINATION OF (1) ANY OF THE OBLIGATIONS OR (2) OTHER
THAN LIENS IN AND ON THE QUALIFIED DEBT PRIORITY COLLATERAL (AS PROVIDED FOR IN
THE QUALIFIED DEBT INTERCREDITOR AGREEMENT), ANY LIEN OR SECURITY INTEREST IN
FAVOR OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS, AND

(G)      INCREASE THE ADVANCE RATES CONSTITUTING PART OF ANY OF THE TRANCHE A
BORROWING BASE, THE TRANCHE A-1 BORROWING BASE OR THE TRANCHE A-2 BORROWING
BASE;

 

171

--------------------------------------------------------------------------------

 

 

(II)          ANY AMENDMENT, WAIVER, DISCHARGE OR TERMINATION WITH RESPECT TO
THE FOLLOWING SHALL REQUIRE THE CONSENT OF ADMINISTRATIVE AGENT AND EACH LENDER
DIRECTLY AND ADVERSELY AFFECTED THEREBY:

(A)      REDUCE THE INTEREST RATE OR ANY FEES, EXTEND THE TIME OF PAYMENT OF
PRINCIPAL, INTEREST OR ANY FEES OR REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LETTER OF CREDIT ACCOMMODATIONS (PROVIDED, THAT, A WAIVER OF DEFAULT INTEREST,
DEFAULT OR EVENT OF DEFAULT SHALL NOT CONSTITUTE A REDUCTION OF INTEREST FOR
THIS PURPOSE),

(B)      INCREASE THE COMMITMENT OF ANY LENDER (INCLUDING ANY DEFAULTING LENDER)
OVER THE AMOUNT THEREOF THEN IN EFFECT OR PROVIDED HEREUNDER, AND

(C)      AMEND, MODIFY OR WAIVE ANY TERMS OF SECTIONS 6.4(A) OR (B) HEREOF;

(III)     THE CONSENT OF THE ADMINISTRATIVE AGENT, THE SUPERMAJORITY LENDERS,
THE REQUIRED TRANCHE A LENDERS, THE REQUIRED TRANCHE A-1 LENDERS AND THE
REQUIRED TRANCHE A-2 LENDERS SHALL BE REQUIRED FOR ANY AMENDMENT, WAIVER,
DISCHARGE OR TERMINATION WITH RESPECT TO (A) THE DEFINITION OF TRANCHE A
BORROWING BASE,TRANCHE A-1 BORROWING BASE OR TRANCHE A-2 BORROWING BASE OR ANY
COMPONENTS THEREOF BUT ONLY TO THE EXTENT SUCH PROPOSED CHANGE WOULD MAKE MORE
CREDIT AVAILABLE TO BORROWERS (BUT EXCLUSIVE OF THE RIGHT OF ADMINISTRATIVE
AGENT TO ADD, INCREASE, ELIMINATE OR REDUCE THE AMOUNT OF RESERVES OR TO
EXERCISE OTHER DISCRETION IT MAY HAVE PURSUANT TO SUCH PROVISIONS) AND (B)
SECTION 2.5(E);

(IV)        ANY AMENDMENT, WAIVER, DISCHARGE OR TERMINATION WITH RESPECT TO THE
FOLLOWING SHALL REQUIRE THE CONSENT OF ADMINISTRATIVE AGENT, THE REQUIRED
TRANCHE A LENDERS, THE REQUIRED TRANCHE A-1 LENDERS AND THE REQUIRED TRANCHE A-2
LENDERS:

(A)      AMEND, MODIFY OR WAIVE THE DEFINITION OF THE TERM “CHANGE OF CONTROL”,

(B)    AMEND, MODIFY OR WAIVE ANY TERMS OF SECTION 9.18 HEREOF,

(C)      AMEND, MODIFY OR WAIVE ANY OF THE PAYMENT CONDITIONS SET FORTH IN
SECTIONS 9.9(F)(VIII), 9.9(L)(II), 9.10(J)(III) AND 9.11(F),

(D)      AMEND, MODIFY OR WAIVE ANY TERMS OF SECTIONS 7.1(A)(I)(A) HEREOF WITH
RESPECT TO THE DELIVERY OF BORROWING BASE CERTIFICATES AND SECTION 9.6(A) HEREOF
WITH RESPECT TO FINANCIAL REPORTING,

(E)       AMEND, MODIFY OR WAIVE ANY TERMS OF SECTION 9.5 HEREOF WITH RESPECT TO
INSURANCE REQUIREMENTS,

(F)       INCREASE THE MAXIMUM AMOUNT OF THE MAXIMUM CREDIT TO AN AMOUNT GREATER
THAN PERMITTED PURSUANT TO SECTION 2.6(A) HEREOF, AND

(G)    AMEND, MODIFY OR WAIVE ANY OF THE DOLLAR OR EXCESS AVAILABILITY
REQUIREMENTS IN SECTION 9.7(B) HEREOF WITH RESPECT TO PERMITTED DISPOSITIONS.

 

172

--------------------------------------------------------------------------------

 

 

(H)    AMEND, MODIFY OR WAIVE ANY TERMS OF SECTION 12.8 AND 12.11(A).


(B)     ADMINISTRATIVE AGENT, LENDERS AND ISSUING BANK SHALL NOT, BY ANY ACT,
DELAY, OMISSION OR OTHERWISE BE DEEMED TO HAVE EXPRESSLY OR IMPLIEDLY WAIVED ANY
OF ITS OR THEIR RIGHTS, POWERS AND/OR REMEDIES UNLESS SUCH WAIVER SHALL BE IN
WRITING AND SIGNED AS PROVIDED HEREIN.  ANY SUCH WAIVER SHALL BE ENFORCEABLE
ONLY TO THE EXTENT SPECIFICALLY SET FORTH THEREIN.  A WAIVER BY ADMINISTRATIVE
AGENT, ANY LENDER OR ISSUING BANK OF ANY RIGHT, POWER AND/OR REMEDY ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY SUCH RIGHT, POWER
AND/OR REMEDY WHICH ADMINISTRATIVE AGENT, ANY LENDER OR ISSUING BANK WOULD
OTHERWISE HAVE ON ANY FUTURE OCCASION, WHETHER SIMILAR IN KIND OR OTHERWISE.


(C)     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 11.3(A)
ABOVE, IN CONNECTION WITH ANY AMENDMENT, WAIVER, DISCHARGE OR TERMINATION, IN
THE EVENT THAT ANY LENDER WHOSE CONSENT THERETO IS REQUIRED SHALL FAIL TO
CONSENT OR FAIL TO CONSENT IN A TIMELY MANNER (SUCH LENDER BEING REFERRED TO
HEREIN AS A “NON-CONSENTING LENDER”), BUT THE CONSENT OF ANY OTHER LENDERS TO
SUCH AMENDMENT, WAIVER, DISCHARGE OR TERMINATION THAT IS REQUIRED ARE OBTAINED,
IF ANY, THEN WELLS AND PARENT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT
ANY TIME THEREAFTER, AND UPON THE EXERCISE BY WELLS OR PARENT OF SUCH RIGHT,
SUCH NON-CONSENTING LENDER SHALL HAVE THE OBLIGATION, TO SELL, ASSIGN AND
TRANSFER TO WELLS OR SUCH ELIGIBLE TRANSFEREE AS WELLS MAY SPECIFY AFTER
CONSULTATION WITH LEAD BORROWER, THE COMMITMENT OF SUCH NON-CONSENTING LENDER
AND ALL RIGHTS AND INTERESTS OF SUCH NON-CONSENTING LENDER PURSUANT THERETO. 
WELLS OR PARENT SHALL PROVIDE THE NON-CONSENTING LENDER WITH PRIOR WRITTEN
NOTICE OF ITS INTENT TO EXERCISE ITS RIGHT UNDER THIS SECTION, WHICH NOTICE
SHALL SPECIFY ON DATE ON WHICH SUCH PURCHASE AND SALE SHALL OCCUR.  SUCH
PURCHASE AND SALE SHALL BE PURSUANT TO THE TERMS OF AN ASSIGNMENT AND ACCEPTANCE
(WHETHER OR NOT EXECUTED BY THE NON-CONSENTING LENDER), EXCEPT THAT ON THE DATE
OF SUCH PURCHASE AND SALE, WELLS, OR SUCH ELIGIBLE TRANSFEREE SPECIFIED BY WELLS
AFTER CONSULTATION WITH LEAD BORROWER, SHALL PAY TO THE NON-CONSENTING LENDER
(EXCEPT AS WELLS AND SUCH NON-CONSENTING LENDER MAY OTHERWISE AGREE) THE AMOUNT
EQUAL TO: (I) THE PRINCIPAL BALANCE OF THE LOANS HELD BY THE NON-CONSENTING
LENDER OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OF SUCH PURCHASE AND SALE, PLUS (II) AMOUNTS
ACCRUED AND UNPAID IN RESPECT OF INTEREST AND FEES PAYABLE TO THE NON-CONSENTING
LENDER TO THE EFFECTIVE DATE OF THE PURCHASE (BUT IN NO EVENT SHALL THE
NON-CONSENTING LENDER BE DEEMED ENTITLED TO ANY EARLY TERMINATION FEE), MINUS
(III) THE AMOUNT OF THE CLOSING FEE RECEIVED BY THE NON-CONSENTING LENDER
PURSUANT TO THE TERMS HEREOF OR OF ANY OF THE OTHER FINANCING AGREEMENTS
MULTIPLIED BY THE FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS
REMAINING IN THE THEN CURRENT TERM OF THE CREDIT FACILITY AND THE DENOMINATOR OF
WHICH IS THE NUMBER OF MONTHS IN THE THEN CURRENT TERM THEREOF.  SUCH PURCHASE
AND SALE SHALL BE EFFECTIVE ON THE DATE OF THE PAYMENT OF SUCH AMOUNT TO THE
NON-CONSENTING LENDER AND THE COMMITMENT OF THE NON-CONSENTING LENDER SHALL
TERMINATE ON SUCH DATE.


(D)    THE CONSENT OF ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR ANY AMENDMENT,
WAIVER OR CONSENT AFFECTING THE RIGHTS OR DUTIES OF ADMINISTRATIVE AGENT
HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS, IN ADDITION TO THE
CONSENT OF THE LENDERS OTHERWISE REQUIRED BY THIS SECTION AND THE EXERCISE BY
ADMINISTRATIVE AGENT OF ANY OF ITS RIGHTS HEREUNDER WITH RESPECT TO RESERVES OR
ELIGIBLE ACCOUNTS, ELIGIBLE MILITARY RECEIVABLES, ELIGIBLE INVENTORY, ELIGIBLE
CREDIT CARD RECEIVABLES, ELIGIBLE UNAFFIXED CIGARETTE TAX STAMPS, ELIGIBLE
EQUIPMENT, ELIGIBLE PRESCRIPTION FILES, ELIGIBLE CASH AND CASH EQUIVALENTS,
ELIGIBLE REAL PROPERTY OR ELIGIBLE ROLLING STOCK SHALL NOT BE DEEMED AN
AMENDMENT TO THE ADVANCE RATES PROVIDED FOR IN THIS SECTION 11.3.

173

--------------------------------------------------------------------------------

 
 


(E)     THE CONSENT OF ADMINISTRATIVE AGENT AND EACH BANK PRODUCT PROVIDER THAT
IS PROVIDING ANY BANK PRODUCTS AND HAS OUTSTANDING ANY SUCH BANK PRODUCTS AT
SUCH TIME THAT ARE SECURED HEREUNDER SHALL BE REQUIRED FOR ANY AMENDMENT, WAIVER
OR CONSENT TO THE PRIORITY OF PAYMENT OF OBLIGATIONS ARISING UNDER OR PURSUANT
TO ANY BANK PRODUCTS AS SET FORTH IN SECTIONS 6.4(A) AND (B) HEREOF.  IN NO
EVENT SHALL THE CONSENT OR APPROVAL OF ANY BANK PRODUCT PROVIDER BE REQUIRED FOR
ANY AMENDMENT, WAIVER OR CONSENT UNDER THIS AGREEMENT OR THE OTHER FINANCING
AGREEMENTS, EXCEPT AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE.


11.4           WAIVER OF COUNTERCLAIMS.  EACH BORROWER AND GUARANTOR WAIVES ALL
RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY
NATURE (OTHER THEN COMPULSORY COUNTERCLAIMS) IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT, THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING
THEREFROM OR RELATING HERETO OR THERETO.


11.5           INDEMNIFICATION.  EACH BORROWER AND GUARANTOR SHALL, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD ADMINISTRATIVE AGENT, ISSUING BANK, SWING LINE
LENDER AND EACH LENDER, AND ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ADVISORS
AND COUNSEL AND THEIR RESPECTIVE AFFILIATES (EACH SUCH PERSON BEING AN
“INDEMNITEE”), HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM IN CONNECTION WITH ANY
LITIGATION, INVESTIGATION, CLAIM OR PROCEEDING COMMENCED OR THREATENED RELATED
TO THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE
OR ADMINISTRATION OF THIS AGREEMENT, ANY OTHER FINANCING AGREEMENTS, OR ANY
UNDERTAKING OR PROCEEDING RELATED TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY ACT, OMISSION, EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO,
INCLUDING AMOUNTS PAID IN SETTLEMENT, COURT COSTS, AND THE FEES AND EXPENSES OF
COUNSEL EXCEPT THAT BORROWERS AND GUARANTORS SHALL NOT HAVE ANY OBLIGATION UNDER
THIS SECTION 11.5 TO INDEMNIFY AN INDEMNITEE WITH RESPECT TO A MATTER COVERED
HEREBY TO THE EXTENT RESULTING FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF
SUCH INDEMNITEE AS DETERMINED PURSUANT TO A FINAL, NON-APPEALABLE ORDER OF A
COURT OF COMPETENT JURISDICTION (BUT WITHOUT LIMITING THE OBLIGATIONS OF
BORROWERS OR GUARANTORS AS TO ANY OTHER INDEMNITEE).  TO THE EXTENT THAT THE
UNDERTAKING TO INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION MAY BE
UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY, BORROWERS AND
GUARANTORS SHALL PAY THE MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY UNDER
APPLICABLE LAW TO ADMINISTRATIVE AGENT AND LENDERS IN SATISFACTION OF
INDEMNIFIED MATTERS UNDER THIS SECTION.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, NO BORROWER OR GUARANTOR SHALL ASSERT, AND EACH BORROWER AND GUARANTOR
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY UNDERTAKING OR
TRANSACTION CONTEMPLATED HEREBY.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE UPON DEMAND. THE FOREGOING INDEMNITY SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND THE TERMINATION OR NON-RENEWAL OF THIS AGREEMENT.


SECTION 12.    THE AGENT


12.1           APPOINTMENT, POWERS AND IMMUNITIES.  EACH LENDER IRREVOCABLY
DESIGNATES, APPOINTS AND AUTHORIZES WELLS TO ACT AS ADMINISTRATIVE AGENT
HEREUNDER AND UNDER THE OTHER FINANCING AGREEMENTS WITH SUCH POWERS AS ARE
SPECIFICALLY DELEGATED TO ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT
AND OF THE OTHER FINANCING AGREEMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  ADMINISTRATIVE AGENT (A) SHALL HAVE NO DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE
OTHER FINANCING AGREEMENTS, AND SHALL NOT BY REASON OF THIS AGREEMENT OR ANY
OTHER FINANCING AGREEMENT BE A TRUSTEE OR FIDUCIARY FOR ANY LENDER; (B) SHALL
NOT BE RESPONSIBLE TO LENDERS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER FINANCING
AGREEMENTS, OR IN ANY CERTIFICATE OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR
IN, OR RECEIVED BY ANY OF THEM UNDER, THIS AGREEMENT OR ANY OTHER FINANCING
AGREEMENT, OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT
OR ANY OTHER DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR FOR ANY
FAILURE BY ANY BORROWER OR ANY OBLIGOR OR ANY OTHER PERSON TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER OR THEREUNDER; AND (C) SHALL NOT BE RESPONSIBLE TO LENDERS
FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT HEREUNDER OR UNDER ANY OTHER
FINANCING AGREEMENT OR UNDER ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO OR
PROVIDED FOR HEREIN OR THEREIN OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT
FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING OR ANY OF THE OTHER RIGHTS AND DUTIES OF
ADMINISTRATIVE AGENT PROVIDED FOR HEREIN OR IN THE OTHER FINANCING AGREEMENTS,
EACH LENDER HEREBY SPECIFICALLY IRREVOCABLY AUTHORIZES AND DIRECTS
ADMINISTRATIVE AGENT TO ENTER INTO, IF APPLICABLE, THE QUALIFIED DEBT
INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER AND ACKNOWLEDGES AND AGREES
THAT SUCH LENDER SHALL BE BOUND THEREBY AND SUBJECT TO ALL OF THE TERMS AND
CONDITIONS THEREOF, DEEMED TO MAKE ALL REPRESENTATIONS AND WARRANTIES MADE BY A
REVOLVING LENDER (OR COMPARABLE TERM AS DEFINED THEREIN) AS TO ITSELF AND
ADMINISTRATIVE AGENT SHALL BE IRREVOCABLY AUTHORIZED TO TAKE SUCH ACTIONS AS ARE
PROVIDED FOR ON BEHALF OF SUCH LENDER THEREUNDER.  ADMINISTRATIVE AGENT MAY
EMPLOY AGENTS AND ATTORNEYS‑IN‑FACT AND SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS‑IN‑FACT SELECTED BY IT
IN GOOD FAITH.  ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS
THE HOLDER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL THE ASSIGNMENT
THEREOF PURSUANT TO AN AGREEMENT (IF AND TO THE EXTENT PERMITTED HEREIN) IN FORM
AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT SHALL HAVE BEEN DELIVERED TO
AND ACKNOWLEDGED BY ADMINISTRATIVE AGENT.

174

--------------------------------------------------------------------------------

 

 


12.2           RELIANCE BY ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RELY UPON ANY CERTIFICATION, NOTICE OR OTHER COMMUNICATION
(INCLUDING ANY THEREOF BY TELEPHONE, TELECOPY, TELEX, TELEGRAM OR CABLE)
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY OR
ON BEHALF OF THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF
LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
ADMINISTRATIVE AGENT.  AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS
AGREEMENT OR ANY OTHER FINANCING AGREEMENT, ADMINISTRATIVE AGENT SHALL IN ALL
CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, HEREUNDER OR
THEREUNDER IN ACCORDANCE WITH INSTRUCTIONS GIVEN BY THE REQUIRED LENDERS OR ALL
OF LENDERS AS IS REQUIRED IN SUCH CIRCUMSTANCE, AND SUCH INSTRUCTIONS OF SUCH
ADMINISTRATIVE AGENTS AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO
SHALL BE BINDING ON ALL LENDERS.




175

--------------------------------------------------------------------------------

 

 


12.3           EVENTS OF DEFAULT.


(A)     ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF
THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT OR OTHER FAILURE OF A
CONDITION PRECEDENT TO THE LOANS AND LETTER OF CREDIT ACCOMMODATIONS HEREUNDER,
UNLESS AND UNTIL ADMINISTRATIVE AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER,
OR A BORROWER SPECIFYING SUCH EVENT OF DEFAULT OR ANY UNFULFILLED CONDITION
PRECEDENT, AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT OR FAILURE OF
CONDITION”.  IN THE EVENT THAT ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE OF
DEFAULT OR FAILURE OF CONDITION, ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE
THEREOF TO THE LENDERS.  ADMINISTRATIVE AGENT SHALL (SUBJECT TO SECTION 12.7)
TAKE SUCH ACTION WITH RESPECT TO ANY SUCH EVENT OF DEFAULT OR FAILURE OF
CONDITION PRECEDENT AS SHALL BE DIRECTED BY THE REQUIRED LENDERS; PROVIDED,
THAT, UNLESS AND UNTIL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS,
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO OR BY REASON OF SUCH EVENT OF
DEFAULT OR FAILURE OF CONDITION PRECEDENT, AS IT SHALL DEEM ADVISABLE IN THE
BEST INTEREST OF LENDERS.  WITHOUT LIMITING THE FOREGOING, AND NOTWITHSTANDING
THE EXISTENCE OR OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT OR ANY OTHER
FAILURE TO SATISFY ANY OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4 OF
THIS AGREEMENT TO THE CONTRARY, ADMINISTRATIVE AGENT MAY, BUT SHALL HAVE NO
OBLIGATION TO, CONTINUE TO MAKE LOANS AND ISSUE OR CAUSE TO BE ISSUED LETTER OF
CREDIT ACCOMMODATIONS FOR THE RATABLE ACCOUNT AND RISK OF LENDERS FROM TIME TO
TIME IF ADMINISTRATIVE AGENT BELIEVES MAKING SUCH LOANS OR ISSUING OR CAUSING TO
BE ISSUED SUCH LETTER OF CREDIT ACCOMMODATIONS IS IN THE BEST INTERESTS OF
LENDERS.


(B)     EXCEPT WITH THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT, NO LENDER
MAY ASSERT OR EXERCISE ANY ENFORCEMENT RIGHT OR REMEDY IN RESPECT OF THE LOANS,
LETTER OF CREDIT ACCOMMODATIONS OR OTHER OBLIGATIONS, AS AGAINST ANY BORROWER OR
OBLIGOR OR ANY OF THE COLLATERAL OR OTHER PROPERTY OF ANY BORROWER OR OBLIGOR.


12.4           WELLS IN ITS INDIVIDUAL CAPACITY.  WITH RESPECT TO ITS COMMITMENT
AND THE LOANS MADE AND LETTER OF CREDIT ACCOMMODATIONS ISSUED OR CAUSED TO BE
ISSUED BY IT (AND ANY SUCCESSOR ACTING AS ADMINISTRATIVE AGENT), SO LONG AS
WELLS SHALL BE A LENDER HEREUNDER, IT SHALL HAVE THE SAME RIGHTS AND POWERS
HEREUNDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT
ACTING AS ADMINISTRATIVE AGENT, AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS
THE CONTEXT OTHERWISE INDICATES, INCLUDE WELLS IN ITS INDIVIDUAL CAPACITY AS
LENDER HEREUNDER.  WELLS (AND ANY SUCCESSOR ACTING AS ADMINISTRATIVE AGENT) AND
ITS AFFILIATES MAY (WITHOUT HAVING TO ACCOUNT THEREFOR TO ANY LENDER) LEND MONEY
TO, MAKE INVESTMENTS IN AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH
BORROWERS (AND ANY OF ITS SUBSIDIARIES OR AFFILIATES) AS IF IT WERE NOT ACTING
AS ADMINISTRATIVE AGENT, AND WELLS AND ITS AFFILIATES MAY ACCEPT FEES AND OTHER
CONSIDERATION FROM ANY BORROWER OR GUARANTOR AND ANY OF ITS SUBSIDIARIES AND
AFFILIATES FOR SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT
HAVING TO ACCOUNT FOR THE SAME TO LENDERS.


12.5           INDEMNIFICATION.  LENDERS AGREE TO INDEMNIFY ADMINISTRATIVE AGENT
(TO THE EXTENT NOT REIMBURSED BY BORROWERS HEREUNDER AND WITHOUT LIMITING ANY
OBLIGATIONS OF BORROWERS HEREUNDER) RATABLY, IN ACCORDANCE WITH THEIR PRO RATA
SHARES, FOR ANY AND ALL CLAIMS OF ANY KIND AND NATURE WHATSOEVER THAT MAY BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ADMINISTRATIVE AGENT (INCLUDING BY
ANY LENDER) ARISING OUT OF OR BY REASON OF ANY INVESTIGATION IN OR IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR
ANY OTHER DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE COSTS AND EXPENSES
THAT ADMINISTRATIVE AGENT IS OBLIGATED TO PAY HEREUNDER) OR THE ENFORCEMENT OF
ANY OF THE TERMS HEREOF OR THEREOF OR OF ANY SUCH OTHER DOCUMENTS, PROVIDED,
THAT, NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT IT ARISES
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY TO BE INDEMNIFIED
AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.  THE FOREGOING INDEMNITY SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND THE TERMINATION OR NON-RENEWAL OF THIS AGREEMENT.

176

--------------------------------------------------------------------------------

 

 


12.6           NON‑RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH
LENDER AGREES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE ON ADMINISTRATIVE
AGENT OR OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS OF BORROWERS AND OBLIGORS AND
HAS MADE ITS OWN DECISION TO ENTER INTO THIS AGREEMENT AND THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ADMINISTRATIVE AGENT OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN ANALYSIS AND DECISIONS IN TAKING OR NOT
TAKING ACTION UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS. 
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO KEEP ITSELF INFORMED AS TO THE
PERFORMANCE OR OBSERVANCE BY ANY BORROWER OR OBLIGOR OF ANY TERM OR PROVISION OF
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR ANY OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR TO INSPECT THE PROPERTIES OR
BOOKS OF ANY BORROWER OR OBLIGOR.  ADMINISTRATIVE AGENT WILL USE REASONABLE
EFFORTS TO PROVIDE LENDERS WITH ANY INFORMATION RECEIVED BY ADMINISTRATIVE AGENT
FROM ANY BORROWER OR OBLIGOR WHICH IS REQUIRED TO BE PROVIDED TO LENDERS OR
DEEMED TO BE REQUESTED BY LENDERS HEREUNDER AND WITH A COPY OF ANY NOTICE OF
DEFAULT OR FAILURE OF CONDITION RECEIVED BY ADMINISTRATIVE AGENT FROM ANY
BORROWER OR ANY LENDER; PROVIDED, THAT, ADMINISTRATIVE AGENT SHALL NOT BE LIABLE
TO ANY LENDER FOR ANY FAILURE TO DO SO, EXCEPT TO THE EXTENT THAT SUCH FAILURE
IS ATTRIBUTABLE TO ADMINISTRATIVE AGENT’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS
EXPRESSLY REQUIRED TO BE FURNISHED TO LENDERS BY ADMINISTRATIVE AGENT HEREUNDER,
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY
LENDER WITH ANY OTHER CREDIT OR OTHER INFORMATION CONCERNING THE AFFAIRS,
FINANCIAL CONDITION OR BUSINESS OF ANY BORROWER OR OBLIGOR THAT MAY COME INTO
THE POSSESSION OF ADMINISTRATIVE AGENT.


12.7           FAILURE TO ACT.  EXCEPT FOR ACTION EXPRESSLY REQUIRED OF
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER FINANCING AGREEMENTS,
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO ACT HEREUNDER AND THEREUNDER UNLESS IT SHALL RECEIVE FURTHER
ASSURANCES TO ITS SATISFACTION FROM LENDERS OF THEIR INDEMNIFICATION OBLIGATIONS
UNDER SECTION 12.5 HEREOF AGAINST ANY AND ALL LIABILITY AND EXPENSE THAT MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.


12.8           ADDITIONAL LOANS.  ADMINISTRATIVE AGENT SHALL NOT MAKE ANY LOANS
OR PROVIDE ANY LETTER OF CREDIT ACCOMMODATIONS TO ANY BORROWER ON BEHALF OF
LENDERS INTENTIONALLY AND WITH ACTUAL KNOWLEDGE THAT SUCH LOANS OR LETTER OF
CREDIT ACCOMMODATIONS (A) WOULD CAUSE THE AGGREGATE AMOUNT OF THE TOTAL
OUTSTANDING TRANCHE A REVOLVING LOANS AND LETTER OF CREDIT ACCOMMODATIONS TO
EXCEED THE TRANCHE A BORROWING BASE AND (B) WOULD CAUSE THE AGGREGATE AMOUNT OF
THE TOTAL OUTSTANDING LOANS AND LETTER OF CREDIT ACCOMMODATIONS TO EXCEED THE
TOTAL BORROWING BASE, IN EACH CASE, WITHOUT THE PRIOR CONSENT OF ALL LENDERS,
EXCEPT, THAT, ADMINISTRATIVE AGENT MAY MAKE SUCH ADDITIONAL LOANS OR PROVIDE
SUCH ADDITIONAL LETTER OF CREDIT ACCOMMODATIONS ON BEHALF OF LENDERS,
INTENTIONALLY AND WITH ACTUAL KNOWLEDGE THAT SUCH LOANS OR LETTER OF CREDIT
ACCOMMODATIONS WILL CAUSE THE TOTAL OUTSTANDING TRANCHE A REVOLVING LOANS AND
LETTER OF CREDIT ACCOMMODATIONS TO EXCEED THE TRANCHE A BORROWING BASE OR CAUSE
TOTAL OUTSTANDING LOANS AND LETTER OF CREDIT ACCOMMODATIONS TO EXCEED THE TOTAL
BORROWING BASE, AS ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE IN ITS
DISCRETION, PROVIDED, THAT: (I) THE TOTAL PRINCIPAL AMOUNT OF THE ADDITIONAL
LOANS OR ADDITIONAL LETTER OF CREDIT ACCOMMODATIONS TO ANY BORROWER WHICH
ADMINISTRATIVE AGENT MAY MAKE OR PROVIDE AFTER OBTAINING SUCH ACTUAL KNOWLEDGE
THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS EQUAL OR EXCEED THE TRANCHE A
BORROWING BASE OR THE TOTAL BORROWING BASE, AS APPLICABLE, PLUS THE AMOUNT OF
SPECIAL ADMINISTRATIVE AGENT ADVANCES MADE PURSUANT TO SECTIONS 12.11(A)(I) AND
(II) HEREOF THEN OUTSTANDING, SHALL NOT EXCEED $75,000,000 AND SHALL NOT CAUSE
THE TOTAL PRINCIPAL AMOUNT OF THE LOANS AND LETTER OF CREDIT ACCOMMODATIONS TO
EXCEED THE MAXIMUM CREDIT OR THE TRANCHE A LOANS TO EXCEED THE TRANCHE A MAXIMUM
CREDIT OR THE TRANCHE A-1 LOANS TO EXCEED THE TRANCHE A-1 MAXIMUM CREDIT AND
(II) NO SUCH ADDITIONAL LOAN OR LETTER OF CREDIT ACCOMMODATION SHALL BE
OUTSTANDING MORE THAN NINETY (90) DAYS AFTER THE DATE SUCH ADDITIONAL LOAN OR
LETTER OF CREDIT ACCOMMODATION IS MADE OR ISSUED (AS THE CASE MAY BE), EXCEPT AS
THE REQUIRED TRANCHE A LENDERS, REQUIRED TRANCHE A-1 LENDERS AND REQUIRED
TRANCHE A-2 LENDERS MAY OTHERWISE AGREE AND NO SUCH ADDITIONAL LOANS MAY EXIST
FOR AT LEAST FIVE (5) CONSECUTIVE DAYS THEREAFTER BEFORE FURTHER SUCH ADDITIONAL
LOANS MAY BE MADE AT THE END OF SUCH NINETY (90) DAY PERIOD.  EACH LENDER SHALL
BE OBLIGATED TO PAY ADMINISTRATIVE AGENT THE AMOUNT OF ITS PRO RATA SHARE OF ANY
SUCH ADDITIONAL LOANS OR LETTER OF CREDIT ACCOMMODATIONS.  THE REQUIRED LENDERS
MAY BY WRITTEN NOTICE TO ADMINISTRATIVE AGENT REVOKE THE AUTHORITY OF
ADMINISTRATIVE AGENT TO MAKE FUTURE ADDITIONAL LOANS PURSUANT TO THIS SECTION
12.8 AT ANY TIME. 

177

--------------------------------------------------------------------------------

 

 


12.9           CONCERNING THE COLLATERAL AND THE RELATED FINANCING AGREEMENTS. 
EACH LENDER AUTHORIZES AND DIRECTS ADMINISTRATIVE AGENT TO ENTER INTO THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS.  EACH TRANCHE A LENDER, TRANCHE
A-1 LENDER AND TRANCHE A-2 LENDER AGREES THAT ANY ACTION TAKEN BY ADMINISTRATIVE
AGENT, REQUIRED LENDERS, REQUIRED TRANCHE A LENDERS, REQUIRED TRANCHE A-1
LENDERS, REQUIRED TRANCHE A-2 LENDERS OR SUPERMAJORITY LENDERS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT OR THE OTHER FINANCING AGREEMENTS AND THE
EXERCISE BY ADMINISTRATIVE AGENT, REQUIRED LENDERS, REQUIRED TRANCHE A LENDERS,
REQUIRED TRANCHE A-1 LENDERS, REQUIRED TRANCHE A-2 LENDERS OR SUPERMAJORITY
LENDERS OF THEIR RESPECTIVE POWERS SET FORTH THEREIN OR HEREIN, TOGETHER WITH
SUCH OTHER POWERS THAT ARE REASONABLY INCIDENTAL THERETO, SHALL BE BINDING UPON
THE TRANCHE A LENDERS, THE TRANCHE A-1 LENDERS AND THE TRANCHE A-2 LENDERS, AS
APPLICABLE.


12.10       FIELD AUDIT, EXAMINATION REPORTS AND OTHER INFORMATION; DISCLAIMER
BY LENDERS.


(A)     BY SIGNING THIS AGREEMENT, EACH LENDER:

(I)         IS DEEMED TO HAVE REQUESTED THAT ADMINISTRATIVE AGENT FURNISH SUCH
LENDER, PROMPTLY AFTER IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR
EXAMINATION REPORT AND REPORT WITH RESPECT TO ANY TRANCHE A BORROWING BASE,
TRANCHE A-1 BORROWING BASE OR TRANCHE A-2 BORROWING BASE PREPARED OR RECEIVED BY
ADMINISTRATIVE AGENT (EACH FIELD AUDIT OR EXAMINATION REPORT AND REPORT WITH
RESPECT TO ANY TRANCHE A BORROWING BASE, TRANCHE A-1 BORROWING BASE OR TRANCHE
A-2 BORROWING BASE BEING REFERRED TO HEREIN AS A “REPORT” AND COLLECTIVELY,
“REPORTS”), APPRAISAL AND FINANCIAL STATEMENTS;

178

--------------------------------------------------------------------------------

 

 

(II)       EXPRESSLY AGREES AND ACKNOWLEDGES THAT ADMINISTRATIVE AGENT (A) DOES
NOT MAKE ANY REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT,
APPRAISAL OR FINANCIAL STATEMENT OR (B) SHALL NOT BE LIABLE FOR ANY INFORMATION
CONTAINED IN ANY REPORT, APPRAISAL OR FINANCIAL STATEMENT;

(III)     EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT
COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT ADMINISTRATIVE AGENT OR ANY OTHER
PARTY PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION
REGARDING BORROWERS AND GUARANTORS AND WILL RELY SIGNIFICANTLY UPON BORROWERS’
AND GUARANTORS’ BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF BORROWERS’
AND GUARANTORS’ PERSONNEL; AND

(IV)     AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND STRICTLY FOR ITS INTERNAL
USE IN ACCORDANCE WITH THE TERMS OF SECTION 13.5 HEREOF, AND NOT TO DISTRIBUTE
OR USE ANY REPORT IN ANY OTHER MANNER.


(B)     BORROWER AND GUARANTORS HEREBY ACKNOWLEDGE THAT (I) THE ADMINISTRATIVE
AGENT AND/OR THE ARRANGERS WILL MAKE AVAILABLE TO THE LENDERS AND THE ISSUING
BANK MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWERS AND
GUARANTORS HEREUNDER (COLLECTIVELY, “BORROWER MATERIALS”) BY POSTING THE
BORROWER MATERIALS ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC SYSTEM (THE
“PLATFORM”) AND (II) CERTAIN OF THE LENDERS MAY BE “PUBLIC-SIDE” LENDERS (I.E.,
LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL NON-PUBLIC INFORMATION WITH RESPECT
TO THE BORROWERS AND GUARANTORS OR THEIR SECURITIES) (EACH, A “PUBLIC LENDER”). 
BORROWERS AND GUARANTORS HEREBY AGREE THAT THEY WILL USE COMMERCIALLY REASONABLE
EFFORTS TO IDENTIFY THAT PORTION OF THE BORROWER MATERIALS THAT MAY BE
DISTRIBUTED TO THE PUBLIC LENDERS AND THAT (A) ALL THE BORROWER MATERIALS SHALL
BE CLEARLY AND CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM, SHALL MEAN
THAT THE WORD “PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF; (B)
BY MARKING BORROWER MATERIALS “PUBLIC,” THE BORROWERS AND GUARANTORS SHALL BE
DEEMED TO HAVE AUTHORIZED THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE ISSUING
BANK AND THE LENDERS TO TREAT THE BORROWER MATERIALS AS NOT CONTAINING ANY
MATERIAL NON-PUBLIC INFORMATION (ALTHOUGH IT MAY BE SENSITIVE AND PROPRIETARY)
WITH RESPECT TO THE BORROWERS AND GUARANTORS OR THEIR SECURITIES FOR PURPOSES OF
UNITED STATES FEDERAL AND STATE SECURITIES LAWS (PROVIDED, THAT, TO THE EXTENT
THE BORROWER MATERIALS CONSTITUTE INFORMATION, THEY SHALL BE TREATED AS SET
FORTH IN SECTION 13.5); (C) ALL BORROWER MATERIALS MARKED “PUBLIC” ARE PERMITTED
TO BE MADE AVAILABLE THROUGH A PORTION OF THE PLATFORM DESIGNATED “PUBLIC
INVESTOR”; AND (D) THE ADMINISTRATIVE AGENT AND THE ARRANGERS SHALL BE ENTITLED
TO TREAT THE BORROWER MATERIALS THAT ARE NOT MARKED “PUBLIC” AS BEING SUITABLE
ONLY FOR POSTING ON A PORTION OF THE PLATFORM NOT DESIGNATED “PUBLIC INVESTOR.” 
NOTWITHSTANDING THE FOREGOING, THE BORROWERS SHALL BE UNDER NO OBLIGATION TO
MARK ANY BORROWER MATERIALS “PUBLIC.”


12.11       COLLATERAL MATTERS.

179

--------------------------------------------------------------------------------

 

 


(A)     ADMINISTRATIVE AGENT MAY, AT ITS OPTION, FROM TIME TO TIME, AT ANY TIME
ON OR AFTER AN EVENT OF DEFAULT AND FOR SO LONG AS THE SAME IS CONTINUING OR
UPON ANY OTHER FAILURE OF A CONDITION PRECEDENT TO THE LOANS AND LETTER OF
CREDIT ACCOMMODATIONS HEREUNDER, MAKE SUCHDISBURSEMENTS AND ADVANCES (“SPECIAL
ADMINISTRATIVE AGENT ADVANCES”) WHICH ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, (I) DEEMS NECESSARY OR DESIRABLE EITHER TO PRESERVE OR PROTECT THE
COLLATERAL OR ANY PORTION THEREOF OR (II) TO ENHANCE THE LIKELIHOOD OR MAXIMIZE
THE AMOUNT OF REPAYMENT BY BORROWERS AND GUARANTORS OF THE LOANS AND OTHER
OBLIGATIONS, PROVIDED,  THAT, THE AGGREGATE PRINCIPAL AMOUNT OF THE SPECIAL
ADMINISTRATIVE AGENT ADVANCES PURSUANT TO CLAUSES (I) AND (II) ABOVE, PLUS THE
THEN OUTSTANDING PRINCIPAL AMOUNT OF THE ADDITIONAL LOANS AND LETTER OF CREDIT
ACCOMMODATIONS WHICH ADMINISTRATIVE AGENT MAY MAKE OR PROVIDE AS SET FORTH IN
SECTION 12.8 HEREOF, SHALL NOT EXCEED THE AGGREGATE AMOUNT OF $75,000,000 OR
(III) TO PAY ANY OTHER AMOUNT CHARGEABLE TO ANY BORROWER OR GUARANTOR PURSUANT
TO THE TERMS OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
CONSISTING OF (A) COSTS, FEES AND EXPENSES AND (B) PAYMENTS TO ANY ISSUER OF
LETTER OF CREDIT ACCOMMODATIONS.  SPECIAL ADMINISTRATIVE AGENT ADVANCES SHALL BE
REPAYABLE ON DEMAND AND TOGETHER WITH ALL INTEREST THEREON SHALL CONSTITUTE
OBLIGATIONS SECURED BY THE COLLATERAL.  SPECIAL ADMINISTRATIVE AGENT ADVANCES
SHALL NOT CONSTITUTE LOANS BUT SHALL OTHERWISE CONSTITUTE OBLIGATIONS
HEREUNDER.  INTEREST ON SPECIAL ADMINISTRATIVE AGENT ADVANCES SHALL BE PAYABLE
AT THE INTEREST RATE THEN APPLICABLE TO BASE RATE LOANS AND SHALL BE PAYABLE ON
DEMAND.  SPECIAL ADMINISTRATIVE AGENT ADVANCES SHALL NOT CAUSE THE TOTAL
PRINCIPAL AMOUNT OF THE LOANS AND LETTER OF CREDIT ACCOMMODATIONS TO EXCEED THE
MAXIMUM CREDIT.   WITHOUT LIMITATION OF ITS OBLIGATIONS PURSUANT TO SECTION
6.10, EACH LENDER AGREES THAT IT SHALL MAKE AVAILABLE TO ADMINISTRATIVE AGENT,
UPON ADMINISTRATIVE AGENT’S DEMAND, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT
EQUAL TO SUCH LENDER’S PRO RATA SHARE OF EACH SUCH SPECIAL ADMINISTRATIVE AGENT
ADVANCE.  IF SUCH FUNDS ARE NOT MADE AVAILABLE TO ADMINISTRATIVE AGENT BY SUCH
LENDER, SUCH LENDER SHALL BE DEEMED A DEFAULTING LENDER AND ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RECOVER SUCH FUNDS, ON DEMAND FROM SUCH LENDER TOGETHER
WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH PAYMENT WAS DUE UNTIL THE
DATE SUCH AMOUNT IS PAID TO ADMINISTRATIVE AGENT AT THE FEDERAL FUNDS RATE FOR
EACH DAY DURING SUCH PERIOD (AS PUBLISHED BY THE FEDERAL RESERVE BANK OF NEW
YORK OR AT ADMINISTRATIVE AGENT’S OPTION BASED ON THE ARITHMETIC MEAN DETERMINED
BY ADMINISTRATIVE AGENT OF THE RATES FOR THE LAST TRANSACTION IN OVERNIGHT
FEDERAL FUNDS ARRANGED PRIOR TO 9:00 A.M. (NEW YORK CITY TIME) ON THAT DAY BY
EACH OF THE THREE LEADING BROKERS OF FEDERAL FUNDS TRANSACTIONS IN NEW YORK CITY
SELECTED BY ADMINISTRATIVE AGENT) AND IF SUCH AMOUNTS ARE NOT PAID WITHIN THREE
(3) DAYS OF ADMINISTRATIVE AGENT’S DEMAND, AT THE HIGHEST INTEREST RATE PROVIDED
FOR IN SECTION 3.1 HEREOF APPLICABLE TO BASE RATE LOANS.


(B)     LENDERS HEREBY IRREVOCABLY AUTHORIZE ADMINISTRATIVE AGENT, AT ITS OPTION
AND IN ITS DISCRETION TO RELEASE ANY SECURITY INTEREST IN, MORTGAGE OR LIEN
UPON, ANY OF THE COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT
AND SATISFACTION OF ALL OF THE OBLIGATIONS AND DELIVERY OF CASH COLLATERAL TO
THE EXTENT REQUIRED UNDER SECTION 13.1 BELOW, OR (II) CONSTITUTING PROPERTY
BEING SOLD OR DISPOSED OF IF LEAD BORROWER OR ANY BORROWER OR GUARANTOR
CERTIFIES TO ADMINISTRATIVE AGENT THAT THE SALE OR DISPOSITION IS MADE IN
COMPLIANCE WITH SECTION 9.7 HEREOF (AND ADMINISTRATIVE AGENT MAY RELY
CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), OR (III)
CONSTITUTING PROPERTY IN WHICH ANY BORROWER OR GUARANTOR DID NOT OWN AN INTEREST
AT THE TIME THE SECURITY INTEREST, MORTGAGE OR LIEN WAS GRANTED OR AT ANY TIME
THEREAFTER, OR (IV) HAVING A VALUE IN THE AGGREGATE IN ANY TWELVE (12) MONTH
PERIOD OF LESS THAN $25,000,000, AND TO THE EXTENT ADMINISTRATIVE AGENT MAY
RELEASE ITS SECURITY INTEREST IN AND LIEN UPON ANY SUCH COLLATERAL PURSUANT TO
THE SALE OR OTHER DISPOSITION THEREOF, SUCH SALE OR OTHER DISPOSITION SHALL BE
DEEMED CONSENTED TO BY LENDERS, OR (V) IF REQUIRED OR PERMITTED UNDER ANY OTHER
TERMS HEREOF OR OF ANY OF THE OTHER FINANCING AGREEMENTS, INCLUDING ANY
INTERCREDITOR AGREEMENT, OR (VI) APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY
ALL OF LENDERS.  EXCEPT AS PROVIDED ABOVE, ADMINISTRATIVE AGENT WILL NOT RELEASE
ANY SECURITY INTEREST IN, MORTGAGE OR LIEN UPON, ANY OF THE COLLATERAL WITHOUT
THE PRIOR WRITTEN AUTHORIZATION OF ALL OF LENDERS. UPON REQUEST BY
ADMINISTRATIVE AGENT AT ANY TIME, LENDERS WILL PROMPTLY CONFIRM IN WRITING
ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE PARTICULAR TYPES OR ITEMS OF
COLLATERAL PURSUANT TO THIS SECTION.

180

--------------------------------------------------------------------------------

 

 


(C)     WITHOUT IN ANY MANNER LIMITING ADMINISTRATIVE AGENT’S AUTHORITY TO ACT
WITHOUT ANY SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY THE REQUIRED
LENDERS, EACH LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY
ADMINISTRATIVE AGENT, THE AUTHORITY TO RELEASE COLLATERAL CONFERRED UPON
ADMINISTRATIVE AGENT UNDER THIS SECTION.  ADMINISTRATIVE AGENT SHALL (AND IS
HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE
NECESSARY TO EVIDENCE THE RELEASE OF THE SECURITY INTEREST, MORTGAGE OR LIENS
GRANTED TO ADMINISTRATIVE AGENT UPON ANY COLLATERAL TO THE EXTENT SET FORTH
ABOVE; PROVIDED, THAT,  (I) ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN ADMINISTRATIVE AGENT’S OPINION,
WOULD EXPOSE ADMINISTRATIVE AGENT TO LIABILITY OR CREATE ANY OBLIGATIONS OR
ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH SECURITY INTEREST,
MORTGAGE OR LIENS WITHOUT RECOURSE OR WARRANTY AND  (II) SUCH RELEASE SHALL NOT
IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY SECURITY
INTEREST, MORTGAGE OR LIEN UPON (OR OBLIGATIONS OF ANY BORROWER OR GUARANTOR IN
RESPECT OF) THE COLLATERAL RETAINED BY SUCH BORROWER OR GUARANTOR.


(D)    ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY LENDER OR
ANY OTHER PERSON TO INVESTIGATE, CONFIRM OR ASSURE THAT THE COLLATERAL EXISTS OR
IS OWNED BY ANY BORROWER OR GUARANTOR OR IS CARED FOR, PROTECTED OR INSURED OR
HAS BEEN ENCUMBERED, OR THAT ANY PARTICULAR ITEMS OF COLLATERAL MEET THE
ELIGIBILITY CRITERIA APPLICABLE IN RESPECT OF THE LOANS OR LETTER OF CREDIT
ACCOMMODATIONS HEREUNDER, OR WHETHER ANY PARTICULAR RESERVES ARE APPROPRIATE, OR
THAT THE LIENS AND SECURITY INTERESTS GRANTED TO ADMINISTRATIVE AGENT PURSUANT
HERETO OR ANY OF THE FINANCING AGREEMENTS OR OTHERWISE HAVE BEEN PROPERLY OR
SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR
MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE
EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO
ADMINISTRATIVE AGENT IN THIS AGREEMENT OR IN ANY OF THE OTHER FINANCING
AGREEMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR
ANY ACT, OMISSION OR EVENT RELATED THERETO, ADMINISTRATIVE AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS DISCRETION, GIVEN ADMINISTRATIVE AGENT’S
OWN INTEREST IN THE COLLATERAL AS A LENDER AND THAT ADMINISTRATIVE AGENT SHALL
HAVE NO DUTY OR LIABILITY WHATSOEVER TO ANY OTHER LENDER.


12.12       AGENCY FOR PERFECTION.  EACH LENDER HEREBY APPOINTS ADMINISTRATIVE
AGENT AND EACH OTHER LENDER AS AGENT AND BAILEE FOR THE PURPOSE OF PERFECTING
THE SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL OF ADMINISTRATIVE AGENT
IN ASSETS WHICH, IN ACCORDANCE WITH ARTICLE 9 OF THE UCC CAN BE PERFECTED ONLY
BY POSSESSION (OR WHERE THE SECURITY INTEREST OF A SECURED PARTY WITH POSSESSION
HAS PRIORITY OVER THE SECURITY INTEREST OF ANOTHER SECURED PARTY) AND
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY ACKNOWLEDGES THAT IT HOLDS
POSSESSION OF ANY SUCH COLLATERAL FOR THE BENEFIT OF ADMINISTRATIVE AGENT AS
SECURED PARTY.  SHOULD ANY LENDER OBTAIN POSSESSION OF ANY SUCH COLLATERAL, SUCH
LENDER SHALL NOTIFY ADMINISTRATIVE AGENT THEREOF, AND, PROMPTLY UPON
ADMINISTRATIVE AGENT’S REQUEST THEREFOR SHALL DELIVER SUCH COLLATERAL TO
ADMINISTRATIVE AGENT OR IN ACCORDANCE WITH ADMINISTRATIVE AGENT’S INSTRUCTIONS.




181

--------------------------------------------------------------------------------

 

 


12.13       AGENT MAY FILE PROOFS OF CLAIM.


(A)     IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATIVE TO ANY BORROWER OR GUARANTOR, ADMINISTRATIVE AGENT
(IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY OBLIGATIONS OR AMOUNTS OWING IN
RESPECT OF LETTER OF CREDIT ACCOMMODATIONS SHALL THEN BE DUE AND PAYABLE AS
HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWERS) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:

(I)            TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE OBLIGATIONS (OTHER THAN
OBLIGATIONS UNDER BANK PRODUCTS TO WHICH ADMINISTRATIVE AGENT IS NOT A PARTY)
AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
LENDERS, ISSUING BANK AND ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF LENDERS,
ISSUING BANK AND ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL
AND ALL OTHER AMOUNTS DUE LENDERS, ISSUING BANK AND ADMINISTRATIVE AGENT ALLOWED
IN SUCH JUDICIAL PROCEEDING); AND

(II)          TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME; AND ANY CUSTODIAN,
RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL
IN ANY SUCH JUDICIAL PROCEEDING IS HEREBY AUTHORIZED BY EACH LENDER AND ISSUING
BANK TO MAKE SUCH PAYMENTS TO ADMINISTRATIVE AGENT AND, IN THE EVENT THAT
ADMINISTRATIVE AGENT SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO
LENDERS AND ISSUING BANK, TO PAY TO ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF ADMINISTRATIVE
AGENT AND ITS AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE ADMINISTRATIVE
AGENT.


(B)     NOTHING CONTAINED HEREIN SHALL BE DEEMED TO AUTHORIZE ADMINISTRATIVE
AGENT TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT ON BEHALF OF ANY LENDER OR
ISSUING BANK ANY PLAN OF REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION
AFFECTING THE OBLIGATIONS OR THE RIGHTS OF ANY LENDER OR TO AUTHORIZE
ADMINISTRATIVE AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY LENDER IN ANY SUCH
PROCEEDING.


(C)     TO THE EXTENT REQUIRED BY LOCAL LAW, BORROWERS AND GUARANTORS AGREE TO
REITERATE THE TERMS OF THE POWER OF ATTORNEY GRANTED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THIS SECTION 12.13 UNDER ANY SEPARATE LETTER OR DOCUMENT.


12.14       SUCCESSOR ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT MAY RESIGN AS
ADMINISTRATIVE AGENT UPON THIRTY (30) DAYS’ NOTICE TO LENDERS AND PARENT. IF
ADMINISTRATIVE AGENT RESIGNS UNDER THIS AGREEMENT, THE REQUIRED LENDERS SHALL
APPOINT FROM AMONG THE LENDERS A SUCCESSOR AGENT FOR LENDERS.  IF NO SUCCESSOR
AGENT IS APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE RESIGNATION OF
ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT MAY APPOINT, AFTER CONSULTING WITH
LENDERS AND PARENT, A SUCCESSOR AGENT FROM AMONG LENDERS.  UPON THE ACCEPTANCE
BY THE LENDER SO SELECTED OF ITS APPOINTMENT AS SUCCESSOR AGENT HEREUNDER, SUCH
SUCCESSOR AGENT SHALL SUCCEED TO ALL OF THE RIGHTS, POWERS AND DUTIES OF THE
RETIRING ADMINISTRATIVE AGENT AND THE TERM “ADMINISTRATIVE AGENT” AS USED HEREIN
AND IN THE OTHER FINANCING AGREEMENTS SHALL MEAN SUCH SUCCESSOR AGENT AND THE
RETIRING ADMINISTRATIVE AGENT’S APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE
AGENT SHALL BE TERMINATED.  AFTER ANY RETIRING ADMINISTRATIVE AGENT’S
RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS SECTION 12
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED BY IT WHILE IT WAS
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  IF NO SUCCESSOR AGENT HAS ACCEPTED
APPOINTMENT AS ADMINISTRATIVE AGENT BY THE DATE WHICH IS THIRTY (30) DAYS AFTER
THE DATE OF A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL NONETHELESS THEREUPON BECOME
EFFECTIVE AND LENDERS SHALL PERFORM ALL OF THE DUTIES OF ADMINISTRATIVE AGENT
HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
AGENT AS PROVIDED FOR ABOVE.  ANY RESIGNATION BY ADMINISTRATIVE AGENT PURSUANT
TO THIS SECTION SHALL ALSO CONSTITUTE ITS RESIGNATION AS ISSUING BANK AND SWING
LINE LENDER.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE
AGENT HEREUNDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL
OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ISSUING BANK AND
SWING LINE LENDER, (B) THE RETIRING ISSUING BANK AND SWING LINE LENDER SHALL BE
DISCHARGED FROM ALL OF THEIR RESPECTIVE DUTIES AND OBLIGATIONS HEREUNDER OR
UNDER THE OTHER FINANCING AGREEMENTS, AND (C) THE SUCCESSOR ISSUING BANK SHALL
ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY,
OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS
SATISFACTORY TO THE RETIRING ISSUING BANK TO EFFECTIVELY ASSUME THE OBLIGATIONS
OF THE RETIRING ISSUING BANK WITH RESPECT TO SUCH LETTERS OF CREDIT.

182

--------------------------------------------------------------------------------

 

 


12.15       OTHER AGENT DESIGNATIONS.  ADMINISTRATIVE AGENT MAY AT ANY TIME AND
FROM TIME TO TIME DETERMINE THAT A LENDER MAY, IN ADDITION, BE A “ADMINISTRATIVE
AGENT”, “SYNDICATION AGENT”, “DOCUMENTATION AGENT” OR SIMILAR DESIGNATION
HEREUNDER AND ENTER INTO AN AGREEMENT WITH SUCH LENDER TO HAVE IT SO IDENTIFIED
FOR PURPOSES OF THIS AGREEMENT.  ADMINISTRATIVE AGENT SHALL PROVIDE WRITTEN
NOTICE TO LEAD BORROWER OF ANY SUCH AGREEMENT.  ANY LENDER THAT IS SO DESIGNATED
AS A ADMINISTRATIVE AGENT, SYNDICATION AGENT, DOCUMENTATION AGENT OR SUCH
SIMILAR DESIGNATION BY ADMINISTRATIVE AGENT SHALL HAVE NO RIGHT, POWER,
OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OTHER THAN THOSE APPLICABLE TO ALL LENDERS AS SUCH. 
WITHOUT LIMITING THE FOREGOING, THE LENDERS SO IDENTIFIED SHALL NOT HAVE OR BE
DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER AND NO LENDER SHALL BE
DEEMED TO HAVE RELIED, NOR SHALL ANY LENDER  RELY, ON A LENDER SO IDENTIFIED AS
A ADMINISTRATIVE AGENT, SYNDICATION AGENT, DOCUMENTATION AGENT OR SUCH SIMILAR
DESIGNATION IN DECIDING TO ENTER INTO THIS AGREEMENT OR IN TAKING OR NOT TAKING
ACTION HEREUNDER.


SECTION 13.    TERM OF AGREEMENT; MISCELLANEOUS


13.1           TERM.


(A)     THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL BECOME EFFECTIVE
AS OF THE DATE SET FORTH ON THE FIRST PAGE HEREOF AND SHALL CONTINUE IN FULL
FORCE AND EFFECT FOR A TERM ENDING ON NOVEMBER 19, 2018 (THE “MATURITY DATE”). 
IN ADDITION, BORROWERS MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON TEN (10)
DAYS PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT (WHICH NOTICE SHALL BE
IRREVOCABLE) AND ADMINISTRATIVE AGENT MAY, AT ITS OPTION, AND SHALL AT THE
DIRECTION OF REQUIRED LENDERS, TERMINATE THIS AGREEMENT AT ANY TIME ON OR AFTER
AN EVENT OF DEFAULT.  UPON THE MATURITY DATE OR ANY OTHER EFFECTIVE DATE OF
TERMINATION OF THE FINANCING AGREEMENTS, BORROWERS SHALL PAY TO ADMINISTRATIVE
AGENT ALL OUTSTANDING AND UNPAID OBLIGATIONS AND SHALL FURNISH CASH COLLATERAL
TO ADMINISTRATIVE AGENT (OR AT ADMINISTRATIVE AGENT’S OPTION, A LETTER OF CREDIT
ISSUED FOR THE ACCOUNT OF BORROWERS AND AT BORROWERS’ EXPENSE, IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, BY AN ISSUER ACCEPTABLE TO
ADMINISTRATIVE AGENT AND PAYABLE TO ADMINISTRATIVE AGENT AS BENEFICIARY) IN SUCH
AMOUNTS AS ADMINISTRATIVE AGENT DETERMINES ARE REASONABLY NECESSARY TO SECURE
ADMINISTRATIVE AGENT AND LENDERS FROM LOSS, COST, DAMAGE OR EXPENSE, INCLUDING
ATTORNEYS’ FEES AND EXPENSES, IN CONNECTION WITH ANY CONTINGENT OBLIGATIONS,
INCLUDING ISSUED AND OUTSTANDING LETTER OF CREDIT ACCOMMODATIONS AND CHECKS OR
OTHER PAYMENTS PROVISIONALLY CREDITED TO THE OBLIGATIONS AND/OR AS TO WHICH
ADMINISTRATIVE AGENT OR ANY LENDER HAS NOT YET RECEIVED FINAL AND INDEFEASIBLE
PAYMENT AND ANY CONTINUING OBLIGATIONS OF ADMINISTRATIVE AGENT OR ANY LENDER
PURSUANT TO ANY DEPOSIT ACCOUNT CONTROL AGREEMENT (CONTINGENT OR OTHERWISE) AND
FOR ANY OF THE OBLIGATIONS, ARISING UNDER OR IN CONNECTION WITH ANY BANK
PRODUCTS IN SUCH AMOUNTS AS THE BANK PRODUCT PROVIDER MAY REQUIRE (UNLESS SUCH
OBLIGATIONS ARISING UNDER OR IN CONNECTION WITH ANY BANK PRODUCTS ARE PAID IN
FULL IN CASH AND TERMINATED IN A MANNER SATISFACTORY TO THE BANK PRODUCT
PROVIDER).  THE AMOUNT OF SUCH CASH COLLATERAL (OR LETTER OF CREDIT, AS
ADMINISTRATIVE AGENT MAY DETERMINE) AS TO ANY LETTER OF CREDIT ACCOMMODATIONS
SHALL BE IN THE AMOUNT EQUAL TO ONE HUNDRED FIVE (105%) PERCENT OF THE AMOUNT OF
THE LETTER OF CREDIT ACCOMMODATIONS PLUS THE AMOUNT OF ANY EXPENSES PAYABLE OR
TO BECOME PAYABLE IN CONNECTION THEREWITH THROUGH THE END OF THE LATEST
EXPIRATION DATE OF SUCH LETTER OF CREDIT ACCOMMODATIONS.  SUCH PAYMENTS IN
RESPECT OF THE OBLIGATIONS AND CASH COLLATERAL SHALL BE REMITTED BY WIRE
TRANSFER IN FEDERAL FUNDS TO THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT OR SUCH
OTHER BANK ACCOUNT OF ADMINISTRATIVE AGENT, AS ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION, DESIGNATE IN WRITING TO LEAD BORROWER FOR SUCH PURPOSE.  INTEREST
SHALL BE DUE UNTIL AND INCLUDING THE NEXT BUSINESS DAY, IF THE AMOUNTS SO PAID
BY BORROWERS TO THE ADMINISTRATIVE AGENT PAYMENT ACCOUNT OR OTHER BANK ACCOUNT
DESIGNATED BY ADMINISTRATIVE AGENT ARE RECEIVED IN SUCH BANK ACCOUNT LATER THAN
12:00 NOON, BOSTON TIME.

183

--------------------------------------------------------------------------------

 

 


(B)     NO TERMINATION OF THIS AGREEMENT OR THE OTHER FINANCING AGREEMENTS SHALL
RELIEVE OR DISCHARGE ANY BORROWER OR GUARANTOR OF ITS RESPECTIVE DUTIES,
OBLIGATIONS AND COVENANTS UNDER THIS AGREEMENT OR THE OTHER FINANCING AGREEMENTS
UNTIL ALL OBLIGATIONS HAVE BEEN FULLY AND FINALLY DISCHARGED AND PAID, AND
ADMINISTRATIVE AGENT’S CONTINUING SECURITY INTEREST IN THE COLLATERAL AND THE
RIGHTS AND REMEDIES OF ADMINISTRATIVE AGENT AND LENDERS HEREUNDER, UNDER THE
OTHER FINANCING AGREEMENTS AND APPLICABLE LAW, SHALL REMAIN IN EFFECT UNTIL ALL
SUCH OBLIGATIONS HAVE BEEN FULLY AND FINALLY DISCHARGED AND PAID.  ACCORDINGLY,
EACH BORROWER AND GUARANTOR WAIVES ANY RIGHTS IT MAY HAVE UNDER THE UCC TO
DEMAND THE FILING OF TERMINATION STATEMENTS WITH RESPECT TO THE COLLATERAL AND
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO SEND SUCH TERMINATION STATEMENTS
TO BORROWERS OR GUARANTORS, OR TO FILE THEM WITH ANY FILING OFFICE, IN EACH
CASE, UNLESS AND UNTIL THIS AGREEMENT SHALL HAVE BEEN TERMINATED IN ACCORDANCE
WITH ITS TERMS AND ALL OBLIGATIONS PAID AND SATISFIED IN FULL IN IMMEDIATELY
AVAILABLE FUNDS.


13.2           INTERPRETATIVE PROVISIONS

. 


(A)     ALL TERMS USED HEREIN WHICH ARE DEFINED IN ARTICLE 1, ARTICLE 8 OR
ARTICLE 9 OF THE UCC SHALL HAVE THE MEANINGS GIVEN THEREIN UNLESS OTHERWISE
DEFINED IN THIS AGREEMENT.


(B)     ALL REFERENCES TO THE PLURAL HEREIN SHALL ALSO MEAN THE SINGULAR AND TO
THE SINGULAR SHALL ALSO MEAN THE PLURAL UNLESS THE CONTEXT OTHERWISE REQUIRES.


 

184

--------------------------------------------------------------------------------

 

 


(C)     ALL REFERENCES TO ANY BORROWER, GUARANTOR, ADMINISTRATIVE AGENT AND
LENDERS PURSUANT TO THE DEFINITIONS SET FORTH IN THE RECITALS HERETO, OR TO ANY
OTHER PERSON HEREIN, SHALL INCLUDE THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


(D)    THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER”, “THIS AGREEMENT” AND WORDS OF
SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A
WHOLE AND NOT ANY PARTICULAR PROVISION OF THIS AGREEMENT AND AS THIS AGREEMENT
NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED, EXTENDED,
RENEWED, RESTATED OR REPLACED.


(E)     THE WORD “INCLUDING” WHEN USED IN THIS AGREEMENT SHALL MEAN “INCLUDING,
WITHOUT LIMITATION” AND THE WORD “WILL” WHEN USED IN THIS AGREEMENT SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.


(F)      AN EVENT OF DEFAULT SHALL EXIST OR CONTINUE OR BE CONTINUING UNTIL SUCH
EVENT OF DEFAULT IS WAIVED IN ACCORDANCE WITH SECTION 11.3 OR IS CURED IN A
MANNER SATISFACTORY TO ADMINISTRATIVE AGENT, IF SUCH EVENT OF DEFAULT IS CAPABLE
OF BEING CURED AS DETERMINED BY ADMINISTRATIVE AGENT.


(G)     ALL REFERENCES TO THE TERM “GOOD FAITH” USED HEREIN WHEN APPLICABLE TO
ADMINISTRATIVE AGENT OR ANY LENDER SHALL MEAN, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN THE UCC, HONESTY IN FACT IN THE CONDUCT OR
TRANSACTION CONCERNED AND THE OBSERVANCE OF REASONABLE COMMERCIAL STANDARDS OF
FAIR DEALING BASED ON HOW AN ASSET-BASED LENDER WITH SIMILAR RIGHTS PROVIDING A
CREDIT FACILITY OF THE TYPE SET FORTH HEREIN WOULD ACT IN SIMILAR CIRCUMSTANCES
AT THE TIME WITH THE INFORMATION THEN AVAILABLE TO IT.  BORROWERS AND GUARANTORS
SHALL HAVE THE BURDEN OF PROVING ANY LACK OF GOOD FAITH ON THE PART OF
ADMINISTRATIVE AGENT OR ANY LENDER ALLEGED BY ANY BORROWER OR GUARANTOR AT ANY
TIME.


(H)     ANY ACCOUNTING TERM USED IN THIS AGREEMENT SHALL HAVE, UNLESS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE MEANING CUSTOMARILY GIVEN IN ACCORDANCE WITH
GAAP, AND ALL FINANCIAL COMPUTATIONS HEREUNDER SHALL BE COMPUTED UNLESS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP AS CONSISTENTLY
APPLIED AND USING THE SAME METHOD FOR INVENTORY VALUATION AS USED IN THE
PREPARATION OF THE FINANCIAL STATEMENTS OF PARENT MOST RECENTLY RECEIVED BY
ADMINISTRATIVE AGENT PRIOR TO THE EFFECTIVE DATE OR SUCH OTHER METHOD AS MAY BE
ACCEPTABLE TO ADMINISTRATIVE AGENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN GAAP OR ANY INTERPRETATIONS OR OTHER PRONOUNCEMENTS BY THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR OTHERWISE, THE TERM “UNQUALIFIED
OPINION” AS USED HEREIN TO REFER TO OPINIONS OR REPORTS PROVIDED BY ACCOUNTANTS
SHALL MEAN AN OPINION OR REPORT THAT IS NOT ONLY UNQUALIFIED (OTHER THAN BY
REASON OF AN EXCEPTION AS TO CONSISTENCY RELATED TO NEW ACCOUNTING
PRONOUNCEMENTS OR METHOD CHANGE UNDER GAAP) BUT ALSO DOES NOT INCLUDE ANY
EXPLANATION, SUPPLEMENTAL COMMENT OR OTHER COMMENT OR NOTE CONCERNING THE
ABILITY OF THE APPLICABLE PERSON TO CONTINUE AS A GOING CONCERN.  IF AT ANY TIME
ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO,
REQUIREMENT OR OTHER PROVISION SET FORTH IN ANY FINANCING AGREEMENT, AND EITHER
THE LEAD BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE LEAD BORROWER SHALL NEGOTIATE IN GOOD FAITH TO AMEND
SUCH RATIO, REQUIREMENT OR OTHER PROVISION TO PRESERVE THE ORIGINAL INTENT
THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED, THAT, UNTIL SO AMENDED, (I) SUCH RATIO, REQUIREMENT OR OTHER
PROVISION SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH
CHANGE THEREIN AND (II) THE LEAD BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER
THIS AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER SETTING FORTH A
RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO, REQUIREMENT OR OTHER
PROVISION MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

185

--------------------------------------------------------------------------------

 

 


(I)       IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”, THE WORDS “TO” AND
“UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING”.


(J)       UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES HEREIN TO
ANY AGREEMENT, DOCUMENT OR INSTRUMENT SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT
AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, EXTENSIONS, RENEWALS, RESTATEMENTS OR
REPLACEMENTS WITH RESPECT THERETO, BUT ONLY TO THE EXTENT THE SAME ARE NOT
PROHIBITED BY THE TERMS HEREOF OR OF ANY OTHER FINANCING AGREEMENT, AND
(II) REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE CONSTRUED AS INCLUDING
ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING,
RECODIFYING, SUPPLEMENTING OR INTERPRETING THE STATUTE OR REGULATION.


(K)     THE CAPTIONS AND HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


(L)       THIS AGREEMENT AND OTHER FINANCING AGREEMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS.  ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND SHALL
EACH BE PERFORMED IN ACCORDANCE WITH THEIR TERMS.


(M)   THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS ARE THE RESULT OF
NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO ADMINISTRATIVE AGENT AND
THE OTHER PARTIES, AND ARE THE PRODUCTS OF ALL PARTIES.  ACCORDINGLY, THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL NOT BE CONSTRUED AGAINST
ADMINISTRATIVE AGENT OR LENDERS MERELY BECAUSE OF ADMINISTRATIVE AGENT’S OR ANY
LENDER’S INVOLVEMENT IN THEIR PREPARATION.


13.3           NOTICES 

.  All notices, requests and demands hereunder shall be in writing and deemed to
have been given or made:  if delivered in person, immediately upon delivery; if
by facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.  All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

If to any Borrower or Guarantor:

Spartan Stores, Inc.
850 76th St. SW
P.O. Box 8700
Grand Rapids, Michigan 49518-8700
Attention: Mr. David Staples
Telephone No.: 616-878-8315
Telecopy No.: 616-878-2775

with a copy to:

Warner Norcross & Judd LLP

111 Lyon St., N.W., Suite 900

Grand Rapids, Michigan 49501-3487

Attention: Mark J. Wassink, Esq.

Telephone No.: 616-752-2189

Telecopy No.: 616-222-2189

If to Administrative Agent:

Wells Fargo Capital Finance, LLC
One Boston Place
18th Floor
Boston, Massachusetts 02108
Attention: Portfolio Administrator - Spartan
Telephone No.: 617-854-7283
Telecopy No.: 855-461-3726

186

--------------------------------------------------------------------------------

 

 


13.4           PARTIAL INVALIDITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD
TO BE INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
INVALIDATE THIS AGREEMENT AS A WHOLE, BUT THIS AGREEMENT SHALL BE CONSTRUED AS
THOUGH IT DID NOT CONTAIN THE PARTICULAR PROVISION HELD TO BE INVALID OR
UNENFORCEABLE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES SHALL BE CONSTRUED
AND ENFORCED ONLY TO SUCH EXTENT AS SHALL BE PERMITTED BY APPLICABLE LAW.


13.5           CONFIDENTIALITY.


(A)     ADMINISTRATIVE AGENT AND EACH LENDER SHALL USE ALL REASONABLE EFFORTS TO
KEEP CONFIDENTIAL, IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES FOR HANDLING
CONFIDENTIAL INFORMATION AND SAFE AND SOUND LENDING PRACTICES, ANY MATERIAL
NON-PUBLIC INFORMATION SUPPLIED TO IT BY ANY BORROWER PURSUANT TO THIS
AGREEMENT, PROVIDED, THAT, NOTHING CONTAINED HEREIN SHALL LIMIT THE DISCLOSURE
OF ANY SUCH INFORMATION: (I) TO THE EXTENT REQUIRED BY STATUTE, RULE,
REGULATION, SUBPOENA OR COURT ORDER, (II) TO BANK EXAMINERS AND OTHER
REGULATORS, AUDITORS AND/OR ACCOUNTANTS,  IN CONNECTION WITH ANY LITIGATION TO
WHICH ADMINISTRATIVE AGENT OR SUCH LENDER IS A PARTY OR AS MAY BE REQUESTED OR
REQUIRED BY ANY GOVERNMENTAL AUTHORITY, (III) TO ANY LENDER (OR ITS AGENTS OR
OTHER REPRESENTATIVES) OR PARTICIPANT (OR PROSPECTIVE LENDER OR PARTICIPANT) OR
TO ANY AFFILIATE OF ANY LENDER ,SO LONG AS SUCH LENDER (OR ITS AGENTS OR OTHER
REPRESENTATIVES) OR PARTICIPANT (OR PROSPECTIVE LENDER OR PARTICIPANT) OR
AFFILIATE SHALL HAVE BEEN INSTRUCTED TO TREAT SUCH INFORMATION AS CONFIDENTIAL
IN ACCORDANCE WITH THIS SECTION 13.5, OR (IV) TO COUNSEL FOR ADMINISTRATIVE
AGENT OR ANY LENDER OR PARTICIPANT (OR PROSPECTIVE LENDER OR PARTICIPANT).


(B)     IN THE EVENT THAT ADMINISTRATIVE AGENT OR ANY LENDER RECEIVES A REQUEST
OR DEMAND TO DISCLOSE ANY CONFIDENTIAL INFORMATION PURSUANT TO ANY SUBPOENA OR
COURT ORDER, ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AGREES (I)
TO THE EXTENT PERMITTED BY APPLICABLE LAW OR IF PERMITTED BY APPLICABLE LAW, TO
THE EXTENT ADMINISTRATIVE AGENT OR SUCH LENDER DETERMINES IN GOOD FAITH THAT IT
WILL NOT CREATE ANY RISK OF LIABILITY TO ADMINISTRATIVE AGENT OR SUCH LENDER,
ADMINISTRATIVE AGENT OR SUCH LENDER WILL PROMPTLY NOTIFY LEAD BORROWER OF SUCH
REQUEST SO THAT LEAD BORROWER MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
RELIEF OR REMEDY AND (II) IF DISCLOSURE OF SUCH INFORMATION IS REQUIRED,
DISCLOSE SUCH INFORMATION AND, SUBJECT TO REIMBURSEMENT BY BORROWERS OF
ADMINISTRATIVE AGENT’S OR SUCH LENDER’S EXPENSES, COOPERATE WITH LEAD BORROWER
IN THE REASONABLE EFFORTS TO OBTAIN AN ORDER OR OTHER RELIABLE ASSURANCE THAT
CONFIDENTIAL TREATMENT WILL BE ACCORDED TO SUCH PORTION OF THE DISCLOSED
INFORMATION WHICH LEAD BORROWER SO DESIGNATES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW OR IF PERMITTED BY APPLICABLE LAW, TO THE EXTENT ADMINISTRATIVE
AGENT OR SUCH LENDER DETERMINES IN GOOD FAITH THAT IT WILL NOT CREATE ANY RISK
OF LIABILITY TO ADMINISTRATIVE AGENT OR SUCH LENDER.

187

--------------------------------------------------------------------------------

 

 


(C)     IN NO EVENT SHALL THIS SECTION 13.5 OR ANY OTHER PROVISION OF THIS
AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR APPLICABLE LAW BE DEEMED:
(I) TO APPLY TO OR RESTRICT DISCLOSURE OF INFORMATION THAT HAS BEEN OR IS MADE
PUBLIC BY ANY BORROWER, GUARANTOR OR ANY THIRD PARTY OR OTHERWISE BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE IN
VIOLATION HEREOF, (II) TO APPLY TO OR RESTRICT DISCLOSURE OF INFORMATION THAT
WAS OR BECOMES AVAILABLE TO ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY AFFILIATE
OF ANY LENDER) ON A NON-CONFIDENTIAL BASIS FROM A PERSON OTHER THAN A BORROWER
OR GUARANTOR, (III) TO REQUIRE ADMINISTRATIVE AGENT OR ANY LENDER TO RETURN ANY
MATERIALS FURNISHED BY A BORROWER OR GUARANTOR TO ADMINISTRATIVE AGENT OR A
LENDER OR  PREVENT ADMINISTRATIVE AGENT OR A LENDER FROM RESPONDING TO ROUTINE
INFORMATIONAL REQUESTS  IN ACCORDANCE WITH THE CODE OF ETHICS FOR THE EXCHANGE
OF CREDIT INFORMATION PROMULGATED BY THE ROBERT MORRIS ASSOCIATES OR OTHER
APPLICABLE INDUSTRY STANDARDS RELATING TO THE EXCHANGE OF CREDIT INFORMATION. 
THE OBLIGATIONS OF ADMINISTRATIVE AGENT AND LENDERS UNDER THIS SECTION 13.5
SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF ADMINISTRATIVE AGENT AND LENDERS
UNDER ANY CONFIDENTIALITY LETTER SIGNED PRIOR TO THE EFFECTIVE DATE.


(D)    NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN OR IN ANY OF
THE OTHER FINANCING AGREEMENTS OR ANY OTHER WRITTEN OR ORAL UNDERSTANDING OR
AGREEMENT, (I) ANY OBLIGATIONS OF CONFIDENTIALITY CONTAINED HEREIN, IN ANY OF
THE OTHER FINANCING AGREEMENTS OR ANY SUCH OTHER UNDERSTANDING OR AGREEMENT DO
NOT APPLY AND HAVE NOT APPLIED FROM THE COMMENCEMENT OF DISCUSSIONS BETWEEN THE
PARTIES TO THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED
HEREIN (AND ANY RELATED TRANSACTIONS OR ARRANGEMENTS), AND (II) EACH PARTY (AND
EACH OF ITS EMPLOYEES, REPRESENTATIVES, OR OTHER AGENTS) MAY DISCLOSE TO ANY AND
ALL PERSONS THE TAX TREATMENT AND TAX STRUCTURING OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER
TAX ANALYSES) THAT ARE PROVIDED TO SUCH PARTY RELATING TO SUCH TAX TREATMENT AND
TAX STRUCTURE, ALL WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4;
PROVIDED, THAT, EACH PARTY RECOGNIZES THAT THE PRIVILEGE THAT IT MAY, IN ITS
DISCRETION, MAINTAIN WITH RESPECT TO THE CONFIDENTIALITY OF A COMMUNICATION
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING A CONFIDENTIAL
COMMUNICATION WITH ITS ATTORNEY OR A CONFIDENTIAL COMMUNICATION WITH A FEDERALLY
AUTHORIZED TAX PRACTITIONER UNDER SECTION 7525 OF THE INTERNAL REVENUE CODE, IS
NOT INTENDED TO BE AFFECTED BY THE FOREGOING.  BORROWERS AND GUARANTORS DO NOT
INTEND TO TREAT THE LOANS AND RELATED TRANSACTIONS AS BEING A “REPORTABLE
TRANSACTION” (WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4).  IN
THE EVENT BORROWERS OR GUARANTORS DETERMINE TO TAKE ANY ACTION INCONSISTENT WITH
SUCH INTENTION, IT WILL PROMPTLY NOTIFY ADMINISTRATIVE AGENT THEREOF.  EACH
BORROWER AND GUARANTOR ACKNOWLEDGES THAT ONE OR MORE OF LENDERS MAY TREAT ITS
LOANS AS PART OF A TRANSACTION THAT IS SUBJECT TO TREASURY REGULATION SECTION
1.6011-4 OR SECTION 301.6112-1, AND THE ADMINISTRATIVE AGENT AND SUCH LENDER OR
LENDERS, AS APPLICABLE, MAY FILE SUCH IRS FORMS OR MAINTAIN SUCH LISTS AND OTHER
RECORDS AS THEY MAY DETERMINE IS REQUIRED BY SUCH TREASURY REGULATIONS.


13.6           SUCCESSORS.  THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND
ANY OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF AND BE ENFORCEABLE BY ADMINISTRATIVE AGENT, LENDERS,
BORROWERS, GUARANTORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
BORROWER MAY NOT ASSIGN ITS RIGHTS UNDER THIS AGREEMENT, THE OTHER FINANCING
AGREEMENTS AND ANY OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT AND LENDERS.  ANY SUCH PURPORTED
ASSIGNMENT WITHOUT SUCH EXPRESS PRIOR WRITTEN CONSENT SHALL BE VOID.  NO LENDER
MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF ADMINISTRATIVE AGENT, EXCEPT AS PROVIDED IN SECTION 13.7
BELOW. THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS ARE FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS AND OBLIGATIONS
OF BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND THERE SHALL BE NO THIRD PARTY BENEFICIARIES
OF ANY OF THE TERMS AND PROVISIONS OF THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS.

188

--------------------------------------------------------------------------------

 

 


13.7           ASSIGNMENTS; PARTICIPATIONS.


(A)     EACH LENDER MAY, WITH THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT,
SWING LINE LENDER, ISSUING BANK AND LEAD BORROWER, WHICH CONSENTS SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED (WHICH CONSENT OF LEAD BORROWER
SHALL NOT BE REQUIRED (I) AT ANY TIME A DEFAULT OR EVENT OF DEFAULT EXISTS OR
HAS OCCURRED AND IS CONTINUING OR (II) IN CONNECTION WITH AN ASSIGNMENT TO A
PERSON THAT IS A LENDER, AN AFFILIATE (OTHER THAN INDIVIDUALS) OF A LENDER OR AN
APPROVED FUND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF
SUCH ASSIGNMENT), ASSIGN ALL OR, IF LESS THAN ALL, (A) WITH RESPECT TO
ASSIGNMENTS OF THE TRANCHE A REVOLVING LOANS, A PORTION EQUAL TO AT LEAST
$5,000,000 IN THE AGGREGATE FOR THE ASSIGNING TRANCHE A LENDER, (B) WITH RESPECT
TO ASSIGNMENTS OF THE TRANCHE A-1 REVOLVING LOANS, A PORTION EQUAL TO AT LEAST
$1,000,000 IN THE AGGREGATE FOR THE ASSIGNING TRANCHE A-1 LENDER AND (C) WITH
RESPECT TO ASSIGNMENTS OF THE TRANCHE A-2 TERM LOANS, A PORTION EQUAL TO AT
LEAST $1,000,000 IN THE AGGREGATE FOR THE ASSIGNING TRANCHE A-2 LENDER, OF SUCH
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO ONE OR MORE ELIGIBLE TRANSFEREES
(BUT NOT INCLUDING FOR THIS PURPOSE ANY ASSIGNMENTS IN THE FORM OF A
PARTICIPATION), EACH OF WHICH ASSIGNEES SHALL BECOME A PARTY TO THIS AGREEMENT
AS A LENDER BY EXECUTION OF AN ASSIGNMENT AND ACCEPTANCE; PROVIDED, THAT,
(I) SUCH TRANSFER OR ASSIGNMENT WILL NOT BE EFFECTIVE UNTIL RECORDED BY
ADMINISTRATIVE AGENT ON THE REGISTER AND (II) ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FOR ITS SOLE ACCOUNT PAYMENT OF A PROCESSING FEE FROM THE ASSIGNING
LENDER OR THE ASSIGNEE IN THE AMOUNT OF $5,000.


(B)     ADMINISTRATIVE AGENT SHALL MAINTAIN A REGISTER OF THE NAMES AND
ADDRESSES OF LENDERS, THEIR COMMITMENTS AND THE PRINCIPAL AMOUNT OF THEIR LOANS
(THE “REGISTER”).  ADMINISTRATIVE AGENT SHALL ALSO MAINTAIN A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND SHALL MODIFY THE
REGISTER TO GIVE EFFECT TO EACH ASSIGNMENT AND ACCEPTANCE.  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR, AND ANY BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL
PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
LEAD BORROWER AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


(C)     UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER
THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE,  THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND TO THE OTHER FINANCING AGREEMENTS AND, TO
THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT
PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS
(INCLUDING, WITHOUT LIMITATION, THE OBLIGATION TO PARTICIPATE IN LETTER OF
CREDIT ACCOMMODATIONS) OF A LENDER HEREUNDER AND THEREUNDER AND  THE ASSIGNING
LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS
AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT.

189

--------------------------------------------------------------------------------

 

 


(D)    BY EXECUTION AND DELIVERY OF AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNOR
AND ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER
PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND
ACCEPTANCE, THE ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES
NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE EXECUTION, LEGALITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY
OR VALUE OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS FURNISHED
PURSUANT HERETO, (II) THE ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY
AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF ANY
BORROWER, OBLIGOR OR ANY OF THEIR SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE
BY ANY BORROWER OR OBLIGOR OF ANY OF THE OBLIGATIONS; (III) SUCH ASSIGNEE
CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, TOGETHER WITH SUCH OTHER DOCUMENTS AND INFORMATION IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE, (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ASSIGNING LENDER, ADMINISTRATIVE AGENT AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS, (V) SUCH ASSIGNEE APPOINTS AND
AUTHORIZES ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND
TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS
AS ARE DELEGATED TO ADMINISTRATIVE AGENT BY THE TERMS HEREOF AND THEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, AND (VI) SUCH
ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE
OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.  ADMINISTRATIVE AGENT
AND LENDERS MAY FURNISH ANY INFORMATION CONCERNING ANY BORROWER OR OBLIGOR IN
THE POSSESSION OF ADMINISTRATIVE AGENT OR ANY LENDER FROM TIME TO TIME TO
ASSIGNEES AND PARTICIPANTS.


(E)     EACH LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS (INCLUDING, WITHOUT LIMITATION, ALL
OR A PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT AND ITS PARTICIPATION
IN THE LETTER OF CREDIT ACCOMMODATIONS, WITHOUT THE CONSENT OF ADMINISTRATIVE
AGENT OR THE OTHER LENDERS); PROVIDED, THAT, (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT HEREUNDER) AND THE
OTHER FINANCING AGREEMENTS SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH
OBLIGATIONS, AND BORROWERS, GUARANTORS, THE OTHER LENDERS AND ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
FINANCING AGREEMENTS, AND (III) THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS UNDER
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS (THE PARTICIPANT’S
RIGHTS AGAINST SUCH LENDER IN RESPECT OF SUCH PARTICIPATION TO BE THOSE SET
FORTH IN THE AGREEMENT EXECUTED BY SUCH LENDER IN FAVOR OF THE PARTICIPANT
RELATING THERETO) AND ALL AMOUNTS PAYABLE BY ANY BORROWER OR GUARANTOR HEREUNDER
SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION.


 

190

--------------------------------------------------------------------------------

 

 


(F)      NOTHING IN THIS AGREEMENT SHALL PREVENT OR PROHIBIT ANY LENDER FROM
PLEDGING ITS LOANS HEREUNDER TO A FEDERAL RESERVE BANK IN SUPPORT OF BORROWINGS
MADE BY SUCH LENDERS FROM SUCH FEDERAL RESERVE BANK; PROVIDED, THAT, NO SUCH
PLEDGE SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE FOR SUCH LENDER AS A PARTY HERETO.


(G)     BORROWERS AND GUARANTORS SHALL ASSIST ADMINISTRATIVE AGENT OR ANY LENDER
PERMITTED TO SELL ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 13.7 IN A
MANNER REASONABLY NECESSARY IN ORDER TO ENABLE OR EFFECT ANY SUCH ASSIGNMENT OR
PARTICIPATION, INCLUDING (BUT NOT LIMITED TO) THE EXECUTION AND DELIVERY OF ANY
AND ALL AGREEMENTS, NOTES AND OTHER DOCUMENTS AND INSTRUMENTS AS SHALL BE
REQUESTED AND THE DELIVERY OF INFORMATIONAL MATERIALS, APPRAISALS OR OTHER
DOCUMENTS FOR, AND THE PARTICIPATION OF RELEVANT MANAGEMENT IN MEETINGS AND
CONFERENCE CALLS WITH, POTENTIAL LENDERS OR PARTICIPANTS. BORROWERS SHALL
CERTIFY THE CORRECTNESS, COMPLETENESS AND ACCURACY, IN ALL MATERIAL RESPECTS, OF
ALL DESCRIPTIONS OF BORROWERS AND GUARANTORS AND THEIR AFFAIRS PROVIDED,
PREPARED OR REVIEWED BY ANY BORROWER OR GUARANTOR THAT ARE CONTAINED IN ANY
SELLING MATERIALS AND ALL OTHER INFORMATION PROVIDED BY IT AND INCLUDED IN SUCH
MATERIALS.


13.8           ENTIRE AGREEMENT.  THIS AGREEMENT, THE OTHER FINANCING
AGREEMENTS, ANY SUPPLEMENTS HERETO OR THERETO, AND ANY INSTRUMENTS OR DOCUMENTS
DELIVERED OR TO BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH REPRESENTS THE
ENTIRE AGREEMENT AND UNDERSTANDING CONCERNING THE SUBJECT MATTER HEREOF AND
THEREOF BETWEEN THE PARTIES HERETO, AND SUPERSEDE ALL OTHER PRIOR AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, REPRESENTATIONS, WARRANTIES,
COMMITMENTS, PROPOSALS, OFFERS AND CONTRACTS CONCERNING THE SUBJECT MATTER
HEREOF, WHETHER ORAL OR WRITTEN.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS OF THIS AGREEMENT AND ANY SCHEDULE OR EXHIBIT HERETO, THE TERMS OF THIS
AGREEMENT SHALL GOVERN.


13.9           PATRIOT ACT.  EACH LENDER SUBJECT TO THE PATRIOT ACT HEREBY
NOTIFIES EACH BORROWER AND GUARANTOR THAT PURSUANT TO THE REQUIREMENTS OF THE
PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES EACH PERSON OR CORPORATION WHO OPENS AN ACCOUNT AND/OR ENTERS INTO A
BUSINESS RELATIONSHIP WITH IT, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS
OF BORROWER AND GUARANTOR AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY SUCH PERSON IN ACCORDANCE WITH THE PATRIOT ACT AND ANY OTHER APPLICABLE
LAW.  BORROWER AND GUARANTOR ARE HEREBY ADVISED THAT ANY LOANS OR LETTERS OF
CREDIT ACCOMMODATIONS HEREUNDER ARE SUBJECT TO SATISFACTORY RESULTS OF SUCH
VERIFICATION.  IN ADDITION, IF ADMINISTRATIVE AGENT IS REQUIRED BY LAW OR
REGULATION OR INTERNAL POLICIES TO DO SO, IT SHALL HAVE THE RIGHT TO
PERIODICALLY CONDUCT (A) PATRIOT ACT SEARCHES, OFAC/PEP SEARCHES, AND CUSTOMARY
INDIVIDUAL BACKGROUND CHECKS FOR BORROWER AND GUARANTOR AND (B) OFAC/PEP
SEARCHES AND CUSTOMARY INDIVIDUAL BACKGROUND CHECKS FOR THE SENIOR MANAGEMENT
AND KEY PRINCIPALS OF BORROWER AND GUARANTOR, AND BORROWER AND GUARANTOR AGREE
TO COOPERATE IN RESPECT OF THE CONDUCT OF SUCH SEARCHES AND FURTHER AGREE THAT
BORROWER SHALL PAY TO ADMINISTRATIVE AGENT ON DEMAND THE REASONABLE COSTS AND
CHARGES FOR SUCH SEARCHES.


13.10       COUNTERPARTS, ETC.  THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS BY TELEFACSIMILE SHALL HAVE THE SAME FORCE AND EFFECT
AS THE DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AGREEMENT OR ANY OF
SUCH OTHER FINANCING AGREEMENTS.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART
OF ANY SUCH AGREEMENT BY TELEFACSIMILE SHALL ALSO DELIVER AN ORIGINAL EXECUTED
COUNTERPART, BUT THE FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY,
ENFORCEABILITY OR BINDING EFFECT OF SUCH AGREEMENT.

191

--------------------------------------------------------------------------------

 

 


SECTION 14.    ACKNOWLEDGMENT AND RESTATEMENT


14.1           EXISTING OBLIGATIONS.  BORROWERS AND GUARANTORS HEREBY
ACKNOWLEDGE, CONFIRM AND AGREE THAT (A) EXISTING SPARTAN BORROWERS ARE INDEBTED
TO ADMINISTRATIVE AGENT AND LENDERS FOR LOANS AND ADVANCES TO EXISTING SPARTAN
BORROWERS UNDER THE EXISTING SPARTAN CREDIT AGREEMENT, AS OF THE CLOSE OF
BUSINESS ON NOVEMBER 18, 2013, IN THE AGGREGATE PRINCIPAL AMOUNT OF
$56,607,277.70 AND THE AGGREGATE AMOUNT OF $550,000 IN RESPECT OF LETTER OF
CREDIT OBLIGATIONS (AS DEFINED IN THE EXISTING SPARTAN CREDIT AGREEMENT) AND (B)
EXISTING NASH-FINCH BORROWERS ARE INDEBTED TO ADMINISTRATIVE AGENT AND LENDERS
FOR LOANS AND ADVANCES TO EXISTING NASH-FINCH BORROWERS UNDER THE EXISTING
NASH-FINCH CREDIT AGREEMENT, AS OF THE CLOSE OF BUSINESS ON NOVEMBER 18, 2013,
IN THE AGGREGATE PRINCIPAL AMOUNT OF $373,542,053 AND THE AGGREGATE AMOUNT OF
$13,685,284 IN RESPECT OF L/C OBLIGATIONS (AS DEFINED IN THE EXISTING NASH-FINCH
CREDIT AGREEMENT), IN EACH CASE, TOGETHER WITH ALL INTEREST ACCRUED AND ACCRUING
THEREON (TO THE EXTENT APPLICABLE), AND ALL FEES, COSTS, EXPENSES AND OTHER
CHARGES RELATING THERETO, ALL OF WHICH ARE UNCONDITIONALLY OWING BY BORROWERS
AND GUARANTORS TO ADMINISTRATIVE AGENT AND LENDERS, WITHOUT OFFSET, DEFENSE OR
COUNTERCLAIM OF ANY KIND, NATURE OR DESCRIPTION WHATSOEVER.


14.2           ACKNOWLEDGMENT OF SECURITY INTERESTS.


(A)     BORROWERS AND GUARANTORS HEREBY ACKNOWLEDGE, CONFIRM AND AGREE THAT
ADMINISTRATIVE AGENT HAS AND SHALL CONTINUE TO HAVE A SECURITY INTEREST IN AND
LIEN UPON THE COLLATERAL HERETOFORE GRANTED TO ADMINISTRATIVE AGENT IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENTS AND THE EXISTING NASH-FINCH
SECURITY AGREEMENT BY EACH BORROWER AND GUARANTOR WHICH IS A PARTY THERETO.


(B)     THE LIENS AND SECURITY INTERESTS OF ADMINISTRATIVE AGENT IN THE
COLLATERAL GRANTED BY EACH BORROWER AND GUARANTOR PURSUANT TO THE EXISTING
CREDIT AGREEMENTS AND THE EXISTING NASH-FINCH SECURITY AGREEMENT SHALL BE DEEMED
TO BE CONTINUOUSLY GRANTED AND PERFECTED FROM THE EARLIEST DATE OF THE GRANTING
AND PERFECTION OF SUCH LIENS AND SECURITY INTERESTS UNDER OR IN CONNECTION WITH
THE EXISTING CREDIT AGREEMENTS AND THE EXISTING NASH-FINCH SECURITY AGREEMENT.


14.3           EXISTING CREDIT AGREEMENTS AND EXISTING NASH-FINCH SECURITY
AGREEMENT.  BORROWERS AND GUARANTORS HEREBY ACKNOWLEDGE, CONFIRM AND AGREE THAT,
IMMEDIATELY PRIOR TO GIVING EFFECT TO THIS AGREEMENT, (A) THE EXISTING CREDIT
AGREEMENTS AND THE EXISTING NASH-FINCH SECURITY AGREEMENT ARE EACH IN FULL FORCE
AND EFFECT AS OF THE EFFECTIVE DATE, AND (B) THE AGREEMENTS AND OBLIGATIONS OF
BORROWERS AND GUARANTORS CONTAINED IN THE EXISTING CREDIT AGREEMENTS AND THE
EXISTING NASH-FINCH SECURITY AGREEMENT CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF BORROWERS AND GUARANTORS AGAINST THEM IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AND BORROWERS AND GUARANTORS HAVE NO VALID DEFENSE TO THE
ENFORCEMENT OF SUCH OBLIGATIONS.


14.4           RESTATEMENT.


 

192

--------------------------------------------------------------------------------

 

 


(A)     EXCEPT AS OTHERWISE STATED IN THIS SECTION 14, AS OF THE EFFECTIVE DATE,
THE TERMS, CONDITIONS, AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE EXISTING CREDIT AGREEMENTS AND THE EXISTING NASH-FINCH SECURITY
AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY, AND AS SO AMENDED
AND RESTATED, REPLACED AND SUPERSEDED, BY THE TERMS, CONDITIONS, AGREEMENTS,
COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT.  THE
AMENDMENT AND RESTATEMENT CONTAINED HEREIN SHALL NOT, IN AND OF ITSELF, IN ANY
MANNER, BE CONSTRUED TO CONSTITUTE PAYMENT OF, OR IMPAIR, LIMIT, CANCEL OR
EXTINGUISH, OR CONSTITUTE A NOVATION IN RESPECT OF, THE INDEBTEDNESS AND OTHER
OBLIGATIONS AND LIABILITIES OF BORROWERS AND GUARANTORS EVIDENCED BY OR ARISING
UNDER THE EXISTING CREDIT AGREEMENTS AND THE EXISTING NASH-FINCH SECURITY
AGREEMENT (EXCEPT TO THE EXTENT ANY SUCH INDEBTEDNESS, OBLIGATIONS OR
LIABILITIES ARE ACTUALLY PAID OR PERFORMED ON THE EFFECTIVE DATE), AND THE LIENS
SECURING SUCH INDEBTEDNESS AND OTHER OBLIGATIONS AND LIABILITIES, WHICH SHALL
NOT IN ANY MANNER BE IMPAIRED, LIMITED, TERMINATED, WAIVED OR RELEASED.


(B)     ALL OF THE OBLIGATIONS IN RESPECT OF THE EXISTING SPARTAN LOANS, THE
EXISTING NASH-FINCH LOANS AND THE EXISTING LETTERS OF CREDIT (TO THE EXTENT NOT
PAID) AND ALL ACCRUED AND UNPAID INTEREST AND FEES WITH RESPECT THERETO (TO THE
EXTENT NOT ACTUALLY PAID PURSUANT TO THIS AGREEMENT) SHALL BE DEEMED TO BE
OBLIGATIONS OF BORROWERS AND GUARANTORS PURSUANT TO THE TERMS HEREOF.

193

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Administrative Agent, Lenders, Borrowers and Guarantors have
caused these presents to be duly executed as of the day and year first above
written.

ADMINISTRATIVE AGENT

WELLS FARGO CAPITAL FINANCE, LLC, as Administrative Agent, Issuing Bank, Swing
Line Lender and a Lender

By:___________________________________

Title:_________________________________

BORROWERS

SPARTAN STORES, INC.


By:___________________________________

Title:_________________________________

 

 

SPARTAN STORES DISTRIBUTION, LLC
MARKET DEVELOPMENT, LLC
SPARTAN STORES ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER’S REAL ESTATE LLC
PREVO’S FAMILY MARKETS, INC.
CUSTER PHARMACY, INC.
SPARTAN PROPERTIES MANAGEMENT, INC.
SPARTAN STORES FUEL, LLC

By:___________________________________

Title:_________________________________

 

NASH-FINCH COMPANY

NASH BROTHERS TRADING COMPANY

T. J. MORRIS COMPANY

SUPER FOOD SERVICES, INC.

U SAVE FOODS, INC.

HINKY DINKY SUPERMARKETS, INC.

GTL TRUCK LINES, INC.

ERICKSON’S DIVERSIFIED CORPORATION

GROCERY SUPPLY ACQUISITION CORP.

 

By:___________________________________

Title:_________________________________

 

 

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

By:___________________________________

Title:_________________________________

 

 





 

 

2

--------------------------------------------------------------------------------

 

 

EXHIBIT A
to
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of _____________, 20__  is made between ________________________ (the
“Assignor”) and ____________________ (the “Assignee”).

W I  T  N  E  S  S  E  T  H: 

WHEREAS, Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Administrative Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Administrative Agent and Lenders may make loans and advances
and provide other financial accommodations to __________, _________, __________,
and __________ (collectively, “Borrowers”) as set forth in the Amended and
Restated Loan and Security Agreement, dated November 19, 2013, by and among
Borrowers, certain of their affiliates, Administrative Agent and Lenders (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$___________ (the “Commitment”);

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $______________ (the “Assigned Commitment Amount”) on the
terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.   

(a) Subject to the terms and conditions of this Assignment and Acceptance,
 Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be [_______ (__%) percent of the Tranche A Revolving Loans]
[_______ (__%) percent of the Tranche A-1 Revolving Loans] [_______ (__%)
percent of the Tranche A-2 Term Loans].

A-1

--------------------------------------------------------------------------------

 

 

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount.  Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.  It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.1,
6.4, 6.8  and 6.9 of the Loan Agreement to the extent such rights relate to the
time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date [Assignee’s Tranche A Commitment will be $_____________]
[Assignee’s Tranche A-1 Commitment will be $_____________] [Assignee’s Tranche
A-2 Commitment will be $_____________].

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date [Assignor’s Tranche A Commitment will be $______________ (as
such amount may be further reduced by any other assignments by Assignor on or
after the Effective Date)] [Assignor’s Tranche A-1 Commitment will be
$______________ (as such amount may be further reduced by any other assignments
by Assignor on or after the Effective Date)] [Assignor’s Tranche A-2 Commitment
will be $______________ (as such amount may be further reduced by any other
assignments by Assignor on or after the Effective Date)].

2. Payments.   

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $____________, representing
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b) Assignee shall pay to Administrative Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.

3. Reallocation of Payments.  Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor.  Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Commitment Amount shall be for the
account of Assignee.  Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

A-2

--------------------------------------------------------------------------------

 

 

4. Independent Credit Decision.  Assignee  acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Spartan Stores, Inc. and its
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and  agrees that it will, independently and
without reliance upon Assignor, Administrative Agent or any Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Loan Agreement.

5. Effective Date; Notices.   

(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be _______________, 200_ (the “Effective Date”); provided,
that, the following conditions precedent have been satisfied on or before the
Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

(ii) the consent of Administrative Agent as required for an effective assignment
of the Assigned Commitment Amount by Assignor to Assignee shall have been duly
obtained and shall be in full force and effect as of the Effective Date;

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Lead Borrower and Administrative Agent;

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(v) the processing fee referred to in Section 2(b) hereof shall have been paid
to Administrative Agent.

(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Lead Borrower and Administrative Agent for acknowledgment by
Administrative Agent, a Notice of Assignment in the form attached hereto as
Schedule 1.

[6. Administrative Agent.  [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

(a) Assignee hereby appoints and authorizes Assignor in its capacity as
Administrative Agent to take such action as agent on its behalf to exercise such
powers under the Loan Agreement as are delegated to Administrative Agent by
Lenders pursuant to the terms of the Loan Agreement.

A-3

--------------------------------------------------------------------------------

 

 

(b) Assignee shall assume no duties or obligations held by Assignor in its
capacity as Administrative Agent under the Loan Agreement.]

7. Withholding Tax.  Assignee (a) represents and warrants to Assignor,
Administrative Agent and Borrowers that under applicable law and treaties no tax
will be required to be withheld by Assignee, Administrative Agent or Borrowers
with respect to any payments to be made to Assignee hereunder or under any of
the Financing Agreements,  (b) agrees to furnish (if it is organized under the
laws of any jurisdiction other than the United States or any State thereof) to
Administrative Agent and Borrowers prior to the time that Administrative Agent
or Borrowers are required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either U.S. Internal Revenue Service
Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new such Forms upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by Assignee, and (c) agrees to
comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

8. Representations and Warranties. 

(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

(b) Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto.  Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrowers, Guarantors or any of their respective
Affiliates, or the performance or observance by Borrowers, Guarantors or any
other Person, of any of its respective obligations under the Loan Agreement or
any other instrument or document furnished in connection therewith.

A-4

--------------------------------------------------------------------------------

 

 

(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

9. [Intercreditor Agreement.  [INCLUDE ONLY IF QUALIFIED DEBT INTERCREDITOR
AGREEMENT HAS BEEN ENTERED INTO] Assignee acknowledges and agrees that it has
received a copy of the Qualified Debt Intercreditor Agreement and that it shall
be bound by the terms thereof as a Lender as such term is defined therein and
hereby shall be deemed to make all representations and warranties made by a
Lender thereunder.  Without limiting any other rights or authorization of
Administrative Agent, Assignee hereby specifically authorizes Administrative
Agent to take such actions as are provided for to be taken by it under the terms
of the Qualified Debt Intercreditor Agreement on behalf of Assignee as a
Lender.]

10. Further Assurances.  Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

11. Miscellaneous.   

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto.  No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

A-5

--------------------------------------------------------------------------------

 

 

(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF _____________.  Assignor and Assignee
each irrevocably submits to the non-exclusive jurisdiction of any State or
Federal court sitting in ______________ County, ________ over any suit, action
or proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such _____________ State or Federal court.  Each
party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.

(f) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

[ASSIGNOR]


By: ______________________________________

Title:_____________________________________


[ASSIGNEE]


By: ______________________________________

Title:_____________________________________

A-6

--------------------------------------------------------------------------------

 

 

SCHEDULE 1
NOTICE OF ASSIGNMENT AND ACCEPTANCE

___, 20__

___________________
___________________
___________________
Attn.:_______________

Re:______________________________

Ladies and Gentlemen:

Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the financial
institutions which are parties thereto as lenders (in such capacity,
“Administrative Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Administrative Agent and Lenders may make loans and advances
and provide other financial accommodations to ___________, ___________,
____________, and ____________ (collectively, “Borrowers”) as set forth in the
Amended and Restated Loan and Security Agreement, dated November 19, 2013, by
and among Borrowers, certain of their affiliates, Administrative Agent and
Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”).  Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

1. We hereby give you notice of, and request your consent to, the assignment by
__________________________ (the “Assignor”) to ___________________________ (the
“Assignee”) such that after giving effect to the assignment Assignee shall have
an interest equal to ________ (__%) percent of the [Tranche A Commitments]
[Tranche A-1 Commitments] [Tranche A-2 Commitments] pursuant to the Assignment
and Acceptance Agreement attached hereto (the “Assignment and Acceptance”).  We
understand that the Assignor’s Commitment shall be reduced by $_____________, as
the same may be further reduced by other assignments on or after the Effective
Date.

2. Assignee agrees that, upon receiving the consent of Administrative Agent to
such assignment, Assignee will be bound by the terms of the Loan Agreement as
fully and to the same extent as if the Assignee were the Lender originally
holding such interest under the Loan Agreement.

3. The following administrative details apply to Assignee:

A-7

--------------------------------------------------------------------------------

 

 

(A)

Notice address:

Assignee name: __________________________
Address: __________________________
__________________________
Attention: __________________________
Telephone: __________________________
Telecopier: __________________________

(B)

Payment instructions:

Account No. __________________________
At: __________________________
__________________________
__________________________
Reference: __________________________
Attention: __________________________

4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

Very truly yours,

[NAME OF ASSIGNOR]

By:_______________________________________

Title: _____________________________________

[NAME OF ASSIGNEE]

By:_______________________________________

Title: _____________________________________

 

ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:

WELLS FARGO CAPITAL FINANCE, LLC,
as Administrative Agent

By:___________________________________

Title:_________________________________

A-8

--------------------------------------------------------------------------------

 

EXHIBIT B

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

   BORROWING BASE CERTIFICATE

 

000’s omitted

[See attached]

 

 

B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT E
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

Compliance Certificate

To:       Wells Fargo Capital Finance, LLC,
as Administrative Agent
One Boston Place
Boston, Masschusetts 02108

Ladies and Gentlemen:

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

1. I am the duly elected Chief Financial Officer of ______________, a _________
corporation, _____________, a __________ corporation and ___________, a
__________ corporation (collectively, “Borrowers”).  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Amended and Restated Loan and Security Agreement, dated November 19, 2013, by
and among Wells Fargo Capital Finance, LLC, as agent for the financial
institutions party thereto as lenders (in such capacity, “Administrative Agent”)
and the financial institutions party thereto as lenders (collectively,
“Lenders”), Borrowers and certain of their affiliates (as amended, modified or
supplemented, from time to time, the “Loan Agreement”).

2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding fiscal four (4) week period.

3. The review described in Section 2 above did not disclose the existence during
or at the end of such fiscal four (4) week period, and I have no knowledge of
the existence and continuance on the Effective Date, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto.  Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.

4. I further certify that, based on the review described in Section 2 above, no
Borrower or Guarantor has at any time during or at the end of the immediately
preceding fiscal four (4) week period, except as specifically described on
Schedule II attached hereto or as permitted by the Loan Agreement, done any of
the following:

(a) Changed its respective corporate name, or transacted business under any
trade name, style, or fictitious name, other than those previously described to
you and set forth in the Financing Agreements.

E-1

--------------------------------------------------------------------------------

 

 

(b) Changed the location of its chief executive office, changed its jurisdiction
of incorporation, changed its type of organization or changed the location of or
disposed of any of its properties or assets (other than pursuant to the sale of
Inventory in the ordinary course of its business or as otherwise permitted by
Section 9.7 of the Loan Agreement), or established any new asset locations.

(c) Materially adversely changed the terms upon which it sells goods (including
sales on consignment) or provides services.

(d) Permitted or suffered to exist any security interest in or liens on any of
its properties, whether real or personal, other than as specifically permitted
in the Financing Agreements.

5. Attached hereto as Schedule III are the calculations used in determining
whether Borrowers and Guarantors are in compliance with the covenant set forth
in Section 9.18 of the Loan Agreement for such fiscal period.

6. The foregoing certifications are made and delivered this day of ___________,
20__.

Very truly yours,

__________________________________________

By:_______________________________________

Title: _____________________________________

  

 

 

E-2

--------------------------------------------------------------------------------

 

 

EXHIBIT F
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

Commitments

 

Lender

Total Commitment

Tranche A
Commitment

Tranche A-1
Commitment

Tranche A-2 Commitment

Wells Fargo Capital Finance, LLC

$250,000,000

$200,000,000

$20,000,000

$30,000,000

Bank of America, N.A.

$240,000,000

$200,000,000

$15,000,000

$25,000,000

BMO Harris Bank, N.A.

$87,500,000

$80,000,000

$2,500,000

$5,000,000

Union Bank, N.A.

$82,500,000

$80,000,000

$2,500,000

$0

U.S. Bank National Association

$72,500,000

$72,500,000

$0

$0

Fifth Third Bank

$67,500,000

$67,500,000

$0

$0

RBS Citizens Business Capital, a Division of RBS Citizens, N.A.

$65,000,000

$65,000,000

$0

$0

JPMorgan Chase Bank, N.A.

$65,000,000

$65,000,000

$0

$0

Regions Bank

$40,000,000

$40,000,000

$0

$0

PNC Bank, National Association

$30,000,000

$30,000,000

$0

$0

Total

$1,000,000,000 

 

$900,000,000 

 

$40,000,000 

 

$60,000,000 

 

 

F-1

--------------------------------------------------------------------------------

 

 

Schedule 7.1
to
Amended and Restated Loan and Security Agreement

 

Collateral Reporting

 

 

The following reports are to be provided together with the delivery of each
Borrowing Base Certificate in accordance with Section 7.1(a)(i) of the
Agreement: (a) an aging of accounts receivable for each of the Retail Division
and the Distribution Division by Military Receivables and Non-Military
Receivables, (b) an inventory summary report for each of the Retail Division and
the Distribution Division (including cigarette stamp inventory), (c) perpetual
inventory reports for the Distribution Division, (d) rolling stock summary
reports by location, (e) report of merchandise stock ledger Inventory by
Distribution Division and Retail Division, (f) Retail Division Accounts aging
report, (g) gift card/gift certificate liability report, (h) customer deposits
report, (i) PACA and PASA Reserve report, (j) list of PACA and PASA with
payables due to each, (k) stock ledger Inventory by category report, (l) report
of damaged, defective and return to vendor Inventory, (m) report of all other
ineligible Inventory, (n) report of cigarette stamp Inventory, (o) report of
contra Accounts, (p) report of all other ineligible Accounts, (q) report of the
average number of prescriptions filled in the immediately preceding twelve (12)
month period taken as a whole, (r) the addresses of all new retail store
locations (which includes any real property, fixtures, equipment, inventory, and
other property related thereto) of Borrowers and Guarantors opened and existing
retail Store locations closed or sold, in each case since the date of the most
recent Borrowing Base Certificate delivered to Administrative Agent in
accordance with Section 7.1(a)(i) of the Agreement, (s) report of any new
deposit account established or used by any Borrowers and Guarantors with any
bank or other financial institution, including the Borrower or Guarantor in
whose name the account is maintained, the account number, the name and address
of the financial institution at which such account is maintained, the purpose of
such account and, if any, the amount held in such account on or about the date
of such report and (t) reconciliation of Accounts and Inventory of Borrowers’
general ledger accounts to their monthly financial statements including any book
reserves related to each category.

 

Only in the event that Excess Availability is less than an amount equal to
fifteen (15%) percent of the Total Borrowing Base and such reports are requested
by Administrative Agent, as soon as possible after the end of each fiscal four
(4) week period of Borrowers and Guarantors determined in accordance with the
current accounting practices of Borrowers and Guarantors as of the Effective
Date (but in any event within ten (10) Business Days after the end thereof),
reports by retail store location of sales and four wall cash flows for each such
retail store location.

 

As soon as possible after the end of each fiscal four (4) week period of
Borrowers and Guarantors determined in accordance with the current accounting
practices of Borrowers and Guarantors as of the Effective Date (but in any event
ten (10) Business Days after the end thereof), in each case certified by the
chief financial officer, vice president of finance, corporate treasurer,
treasurer or controller of Borrowers or Lead Borrower as true and correct: (a) a
statement confirming the payment of the aggregate amount of rent and other
amounts due to owners and lessors of real property used by Borrowers (other than
amounts being contested or disputed in good faith), subject to year-end or
monthly percentage rent payment adjustments, (b) the addresses of all new retail
store locations of Borrowers and Guarantors opened and existing retail store
locations closed or sold, in each case since the date of the most recent
certificate delivered to Administrative Agent containing the information
required under this clause, and (c) a report of any new deposit account
established or used by any Borrower or Guarantor with any bank or other
financial institution, including the Borrower or Guarantor in whose name the
account is maintained, the account number, the name and address of the financial
institution at which such account is maintained, the purpose of such account
and, if any, the amount held in such account on or about the date of such
report.

F-1

--------------------------------------------------------------------------------

 

 

 

The following reports are to be provided upon Administrative Agent’s request:
(a) report of the number of prescriptions filled in the immediately preceding
month, the average dollar amount of such prescriptions during such period, and
the dollar amount of sales of prescriptions in the preceding period, (b) a
statement confirming the payment of the aggregate amount of rent and other
amounts due to owners and lessors of real property used by the Borrowers and
Guarantors (other than amounts being contested or disputed in good faith),
subject to fiscal year-end or fiscal period percentage rent payment adjustments,
(c) report on sales and use tax collections, deposits and payments, including a
statement confirming the payment of monthly sales and use taxes, (d) list of
Borrowers’ customers, including address and contact information (which shall be
requested no more than one (1) time in any twelve (12) month period, unless an
Event of Default has occurred and is continuing), (e) list of outstanding
accounts payable, (f) reports of sales for each category of Inventory, (g)
Pennsylvania, Virginia and Washington rent liability report, (h) perishable
Inventory report (i.e., Inventory consisting of  meat, dairy, cheese, seafood,
produce, delicatessen, non-artificial floral products and bakery goods and other
similar categories of Inventory which have a short shelf life), (i) report of
Medicare/Medicaid ineligible Accounts, (j) report of Eligible Cash and Cash
Equivalents, (k) a report of aging, by vendor, of Borrowers’ accounts payable
and any book overdraft (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting) and an aging, by vendor, of any
held checks, (l) an Account roll-forward for the distribution segments only,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records and (m) such other reports as to the
Collateral as Administrative Agent may reasonably request.

 

F-2

--------------------------------------------------------------------------------

 

 

SCHEDULE 9.26

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Post-Closing Matters

 

 

On or before February 19, 2013, a Deposit Account Control Agreement, duly
authorized, executed and delivered by each of the following banks and each
applicable Borrower with a deposit account at any of the following banks: (a)
Fifth Third Bank and (b) U.S. Bank.

 